             Case 20-10343-LSS          Doc 4107       Filed 05/16/21      Page 1 of 510




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                 Chapter 11

BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                       (Jointly Administered)
                        Debtors.


   PROPOSED AMENDMENTS TO SECOND AMENDED CHAPTER 11 PLAN OF
 REORGANIZATION FOR BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC

WHITE & CASE LLP                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)            Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                          Andrew R. Remming (No. 5120)
New York, New York 10020                             Eric Moats (No. 6441)
Telephone: (212) 819-8200                            Paige N. Topper (No. 6470)
Email: jessica.lauria@whitecase.com                  1201 North Market Street, 16th Floor
                                                     P.O. Box 1347
– and –                                              Wilmington, Delaware 19899-1347
                                                     Telephone: (302) 658-9200
WHITE & CASE LLP                                     Email: dabbott@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)                 aremming@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)                   emoats@morrisnichols.com
Laura E. Baccash (admitted pro hac vice)                    ptopper@morrisnichols.com
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

Attorneys for the Debtors and Debtors in Possession

Dated: May 16, 2021
       Wilmington, Delaware



1
    The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
    identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
    Debtors’ mailing address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
       Case 20-10343-LSS                     Doc 4107            Filed 05/16/21              Page 2 of 510




                                         TABLE OF CONTENTS

 Definitions and Rules of Interpretation ............................................................................1
A.         Definitions................................................................................................................1
B.         Interpretation; Application of Definitions and Rules of Construction...................36
C.         Reference to Monetary Figures ..............................................................................37
D.         Consent Rights .......................................................................................................37
E.         Controlling Document ...........................................................................................37
     Administrative Expense and Priority Claims ................................................................38
A.         Administrative Expense Claims.............................................................................38
B.         Priority Tax Claims ................................................................................................40
      Classification and Treatment of Claims and Interests .................................................40
A.         Classification of Claims and Interests....................................................................40
B.         Treatment of Claims and Interests .........................................................................41
C.         Elimination of Vacant Classes ...............................................................................48
D.         Cramdown ..............................................................................................................48
      Settlement Trust ...........................................................................................................49
A.         Establishment of the Settlement Trust ...................................................................49
B.         Purposes of the Settlement Trust ...........................................................................49
C.         Transfer of Claims to the Settlement Trust ............................................................49
D.         Transfer of Settlement Trust Assets to the Settlement Trust .................................50
E.         Settlement Trustee .................................................................................................51
F.         Settlement Trust Advisory Committee ..................................................................51
G.         Trust Distribution Procedures ................................................................................52
H.         Settlement Trust Expenses .....................................................................................52
I.         Indemnification by Settlement Trust .....................................................................52
J.         Investment Guidelines ...........................................................................................52
K.         Excess Settlement Trust Assets .............................................................................52
L.         Cooperation Agreement .........................................................................................52
M.         Privileged Information ...........................................................................................52
N.         No Liability ............................................................................................................53
O.         U.S. Federal Income Tax Treatment of the Settlement Trust ................................53
P.         Institution and Maintenance of Legal and Other Proceedings ...............................53
Q.         Notation on Claims Register Regarding Abuse Claims .........................................53




                                                            ii
       Case 20-10343-LSS                    Doc 4107             Filed 05/16/21             Page 3 of 510




     Means for Implementation of the Plan..........................................................................54
A.        General ...................................................................................................................54
B.        Operations of the Debtors between Confirmation and the Effective Date ............54
C.        BSA Governance Documents ................................................................................54
D.        Continued Legal Existence of BSA .......................................................................54
E.        Reorganized BSA’s Directors and Senior Management ........................................54
F.        Dissolution of Delaware BSA................................................................................54
G.        Due Authorization ..................................................................................................54
H.        Cancellation of Interests ........................................................................................55
I.        Restatement of Indebtedness..................................................................................55
J.        Cancellation of Liens .............................................................................................55
K.        Effectuating Documents and Further Transactions................................................55
L.        Sources of Consideration for Distributions............................................................56
M.        Resolution of Abuse Claims ..................................................................................57
N.        Funding by the Settlement Trust ............................................................................57
O.        Core Value Cash Pool ............................................................................................57
P.        Creditor Representative .........................................................................................57
Q.        Residual Cash in Core Value Cash Pool ................................................................57
R.        Compromise and Settlement of Claims, Interests and Controversies ....................58
S.        Good-Faith Compromise and Settlement...............................................................60
T.        Estimation of Direct Abuse Claims .......................................................................61
U.        Restated Debt and Security Documents .................................................................61
V.        Foundation Loan ....................................................................................................64
W.        Pension Plan ...........................................................................................................64
X.        Single Satisfaction of Allowed General Unsecured Claims ..................................65
Y.        Exemption from Certain Transfer Taxes and Recording Fees...............................65
      Executory Contracts and Unexpired Leases ................................................................65
A.        Assumption and Rejection of Executory Contracts and Unexpired Leases ..........65
B.        Rejection Damages Claims ....................................................................................66
C.        Cure of Defaults under Executory Contracts and Unexpired Leases ....................67
D.        Dispute Resolution .................................................................................................68
E.        Contracts and Leases Entered into After the Petition Date....................................68
F.        Directors and Officers Insurance Policies..............................................................68
G.        Insurance Policies ..................................................................................................69



                                                           iii
     Case 20-10343-LSS                    Doc 4107             Filed 05/16/21               Page 4 of 510




H.      Compensation and Benefits Programs ...................................................................69
I.      Restoration Plan and Deferred Compensation Plan ...............................................70
J.      Workers’ Compensation Program..........................................................................70
K.      Indemnification Obligations ..................................................................................70
L.      Gift Annuity Agreements and Life-Income Agreements.......................................71
M.      Modifications, Amendments, Supplements, Restatements, or Other
        Agreements ............................................................................................................71
N.      Reservation of Rights .............................................................................................71
O.      Nonoccurrence of Effective Date; Bankruptcy Code Section 365(d)(4) ...............71
     Provisions Governing Distributions ...........................................................................72
A.      Applicability ..........................................................................................................72
B.      Distributions Generally ..........................................................................................72
C.      Distributions on Account of Certain Claims Allowed as of the Effective Date ....72
D.      Distributions on Account of Allowed General Unsecured Claims ........................72
E.      Distributions on Account of Disputed Claims Allowed After the Effective
        Date ........................................................................................................................72
F.      Rights and Powers of Disbursing Agent ................................................................72
G.      Delivery of Distributions and Undeliverable or Unclaimed Distributions ............73
H.      Undeliverable and Non-Negotiated Distributions .................................................73
I.      Manner of Payment under the Plan ........................................................................74
J.      Satisfaction of Claims ............................................................................................74
K.      Minimum Cash Distributions.................................................................................74
L.      Postpetition Interest ...............................................................................................74
M.      Setoffs ....................................................................................................................75
N.      Claims Paid or Payable by Third Parties ...............................................................75
O.      Compliance with Tax Requirements and Allocations ...........................................75
      Procedures for Resolving Contingent, Unliquidated, and Disputed Claims .............76
A.      Applicability ..........................................................................................................76
B.      Allowance of Claims..............................................................................................76
C.      Claims Administration Responsibilities ................................................................76
D.      Estimation of Claims..............................................................................................76
E.      No Distributions Pending Allowance ....................................................................77
F.      Distributions after Allowance ................................................................................77
G.      Disputed Claims Reserve .......................................................................................77
H.      Adjustment to Claims Register without Objection ................................................78


                                                          iv
       Case 20-10343-LSS                     Doc 4107            Filed 05/16/21              Page 5 of 510




I.         Time to File Objections to Claims .........................................................................78
J.         Treatment of Untimely Claims ..............................................................................78
      Conditions Precedent to Confirmation and Effective Date .........................................78
A.         Conditions Precedent to Confirmation of the Plan ................................................78
B.         Conditions Precedent to the Effective Date ...........................................................80
C.         Waiver of Conditions Precedent ............................................................................82
D.         Substantial Consummation of the Plan ..................................................................82
E.         Vacatur of Confirmation Order; Non-Occurrence of Effective Date ....................82
     Effect of Plan Confirmation ..........................................................................................82
A.         Vesting of Assets in Reorganized BSA .................................................................82
B.         Retention of Certain Causes of Action ..................................................................83
C.         Binding Effect ........................................................................................................83
D.         Pre-Confirmation Injunctions and Stays ................................................................83
E.         Discharge ...............................................................................................................83
F.         Channeling Injunction .........................................................................................84
G.         Provisions Relating to Channeling Injunctions......................................................86
H.         Insurance Entity Injunction ................................................................................87
I.         Injunction against Interference with Plan .........................................................89
J.         Releases .................................................................................................................89
K.         Exculpation ...........................................................................................................92
L.         Injunctions Related to Releases and Exculpation .............................................92
M.         Insurance Provisions ..............................................................................................93
N.         Reservation of Rights .............................................................................................94
O.         Disallowed Claims .................................................................................................95
P.         No Successor Liability ...........................................................................................95
Q.         Indemnities .............................................................................................................95
R.         The Official Committees and the Future Claimants’ Representative ....................96
      Retention of Jurisdiction ..............................................................................................96
A.         Jurisdiction .............................................................................................................96
B.         General Retention ..................................................................................................97
C.         Specific Purposes ...................................................................................................97
D.         Courts of Competent Jurisdiction ..........................................................................99
       MISCELLANEOUS PROVISIONS ........................................................................100
A.         Closing of Chapter 11 Cases ................................................................................100



                                                            v
     Case 20-10343-LSS                   Doc 4107            Filed 05/16/21              Page 6 of 510




B.     Amendment or Modification of the Plan .............................................................100
C.     Revocation or Withdrawal of Plan .......................................................................100
D.     Request for Expedited Determination of Taxes ...................................................101
E.     Non-Severability of Plan Provisions....................................................................101
F.     Notices .................................................................................................................101
G.     Notices to Other Persons ......................................................................................102
H.     Governing Law ....................................................................................................102
I.     Immediate Binding Effect ....................................................................................102
J.     Timing of Distributions or Actions ......................................................................102
K.     Deemed Acts ........................................................................................................103
L.     Entire Agreement .................................................................................................103
M.     Plan Supplement ..................................................................................................103
N.     Withholding of Taxes ..........................................................................................103
O.     Payment of Quarterly Fees...................................................................................103
P.     Duty to Cooperate ................................................................................................103
Q.     Effective Date Actions Simultaneous ..................................................................103
R.     Consent to Jurisdiction.........................................................................................103




                                                        vi
              Case 20-10343-LSS      Doc 4107       Filed 05/16/21   Page 7 of 510




                                         EXHIBITS

Exhibit A-1      Global Resolution Plan TDP
Exhibit A-2      BSA Toggle Plan TDP
Exhibit B        Settlement Trust Agreement
Exhibit C        Contributing Chartered Organization Settlement Contribution
Exhibit D        Contributing Chartered Organizations
Exhibit E        Foundation Loan Facility Term Sheet
Exhibit F        Local Council Settlement Contribution
Exhibit G        Local Councils
Exhibit H        Related Non-Debtor Entities
Exhibit I        Hartford Insurance Settlement Agreement


                                        SCHEDULES

Schedule 1       Artwork
Schedule 2       BSA Insurance Policies
Schedule 3       Local Council Insurance Policies
Schedule 4       Oil and Gas Interests


                           PLAN SUPPLEMENT DOCUMENTS

Amended BSA Bylaws
Assumed Contracts and Unexpired Leases Schedule
Cooperation Agreement
Creditor Representative
Directors and Officers of Reorganized BSA
Foundation Loan Agreement
Leaseback Requirement Agreement
Rejected Contracts and Unexpired Leases Schedule
Restated 2010 Bond Documents
Restated 2012 Bond Documents
Restated Credit Facility Documents
Restated Security Agreement
Settlement Trust Advisory Committee
Settlement Trustee




                                              vii
            Case 20-10343-LSS         Doc 4107      Filed 05/16/21      Page 8 of 510




                                        INTRODUCTION

        Boy Scouts of America and Delaware BSA, LLC, the non-profit corporations that are
debtors and debtors in possession in the above-captioned chapter 11 cases, hereby propose this
plan of reorganization pursuant to section 1121(a) of the Bankruptcy Code. Capitalized terms
used herein shall have the meanings ascribed to such terms in Article I.A. The Plan constitutes
two alternative plans of reorganization for the Debtors. If the conditions set forth in this Plan are
met, the Plan shall constitute a Global Resolution Plan and shall provide for the global resolution
of Abuse Claims against the Debtors, Local Councils, Contributing Chartered Organizations, and
Settling Insurance Companies. If the conditions set forth in the Plan are not met, the Plan shall
constitute a BSA Toggle Plan and shall provide for the resolution of Abuse Claims and other
Claims only against the Debtors. The Debtors are the proponents of the Plan within the meaning
of section 1129 of the Bankruptcy Code. Reference is made to the Disclosure Statement for a
discussion of the Debtors’ history, charitable mission, operations, projections for those
operations, risk factors, and certain related matters. The Disclosure Statement also provides a
summary and analysis of the Plan. YOU ARE URGED TO READ THE DISCLOSURE
STATEMENT AND THE PLAN WITH CARE IN EVALUATING HOW THE PLAN WILL
AFFECT YOUR CLAIM(S) BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.



                   DEFINITIONS AND RULES OF INTERPRETATION

      A.      Definitions. The capitalized terms used in the Plan shall have the respective
meanings set forth below.

              1.     “2010 Bond” means The County Commission of Fayette County (West
       Virginia) Commercial Development Revenue Bond (Arrow WV Project) Series 2010B in
       an aggregate principal amount of $50,000,000, issued by the Bond Issuer pursuant to the
       2010 Bond Agreement, the proceeds of which were loaned to the BSA pursuant to the
       2010 Note.

              2.     “2010 Bond Agreement” means that certain Bond Purchase and Loan
       Agreement dated as of November 5, 2010, by and among the Bond Issuer, JPM, the BSA
       and Arrow, as amended, restated, supplemented or otherwise modified from time to time.

               3.      “2010 Bond Claim” means any Claim against the Debtors arising under,
       derived from, or based upon the 2010 Bond Documents, including any Claim for
       obligations, indebtedness, and liabilities of the BSA arising pursuant to any of the 2010
       Bond Documents, whether now existing or hereafter arising, whether direct, indirect,
       related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint and
       several, including the obligation of the BSA to repay the 2010 Note, interest on the 2010
       Note, and all fees, costs, expenses and obligations of any kind or character due or
       recoverable from the Debtors under the 2010 Bond Documents.

            4.    “2010 Bond Documents” means collectively, the 2010 Bond, the 2010
       Bond Agreement, the 2010 Note, the Prepetition Security Documents (2019), the
    Case 20-10343-LSS          Doc 4107      Filed 05/16/21     Page 9 of 510




Prepetition Security Agreement (2020) (in the case of the Prepetition Security Documents
(2019) and the Prepetition Security Agreement (2020), solely as such documents and
agreements pertain to obligations under the other 2010 Bond Documents), and all
documentation executed and delivered in connection therewith, as amended, restated,
supplemented or otherwise modified from time to time.

        5.      “2010 Credit Agreement” means that certain Credit Agreement dated as of
August 11, 2010, by and between the BSA, as borrower, and JPM, as lender, as amended
by that certain First Amendment to Credit Agreement dated as of November 5, 2010, that
certain Second Amendment to Credit Agreement dated as of November 11, 2011, that
certain Third Amendment to Credit Agreement dated as of March 9, 2012, that certain
Fourth Amendment to Credit Agreement dated as of April 25, 2016, that certain Fifth
Amendment to Credit Agreement dated as of March 2, 2017, that certain Sixth
Amendment to Credit Agreement dated as of February 15, 2018, and that certain Seventh
Amendment to Credit Agreement, dated as of March 21, 2019, pursuant to which JPM
agreed to make term loans to the BSA in an aggregate amount of $25,000,000 and agreed
to make revolving loans to the BSA and issue letters of credit on behalf of the BSA in an
aggregate amount not to exceed $75,000,000.

        6.      “2010 Credit Facility Claim” means any Claim against the Debtors arising
under, derived from, or based upon the 2010 Credit Facility Documents, including any
Claim for obligations, indebtedness, and liabilities of the BSA arising pursuant to any of
the 2010 Credit Facility Documents, whether now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated, unliquidated, joint,
several, or joint and several, including the obligation of the BSA to pay principal and
interest, and all fees, costs, expenses and other obligations of any kind or character due or
recoverable under the 2010 Credit Facility Documents.

        7.     “2010 Credit Facility Documents” means, collectively, the 2010 Credit
Agreement, the Prepetition Security Documents (2019), the Prepetition Security
Agreement (2020) (in the case of the Prepetition Security Documents (2019) and the
Prepetition Security Agreement (2020), solely as such documents and agreements pertain
to obligations under the other 2010 Credit Facility Documents), and all documentation
executed and delivered in connection therewith, as amended, restated, supplemented or
otherwise modified from time to time.

        8.      “2010 Note” means that certain Promissory Note – 2010B executed by the
BSA, as borrower, and payable to the order of the Bond Issuer in the original principal
amount of $50,000,000, which note was pledged by the Bond Issuer to JPM pursuant to
the 2010 Bond Agreement to secure the repayment of the 2010 Bond, as amended,
restated, supplemented or otherwise modified from time to time.

       9.      “2012 Bond” means The County Commission of Fayette County (West
Virginia) Commercial Development Revenue Bond (Arrow WV Project), Series 2012, in
an aggregate principal amount of $175,000,000, issued by the Bond Issuer pursuant to the
2012 Bond Agreement, the proceeds of which were loaned to the BSA pursuant to the
2012 Note.


                                         2
    Case 20-10343-LSS         Doc 4107       Filed 05/16/21    Page 10 of 510




       10.   “2012 Bond Agreement” means that certain Bond Purchase and Loan
Agreement dated as of March 9, 2012, between the Bond Issuer, JPM, the BSA and
Arrow, as amended, restated, supplemented or otherwise modified from time to time.

        11.     “2012 Bond Claim” means any Claim against the Debtors arising under,
derived from, or based upon the 2012 Bond Documents, including any Claim for
obligations, indebtedness, and liabilities of the BSA arising pursuant to any of the 2012
Bond Documents, whether now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including the obligation of the BSA to repay the 2012 Note, interest on the 2012
Note, and all fees, costs, expenses and obligations of any kind or character due or
recoverable from the Debtors under the 2012 Bond Documents.

        12.    “2012 Bond Documents” means collectively, the 2012 Bond, the 2012
Bond Agreement, the 2012 Note, the Prepetition Security Documents (2019), the
Prepetition Security Agreement (2020) (in the case of the Prepetition Security Documents
(2019) and the Prepetition Security Agreement (2020), solely as such documents and
agreements pertain to obligations under the other 2012 Bond Documents), and all
documentation executed and delivered in connection therewith, as amended, restated,
supplemented or otherwise modified from time to time.

        13.     “2012 Note” means that certain Promissory Note – 2012, executed by the
BSA, as borrower, and payable to the order of the Bond Issuer in the original principal
amount of $175,000,000, which note was pledged by the Bond Issuer to JPM pursuant to
the 2012 Bond Agreement to secure the repayment of the 2012 Bond, as amended,
restated, supplemented or otherwise modified from time to time.

       14.     “2019 RCF Agreement” means that certain Credit Agreement, dated as of
March 21, 2019, by and between the BSA, as borrower, and JPM, as lender, pursuant to
which JPM agreed to make revolving loans to the BSA and issue letters of credit on
behalf of the BSA in an aggregate amount not to exceed $71,500,000, the maturity date
of which was extended pursuant to that certain Consent to Extension of Maturity Date
dated as of January 16, 2020.

        15.     “2019 RCF Claim” means any Claim against the Debtors arising under,
derived from, or based upon the 2019 RCF Documents, including any Claim for
obligations, indebtedness, and liabilities of the BSA arising pursuant to any of the 2019
RCF Documents, whether now existing or hereafter arising, whether direct, indirect,
related, unrelated, fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, including the obligation of the BSA to pay principal and interest, and all fees,
costs, expenses and other obligations of any kind or character due or recoverable under
the 2019 RCF Documents.

        16.    “2019 RCF Documents” means, collectively, the 2019 RCF Agreement,
the Prepetition Security Documents (2019), the Prepetition Security Agreement (2020)
(in the case of the Prepetition Security Documents (2019) and the Prepetition Security
Agreement (2020), solely as such documents and agreements pertain to obligations under


                                         3
    Case 20-10343-LSS          Doc 4107       Filed 05/16/21    Page 11 of 510




the other 2019 RCF Documents), and all documentation executed and delivered in
connection therewith, as amended, restated, supplemented or otherwise modified from
time to time.

        17.    “Abuse” means sexual conduct or misconduct, sexual abuse or
molestation, sexual exploitation, indecent assault or battery, rape, pedophilia,
ephebophilia, sexually related psychological or emotional harm, humiliation, anguish,
shock, sickness, disease, disability, dysfunction, or intimidation, any other sexual
misconduct or injury, contacts or interactions of a sexual nature, including the use of
photography, video, or digital media, or other physical abuse or bullying or harassment
without regard to whether such physical abuse or bullying is of a sexual nature, between a
child and an adult, between a child and another child, or between a non-consenting adult
and another adult, in each instance without regard to whether such activity involved
explicit force, whether such activity involved genital or other physical contact, and
whether there is or was any associated physical, psychological, or emotional harm to the
child or non-consenting adult.

        18.     “Abuse Claim” means a liquidated or unliquidated Claim against a
Protected Party that is attributable to, arises from, is based upon, relates to, or results
from, in whole or in part, directly, indirectly, or derivatively, alleged Abuse that occurred
prior to the Petition Date, including any such Claim that seeks monetary damages or
other relief, under any theory of law or equity whatsoever, including vicarious liability,
respondeat superior, conspiracy, fraud, including fraud in the inducement, any
negligence-based or employment-based theory, including negligent hiring, selection,
supervision, retention or misrepresentation, any other theory based on misrepresentation,
concealment, or unfair practice, public or private nuisance, or any other theory, including
any theory based on public policy or any act or failure to act by a Protected Party or any
other Person for whom any Protected Party is alleged to be responsible. Notwithstanding
the foregoing, if the Plan is Confirmed as a Global Resolution Plan, then, with respect to
any Contributing Chartered Organization, the term “Abuse Claim” shall be limited to any
such Claim that is attributable to, arises from, is based upon, relates to, or results from,
Abuse that occurred prior to the Petition Date: (a) in connection with the Contributing
Chartered Organization’s sponsorship of one or more Scouting units; or (b) that has been
asserted in a proof of claim filed in the Chapter 11 Cases asserting a Direct Abuse Claim.
Abuse Claims include any Future Abuse Claims, any Indirect Abuse Claims, and any
Claim that is attributable to, arises from, is based upon, relates to, or results from, alleged
Abuse regardless of whether, as of the Petition Date, such Claim is barred by any
applicable statute of limitations.

        19.   “Abuse Claims Settlement” has the meaning ascribed to such term in
Article V..R.

       20.    “Accrued Professional Fees” means, as of any date, and regardless of
whether such amounts are billed or unbilled, all of a Professional’s accrued fees and
reimbursable expenses for services rendered in the Chapter 11 Cases up to and including
such date, whether or not such Professional has then filed an application for the
Allowance and payment of such fees and expenses: (a) to the extent that any such fees


                                          4
   Case 20-10343-LSS         Doc 4107       Filed 05/16/21   Page 12 of 510




and expenses have not been previously paid; and (b) after each Professional has applied
to such accrued fees and expenses the balance of any retainer that has been provided by
the Debtors to such Professional. No amount of a Professional’s fees or expenses denied
by a Final Order of the Bankruptcy Court shall constitute Accrued Professional Fees.

       21.    “Ad Hoc Committee” means the Ad Hoc Committee of Local Councils of
the Boy Scouts of America.

        22.    “Administrative Expense Claim” means any right to payment from the
Debtors that constitutes a cost or expense of administration incurred during the Chapter
11 Cases of the kind specified under 503(b) of the Bankruptcy Code and entitled to
priority under sections 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code,
including: (a) the actual and necessary costs and expenses of preserving the Estates or
continuing the operations of the Debtors incurred during the period from the Petition
Date to the Effective Date; (b) Professional Fee Claims; and (c) Quarterly Fees.

        23.    “Affiliate” has the meaning ascribed to such term in section 101(2) of the
Bankruptcy Code. With respect to any Person that is not a Debtor in the Chapter 11
Cases, the term “Affiliate” shall apply to such Person as if the Person were a Debtor.

        24.     “Affirmation Order” means an order of the District Court affirming
Confirmation of the Plan and issuing or affirming the issuance of the Channeling
Injunction in favor of the Protected Parties.

       25.    “Allowed” has the following meanings for Non-Abuse Claims:

               a.     with respect to any Claim that is asserted to constitute an
       Administrative Expense Claim: (i) a Claim that represents an actual and necessary
       cost or expense of preserving the Estates or continuing the operations of the
       Debtors incurred during the period from the Petition Date to the Effective Date
       for which a request for payment is filed, (A) to the extent such Claim is
       determined by the Debtors to constitute an Administrative Expense Claim or
       allowed by a Final Order of the Bankruptcy Court or (B) as to which no objection
       to allowance has been interposed and not withdrawn within the applicable period
       fixed by the Plan or applicable law; (ii) other than with respect to a Professional
       Fee Claim, a Claim that arises during the period from the Petition Date to the
       Effective Date for which a request for payment is filed that is Disputed by the
       Debtors, which Claim is allowed in whole or in part by a Final Order of the
       Bankruptcy Court to the extent that such allowed portion is determined by a Final
       Order to constitute a cost or expense of administration under sections 503(b) and
       507(a)(1) of the Bankruptcy Code; (iii) a Claim that arises during the period from
       the Petition Date to the Effective Date in the ordinary course of the Debtors’ non-
       profit operations that is determined by the Debtors to constitute an Administrative
       Expense Claim; or (iv) a Professional Fee Claim, to the extent allowed by a Final
       Order of the Bankruptcy Court;




                                        5
   Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 13 of 510




              b.     with respect to any 2010 Credit Facility Claim, 2019 RCF Claim,
       2010 Bond Claim, or 2012 Bond Claim, any such Claim that is expressly allowed
       as provided under Article III; and

                c.      with respect to any Priority Tax Claim, Other Priority Claim, Other
       Secured Claim, Convenience Claim, General Unsecured Claim, Non-Abuse
       Litigation Claim, or any portion of any of the foregoing, a Claim that is: (i) listed
       in the Schedules as not being disputed, contingent or unliquidated and with
       respect to which no contrary or superseding Proof of Claim has been filed, and
       that has not been paid pursuant to an order of this Court prior to the Effective
       Date; (ii) evidenced by a Proof of Claim filed on or before the applicable Bar
       Date, not listed in the Schedules as disputed, contingent or unliquidated, and as to
       which no objection has been filed on or before the Claims Objection Deadline;
       (iii) not the subject of an objection to Allowance, which Claim (A) was filed on or
       before the Claims Objection Deadline and (B) has not been settled, waived,
       withdrawn or Disallowed pursuant to a Final Order; or (iv) expressly Allowed
       (x) pursuant to a Final Order, (y) pursuant to an agreement between the holder of
       such Claim and the Debtors or Reorganized BSA, as applicable, or (z) pursuant to
       the terms of the Plan. For the avoidance of doubt, the holder of a Claim
       evidenced by a Proof of Claim filed after the applicable Bar Date shall not be
       treated as a creditor with respect to such Claim for the purposes of voting and
       distribution.

       “Allowance” and “Allowing” have correlative meanings.

      26.     “Amended BSA Bylaws” means the amended and restated bylaws of the
BSA, substantially in the form contained in the Plan Supplement.

       27.    “Arrow” means Arrow WV, Inc., a West Virginia non-profit corporation.

       28.    “Arrow Collateral Assignment” means that certain Collateral Assignment
of Promissory Note and Credit Line Deed of Trust, dated as of March 21, 2019, by and
between the BSA, as assignor, and JPM, as lender, pursuant to which BSA assigned the
Arrow Intercompany Note and Arrow Deed of Trust to JPM to secure the obligations
under the 2010 Credit Facility Documents, the 2019 RCF Documents, the 2010 Bond
Documents, and the 2012 Bond Documents.

       29.    “Arrow Deed of Trust” means that certain Credit Line Deed of Trust,
dated as of June 30, 2010, made and executed by Arrow, as grantor, to Leslie Miller-
Stover, as trustee, for the benefit of the BSA, as amended by that certain First
Amendment to Credit Line Deed of Trust, dated as of March 21, 2019.

       30.    “Arrow Intercompany Note” means that certain Amended and Restated
Promissory Note dated as of March 21, 2019, issued by Arrow to the BSA in an original
principal amount of $350,000,000.

       31.    “Artwork” means the artwork listed on Schedule 1.



                                         6
    Case 20-10343-LSS        Doc 4107       Filed 05/16/21   Page 14 of 510




        32.    “Assumed Contracts and Unexpired Leases Schedule” means the schedule
of Executory Contracts or Unexpired Leases to be assumed by the BSA under the Plan
and the Cure Amount for each such Executory Contract or Unexpired Lease, as set forth
in the Plan Supplement, as may be amended, modified, or supplemented from time to
time in accordance with the terms hereof.

        33.     “Avoidance Actions” means any and all actual or potential avoidance,
recovery, subordination or other Claims, causes of action or remedies that may be
brought by or on behalf of the Debtors or their Estates or other authorized parties in
interest under the Bankruptcy Code or applicable non-bankruptcy law, including Claims,
Causes of Action or remedies under sections 502, 510, 542, 544, 545, 547 through 553,
and 724(a) of the Bankruptcy Code, or under similar or related local, state, federal, or
foreign statutes or common law, including preference and fraudulent transfer and
conveyance laws, in each case whether or not litigation to prosecute such Claim(s),
Cause(s) of Action or remedy(ies) were commenced prior to the Effective Date.

       34.     “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
§§ 101–1532, as in effect on the Petition Date, together with all amendments,
modifications, and replacements of the foregoing that are made retroactive to the Petition
Date, as the same may exist on any relevant date to the extent applicable to the
Chapter 11 Cases.

        35.     “Bankruptcy Court” means the United States Bankruptcy Court for the
District of Delaware or such other court having jurisdiction over the Chapter 11 Cases.

       36.     “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under 28 U.S.C. § 2075, as applicable
to the Chapter 11 Cases, and the general, local, and chambers rules of the Bankruptcy
Court, each as amended from time to time.

       37.    “Bar Date” means (a) November 16, 2020 for any Claim (other than an
Administrative Expense Claim or a Claim of a Governmental Unit), or (b) August 17,
2020 for any Claim of a Governmental Unit, in each case as established by the Bar Date
Order.

        38.    “Bar Date Order” means the Order, Pursuant to 11 U.S.C. §§ 502(b)(9),
Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e), 3001-1, and 3003-1,
(I) Establishing Deadlines for Filing Proofs of Claim, (II) Establishing the Form and
Manner of Notice Thereof, (III) Approving Procedures for Providing Notice of Bar Date
and Other Important Information to Abuse Survivors, and (IV) Approving Confidentiality
Procedures for Abuse Survivors, entered by the Bankruptcy Court on May 26, 2020 at
Docket No. 695, as amended, modified or supplemented by order of the Bankruptcy
Court from time to time.

       39.      “Bond Issuer” means The County Commission of Fayette County (West
Virginia) in its capacity as the issuer under the 2010 Bond Agreement and the 2012 Bond
Agreement.



                                        7
    Case 20-10343-LSS         Doc 4107       Filed 05/16/21    Page 15 of 510




        40.     “BSA” means Boy Scouts of America, a congressionally chartered non-
profit corporation under title 36 of the United States Code.

       41.     “BSA Charter” means the congressional charter of the BSA, enacted on
June 15, 1916, as amended.

        42.    “BSA Insurance Policies” means any and all known and unknown
contracts, binders, certificates or insurance policies currently or previously in effect at
any time on or before the Effective Date naming the Debtors, or either of them, or any
predecessor, subsidiary, or past or present Affiliate of the Debtors, as an insured (whether
as the primary or an additional insured), or otherwise alleged to afford the Debtors
insurance coverage, upon which any claim could have been, has been, or may be made
with respect to any Abuse Claim, including the policies listed on Schedule 2. For the
avoidance of doubt, BSA Insurance Policies shall not include: (a) any policy providing
reinsurance to any Settling Insurance Company; (b) any D&O Liability Insurance Policy;
or (c) any Local Council Insurance Policy.

       43.     “BSA Settlement Trust Contribution” means:

               a.     all of the Net Unrestricted Cash and Investments;

                b.    the BSA’s right, title and interest in and to (i) Scouting University,
       (ii) the Artwork, and (iii) the Oil and Gas Interests;

               c.     all of the BSA’s right, title and interest in and to the Warehouse
       and Distribution Center, subject to the Leaseback Requirement, or the proceeds of
       a third-party sale-leaseback of the Warehouse and Distribution Center for fair
       market value;

              d.      to the maximum extent permitted by applicable law, any and all of
       the Debtors’ rights, titles, privileges, interests, claims, demands or entitlements, as
       of the Effective Date, to any proceeds, payments, benefits, Causes of Action,
       choses in action, defense, or indemnity, now existing or hereafter arising, accrued
       or unaccrued, liquidated or unliquidated, matured or unmatured, disputed or
       undisputed, fixed or contingent, arising under or attributable to: (i) the BSA
       Insurance Policies (subject to Article IV.D.3 and Article IV.D.4 with respect to
       Insured Non-Abuse Claims), the Insurance Coverage, the Insurance Settlement
       Agreements, and claims thereunder and proceeds thereof; (ii) the Insurance
       Actions; and (iii) the Insurance Action Recoveries; and

               e.     the Settlement Trust Causes of Action; and

              f.     the assignment of any and all Perpetrator Indemnification Claims
       held by the BSA.

For the avoidance of doubt, the BSA Settlement Trust Contribution shall not include:
(i) the proceeds of the Foundation Loan Facility; (ii) any Causes of Action against
Released Parties or holders of General Unsecured Claims, Non-Abuse Litigation Claims,


                                         8
    Case 20-10343-LSS         Doc 4107       Filed 05/16/21   Page 16 of 510




or Convenience Claims released by the Debtors and their Estates under Article X.J; or
(iii) if the Plan is Confirmed as a BSA Toggle Plan, the rights of any Person, other than
the Debtors, arising under or attributable to the BSA Insurance Policies, the Insurance
Coverage, the Insurance Actions, the Insurance Action Recoveries, or any other rights
under or with respect to the BSA Insurance Policies.

       44.     “BSA Toggle Plan” means the Plan, as modified by the applicable
provisions set forth herein, if the Bankruptcy Court concludes that (a) the Plan has not
been accepted by a sufficient number of holders of Direct Abuse Claims that have voted
to accept or reject the Plan, or (b) the provisions of the Plan applicable to the Abuse
Claims Settlement do not satisfy applicable requirements for approval under the
Bankruptcy Code or Bankruptcy Rules.

        45.   “BSA Toggle Plan TDP” means the Trust Distribution Procedures of the
Boy Scouts of America Settlement Trust for the BSA Toggle Plan, substantially in the
form attached hereto as Exhibit A-2, as the same may be amended or modified from time
to time.

       46.     “Business Day” means any day, other than a Saturday, Sunday or “legal
holiday” as such term is defined in Bankruptcy Rule 9006(a).

       47.     “Cash” means legal tender of the United States of America.

       48.     “Cash Collateral Order” means the Final Order (I) Authorizing the
Debtors to Utilize Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting Adequate
Protection to the Prepetition Secured Party Pursuant to 11 U.S.C. §§ 105(a), 361, 362,
363, 503, and 507; and (III) Granting Related Relief, entered by the Bankruptcy Court on
April 15, 2020 at Docket No. 433.

        49.      “Causes of Action” means any claims, interests, damages, remedies,
causes of action, demands, rights, actions (including Avoidance Actions), suits,
obligations, liabilities, accounts, defenses, offsets, powers, privileges, licenses, liens,
indemnities, guaranties, and franchises of any kind or character whatsoever, whether
known or unknown, foreseen or unforeseen, existing or hereinafter arising, contingent or
non-contingent, liquidated or unliquidated, choate or inchoate, secured or unsecured,
capable of being asserted, directly or derivatively, matured or unmatured, suspected or
unsuspected, in contract, tort, law, equity, or otherwise, whether arising before, on, or
after the Petition Date. Causes of Action also include: (a) all rights of setoff,
counterclaim, or recoupment and claims under contracts or for breaches of duties
imposed by law or in equity; (b) the right to object to or otherwise contest Claims or
Interests; (c) such claims and defenses as fraud, mistake, duress, and usury, and any other
defenses set forth in section 558 of the Bankruptcy Code; and (d) any claim under any
local, state, federal or foreign law, including, without limitation, any fraudulent transfer
or similar claim.




                                         9
    Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 17 of 510




       50.     “Channeling Injunction” means the permanent injunction provided for in
Article X.F with respect to Abuse Claims against the Protected Parties to be issued
pursuant to the Confirmation Order.

        51.   “Chapter 11 Cases” means the cases filed by the Debtors under chapter 11
of the Bankruptcy Code, which are jointly administered under Case No. 20-10343 (LSS).

       52.     “Chartered Organizations” means each and every civic, faith-based,
educational or business organization, governmental entity or organization, other entity or
organization, or group of individual citizens, in each case presently or formerly
authorized by the BSA to operate, sponsor or otherwise support one or more Scouting
units.

      53.    “Claim” means any “claim,” as defined in section 101(5) of the
Bankruptcy Code, which, for the avoidance of doubt, shall include any Abuse Claim.

        54.    “Claims Objection Deadline” means the deadline for filing an objection to
any Administrative Expense Claim (other than a Professional Fee Claim), Priority Tax
Claim, Other Priority Claim, Other Secured Claim, Convenience Claim, General
Unsecured Claim, or Non-Abuse Litigation Claim, which deadline shall be: (a) 180 days
after the Effective Date with respect to all such Claims and Interests other than
Convenience Claims, General Unsecured Claims, and Non-Abuse Claims, subject to any
extensions approved by an order of the Bankruptcy Court; and (b) sixty (60) days after
the Effective Date with respect to Convenience Claims, General Unsecured Claims, and
Non-Abuse Litigation Claims, subject to any extensions approved by an order of the
Bankruptcy Court with the consent of the Creditor Representative (such consent not to be
unreasonably withheld); provided, however, that the Debtors shall not be bound by the
Claims Objection Deadline with respect to any Claim filed after the Bar Date; provided
further, however, that the Claims Objection Deadline shall not apply to Abuse Claims,
which shall be administered exclusively in accordance with the Settlement Trust
Documents.

        55.    “Claims Record Date” means the Voting Deadline, which is the date on
which the transfer register for each Class of Non-Abuse Claims against or Interests in the
Debtors, as such register is maintained by the Debtors or their agents, shall be deemed
closed.

       56.    “Claims Register” means the official register of Claims maintained by the
Notice and Claims Agent in the Chapter 11 Cases.

        57.     “Class” means each category of holders of Claims or Interests as set forth
in Article III pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code.

       58.     “Common-Interest Communications with Insurers” means documents,
information, or communications that are subject to the attorney-client privilege, attorney-
work product doctrine, or other privilege or protection from disclosure, and are shared
between or among the Debtors and any Insurance Company or its Representatives,



                                        10
    Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 18 of 510




including documents that reflect defense strategy, case evaluations, discussions of
settlements or resolutions, and communications regarding underlying litigation.

        59.    “Compensation and Benefits Programs” means all employment
agreements and policies, and all employment, compensation, and benefit plans, policies,
savings plans, retirement plans (including the Pension Plan), deferred compensation
plans, supplemental executive retirement plans, healthcare plans, disability plans,
severance benefit agreements, plans or policies, incentive plans, life and accidental death
and dismemberment insurance plans, and programs of the Debtors, and all amendments
and modifications thereto, applicable to the Debtors’ employees, former employees,
retirees, and non-employee directors, and the employees, retirees and non-employee
directors of the Local Councils and the Related Non-Debtor Entities. Notwithstanding
the foregoing, the Compensation and Benefits Programs shall not include the Deferred
Compensation Plan or the Restoration Plan.

       60.    “Compensation Procedures Order” means the Order (I) Approving
Procedures for (A) Interim Compensation and Reimbursement of Expenses of Retained
Professionals and (B) Expense Reimbursement for Official Committee Members and (II)
Granting Related Relief entered by the Bankruptcy Court on April 6, 2020 at Docket No.
341.

      61.     “Confirmation” means the entry of the Confirmation Order by the
Bankruptcy Court on the docket of the Chapter 11 Cases. Confirmed, Confirmable, and
Confirmability shall have correlative meanings.

        62.   “Confirmation Date” means the date on which the Bankruptcy Court
enters the Confirmation Order on the docket of the Chapter 11 Cases within the meaning
of Bankruptcy Rules 5003 and 9021.

       63.    “Confirmation Hearing” means the hearing(s) held by the Bankruptcy
Court under section 1128 of the Bankruptcy Code at which the Debtors seek entry of the
Confirmation Order.

        64.    “Confirmation Order” means the order of the Bankruptcy Court
confirming the Plan pursuant to section 1129 of the Bankruptcy Code, which must be in
form and substance acceptable to JPM and the Creditors’ Committee in accordance with
their respective consent rights under the JPM / Creditors’ Committee Term Sheet, as
incorporated by reference in Article I.D.

       65.     “Confirmation Scheduling Motion” means the Debtors’ Motion for Entry
of Order (I) Scheduling Certain Dates and Deadlines in Connection with Confirmation of
the Debtors’ Plan of Reorganization, (II) Establishing Certain Protocols, and (III)
Granting Related Relief, filed with the Bankruptcy Court on April 15, 2021 at Docket
No. 2618.

       66.     “Contributing Chartered Organization Settlement Contribution” means, if
the Plan is Confirmed as a Global Resolution Plan:



                                        11
    Case 20-10343-LSS        Doc 4107        Filed 05/16/21     Page 19 of 510




              a.     the contributions to the Settlement Trust by the Contributing
       Chartered Organizations, as set forth on Exhibit C;

               b.     to the maximum extent permitted by applicable law, any and all of
       the Contributing Chartered Organizations’ rights, titles, privileges, interests,
       claims, demands or entitlements, as of the Effective Date, to any proceeds,
       payments, benefits, Causes of Action, choses in action, defense, or indemnity,
       now existing or hereafter arising, accrued or unaccrued, liquidated or
       unliquidated, matured or unmatured, disputed or undisputed, fixed or contingent,
       arising under or attributable to: (i) the BSA Insurance Policies (subject to Article
       IV.D.3 and Article IV.D.4 with respect to Insured Non-Abuse Claims), the
       Insurance Coverage, the Insurance Settlement Agreements, and claims thereunder
       and proceeds thereof; (ii) the Insurance Actions; and (iii) the Insurance Action
       Recoveries;

               c.      the waiver, release, and expungement from the Claims Register, as
       of the Effective Date, of any and all Claims that have been asserted in the Chapter
       11 Cases by or on behalf of any Contributing Chartered Organization, including
       any Indirect Abuse Claims, without any further notice to or action, order, or
       approval of the Bankruptcy Court, and the agreement of each Contributing
       Chartered Organization not to file or assert any Claim or Claims against the
       Debtors or Reorganized BSA arising from any act or omission of the Debtors on
       or prior to the Confirmation Date; and

              d.     the assignment of any and all Perpetrator Indemnification Claims
       held by the Contributing Chartered Organizations.

       67.     “Contributing Chartered         Organizations”     means   the    Chartered
Organizations listed on Exhibit D hereto.

        68.     “Convenience Claim” means any Claim that would otherwise be a General
Unsecured Claim that is Allowed in an amount of $50,000 or less; provided that a holder
of a General Unsecured Claim that is Allowed in an amount greater than $50,000 may
irrevocably elect, as evidenced on the Ballot (as defined in the Voting Procedures) timely
and validly submitted by such holder (or other writing acceptable to the Debtors), to have
such Claim irrevocably reduced to $50,000 and treated as a Convenience Claim (upon
Allowance) for purposes of the Plan, in full and final satisfaction of such Claim; provided
further that a General Unsecured Claim may not be subdivided into multiple Convenience
Claims. The holder of an Allowed Non-Abuse Litigation Claim may elect to have such
Allowed Claim treated as a Convenience Claim solely in accordance with the terms of
Article III.B.9. For the avoidance of doubt, the holder of an Abuse Claim (including
Direct Abuse Claims and Indirect Abuse Claims) may not elect to have such Claim
treated as a Convenience Claim.

       69.      “Cooperation Agreement” means that certain Cooperation Agreement,
substantially in the form contained in the Plan Supplement, among the Debtors and the




                                        12
    Case 20-10343-LSS         Doc 4107       Filed 05/16/21   Page 20 of 510




Settlement Trust and including, solely if the Plan is Confirmed as a Global Resolution
Plan, the Local Councils, and the Contributing Chartered Organizations.

       70.    “Core Value Cash Pool” means Cash in the aggregate amount of
$25,000,000 for purposes of making Distributions to holders of Allowed General
Unsecured Claims and, subject to the terms of Article III.B.9, holders of Allowed Non-
Abuse Litigation Claims. Reorganized BSA shall fund the Core Value Cash Pool in
accordance with Article V.O.

       71.    “Creditor Representative” means the creditor representative to be
appointed as of the Effective Date in accordance with Article V.O. The Creditor
Representative will be identified in the Plan Supplement.

       72.     “Creditor Representative Fee Cap” the maximum amount of reasonable
compensation and reimbursement of expenses that shall payable by Reorganized BSA to
the Creditor Representative on account of its services, which shall be equal to $100,000.

        73.    “Creditors’ Committee” means the official committee of unsecured
creditors appointed by the United States Trustee in the Chapter 11 Cases under section
1102(a) of the Bankruptcy Code.

        74.   “Cure Amount” means, with respect to any Executory Contract or
Unexpired Lease sought to be assumed or assumed and assigned by the Debtors, the
monetary amount, if any, required to cure the Debtors’ defaults under any such Executory
Contract or Unexpired Lease (or such lesser amount as may be agreed upon by the non-
Debtor party to an Executory Contract or Unexpired Lease) at the time such Executory
Contract or Unexpired Lease is assumed by the Debtors pursuant to sections 365 or 1123
of the Bankruptcy Code.

        75.    “Cure and Assumption Notice” means the notice of proposed assumption
of, and proposed Cure Amount payable in connection with, an Executory Contract or
Unexpired Lease (and, to the extent the Debtors seek to assume and assign any such
Executory Contract or Unexpired Lease pursuant to the Plan, adequate assurance of
future performance within the meaning of section 365 of the Bankruptcy Code), to be
served in accordance with Article VI.C.

        76.     “D&O Liability Insurance Policies” means all insurance policies issued at
any time to any of the Debtors for directors’, managers’, and officers’ liability (including
any “tail policy” or run-off coverage) and all agreements, documents, or instruments
relating thereto.

       77.     “De Minimis Asset” means any miscellaneous asset that is valued by the
Debtors at $10,000 or less and that is located at the premises subject to any Unexpired
Leases rejected by the Debtors pursuant to sections 365 or 1123 of the Bankruptcy Code,
including furniture and equipment.

        78.     “Debtors” means the BSA and Delaware BSA, the non-profit corporations
that are debtors and debtors in possession in the Chapter 11 Cases.


                                        13
    Case 20-10343-LSS         Doc 4107       Filed 05/16/21   Page 21 of 510




        79.    “Deferred Compensation Plan” means the Boy Scouts of America 457(b)
Plan, a non-qualified deferred compensation plan under section 457(b) of the Internal
Revenue Code, which allows eligible BSA and Local Council employees to make
elections to defer the payment of a certain amount or percentage of their regular base
salary or bonus for future payment.

      80.      “Delaware BSA” means Delaware BSA, LLC, a Delaware limited liability
company.

         81.   “Direct Abuse Claim” means an Abuse Claim that is not an Indirect Abuse
Claim.

        82.     “Disallowed” means, as to any Administrative Expense Claim, Priority
Tax Claim, Other Priority Claim, Other Secured Claim, Convenience Claim, General
Unsecured Claim, or Non-Abuse Litigation Claim, any such Claim or portion thereof
that: (a) has been disallowed, denied, dismissed, expunged, or overruled pursuant to the
terms of the Plan or a Final Order of the Bankruptcy Court or any other court of
competent jurisdiction or by a settlement; (b) has been listed on the Schedules at an
amount of $0.00 or as contingent, disputed, or unliquidated and as to which a Bar Date
has been established but no Proof of Claim has been timely filed or deemed timely filed
with the Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order of
the Bankruptcy Court, including the Bar Date Order, or otherwise deemed timely filed
under applicable law; or (c) has not been scheduled and as to which a Bar Date has been
established but no Proof of Claim has been timely filed, such that the creditor holding
such Claim shall not be treated as a creditor with respect to such claim for the purposes of
voting and distribution. “Disallowance” and “Disallowing” have correlative meanings.
With respect to any 2010 Credit Facility Claim, 2019 RCF Claim, 2010 Bond Claim,
2012 Bond Claim, Direct Abuse Claim, Indirect Abuse Claim, or Interest, the term
“Disallowed” shall not apply.

       83.   “Disbursing Agent” means, with respect to all Claims other than Abuse
Claims, Reorganized BSA or a Person or Persons selected by the Debtors or Reorganized
BSA to make or facilitate Distributions contemplated under the Plan.

       84.    “Discharge Injunction” means the injunction issued in accordance with
sections 524 and 1141 of the Bankruptcy Code and contained in Article X.E.2 of the
Plan.

         85.   “Discharges” means the discharges set forth in Article X.E.

        86.    “Disclosure Statement” means the disclosure statement for the Plan,
including all exhibits and schedules thereto, as the same may be amended, supplemented
or otherwise modified from time to time, as approved by the Bankruptcy Court pursuant
to section 1125 of the Bankruptcy Code, which must be in form and substance reasonably
acceptable to JPM and the Creditors’ Committee.

      87.    “Disclosure Statement Order” means one or more orders entered by the
Bankruptcy Court, in form and substance reasonably acceptable to the Debtors, JPM and


                                        14
   Case 20-10343-LSS         Doc 4107       Filed 05/16/21   Page 22 of 510




the Creditors’ Committee: (a) finding that the Disclosure Statement (including any
amendment, supplement, or modification thereto) contains adequate information pursuant
to section 1125 of the Bankruptcy Code; (b) fixing the amounts of Claims solely for
voting purposes and not for purposes of distributions; (c) approving the Voting
Procedures; and (d) authorizing solicitation of the Plan.

        88.     “Disputed” means, as to any Administrative Expense Claim, Priority Tax
Claim, Other Priority Claim, Other Secured Claim, Convenience Claim, General
Unsecured Claim, or Non-Abuse Litigation Claim, any such Claim (or portion thereof)
(a) that is neither Allowed nor Disallowed, (b) that is listed on the Schedules as
“disputed,” “contingent,” or “unliquidated” or (c) for which a Proof of Claim has been
filed or a written request for payment has been made to the extent that any party in
interest has interposed a timely objection to such Claim, which objection has not been
withdrawn or adjudicated pursuant to a Final Order. The term “Disputed” does not apply
to Abuse Claims.

       89.     “Disputed Claims Reserve” means the reserve of Cash within the Core
Value Cash Pool to be Distributed to holders of Disputed General Unsecured Claims, if
and when such Disputed Claims become Allowed, which shall be funded with amounts
and on terms acceptable to the Creditor Representative.

        90.     “Distribution” means the payment or delivery of Cash, property, or
interests in property, as applicable, to holders of Allowed Non-Abuse Claims under the
terms of the Plan. “Distributed” and “Distribution” have correlative meanings.

        91.     “Distribution Date” means the dates on which the Disbursing Agent
makes a Distribution, or causes a Distribution to be made, from the Core Value Cash
Pool to holders of Allowed General Unsecured Claims and, subject to the terms of Article
III.B.9, holders of Allowed Non-Abuse Litigation Claims. Each Distribution Date shall
occur as soon as practicable after Reorganized BSA makes each semi-annual installment
payment of the Core Value Cash Pool in accordance with Article V.O.

      92.     “District Court” means the United States District Court for the District of
Delaware.

        93.    “Effective Date” means the first Business Day on which all of the
conditions precedent to the occurrence of the Effective Date set forth in Article IX.B
shall have been satisfied or waived pursuant to Article IX.C.

        94.     “Encumbrance” means, with respect to any property (whether real or
personal, tangible or intangible), any mortgage, Lien, pledge, charge, security interest,
assignment, or encumbrance of any kind or nature in respect of such property, including
any conditional sale or other title retention agreement, any security agreement, and the
filing of, or agreement to give, any financing statement under the Uniform Commercial
Code or comparable law of any jurisdiction, to secure payment of a debt or performance
of an obligation.




                                       15
    Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 23 of 510




        95.    “Entity” means an entity as defined in section 101(15) of the Bankruptcy
Code.

       96.   “Estate” means, as to each Debtor, the estate created for such Debtor in its
Chapter 11 Case under sections 301 and 541 of the Bankruptcy Code upon the
commencement of the applicable Debtor’s Chapter 11 Case.

        97.    “Estate Causes of Action” means any and all Causes of Action owned,
held, or capable of being asserted by or on behalf of either Debtor or its Estate, whether
known or unknown, in law, at equity or otherwise, whenever and wherever arising under
the laws of any jurisdiction, including actions that: (a) arise out of or are based on breach
of contract, fraudulent conveyances and transfers, breach of fiduciary duty, breach of
duty of loyalty or obedience, legal malpractice, recovery of attorneys’ fees, turnover of
property and avoidance or recovery actions of the Debtors or their respective Estates,
including actions that constitute property of the Estate under section 541 of the
Bankruptcy Code that are or may be pursued by a representative of the Estates, including
pursuant to section 323 of the Bankruptcy Code, and actions, including Avoidance
Actions, that may be commenced by a representative of the Estates under section 362 or
chapter 5 of the Bankruptcy Code, seeking relief in the form of damages (actual and
punitive), imposition of a constructive trust, turnover of property, restitution, and
declaratory relief with respect thereto or otherwise; or (b) seek to impose any liability
upon, or injunctive relief on, any Protected Party or to satisfy, in whole or in part, any
Abuse Claim.

        98.     “Excess Cash and Investments” means, as of any date on or after the
Effective Date, the unrestricted Cash and balance sheet investments owned by
Reorganized BSA that are not subject to legally enforceable restrictions on the use or
disposition of such assets for a particular purpose.

        99.    “Excess Cash Sweep” has the meaning ascribed to such term in Article
V.U.

         100. “Exculpated Parties” means, collectively, the following Persons: (a) the
Debtors; (b) Reorganized BSA; (c) the Creditors’ Committee; (d) the members of the
Creditors’ Committee in their capacities as such; (e) the Creditor Representative; and
(f) all of such Persons’ current officers and directors, former officers and directors who
served in such capacity during the pendency of the Chapter 11 Cases but are no longer
officers or directors as of the Effective Date, employees, volunteers, agents, attorneys,
financial advisors, accountants, investment bankers, consultants, representatives, and
other professionals.

       101. “Executory Contract” means any executory contract to which BSA is a
party that is subject to assumption or rejection under sections 365 or 1123 of the
Bankruptcy Code.




                                         16
    Case 20-10343-LSS         Doc 4107       Filed 05/16/21   Page 24 of 510




       102. “Expedited Distribution” means a one-time Cash payment from the
Settlement Trust in the amount of $1,500.00, conditioned upon Confirmation of the Plan
as a Global Settlement Plan.

       103. “Fee Examiner” means Justin H. Rucki of Rucki Fee Review, LLC, in his
capacity as the fee examiner appointed pursuant to the Order Appointing Fee Examiner
and Establishing Related Procedures for the Review of Applications of Retained
Professionals, entered by the Bankruptcy Court on September 18, 2020 at Docket No.
1342, or any successor appointed by the Bankruptcy Court.

         104. “Final Order” means an order or judgment of the Bankruptcy Court (or
other court of competent jurisdiction) that has not been reversed, vacated, stayed,
modified or amended, and as to which (a) the time to appeal, petition for certiorari or
move for a new trial, reargument or rehearing has expired and as to which no appeal,
petition for certiorari or other proceedings for a new trial, reargument or rehearing shall
then be pending, or (b) if an appeal, writ of certiorari, new trial, reargument or rehearing
thereof has been sought, such order or judgment of the Bankruptcy Court (or other court
of competent jurisdiction) shall have been affirmed by the highest court to which such
order was appealed, or certiorari shall have been denied or a new trial, reargument or
rehearing shall have been denied with prejudice or resulted in no modification of such
order, and the time to take any further appeal, petition for certiorari or move for a new
trial, reargument or rehearing shall have expired; provided, however, that the possibility
that a motion pursuant to section 502(j) or 1144 of the Bankruptcy Code or under Rule 59
or Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Bankruptcy Rules, may be filed with respect to such order shall not cause such order to
not be a Final Order.

       105. “Florida Sea Base Assignment” means the Assignment of Agreements,
Licenses, Permits and Contracts, dated as of March 21, 2019, by and from the BSA, as
assignor, and JPM, as assignee, which secures the BSA’s obligations under the 2010
Credit Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement, and the 2019
RCF Agreement.

        106. “Florida Sea Base Mortgage” means the Mortgage, Security Agreement,
Assignment of Rents and Leases and Fixture Filing, dated as of March 21, 2019, by and
from the BSA, as mortgagor, and JPM, as mortgagee, which secures the BSA’s
obligations under the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond
Agreement, and the 2019 RCF Agreement.

        107. “Foundation” means the National Boy Scouts of America Foundation, a
District of Columbia nonprofit corporation.

       108. “Foundation Loan” means the new second-lien term loan lending facility
pursuant to which the Foundation, as lender, shall make a term loan to Reorganized BSA,
as borrower, in the principal amount of $42,800,000, which is equal to the appraised
value of the Summit Bechtel Reserve. The material terms of the Foundation Loan are set




                                        17
    Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 25 of 510




forth on the term sheet attached hereto as Exhibit E, which is qualified in its entirety by
reference to the Foundation Loan Agreement.

       109. “Foundation Loan Agreement” means the credit agreement governing the
Foundation Loan, dated as of the Effective Date, the form of which shall be included in
the Plan Supplement.

        110. “Future Abuse Claim” means any Direct Abuse Claim against any
Protected Party that is attributable to, arises from, is based upon, relates to, or results
from, in whole or in part, directly, indirectly, or derivatively, alleged Abuse that occurred
prior to the Petition Date but which, as of the date immediately preceding the Petition
Date, was held by a Person who, as of such date, (a) had not attained eighteen (18) years
of age, or (b) was not aware of such Direct Abuse Claim as a result of “repressed
memory,” to the extent the concept of repressed memory is recognized by the highest
appellate court of the state or territory where the claim arose. Notwithstanding the
foregoing, if the Plan is Confirmed as a Global Resolution Plan, then, with respect to any
Contributing Chartered Organization, the term “Future Abuse Claim” shall be limited to
any Direct Abuse Claim that is attributable to, arises from, is based upon, relates to, or
results from, Abuse that occurred prior to the Petition Date in connection with the
Contributing Chartered Organization’s sponsorship of one or more Scouting units.

       111. “Future Claimants’ Representative” means James L. Patton, Jr., the legal
representative appointed by the Bankruptcy Court for holders of Future Abuse Claims, or
any successor legal representative appointed by the Bankruptcy Court.

       112. “General Unsecured Claim” means any Claim against the Debtors that is
not an Administrative Expense Claim, a Priority Tax Claim, an Other Priority Claim, an
Other Secured Claim, a 2010 Credit Facility Claim, a 2019 RCF Claim, a 2010 Bond
Claim, a 2012 Bond Claim, a Convenience Claim, a Non-Abuse Litigation Claim, a
Direct Abuse Claim, or an Indirect Abuse Claim. Claims arising under the Deferred
Compensation Plan or the Restoration Plan shall be deemed to be General Unsecured
Claims.

        113. “Gift Annuity Agreements” mean the charitable gift annuity agreements
described in the Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
Debtors to (A) Maintain and Administer Prepetition Customer, Scout, and Donor
Programs and Practices and (B) Pay and Honor Related Prepetition Obligations, and
(II) Granting Related Relief, filed by the Debtors on the Petition Date at Docket No. 8.

       114. “Global Resolution Plan” means the Plan, as modified by the applicable
provisions set forth herein, if the Bankruptcy Court concludes that (a) the Plan has been
accepted by a sufficient number of holders of Direct Abuse Claims that have voted to
accept or reject the Plan, or (b) the provisions of the Plan applicable to the Abuse Claims
Settlement satisfy applicable requirements for approval under the Bankruptcy Code or
Bankruptcy Rules.




                                         18
    Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 26 of 510




        115. “Global Resolution Plan TDP” means the Trust Distribution Procedures of
the Boy Scouts of America Settlement Trust for the Global Resolution Plan, substantially
in the form attached hereto as Exhibit A-1, as the same may be amended or modified
from time to time.

       116. “Governmental Unit” means a governmental unit as defined in section
101(27) of the Bankruptcy Code.

        117. “Hartford” means Hartford Accident and Indemnity Company, First State
Insurance Company, Twin City Fire Insurance Company and Navigators Specialty
Insurance Company and each of their past, present and future direct or indirect parents,
subsidiaries, affiliates and controlled entities, and each of their respective officers,
directors, stockholders, members, partners, managers, employees, predecessors,
successors and assigns, each in their capacity as such.

       118. “Hartford Insurance Settlement Agreement” means the Settlement
Agreement and Release entered into as of April 15, 2021 by and between Hartford and
the BSA (as defined in such agreement), a copy of which was attached as Exhibit A to the
Second Mediators’ Report filed in the Chapter 11 Cases on April 16, 2021 at Docket No.
2624 and which is attached hereto as Exhibit I, as such Settlement Agreement and
Release may be amended in accordance with its terms from time to time.

      119. “Hartford Policies” shall have the meaning set forth for such capitalized
term in the Section entitled “Definitions” in the Hartford Insurance Settlement
Agreement.

        120. “Hartford Settlement Contribution” shall mean the “Settlement Amount”
as defined in the Hartford Insurance Settlement Agreement (but which amount shall be
subject to the terms and conditions set forth in the Hartford Insurance Settlement
Agreement).

       121. “Headquarters” means that certain parcel of real property owned by the
BSA located at 1325 West Walnut Hill Lane, Irving, Texas 75038, together with the
buildings, structures, fixtures, additions, enlargements, extensions, modifications, repairs,
replacements and other improvements now or hereafter located thereon.

       122. “Headquarters Assignment” means that certain Assignment of
Agreements, Licenses, Permits and Contracts, dated as of March 21, 2019, by and from
the BSA, as assignor, and JPM, as assignee, which secures the BSA’s obligations under
the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement, and
the 2019 RCF Agreement.

       123. “Headquarters Deed of Trust” means that certain Deed of Trust, Security
Agreement, Assignment of Rents and Leases and Fixture Filing, dated as of March 21,
2019, by and between the BSA and JPM.

      124. “Impaired” means “impaired” within the meaning of section 1124 of the
Bankruptcy Code.


                                         19
    Case 20-10343-LSS         Doc 4107       Filed 05/16/21   Page 27 of 510




       125.      “Indemnification Obligations” means each of the Debtors’
indemnification obligations in place as of the Effective Date, whether in the bylaws,
limited liability company agreements, or other organizational or formation documents,
board resolutions, management or indemnification agreements, employment or other
contracts, or otherwise, for the past and present directors, officers, employees, attorneys,
accountants, investment bankers, and other professionals and agents who provided
services to the Debtors before, on, or after the Petition Date.

       126. “Indirect Abuse Claim” means a liquidated or unliquidated Abuse Claim
for contribution, indemnity, reimbursement, or subrogation, whether contractual or
implied by law (as those terms are defined by the applicable non-bankruptcy law of the
relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever,
whether in the nature of or sounding in contract, tort, warranty or any other theory of law
or equity whatsoever, including any indemnification, reimbursement, hold-harmless or
other payment obligation provided for under any prepetition settlement, insurance policy,
program agreement or contract.

        127. “Injunctions” means the Discharge Injunction, the Channeling Injunction,
the Insurance Entity Injunction (if the Plan is Confirmed as a Global Resolution Plan),
the Release Injunctions, and any other injunctions entered by the Bankruptcy Court or the
District Court in connection with Confirmation of the Plan.

        128. “Insurance Action” means any claim, Cause of Action, or right of the
Debtors, and, if the Plan is Confirmed as a Global Resolution Plan, the Local Councils
and Contributing Chartered Organizations, or any of them, under the laws of any
jurisdiction, against any Non-Settling Insurance Company, arising from or related to: (a)
any such Non-Settling Insurance Company’s failure to provide coverage or otherwise pay
under Insurance Coverage; (b) the refusal of any Non-Settling Insurance Company to
compromise and settle any Abuse Claim under or pursuant to any Insurance Policy;
(c) the interpretation or enforcement of the terms of any Insurance Policy with respect to
any Abuse Claim; (d) any conduct by any Non-Settling Insurance Company constituting
“bad faith” conduct that could give rise to extra-contractual damages, or other wrongful
conduct under applicable law; or (e) any other claims under, arising out of or relating to
an Insurance Policy or Insurance Coverage, including the Insurance Coverage Actions.
For the avoidance of doubt, if the Plan is Confirmed as a Global Resolution Plan, no
claim, Cause of Action, or right of the Debtors, the Local Councils, or the Contributing
Chartered Organizations, or any of them, against any Settling Insurance Company shall
be deemed an Insurance Action.

       129. “Insurance Action Recoveries” means (a) Cash derived from and paid by
an Insurance Company pursuant to an Insurance Settlement Agreement, (b) the right to
receive proceeds of Insurance Coverage (including any receivables), and (c) the right to
receive the proceeds or benefits of any Insurance Action.

        130. “Insurance Assignment” means the assignment and transfer to the
Settlement Trust of (a) the Insurance Actions, (b) the Insurance Action Recoveries,
(c) the Insurance Settlement Agreements, (d) the Insurance Coverage, and (e) all other


                                        20
    Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 28 of 510




rights or obligations under or with respect to the Insurance Policies (but not the policies
themselves); provided, however, that if the Plan is Confirmed as a BSA Toggle Plan,
such assignment and transfer will be limited to the rights and obligations of the Debtors
and the Related Non-Debtor Entities, and all such Persons’ Representatives. The
Insurance Assignment does not include any rights or obligations under or with respect to
any Insurance Policies that are the subject of an Insurance Settlement Agreement.

       131. “Insurance Company” means any insurance company, insurance
syndicate, coverholder, insurance broker or syndicate insurance broker, guaranty
association, or any other Entity that has issued, or that has any actual, potential,
demonstrated, or alleged liabilities, duties, or obligations under or with respect to, any
Insurance Policy.

       132. “Insurance Coverage” means all of the rights, benefits or insurance
coverage under any Insurance Policy related to Abuse Claims, whether known or
unknown to the Debtors or the Local Councils, that is not the subject of an Insurance
Settlement Agreement, including the right to payment or reimbursement of liability,
indemnity or defense costs arising from or related to Abuse Claims or Settlement Trust
Expenses.

         133. “Insurance Coverage Actions” means any and all pending coverage
litigation between the BSA and any Insurance Company as of the Effective Date,
including: (a) Boy Scouts of America, et al. v. Insurance Company of North America et
al., Case No. DC-18-11896, pending in the 192nd Judicial District Court of Dallas
County, Texas; (b) Boy Scouts of America, et al. v. Hartford Accident and Indemnity Co.,
et al., Case No. DC-18-07313, pending in the District Court of Dallas County, 95th
Judicial District; (c) National Surety Corp. v. Boy Scouts of America, et al., Case No.
2017-CH-14975, pending in the Circuit Court of Cook County, Illinois, Chancery
Division; and (d) Hartford Accident and Indemnity Co. and First State Ins. Co. v. Boy
Scouts of America, et al., Adv. Pro. No. 20-50601 (LSS), pending before the Bankruptcy
Court.

        134. “Insurance Coverage Defense” means all rights and defenses that any
Insurance Company may have under any Insurance Policy and applicable law with
respect to a claim seeking insurance coverage or to an Insurance Action, but Insurance
Coverage Defenses do not include any defense that the Plan or any of the other Plan
Documents do not comply with the Bankruptcy Code. Upon entry of the Confirmation
Order in the Chapter 11 Cases determining that the Bankruptcy Code authorizes the
Insurance Assignment notwithstanding any terms or provisions of the Insurance Policies
that any Insurance Company asserts or may assert otherwise prohibits the Insurance
Assignment, an Insurance Coverage Defense shall not include any defense that the
Insurance Assignment is prohibited by the Insurance Policies or applicable non-
bankruptcy law.

       135.    “Insurance Entity Injunction” means the injunction described in Article
X.H.



                                        21
    Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 29 of 510




       136. “Insurance Policies” means (a) if the Plan is Confirmed as a Global
Resolution Plan, collectively, the BSA Insurance Policies and the Local Council
Insurance Policies; and (b) if the Plan is Confirmed as a BSA Toggle Plan, the BSA
Insurance Policies.

        137. “Insurance Settlement Agreement” means (a) the Hartford Insurance
Settlement Agreement and (b) any other settlement agreement entered into after the
Petition Date and before the Confirmation Date by and among (a) any Insurance
Company, on the one hand, and (b) one or more of the Debtors and/or any other Protected
Party, on the other hand, in which an Insurance Policy and/or the Debtors and/or other
Protected Parties’ rights thereunder with respect to Abuse Claims or Non-Abuse
Litigation Claims are, subject to Confirmation of the Plan as a Global Resolution Plan,
released. All Insurance Settlement Agreements related to Specified Insurance Policies
must be acceptable to the Creditors’ Committee.

       138.     “Insured Non-Abuse Claim” means any Non-Abuse Claim to the extent
such Claim is or is alleged to be covered by an insurance policy (including any Insurance
Policy) issued or allegedly issued to the Debtors or, if the Plan is Confirmed as a Global
Resolution Plan, one or more of the Local Councils. Insured Non-Abuse Claims include
Non-Abuse Litigation Claims.

      139. “Interest” means any “equity security” as defined in section 101(16) of the
Bankruptcy Code.

        140. “Internal Revenue Code” means title 26 of the United States Code, 26
U.S.C. §§ 1 et seq., as in effect on the Petition Date, together with all amendments,
modifications, and replacements of the foregoing as the same may exist on any relevant
date to the extent applicable to the Chapter 11 Cases.

       141.    “JPM” means JPMorgan Chase Bank, National Association and any
successors and assigns.

        142. “JPM / Creditors’ Committee Settlement” has the meaning ascribed to
such term in Article V..R.

       143. “JPM / Creditors’ Committee Term Sheet” means that certain settlement
term sheet appended as Exhibit A to the First Mediators’ Report filed on March 1, 2021
at Docket No. 2292.

        144. “JPM Exit Fee” means an exit fee to be paid by Reorganized BSA on the
Effective Date, in an amount equal to the aggregate principal amount due and owing as of
the Effective Date, plus the undrawn amount of any letters of credit then outstanding,
under the Restated 2010 Bond Documents, the Restated 2012 Bond Documents and the
Restated Credit Facility Documents, multiplied by 0.50%.

        145. “Leaseback Requirement” means the requirement that Reorganized BSA
be entitled to lease the Warehouse and Distribution Center from the Settlement Trust for
fair market value so long as the Settlement Trust holds title to such premises and that any


                                        22
    Case 20-10343-LSS         Doc 4107        Filed 05/16/21    Page 30 of 510




sale or other transfer of the Warehouse and Distribution Center by the Settlement Trust
be subject to Reorganized BSA’s right to lease such premises from any Person that
acquires the Warehouse and Distribution Center from the Settlement Trust (or any
subsequent acquirer) for fair market value for a term of not less than two years with five
two-year options to renew at the option of Reorganized BSA. An agreement reflecting
the terms of the Leaseback Requirement shall be filed with the Plan Supplement.

        146.   “Lien” means any “lien” as defined in section 101(37) of the Bankruptcy
Code.

        147. “Life-Income Agreement” means the agreements described in the
Supplement to Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
Debtors to (A) Maintain and Administer Prepetition Customer, Scout, and Donor
Programs and Practices and (B) Pay and Honor Related Prepetition Obligations, and
(II) Granting Related Relief, filed by the Debtors on March 3, 2020 at Docket No. 134.

        148. “Local Council Insurance Policies” means any and all known and
unknown contracts, binders, certificates or insurance policies currently or previously in
effect at any time on or before the Effective Date naming the Local Councils, or any of
them, or any predecessor, subsidiary, or past or present Affiliate of any Local Council, as
an insured (whether as the primary or an additional insured), or otherwise alleged to
afford any Local Council insurance coverage, upon which any claim could have been, has
been or may be made with respect to any Abuse Claim, including the policies identified
on Schedule 3. Notwithstanding the foregoing, Local Council Insurance Policies shall
not include any policy providing reinsurance to any Settling Insurance Company. For the
avoidance of doubt, Local Council Insurance Policies do not include any BSA Insurance
Policy or any insurance policy issued at any time to any of the Local Councils for
directors’, managers’, and officers’ liability (including any “tail policy” or run-off
coverage) or any agreements, documents, or instruments relating thereto.

       149. “Local Council Settlement Contribution” means, if the Plan is Confirmed
as a Global Resolution Plan:

                a.      the contributions to the Settlement Trust by the Local Councils, as
        set forth on Exhibit F;

                b.     to the maximum extent permitted under applicable law, any and all
        of the Local Councils’ rights, titles, privileges, interests, claims, demands or
        entitlements, as of the Effective Date, to any proceeds, payments, benefits, Causes
        of Action, choses in action, defense, or indemnity, now existing or hereafter
        arising, accrued or unaccrued, liquidated or unliquidated, matured or unmatured,
        disputed or undisputed, fixed or contingent, arising under or attributable to: (i) the
        BSA Insurance Policies (subject to Article IV.D.3 and Article IV.D.4 with respect
        to Insured Non-Abuse Claims), the Insurance Coverage, the Insurance Settlement
        Agreements, and claims thereunder and proceeds thereof (but not the policies
        themselves); (ii) the Insurance Actions; and (iii) the Insurance Action Recoveries;




                                         23
   Case 20-10343-LSS         Doc 4107        Filed 05/16/21    Page 31 of 510




                c.     to the maximum extent permitted under applicable law, any and all
       of the Local Councils’ rights, titles, privileges, interests, claims, demands or
       entitlements, as of the Effective Date, to any proceeds, payments, benefits, Causes
       of Action, choses in action, defense, or indemnity, now existing or hereafter
       arising, accrued or unaccrued, liquidated or unliquidated, matured or unmatured,
       disputed or undisputed, fixed or contingent, arising under or attributable to: (i) the
       Local Council Insurance Policies (subject to Article IV.D.3 and Article IV.D.4
       with respect to Insured Non-Abuse Claims), the Insurance Coverage, the
       Insurance Settlement Agreements, and claims thereunder and proceeds thereof;
       (ii) the Insurance Actions; and (iii) the Insurance Action Recoveries;

               d.     the waiver, release, and expungement from the Claims Register, as
       of the Effective Date, of any and all Claims that have been asserted in the Chapter
       11 Cases by or on behalf of any Local Council, including any Indirect Abuse
       Claims, without any further notice to or action, order, or approval of the
       Bankruptcy Court, and the agreement of each Local Council not to file or assert
       any Claim or Claims against the Debtors or Reorganized BSA arising from any
       act or omission of the Debtors on or prior to the Confirmation Date; and

              e.     the assignment of any and all Perpetrator Indemnification Claims
       held by the Local Councils.

        150. “Local Councils” means, collectively, each and every current or former
local council of the BSA, including each and every current local council of the BSA as
listed on Exhibit G hereto.

        151. “Mediators” means the Honorable Kevin J. Carey (Ret.), Paul A. Finn, and
Timothy V.P. Gallagher, each of whom is appointed by the Bankruptcy Court as a
mediator in the Chapter 11 Cases under the Order (I) Appointing Mediators, (II)
Referring Certain Matters to Mediation, and (III) Granting Related Relief entered on
June 9, 2020 at Docket No. 812.

       152. “Net Unrestricted Cash and Investments” means all of the Unrestricted
Cash and Investments as of the Effective Date, after Reorganized BSA has received the
proceeds of the Foundation Loan, less (a) $75,000,000, which shall be funded first from
the proceeds of the Foundation Loan, (b) an amount of Cash equal to the JPM Exit Fee,
(c) an amount of Cash sufficient to fund all unpaid Allowed Administrative Expense
Claims, (d) without duplication, an amount of Cash sufficient to fund the Professional
Fee Reserve, (e) an amount of Cash equal to the Creditor Representative Fee Cap, (f) the
amount of Cash estimated to be required to satisfy Allowed Priority Tax Claims, Allowed
Other Priority Claims, Allowed Secured Claims, and Allowed Convenience Claims, and
(g) an amount of Cash sufficient to fund all accrued but unpaid interest and reasonable
fees and expenses of JPM as of the Effective Date to the extent not paid pursuant to the
Cash Collateral Order.

      153. “Non-Abuse Claim” means any Claim against the Debtors that is not an
Abuse Claim.


                                        24
   Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 32 of 510




         154. “Non-Abuse Litigation Claim” means any Claim that is a prepetition
unsecured non-priority Claim against the Debtors relating to pending or threatened
litigation against one or both of the Debtors that does not relate to Abuse. For the
avoidance of doubt, Non-Abuse Litigation Claims include all personal injury or wrongful
death Claims against the Debtors that do not relate to Abuse and all Claims against the
Debtors asserted by the Girl Scouts of the United States of America and do not include
any Administrative Expense Claims that may be asserted by holders of Non-Abuse
Litigation Claims.

        155. “Non-Settling Insurance Company” means any Insurance Company to the
extent it is not a Settling Insurance Company.

       156. “Northern Tier Assignment” means that certain Assignment of
Agreements, Licenses, Permits and Contracts, dated as of March 21, 2019, by and from
the BSA, as assignor, and JPM, as assignee, which secures the BSA’s obligations under
the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement, and
the 2019 RCF Agreement.

       157. “Northern Tier Mortgage” means that certain Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing, dated as of March 21,
2019, by and from the BSA, as mortgagor, and JPM, as mortgagee, which secures the
BSA’s obligations under the 2010 Credit Agreement, the 2010 Bond Agreement, the
2012 Bond Agreement, and the 2019 RCF Agreement.

        158. “Notice and Claims Agent” means Omni Agent Solutions, in its capacity
as “claims and noticing agent” for the Debtors, and any successor thereto.

       159. “Official Committees” means the Tort Claimants’ Committee and the
Creditors’ Committee.

      160. “Oil and Gas Interests” means those certain mineral or royalty interests
owned by the BSA, consisting of approximately 1,027 properties located in Alabama,
Arkansas, California, Florida, Georgia, Illinois, Louisiana, Michigan, Mississippi,
Nebraska, New Mexico, North Dakota, Oklahoma, Oregon, Texas, South Dakota and
Wyoming. The Oil and Gas Interests include those listed on Schedule 4.

        161. “Other Priority Claim” means any Claim against the Debtors that is
entitled to priority in right of payment under section 507(a) of the Bankruptcy Code,
other than an Administrative Expense Claim or a Priority Tax Claim.

        162. “Other Secured Claim” means any Secured Claim against the Debtors
other than any 2010 Credit Facility Claim, 2019 RCF Claim, 2010 Bond Claim, or 2012
Bond Claim.

      163. “Pension Plan” means the Boy Scouts of America Retirement Plan for
Employees, a single-employer, qualified, defined benefit pension plan that is subject to
the Employee Retirement Income Security Act of 1974, as amended, and the Internal
Revenue Code, of which BSA is the sponsor.


                                       25
    Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 33 of 510




        164. “Perpetrator” means any individual who personally committed or is
alleged to have personally committed an act of Abuse that forms the basis for an Abuse
Claim. The term “Perpetrator” does not include any individual who did not personally
commit or is not alleged to have personally committed an act of Abuse that forms the
basis for an Abuse Claim, against whom an Abuse Claim is nevertheless asserted, or may
be asserted, by virtue of such individual’s position or service as an employee or volunteer
of the Debtors or as a Scout participant, or, if the Plan is Confirmed as a Global
Resolution Plan, by virtue of such individual’s position or service as an employee or
volunteer of a Local Council or a Chartered Organization or as a Scout participant.

        165. “Perpetrator Indemnification Claim” means a Claim against a Perpetrator
for indemnification or contribution arising from or relating to an Abuse Claim.

         166.   “Person” has the meaning set forth in section 101(41) of the Bankruptcy
Code.”

         167.   “Petition Date” means February 18, 2020.

       168. “Philmont Assignment” means that certain Assignment of Agreements,
Licenses, Permits and Contracts, dated as of March 21, 2019, by and from the BSA, as
assignor, and JPM, as assignee, which secures the BSA’s obligations under the 2010
Credit Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement, and the 2019
RCF Agreement.

        169. “Philmont Mortgage” means that certain Mortgage, Security Agreement,
Assignment of Rents and Leases and Fixture Filing, dated as of March 21, 2019, by and
from the BSA, as mortgagor, and JPM, as mortgagee, which secures the BSA’s
obligations under the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond
Agreement, and the 2019 RCF Agreement.

       170. “Plan” means this Second Amended Plan of Reorganization for Boy Scouts
of America and Delaware BSA, LLC filed by the Debtors, as the same may be amended
or modified from time to time pursuant to section 1127 of the Bankruptcy Code.

       171. “Plan Documents” means, collectively, the Plan, the Disclosure Statement,
the Disclosure Statement Order, each of the documents comprising the Plan Supplement,
and all of the exhibits and schedules attached to any of the foregoing (including the
Settlement Trust Documents, the Cooperation Agreement, and, if the Plan is Confirmed
as a Global Resolution Plan, the Hartford Insurance Settlement Agreement). The Plan
Documents shall be in form and substance reasonably acceptable to JPM and the
Creditors’ Committee.

         172. “Plan Supplement” means the compilation of documents and forms of
documents, agreements, schedules, exhibits, and annexes to the Plan, which the Debtors
shall file no later than fourteen (14) days before the Voting Deadline, unless otherwise
ordered by the Bankruptcy Court, and additional documents filed with the Bankruptcy
Court before the Effective Date as amendments, modifications or supplements to the Plan
Supplement. The Plan Supplement will include the following: (a) the Amended BSA


                                        26
    Case 20-10343-LSS        Doc 4107       Filed 05/16/21   Page 34 of 510




Bylaws; (b) the Assumed Contracts and Unexpired Leases Schedule; (c) the Cooperation
Agreement; (d) the name of the Creditor Representative; (e) changes, if any, to
Reorganized BSA’s directors and officers; (f) the form of the Foundation Loan
Agreement; (g) the form of agreement reflecting the terms of the Leaseback
Requirement; (h) the Rejected Contracts and Unexpired Leases Schedule; (i) the forms of
the Restated 2010 Bond Documents; (j) the forms of the Restated 2012 Bond Documents;
(k) the forms of the Restated Credit Facility Documents; (l) the form of the Restated
Security Agreement; (m) the names of the initial members of the Settlement Trust
Advisory Committee; and (n) the name of the initial Settlement Trustee; provided that the
Plan Documents listed in clauses (b) and (h) of the foregoing sentence will be revised, in
the Debtors’ discretion, subject to Article VI, to account for any additional Executory
Contracts or Unexpired Leases to be assumed or rejected in advance of the Confirmation
Hearing. The Plan Supplement shall be served only on those parties that have requested
notice in the Chapter 11 Cases pursuant to Bankruptcy Rule 2002 and any party in
interest who requests in writing a copy from counsel to the Debtors. Once the Plan
Supplement is filed, a copy will also be available for review on the Notice and Claims
Agent’s website free of charge at https://omniagentsolutions.com/BSA. The Plan
Supplement shall be in form and substance reasonably acceptable to JPM and the
Creditors’ Committee.

       173. “Prepetition Debt and Security Documents” means, collectively, the 2010
Credit Facility Documents, the 2019 RCF Documents, the 2010 Bond Documents, the
2012 Bond Documents, the Prepetition Security Documents (2019), and the Prepetition
Security Agreement (2020).

       174.    “Prepetition Security Agreement (2019)” means that certain Third
Amended and Restated Security Agreement, dated as of March 21, 2019, by and among
the BSA and Arrow, as debtors, JPM, in its capacity as collateral agent, JPM, in its
capacity as the lender under each of the 2010 Credit Agreement and the 2019 RCF
Agreement, and as holder under each of the 2010 Bond Agreement and the 2012 Bond
Agreement.

       175. “Prepetition Security Agreement (2020)” means that certain Consent and
Security Agreement dated as of February 3, 2020, by and among Delaware BSA, the
BSA, JPM, as collateral agent, and JPM, in its capacity as the lender under the 2010
Credit Agreement and the 2019 RCF Agreement, and as holder under the 2010 Bond
Agreement and the 2012 Bond Agreement.

        176. “Prepetition Security Documents (2019)” means, collectively, the
Prepetition Security Agreement (2019), the Florida Sea Base Mortgage, the Florida Sea
Base Assignment, the Headquarters Deed of Trust, the Headquarters Assignment, the
Northern Tier Mortgage, the Northern Tier Assignment, the Philmont Mortgage, the
Philmont Assignment, and the Arrow Collateral Assignment.

       177. “Priority Tax Claim” means any Claim of a Governmental Unit against the
Debtors that is entitled to priority in payment under section 507(a)(8) of the Bankruptcy
Code.


                                       27
    Case 20-10343-LSS         Doc 4107       Filed 05/16/21   Page 35 of 510




        178.    “Privileged Information” means any privileged information that relates, in
whole or in part, to any Abuse Claim, including: (a) the Debtors’ books and records
transferred to the Settlement Trust in accordance with the Cooperation Agreement;
(b) any privileged information containing a factual or legal analysis or review of any
Abuse Claim; (c) any privileged information evaluating the reasonableness, effectiveness,
or Confirmability of the Plan or any other chapter 11 plan filed or that could be filed in
the Chapter 11 Cases; (d) any privileged information exchanged by the Debtors or their
professionals, on the one hand, and any of the Related Non-Debtor Entities, Local
Councils, the Ad Hoc Committee, either Official Committee, the Future Claimants’
Representative, or their respective Representatives, on the other hand, related to the Plan,
the Plan Documents, or the Abuse Claims; and (e) information shared pursuant to that
certain Joint Defense, Common Interest, and Confidentiality Agreement among the BSA,
the Ad Hoc Committee, and each Local Council that executed a joinder to said agreement
that was acknowledged in writing by the BSA and the Ad Hoc Committee; and (f) any
privileged information containing a factual or legal analysis of the Debtors’ potential
exposure in connection with any Abuse Claim or any litigation related thereto. For the
avoidance of doubt, Privileged Information shall not include any Common-Interest
Communications with Insurers.

        179. “Pro Rata” means, at any time, with respect to any Claim, the proportion
that the amount of such Claim in a particular Class or group of Classes bears to the
aggregate amount of all Claims (including Disputed Claims) in such Class or group of
Classes, unless in each case the Plan provides otherwise.

        180. “Pro Rata Share” means the proportion that an Allowed Claim in a
particular Class bears to the aggregate amount of all Allowed Claims in that Class.

       181.     “Professional” means any Person retained by the Debtors, the Tort
Claimants’ Committee, the Creditors’ Committee, or the Future Claimants’
Representative pursuant to a Final Order of the Bankruptcy Court entered under
sections 327, 328, 363, or 1103 of the Bankruptcy Code.

        182. “Professional Fee Claim” means any Claim of a Professional or other
Person for Allowance by the Bankruptcy Court and payment by the Debtors of
compensation for services rendered and/or reimbursement of costs or expenses incurred
in the Chapter 11 Cases for the period from the Petition Date to and including the
Effective Date under sections 328, 330, 331, or 503(b) of the Bankruptcy Code.

       183. “Professional Fee Reserve” means a segregated account funded from
Unrestricted Cash and Investments on hand of the Debtors as of the Effective Date in an
amount equal to the Professional Fee Reserve Amount as of such date, solely for the
purpose of paying all Allowed Professional Fee Claims.

       184. “Professional Fee Reserve Amount” means the aggregate Accrued
Professional Fees as of the Effective Date, as estimated by the Professionals in
accordance with Article II.A.2.




                                        28
    Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 36 of 510




       185. “Proof of Claim” means any proof of claim filed with the Bankruptcy
Court or the Notice and Claims Agent pursuant to section 501 of the Bankruptcy Code
and Bankruptcy Rules 3001 or 3002 that asserts a Claim against either of the Debtors.

       186.    “Protected Parties” means:

               a.      if the Plan is Confirmed as a Global Resolution Plan, the following
       Persons: (i) the Debtors; (ii) Reorganized BSA; (iii) the Related Non-Debtor
       Entities; (iv) the Local Councils; (v) the Contributing Chartered Organizations;
       (vi) the Settling Insurance Companies, including Hartford; and (vii) all of such
       Persons’ Representatives; provided, however, that no Perpetrator is or shall be a
       Protected Party. Notwithstanding the foregoing, if the Plan is Confirmed as a
       Global Resolution Plan, a Contributing Chartered Organization shall be a
       Protected Party only with respect to Abuse Claims that arose in connection with
       the Contributing Chartered Organization’s sponsorship of one or more Scouting
       units.

               b.      if the Plan is Confirmed as a BSA Toggle Plan, the following
       Persons: (i) the Debtors; (ii) Reorganized BSA; (iii) the Related Non-Debtor
       Entities; and (iv) all of such Persons’ Representatives; provided, however, that no
       Perpetrator is or shall be a Protected Party.

       187. “Quarterly Fees” means all fees due and payable pursuant to section
1930(a)(6) of title 28 of the United States Code.

         188. “Reinstatement” means (a) leaving unaltered the legal, equitable and
contractual rights to which a Claim entitles the holder of such Claim or
(b) notwithstanding any contractual provision or applicable law that entitles the holder of
such Claim to demand or receive accelerated payment of such Claim after the occurrence
of a default, (i) curing any such default that occurred before or after the Petition Date,
other than a default of a kind specified in section 365(b)(2) of the Bankruptcy Code;
(ii) reinstating the maturity of such Claim as such maturity existed before such default;
(iii) compensating the holder of such Claim for any damages incurred as a result of any
reasonable reliance by such holder on such contractual provision or such applicable law;
(iv) if such Claim arises from any failure to perform a nonmonetary obligation,
compensating the holder of such Claim (other than the Debtors or an “insider” of the
Debtors within the meaning of section 101(31) of the Bankruptcy Code) for any actual
pecuniary loss incurred by such holder as the result of such failure; and (v) not otherwise
altering the legal, equitable or contractual rights to which such Claim entitles the holder
thereof. “Reinstated” has a correlative meaning.

        189. “Rejected Contracts and Unexpired Leases Schedule” means the schedule
of Executory Contracts or Unexpired Leases to be rejected by the BSA under the Plan, as
set forth in the Plan Supplement, as may be amended, modified, or supplemented from
time to time.




                                        29
    Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 37 of 510




        190. “Rejection Damages Bar Date” has the meaning ascribed to such term in
Article VI.B.

       191.     “Rejection Damages Claim” means a Claim for damages alleged to arise
from the rejection of an Executory Contract or Unexpired Lease pursuant to section 365
or 1123 of the Bankruptcy Code.

       192. “Related Non-Debtor Entities” means the Entities listed on Exhibit H,
including non-debtor Affiliates of the Debtors that are directly or indirectly wholly
owned by, or subject to the control of, the BSA. For the avoidance of doubt, Related
Non-Debtor Entities do not include Local Councils or Chartered Organizations.

       193.    “Release Injunctions” means the injunctions described in Article X.L.

         194. “Released Parties” means, collectively, the following Persons, in each case
in its or their respective capacities as such: (a) the Debtors; (b) Reorganized BSA; (c) the
Related Non-Debtor Entities; (d) the Creditors’ Committee; (e) the members of the
Creditors’ Committee in their capacities as such; (f) JPM; (g) if the Plan is Confirmed as
a Global Resolution Plan, the Settling Insurance Companies, including Hartford; (h) the
Foundation, in its capacity as lender under the Foundation Loan Agreement; (i) the Ad
Hoc Committee; (j) the members of the Ad Hoc Committee in their capacities as such;
(k) the Creditor Representative; (l) the Mediators; and (m) all of such Persons’
Representatives; provided, however, that no Perpetrator is or shall be a Released Party;
provided further, that the definition of “Released Parties” shall in all instances be subject
to Article X.J.

       195.    “Releases” means the releases set forth in Article X.J.

        196. “Releasing Claim Holder” means, collectively, (a) all holders of Claims
that vote to accept the Plan; (b) all holders of Claims that are presumed to accept the
Plan, except for holders of such Claims that file a timely objection to the releases set
forth in Article X.J.4; (c) all holders of Claims entitled to vote on the Plan and who vote
against the Plan and do not opt out of the releases provided for in the Plan, (d) all holders
of Claims entitled to vote on the Plan and who do not vote for or against the Plan or who
abstain from voting on the Plan but, in either case, do not opt out of the releases set forth
in Article X.J.4, except for those holders of Claims whose solicitation packages were
returned to the Debtors or their agent(s) as undeliverable and those holders of Claims that
were not sent a solicitation package because a prior mailing sent to them in the Chapter
11 Cases was returned as undeliverable, in each case, unless such holders otherwise have
received notice of the Chapter 11 Cases; and (e) all of such Persons’ predecessors,
successors and assigns, subsidiaries, affiliates, current and former officers, directors,
principals, shareholders, members, partners, employees, agents, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, management companies, and other professionals, and all such Persons’
respective heirs, executors, estates, servants and nominees, in their respective capacities
as such.




                                         30
    Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 38 of 510




       197. “Reorganized BSA” means the BSA, as reorganized pursuant to and under
the Plan on or after the Effective Date.

        198. “Representatives” means, with respect to any Person, such Person’s
(a) predecessors, successors, assigns, subsidiaries, and Affiliates, (b) current and former
officers, directors, principals, equity holders, trustees, members, partners, managers,
officials, board members, advisory board members, employees, agents, volunteers,
attorneys, financial advisors, accountants, investment bankers, consultants,
representatives, and other professionals, and (c) respective heirs, executors, estates, and
nominees, in each case solely in its capacity as such.

        199. “Restated 2010 Bond Documents” means those certain restated bond
documents, including a restated revenue bond, bond purchase agreement, promissory
note, security agreement, and all documentation executed and delivered in connection
therewith, in each case containing substantially the same terms as the 2010 Bond
Documents except that: (a) the amortization schedule attached to the 2010 Bond shall be
amended and restated such that (i) interest is payable in monthly installments (at the same
rates in the 2010 Bond Documents) beginning on the date that is one month after the
Effective Date (as to be specified in the Restated 2010 Bond Documents) and ending on
the Restated Maturity Date, and (ii) principal is payable in monthly installments (in the
same monthly amounts as the periodic amortization amounts in the 2010 Bond
Documents) beginning on the date that is two years after the Effective Date (as to be
specified in the Restated 2010 Bond Documents) and ending on the Restated Maturity
Date; and (b) the Restated 2010 Bond Documents shall be guaranteed by Arrow. The
covenants in the Restated 2010 Bond Documents shall be in form and substance
acceptable to JPM and the BSA. The obligations under the Restated 2010 Bond
Documents shall be secured by the Restated Security Agreement. The then-current forms
of the Restated 2010 Bond Documents shall be filed with the Plan Supplement.

        200. “Restated 2012 Bond Documents” means those certain restated bond
documents, including a restated revenue bond, bond purchase agreement, promissory
note, security agreement, and all documentation executed and delivered in connection
therewith, in each case containing substantially the same terms as the 2012 Bond
Documents except that: (a) the amortization schedule attached to the 2012 Bond shall be
amended and restated such that (i) interest is payable in monthly installments (at the same
rates in the 2012 Bond Documents) beginning on the date that is one month after the
Effective Date (as to be specified in the Restated 2012 Bond Documents) and ending on
the Restated Maturity Date, and (ii) principal is payable in monthly installments (in the
same monthly amounts as the periodic amortization amounts in the 2012 Bond
Documents) beginning on the date that is two years after the Effective Date (as to be
specified in the Restated 2012 Bond Documents) and ending on the Restated Maturity
Date; and (b) the Restated 2012 Bond Documents shall be guaranteed by Arrow. The
covenants in the Restated 2012 Bond Documents shall be in form and substance
acceptable to JPM and the BSA. The obligations under the Restated 2012 Bond
Documents shall be secured by the Restated Security Agreement. The then-current forms
of the Restated 2012 Bond Documents shall be filed with the Plan Supplement.



                                        31
    Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 39 of 510




        201. “Restated Credit Facility Documents” means those certain restated
revolving credit facility documents, which shall contain substantially the same terms as
the 2010 Credit Facility Documents and the 2019 RCF Documents, as applicable to the
2010 Credit Facility Claims and the 2019 RCF Claims, except that: (a) the revolving
credit facility provided under the 2019 RCF Documents shall be frozen and converted to
a term loan; (b) the Revolving Maturity Date and the Term Loan Maturity Date (each as
defined in the 2010 Credit Facility Documents) and the Maturity Date (as defined in the
2019 RCF Documents) shall be extended to the Restated Maturity Date; (c) interest is
payable in quarterly installments (at the same rates in the Restated 2012 Bond
Documents) beginning on the date that is three months after the Effective Date (as to be
specified in the Restated 2012 Bond Documents) and ending on the Restated Maturity
Date; (d) principal is payable in quarterly monthly installments (at 1/40th of the
outstanding balance on the Effective Date) beginning on the date that is two years after
the Effective Date (as to be specified in the Restated Credit Facility Documents) and
ending on the Restated Maturity Date; and (e) the Restated Credit Facility Documents
shall be guaranteed by Arrow. The covenants in the Restated Credit Facility Documents
shall be in form and substance acceptable to JPM and the BSA. The obligations under
the Restated Credit Facility Documents shall be secured by the Restated Security
Agreement. The then-current forms of the Restated Credit Facility Documents shall be
filed with the Plan Supplement.

        202. “Restated Debt and Security Documents” means, collectively, the Restated
2010 Bond Documents, the Restated 2012 Bond Documents, the Restated Credit Facility
Documents, and the Restated Security Agreement. The Restated Debt and Security
Documents shall be on terms acceptable to JPM and the BSA, and reasonably acceptable
to the Creditors’ Committee.

        203. “Restated Maturity Date” means the maturity date applicable to each of
the Restated Debt and Security Documents in accordance with the terms thereof, which
shall in each case be the date that is ten (10) years after the Effective Date.

        204. “Restated Security Agreement” means that certain restated security
agreement, pursuant to which Reorganized BSA shall grant blanket first-priority liens on
and security interests in all of Reorganized BSA’s assets, including but not limited to all
collateral secured by the Prepetition Security Documents (2019), to JPM to secure
Reorganized BSA’s and Arrow’s obligations under the Restated 2010 Bond Documents,
the Restated 2012 Bond Documents and the Restated Credit Facility Documents. The
then-current form of the Restated Security Agreement shall be filed with the Plan
Supplement.

        205.   “Restoration Plan” means the Boy Scouts of America Retirement Benefit
Restoration Plan, a non-qualified defined benefit retirement plan under section 457(f) of
the Internal Revenue Code, which provides supplemental retirement benefits to certain
current and former employees of the Debtors or Local Councils.

       206. “Schedules” means, with respect to each Debtor, the schedules of assets
and liabilities and the statement of financial affairs filed by such Debtor with the


                                        32
    Case 20-10343-LSS          Doc 4107        Filed 05/16/21    Page 40 of 510




Bankruptcy Court pursuant to sections 521 and 1106(a)(2) of the Bankruptcy Code and
Bankruptcy Rule 1007, as such schedules and statements may be amended or
supplemented from time to time prior to the Effective Date.

        207.   “Scouting Released Claims” has the meaning ascribed to such term in
Article X.J.

       208.     “Scouting University” means that certain parcel of real property owned
by the BSA located at 1301 Solana Boulevard, Westlake, Texas 76262, together with the
buildings, structures, fixtures, additions, enlargements, extensions, modifications, repairs,
replacements and other improvements now or hereafter located thereon.

         209. “Secured” means, with respect to any Claim, the extent to which the Claim
is: (a) secured by a Lien on property of a Debtor’s Estate (i) as set forth in the Plan, (ii) as
agreed to by the holder of such Claim and the Debtors, or (iii) as determined by a Final
Order in accordance with section 506(a) of the Bankruptcy Code; or (b) subject to any
setoff right of the holder of such Claim under section 553 of the Bankruptcy Code, but,
with respect to both of the foregoing clauses (a) and (b), only to the extent of the value of
the interest of such holder in the Estate’s interest in the property securing such Claim or
the amount subject to setoff, as applicable.

       210. “Settlement of Restricted and Core Asset Disputes” has the meaning
ascribed to such term in Article V.R.3.

        211.    “Settlement Trust” means the trust organized under the laws of the state
of Delaware and established under Article IV and the Settlement Trust Agreement for the
purposes set forth therein, including assuming liability for all Abuse Claims, holding,
preserving, maximizing, and administering the Settlement Trust Assets, and directing the
processing, liquidation and payment of all compensable Abuse Claims in accordance with
the Settlement Trust Documents.

        212. “Settlement Trust Advisory Committee” means the committee appointed
and serving in accordance with Article IV and the Settlement Trust Agreement, which
shall have the powers, duties and obligations set forth in the Settlement Trust Agreement.
The initial members of the Settlement Trust Advisory Committee shall be identified in
the Plan Supplement.

        213. “Settlement Trust Agreement” means the agreement between the Debtors
and the Settlement Trustee governing the Settlement Trust, dated as of the Effective Date,
in the form attached hereto as Exhibit B, as the same may be amended or modified from
time to time.

        214. “Settlement Trust Assets” means the following assets and any income,
profits and proceeds realized, received or derived from such assets subsequent to the
transfer of such assets to the Settlement Trust:

              a.     if the Plan is Confirmed as a Global Resolution Plan: (i) the BSA
       Settlement Trust Contribution; (ii) the Local Council Settlement Contribution;


                                          33
    Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 41 of 510




       (iii) the Chartered Organization Settlement Contribution; and (iv) any and all
       other funds, proceeds or other consideration otherwise contributed to the
       Settlement Trust pursuant to the Plan or the Confirmation Order or other Final
       Order of the Bankruptcy Court.

               b.     If the Plan is Confirmed as a BSA Toggle Plan: (i) the BSA
       Settlement Trust Contribution; and (ii) any and all other funds, proceeds or other
       consideration otherwise contributed to the Settlement Trust pursuant to the Plan
       or the Confirmation Order or other Final Order of the Bankruptcy Court. For the
       avoidance of doubt, except as may be provided in any Insurance Settlement
       Agreement, if the Plan is Confirmed as a BSA Toggle Plan, the insurance rights
       of any Person that is not a Protected Party are expressly reserved for such Person,
       and the Plan Documents shall not, and shall not be deemed to, transfer, grant, or
       assign such rights to the Settlement Trust.

        215. “Settlement Trust Causes of Action” means any Estate Cause of Action
not otherwise expressly released under the Plan or the Plan Documents, attributable to:
(a) all defenses to any Abuse Claim, including all defenses under section 502 of the
Bankruptcy Code; (b) with respect to Abuse Claims, all rights of setoff, recoupment,
contribution, reimbursement, subrogation or indemnity (as those terms are defined by the
non-bankruptcy law of any relevant jurisdiction) and any other indirect claim of any kind
whatsoever, whenever and wherever arising or asserted; (c) any other claims or rights
with respect to Abuse Claims that the Debtors would have had under applicable law if the
Chapter 11 Cases had not occurred and the holder of such Abuse Claim had asserted such
claim by initiating civil litigation against the Debtors; and (d) any claim, cause of action,
or right of the Debtors or either of them, under the laws of any jurisdiction, for
reimbursement, indemnity, contribution, breach of contract, or otherwise arising from or
relating to any payments made by the Debtors on account of Abuse Claims prior to the
Petition Date.

       216. “Settlement Trust Documents” means, collectively, (a) the Settlement
Trust Agreement, (b) the Trust Distribution Procedures, (c) the Cooperation Agreement,
and (d) any other agreements, instruments and documents governing the establishment,
administration and operation of the Settlement Trust, which shall be substantially in the
forms set forth as exhibits hereto or in the Plan Supplement, as the same may be amended
or modified from time to time in accordance with the terms thereof.

        217. “Settlement Trust Expenses” means any liabilities, costs, or expenses of,
or imposed upon, or in respect of, the Settlement Trust once established (except for
payments to holders of Abuse Claims on account of such Claims). Settlement Trust
Expenses shall also expressly include (a) any and all liabilities, costs, and expenses
incurred subsequent to the Effective Date in connection with the Settlement Trust Assets
(including, without limitation, the prosecution of any Settlement Trust Causes of Action
and Insurance Actions), in each case whether or not any such action results in a recovery
for the Settlement Trust and (b) the reasonable documented costs and expenses incurred
by Reorganized BSA, the Related Non-Debtor Entities, the Local Councils, the Ad Hoc
Committee, or the Contributing Chartered Organizations in taking any action on behalf of


                                         34
    Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 42 of 510




or at the direction of the Settlement Trust, if any, including, without limitation, any costs
and expenses incurred by Reorganized BSA, the Related Non-Debtor Entities, the Local
Councils or the Contributing Chartered Organizations in being named as a defendant in
any Insurance Action.

        218. “Settlement Trustee” means the individual acceptable to the Debtors who
is appointed by the Bankruptcy Court to serve as trustee of the Settlement Trust pursuant
to the terms of the Plan and the Settlement Trust Agreement or who may subsequently be
appointed pursuant to the terms of the Settlement Trust Agreement. The initial
Settlement Trustee shall be identified in the Plan Supplement.

        219. “Settling Insurance Company” means, solely with respect to Insurance
Policies that are the subject of an Insurance Settlement Agreement, and only if the Plan is
Confirmed as a Global Resolution Plan, any Insurance Company that contributes funds,
proceeds or other consideration to or for the benefit of the Settlement Trust pursuant to an
Insurance Settlement Agreement that is approved by an order of the Bankruptcy Court
(including the Confirmation Order) and is designated as a Settling Insurance Company in
the Confirmation Order or the Affirmation Order. Without limiting the foregoing, subject
to Confirmation of the Plan as a Global Resolution Plan and approval of the Hartford
Insurance Settlement Agreement by an order of the Bankruptcy Court (including in the
Confirmation Order), Hartford is a Settling Insurance Company and shall be designated
as such in the Confirmation Order and the Affirmation Order.

        220. “Specified Insurance Policy” means any Insurance Policy with an
inception date of January 1, 2013 to the present.

       221. “Summit Bechtel Reserve” means the parcels of real property that
comprise the Summit Bechtel Family National Scout Reserve, together with the
buildings, structures, fixtures, additions, enlargements, extensions, modifications, repairs,
replacements and other improvements now or hereafter located thereon.

        222.    “Tort Claimants’ Committee” means the official committee of tort
claimants, consisting of survivors of childhood sexual abuse, appointed by the United
States Trustee in the Chapter 11 Cases under section 1102(a) of the Bankruptcy Code.

       223. “Trust Distribution Procedures” means the Global Resolution Plan TDP or
the BSA Toggle Plan TDP, as applicable, substantially in the form attached hereto as
Exhibit A-1 and Exhibit A-2, respectively, as the same may be amended or modified
from time to time.

        224. “Unexpired Lease” means a lease to which BSA is a party, including any
and all pre- and post-petition amendments thereto, that is subject to assumption or
rejection under section 365 of the Bankruptcy Code.

        225. “Unimpaired” means any Claim that is not Impaired, including any Claim
that is Reinstated.




                                         35
           Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 43 of 510




               226. “United States Trustee” means the Office of the United States Trustee for
       the District of Delaware.

               227. “Unrestricted Cash and Investments” means all Cash and balance sheet
       investments owned by the Debtors as of the date that is immediately prior to the Effective
       Date that are not subject to legally enforceable restrictions requiring the use or
       disposition of such assets for a particular purpose.

               228. “Volunteer Screening Database” is the database established and
       maintained by the BSA to, among other things, track and remove from Scouting
       volunteer leaders suspected of having acted in an inappropriate sexual manner with youth
       participants in Scouting.

              229. “Voting Deadline” means the date by which all Persons entitled to vote on
       the Plan must vote to accept or reject the Plan.

              230. “Voting Procedures” means those certain procedures and supplemental
       procedures approved by the Bankruptcy Court for soliciting and tabulating the votes to
       accept or reject the Plan cast by holders of Claims against the Debtors entitled to vote on
       the Plan. The Voting Procedures shall be in form and substance reasonably acceptable to
       the Creditors’ Committee as they pertain to Convenience Claims, General Unsecured
       Claims and Non-Abuse Litigation Claims.

               231. “Warehouse and Distribution Center” means that certain parcel of real
       property owned by the BSA located at 2109 Westinghouse Boulevard, Charlotte, North
       Carolina 28269, together with the buildings, structures, fixtures, additions, enlargements,
       extensions, modifications, repairs, replacements and other improvements now or
       hereafter located thereon.

              232. “Workers’ Compensation Program” means the Debtors’ (a) written
       contracts, agreements, agreements of indemnity, in each case relating to workers’
       compensation, (b) self-insured workers’ compensation bonds, policies, programs, and
       plans for workers’ compensation and (c) workers’ compensation insurance issued to or
       entered into at any time by any of the Debtors.

        B.      Interpretation; Application of Definitions and Rules of Construction. For
purposes of the Plan, unless otherwise provided herein: (1) whenever from the context it is
appropriate, each term, whether stated in the singular or the plural, will include both the singular
and the plural, and pronouns stated in the masculine, feminine, or neuter gender shall include the
masculine, feminine, and the neuter gender; (2) unless otherwise provided in the Plan, any
reference in the Plan to a contract, instrument, release, or other agreement or document being in
a particular form or on particular terms and conditions means that such document will be
substantially in such form or substantially on such terms and conditions; provided, however, that
the rule of interpretation set forth in clause (2) shall not be imputed to any contract, lease,
instrument, release, or other agreement as to which JPM or the Creditors’ Committee have
consent rights pursuant to the JPM / Creditors’ Committee Term Sheet, and such consent rights
shall be as set forth in the JPM / Creditors’ Committee Term Sheet and incorporated herein



                                                36
           Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 44 of 510




pursuant to Article I.D; (3) any reference in the Plan to an existing document, schedule or exhibit
filed or to be filed means such document, schedule or exhibit, as it may have been or may be
amended, modified, or supplemented pursuant to the Plan; (4) any reference to a Person as a
holder of a Claim or Interest includes that Person’s successors and assigns; (5) unless otherwise
stated, all references in the Plan to Articles are references to Articles of the Plan, as the same
may be amended or modified from time to time in accordance with the terms hereof; (6) the
words “herein,” “hereof,” “hereto,” “hereunder” and other words of similar import refer to the
Plan as a whole and not to any particular Article or clause contained in the Plan; (7) subject to
the provisions of any contract, certificate of incorporation, by-law, instrument, release, or other
agreement or document entered into in connection with the Plan, the rights and obligations
arising pursuant to the Plan shall be governed by, and construed and enforced in accordance with
the applicable federal law, including the Bankruptcy Code and Bankruptcy Rules; (8) any term
used in capitalized form herein that is not otherwise defined but that is used in the Bankruptcy
Code or the Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy
Code or the Bankruptcy Rules, as the case may be; (9) any immaterial effectuating provisions
may be interpreted by Reorganized BSA in such a manner that is consistent with the overall
purpose and intent of the Plan all without further notice to or action, order, or approval of the
Bankruptcy Court or any other Person; (10) captions and headings to Articles are inserted for
convenience of reference only and are not intended to be a part of or to affect the interpretation
of the Plan; (11) the rules of construction set forth in section 102 of the Bankruptcy Code shall
apply; (12) any reference to a Person’s “subsidiaries” means its direct and indirect subsidiaries;
and (13) in computing any period of time prescribed or allowed by the Plan, unless otherwise
expressly provided herein, the provisions of Bankruptcy Rule 9006(a) shall apply.

        C.     Reference to Monetary Figures. All references in the Plan to monetary figures
shall refer to the legal tender of the United States of America unless otherwise expressly
provided.

        D.       Consent Rights. Notwithstanding anything herein to the contrary, the consent
rights of JPM and the Creditors’ Committee, respectively, as set forth in the JPM / Creditors’
Committee Term Sheet, with respect to the form and substance of the Plan, all exhibits and
schedules to the Plan, the Plan Supplement, and the other Plan Documents, including any
amendments, restatements, supplements, or other modifications to such documents, and any
consents, waivers, or other deviations under or from any such documents, to the extent they
pertain to the treatment of the 2010 Credit Facility Claims, the 2019 RCF Claims, the 2010 Bond
Claims, or the 2012 Bond Claims (in the case of JPM) or Convenience Claims, General
Unsecured Claims, or Non-Abuse Litigation Claims (in the case of the Creditors’ Committee),
shall be incorporated herein by this reference (including to the applicable definitions in Article
I.A) and fully enforceable as if stated in full herein.

       E.       Controlling Document. In the event of any conflict between the terms and
provisions in the Plan (without reference to the Plan Supplement), on the one hand, and the terms
and provisions in the Disclosure Statement, the Plan Supplement, any other instrument or
document created or executed pursuant to the Plan, or any order (other than the Confirmation
Order) referenced in the Plan (or any exhibits, schedules, appendices, supplements, or
amendments to any of the foregoing), on the other hand, the Plan (without reference to the Plan
Supplement) shall govern and control; provided, however, that in the event of a conflict between


                                                37
             Case 20-10343-LSS         Doc 4107         Filed 05/16/21    Page 45 of 510




Confirmation Order, on the one hand, and any of the other Plan Documents, on the other hand,
the Confirmation Order shall govern and control in all respects.



                 ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS

        A.      Administrative Expense Claims.

                 1.       Administrative Expense Claims Generally. Except to the extent that a
holder of an Allowed Administrative Expense Claim agrees to less favorable treatment with
respect to such Allowed Administrative Expense Claim, each holder of an Allowed
Administrative Expense Claim (other than Professional Fee Claims, which are governed by
Article II.A.2) shall receive, on account of and in full and complete settlement, release and
discharge of, and in exchange for, such Claim, payment of Cash in an amount equal to the unpaid
portion of such Allowed Administrative Expense Claim, or such amounts and on other such
terms as may be agreed to by the holders of such Claims, on or as soon as reasonably practicable
after the later of: (a) the Effective Date; (b) the first Business Day after the date that is thirty (30)
calendar days after the date such Administrative Expense Claim becomes an Allowed
Administrative Expense Claim; (c) such other date(s) as such holder and the Debtors or
Reorganized BSA shall have agreed; or (d) such other date ordered by the Bankruptcy Court;
provided, however, that Allowed Administrative Expense Claims that arise in the ordinary
course of the Debtors’ non-profit operations during the Chapter 11 Cases may be paid by the
Debtors or Reorganized BSA in the ordinary course of operations and in accordance with the
terms and conditions of the particular agreements governing such obligations, course of dealing,
course of operations, or customary practice. Notwithstanding anything to the contrary herein or
in the Cash Collateral Order, no Claim on account of any diminution in the value of the
Prepetition Secured Parties’ interests in the Prepetition Collateral (including Cash Collateral) (as
each such capitalized term is defined in the Cash Collateral Order) from and after the Petition
Date shall be Allowed unless such Claim is Allowed by a Final Order of the Bankruptcy Court.

                2.      Professional Fee Claims.

                        a.     Final Fee Applications. All Professionals or other Persons
                requesting the final Allowance and payment of compensation and/or
                reimbursement of expenses pursuant to sections 328, 330, 331 and/or 503(b) for
                services rendered during the period from the Petition Date to and including the
                Effective Date shall file and serve final applications for Allowance and payment
                of Professional Fee Claims on counsel to the Debtors and the United States
                Trustee no later than the first Business Day that is forty-five (45) days after the
                Effective Date. Objections to any Professional Fee Claim must be filed and
                served on Reorganized BSA and the applicable Professional within twenty-one
                (21) calendar days after the filing of the final fee application that relates to the
                Professional Fee Claim (unless otherwise agreed by the Debtors or Reorganized
                BSA, as applicable, and the Professional requesting Allowance and payment of a
                Professional Fee Claim). The Fee Examiner shall continue to act in its appointed
                capacity unless and until all Professional Fee Claims have been approved by order


                                                   38
Case 20-10343-LSS       Doc 4107       Filed 05/16/21   Page 46 of 510




  of the Bankruptcy Court, and Reorganized BSA shall be responsible to pay the
  fees and expenses incurred by the Fee Examiner in rendering services after the
  Effective Date.

          b.      Professional Fee Reserve. On the Effective Date, the Debtors shall
  establish and fund the Professional Fee Reserve with Cash in an amount equal to
  the Professional Fee Reserve Amount. Funds held in the Professional Fee
  Reserve shall not be considered property of the Debtors’ Estates, Reorganized
  BSA, the Settlement Trust, or the Core Value Cash Pool. Professional Fees
  owing on account of Allowed Professional Fee Claims shall be paid in Cash from
  funds held in the Professional Fee Reserve as soon as reasonably practicable after
  such Professional Fee Claims are Allowed by a Final Order of the Bankruptcy
  Court or authorized to be paid under the Compensation Procedures Order;
  provided, however, that Reorganized BSA’s obligations with respect to Allowed
  Professional Fee Claims shall not be limited by or deemed limited to the balance
  of funds held in the Professional Fee Reserve. To the extent the funds held in the
  Professional Fee Reserve are insufficient to satisfy the Allowed Professional Fee
  Claims in full, each holder of an Allowed Professional Fee Claim shall have an
  Allowed Administrative Expense Claim for any deficiency, which shall be
  satisfied in accordance with Article II.A.1. No Liens, Claims, interests, charges,
  or other Encumbrances or liabilities of any kind shall encumber the Professional
  Fee Reserve in any way. When all Allowed Professional Fee Claims have been
  paid in full, amounts remaining in the Professional Fee Reserve, if any, shall
  revert to Reorganized BSA.

          c.     Professional Fee Reserve Amount. To receive payment for
  Accrued Professional Fees incurred up to and including the Effective Date,
  Professionals shall estimate their Accrued Professional Fees as of the Effective
  Date and deliver such estimate to the Debtors at least five (5) Business Days prior
  to the anticipated Effective Date. If a Professional does not provide such
  estimate, the Debtors may estimate the unbilled fees and expenses of such
  Professional. The total amount so estimated will constitute the Professional Fee
  Reserve Amount, provided that such estimate will not be considered an admission
  or limitation with respect to the fees and expenses of such Professional.

          d.     Post-Effective Date Fees and Expenses. From and after the
  Effective Date, any requirement that Professionals comply with sections 327
  through 331 or 1103 of the Bankruptcy Code in seeking retention or
  compensation for services rendered after such date shall terminate, and
  Professionals may be employed and paid in the ordinary course of operations
  without any further notice to or action, order, or approval of the Bankruptcy
  Court. The reasonable and documented fees and expenses incurred by the
  Professionals to the Creditors’ Committee after the Effective Date until the
  complete dissolution of the Creditors’ Committee for all purposes in accordance
  with Article X.R will be paid by Reorganized BSA in the ordinary course of
  business (and not later than thirty (30) days after submission of invoices).



                                  39
            Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 47 of 510




        B.      Priority Tax Claims. Except to the extent that a holder of an Allowed Priority Tax
Claim agrees to less favorable treatment, each holder of an Allowed Priority Tax Claim shall
receive on account of and in full and complete settlement, release and discharge of, and in
exchange for, such Allowed Priority Tax Claim, at the sole option of the Debtors or Reorganized
BSA, as applicable: (1) Cash in an amount equal to such Allowed Priority Tax Claim on or as
soon as reasonably practicable after the later of (a) the Effective Date, to the extent such Claim is
an Allowed Priority Tax Claim on the Effective Date; (b) the first Business Day after the date
that is thirty (30) calendar days after the date such Priority Tax Claim becomes an Allowed
Priority Tax Claim; and (c) the date such Allowed Priority Tax Claim is due and payable in the
ordinary course as such obligation becomes due; provided, however, that the Debtors reserve the
right to prepay all or a portion of any such amounts at any time under this option without penalty
or premium; or (2) regular installment payments in Cash of a total value, as of the Effective Date
of the Plan, equal to the Allowed amount of such Claim over a period ending not later than five
years after the Petition Date.



         CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

       A.      Classification of Claims and Interests.

               1.      Grouping of Debtors for Convenience. The Plan is being proposed as a
       joint plan of reorganization of the Debtors for administrative purposes only and
       constitutes a separate chapter 11 plan of reorganization for each Debtor. The Plan is not
       premised upon the substantive consolidation of the Debtors with respect to the Classes of
       Claims or Interests set forth in the Plan.

               2.     Classification in General. For purposes of organization, voting, and all
       matters related to Confirmation, and except as otherwise provided herein, all Claims
       (other than Administrative Expense Claims and Priority Tax Claims) against and Interests
       in the Debtors are classified as set forth in this Article III. In accordance with section
       1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims and Priority Tax
       Claims described in Article II have not been classified and are excluded from the
       following Classes. A Claim or Interest is classified in a particular Class only to the
       extent that the Claim or Interest falls within the description of such Class, and is
       classified in another Class or Classes to the extent that any remainder of the Claim or
       Interest falls within the description of such other Class or Classes. Notwithstanding
       anything to the contrary contained in the Plan, no distribution shall be made on account
       of any Claim that is not Allowed for distribution purposes (if applicable) or any Claim
       that has been satisfied, released, or otherwise settled prior to the Effective Date.

              3.      Summary of Classification. The following table designates the Classes of
       Claims against and Interests in the Debtors and specifies which of those Classes are
       (a) Impaired or Unimpaired by the Plan; (b) entitled to vote to accept or reject the Plan in
       accordance with section 1126 of the Bankruptcy Code; or (c) presumed to accept or
       deemed to reject the Plan.



                                                 40
             Case 20-10343-LSS        Doc 4107       Filed 05/16/21    Page 48 of 510




Class                Claim              Status                        Voting Rights
  1     Other Priority Claims         Unimpaired     Presumed to Accept; Not Entitled to Vote
  2     Other Secured Claims          Unimpaired     Presumed to Accept; Not Entitled to Vote
 3A     2010 Credit Facility Claims   Impaired       Entitled to Vote
 3B     2019 RCF Claims               Impaired       Entitled to Vote
 4A     2010 Bond Claims              Impaired       Entitled to Vote
 4B     2012 Bond Claims              Impaired       Entitled to Vote
  5     Convenience Claims            Impaired       Entitled to Vote
  6     General Unsecured Claims      Impaired       Entitled to Vote
  7     Non-Abuse Litigation Claims   Impaired       Entitled to Vote
  8     Direct Abuse Claims           Impaired       Entitled to Vote
  9     Indirect Abuse Claims         Impaired       Entitled to Vote
 10     Interests in Delaware BSA     Impaired       Deemed to Reject; Not Entitled to Vote

        B.     Treatment of Claims and Interests.

               1.      Class 1 – Other Priority Claims.

                       a.     Classification: Class 1 consists of all Other Priority Claims.

                        b.      Treatment: Except to the extent that a holder of an Allowed Other
               Priority Claim agrees to less favorable treatment of such Claim, in full and final
               satisfaction of such Allowed Other Priority Claim, at the sole option of
               Reorganized BSA: (i) each such holder shall receive payment in Cash in an
               amount equal to such Allowed Other Priority Claim, payable on or as soon as
               reasonably practicable after the last to occur of (x) the Effective Date, (y) the date
               on which such Other Priority Claim becomes an Allowed Other Priority Claim,
               and (z) the date on which the holder of such Allowed Other Priority Claim and the
               Debtors or Reorganized BSA, as applicable, shall otherwise agree in writing; or
               (ii) satisfaction of such Allowed Other Priority Claim in any other manner that
               renders the Allowed Other Priority Claim Unimpaired, including Reinstatement.

                       c.     Voting: Class 1 is Unimpaired, and each holder of an Other
               Priority Claim is conclusively presumed to have accepted the Plan pursuant to
               section 1126(f) of the Bankruptcy Code. Therefore, holders of Other Priority
               Claims are not entitled to vote to accept or reject the Plan, and the votes of such
               holders will not be solicited with respect to Other Priority Claims.

               2.      Class 2 – Other Secured Claims.

                       a.      Classification: Class 2 consists of all Other Secured Claims. To
               the extent that Other Secured Claims are Secured by different collateral or
               different interests in the same collateral, such Claims shall be treated as separate
               subclasses of Class 2 for purposes of voting to accept or reject the Plan and
               receiving Distributions under the Plan.

                      b.    Treatment: Except to the extent that a holder of an Allowed Other
               Secured Claim agrees to less favorable treatment of such Claim, in full and final


                                                41
Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 49 of 510




  satisfaction of such Allowed Other Secured Claim, each holder of an Allowed
  Other Secured Claim will receive, at the sole option of Reorganized BSA:
  (i) Cash in an amount equal to the Allowed amount of such Claim, including the
  payment of any interest required to be paid under section 506(b) of the
  Bankruptcy Code, payable on or as soon as reasonably practicable after the last to
  occur of (x) the Effective Date, (y) the date on which such Other Secured Claim
  becomes an Allowed Other Secured Claim, and (z) the date on which the holder
  of such Allowed Other Secured Claim and the Debtors or Reorganized BSA, as
  applicable, shall otherwise agree in writing; (ii) satisfaction of such Other Secured
  Claim in any other manner that renders the Allowed Other Secured Claim
  Unimpaired, including Reinstatement; or (iii) return of the applicable collateral on
  the Effective Date or as soon as reasonably practicable thereafter in satisfaction of
  the Allowed amount of such Other Secured Claim.

          c.     Voting: Class 2 is Unimpaired, and each holder of an Other
  Secured Claim is conclusively presumed to have accepted the Plan pursuant to
  section 1126(f) of the Bankruptcy Code. Therefore, holders of Other Secured
  Claims are not entitled to vote to accept or reject the Plan, and the votes of such
  holders will not be solicited with respect to Other Secured Claims.

  3.     Class 3A – 2010 Credit Facility Claims.

         a.      Classification:   Class 3A consists of all 2010 Credit Facility
  Claims.

          b.     Allowance: On the Effective Date, all 2010 Credit Facility Claims
  shall be deemed fully Secured and Allowed pursuant to section 506(a) of the
  Bankruptcy Code, and not subject to any counterclaim, defense, offset, or
  reduction of any kind, in an aggregate amount not less than $80,762,060
  (including $44,299,743 of undrawn amounts under letters of credit issued under
  the 2010 Credit Facility Documents, provided such letters of credit are drawn on
  or before the Effective Date), plus any accrued but unpaid interest and reasonable
  fees and expenses as of the Effective Date to the extent not paid pursuant to the
  Cash Collateral Order. Because all 2010 Credit Facility Claims are deemed fully
  Secured, there are no unsecured 2010 Credit Facility Claims, and the holders of
  such Claims do not have or hold any Class 6 Claims against the Debtors on
  account of any 2010 Credit Facility Claims.

          c.      Treatment: Except to the extent that a holder of an Allowed 2010
  Credit Facility Claim agrees to less favorable treatment of such Claim, in full and
  final satisfaction, settlement, release, and discharge of, and in exchange for an
  Allowed 2010 Credit Facility Claim, each holder of an Allowed 2010 Credit
  Facility Claim shall receive a Claim under the Restated Credit Facility Documents
  in an amount equal to the amount of such holder’s Allowed 2010 Credit Facility
  Claim.




                                   42
Case 20-10343-LSS       Doc 4107       Filed 05/16/21   Page 50 of 510




         d.       Voting: Class 3A is Impaired, and each holder of a Allowed 2010
  Credit Facility Claim is entitled to vote to accept or reject the Plan.

  4.     Class 3B – 2019 RCF Claims.

         a.      Classification: Class 3B consists of all 2019 RCF Claims.

          b.     Allowance: On the Effective Date, all 2019 RCF Claims shall be
  deemed fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
  Code, and not subject to any counterclaim, defense, offset, or reduction of any
  kind, in an aggregate amount not less than $61,542,720 (including $51,542,720 of
  undrawn amounts under letters of credit issued under the 2019 RCF Documents,
  provided such letters of credit are drawn on or before the Effective Date), plus
  any accrued but unpaid interest and reasonable fees and expenses as of the
  Effective Date to the extent not paid pursuant to the Cash Collateral Order.
  Because all 2019 RCF Claims are deemed fully Secured, there are no unsecured
  2019 RCF Claims, and the holders of such Claims do not have or hold any Class 6
  Claims against the Debtors on account of any 2019 RCF Claims.

          c.      Treatment: Except to the extent that a holder of an Allowed 2019
  RCF Claim agrees to less favorable treatment of such Claim, in full and final
  satisfaction, settlement, release, and discharge of, and in exchange for an Allowed
  2019 RCF Claim, each holder of an Allowed 2019 RCF Claim shall receive a
  Claim under the Restated Credit Facility Documents in an amount equal to the
  amount of such holder’s Allowed 2019 RCF Claim.

         d.       Voting: Class 3B is Impaired, and each holder of a 2019 RCF
  Claim is entitled to vote to accept or reject the Plan.

  5.     Class 4A – 2010 Bond Claims.

         a.      Classification: Class 4A consists of all 2010 Bond Claims.

          b.     Allowance: On the Effective Date, all 2010 Bond Claims shall be
  deemed fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
  Code, and not subject to any counterclaim, defense, offset, or reduction of any
  kind, in an aggregate amount of not less than $40,137,274, plus any accrued but
  unpaid interest and reasonable fees and expenses as of the Effective Date to the
  extent not paid pursuant to the Cash Collateral Order. Because all 2010 Bond
  Claims are deemed fully Secured, there are no unsecured 2010 Bond Claims, and
  the holders of such Claims do not have or hold any Class 6 Claims against the
  Debtors on account of any 2010 Bond Claims.

          c.      Treatment: Except to the extent that a holder of an Allowed 2010
  Bond Claim agrees to less favorable treatment of such Claim, in full and final
  satisfaction, settlement, release, and discharge of, and in exchange for an Allowed
  2010 Bond Claim, each holder of an Allowed 2010 Bond Claim shall receive a



                                  43
Case 20-10343-LSS       Doc 4107       Filed 05/16/21   Page 51 of 510




  Claim under the Restated 2010 Bond Documents in an amount equal to the
  amount of such holder’s Allowed 2010 Bond Claim.

         d.       Voting: Class 4A is Impaired, and each holder of a 2010 Bond
  Claim is entitled to vote to accept or reject the Plan.

  6.     Class 4B – 2012 Bond Claims.

         a.      Classification: Class 4B consists of all 2012 Bond Claims.

          b.     Allowance: On the Effective Date, all 2012 Bond Claims shall be
  deemed fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
  Code, and not subject to any counterclaim, defense, offset, or reduction of any
  kind, in an aggregate amount of not less than $145,662,101, plus any accrued but
  unpaid interest and reasonable fees and expenses as of the Effective Date to the
  extent not paid pursuant to the Cash Collateral Order. Because all 2012 Bond
  Claims are deemed fully Secured, there are no unsecured 2012 Bond Claims, and
  the holders of such Claims do not have or hold any Class 6 Claims against the
  Debtors on account of any 2012 Bond Claims.

          c.      Treatment: Except to the extent that a holder of an Allowed 2012
  Bond Claim agrees to less favorable treatment of such Claim, in full and final
  satisfaction, settlement, release, and discharge of, and in exchange for an Allowed
  2012 Bond Claim, each holder of an Allowed 2012 Bond Claim shall receive a
  Claim under the Restated 2012 Bond Documents in an amount equal to the
  amount of such holder’s Allowed 2012 Bond Claim.

         d.       Voting: Class 4B is Impaired, and each holder of a 2012 Bond
  Claim is entitled to vote to accept or reject the Plan.

  7.     Class 5 – Convenience Claims.

         a.      Classification: Class 5 consists of all Convenience Claims.

          b.     Treatment: In full and final satisfaction, settlement, release, and
  discharge of, and in exchange for, an Allowed Convenience Claim, each holder of
  an Allowed Convenience Claim shall receive, on the Effective Date or within
  thirty (30) days following the date that such Convenience Claim becomes
  Allowed (if such Claim becomes Allowed after the Effective Date), Cash in an
  amount equal to 100% of such holder’s Allowed Convenience Class Claim.

         c.       Voting: Class 5 is Impaired, and each holder of a Convenience
  Claim is entitled to vote to accept or reject the Plan.

  8.     Class 6 – General Unsecured Claims.

         a.      Classification: Class 6 consists of all General Unsecured Claims.



                                  44
Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 52 of 510




         b.      Treatment: Except to the extent that a holder of an Allowed
  General Unsecured Claim agrees to less favorable treatment of such Claim, in
  exchange for full and final satisfaction, settlement, release, and discharge of, and
  in exchange for, such Allowed General Unsecured Claim (to the extent such
  Claim is not an Insured Non-Abuse Claim), each holder of an Allowed General
  Unsecured Claim shall receive, subject to the holder’s ability to elect
  Convenience Class treatment on account of the Allowed General Unsecured
  Claim, its Pro Rata Share of the Core Value Cash Pool up to the full amount of
  such Allowed General Unsecured Claim in the manner described in Article VII.

        c.     Voting: Class 6 is Impaired, and each holder of a General
  Unsecured Claim is entitled to vote to accept or reject the Plan.

  9.     Class 7 – Non-Abuse Litigation Claims.

         a.      Classification:   Class 7 consists of all Non-Abuse Litigation
  Claims.

          b.      Treatment: Except to the extent that a holder of an Allowed Non-
  Abuse Litigation Claim agrees to less favorable treatment of such Claim, in full
  and final satisfaction, settlement, release, and discharge of, and in exchange for,
  each Allowed Non-Abuse Litigation Claim, each holder thereof shall, subject to
  the holder’s ability to elect Convenience Class treatment as provided in the
  following sentence, retain the right to recover up to the amount of such holder’s
  Allowed Non-Abuse Litigation Claim from (i) available Insurance Coverage or
  the proceeds of any insurance policy of the Debtors, including any Specified
  Insurance Policy or D&O Liability Insurance Policy, (ii) applicable proceeds of
  any Insurance Settlement Agreements, and (iii) co-liable non-debtors (if any) or
  their insurance coverage. Solely to the extent that the holder of an Allowed Non-
  Abuse Litigation Claim fails to recover in full from the foregoing sources on
  account of such Allowed Claim after exhausting its remedies in respect thereof,
  such holder may elect to have the unsatisfied portion of its Allowed Claim treated
  as an Allowed Convenience Claim and receive cash in an amount equal to the
  lesser of (a) the amount of the unsatisfied portion of the Allowed Non-Abuse
  Litigation Claim and (b) $50,000.

          c.     Voting: Class 7 is Impaired, and each holder of a Non-Abuse
  Litigation Claim is entitled to vote to accept or reject the Plan.

  10.    Class 8 – Direct Abuse Claims.

         a.      Classification: Class 8 consists of all Direct Abuse Claims.

         b.      Treatment:

                (i)    Global Resolution Plan. If Class 8 votes to accept the Plan,
         the Debtors shall request that the Plan be Confirmed as a Global
         Resolution Plan. If the Plan is Confirmed as a Global Resolution Plan, the


                                   45
Case 20-10343-LSS      Doc 4107       Filed 05/16/21    Page 53 of 510




        Settlement Trust shall receive, for the benefit of holders of Abuse Claims,
        the BSA Settlement Trust Contribution, the Local Council Settlement
        Contribution, the Contributing Chartered Organization Settlement
        Contribution, the Hartford Settlement Contribution (subject to the terms
        and conditions set forth in the Hartford Insurance Settlement Agreement),
        and the proceeds of any other applicable Insurance Settlement
        Agreements. In addition, each holder of a properly completed non-
        duplicative proof of claim asserting a Direct Abuse Claim who filed such
        Claim by the Bar Date or was permitted by a Final Order of the
        Bankruptcy Court to file a late claim may elect on his or her Ballot to
        receive an Expedited Distribution, in exchange for a full and final release
        in favor of the Debtors, the Related Non-Debtor Entities, the Local
        Councils, Contributing Chartered Organizations, and the Settling
        Insurance Companies, including Hartford; provided, however, that no
        Expedited Distribution will be payable to any holder of a Direct Abuse
        Claim unless the Plan is Confirmed as a Global Settlement Plan. If and
        only if the Plan is Confirmed as a Global Resolution Plan, the Settlement
        Trust shall make the Expedited Distributions on or as soon as reasonably
        practicable after the later to occur of (a) the Effective Date or (b) the date
        upon which the Settlement Trust has sufficient Cash to fund the full
        amount of the Expedited Distributions while retaining sufficient Cash
        reserves to fund applicable Settlement Trust Expenses, as determined by
        the Settlement Trustee.

               (ii)     BSA Toggle Plan: If Class 8 does not vote to accept the
        Plan or the Bankruptcy Court otherwise concludes that the Global
        Resolution Plan is not Confirmable, the Debtors shall request that the Plan
        be Confirmed as a BSA Toggle Plan. If the Plan is Confirmed as a BSA
        Toggle Plan, the Settlement Trust shall only receive, for the benefit of the
        holders of Abuse Claims, the BSA Settlement Trust Contribution, and
        shall not receive the Local Council Settlement Contribution, or the
        Contributing Chartered Organization Settlement Contribution.              In
        addition, all elections to receive the Expedited Distribution shall be null
        and void. For the avoidance of doubt, if the Plan is Confirmed as a BSA
        Toggle Plan, the Settlement Trust shall receive no part of the Hartford
        Settlement Contribution.

                (iii) As of the Effective Date, the Protected Parties’ liability for
        all Direct Abuse Claims shall be assumed in full by the Settlement Trust
        without further act, deed, or court order and shall be satisfied solely from
        the Settlement Trust as set forth in the Settlement Trust Documents.
        Pursuant to the Channeling Injunction set forth in Article X.F, each holder
        of a Direct Abuse Claim shall have such holder’s Direct Abuse Claim
        against the Protected Parties (and each of them) permanently channeled to
        the Settlement Trust, and such Direct Abuse Claim shall thereafter be
        asserted exclusively against the Settlement Trust and processed,
        liquidated, and paid in accordance with the terms, provisions, and


                                 46
Case 20-10343-LSS       Doc 4107       Filed 05/16/21    Page 54 of 510




         procedures of the Settlement Trust Documents. Holders of Direct Abuse
         Claims shall be enjoined from prosecuting any outstanding, or filing any
         future, litigation, Claims, or Causes of Action arising out of or related to
         such Direct Abuse Claims against any of the Protected Parties and may not
         proceed in any manner against any the Protected Parties in any forum
         whatsoever, including any state, federal, or non-U.S. court or any
         administrative or arbitral forum, and are required to pursue such Direct
         Abuse Claims solely against the Settlement Trust as provided in the
         Settlement Trust Documents.

                 (iv)    For the avoidance of doubt, (a) if the Plan is Confirmed as
         a Global Resolution Plan, the Protected Parties shall include: (i) the
         Debtors; (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities;
         (iv) the Local Councils; (v) the Contributing Chartered Organizations;
         (vi) the Settling Insurance Companies, including Hartford; and (vii) all of
         such Persons’ Representatives; and (b) if the Plan is Confirmed as a BSA
         Toggle Plan, the Protected Parties shall include: (i) the Debtors;
         (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities; and (iv) all of
         such Persons’ Representatives.

         c.       Voting: Class 8 is Impaired, and each holder of a Direct Abuse
  Claim is entitled to vote to accept or reject the Plan.

  11.    Class 9 – Indirect Abuse Claims.

         a.     Classification: Class 9 consists of all Indirect Abuse Claims.

         b.     Treatment:

                 (i)     As of the Effective Date, the Protected Parties’ liability for
         all Indirect Abuse Claims shall be assumed in full by the Settlement Trust
         without further act, deed, or court order and shall be satisfied solely from
         the Settlement Trust as set forth in the Settlement Trust Documents solely
         to the extent that an Indirect Abuse Claim has not been deemed withdrawn
         with prejudice, irrevocably waived, released and expunged in connection
         with the Local Council Settlement Contribution, the Contributing
         Chartered Organization Trust Contribution, or the Hartford Insurance
         Settlement Agreement (if the Plan is Confirmed as a Global Resolution
         Plan). Pursuant to the Channeling Injunction set forth in Article X.F, each
         holder of an Indirect Abuse Claim shall have such holder’s Indirect Abuse
         Claim against the Protected Parties (and each of them) permanently
         channeled to the Settlement Trust, and such Indirect Abuse Claim shall
         thereafter be asserted exclusively against the Settlement Trust and
         processed, liquidated, and paid in accordance with the terms, provisions,
         and procedures of the Settlement Trust Documents. Holders of Indirect
         Abuse Claims shall be enjoined from prosecuting any outstanding, or
         filing any future, litigation, Claims, or Causes of Action arising out of or


                                  47
           Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 55 of 510




                      related to such Abuse Claims against any of the Protected Parties and may
                      not proceed in any manner against any the Protected Parties in any forum
                      whatsoever, including any state, federal, or non-U.S. court or any
                      administrative or arbitral forum, and are required to pursue such Indirect
                      Abuse Claims solely against the Settlement Trust as provided in the
                      Settlement Trust Documents.

                              (ii)    For the avoidance of doubt, (a) if the Plan is Confirmed as
                      a Global Resolution Plan, the Protected Parties shall include: (i) the
                      Debtors; (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities;
                      (iv) the Local Councils; (v) the Contributing Chartered Organizations;
                      (vi) the Settling Insurance Companies, including Hartford; and (vii) all of
                      such Persons’ Representatives; and (b) if the Plan is Confirmed as a BSA
                      Toggle Plan, the Protected Parties shall include: (i) the Debtors;
                      (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities; and (iv) all of
                      such Persons’ Representatives.

                     c.       Voting: Class 9 is Impaired, and each holder of an Indirect Abuse
              Claim is entitled to vote to accept or reject the Plan.

              12.     Class 10 – Interests in Delaware BSA.

                      a.     Classification: Class 10 consists of all Interests in Delaware BSA.

                     b.      Treatment: On the Effective Date, Interests in Delaware BSA shall
              be deemed cancelled without further action by or order of the Bankruptcy Court
              and shall be of no further force or effect, whether surrendered for cancellation or
              otherwise.

                      c.     Voting: Class 10 is Impaired, and each holder of an Interest in
              Delaware BSA shall be conclusively deemed to have rejected the Plan pursuant to
              section 1126(g) of the Bankruptcy Code. Therefore, holders of Interests in
              Delaware BSA are not entitled to vote to accept or reject the Plan, and the votes
              of such holders will not be solicited with respect to Interests in Delaware BSA.

        C.     Elimination of Vacant Classes. Any Class of Claims against or Interests in the
Debtors that, as of the commencement of the Confirmation Hearing, does not have at least one
holder of a Claim or Interest that is Allowed in an amount greater than zero for voting purposes
shall be considered vacant, deemed eliminated from the Plan for purposes of voting to accept or
reject the Plan, and disregarded for purposes of determining whether the Plan satisfies section
1129(a)(8) of the Bankruptcy Code with respect to that Class.

        D.     Cramdown. If any Class is deemed to reject the Plan or is entitled to vote on the
Plan and does not vote to accept the Plan, the Debtors may (a) seek Confirmation of the Plan
under section 1129(b) of the Bankruptcy Code or (b) amend or modify the Plan in accordance
with the terms hereof and the Bankruptcy Code. If a controversy arises as to whether any Claims
are, or any class of Claims is, impaired, the Bankruptcy Court shall, after notice and a hearing,
determine such controversy on or before the Confirmation Date.


                                               48
            Case 20-10343-LSS        Doc 4107       Filed 05/16/21   Page 56 of 510




                                   SETTLEMENT TRUST

        A.      Establishment of the Settlement Trust. The Settlement Trust shall be established
on the Effective Date in accordance with the Plan Documents irrespective of whether the Plan is
Confirmed as a Global Resolution Plan or a BSA Toggle Plan. The Settlement Trust shall be a
“qualified settlement fund” within the meaning of the Treasury Regulations issued under Section
468B of the Internal Revenue Code, with respect to which Reorganized BSA shall, if the Plan is
Confirmed as a Global Resolution Plan, timely make an election to treat the Settlement Trust as a
“grantor trust” for U.S. federal income tax purposes and, to the extent permitted under applicable
law, for state and local income tax purposes.

       B.      Purposes of the Settlement Trust.

               1.      The purposes of the Settlement Trust shall be to assume liability for all
       Abuse Claims, to hold, preserve, maximize and administer the Settlement Trust Assets,
       and to direct the processing, liquidation and payment of all compensable Abuse Claims in
       accordance with the Settlement Trust Documents. The Settlement Trust shall resolve
       Abuse Claims in accordance with the Settlement Trust Documents in such a way that the
       holders of Abuse Claims are treated equitably and reasonably in light of the finite assets
       available to satisfy such claims.

               2.     In the event of a conflict between the terms or provisions of the Plan and
       the Settlement Trust Documents, the terms of the Plan shall control.

       C.      Transfer of Claims to the Settlement Trust.

              1.       On the Effective Date or as otherwise provided herein, and without further
       action of any Person, the Settlement Trust shall assume the liabilities, obligations, and
       responsibilities of the Protected Parties for all Abuse Claims, financial or otherwise.
       These assumptions by the Settlement Trust shall not affect (a) the application of the
       Discharge Injunction or the Channeling Injunction or (b) any Non-Settling Insurance
       Company’s obligation under any Insurance Policy that is not the subject of an Insurance
       Settlement Agreement.

               2.      Except as otherwise expressly provided in the Plan, the Settlement Trust
       Agreement, or the Trust Distribution Procedures, the Settlement Trust shall have control
       over the Settlement Trust Causes of Action and the Insurance Actions, and the Settlement
       Trust shall thereby become the estate representative pursuant to section 1123(b)(3)(B) of
       the Bankruptcy Code with the exclusive right (except as otherwise provided in Article
       IV.D.5) to enforce each of the Settlement Trust Causes of Action and the Insurance
       Actions, and the proceeds of the recoveries on any of the Settlement Trust Causes of
       Action or the Insurance Actions shall be deposited in and become the property of the
       Settlement Trust, and the Settlement Trust shall have the right to enforce the Plan and any
       of the other Plan Documents (including the Cooperation Agreement) according to their
       respective terms, including the right to receive the Settlement Trust Assets as provided in



                                               49
     Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 57 of 510




the Plan; provided, however, that (a) the Settlement Trust shall have no other rights
against the Protected Parties except to enforce the Plan and any of the other Plan
Documents; (b) the Settlement Trust Causes of Action and the Insurance Actions shall
not include any Claims or Interests fully and finally released, compromised, or settled
pursuant to the Plan or any Plan Documents, including if the Plan is Confirmed as a
Global Resolution Plan, any Claims against Hartford released, compromised and settled
under the Hartford Insurance Settlement Agreement; and (c) for the avoidance of doubt,
the Settlement Trust Causes of Action and the Insurance Actions do not include any
rights of the Protected Parties arising under the Channeling Injunction or any of the
Injunctions, Releases, or Discharges granted under the Plan and the Confirmation Order.

D.     Transfer of Settlement Trust Assets to the Settlement Trust.

        1.      Transfers on the Effective Date. On the Effective Date, subject to Article
IV.D.2, all right, title, and interest in and to the Settlement Trust Assets and any proceeds
thereof shall be automatically, and without further act or deed, transferred to, vested in,
and assumed by the Settlement Trust free and clear of all Encumbrances or Claims or
other interests of any Person, subject to the Channeling Injunction and other provisions of
the Plan.

        2.     Transfers after the Effective Date. To the extent any of the Settlement
Trust Assets are not transferred to the Settlement Trust by operation of law on the
Effective Date pursuant to the Plan, then when such assets accrue or become transferable
subsequent to the Effective Date, they shall automatically and immediately transfer to the
Settlement Trust free and clear of all Encumbrances and Claims or other interests of any
Person, subject to the Channeling Injunction and other provisions of the Plan. To the
extent that any action of a Protected Party is required to effectuate such transfer, such
Protected Party shall promptly transfer, assign, and contribute, such remaining Settlement
Trust Assets to the Settlement Trust. In the event a Protected Party breaches any
obligation contained in this section, the Settlement Trust will have no adequate remedy at
law and shall be entitled to preliminary and permanent declaratory and injunctive relief.
This Article IV.D.2 applies, without limitation, to (a) that portion of the Local Council
Settlement Contribution required to be contributed to the Settlement Trust after the
Effective Date, if the Plan is Confirmed as a Global Resolution Plan, and (b) the transfer
to the Settlement Trust of the Warehouse and Distribution Center, subject to the
Leaseback Requirement.

        3.      Insured Non-Abuse Claims. The Insurance Assignment shall not, and
shall not be deemed to, transfer, grant, or assign to the Settlement Trust any insurance
rights of any Person that pertain to any Insured Non-Abuse Claims. The insurance rights
of any Person that pertain to Insured Non-Abuse Claims are expressly reserved for the
such Persons, and the Plan Documents shall not, and shall not be deemed to, transfer,
grant, or assign such rights to the Settlement Trust.

       4.      Specified Insurance Policies. Notwithstanding the Insurance Assignment,
with respect to any Specified Insurance Policy, and except as may otherwise be provided
in an Insurance Settlement Agreement, the right of the Debtors and Reorganized BSA


                                         50
           Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 58 of 510




       (and any other named or additional insureds under such Specified Insurance Policy) are
       expressly reserved to (a) tender any Insured Non-Abuse Claims to the Specified
       Insurance Policies and (b) access the limits of liability of the Specified Insurance Policies
       to settle or otherwise resolve Insured Non-Abuse Claims. Further, the Settlement Trust
       cannot settle, compromise, or otherwise resolve any rights, duties, or obligations under
       the Specified Insurance Policies without the express written consent and approval of the
       Debtors or Reorganized BSA, as applicable, and the Creditors’ Committee, prior to its
       dissolution. Nonetheless, the Settlement Trust shall have the same rights, if any, as the
       Protected Parties with respect to any Specified Insurance Policy insofar as the Settlement
       Trust may (i) tender Abuse Claims to the Specified Insurance Policies and (ii) access the
       limits of liability of the Specified Insurance Policies to pay Abuse Claims pursuant to the
       Trust Distribution Procedures.

               5.      Settlement Trust Causes of Action. The transfer of the Settlement Trust
       Causes of Action to the Settlement Trust, insofar as they relate to the ability to defend
       against or reduce the amount of Abuse Claims, shall be considered the transfer of a non-
       exclusive right enabling the Settlement Trust to defend itself against asserted Abuse
       Claims, which transfer shall not impair, affect, alter, or modify the right of any Person,
       including the Protected Parties, an insurer or alleged insurer, or co-obligor or alleged co-
       obligor, sued on account of an Abuse Claim or on account of any asserted right relating
       to any BSA Insurance Policy or Local Council Insurance Policy alleged to provide
       insurance coverage for an Abuse Claim, to assert each and every defense or basis for
       claim reduction such Person could have asserted had the Settlement Trust Causes of
       Action not been assigned to the Settlement Trust (including any defense or basis for
       claim reduction that any Insurance Company or other insurer or alleged insurer could
       have asserted under section 502 of the Bankruptcy Code, applicable non-bankruptcy law,
       or any BSA Insurance Policy, Local Council Insurance Policy or other agreement with
       respect to (a) any alleged liability of BSA or any Local Council, Contributing Chartered
       Organization or any other insured Person for any Abuse Claim or (b) any alleged liability
       of any Insurance Company or other insurer or alleged insurer to provide indemnity or
       defense relating to any Abuse Claim or any alleged extracontractual liability of any
       Insurance Company or other insurer or alleged insurer relating to any Abuse Claim).

        E.      Settlement Trustee. There shall be one Settlement Trustee, who shall be
appointed by the Bankruptcy Court in the Confirmation Order. The initial Settlement Trustee
shall be the Person identified in the Plan Supplement. Any successor Settlement Trustee shall be
appointed in accordance with the terms of the Settlement Trust Agreement. For purposes
performing his or her duties and fulfilling his or her obligations under the Settlement Trust and
the Plan, the Settlement Trustee shall be deemed to be, and the Confirmation Order shall provide
that he or she is, a “party in interest” within the meaning of section 1109(b) of the Bankruptcy
Code. The Settlement Trustee shall be the “administrator” of the Settlement Trust as such term
is used in Treas. Reg. Section 1.468B-2(k)(3).

        F.     Settlement Trust Advisory Committee.         The Settlement Trust Advisory
Committee shall be established pursuant to the Settlement Trust Agreement. The initial
Settlement Trust Advisory Committee shall have three (3) members and shall have the functions,
duties, and rights provided in the Settlement Trust Agreement. Each member of the Settlement


                                                51
           Case 20-10343-LSS          Doc 4107        Filed 05/16/21   Page 59 of 510




Trust Advisory Committee shall serve in accordance with the terms and conditions of the
Settlement Trust Agreement.

        G.     Trust Distribution Procedures. On the Effective Date, the Settlement Trust shall
implement the Trust Distribution Procedures in accordance with the terms of the Settlement
Trust Agreement. From and after the Effective Date, the Settlement Trustee shall have the
authority to administer, amend, supplement, or modify the Trust Distribution Procedures solely
in accordance with the terms thereof and the Settlement Trust Agreement.

        H.       Settlement Trust Expenses. The Settlement Trust shall pay all Settlement Trust
Expenses from the Settlement Trust Assets. The Settlement Trust shall bear sole responsibility
with respect to the payment of the Settlement Trust Expenses. Additionally, the Settlement Trust
shall promptly pay all reasonable and documented Settlement Trust Expenses incurred by any
Protected Party for any and all liabilities, costs or expenses as a result of taking action on behalf
of or at the direction of the Settlement Trust.

       I.       Indemnification by Settlement Trust. From and after the Effective Date, the
Settlement Trust shall indemnify each of the Protected Parties, to the fullest extent lawful, from
and against any and all claims, liabilities, losses, actions, suits, proceedings, third-party
subpoenas, damages, costs and expenses (including full reimbursement of all fees and expenses
of counsel), as incurred, related to, arising out of, or in connection with any Abuse Claim.

       J.     Investment Guidelines. All monies held in the Settlement Trust shall be invested,
subject to the investment limitations and provisions enumerated in the Settlement Trust
Agreement.

       K.     Excess Settlement Trust Assets. To the extent any Settlement Trust Assets
remain at such time as the Settlement Trust is dissolved under the terms of the Settlement Trust
Documents, any remaining Settlement Trust Assets shall be distributed to Reorganized BSA.

        L.     Cooperation Agreement. The Debtors and the Settlement Trust shall enter into
the Cooperation Agreement on the Effective Date substantially in the form contained in the Plan
Supplement. If the Plan is Confirmed as a Global Resolution Plan, (a) the Local Councils and
Contributing Chartered Organizations shall also be parties to the Cooperation Agreement and
(b) the Cooperation Agreement shall provide for certain documents, books and records of the
Debtors (including all portions of the Volunteer Screening Database relating to allegations of
Abuse set forth in Proofs of Claim), the Local Councils, and Contributing Chartered
Organizations, to be shared with the Settlement Trust. The parties to the Cooperation Agreement
shall be bound by the terms thereof.

        M.     Privileged Information. The transfer or assignment of any Privileged Information
to the Settlement Trustee shall not result in the destruction or waiver of any applicable privileges
pertaining thereto. Further, with respect to any privileges: (a) they are transferred to or
contributed for the sole purpose of enabling the Settlement Trustee to perform their duties to
administer the Settlement Trust and for no other reason; (b) they are vested solely in the
Settlement Trustee and not in the Settlement Trust, the Settlement Trust Advisory Committee, or
any other Person, committee or subcomponent of the Settlement Trust, or any other Person



                                                 52
           Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 60 of 510




(including counsel and other professionals) who has been engaged by, represents or has
represented any holder of an Abuse Claim; (c) they shall be preserved and not waived; and (d) no
privileged information shall be publicly disclosed by the Settlement Trustee or the Settlement
Trust or communicated to any Person not entitled to receive such information or in a manner that
would diminish the protected status of any such information. Notwithstanding the foregoing, (i)
nothing herein shall preclude the Settlement Trustee from providing information received
pursuant to this section to any Insurance Company as necessary to preserve, secure, or obtain the
benefit of any rights under any Insurance Policy and (ii) the transfer or assignment of any
Privileged Information shall not include any Common-Interest Communications with Insurers.

        N.     No Liability. The Protected Parties shall neither have nor incur any liability to, or
be subject to any right of action by, any Person for any act, omission, transaction, event, or other
circumstance in connection with or related to the Settlement Trust, the Settlement Trustee, or the
Settlement Trust Documents, including the administration of Abuse Claims and the distribution
of Settlement Trust Assets by the Settlement Trust, or any related agreement.

        O.     U.S. Federal Income Tax Treatment of the Settlement Trust. The Settlement
Trust shall be a “qualified settlement fund” within the meaning of the Treasury Regulations
issued under Section 468B of the Internal Revenue Code. The Settlement Trust shall file (or
cause to be filed) statements, returns, or disclosures relating to the Settlement Trust that are
required by any Governmental Unit. The Settlement Trustee shall be responsible for the
payment of any taxes imposed on the Settlement Trust or the Settlement Trust Assets, including
estimated and annual U.S. federal income taxes in accordance with the terms of the Settlement
Trust Agreement. The Settlement Trustee may request an expedited determination of taxes on
the Settlement Trust under section 505(b) of the Bankruptcy Code for all returns filed for, or on
behalf of, the Settlement Trust for all taxable periods through the dissolution of the Settlement
Trust.

         P.      Institution and Maintenance of Legal and Other Proceedings. As of the Effective
Date, the Settlement Trust shall be empowered to initiate, prosecute, defend, settle, maintain,
administer, preserve, pursue, and resolve all legal actions and other proceedings related to any
asset, liability, or responsibility of the Settlement Trust, including the Insurance Actions, Abuse
Claims, and the Settlement Trust Causes of Action. Without limiting the foregoing, on and after
the Effective Date, the Settlement Trust shall be empowered to initiate, prosecute, defend, settle,
maintain, administer, preserve, pursue, and resolve all such actions, in the name of the Debtors or
Reorganized BSA, if deemed necessary or appropriate by the Settlement Trust. The Settlement
Trust shall be responsible for the payment of all damages, awards, judgments, settlements,
expenses, costs, fees, and other charges incurred on or after the Effective Date arising from,
relating to, or associated with any legal action or other proceeding which is the subject of this
Article IV.P and shall pay Indirect Abuse Claims, in accordance with the Trust Distribution
Procedures, that may arise from deductibles, self-insured retentions, retrospective premium
adjustments, or other charges. Furthermore, without limiting the foregoing, the Settlement Trust
shall be empowered to maintain, administer, preserve, or pursue the Insurance Coverage and the
Insurance Action Recoveries.

      Q.     Notation on Claims Register Regarding Abuse Claims. On the Effective Date, all
Abuse Claims filed against the Debtors in the Chapter 11 Cases shall be marked on the Claims


                                                53
           Case 20-10343-LSS          Doc 4107        Filed 05/16/21   Page 61 of 510




Register as “Channeled to the Settlement Trust” and resolved exclusively in accordance with the
Trust Distribution Procedures.



                     MEANS FOR IMPLEMENTATION OF THE PLAN

       A.      General. On and after the Confirmation Date, the Debtors shall be empowered
and authorized to take or cause to be taken, prior to the Effective Date, all actions consistent with
the Plan as may be necessary or appropriate to enable them to implement the provisions of the
Plan before, on, or after the Effective Date, including the creation of the Settlement Trust and the
preparations for the transfer of the Settlement Trust Assets to the Settlement Trust.

       B.      Operations of the Debtors between Confirmation and the Effective Date. The
Debtors shall continue to operate as debtors and debtors in possession during the period from the
Confirmation Date to the Effective Date.

        C.     BSA Governance Documents. From and after the Effective Date, Reorganized
BSA shall be governed pursuant to the BSA Charter and the Amended BSA Bylaws. The
Amended BSA Bylaws shall contain such provisions as are necessary to satisfy the provisions of
the Plan, subject to further amendment thereof after the Effective Date as permitted by applicable
law. Under the BSA Charter, the BSA has no power to issue certificates of stock, its object and
purpose being solely of a charitable character and not for pecuniary profit; accordingly, the
requirement of section 1123(a)(6) does not apply to the BSA.

       D.      Continued Legal Existence of BSA. The BSA shall continue to exist on and after
the Effective Date, with all of the powers it is entitled to exercise under applicable law and
pursuant to the BSA Charter and the Amended BSA Bylaws, subject to further amendment of the
Amended BSA Bylaws after the Effective Date, as permitted by applicable law.

       E.    Reorganized BSA’s Directors and Senior Management. Pursuant to section
1129(a)(5) of the Bankruptcy Code, to the extent that there are anticipated changes in
Reorganized BSA’s directors and officers, the Debtors will identify any such changes in the Plan
Supplement. On and after the Effective Date, the Amended BSA Bylaws, as such may be
amended thereafter from time to time, shall govern the designation and election of directors of
Reorganized BSA.

        F.      Dissolution of Delaware BSA. On the Effective Date, Delaware BSA’s members,
directors, officers and employees shall be deemed to have resigned, and Delaware BSA shall be
deemed to have dissolved for all purposes and be of no further legal existence under any
applicable state or federal law, without the need for any further action or the filing of any plan of
dissolution, notice, or application with the Secretary of State of the State of Delaware or any
other state or government authority, and without the need to pay any franchise or similar taxes to
effectuate such dissolution. Any Allowed Claims against Delaware BSA will be treated as set
forth in Article III.B.

        G.     Due Authorization. As of the Effective Date, all actions contemplated by the Plan
that require corporate action of the Debtors, or either of them, including actions requiring a vote


                                                 54
            Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 62 of 510




of the National Executive Board or the National Executive Committee of the BSA or the sole
member of Delaware BSA, and execution of all documentation incident to the Plan, shall be
deemed to have been authorized, approved, and, to the extent taken prior to the Effective Date,
ratified in all respects without any requirement of further action by the Bankruptcy Court,
members, officers, or directors of the Debtors, Reorganized BSA, or any other Person.

        H.      Cancellation of Interests. As of the Effective Date, in accordance with Article
III.B.12, Interests in Delaware BSA shall be deemed cancelled without further action by or order
of the Bankruptcy Court and shall be of no further force or effect.

       I.      Restatement of Indebtedness.

               1.      Except as otherwise provided in the Plan, or in any contract, instrument,
       release or other agreement or document entered into or delivered in connection with the
       Plan, and subject to the treatment afforded to holders of Allowed Claims in Class 3A, 3B,
       4A, or 4B under Article III, on the Effective Date, all Prepetition Debt and Security
       Documents, including all agreements, instruments, and other documents evidencing or
       issued pursuant to the 2010 Credit Facility Documents, the 2019 RCF Documents, the
       2010 Bond Documents, the 2012 Bond Documents, or any indebtedness or other
       obligations thereunder, and any rights of any holder in respect thereof, shall be deemed
       amended and restated in the form of the Restated Debt and Security Documents on the
       terms set forth herein.

              2.      Any provision in any document, instrument, lease, or other agreement that
       causes or effectuates, or purports to cause or effectuate, a default, termination, waiver, or
       other forfeiture of, or by, the Debtors as a result of the satisfactions, Injunctions,
       Releases, Discharges and other transactions provided for in the Plan shall be deemed null
       and void and shall be of no force or effect. Nothing contained herein shall be deemed to
       cancel, terminate, release, or discharge the obligation of the Debtors or any of their
       counterparties under any Executory Contract or Unexpired Lease to the extent such
       Executory Contract or Unexpired Lease has been assumed by the Debtors pursuant to a
       Final Order of the Bankruptcy Court, including the Confirmation Order.

        J.     Cancellation of Liens. Except as otherwise provided in the Plan, on the Effective
Date, any Lien securing any Allowed Secured Claim (other than a Lien securing any Allowed
Secured Claim that is Reinstated pursuant to the Plan, including, for avoidance of doubt, the liens
securing the Restated Debt and Security Documents) shall be deemed released and the holder of
such Allowed Secured Claim shall be authorized and directed to release any collateral or other
property of any Debtor (including any cash collateral) held by such holder and to take such
actions as may be requested by the Debtors (or Reorganized BSA, as the case may be) to
evidence the release of such Lien, including the execution, delivery, and filing or recording of
such releases as may be requested by the Debtors (or Reorganized BSA, as the case may be).

       K.      Effectuating Documents and Further Transactions. The Chief Executive Officer
and President, the Chief Financial Officer, and the General Counsel of the BSA is authorized to
execute, deliver, file or record such contracts, instruments, releases, indentures, and other
agreements or documents and take or direct such actions as may be necessary or appropriate to


                                                55
            Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 63 of 510




effectuate and further evidence the terms and conditions of the Plan in the name of and on behalf
of Reorganized BSA, without the need for any approvals, authorizations, actions, or consents.

       L.     Sources of Consideration for Distributions.

               1.      Global Resolution Plan. If the Plan is Confirmed as a Global Resolution
       Plan, distributions under the Plan shall be funded from the following sources:

                    a.     the Debtors shall fund Distributions on account of and satisfy
              Allowed General Unsecured Claims exclusively from the Core Value Cash Pool;

                      b.     the Settlement Trust shall fund distributions on account of and
              satisfy compensable Abuse Claims in accordance with the Global Resolution Plan
              TDP from (a) the BSA Settlement Trust Contribution, (b) the Local Council
              Settlement Contribution, (c) the Contributing Chartered Organization Settlement
              Contribution, (d) the Hartford Settlement Contribution, and (e) any and all other
              funds, proceeds or other consideration otherwise contributed to the Settlement
              Trust pursuant to the Plan or the Confirmation Order or other Final Order of the
              Bankruptcy Court;

                     c.      the Debtors shall satisfy 2010 Credit Facility Claims, 2019 RCF
              Claims, 2010 Bond Claims, and 2012 Bond Claims in accordance with the terms
              of the Restated 2010 Bond Documents, the Restated 2012 Bond Documents and
              the Restated Credit Facility Documents, as applicable; and

                     d.      the Debtors shall fund Distributions on account of and satisfy all
              other Allowed Claims with Unrestricted Cash and Investments on hand on or after
              the Effective Date in accordance with the terms of the Plan and the Confirmation
              Order.

               2.     BSA Toggle Plan. If the Plan is Confirmed as a BSA Toggle Plan,
       distributions under the Plan shall be funded from the following sources:

                    a.     the Debtors shall fund Distributions on account of and satisfy
              Allowed General Unsecured Claims exclusively from the Core Value Cash Pool;

                      b.    the Settlement Trust shall fund distributions on account of and
              satisfy compensable Abuse Claims in accordance with the BSA Toggle Plan TDP
              from the BSA Settlement Trust Contribution;

                     c.      the Debtors shall satisfy 2010 Credit Facility Claims, 2019 RCF
              Claims, 2010 Bond Claims, and 2012 Bond Claims in accordance with the terms
              of the Restated 2010 Bond Documents, the Restated 2012 Bond Documents and
              the Restated Credit Facility Documents, as applicable; and

                     d.     the Debtors shall fund Distributions on account of and satisfy all
              other Allowed Claims with Unrestricted Cash and Investments on hand on or after



                                               56
           Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 64 of 510




               the Effective Date in accordance with the terms of the Plan and the Confirmation
               Order.

        M.      Resolution of Abuse Claims. All Abuse Claims shall be channeled to and
resolved by the Settlement Trust in accordance with the Trust Distribution Procedures, subject to
the right of any Non-Settling Insurance Company to raise any valid Insurance Coverage Defense
in response to a demand by the Settlement Trust that such insurer handle, defend, or pay any
such Claim, including any right of such Insurance Company to assert any defense that could, but
for the Settlement Trust’s assumption of the liabilities, obligations, and responsibilities of the
Protected Parties for Abuse Claims, have been raised by the Debtors or other applicable
Protected Party with respect to such Claim.

        N.     Funding by the Settlement Trust. The Settlement Trust shall have no obligation to
fund costs or expenses other than those set forth in the Plan or the Settlement Trust Documents,
as applicable.

        O.      Core Value Cash Pool. Reorganized BSA shall deposit Cash into the Core Value
Cash Pool by making four semi-annual installment payments equal to $6,250,000. Reorganized
BSA shall make the first deposit six (6) months after the Effective Date; the second installment
on the first anniversary after the Effective Date; the third installment eighteen (18) months after
the Effective Date; and the fourth installment on the second anniversary of the Effective Date.

        P.      Creditor Representative. The Creditor Representative shall be appointed as of the
Effective Date and shall be responsible for assisting Reorganized BSA and its professionals in
their efforts to efficiently reconcile Convenience Claims, General Unsecured Claims, and Non-
Abuse Litigation Claims. The identity of the Creditor Representative shall be determined by the
Creditors’ Committee, with the consent of the Debtors (such consent not to be unreasonably
withheld). The Debtors or Reorganized BSA, as applicable, will use commercially reasonable
efforts to assist the Creditor Representative in reconciling Convenience Claims, General
Unsecured Claims, and Non-Abuse Litigation Claims on or before the applicable Claims
Objection Deadline. The reasonable fees and actual and necessary costs and expenses of the
Creditor Representative shall be paid by Reorganized BSA up to the Creditor Representative Fee
Cap, and Reorganized BSA shall have no obligation to compensate or reimburse the costs or
expenses of the Creditor Representative beyond the amount of the Creditor Representative Fee
Cap.

        Q.      Residual Cash in Core Value Cash Pool. To the extent any Cash remains in the
Core Value Cash Pool after all Allowed General Unsecured Claims have been satisfied in full,
such remaining Cash shall: (i) first, on account of any Allowed Non-Abuse Litigation Claims
that shall not have elected to be treated as an Allowed Convenience Claim under Article III.B.9
to satisfy any deficiency in payments of such Allowed Claims from available Insurance
Coverage, from applicable proceeds of any Insurance Settlement Agreements, and from co-liable
non-debtors (if any) or their insurance coverage; (ii) second, to pay interest to holders of
Allowed General Unsecured Claims in accordance with Article VII.L; and (iii) third irrevocably
re-vest in Reorganized BSA.




                                                57
            Case 20-10343-LSS         Doc 4107        Filed 05/16/21    Page 65 of 510




        R.      Compromise and Settlement of Claims, Interests and Controversies. Pursuant to
section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration
for the distributions and other benefits provided under the Plan and the Plan Documents, as of
the Effective Date, the provisions of the Plan, including the Abuse Claims Settlement (if the Plan
is Confirmed as a Global Resolution Plan), the Hartford Insurance Settlement Agreement (if the
Plan is Confirmed as a Global Resolution Plan), the JPM / Creditors’ Committee Settlement, and
the Settlement of Restricted and Core Asset Disputes set forth in this Article V.R, shall constitute
good-faith compromises and settlements of Claims, Interests, and controversies among the
parties thereto relating to the contractual, legal, equitable and subordination rights that holders of
Claims or Interests may have with respect to any Claim or Interest under the Plan or any
Distribution to be made on account of an Allowed Claim. The Plan shall be deemed a motion,
proposed by the Debtors and joined by the parties to the Abuse Claims Settlement (if the Plan is
Confirmed as a Global Resolution Plan), the Hartford Insurance Settlement Agreement (if the
Plan is Confirmed as a Global Resolution Plan), the JPM / Creditors’ Committee Settlement, and
the Settlement of Restricted and Core Asset Disputes, and the entry of the Confirmation Order
shall constitute the Bankruptcy Court’s approval of the compromise and settlement of all such
Claims, Interests, and controversies among the parties thereto, as well as a finding by the
Bankruptcy Court that such compromise or settlement is in the best interests of the Debtors, their
Estates, and holders of such Claims and Interests, and is fair, equitable and reasonable.

               1.      Abuse Claims Settlement. The provisions of this Article V.R.1 shall only
apply if the Plan is Confirmed as a Global Resolution Plan. The treatment provided for Abuse
Claims under the Plan incorporates and reflects a proposed compromise and settlement of all
Abuse Claims against the Protected Parties, and the Scouting Released Claims against the Local
Councils and Contributing Chartered Organizations (the “Abuse Claims Settlement”), and the
Plan constitutes a request for the Bankruptcy Court to authorize and approve the Abuse Claims
Settlement. The following constitutes the provisions and conditions of the Abuse Claims
Settlement:

                     a.      Local Council Settlement Contribution. The Local Councils shall
               make, cause to be made, or be deemed to have made, as applicable, the Local
               Council Settlement Contribution.

                      b.     Contributing Chartered Organization Settlement Contribution. The
               Contributing Chartered Organizations will make, cause to be made, or be deemed
               to have made, as applicable, the Contributing Chartered Organization Settlement
               Contribution.

                       c.     Claims Deemed Withdrawn with Prejudice By Settling Insurance
               Companies. On the Effective Date, any and all Claims that have been asserted in
               the Chapter 11 Cases by or on behalf of any Settling Insurance Company shall be
               deemed withdrawn with prejudice and irrevocably waived, released and expunged
               from the Claims Register without any further notice to or action, order, or
               approval of the Bankruptcy Court. Further, no Settling Insurance Company shall
               file or assert any Claim or Claims against the Debtors or Reorganized BSA
               arising from any act or omission of the Debtors prior to the Confirmation Date.



                                                 58
             Case 20-10343-LSS             Doc 4107          Filed 05/16/21      Page 66 of 510




                          d.     Injunctions and Releases. Notwithstanding anything to the
                 contrary set forth in the Plan or any other document filed with the Bankruptcy
                 Court, the Injunctions and Releases contained in Article X shall not be effective:
                 (i) as to the Local Councils, until the Local Council Settlement Contribution shall
                 have been made; (ii) as to the Contributing Chartered Organizations, until the
                 Contributing Chartered Organization Settlement Contribution shall have been
                 made; and (iii) as to any Settling Insurance Company, until such Settling
                 Insurance Company shall have made its contribution to the Settlement Trust
                 pursuant to an Insurance Settlement Agreement.

                2.     JPM / Creditors’ Committee Settlement. The provisions of this Article
        V.R.2 apply irrespective of whether the Plan is Confirmed as a Global Resolution Plan or
        a BSA Toggle Plan. The treatment provided for under the Plan for Allowed 2010 Credit
        Facility Claims, Allowed 2019 RCF Claims, Allowed 2010 Bond Claims, Allowed 2012
        Bond Claims, Allowed Convenience Claims, Allowed General Unsecured Claims, and
        Allowed Non-Abuse Litigation Claims, together with the terms and conditions of the
        JPM / Creditors’ Committee Term Sheet, reflects a proposed compromise and settlement
        by and among the Debtors, the Creditors’ Committee and JPM (the “JPM / Creditors’
        Committee Settlement”).2 The following constitutes the provisions and conditions of the
        JPM / Creditors’ Committee Settlement:

                         a.     Allowance and Treatment of 2010 Credit Facility Claims, 2019
                 RCF Claims, 2010 Bond Claims and 2012 Bond Claims. The 2010 Credit
                 Facility Claims, the 2019 RCF Claims, the 2010 Bond Claims and the 2012 Bond
                 Claims shall be Allowed in the amounts set forth in Article III.B and receive the
                 treatment afforded to such Claims thereunder. The Debtors acknowledge and
                 agree that the Claims held by JPM (the 2010 Credit Facility Claims, the 2019
                 RCF Claims, the 2010 Bond Claims and the 2012 Bond Claims), are core to the
                 Debtors’ charitable mission and were incurred in furtherance of the Debtors’
                 charitable mission.

                        b.      Treatment of Convenience Claims, General Unsecured Claims, and
                 Non-Abuse Litigation Claims. Convenience Claims, General Unsecured Claims,
                 and Non-Abuse Litigation Claims shall receive the treatment afforded to such
                 Claims under Article III.B. The Debtors acknowledge and agree that General
                 Unsecured Claims, Convenience Claims, and Non-Abuse Litigation Claims are
                 held by creditors who are core to the Debtors’ charitable mission or creditors
                 whose Claims in such Classes, if Allowed, were incurred in furtherance of the
                 Debtors’ charitable mission; accordingly, payments by Reorganized BSA under
                 the Plan on account of such Allowed Claims, if applicable, will be made from
                 Cash relating to Reorganized BSA’s core assets.

                        c.      Challenge Period. As of the Effective Date, (i) the Challenge
                 Period (as defined in the Cash Collateral Order) shall be deemed to have expired

2
    In the event of a conflict between the terms and conditions of the Plan, on the one hand, and the terms and
    conditions of the JPM / Creditors’ Committee Term Sheet, on the other hand, the terms of the Plan shall control.


                                                        59
           Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 67 of 510




               with respect to the Creditors’ Committee; (ii) the Stipulations (as defined in the
               Cash Collateral Order) and other admissions, agreements and releases set forth in
               the Cash Collateral Order shall be final and binding on the Creditors’ Committee.
               The ability of any other party to bring a Challenge Proceeding (as defined in the
               Cash Collateral Order) shall be governed by the terms and conditions of the Cash
               Collateral Order.

               3.      Settlement of Restricted and Core Asset Disputes. The provisions of this
Article V.R.3 apply irrespective of whether the Plan is Confirmed as a Global Resolution Plan or
a BSA Toggle Plan. The Debtors have agreed under the Plan to: (a) fund the Core Value Cash
Pool, in the amount of $25,000,000; and (b) make the BSA Settlement Trust Contribution,
including all of the Net Unrestricted Cash and Investments. The proceeds of the Foundation
Loan, in the amount of $42,800,000 (which Reorganized BSA will use exclusively for working
capital and general corporate purposes), will permit the Debtors to contribute to the Settlement
Trust a substantial amount of core value consideration in Cash on the Effective Date. The
foregoing components of the consideration proposed to be provided by the Debtors to holders of
certain Claims under the Plan constitute a compromise and settlement of any and all disputes
between and among the Tort Claimants’ Committee, the Future Claimants’ Representative, the
Creditors’ Committee, and the Debtors concerning the Debtors’ restricted and/or core assets,
including the claims asserted in the complaint filed by the Tort Claimants’ Committee in the
adversary proceeding entitled Official Tort Claimants’ Committee of Boy Scouts of America and
Delaware BSA, LLC v. Boy Scouts of America and Delaware BSA, LLC, Adv. Pro. No. 21-50032
(LSS) (the “Settlement of Restricted and Core Asset Disputes”).

                4.     Hartford Insurance Settlement. The provisions of this Article V.R.4 shall
apply only if the Plan is Confirmed as a Global Resolution Plan. The Plan incorporates the
Hartford Insurance Settlement Agreement, which is attached hereto as Exhibit I, and the Plan
shall constitute a motion by the Debtors for the Bankruptcy Court to approve, pursuant to
sections 363, 1123 and 1141 of the Bankruptcy Code and Bankruptcy Rule 9019, (a) the
Hartford Insurance Settlement Agreement, (b) the sale by the Debtors and the purchase by
Hartford of the Hartford Policies, free and clear of all Interests of any Person (as such terms are
defined in the Hartford Insurance Settlement Agreement; for the avoidance of doubt, the term
“Interests” as used in this Article V.R.4 shall have the meaning given to the term “‘Interests” in
the Hartford Insurance Settlement Agreement, rather than as such term is defined in Article I of
this Plan), and (c) the settlement, compromise and release of the Hartford Released Claims (as
defined in the Hartford Insurance Settlement Agreement) as provided in Section IV.A of the
Hartford Insurance Settlement Agreement. The Confirmation Order shall constitute the
Bankruptcy Court’s approval of such motion pursuant to sections 363, 1123 and 1141 of the
Bankruptcy Code and Bankruptcy Rule 9019 and shall include findings of fact and conclusions
of law pertaining to such approval, in form and substance acceptable to Hartford.

       S.      Good-Faith Compromise and Settlement. The Plan (including its incorporation of
the Abuse Claims Settlement and the Hartford Insurance Settlement Agreement if the Plan is
Confirmed as a Global Resolution Plan, the JPM / Creditors’ Committee Settlement, and the
Settlement of Restricted and Core Asset Disputes), the Plan Documents, and the Confirmation
Order constitute a good-faith compromise and settlement of Claims, Interests and controversies
based upon the unique circumstances of these Chapter 11 Cases, and none of the foregoing


                                                60
            Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 68 of 510




documents, the Disclosure Statement, or any other papers filed in furtherance of Confirmation,
nor any drafts of such documents, may be offered into evidence or deemed as an admission in
any context whatsoever beyond the purposes of the Plan, in any other litigation or proceeding,
except as necessary, and as admissible in such context, to enforce their terms before the
Bankruptcy Court or any other court of competent jurisdiction. The Plan, the Abuse Claims
Settlement, the Hartford Insurance Settlement (if the Plan is Confirmed as a Global Resolution
Plan), the JPM / Creditors’ Committee Settlement, the Settlement of Restricted and Core Asset
Disputes, the Plan Documents, and the Confirmation Order will be binding as to the matters and
issues described therein, but will not be binding with respect to similar matters or issues that
might arise in any other litigation or proceeding in which none of the Debtors, Reorganized
BSA, the Protected Parties, or the Settlement Trust is a party.

        T.      Estimation of Direct Abuse Claims. If and only if the Plan is confirmed as a
Global Resolution Plan, the Bankruptcy Court shall, at the Confirmation Hearing, conduct an
estimation of the Debtors’ aggregate liability on account of Direct Abuse Claims in accordance
with the procedures set forth in the Bankruptcy Court’s order granting the Confirmation
Scheduling Motion. This estimation will, among other things, provide a basis for the Bankruptcy
Court and the parties to assess the estimated aggregate value of the Direct Abuse Claims as that
value is relevant to determining whether the settlements proposed in the Plan, including
Insurance Settlement Agreements and the Abuse Claims Settlement, should be approved under
section 1123(b)(3)(A) of the Bankruptcy Code as compromises that are fair, reasonable, and in
the best interests of the estate with respect to disputed claims, disputed liabilities, and disputed
issues. As set forth in the order granting the Confirmation Scheduling Motion, the Debtors shall
offer evidence at the Confirmation Hearing in support of the estimation, and other parties shall
be permitted to submit evidence in support of, or to dispute, the evidence offered by the Debtors.
The Confirmation Order will contain the Bankruptcy Court’s findings of fact and conclusions of
law with regard to the Debtors’ estimated aggregate liability on account of Direct Abuse Claims,
which findings of fact and conclusions of law shall, by their terms, be subject to Article X.M of
the Plan and, for the avoidance of doubt, shall only be for purposes of Confirmation of the Plan
and shall not constitute a trial or hearing on the merits or an adjudication or judgment, or
accelerate the obligations, if any, of any Insurance Company under its Insurance Policies. If the
Plan is Confirmed as a BSA Toggle Plan, there shall be no such estimation, and the provisions of
this Article V.T shall not apply.

       U.      Restated Debt and Security Documents.

               1.      On the Effective Date, the Prepetition Debt and Security Documents shall
       be amended and restated in the form of the Restated Debt and Security Documents, and
       Reorganized BSA, JPM and Arrow shall, and shall be authorized, to execute, deliver and
       enter into the Restated Debt and Security Documents as of such date, in principal
       amounts equal to the Allowed amounts set forth in Article III.B.3, Article III.B.4, Article
       III.B.5, and Article III.B.6 without the need for any further corporate action or any
       further notice to or order of the Bankruptcy Court. The Debtors or Reorganized BSA, as
       applicable, JPM, and Arrow shall take all actions necessary to continue the Debtors’
       obligations under the Prepetition Debt and Security Documents, as amended and restated
       by the Restated Debt and Security Documents and to give effect to the Restated Debt and
       Security Documents, including surrendering any debt instruments or securities that are no


                                                61
    Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 69 of 510




longer applicable under the Restated Debt and Security Documents to the Debtors or
Reorganized BSA.

        2.      Except as otherwise modified by the Restated Debt and Security
Documents, all Liens, mortgages and security interests securing the obligations arising
under the Restated Debt and Security Documents that were collateral securing the
Debtors’ obligations under the Prepetition Debt and Security Documents as of the
Petition Date are unaltered by the Plan, and all such Liens, mortgages and security
interests are reaffirmed and perfected with respect to the Restated Debt and Security
Documents to the same extent, in the same manner and on the same terms and priorities
as they were under the Prepetition Debt and Security Documents, except as the foregoing
may be modified pursuant to the Restated Debt and Security Documents. All Liens and
security interests granted and continuing pursuant to the Restated Debt and Security
Documents shall be (a) valid, binding, perfected, and enforceable Liens and security
interests in the personal and real property described in and subject to such documents,
with the priorities established in respect thereof under applicable non-bankruptcy law; (b)
granted in good faith and deemed not to constitute a fraudulent conveyance or fraudulent
transfer; and (c) not otherwise subject to avoidance, recharacterization, or subordination
(whether equitable, contractual or otherwise) under any applicable law. The Debtors,
Reorganized BSA, Arrow, and JPM are authorized to make, and to the extent required by
the Restated Debt and Security Documents, the Debtors, Reorganized BSA, Arrow will
make, all filings and recordings, and obtain all governmental approvals and consents
necessary (but otherwise consistent with the consents and approvals obtained in
connection with the Prepetition Debt and Security Documents) to establish, attach and
perfect such Liens and security interests under any applicable law (it being understood
that perfection shall occur automatically by virtue of the entry of the Confirmation Order
and any such filings, recordings, approvals, and consents shall not be required), and will
thereafter cooperate to make all other filings and recordings that otherwise would be
necessary under applicable law to give notice of such Liens and security interests to third
parties. For purposes of all mortgages and deposit account control agreements that
secured the obligations arising under the Prepetition Debt and Security Documents, the
Restated Debt and Security Documents are deemed an amendment and restatement of the
Prepetition Debt and Security Documents, and such mortgages and control agreements
shall survive the Effective Date, shall not be cancelled, and shall continue to secure
Reorganized BSA’s obligations under the Restated Debt and Security Documents, except
as expressly set forth therein.

        3.     The definitive terms of the Restated Debt and Security Documents shall be
(x) acceptable to JPM and the BSA, (y) reasonably acceptable to the Creditors’
Committee, and (z) substantially the same as the Prepetition Debt and Security
Documents, except that, as to be specified in the Restated Debt and Security Documents:

               a.     the maturity dates under the Restated 2010 Bond Documents, the
       Restated 2012 Bond Documents, and the Restated Credit Facility Documents will
       be the Restated Maturity Date;




                                        62
Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 70 of 510




         b.     principal under the Restated 2010 Bond Documents and the
  Restated 2012 Bond Documents shall be payable in monthly installments, in the
  same monthly amounts as the prepetition periodic amortization amounts,
  beginning on the date that is two (2) years after the Effective Date and ending on
  the Restated Maturity Date; provided, that the scheduled principal amounts
  payable under the Restated 2010 Bond Documents and the Restated 2012 Bond
  Documents shall be reduced, on a pro rata basis, by an amount equal to the Excess
  Cash and Investments, if any, that are remitted to JPM under the Excess Cash
  Sweep;

         c.     interest under the Restated 2010 Bond Documents and the Restated
  2012 Bond Documents shall be payable in monthly installments, at the currently
  applicable existing rates in the 2010 Bond Documents and the 2012 Bond
  Documents, beginning on the date that is one month after the Effective Date and
  ending on the Restated Maturity Date;

          d.      principal under the Restated Credit Facility Documents shall be
  payable in quarterly installments, set at 1/40th of the outstanding balance on the
  Effective Date, beginning on the date that is two (2) years after the Effective Date
  and ending on the Restated Maturity Date; provided, that the principal amounts
  payable under the Restated Credit Facility Documents shall be reduced, on a pro
  rata basis, by an amount equal to the Excess Cash and Investments, if any, that are
  remitted to JPM under the Excess Cash Sweep;

          e.     interest under the Restated Credit Facility Documents shall be
  payable in quarterly installments at the applicable existing rates in the Prepetition
  Debt and Security Documents, beginning on the date that is three (3) months after
  the Effective Date and ending on the Restated Maturity Date;

          f.       all of the obligations of Reorganized BSA under the Restated Debt
  and Security Documents shall be secured by first-priority liens on and security
  interests in all of the assets of Reorganized BSA;

         g.     all of the obligations of Reorganized BSA under the Restated Debt
  and Security Documents shall be guaranteed by Arrow; and

          h.      beginning on December 31 of the calendar year that is two (2)
  years after the Effective Date and continuing on December 31 of each successive
  calendar year until December 31 of the calendar year that is immediately prior to
  the calendar year of the Restated Maturity Date, Reorganized BSA shall remit to
  JPM, as soon as reasonably practicable but in no case later than thirty (30) days of
  such date, twenty-five percent (25%) of the Excess Cash and Investments in
  excess of $75,000,000, if any, as of such date (the “Excess Cash Sweep”), and
  JPM shall apply any such amounts on a pro rata basis to the unpaid principal
  balances under the Restated Debt and Security Documents. For the avoidance of
  doubt, no payments shall be made on account of the Excess Cash Sweep until the
  last Distribution is made on account of Allowed General Unsecured Claims.


                                   63
            Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 71 of 510




       V.      Foundation Loan.

               1.      On the Effective Date, the Foundation Loan Agreement and any
       applicable collateral and other loan documents governing the Foundation Loan shall be
       executed and delivered, and Reorganized BSA shall be authorized to execute, deliver and
       enter into, the Foundation Loan Agreement and related documentation governing the
       Foundation Loan without the need for any further corporate action or any further notice
       to or order of the Bankruptcy Court.

                2.     As of the Effective Date, upon the granting of Liens in accordance with
       the Foundation Loan Agreement and any applicable collateral and other loan documents
       governing the Foundation Loan, all of the Liens and security interests granted thereunder
       (a) shall be deemed to have been granted, (b) shall be legal, binding, automatically
       perfected, non-avoidable, and enforceable Liens on, and security interests in, the
       applicable collateral as of the Effective Date in accordance with the respective terms of
       the Foundation Loan Agreement and related documentation, subject to the Liens and
       security interests set forth in the Restated Debt and Security Documents, as permitted
       under the Foundation Loan Agreement and related documentation. All Liens and
       security interests granted pursuant to the Foundation Loan Agreement and related
       documentation shall be (i) valid, binding, perfected, and enforceable Liens and security
       interests in the personal and property described in and subject to such documents, with
       the priorities established in respect thereof under applicable non-bankruptcy law;
       (ii) granted in good faith and deemed not to constitute a fraudulent conveyance or
       fraudulent transfer; and (c) not otherwise subject to avoidance, recharacterization, or
       subordination (whether equitable, contractual or otherwise) under any applicable law.
       The Debtors, Reorganized BSA, Arrow, and the Foundation are authorized to make, and
       to the extent contemplated by the Foundation Loan Agreement and related
       documentation, the Debtors, Reorganized BSA, Arrow will make, all filings and
       recordings, and obtain all governmental approvals and consents necessary to establish,
       attach and perfect such Liens and security interests under any applicable law (it being
       understood that perfection shall occur automatically by virtue of the entry of the
       Confirmation Order and any such filings, recordings, approvals, and consents shall not be
       required), and will thereafter cooperate to make all other filings and recordings that
       otherwise would be necessary under applicable law to give notice of such Liens and
       security interest to third parties.

        W.     Pension Plan. No provision contained in the Plan, Confirmation Order, the
Bankruptcy Code (including section 1141 of the Bankruptcy Code), or any other document filed
or order entered in the Chapter 11 Cases shall be construed to exculpate, discharge, release or
relieve the Debtors, the Local Councils, or any other party, in any capacity, from any liability or
responsibility to any Person with respect to the Pension Plan under any law, governmental
policy, or regulatory provision. The Pension Plan shall not be enjoined or precluded from
enforcing any such liability or responsibility as a result of any of the provisions of the Plan
(including those provisions providing for exculpation, satisfaction, release and discharge of
Claims against the Debtors), the Confirmation Order, the Bankruptcy Code (including section
1141 of the Bankruptcy Code), or any other document filed or order entered in the Chapter 11
Cases. The Settlement Trust shall not have any liability to any Person on account of the Pension


                                                64
            Case 20-10343-LSS        Doc 4107       Filed 05/16/21   Page 72 of 510




Plan, including liability as a member of a “Controlled Group” as defined in 29 U.S.C.
§ 1301(a)(14)(A) or on any other basis whatsoever.

As of the Effective Date, Reorganized BSA shall assume and continue the Pension Plan to the
extent of its obligations under the Pension Plan and applicable law, including, as applicable,
(1) satisfaction of the minimum funding requirements under 26 U.S.C. §§ 412 and 430 and 29
U.S.C. §§ 1082 and 1083, (2) payment of all required Pension Benefit Guaranty Corporation
premiums in accordance with 29 U.S.C. §§ 1306 and 1307, and (3) administration of the Pension
Plan in all material respects in accordance with the applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1301 et seq., and the
Internal Revenue Code. Notwithstanding the foregoing, Reorganized BSA reserves all of its
rights under the Pension Plan. All Proofs of Claim filed by the Pension Benefit Guaranty
Corporation with respect to the Pension Plan shall be deemed withdrawn on the Effective Date.

        X.       Single Satisfaction of Allowed General Unsecured Claims. In no event shall any
holder of an Allowed General Unsecured Claim recover more than the full amount of its
Allowed General Unsecured Claim from the Core Value Cash Pool (plus interest from the Core
Value Cash Pool at the federal judgment rate to the extent applicable under the terms hereof),
and to the extent that the holder of an Allowed General Unsecured Claim has received, or in the
future receives, payment on account of such Allowed General Unsecured Claim from a party that
is not a Debtor or Reorganized BSA, such holder shall repay, return, or deliver to the Core Value
Cash Pool any Distribution held by or transferred to such holder to the extent the holder’s total
recovery on account of its Allowed General Unsecured Claim from the third party and from the
Core Value Cash Pool exceeds the amount of such holder’s Allowed General Unsecured Claim
(plus interest from the Core Value Cash Pool at the federal judgment rate to the extent applicable
under the terms hereof).

        Y.      Exemption from Certain Transfer Taxes and Recording Fees. To the maximum
extent permitted pursuant to section 1146(a) of the Bankruptcy Code and applicable law, any
transfers of property pursuant to the Plan, including any transfers to the Settlement Trust by the
Debtors, the Local Councils, the Contributing Chartered Organizations, and the Settling
Insurance Companies, and payments by Reorganized BSA to or from the Core Value Cash Pool,
shall not be taxed under any law imposing a stamp tax or similar tax.



                EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       A.      Assumption and Rejection of Executory Contracts and Unexpired Leases.

              1.      On the Effective Date, except as otherwise provided herein, all Executory
       Contracts and Unexpired Leases shall be deemed assumed by Reorganized BSA without
       the need for any further notice to or action, order, or approval of the Bankruptcy Court
       under sections 365 or 1123 of the Bankruptcy Code, except for Executory Contracts or
       Unexpired Leases: (a) that are identified on the Rejected Contracts and Unexpired Leases
       Schedule; (b) that previously expired or terminated pursuant to their terms; (c) that the
       Debtors have previously assumed or rejected pursuant to a Final Order of the Bankruptcy


                                               65
           Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 73 of 510




       Court; (d) that are the subject of a motion to reject that remains pending as of the
       Effective Date; (e) as to which the effective date of rejection will occur (or is requested
       by the Debtors to occur) after the Effective Date; or (f) as to which the Debtors or
       Reorganized BSA, as applicable, determine, in the exercise of their reasonable business
       judgment, that the Cure Amount, as determined by a Final Order or as otherwise finally
       resolved, would render assumption of such Executory Contract or Unexpired Lease
       unfavorable to Debtors or Reorganized BSA; provided that the Debtors reserve the right
       to seek enforcement of an assumed or assumed and assigned Executory Contract or
       Unexpired Lease following the Confirmation Date, including seeking an order of the
       Bankruptcy Court rejecting such Executory Contract or Unexpired Lease for cause.

               2.      Entry of the Confirmation Order shall constitute an order of the
       Bankruptcy Court approving the assumption or rejection, as applicable, of Executory
       Contracts or Unexpired Leases pursuant to the Plan, pursuant to sections 365 and 1123 of
       the Bankruptcy Code. Except as otherwise set forth herein, the assumption or rejection of
       an Executory Contract or Unexpired Lease pursuant to the Plan shall be effective as of
       the Effective Date; provided that the rejection of an Unexpired Lease shall be effective as
       of the later of: (a) the Effective Date; and (b) the date on which the leased premises are
       unconditionally surrendered to the non-Debtor counterparty to the rejected Unexpired
       Lease. Reorganized BSA is authorized to abandon any De Minimis Assets at or on the
       premises subject to an Unexpired Lease that is rejected pursuant to the Plan, and the non-
       Debtor counterparty to such Unexpired Lease may dispose of any such De Minimis
       Assets remaining at or on the leased premises on the applicable lease rejection date.

               3.     Each Executory Contract or Unexpired Lease assumed pursuant to the
       Plan or a Final Order of the Bankruptcy Court shall re-vest in and be fully enforceable by
       Reorganized BSA in accordance with its terms, except as such terms may have been
       modified by the provisions of the Plan, the Confirmation Order, or any Final Order of the
       Bankruptcy Court authorizing and providing for its assumption. Any motions to assume
       Executory Contracts or Unexpired Leases pending on the Effective Date shall be subject
       to approval by a Final Order on or after the Effective Date but may be withdrawn, settled,
       or otherwise prosecuted by Reorganized BSA.

        B.      Rejection Damages Claims. Unless otherwise provided by a Final Order of the
Bankruptcy Court, all Proofs of Claim for Rejection Damages Claims, if any, shall be filed
within thirty (30) days after the latest to occur of: (1) the date of entry of an order of the
Bankruptcy Court (including the Confirmation Order) approving such rejection; (2) the effective
date of the rejection of such Executory Contract or Unexpired Lease; or (3) the Effective Date
(as applicable, the “Rejection Damages Bar Date”). Claims arising from the rejection of an
Executory Contract or an Unexpired Lease shall be classified as General Unsecured Claims and
subject to the provisions of Article VII and the applicable provisions of the Bankruptcy Code and
the Bankruptcy Rules. Any holder of a Rejection Damages Claim that is required to file a
Proof of Claim in accordance with this Article VI.B but fails to do so on or before the
Rejection Damages Bar Date shall not be treated as a creditor with respect to such Claim
for the purposes of voting or Distributions, and such Rejection Damages Claim shall be
automatically Disallowed, forever barred from assertion, and unenforceable against the
Debtors, their Estates, Reorganized BSA, or its or their respective property, whether by


                                               66
           Case 20-10343-LSS        Doc 4107        Filed 05/16/21    Page 74 of 510




setoff, recoupment, or otherwise, without the need for any objection by the Debtors or
Reorganized BSA or further notice to, or action, order, or approval of the Bankruptcy
Court, and such Rejection Damages Claim shall be deemed fully satisfied, released, and
discharged.

      C.     Cure of Defaults under Executory Contracts and Unexpired Leases.

              1.       Any monetary defaults under each Executory Contract and Unexpired
      Lease to be assumed pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1)
      of the Bankruptcy Code, by payment of the Cure Amount in Cash on the Effective Date
      or in the ordinary course of the Debtors’ or Reorganized BSA’s non-profit operations,
      subject to the limitation described below.

              2.      Except as otherwise provided in the Plan, the Debtors shall, on or before
      the date of filing of the Plan Supplement, cause the Cure and Assumption Notices to be
      served on counterparties to Executory Contracts and Unexpired Leases to be assumed
      pursuant to the Plan. Any objection by a non-Debtor counterparty to an Executory
      Contract or Unexpired Lease to the assumption, assumption and assignment, the related
      Cure Amount, or adequate assurance, must be filed, served, and actually received by the
      Debtors on or prior to the deadline for filing objections to the Plan (or such later date as
      may be provided in the applicable Cure and Assumption Notice); provided that each
      counterparty to an Executory Contract or Unexpired Lease (a) that the Debtors later
      determine to assume or (b) as to which the Debtors modify the applicable Cure Amount,
      must object to the assumption or Cure Amount, as applicable, by the earlier of: (i)
      fourteen (14) days after the Debtors serve such counterparty with a corresponding Cure
      and Assumption Notice; and (ii) the Confirmation Hearing. Any counterparty to an
      Executory Contract or Unexpired Lease that fails to timely object to the proposed
      assumption of any Executory Contract or Unexpired Lease shall be forever barred,
      estopped, and enjoined from contesting the Debtors’ assumption of the applicable
      Executory Contract or Unexpired Lease and from requesting payment of a Cure
      Amount that differs from the amounts paid or proposed to be paid by the Debtors
      or Reorganized BSA, in each case without the need for any objection by the Debtors
      or Reorganized BSA or any further notice to or action, order, or approval of the
      Bankruptcy Court. Reorganized BSA may settle any dispute regarding a Cure
      Amount without any further notice to or action, order, or approval of the
      Bankruptcy Court.

              3.      To the maximum extent permitted by law, to the extent any provision in
      any Executory Contract or Unexpired Lease assumed, or assumed and assigned, pursuant
      to the Plan restricts or prevents, or purports to restrict or prevent, or is breached or would
      be deemed breached by, the assumption or assumption and assignment of such Executory
      Contract or Unexpired Lease (including any change of control or similar provision), then
      such provision shall be deemed preempted and modified such that neither the Debtors’
      assumption or assumption and assignment of the Executory Contract or Unexpired Lease
      nor any of the transactions contemplated by the Plan shall entitle the non-debtor
      counterparty to terminate or modify such Executory Contract or Unexpired Lease or to
      exercise any other purported default-related rights thereunder.


                                               67
           Case 20-10343-LSS         Doc 4107       Filed 05/16/21   Page 75 of 510




               4.     The Debtors’ assumption or assumption and assignment of any
       Executory Contract or Unexpired Lease pursuant to the Plan or otherwise, and
       payment of any applicable Cure Amount in accordance with the procedures set
       forth in this Article VI.C, shall result in the full release and satisfaction of any
       Claims or defaults, whether monetary or nonmonetary, including defaults of
       provisions restricting the change in control or ownership interest composition or
       other bankruptcy-related defaults, arising under any assumed, or assumed and
       assigned, Executory Contract or Unexpired Lease at any time prior to the effective
       date of assumption. Any and all Proofs of Claim based upon Executory Contracts
       or Unexpired Leases that have been assumed in the Chapter 11 Cases, including
       pursuant to the Confirmation Order, shall be deemed Disallowed and expunged as
       of the later of: (a) the date of entry of an order of the Bankruptcy Court (including
       the Confirmation Order) approving such assumption; (b) the effective date of such
       assumption; or (c) the Effective Date, in each case without the need for any
       objection by the Debtors or Reorganized BSA or any further notice to or action,
       order, or approval of the Bankruptcy Court.

        D.      Dispute Resolution. In the event of a timely filed objection regarding: (1) a Cure
Amount; (2) the ability of Reorganized BSA or any assignee to provide adequate assurance of
future performance within the meaning of section 365 of the Bankruptcy Code under the
Executory Contract or Unexpired Lease to be assumed; or (3) any other matter pertaining to
assumption or the requirements of section 365(b)(1) of the Bankruptcy Code, such dispute shall
be resolved by a Final Order of the Bankruptcy Court (which may be the Confirmation Order) or
as may be agreed upon by the Debtors or Reorganized BSA, as applicable, and the counterparty
to the Executory Contract or Unexpired Lease. The Debtors or Reorganized BSA, applicable,
shall pay the applicable Cure Amount as soon as reasonably practicable after entry of a Final
Order resolving such dispute and approving such assumption, or as may otherwise be agreed
upon by the Debtors or Reorganized BSA, as applicable, and the counterparty to the Executory
Contract or Unexpired Lease. To the extent that a dispute regarding the applicable Cure Amount
is resolved or determined unfavorably to the Debtors, the Debtors may, in their discretion, reject
the applicable Executory Contract or Unexpired Lease after such determination, which rejection
shall supersede, nullify, and render of no force or effect any earlier assumption or assumption
and assignment. Under no circumstances shall the status of payment of a Cure Amount required
by section 365(b)(1) of the Bankruptcy Code following the entry of a Final Order resolving the
dispute and approving the assumption prevent or delay implementation of the Plan or the
occurrence of the Effective Date.

        E.     Contracts and Leases Entered into After the Petition Date. Contracts and leases
entered into after the Petition Date by the BSA, including any Executory Contracts and
Unexpired Leases assumed by BSA, will be performed by the BSA or Reorganized BSA in the
ordinary course of its charitable non-profit operations. Accordingly, such contracts and leases
(including any assumed Executory Contract and Unexpired Leases) shall survive and remain
unaffected by entry of the Confirmation Order.

        F.     Directors and Officers Insurance Policies. All of the Debtors’ unexpired D&O
Liability Insurance Policies shall be treated as and deemed to be Executory Contracts under the
Plan. Notwithstanding anything in the Plan to the contrary, on the Effective Date, Reorganized


                                               68
            Case 20-10343-LSS        Doc 4107       Filed 05/16/21   Page 76 of 510




BSA shall be deemed to have assumed all unexpired D&O Liability Insurance Policies with
respect to the Debtors’ directors, managers, officers, and employees serving on or prior to the
Petition Date pursuant to sections 365 and 1123 of the Bankruptcy Code and this Article VI.
Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval of the
Reorganized BSA’s assumption of each of the unexpired D&O Liability Insurance Policies.
Notwithstanding anything to the contrary contained in the Plan, entry of the Confirmation Order
shall not discharge, impair, or otherwise modify any indemnity obligations assumed as a result of
the foregoing assumption of the D&O Liability Insurance Policies and related documents, and
each such indemnity obligations will be deemed and treated as an Executory Contract that has
been assumed by the Reorganized Debtors under the Plan as to which no Proof of Claim need be
filed. Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval of
Reorganized BSA’s foregoing assumption of the unexpired D&O Liability Insurance Policies.

       G.     Insurance Policies.

               1.      Notwithstanding anything to the contrary herein, all BSA Insurance
       Policies issued or entered into prior to the Petition Date shall not be considered Executory
       Contracts and shall neither be assumed nor rejected by the Debtors; provided, however,
       that to the extent any BSA Insurance Policy is determined to be an Executory Contract,
       then, subject to Article IV.P, and notwithstanding anything contained in the Plan to the
       contrary, the Plan will constitute a motion to assume such BSA Insurance Policy and pay
       all future obligations, if any, in respect thereof and, subject to the occurrence of the
       Effective Date, the entry of the Confirmation Order will constitute approval of such
       assumption pursuant to section 365(a) of the Bankruptcy Code and a finding by the
       Bankruptcy Court that each such assumption is in the best interest of the Debtors, their
       respective Estates and all parties in interest. Unless otherwise determined by the
       Bankruptcy Court pursuant to a Final Order or agreed by the parties thereto prior to the
       Effective Date, no payments are required to cure any defaults of any Debtor existing as of
       the Confirmation Date with respect to any BSA Insurance Policy; and prior payments for
       premiums or other charges made prior to the Petition Date under or with respect to any
       BSA Insurance Policy shall be indefeasible. Moreover, as of the Effective Date, all
       payments of premiums or other charges made by the Debtors on or after the Petition Date
       under or with respect to any BSA Insurance Policy shall be deemed to have been
       authorized, approved, and ratified in all respects without any requirement of further
       action by the Bankruptcy Court. Notwithstanding anything to the contrary contained
       herein, Confirmation shall not discharge, impair or otherwise modify any obligations
       assumed by the foregoing assumption, and each such obligation shall be deemed and
       treated as an Executory Contract that has been assumed by the Debtors under the Plan as
       to which no Proof of Claim need be filed.

               2.     Other than the permissibility of the Insurance Assignment, which is to be
       determined by or in connection with Confirmation, the rights and obligations of the
       parties under the Insurance Policies, including the question of whether any breach has
       occurred, shall be determined under applicable law.

       H.     Compensation and Benefits Programs. Other than those Compensation and
Benefits Programs assumed by the Debtors prior to entry of the Confirmation Order, if any, all of


                                               69
            Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 77 of 510




the Compensation and Benefits Programs entered into before the Petition Date and not since
terminated shall be deemed to be, and shall be treated as though they are, Executory Contracts
under the Plan. Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval
of Reorganized BSA’s assumption and continued maintenance and sponsorship of each of such
Compensation and Benefits Plan under sections 365 and 1123 of the Bankruptcy Code, and the
Debtors’ and Reorganized BSA’s obligations under the Compensation and Benefits Programs
shall survive and remain unaffected by entry of the Confirmation Order and be fulfilled in the
ordinary course of the Debtors’ and Reorganized BSA’s non-profit operations. Compensation
and Benefits Programs assumed by the Debtors prior to entry of the Confirmation Order shall
continue to be fulfilled in the ordinary course of the Debtors’ non-profit operations from and
after the date of any order of the Bankruptcy Court authorizing the assumption of such
Compensation and Benefits Program. All Claims filed on account of an amounts asserted to be
owed under Compensation and Benefits Programs shall be deemed satisfied and expunged from
the Claims Register as of the Effective Date without any further notice to or action, order, or
approval of the Bankruptcy Court.

       I.     Restoration Plan and Deferred Compensation Plan. On the Effective Date the
Restoration Plan and the Deferred Compensation Plan shall be terminated and, to the extent
applicable, shall be deemed rejected by Reorganized BSA pursuant to section 365 of the
Bankruptcy Code and this Article VI. Claims arising from the Debtors’ rejection of the
Restoration Plan and the Deferred Compensation Plan shall be treated as General Unsecured
Claims hereunder. Holders of Allowed Claims arising from such rejection shall be entitled to a
recovery from the Core Value Cash Pool in accordance with the applicable terms of the Plan.

        J.     Workers’ Compensation Program. As of the Effective Date, the Debtors and
Reorganized BSA shall continue to honor their obligations under: (a) all applicable workers’
compensation laws in all applicable states; and (b) the Workers’ Compensation Program. All
Proofs of Claims on account of workers’ compensation, including the Workers’ Compensation
Program, shall be deemed withdrawn automatically and without any further notice to or action,
order, or approval of the Bankruptcy Court; provided, however, that nothing in the Plan shall
limit, diminish, or otherwise alter the Debtors’ or Reorganized BSA’s defenses, Causes of
Action, or other rights under applicable non-bankruptcy law with respect to the Workers’
Compensation Programs; provided further, however, that nothing herein shall be deemed to
impose any obligations on the Debtors or their insurers in addition to what is provided for under
the terms of the Workers’ Compensation Programs and applicable state law.

       K.     Indemnification Obligations.

               1.     Notwithstanding anything in the Plan to the contrary, each Indemnification
       Obligation shall be assumed by Reorganized BSA effective as of the Effective Date,
       pursuant to sections 365 and 1123 of the Bankruptcy Code or otherwise, except for any
       Indemnification Obligation that is or is asserted to be owed to or for the benefit of any
       Perpetrator. Subject to the foregoing sentence, each Indemnification Obligation shall
       remain in full force and effect, shall not be modified, reduced, discharged, impaired, or
       otherwise affected in any way, and shall survive Unimpaired and unaffected, irrespective
       of when such obligation arose. For the avoidance of doubt, this Article VI.K affects only
       the obligations of the Debtors and Reorganized BSA with respect to any Indemnification


                                               70
           Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 78 of 510




       Obligations owed to or for the benefit of past and present directors, officers, employees,
       attorneys, accountants, investment bankers, and other professionals and agents of the
       Debtors, and shall have no effect on nor in any way discharge or reduce, in whole or in
       part, any obligation of any other Person owed to or for the benefit of such directors,
       officers, employees, attorneys, accountants, investment bankers, and other professionals
       and agents of the Debtors.

               2.     All Proofs of Claim filed on account of an Indemnification Obligation to a
       current or former director, officer, or employee shall be deemed satisfied and expunged
       from the Claims Register as of the Effective Date to the extent such Indemnification
       Obligation is assumed (or honored or reaffirmed, as the case may be) pursuant to the
       Plan, without any further notice to or action, order, or approval of the Bankruptcy Court.

        L.     Gift Annuity Agreements and Life-Income Agreements. The Gift Annuity
Agreements and Life-Income Agreements shall be deemed to be, and shall be treated as though
they are, Executory Contracts under the Plan, and entry of the Confirmation Order will constitute
the Bankruptcy Court’s approval of the Debtors’ assumption of each of such Executory Contract.

        M.       Modifications, Amendments, Supplements, Restatements, or Other Agreements.
Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is
assumed shall include all modifications, amendments, supplements, restatements, or other
agreements that in any manner affect such Executory Contract or Unexpired Lease, and
Executory Contracts and Unexpired Leases related thereto, if any, including easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and any other interests,
unless the Debtors reject or repudiate any of the foregoing agreements. Modifications,
amendments, and supplements to, or restatements of, prepetition Executory Contracts and
Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not
be deemed to alter the prepetition nature of the Executory Contract or Unexpired Lease, or the
validity, priority, or amount of any Claims that may arise in connection therewith.

        N.     Reservation of Rights. Neither the inclusion of any Executory Contract or
Unexpired Lease on the Schedules, a Cure and Assumption Notice, or the Rejected Executory
contracts and Unexpired Leases Schedule, nor anything contained in any Plan Document, shall
constitute an admission by the Debtors that a contract or lease is in fact an Executory Contract or
Unexpired Lease or that Reorganized BSA has any liability thereunder. If there is a dispute as of
the Confirmation Date regarding whether a contract or lease is or was executory or unexpired at
the time of assumption, the Debtors, or, after the Effective Date, Reorganized BSA, shall have
thirty (30) days following entry of a Final Order resolving such dispute to alter their treatment of
such contract or lease, including by rejecting such contract or lease nunc pro tunc to the
Confirmation Date.

        O.      Nonoccurrence of Effective Date; Bankruptcy Code Section 365(d)(4). If the
Effective Date fails to occur, the Bankruptcy Court shall retain jurisdiction with respect to any
request to further extend the deadline for assuming or rejecting Unexpired Leases under section
365(d)(4) of the Bankruptcy Code.




                                                71
            Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 79 of 510




                      PROVISIONS GOVERNING DISTRIBUTIONS

       A.     Applicability. None of the terms or provision of this Article VII shall apply to
Abuse Claims, which shall be exclusively processed, liquidated and paid by the Settlement Trust
in accordance with the Settlement Trust Documents.

       B.      Distributions Generally. The Disbursing Agent shall make all Distributions to
appropriate holders of Allowed Claims in accordance with the terms of the Plan.

       C.     Distributions on Account of Certain Claims Allowed as of the Effective Date.
Except as otherwise provided in the Plan, on or as soon as practicable after the Effective Date,
the Disbursing Agent shall make Distributions in Cash in amounts equal to all Allowed
Administrative Expense Claims, Allowed Priority Tax Claims, Allowed Other Priority Claims,
Allowed Other Secured Claims, and Allowed Convenience Claims.

       D.     Distributions on Account of Allowed General Unsecured Claims. On each
Distribution Date, the Disbursing Agent shall Distribute to each holder of an Allowed General
Unsecured Claim an amount equal to such holder’s Pro Rata Share of (1) the total balance of the
Core Value Cash Pool as of such date, less (2) the balance of the Disputed Claims Reserve.

        E.     Distributions on Account of Disputed Claims Allowed After the Effective Date.
Distributions on account of any Disputed Claim shall be made to the extent such Claim is
Allowed in accordance with the provisions of Article VIII. Except as otherwise provided in the
Plan, the Confirmation Order, another order of the Bankruptcy Court, or as agreed to by the
relevant parties, Distributions under the Plan on account of Disputed Claims that become
Allowed after the Effective Date shall be made as soon as practicable after the Disputed Claim
becomes an Allowed Claim.

       F.     Rights and Powers of Disbursing Agent.

                1.    The Disbursing Agent shall make all Distributions to the appropriate
       holders of Allowed Claims in accordance with the terms of the Plan, including this
       Article VII. Except as otherwise ordered by the Bankruptcy Court, the Disbursing Agent
       shall not be required to give any bond or surety or other security for the performance of
       its duties.

               2.      The Disbursing Agent shall be empowered to: (a) effect all actions and
       execute all agreements, instruments, and other documents necessary to perform its duties
       under the Plan; (b) make all Distributions contemplated hereby; (c) employ professionals
       to represent it with respect to its responsibilities; and (d) exercise such other powers as
       may be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to the
       Plan, or as deemed by the Disbursing Agent to be necessary and proper to implement the
       provisions hereof. The Disbursing Agent may request an expedited determination of
       taxes under section 505(b) of the Bankruptcy Code for all returns for all taxable periods
       through the date on which final Distributions are made.



                                               72
            Case 20-10343-LSS          Doc 4107        Filed 05/16/21   Page 80 of 510




       G.      Delivery of Distributions and Undeliverable or Unclaimed Distributions.

               1.      Claims Record Date. As of the close of business on the Claims Record
       Date, the various transfer registers for each of the Classes of Claims as maintained by the
       Debtors or their agents shall be deemed closed for purposes of determining whether a
       holder of such a Claim is a record holder entitled to a Distribution under the Plan, and
       there shall be no further changes in the record holders or the permitted designees with
       respect to such Claims. The Debtors or Reorganized BSA, as applicable, shall have no
       obligation to recognize any transfer or designation of such Claims occurring after the
       close of business on the Claims Record Date. With respect to payment of any Cure
       Amounts or assumption disputes, neither the Debtors nor Reorganized BSA shall have
       any obligation to recognize or deal with any party other than the non-Debtor party to the
       applicable Executory Contract or Unexpired Lease as of the close of business on the
       Claims Record Date, even if such non-Debtor party has sold, assigned, or otherwise
       transferred its Claim for a Cure Amount.

              2.      Delivery of Distributions. If a Person holds more than one Claim in any
       one Class, in the Disbursing Agent’s sole discretion, all such Claims will be aggregated
       into one Claim and one Distribution will be made with respect to the aggregated Claim.

               3.      Special Rules for Distributions to Holders of Disputed Claims. Except as
       otherwise provided in the Plan or agreed to by the relevant parties: (a) no partial
       payments and no partial Distributions shall be made with respect to a Disputed Claim
       until all such disputes in connection with such Disputed Claim have been resolved by
       settlement or Final Order; and (b) any Person that holds both an Allowed Claim and a
       Disputed Claim shall not receive any Distribution on account of the Allowed Claim
       unless and until all objections to the Disputed Claim have been resolved by settlement or
       Final Order or the Disputed Claims have been Allowed or expunged. Any Distributions
       arising from property Distributed to holders of Allowed Claims in a Class and paid to
       such holders under the Plan shall also be paid, in the applicable amounts, to any holder of
       a Disputed Claim in such Class that becomes an Allowed Claim after the date or dates
       that such Distributions were earlier paid to holders of Allowed Claims in such Class.

       H.      Undeliverable and Non-Negotiated Distributions.

               1.      Undeliverable Distributions. If any Distribution to a holder of an Allowed
Claim is returned to Reorganized BSA as undeliverable, no further Distributions shall be made to
such holder unless and until Reorganized BSA is notified in writing of such holder’s then-current
address or other necessary information for delivery, at which time such previously undeliverable
Distribution shall be made to such holder within ninety (90) days of receipt of such holder’s
then-current address or other necessary information; provided, however, that any such
undeliverable Distribution shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of 180 days after the date of the initial attempted Distribution.
After such date, all unclaimed property or interests in property shall revert to Reorganized BSA
automatically and without the need for any notice to or further order of the Bankruptcy Court
(notwithstanding any applicable non-bankruptcy escheatment, abandoned, or unclaimed property
laws to the contrary), and the right, title, and interest of any holder to such property or interest in


                                                  73
           Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 81 of 510




property shall be discharged and forever barred; provided that Distributions made from the Core
Value Cash Pool and returned as undeliverable shall revert to the Core Value Cash Pool.

               2.     Non-Negotiated Distributions. If any Plan to a holder of an Allowed
Claim is not negotiated for a period of 180 days after the Distribution, then such Distribution
shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code and re-vest in
Reorganized BSA or re-vest in the Core Value Cash Pool if such Distribution was made from the
Core Value Cash Pool. After such date, all non-negotiated property or interests in property shall
revert to Reorganized BSA automatically and without the need for any notice to or further order
of the Bankruptcy Court (notwithstanding any applicable non-bankruptcy escheatment,
abandoned, or unclaimed property laws to the contrary), and the right, title, and interest of any
holder to such property or interest in property shall be discharged and forever barred.

        I.     Manner of Payment under the Plan. Except as otherwise specifically provided in
the Plan, at the option of Reorganized BSA, any Cash payment to be made hereunder may be
made by a check or wire transfer or as otherwise required or provided in applicable agreements
or customary practices of Reorganized BSA.

        J.       Satisfaction of Claims. Except as otherwise specifically provided in the Plan, any
Distributions to be made on account of Allowed Claims under the Plan shall be in complete and
final satisfaction, settlement, and discharge of and exchange for such Allowed Claims.

       K.      Minimum Cash Distributions. Reorganized BSA shall not be required to make
any Distribution of Cash less than twenty dollars ($20) to any holder of an Allowed Claim;
provided, however, that if any Distribution is not made pursuant to this Article VII.K, such
Distribution shall be added to any subsequent Distribution to be made on behalf of the holder’s
Allowed Claim.

        L.      Postpetition Interest. Except as provided in the Cash Collateral Order or in the
following sentence, interest shall not accrue on Impaired Claims; no holder of an Impaired Claim
shall be entitled to interest accruing on or after the Petition Date on any such Impaired Claim,
and interest shall not accrue or be paid on any Disputed Claim in respect of the period from the
Petition Date to the date a Distribution is made thereon if and after such Disputed Claim
becomes an Allowed Claim. Notwithstanding the foregoing, each holder of an Allowed General
Unsecured Claim shall accrue interest on the Allowed amount of such Claim at the federal
judgment rate applicable on the Effective Date; provided, that such interest shall be payable to
each such holder only from the Core Value Cash Pool and only to the extent that the Core Value
Cash Pool shall have been sufficient: (i) first, to satisfy the full amount of all Allowed General
Unsecured Claims; and (ii) second, on account of any Allowed Non-Abuse Litigation Claims
that shall not have elected to be treated as an Allowed Convenience Claim under Article III.B.9,
to satisfy any deficiency in payments of such Allowed Claims from available Insurance
Coverage, from applicable proceeds of any Insurance Settlement Agreements, and from co-liable
non-debtors (if any) or their insurance coverage. Neither the Debtors nor Reorganized BSA shall
have any independent obligation to pay interest for or on account of any Allowed General
Unsecured Claims other than from the Core Value Cash Pool in accordance with the terms of this
Article VII.L.



                                                74
            Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 82 of 510




        M.     Setoffs. The Debtors and Reorganized BSA may, pursuant to the applicable
provisions of the Bankruptcy Code, or applicable non-bankruptcy law, set off against any
applicable Allowed Claim (before any Distribution is made on account of such Claim) any and
all claims, rights, Causes of Action, debts or liabilities of any nature that the Debtors or
Reorganized BSA may hold against the holder of such Allowed Claim; provided, however, that
the failure to effect such a setoff shall not constitute a waiver or release of any such claims,
rights, Causes of Action, debts or liabilities.

       N.      Claims Paid or Payable by Third Parties.

                1.      Claims Paid by Third Parties. A Claim shall be reduced in full, and such
Claim shall be Disallowed without an objection to such Claim having to be filed and without any
further notice to or action, order, or approval of the Bankruptcy Court, to the extent that the
holder of such Claim receives payment in full on account of such Claim from a party that is not a
Debtor or Reorganized BSA. To the extent a holder of a Claim receives a Distribution on
account of such Claim and receives payment from a party that is not a Debtor or Reorganized
BSA on account of such Claim, such holder shall repay, return, or deliver any Distribution held
by or transferred to such holder to Reorganized BSA to the extent the holder’s total recovery on
account of such Claim from the third party and under the Plan exceeds the amount of such Claim
as of the date of any such Distribution under the Plan.

                2.      Non-Abuse Claims Payable from Insurance. No Distributions under the
Plan shall be made on account of any Allowed Non-Abuse Claim that is payable pursuant to an
insurance policy until the holder of such Allowed Non-Abuse Claim has exhausted all remedies
with respect to such insurance policy, including pursuing such insurance through litigation and
obtaining entry of a final, non-appealable order. To the extent that one or more of the Insurance
Companies satisfies in full or in part an Allowed Non-Abuse Claim, then immediately upon such
satisfaction, the portion of the Claim so satisfied may be expunged from the Claims Register by
the Notice and Claims Agent without an objection to such Claim having to be filed and without
any further notice to or action, order, or approval of the Bankruptcy Court.

       O.      Compliance with Tax Requirements and Allocations.

                1.     In connection with the Plan and all Distributions hereunder, the
Disbursing Agent shall comply with all tax withholding and reporting requirements imposed on
them by any federal, state or local taxing authority, and all Distributions pursuant to the Plan
shall be subject to such withholding and reporting requirements. Notwithstanding any provision
in the Plan to the contrary, the Disbursing Agent shall be authorized to take all actions necessary
or appropriate to comply with such withholding and reporting requirements, including
liquidating a portion of the Distribution to be made under the Plan to generate sufficient funds to
pay applicable withholding taxes, withholding Distributions pending receipt of information
necessary to facilitate such Distributions including tax certification forms, or establishing any
other mechanisms it believes are reasonable and appropriate.

               2.      For tax purposes, Distributions in full or partial satisfaction of Allowed
Claims shall be allocated first to the principal amount of Allowed Claims, with any excess
allocated to unpaid interest that accrued on such Claim.


                                                75
            Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 83 of 510




         PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED,
                        AND DISPUTED CLAIMS

       A.     Applicability. All Disputed Claims against the Debtors, other than Administrative
Expense Claims, shall be subject to the provisions of this Article VIII. All Administrative
Expense Claims shall be determined and, if Allowed, paid in accordance with Article II. None
of the terms or provision of this Article VIII shall apply to Abuse Claims, which shall be
exclusively processed, liquidated and paid by the Settlement Trust in accordance with the
Settlement Trust Documents.

        B.     Allowance of Claims. After the Effective Date, Reorganized BSA shall have and
retain any and all rights and defenses that the Debtors, or either of them, had with respect to any
Claim immediately before the Effective Date. Except as expressly provided in the Plan or in any
order entered in the Chapter 11 Cases before the Effective Date (including the Confirmation
Order), no Claim shall become an Allowed Claim unless and until such Claim becomes Allowed
by Final Order of the Bankruptcy Court or by agreement between the Debtors or Reorganized
BSA, on the one hand, and the holder of such Claim, on the other.

       C.      Claims Administration Responsibilities.

               1.     Except as otherwise expressly provided in the Plan, from and after the
       Effective Date, Reorganized BSA shall have the authority (a) to file, withdraw, or litigate
       to judgment objections to Claims; (b) to settle or compromise any Disputed Claim
       without any further notice to or action, order, or approval by the Bankruptcy Court; and
       (c) to administer and adjust the Claims Register to reflect any such settlements or
       compromises without any further notice to or action, order, or approval by the
       Bankruptcy Court.

              2.     Reorganized BSA shall consult with the Creditor Representative in
       connection with the reconciliation, settlement and administration of Convenience Claims,
       General Unsecured Claims and Non-Abuse Litigation Claims and shall use commercially
       reasonable efforts to resolve such Claims before the applicable Claims Objection
       Deadline.

        D.     Estimation of Claims. The Debtors (before the Effective Date) or Reorganized
BSA (on and after the Effective Date) may at any time request that the Bankruptcy Court
estimate any Disputed Claim pursuant to section 502(c) of the Bankruptcy Code regardless of
whether an objection was previously filed with the Bankruptcy Court with respect to such Claim
or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court
shall retain jurisdiction to estimate any Claim at any time during litigation concerning any
objection to such Claim, including during the pendency of any appeal relating to any such
objection. In the event that the Bankruptcy Court estimates any Disputed Claim, that estimated
amount will constitute either the Allowed amount of such Claim or a maximum limitation on
such Claim against any Person. If the estimated amount of a Claim constitutes a maximum
limitation on such Claim, the Debtors (before the Effective Date) or Reorganized BSA (on and


                                                76
           Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 84 of 510




after the Effective Date) may elect to pursue any supplemental proceedings to object to any
ultimate Distribution on such Claim. All of the objection, estimation, settlement, and resolution
procedures set forth in the Plan are cumulative and not necessarily exclusive of one another.
Claims may be estimated and subsequently compromised, objected to, settled, withdrawn, or
resolved by any mechanism approved by the Bankruptcy Court.

        E.     No Distributions Pending Allowance. No Distributions or other consideration
shall be paid with respect to any Claim that is a Disputed Claim unless and until all objections to
such Disputed Claim are resolved and such Disputed Claim becomes an Allowed Claim by Final
Order of the Bankruptcy Court or agreement between the Debtors or Reorganized BSA, on the
one hand, and the holder of such Claim, on the other.

        F.    Distributions after Allowance. To the extent that a Disputed Claim (or a portion
thereof) becomes an Allowed Claim, Distributions (if any) shall be made to the holder of such
Allowed Claim in accordance with the provisions of the Plan.

        G.     Disputed Claims Reserve. The provisions of this Article VIII.G apply only to the
extent that any General Unsecured Claims remain Disputed as of any Distribution Date.

               1.      If any General Unsecured Claims remain Disputed as of any Distribution
       Date, the undistributed portion of the Core Value Cash Pool shall be held in a segregated
       account. Subject to definitive guidance from the IRS or a court of competent jurisdiction
       to the contrary, or the receipt of a determination from the IRS, the Disbursing Agent shall
       treat the Disputed Claims Reserve as a “disputed ownership fund” governed by Treasury
       Regulation section 1.468B-9 and, to the extent permitted by applicable law, report
       consistently with the foregoing for state and local income tax purposes. All parties
       (including the Debtors, Reorganized BSA, the Disbursing Agent, and holders of General
       Unsecured Claims) shall be required to report for tax purposes in a manner consistent
       with the foregoing. The Disputed Claims Reserve shall be responsible for payment, out
       of the assets of the Disputed Claims Reserve, of any taxes imposed on the Disputed
       Claims Reserve or its assets.

              2.      The Debtors or Reorganized BSA, as applicable, with the consent of the
       Creditor Representative, shall determine the amount of the Disputed Claims Reserve, if
       applicable, as of the initial Distribution Date, based on the least of: (a) the asserted
       amount of the Disputed General Unsecured Claims in the applicable Proofs of Claim; (b)
       the amount, if any, estimated by the Bankruptcy Court pursuant to (i) section 502(c) of
       the Bankruptcy Code or (ii) Article VIII.D if, after the Effective Date, a motion is filed
       by Reorganized BSA to estimate such Claim; (c) the amount otherwise agreed to by the
       Debtors (or Reorganized BSA, if after the Effective Date) and the holders of such
       Disputed General Unsecured Claims; or (d) any amount otherwise approved by the
       Bankruptcy Court. Upon each Distribution Date, Reorganized BSA shall deposit into the
       Disputed Claims Reserve an amount of Cash equal to the amount sufficient to make the
       Distributions to which holders of Disputed General Unsecured Claims would be entitled
       under the Plan as of the applicable Distribution Date if the Disputed General Unsecured
       Claims were Allowed Claims as of such date.



                                                77
            Case 20-10343-LSS        Doc 4107       Filed 05/16/21   Page 85 of 510




                3.      If a Disputed General Unsecured Claim becomes an Allowed Claim after
       the first Distribution Date, the Disbursing Agent shall, on the next Distribution Date after
       the Disputed General Unsecured Claim becomes an Allowed Claim (or, if the Disputed
       General Unsecured Claim becomes an Allowed Claim after the final Distribution Date, as
       soon as practicable after Allowance), Distribute to the holder of such Claim, exclusively
       from the Disputed Claims Reserve, the amount of Cash that such holder would have
       received in that Distribution and all prior Distributions (if any) if such holder’s General
       Unsecured Claim had been Allowed as of the Effective Date, net of any allocable taxes
       imposed thereon or otherwise payable by the Disputed Claims Reserve.

              4.      If a Disputed Claim is Disallowed, in whole or in part, then on the
       Distribution Date next following the date of Disallowance, Cash shall be released from
       the Disputed Claims Reserve and placed in the Core Value Cash Pool, which Cash shall
       then be unreserved and unrestricted, and which shall be available for Distribution to
       holders of Allowed General Unsecured Claims.

              5.       If any assets remain in the Disputed Claims Reserve after all Disputed
       General Unsecured Claims have been resolved, such assets shall be placed in the Core
       Value Cash Pool and distributed Pro Rata to all holders of Allowed General Unsecured
       Claims on the next Distribution Date (or, if all Disputed General Unsecured Claims are
       resolved after the final Distribution Date, as soon as practicable thereafter).

        H.     Adjustment to Claims Register without Objection. Any duplicate Proof of Claim
that has been paid or satisfied, or any Proof of Claim that is clearly marked as amended or
superseded by a subsequently filed Proof of Claim that remains on the Claims Register, may be
adjusted or expunged on the Claims Register by the Notice and Claims Agent at the direction of
Reorganized BSA upon stipulation between the parties in interest without an objection having to
be filed and without any further notice to or action, order, or approval of the Bankruptcy Court.

        I.     Time to File Objections to Claims. Any objections to Claims must be filed on or
before the applicable Claims Objection Deadline, as such deadline may be extended from time to
time. The expiration of the Claims Objection Deadline shall not limit or affect the Debtors’ or
Reorganized BSA’s rights to dispute Claims asserted in the ordinary course of the Debtors or
Reorganized BSA’s non-profit operations other than through a Proof of Claim.

        J.      Treatment of Untimely Claims. Except as provided herein or otherwise agreed,
any and all creditors that have filed Proofs of Claim after the applicable Bar Date shall not be
treated as a creditor with respect to such Claim for the purposes of voting and distribution.



     CONDITIONS PRECEDENT TO CONFIRMATION AND EFFECTIVE DATE

       A.     Conditions Precedent to Confirmation of the Plan.

       Confirmation of the Plan shall not occur unless each of the following conditions
precedent has been satisfied or waived in accordance with Article IX.C.



                                               78
    Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 86 of 510




       1.    The Bankruptcy Court shall have entered the Disclosure Statement Order,
in form and substance reasonably acceptable to the Debtors, JPM, and the Creditors’
Committee.

        2.    The Debtors, JPM, and the Creditors’ Committee shall have approved of
or accepted the Confirmation Order in accordance with their respective consent rights
under the JPM / Creditors’ Committee Term Sheet, as incorporated by reference in
Article I.D;

        3.     The Bankruptcy Court shall have made such findings and determinations
regarding the Plan as shall enable the entry of the Confirmation Order and any other
order in conjunction therewith, in form and substance acceptable to the Debtors. These
findings and determinations are designed, among other things, to ensure that the
Injunctions, Releases and Discharges set forth in Article X shall be effective, binding and
enforceable and shall, among other things, provide that:

              a.      the Plan complies with all applicable provisions of the Bankruptcy
       Code, including that the Plan be proposed in good faith and that the Confirmation
       Order not be procured by fraud;

               b.     the Channeling Injunction and the Insurance Entity Injunction (if
       the Plan is Confirmed as a Global Resolution Plan) are to be implemented in
       connection with the Settlement Trust and shall be in full force and effect on the
       Effective Date;

                c.     upon the Effective Date, the Settlement Trust shall assume the
       liabilities of the Protected Parties with respect to Abuse Claims and have
       exclusive authority as of the Effective Date to satisfy or defend such Abuse
       Claims;

                 d.   the Settlement Trust will be funded with the Settlement Trust
       Assets;

             e.      the Settlement Trust will use the Settlement Trust Assets to resolve
       Abuse Claims;

              f.      the terms of the Discharge Injunction, the Channeling Injunction,
       the Release Injunctions, and the Insurance Entity Injunction (if the Plan is
       Confirmed as a Global Resolution Plan), including any provisions barring actions
       against third parties, are set out in conspicuous language in the Plan and in the
       Disclosure Statement;

               g.     the Future Claimants’ Representative was appointed by the
       Bankruptcy Court as part of the proceedings leading to the issuance of the
       Channeling Injunction and the Insurance Entity Injunction (if the Plan is
       Confirmed as a Global Resolution Plan) for the purpose of, among other things,
       protecting the rights of persons who might subsequently assert Abuse Claims of
       the kind that are addressed in the Channeling Injunction and the Insurance Entity


                                        79
            Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 87 of 510




              Injunction (if the Plan is Confirmed as a Global Resolution Plan), which will be
              transferred to and assumed by the Settlement Trust;

                      h.     the Plan complies with section 105(a) of the Bankruptcy Code to
              the extent applicable;

                     i.      the Injunctions are essential to the Plan and the Debtors’
              reorganization efforts;

                     j.     the Bankruptcy Code authorizes the Insurance Assignment
              notwithstanding any terms of the Insurance Policies, the Insurance Settlement
              Agreements, or provisions of applicable non-bankruptcy law that any Insurance
              Company may otherwise argue prohibit the Insurance Assignment;

                     k.     the Insurance Settlement Agreements are approved, and any
              Insurance Company that has contributed funds, proceeds or other consideration to
              or for the benefit of the Settlement Trust pursuant to an Insurance Settlement
              Agreement is designated as a Settling Insurance Company;

                     l.     if the Plan is sought to be Confirmed as a Global Resolution Plan,
              the Abuse Claims Settlement represents a sound exercise of the Debtors’ business
              judgment, is in the best interest of the Debtors’ Estates, complies with section
              1123 of the Bankruptcy Code, and is approved pursuant to section 1123 of the
              Bankruptcy Code and Bankruptcy Rule 9019;

                      m.     the JPM / Creditors’ Committee Settlement represents a sound
              exercise of the Debtors’ business judgment, is in the best interest of the Debtors’
              Estates, complies with section 1123 of the Bankruptcy Code, and is approved
              pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019;

                     n.     the Settlement of Restricted and Core Asset Disputes represents a
              sound exercise of the Debtors’ business judgment, is in the best interest of the
              Debtors’ estates, complies with section 1123 of the Bankruptcy Code, and is
              approved pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule
              9019; and

                      o.      if the Plan is sought to be Confirmed as a Global Resolution Plan,
              the Hartford Insurance Settlement Agreement, including the sale of the Hartford
              Policies free and clear of all Interests of any Person (as such terms are defined in
              the Hartford Insurance Settlement Agreement) is approved in accordance with the
              findings of fact and conclusions of law made by the Bankruptcy Court pursuant to
              Article V.R.4.

       B.     Conditions Precedent to the Effective Date.

       Notwithstanding any other provision of the Plan or the Confirmation Order, the Effective
Date shall occur on the first Business Day on which each of the following conditions precedent
has been satisfied or waived pursuant to Article IX.C:


                                               80
    Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 88 of 510




        1.     if the Plan is Confirmed as a Global Resolution Plan, the Confirmation
Order shall have been submitted to the District Court for affirmation, the District Court
shall have entered the Affirmation Order in form and substance acceptable to the Debtors,
and the Confirmation Order and the Affirmation Order shall have become Final Orders;
provided, however, that the Effective Date may occur when the Confirmation Order or
the Affirmation Order are not Final Orders at the sole option of the Debtors unless the
effectiveness of the Confirmation Order or the Affirmation Order, as applicable, shall
have been stayed or vacated, in which case the Effective Date may be the first Business
Day immediately following the expiration or other termination of any stay of
effectiveness of the Confirmation Order or the Affirmation Order;

       2.     the Settlement Trust Assets shall, simultaneously with the occurrence of
the Effective Date or as otherwise provided herein, be transferred to, vested in, and
assumed by the Settlement Trust in accordance with Article IV and Article V;

        3.       the Settlement Trust Documents and other applicable Plan Documents
necessary or appropriate to implement the Plan shall have been executed, delivered and,
if applicable, filed with the appropriate governmental authorities;

        4.     the Restated Debt and Security Documents shall have been duly executed
and delivered by all of the Entities that are parties thereto and all conditions precedent
(other than any conditions related to the occurrence of the Effective Date) to the
effectiveness thereof shall have been satisfied or duly waived in writing in accordance
with the terms of the Restated Debt and Security Documents and the closing shall have
occurred thereunder;

        5.     the Foundation Loan Agreement and any applicable collateral and other
loan documents governing the Foundation Loan shall have been duly executed and
delivered by all of the Entities that are parties thereto and all conditions precedent (other
than any conditions related to the occurrence of the Effective Date) to the effectiveness
thereof shall have been satisfied or duly waived in writing in accordance with the terms
of the Foundation Loan Agreement and related documentation, and the closing shall have
occurred thereunder;

       6.      the Debtors shall have adequately funded the Professional Fee Reserve so
as to permit the Debtors to make Distributions on account of Allowed Professional Fee
Claims in accordance with Article II;

        7.      the Debtors shall have obtained all authorizations, consents, certifications,
approvals, rulings, opinions or other documents that are necessary to implement and
effectuate the Plan;

       8.      all payments required to be made pursuant to the terms of the Cash
Collateral Order shall have been paid;

        9.      all actions, documents, and agreements necessary to implement and
effectuate the Plan shall have been effected or executed; and



                                         81
           Case 20-10343-LSS         Doc 4107       Filed 05/16/21   Page 89 of 510




               10.    the Debtors shall have filed a notice of occurrence of the Effective Date.

        C.      Waiver of Conditions Precedent. To the fullest extent permitted by law, each of
the conditions precedent in this Article IX may be waived or modified, in whole or in part, in the
sole discretion of the Debtors and, to the extent the conditions precedent impact the treatment of
General Unsecured Claims, Non-Abuse Litigation Claims, or Convenience Claims, with the
consent of the Creditors’ Committee (not to be unreasonably withheld); provided, that the
conditions precedent set forth in Article IX.B.4 and Article IX.B.8 may be waived only with the
prior written consent of JPM and, if the Plan is Confirmed as a Global Resolution Plan, the
condition precedent set forth in Article IX.A.3.o may be waived only with the prior written
consent of Hartford. Any waiver or modification of a condition precedent under this Article IX
may be effectuated at any time, without notice, without leave or order of the Bankruptcy Court or
the District Court, and without any other formal action other than proceedings to confirm or
consummate the Plan. The failure to satisfy or waive any condition precedent to the Effective
Date may be asserted by the Debtors regardless of the circumstances giving rise to the failure of
such condition to be satisfied or waived.

      D.     Substantial Consummation of the Plan. On the Effective Date, the Plan shall be
deemed to be substantially consummated under sections 1101 and 1127(b) of the Bankruptcy
Code.

        E.       Vacatur of Confirmation Order; Non-Occurrence of Effective Date. If the
Confirmation Order is vacated or the Effective Date does not occur within 180 days after entry of
the Confirmation Order (subject to extension by the Debtors in their sole discretion), the Plan
shall be null and void in all respects, and nothing contained in the Plan or the Disclosure
Statement shall (1) constitute a waiver or release of any Causes of Action by or Claims against or
Interests in the Debtors; (2) prejudice in any manner the rights of the Debtors, any holders of a
Claim or Interest or any other Person; (3) constitute an admission, acknowledgment, offer, or
undertaking by the Debtors, any holders, or any other Person in any respect; or (4) be used by the
Debtors or any other Person as evidence (or in any other way) in any litigation, including with
respect to the strengths and weaknesses of positions, arguments or claims of any of the parties to
such litigation.



                           EFFECT OF PLAN CONFIRMATION

        A.      Vesting of Assets in Reorganized BSA. Except as otherwise expressly provided
in the Plan (including with respect to the Core Value Cash Pool), on the Effective Date, pursuant
to sections 1141(b) and 1141(c) of the Bankruptcy Code, all property comprising the Estates
shall vest in Reorganized BSA free and clear of all Liens, Claims, interests, charges, other
Encumbrances and liabilities of any kind. On and after the Effective Date, Reorganized BSA
may continue its operations and may use, acquire, or dispose of property, and compromise or
settle any Claims, Interests, or Causes of Action without supervision or approval of the
Bankruptcy Court and free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules.




                                               82
            Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 90 of 510




        B.      Retention of Certain Causes of Action. In accordance with section 1123(b)(3) of
the Bankruptcy Code, subject to the transfer of the Settlement Trust Causes of Action to the
Settlement Trust under Article IV.D and the Debtors’ and their Estates’ release of certain Estate
Causes of Action under Article X.J, all Causes of Action that a Debtor may hold against any
Person shall vest in Reorganized BSA on the Effective Date. Thereafter, subject to Article IV.D
and Article X.J, Reorganized BSA shall have the exclusive right, authority, and discretion to
determine and to initiate, file, prosecute, enforce, abandon, settle, compromise, release,
withdraw, or litigate to judgment any such Causes of Action, whether arising before or after the
Petition Date, and to decline to do any of the foregoing without the consent or approval of any
third party or further notice to or action, order, or approval of the Bankruptcy Court. No Person
may rely on the absence of a specific reference in the Plan or the Disclosure Statement to any
specific Cause of Action as any indication that the Debtors or Reorganized BSA, as applicable,
will not pursue any and all available Causes of Action. The Debtors or Reorganized BSA, as
applicable, expressly reserve all rights to prosecute any and all Causes of Action against any
Person, except as otherwise expressly provided in the Plan, and, therefore, no preclusion
doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable or otherwise) or laches, shall apply to any Cause of
Action upon, after, or as a consequence of Confirmation or the occurrence of the Effective Date.

        C.     Binding Effect. As of the Effective Date, all provisions of the Plan, including all
agreements, instruments and other documents entered into in connection with the Plan by the
Debtors or Reorganized BSA, the Settlement Trust, or the Protected Parties, shall be binding
upon the Debtors, the Estates, Reorganized BSA, all holders of Claims against and Interests in
the Debtors, each such holder’s respective successors and assigns, and all other Persons that are
affected in any manner by the Plan, regardless of whether the Claim or Interest of such holder is
Impaired under the Plan or whether such holder has accepted the Plan. Except as otherwise
expressly provided in the Plan, all agreements, instruments and other documents filed in
connection with the Plan shall be given full force and effect and shall bind all Persons referred to
therein on and after the Effective Date, whether or not such agreements are actually issued,
delivered or recorded on or after the Effective Date and whether or not such Persons have
actually executed such agreement.

        D.      Pre-Confirmation Injunctions and Stays. All injunctions and stays arising under
or entered during the Chapter 11 Cases, whether under sections 105 or 362 of the Bankruptcy
Code or otherwise, and in existence on the Confirmation Date, shall remain in full force and
effect until the later of the Effective Date and the date indicated in the order providing for such
injunction or stay, if any. The injunctions and stays referenced in this Article X.D includes the
preliminary injunction imposed by the Consent Order Pursuant to 11 U.S.C. §§ 105(a) and 362
Granting the BSA’s Motion for a Preliminary Injunction entered by the Bankruptcy Court on
March 30, 2020 (Adv. Pro. No. 20-50527, Docket No. 54), as extended by the Bankruptcy Court
from time to time.

       E.      Discharge.

             1.       Discharge of the Debtors. Except as expressly provided in the Plan or the
       Confirmation Order, the treatment of Claims under the Plan shall be in exchange for, and
       in complete satisfaction, settlement, discharge, termination and release of, all Claims and


                                                83
     Case 20-10343-LSS        Doc 4107       Filed 05/16/21   Page 91 of 510




Interests of any nature whatsoever against or in the Debtors or any of their assets or
properties based upon any act, omission, transaction, occurrence, or other activity of any
nature that occurred prior to the Effective Date, and, as of the Effective Date, each of the
Debtors shall be deemed discharged and released, and each holder of a Claim or Interest
and any successor, assign, and affiliate of such holder shall be deemed to have forever
waived, discharged and released each of the Debtors, to the fullest extent permitted by
section 1141 of the Bankruptcy Code, of and from any and all Claims, Interests, rights
and liabilities, and all debts of the kind specified in section 502 of the Bankruptcy Code,
based upon any act, omission, transaction, occurrence, or other activity of any nature that
occurred prior to the Effective Date, in each case whether or not (a) a Proof of Claim
based upon such debt is filed or deemed filed under section 501 of the Bankruptcy Code,
(b) a Claim based upon such debt is Allowed under section 502 of the Bankruptcy Code,
(c) a Claim based upon such debt is or has been Disallowed by order of the Bankruptcy
Court, or (d) the holder of a Claim based upon such debt is deemed to have accepted the
Plan.

        2.     Discharge Injunction. From and after the Effective Date, except as
expressly provided in the Plan or the Confirmation Order, all holders of Claims or
Interests of any nature whatsoever against or in the Debtors or any of their assets or
properties based upon any act, omission, transaction, occurrence, or other activity of any
nature that occurred prior to the Effective Date that are discharged pursuant to the terms
of the Plan shall be precluded and permanently enjoined from taking any of the following
actions on account of, or on the basis of, such discharged Claims and Interests:
(a) commencing or continuing any action or other proceeding of any kind against the
Debtors, Reorganized BSA, the Settlement Trust, or its or their respective property;
(b) enforcing, attaching, collecting, or recovering by any manner or means of judgment,
award, decree or other against the Debtors, Reorganized BSA, the Settlement Trust, or its
or their respective property; (c) creating, perfecting or enforcing any Lien or
Encumbrance of any kind against the Debtors, Reorganized BSA, the Settlement Trust, or
its or their respective property; or (d) commencing or continuing any judicial or
administrative proceeding, in any forum and in any place in the world, that does not
comply with or is inconsistent with the provisions of the Plan or the Confirmation Order.
The foregoing injunction shall extend to the successors and assigns of the Debtors
(including Reorganized BSA) and its and their respective properties and interests in
property. In accordance with the foregoing, except as expressly provided in the Plan or
the Confirmation Order, the Confirmation Order shall be a judicial determination of
discharge or termination of all Claims, Interests and other debts and liabilities against or
in the Debtors pursuant to sections 105, 524 and 1141 of the Bankruptcy Code, and such
discharge shall void any judgment obtained against the Debtors at any time to the extent
such judgment relates to a discharged Claim or Interest.

F.     Channeling Injunction.

       1.     Terms. To preserve and promote the settlements contemplated by
and provided for in the Plan, including the Abuse Claims Settlement, and to
supplement, where necessary, the injunctive effect of the Discharge as provided in
sections 1141 and 524 of the Bankruptcy Code and as described in this Article X,


                                        84
   Case 20-10343-LSS       Doc 4107       Filed 05/16/21   Page 92 of 510




pursuant to the exercise of the equitable jurisdiction and power of the Bankruptcy
Court and the District Court under section 105(a) of the Bankruptcy Code, the sole
recourse of any holder of an Abuse Claim against a Protected Party on account of
such Abuse Claim shall be to and against the Settlement Trust pursuant to the
Settlement Trust Documents, and such holder shall have no right whatsoever at any
time to assert such Abuse Claim against any Protected Party or any property or
interest in property of any Protected Party. On and after the Effective Date, all
Persons that have held or asserted, currently hold or assert, or that may in the
future hold or assert, any Abuse Claim against the Protected Parties, or any of
them, shall be permanently and forever stayed, restrained and enjoined from taking
any action for the purpose of directly, indirectly, or derivatively collecting,
recovering, or receiving payment, satisfaction, or recovery from any Protected
Party with respect to any such Abuse Claim other than from the Settlement Trust
pursuant to the Settlement Trust Documents, including:

             a.     commencing, conducting, or continuing, in any manner,
      whether directly, indirectly, or derivatively, any suit, action, or other
      proceeding of any kind (including a judicial, arbitration, administrative, or
      other proceeding) in any forum in any jurisdiction around the world against
      or affecting any Protected Party or any property or interest in property of
      any Protected Party;

             b.      enforcing, levying, attaching (including any prejudgment
      attachment), collecting or otherwise recovering, by any manner or means,
      either directly or indirectly, any judgment, award, decree, or order against
      or affecting any Protected Party or any property or interest in property of
      any Protected Party;

             c.    creating, perfecting, or otherwise enforcing in any manner,
      whether directly or indirectly, any Encumbrance of any kind against any
      Protected Party or any property or interest in property of any Protected
      Party;

             d.     asserting, implementing or effectuating any setoff, right of
      reimbursement, subrogation, indemnity, contribution, reimbursement, or
      recoupment of any kind, in any manner, directly or indirectly, against any
      obligation due to any Protected Party or any property or interest in property
      of any Protected Party; or

              e.     taking any act in any manner, and in any place whatsoever,
      that does not conform to, or comply with, the provisions of the Plan
      Documents or the Settlement Trust Documents or with regard to any matter
      that is within the scope of the matters designated by the Plan to be subject to
      resolution by the Settlement Trust, except in conformity and compliance with
      the Settlement Trust Documents with respect to any such Abuse Claim.




                                     85
     Case 20-10343-LSS        Doc 4107       Filed 05/16/21   Page 93 of 510




       2.      Reservations. Notwithstanding anything to the contrary in this
Article X.F, the Channeling Injunction shall not enjoin:

              a.     the rights of holders of Abuse Claims to assert such Abuse
       Claims solely against the Settlement Trust in accordance with the Trust
       Distribution Procedures;

             b.     the rights of holders of Abuse Claims to assert such Abuse
       Claims against anyone other than a Protected Party;

               c.    the right of any Person to assert any Claim, debt, obligation or
       liability for payment of Settlement Trust Expenses solely against the
       Settlement Trust in accordance with the Settlement Trust Documents; or

              d.     the Settlement Trust from enforcing its rights under the Plan
       and the Settlement Trust Documents; or

              e.     the rights of the Settlement Trust and Reorganized BSA (to the
       extent permitted or required under the Plan) to prosecute any action against
       any Non-Settling Insurance Company based on or arising from Insurance
       Policies that are not the subject of an Insurance Settlement Agreement,
       subject to any Insurance Coverage Defenses.

G.     Provisions Relating to Channeling Injunctions.

        1.    Modifications. There can be no modification, dissolution, or termination
of the Channeling Injunction, which shall be a permanent injunction.

        2.      Non-Limitation. Nothing in the Plan or the Settlement Trust Documents
shall or shall be construed in any way to limit the scope, enforceability, or effectiveness
of the Channeling Injunction or the Settlement Trust’s assumption of all liability with
respect to Abuse Claims.

       3.      Bankruptcy Rule 3016 Compliance. The Debtors’ compliance with the
requirements of Bankruptcy Rule 3016 shall not constitute or be deemed to constitute an
admission that the Plan provides for an injunction against conduct not otherwise enjoined
under the Bankruptcy Code.

        4.     Enforcement. Any Protected Party may enforce the Channeling Injunction
as a defense to any Claim brought against such Protected Party that is enjoined under the
Plan as to such Protected Party and may seek to enforce such injunction in a court of
competent jurisdiction.

        5.     Contribution Claims. If a Non-Settling Insurance Company asserts that it
has rights, whether legal, equitable, contractual, or otherwise, of contribution, indemnity,
reimbursement, subrogation or other similar claims directly or indirectly arising out of or
in any way relating to such Non-Settling Insurance Company’s payment of loss on behalf
of one or more of the Debtors in connection with any Abuse Claim against a Settling


                                        86
     Case 20-10343-LSS        Doc 4107       Filed 05/16/21   Page 94 of 510




Insurance Company (collectively, “Contribution Claims”), (a) such Contribution Claims
may be asserted as a defense or counterclaim against the Settlement Trust in any
Insurance Action involving such Non-Settling Insurance Company, and the Settlement
Trust may assert the legal or equitable rights (if any) of the Settling Insurance Company,
and (b) to the extent such Contribution Claims are determined to be valid, the liability (if
any) of such Non-Settling Insurance Company to the Settlement Trust shall be reduced
by the amount of such Contribution Claims.

         6.     No Duplicative Recovery. In no event shall any holder of an Abuse Claim
be entitled to receive any duplicative payment, reimbursement, or restitution from any
Protected Party under any theory of liability for the same loss, damage, or other Claim
that is reimbursed by the Settlement Trust or is otherwise based on the same events, facts,
matters, or circumstances that gave rise to the applicable Abuse Claim.

       7.     District Court Approval. The Debtors shall seek entry of the Affirmation
Order, which shall approve (a) the Channeling Injunction and the Settlement Trust’s
assumption of all liability with respect to Abuse Claims and (b) the releases by holders of
Abuse Claims for the benefit of the Protected Parties, each as set forth in this Article X.

H.     Insurance Entity Injunction.

        1.      Purpose. If the Plan is Confirmed as a Global Resolution Plan, then,
to facilitate the Insurance Assignment, protect the Settlement Trust, and preserve
the Settlement Trust Assets, pursuant to the equitable jurisdiction and power of the
Bankruptcy Court and the District Court under section 105(a) of the Bankruptcy
Code, the Bankruptcy Court shall issue the injunction set forth in this Article X.H
(the “Insurance Entity Injunction”); provided, however, that the Insurance Entity
Injunction is not issued for the benefit of any Insurance Company, and no
Insurance Company is a third-party beneficiary of the Insurance Entity Injunction,
except as otherwise specifically provided in any Insurance Settlement Agreement.

        2.     Terms Regarding Claims against Insurance Companies. Subject to
the terms of Article X.E and Article X.F, all Persons that have held or asserted, that
hold or assert, or that may in the future hold or assert any claim or cause of action
(including any Abuse Claim or any claim for or respecting any Settlement Trust
Expense) against any Insurance Company based upon, attributable to, arising out
of, or in any way connected with any Abuse Claim, whenever and wherever arising
or asserted, whether in the United States of America or anywhere else in the world,
whether sounding in tort, contract, warranty, or any other theory of law, equity, or
admiralty, shall be stayed, restrained, and enjoined from taking any action for the
purpose of directly or indirectly collecting, recovering, or receiving payments,
satisfaction, or recovery with respect to any such claim or cause of action, including:

              a.     commencing, conducting, or continuing, in any manner,
       directly or indirectly, any suit, action, or other proceeding of any kind
       (including a judicial, arbitration, administrative, or other proceeding) in any
       forum with respect to any such claim, demand, or cause of action against any


                                        87
          Case 20-10343-LSS        Doc 4107       Filed 05/16/21   Page 95 of 510




              Insurance Company, or against the property of any Insurance Company,
              with respect to any such claim, demand, or cause of action;

                     b.     enforcing, levying, attaching, collecting, or otherwise
              recovering, by any means or in any manner, whether directly or indirectly,
              any judgment, award, decree, or other order against any Insurance
              Company, or against the property of any Insurance Company, with respect
              to any such claim or cause of action;

                      c.     creating, perfecting, or enforcing in any manner, directly or
              indirectly, any Lien or Encumbrance against any Insurance Company, or the
              property of any Insurance Company, with respect to any such claim or cause
              of action; and

                     d.     except as otherwise specifically provided in the Plan, asserting
              or accomplishing any setoff, right of subrogation, indemnity, contribution, or
              recoupment of any kind, directly or indirectly, against any obligation of any
              Insurance Company, or against the property of any Insurance Company,
              with respect to any such claim or cause of action;

provided, however, that (i) the injunction set forth in this Article X.H shall not impair in
any way any (a) actions brought by the Settlement Trust against any Non-Settling
Insurance Company or (b) the rights of any co-insured of the Debtors (x) under any
Insurance Policy that is not the subject of an Insurance Settlement Agreement or against
any Non-Settling Insurance Company, in each case with respect to Insured Non-Abuse
Claims and (y) as specified under any Final Order of the Bankruptcy Court approving an
Insurance Settlement Agreement; and (ii) the Settlement Trust shall have the sole and
exclusive authority at any time to terminate, or reduce or limit the scope of, the injunction
set forth in this Article X.H with respect to any Non-Settling Insurance Company, in
accordance with the Settlement Trust Documents, upon express written notice to such Non-
Settling Insurance Company, except that the Settlement Trust shall not have any authority
to terminate, reduce or limit the scope of the injunction herein with respect to any Settling
Insurance Company so long as, but only to the extent that, such Settling Insurance
Company complies fully with its obligations under any applicable Insurance Settlement
Agreement.

              3.     Reservations. Notwithstanding anything to the contrary in this
       Article X.H, the Insurance Entity Injunction shall not enjoin:

                     a.     the rights of any Person to the treatment accorded them under
              the Plan, as applicable, including the rights of holders of Abuse Claims to
              assert such Claims, as applicable, in accordance with the Trust Distribution
              Procedures;

                     b.     the rights of any Person to assert any claim, debt, obligation,
              cause of action or liability for payment of Settlement Trust Expenses against
              the Settlement Trust;



                                             88
           Case 20-10343-LSS      Doc 4107       Filed 05/16/21   Page 96 of 510




                    c.      the rights of the Settlement Trust to prosecute any action based
             on or arising from Insurance Policies;

                    d.     the rights of the Settlement Trust to assert any claim, debt,
             obligation, cause of action or liability for payment against an Insurance
             Company based on or arising from the Insurance Policies; or

                    e.     the rights of any Insurance Company to assert any claim, debt,
             obligation, cause of action or liability for payment against any Non-Settling
             Insurance Company.

       I.      Injunction against Interference with Plan. Upon entry of the Confirmation
Order, all holders of Claims and Interests shall be precluded and enjoined from taking any
actions to interfere with the implementation and consummation of the Plan.

      J.     Releases.

             1.     Releases by the Debtors and the Estates.

                    a.      Releases by the Debtors and the Estates of the Released
             Parties. As of the Effective Date, except for the rights that remain in effect
             from and after the Effective Date to enforce the Plan and the Confirmation
             Order, pursuant to section 1123(b) of the Bankruptcy Code, for good and
             valuable consideration, the adequacy of which is hereby confirmed, including
             the service of the Released Parties to facilitate and implement the
             reorganization of the Debtors, as an integral component of the Plan, the
             Debtors, Reorganized BSA, and the Estates shall, and shall be deemed to,
             expressly, conclusively, absolutely, unconditionally, irrevocably, and forever
             release and discharge each and all of the Released Parties of and from any
             and all Estate Causes of Action that do not constitute Settlement Trust
             Causes of Action, any and all other Claims, Interests, obligations, rights,
             demands, suits, judgments, damages, debts, remedies, losses and liabilities of
             any nature whatsoever (including any derivative claims or Causes of Action
             asserted or that may be asserted on behalf of the Debtors, Reorganized BSA,
             or the Estates), whether liquidated or unliquidated, fixed or contingent,
             matured or unmatured, known or unknown, foreseen or unforeseen, existing
             or hereinafter arising, in law, equity, contract, tort or otherwise, based on or
             relating to, or in any manner arising from, in whole or in part, any act,
             omission, transaction, event, or other circumstance taking place or existing
             on or before the Effective Date (including before the Petition Date) in
             connection with or related to the Debtors, the Estates, their respective assets
             and properties, the Chapter 11 Cases, the subject matter of, or the
             transactions or events giving rise to, any Claim or Interest that is treated by
             the Plan, the business or contractual arrangements between one or both of
             the Debtors and any Released Party, the restructuring of any Claim or
             Interest that is treated by the Plan before or during the Chapter 11 Cases,
             any of the Plan Documents, or any related agreements, instruments, and


                                            89
   Case 20-10343-LSS         Doc 4107       Filed 05/16/21   Page 97 of 510




       other documents created or entered into before or during the Chapter 11
       Cases or the negotiation, formulation, preparation or implementation
       thereof, the pursuit of Confirmation, the administration and implementation
       of the Plan, the solicitation of votes with respect to the Plan, the Distribution
       of property under the Plan, or any other act or omission, transaction,
       agreement, event, or other occurrence taking place on or before the Effective
       Date related or relating to the foregoing. Notwithstanding anything to the
       contrary in the foregoing, the releases set forth in this Article X.J.1 shall not,
       and shall not be construed to: (a) release any Released Party from Causes of
       Action arising out of, or related to, any act or omission of a Released Party
       that is a criminal act or that constitutes fraud, gross negligence or willful
       misconduct; or (b) release any post-Effective Date obligations of any Person
       under the Plan Documents or any document, instrument, or agreement
       executed to implement the Plan.

               b.     Releases by the Debtors and the Estates of Certain Avoidance
       Actions. As of the Effective Date, for good and valuable consideration, the
       adequacy of which is hereby confirmed, including the service of Creditors’
       Committee and its members in their respective capacities as such in
       facilitating and implementing the reorganization of the Debtors, as an
       integral component of the Plan, the Debtors, Reorganized BSA, and the
       Estates shall, and shall be deemed to, expressly, conclusively, absolutely,
       unconditionally, irrevocably, and forever release and discharge each and all
       holders of General Unsecured Claims, Non-Abuse Litigation Claims, and
       Convenience Claims of and from any and all Avoidance Actions.

        2.      Releases by the Debtors and the Estates of the Local Councils and the
Contributing Chartered Organizations. If the Plan is Confirmed as a Global
Resolution Plan, then, in furtherance of the Abuse Claims Settlement, on the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, the Debtors, on their own behalf and as representatives of their
respective Estates, and Reorganized BSA, are deemed to irrevocably and
unconditionally, fully, finally, and forever waive, release, acquit, and discharge each
and all of the Local Councils and Contributing Chartered Organizations of and
from any and all claims, causes of action, suits, costs, debts, liabilities, obligations,
dues, sums of money, accounts, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, executions and demands
whatsoever, of whatever kind or nature (including, without limitation, those arising
under the Bankruptcy Code), whether known or unknown, suspected or
unsuspected, in law or in equity, which the Debtors, their Estates, or Reorganized
BSA have, had, may have, or may claim to have against any of the Local Councils
and Contributing Chartered Organizations with respect to any Abuse Claims
(collectively, the “Scouting Released Claims”).

       3.      Releases by Holders of Abuse Claims. As of the Effective Date, except
for the rights that remain in effect from and after the Effective Date to enforce the
Plan and the Confirmation Order, pursuant to section 1123(b) of the Bankruptcy


                                       90
   Case 20-10343-LSS        Doc 4107       Filed 05/16/21   Page 98 of 510




Code, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Protected Parties to facilitate and implement
the reorganization of the Debtors and the settlements embodied in the Plan,
including the Abuse Claims Settlement, as an integral component of the Plan, and
except as otherwise expressly provided in the Plan or the Confirmation Order, to
the maximum extent permitted under applicable law, as such law may be extended
subsequent to the Effective Date, all holders of Abuse Claims shall, and shall be
deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever discharge and release each and all of the Protected Parties and their
respective property and successors and assigns of and from all Abuse Claims and
any and all Claims and Causes of Action whatsoever, whether known or unknown,
asserted or unasserted, derivative or direct, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, or otherwise, whether for tort, fraud, contract,
veil piercing or alter-ego theories of liability, successor liability, contribution,
indemnification, joint liability, or otherwise, arising from or related in any way to
such Abuse Claims.

        4.     Releases by Holders of Claims. As of the Effective Date, except for
the rights that remain in effect from and after the Effective Date to enforce the Plan
and the Confirmation Order, for good and valuable consideration, the adequacy of
which is hereby confirmed, including the service of the Released Parties to facilitate
and implement the reorganization of the Debtors and the settlements embodied in
the Plan, as an integral component of the Plan, and except as otherwise expressly
provided in the Plan or the Confirmation Order, to the maximum extent permitted
under applicable law, as such law may be extended subsequent to the Effective Date,
all Releasing Claim Holders shall, and shall be deemed to, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever release and discharge each and
all of the Released Parties of and from any and all Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of
any nature whatsoever (including any derivative claims or Causes of Action asserted
or that may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates),
whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, contract, tort or otherwise, based on or relating to, or in any manner arising
from, in whole or in part, any act, omission, transaction, event, or other
circumstance taking place or existing on or before the Effective Date (including
before the Petition Date) in connection with or related to the Debtors, the Estates,
their respective assets and properties, the Chapter 11 Cases, the subject matter of,
or the transactions or events giving rise to, any Claim or Interest that is treated by
the Plan, the business or contractual arrangements between one or both of the
Debtors and any Released Party, the restructuring of any Claim or Interest that is
treated by the Plan before or during the Chapter 11 Cases, any of the Plan
Documents, or any related agreements, instruments, and other documents created
or entered into before or during the Chapter 11 Cases or the negotiation,
formulation, preparation or implementation thereof, the pursuit of Confirmation,
the administration and implementation of the Plan, the solicitation of votes with
respect to the Plan, the Distribution of property under the Plan, or any other act or


                                      91
            Case 20-10343-LSS      Doc 4107        Filed 05/16/21   Page 99 of 510




       omission, transaction, agreement, event, or other occurrence taking place on or
       before the Effective Date related or relating to the foregoing; provided, however,
       that the releases set forth in this Article X.J.4 shall not, and shall not be construed
       to: (a) release any Released Party from Causes of Action arising out of, or related to,
       any act or omission of a Released Party that is a criminal act or that constitutes
       fraud, gross negligence or willful misconduct; (b) release any post-Effective Date
       obligations of any Person under the Plan Documents or any document, instrument,
       or agreement executed to implement the Plan; or (c) modify, reduce, impair or
       otherwise affect the ability of any holder of a Allowed Non-Abuse Litigation Claim
       to recover on account of such Allowed Claim in accordance with Article III.B.9.
       Notwithstanding the foregoing or anything to the contrary herein, with respect to
       holders of Allowed General Unsecured Claims or Allowed Non-Abuse Litigation
       Claims, nothing in the Plan or the release set forth in Article X.J.4 shall, or shall be
       construed to, release any claims or Causes of Action against any Local Council,
       Chartered Organization, or Insurance Company.

       K.     Exculpation. From and after the Effective Date, none of the Exculpated
Parties shall have or incur any liability to, or be subject to any right of action by, any
Person for any act, omission, transaction, event, or other circumstance occurring on or
before the Effective Date in connection with, relating to or arising out of the Chapter 11
Cases, the negotiation of the Plan Documents, the Releases and Injunctions, the pursuit of
Confirmation of the Plan, the administration, consummation and implementation of the
Plan or the property to be Distributed under the Plan, or the management or operation of
the Debtors (except for any liability that results primarily from such Exculpated Party’s
gross negligence, bad faith or willful misconduct). In all respects, each and all such
Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to their
duties and responsibilities under, or in connection with, the matters referenced in the
preceding sentence.

       L.     Injunctions Related to Releases and Exculpation.

               1.     Injunction Related to Releases. As of the Effective Date, all holders of
       Claims that are the subject of Article X.J are, and shall be, expressly, conclusively,
       absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited,
       barred and enjoined from taking any of the following actions against any Released
       Party or its property or successors or assigns on account of or based on the subject
       matter of such Claims, whether directly or indirectly, derivatively or otherwise:
       (a) commencing, conducting or continuing in any manner, directly or indirectly, any
       suit, action or other proceeding (including any judicial, arbitral, administrative or
       other proceeding) in any forum; (b) enforcing, attaching (including, without
       limitation, any prejudgment attachment), collecting, or in any way seeking to
       recover any judgment, award, decree, or other order; (c) creating, perfecting or in
       any way enforcing in any matter, directly or indirectly, any Lien or Encumbrance;
       and/or (d) setting off, seeking reimbursement or contributions from, or subrogation
       against, or otherwise recouping in any manner, directly or indirectly, any amount
       against any liability or obligation that is discharged under Article X.E or released
       under Article X.J; provided, however, that the injunctions set forth in this Article


                                              92
          Case 20-10343-LSS        Doc 4107     Filed 05/16/21     Page 100 of 510




      X.L.1 shall not, and shall not be construed to, enjoin any holder of a Claim that is
      the subject of Article X.J from taking any action arising out of, or related to, any act
      or omission of a Released Party that is a criminal act or that constitutes fraud, gross
      negligence or willful misconduct.

             2.     Injunction Related to Exculpation. As of the Effective Date, all
      holders of Claims that are the subject of Article X.K are, and shall be, expressly,
      conclusively, absolutely, unconditionally, irrevocably, and forever stayed,
      restrained, prohibited, barred and enjoined from taking any of the following actions
      against any Exculpated Party on account of or based on the subject matter of such
      Claims, whether directly or indirectly, derivatively or otherwise: (a) commencing,
      conducting or continuing in any manner, directly or indirectly, any suit, action or
      other proceeding (including any judicial, arbitral, administrative or other
      proceeding) in any forum; (b) enforcing, attaching (including any prejudgment
      attachment), collecting, or in any way seeking to recover any judgment, award,
      decree, or other order; (c) creating, perfecting or in any way enforcing in any
      matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off,
      seeking reimbursement or contributions from, or subrogation against, or otherwise
      recouping in any manner, directly or indirectly, any amount against any liability or
      obligation that is discharged under Article X.E or released under Article X.J;
      provided, however, that the injunctions set forth in this Article X.L.2 shall not, and
      shall not be construed to, enjoin any Person that is the subject of Article X.K from
      taking any action arising out of, or related to, any act or omission of a Exculpated
      Party that is a criminal act or that constitutes fraud, gross negligence or willful
      misconduct.

        M.      Insurance Provisions. The provisions of this Article X.M shall apply to all
Entities, including all Insurance Companies.

              1.      Except as provided in the Hartford Insurance Settlement Agreement and
      any other Insurance Settlement Agreement, nothing contained in the Plan, the Plan
      Documents, or the Confirmation Order, including any provision that purports to be
      preemptory or supervening, shall in any way operate to, or have the effect of, impairing,
      altering, supplementing, changing, expanding, decreasing, or modifying (a) the rights or
      obligations of any Insurance Company or (b) any rights or obligations of the Debtors
      arising out of or under any Insurance Policy. For all issues relating to insurance coverage
      allegedly provided by Hartford, the provisions, terms, conditions, and limitations of the
      Hartford Insurance Settlement Agreement (if effective in accordance with its terms and
      conditions and approved by an order of the Bankruptcy Court) shall control, and for all
      issues relating to insurance coverage allegedly provided by any other Settling Insurance
      Company, the provisions, terms, conditions, and limitations of the applicable Insurance
      Settlement Agreement shall control. For all other issues relating to insurance coverage,
      the provisions, terms, conditions, and limitations of the Insurance Policies shall control.
      For the avoidance of doubt, nothing contained in the Plan, the Plan Documents, the
      Confirmation Order, the Affirmation Order, or any findings of fact, conclusions of law or
      other determinations made in connection therewith (including any estimation or valuation
      of Abuse Claims or the Debtors’ liability for Abuse Claims, either individually or in the


                                              93
          Case 20-10343-LSS         Doc 4107      Filed 05/16/21     Page 101 of 510




       aggregate, pursuant to Article V.T or pursuant to any other order or agreement entered in
       the Chapter 11 Cases) shall: (x) operate to require any Insurance Company to indemnify
       or pay the liability or defense costs of any Protected Party that it would not have been
       required to pay in the absence of the Plan, the Plan Documents, the Confirmation Order,
       the Affirmation Order, or of such findings, conclusions and determinations made in
       connection therewith (including any such estimation or valuation of Abuse Claims or the
       Debtors’ liability for Abuse Claims); (y) establish (i) the liability of the Debtors with
       respect to any individual Abuse Claim or the Debtors’ aggregate liability for Abuse
       Claims or (ii) the liquidated amount of any such Abuse Claim or Abuse Claims; or
       (z) impair or affect the right of any Insurance Company or other insurer or alleged insurer
       (i) to assert all of its rights and defenses under any BSA Insurance Policy or Local
       Council Insurance Policy and applicable law with respect to coverage of any Abuse
       Claim or (ii) to assume the defense of any insured Person against any Abuse Claim in the
       tort system and to assert all of the insured Person’s defenses to liability in connection
       with any such Abuse Claim.

               2.      The Plan, the Plan Documents, and the Confirmation Order shall be
       binding on the Debtors, Reorganized BSA, and the Settlement Trust. Except as provided
       in any Insurance Settlement Agreement, the obligations, if any, of the Settlement Trust to
       pay holders of Abuse Claims shall be determined pursuant to the Plan and the Plan
       Documents. Except as provided in Article X.M.4, none of (a) the Bankruptcy Court’s or
       District Court’s approval of the Plan or the Plan Documents, (b) the Confirmation Order,
       the Affirmation Order or any findings or conclusions entered with respect to
       Confirmation, or (c) any estimation or valuation of Abuse Claims, either individually or
       in the aggregate (including any agreement as to the valuation of Abuse Claims) in the
       Chapter 11 Cases shall, with respect to any Insurance Company, constitute or be deemed
       to constitute a trial or hearing on the merits or an adjudication or judgment, or accelerate
       the obligations, if any, of any Insurance Company under its Insurance Policies.

               3.     No provision of the Plan, other than those provisions contained in the
       applicable Injunctions contained in Article X of the Plan, shall be interpreted to affect or
       limit the protections afforded to any Settling Insurance Company by the Channeling
       Injunction or the Insurance Entity Injunction (if the Plan is Confirmed as a Global
       Resolution Plan).

               4.     Nothing in this Article X.M is intended or shall be construed to preclude
       otherwise applicable principles of res judicata or collateral estoppel from being applied
       against any Insurance Company with respect to any issue that is actually litigated by such
       Insurance Company as part of its objections, if any, to Confirmation or as part of any
       contested matter or adversary proceeding filed by such Insurance Company in
       conjunction with or related to Confirmation. Plan objections that are withdrawn prior to
       the conclusion of the Confirmation Hearing shall be deemed not to have been actually
       litigated.

        N.     Reservation of Rights. Notwithstanding any other provision of the Plan to the
contrary, no provision of this Article X shall be deemed or construed to satisfy, discharge,
release or enjoin claims by the Settlement Trust, Reorganized BSA, or any other Person, as the


                                               94
            Case 20-10343-LSS        Doc 4107      Filed 05/16/21     Page 102 of 510




case may be, against (1) the Settlement Trust for payment of Abuse Claims in accordance with
the Trust Distribution Procedures, (2) the Settlement Trust for the payment of Settlement Trust
Expenses, or (3) any Insurance Company that has not performed under an Insurance Policy or an
Insurance Settlement Agreement.

       O.      Disallowed Claims. On and after the Effective Date, the Debtors and
Reorganized BSA shall be fully and finally discharged of any and all liability or obligation on
any and all Disallowed Claims, and any order Disallowing a Claim that is not a Final Order as of
the Effective Date solely because of a Person’s right to move for reconsideration of such order
pursuant to section 502 of the Bankruptcy Code or Bankruptcy Rule 3008 shall nevertheless
become and be deemed to be a Final Order on the Effective Date.

        P.      No Successor Liability. Except as otherwise expressly provided in the Plan,
Reorganized BSA does not, pursuant to the Plan or otherwise, assume, agree to perform, pay or
indemnify any Person, or otherwise have any responsibility for any liabilities or obligations of
the Debtors relating to or arising out of the operations of or assets of the Debtors, whether arising
prior to, on or after the Effective Date. Neither the Debtors, Reorganized BSA, nor the
Settlement Trust is, or shall be deemed to be, a successor to any of the Debtors by reason of any
theory of law or equity (except as otherwise provided in Article IV.C), and none shall have any
successor or transferee liability of any kind or character; provided, however, that Reorganized
BSA and the Settlement Trust shall assume and remain liable for their respective obligations
specified in the Plan and the Confirmation Order.

       Q.      Indemnities.

               1.      Prepetition Indemnification and Reimbursement Obligations.               The
       respective obligations of the Debtors to indemnify and reimburse Persons who are or
       were directors, officers or employees of the Debtors on the Petition Date or at any time
       thereafter up to and including the Effective Date, against and for any obligations pursuant
       to the bylaws, applicable state or non-bankruptcy law, or specific agreement or any
       combination of the foregoing, shall, except with respect to any Perpetrator: (a) survive
       Confirmation of the Plan and remain unaffected thereby; (b) be assumed by Reorganized
       BSA as of the Effective Date; and (c) not be discharged under section 1141 of the
       Bankruptcy Code, irrespective of whether indemnification or reimbursement is owed in
       connection with any event occurring before, on or after the Petition Date. In furtherance
       of, and to implement the foregoing, as of the Effective Date, Reorganized BSA shall
       obtain and maintain in full force insurance for the benefit of each and all of the above-
       indemnified directors, officers and employees, at levels no less favorable than those
       existing as of the date of entry of the Confirmation Order, and for a period of no less than
       three (3) years following the Effective Date.

               2.     Plan Indemnity. In addition to the matters set forth above and not by way
       of limitation thereof, Reorganized BSA shall indemnify and hold harmless all Persons
       who are or were officers or directors of the Debtors on the Petition Date or at any time
       thereafter up to and including the Effective Date on account of and with respect to any
       claim, cause of action, liability, judgment, settlement, cost or expense (including
       attorneys’ fees) on account of claims or Causes of Action threatened or asserted by any


                                                 95
          Case 20-10343-LSS         Doc 4107     Filed 05/16/21     Page 103 of 510




       third party against such officers or directors that seek contribution, indemnity, equitable
       indemnity, or any similar claim, based upon or as the result of the assertion of primary
       claims against such third party by any representative of the Debtors’ Estates.

                3.     Limitation on Indemnification. Notwithstanding anything to the contrary
       set forth in the Plan or elsewhere, neither the Debtors, Reorganized BSA, the Local
       Councils, nor the Contributing Chartered Organizations, as applicable, shall be obligated
       to indemnify or hold harmless any Person for any claim, cause of action, liability,
       judgment, settlement, cost or expense that results primarily from (i) such Person’s bad
       faith, gross negligence or willful misconduct or (ii) an Abuse Claim.

        R.      The Official Committees and the Future Claimants’ Representative. Except as
otherwise described in the Settlement Trust Documents with respect to the Future Claimants’
Representative (if the Plan is Confirmed as a Global Resolution Plan), the Official Committees
and the Future Claimants’ Representative shall continue in existence until the Effective Date, and
after the Effective Date for the limited purposes of prosecuting requests for payment of
Professional Fee Claims for services rendered and reimbursement of expenses incurred prior to
the Effective Date. The Debtors shall pay the reasonable fees and actual and necessary expenses
incurred by the Official Committees and the Future Claimants’ Representative up to the
Effective Date, and after the Effective Date solely for the purposes set forth in the preceding
sentence, in accordance with the Compensation Procedures Order, the Fee Examiner Order, and
the terms of the Plan, including Article II. As of the Effective Date, the members of the
Creditors’ Committee shall be released and discharged from all further authority, duties,
responsibilities, liabilities, and obligations involving the Chapter 11 Cases. Upon the closing of
the Chapter 11 Cases, the Official Committees shall be dissolved. Neither the Debtors nor
Reorganized BSA have any obligation to pay fees or expenses of any Professional retained by
the Official Committees or the Future Claimants’ Representative that are earned or incurred
before the Effective Date to the extent such fees or expenses (or any portion thereof) qualify as
Settlement Trust Expenses, in which case such fees and expenses (or the applicable portion
thereof) shall be paid by the Settlement Trust in accordance with the Settlement Trust
Documents.



                             RETENTION OF JURISDICTION

        A.      Jurisdiction. Until the Chapter 11 Cases are closed, the Bankruptcy Court shall
retain the fullest and most extensive jurisdiction that is permissible, including the jurisdiction
necessary to ensure that the purposes and intent of the Plan are carried out. Except as otherwise
provided in the Plan or the Settlement Trust Agreement, the Bankruptcy Court shall retain
jurisdiction to hear and determine all Claims against and Interests in the Debtors, and to
adjudicate and enforce the Insurance Actions, the Settlement Trust Causes of Action, and all
other Causes of Action which may exist on behalf of the Debtors. Nothing contained herein
shall prevent Reorganized BSA or the Settlement Trust, as applicable, from taking such action as
may be necessary in the enforcement of any Estate Cause of Action, Insurance Action,
Settlement Trust Cause of Action, or other Cause of Action which the Debtors have or may have
and which may not have been enforced or prosecuted by the Debtors, which actions or other


                                               96
           Case 20-10343-LSS        Doc 4107      Filed 05/16/21     Page 104 of 510




Causes of Action shall survive Confirmation of the Plan and shall not be affected thereby except
as specifically provided herein. Nothing contained herein concerning the retention of
jurisdiction by the Bankruptcy Court shall be deemed to be a finding or conclusion that (1) the
Bankruptcy Court in fact has jurisdiction with respect to any Insurance Action, (2) any such
jurisdiction is exclusive with respect to any Insurance Action, or (3) abstention or dismissal of
any Insurance Action pending in the Bankruptcy Court or the District Court as an adversary
proceeding is or is not advisable or warranted, so that another court can hear and determine such
Insurance Action(s). Any court other than the Bankruptcy Court that has jurisdiction over an
Insurance Action shall have the right to exercise such jurisdiction.

        B.      General Retention. Following Confirmation of the Plan, the administration of the
Chapter 11 Cases will continue until the Chapter 11 Cases are closed by a Final Order of the
Bankruptcy Court. The Bankruptcy Court shall also retain jurisdiction for the purpose of
classification of any Claims and the re-examination of Claims which have been Allowed for
purposes of voting, and the determination of such objections as may be filed with the Bankruptcy
Court with respect to any Claims. The failure by the Debtors or Reorganized BSA to object to,
or examine, any Claim for the purposes of voting, shall not be deemed a waiver of the rights of
the Debtors, Reorganized BSA, or the Settlement Trust, as the case may be, to object to or
reexamine such Claim in whole or part.

        C.     Specific Purposes. In addition to the foregoing, the Bankruptcy Court shall retain
jurisdiction over all matters arising out of, or relating to, the Chapter 11 Cases and the Plan,
including jurisdiction to:

             1.     modify the Plan after Confirmation pursuant to the provisions of the
Bankruptcy Code and the Bankruptcy Rules;
               2.     correct any defect, cure any omission, reconcile any inconsistency or make
any other necessary changes or modifications in or to the Plan, the Trust Documents or the
Confirmation Order as may be necessary to carry out the purposes and intent of the Plan,
including the adjustment of the date(s) of performance in the Plan in the event the Effective Date
does not occur as provided herein so that the intended effect of the Plan may be substantially
realized thereby;
                3.     assure performance by the Settlement Trust and the Disbursing Agent of
their respective obligations to make distributions under the Plan;
             4.      enforce and interpret the terms and conditions of the Plan, the Plan
Documents, the Settlement Trust Documents, and any Insurance Settlement Agreements;
                5.       enter such orders or judgments, including injunctions (a) as are necessary
to enforce the title, rights and powers of Reorganized BSA and the Settlement Trust, and (b) as
are necessary to enable holders of Claims to pursue their rights against any Person that may be
liable therefor pursuant to applicable law or otherwise;
               6.      hear and determine any and all motions, adversary proceedings, contested
or litigated matters, and any other matters and grant or deny any applications involving the
Debtors that may be pending on the Effective Date (which jurisdiction shall be non-exclusive as
to any such non-core matters);


                                                97
          Case 20-10343-LSS         Doc 4107     Filed 05/16/21     Page 105 of 510




               7.      hear and determine any motions or contested matters involving taxes, tax
refunds, tax attributes, tax benefits and similar or related matters, including without limitation
contested matters arising on account of transactions contemplated by the Plan, or relating to the
period of administration of the Chapter 11 Cases;
             8.      hear and determine all applications for compensation of Professionals and
reimbursement of expenses under sections 328, 330, 331, or 503(b) of the Bankruptcy Code;
              9.      hear and determine any Causes of Action arising during the period from
the Petition Date to the Effective Date, or in any way related to the Plan or the transactions
contemplated hereby, against the Debtors, Reorganized BSA, the Settlement Trust, and their
respective Representatives;
                10.  hear and determine any and all motions for the rejection, assumption or
assignment of Executory Contracts or Unexpired Leases and the Allowance of any Claims
resulting therefrom;
               11.    hear and determine such other matters and for such other purposes as may
be provided in the Confirmation Order;
              12.     hear and determine the Allowance and/or Disallowance of any Claims,
including Administrative Expense Claims, against or Interests in the Debtors or their Estates,
including any objections to any such Claims or Interests, and the compromise and settlement of
any Claim, including Administrative Expense Claims, against or Interest in the Debtors or their
Estates;
               13.     hear and resolve disputes concerning any reserves under the Plan or the
administration thereof;
               14.     hear and determine all questions and disputes regarding title to the assets
of the Debtors, their Estates or the Settlement Trust;
               15.     enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason or in any respect modified, stayed, reversed, revoked or
vacated, or if distributions pursuant to the Plan or under the Settlement Trust Documents are
enjoined or stayed;
              16.    hear and determine all questions and disputes regarding, and to enforce,
the Abuse Claims Settlement;
               17.     hear and determine the Insurance Actions, any Settlement Trust Cause of
Action and any similar claims, Causes of Action or rights of the Settlement Trust to construe and
take any action to enforce any Insurance Policy, and to issue such orders as may be necessary for
the execution, consummation and implementation of any Insurance Policy, and to determine all
questions and issues arising thereunder; provided, that such retention of jurisdiction shall not
constitute a waiver of any right of a Non-Settling Insurance Company to seek to remove or
withdraw the reference of any Insurance Action filed after the Effective Date;




                                               98
           Case 20-10343-LSS         Doc 4107      Filed 05/16/21      Page 106 of 510




             18.     hear and determine any other matters related hereto, including the
implementation and enforcement of all orders entered by the Bankruptcy Court in the Chapter 11
Cases;
               19.      resolve any disputes concerning whether a Person had sufficient notice of
the Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in connection with
the Chapter 11 Cases, the Bar Date established in the Chapter 11 Cases, or any deadline for
responding or objecting to a Cure Amount, in each case, for the purpose of determining whether
a Claim or Interest is discharged hereunder or for any other purpose;
               20.    enter in aid of implementation of the Plan such orders as are necessary,
including, but not limited to, the implementation and enforcement of the Injunctions, Releases,
and Discharges described herein, including the Channeling Injunction;
               21.    if the Plan is Confirmed as a Global Resolution Plan, hear and determine
any questions and disputes pertaining to, and to enforce, the Abuse Claims Settlement, including
the Contributing Chartered Organization Settlement Contribution, the Local Council Settlement
Contribution and the Hartford Settlement Contribution;
               22.    hear and determine any questions and disputes pertaining to, and to
enforce, the JPM / Creditors’ Committee Settlement;
               23.     enter a Final Order or decree concluding or closing the Chapter 11 Cases;
and
                24.      To enter and implement such orders as may be necessary or appropriate if
any aspect of the Plan, the Settlement Trust, or the Confirmation Order is, for any reason or in
any respect, determined by a court to be inconsistent with, to violate, or insufficient to satisfy
any of the terms, conditions, or other duties associated with any Insurance Policies; provided,
however, that (a) such orders shall not impair the Insurance Coverage Defenses or the rights,
claims, or defenses, if any, of any Insurance Company that are set forth or provided for in the
Plan, the Plan Documents, the Confirmation Order, or any other Final Orders entered in the
Debtors’ Chapter 11 Cases, (b) this provision does not, in and of itself, grant this Court
jurisdiction to hear and decide disputes arising out of or relating to the Insurance Policies, and (c)
all interested parties, including any Insurance Company, reserve the right to oppose or object to
any such motion or order seeking such relief.
        As of the Effective Date, notwithstanding anything in this Article XI to the contrary, the
Restated Debt and Security Documents and any documents related thereto shall be governed by
the jurisdictional provisions thereof and the Bankruptcy Court shall not retain jurisdiction with
respect thereto.
        D.      Courts of Competent Jurisdiction. To the extent that the Bankruptcy Court is not
permitted under applicable law to preside over any of the foregoing matters, the reference to the
“Bankruptcy Court” in this Article XI shall be deemed to be replaced by the “District Court.” If
the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is
otherwise without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or
failure of jurisdiction shall have no effect upon and shall not control, prohibit, or limit the




                                                 99
            Case 20-10343-LSS       Doc 4107     Filed 05/16/21    Page 107 of 510




exercise of jurisdiction by any other court having competent jurisdiction with respect to such
matter.



                             MISCELLANEOUS PROVISIONS

       A.     Closing of Chapter 11 Cases. After each Chapter 11 Case has been fully
administered, Reorganized BSA shall file with the Bankruptcy Court all documents required by
Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close such Chapter
11 Case.

       B.      Amendment or Modification of the Plan.

               1.      Plan Modifications. The Debtors reserve the right, in accordance with the
       Bankruptcy Code and the Bankruptcy Rules, to amend or modify the Plan prior to the
       entry of the Confirmation Order, including amendments or modifications to satisfy
       section 1129(b) of the Bankruptcy Code, and after entry of the Confirmation Order, the
       Debtors may, upon order of the Bankruptcy Court, amend, modify or supplement the Plan
       in the manner provided for by section 1127 of the Bankruptcy Code or as otherwise
       permitted by law, in each case without additional disclosure pursuant to section 1125 of
       the Bankruptcy Code unless section 1127 of the Bankruptcy Code requires additional
       disclosure. In addition, after the Confirmation Date, so long as such action does not
       materially and adversely affect the treatment of holders of Allowed Claims pursuant to
       the Plan, the Debtors may remedy any defect or omission or reconcile any inconsistencies
       in the Plan or the Confirmation Order with respect to such matters as may be necessary to
       carry out the purposes or effects of the Plan, and any holder of a Claim that has accepted
       the Plan shall be deemed to have accepted the Plan as amended, modified, or
       supplemented. All amendments to the Plan (a) must be reasonably acceptable to JPM
       and the Creditors’ Committee to the extent they pertain to the treatment of the 2010
       Credit Facility Claims, the 2019 RCF Claims, the 2010 Bond Claims, or the 2012 Bond
       Claims (in the case of JPM) or Convenience Claims, General Unsecured Claims, or Non-
       Abuse Litigation Claims (in the case of the Creditors’ Committee) and (b) shall not be
       inconsistent with the terms of the Hartford Insurance Settlement Agreement (except as
       provided in Section III.I of such agreement).

              2.      Other Amendments. Before the Effective Date, the Debtors may make
       appropriate technical adjustments and modifications to the Plan and the documents
       contained in the Plan Supplement without further order or approval of the Bankruptcy
       Court.

        C.     Revocation or Withdrawal of Plan. The Debtors reserve the right to revoke or
withdraw the Plan prior to the Effective Date. If the Plan has been revoked or withdrawn prior to
the Effective Date, or if Confirmation of the Plan or the occurrence of the Effective Date does
not occur, then: (1) the Plan shall be null and void in all respects; (2) any settlement or
compromise embodied in the Plan (including the fixing or limiting to an amount any Claim or
Interest or Class of Claims or Interests), assumption of executory contracts or unexpired leases


                                              100
           Case 20-10343-LSS         Doc 4107     Filed 05/16/21      Page 108 of 510




affected by the Plan, and any document or agreement executed pursuant to the Plan, including
the Settlement Trust Documents, shall be deemed null and void; and (3) nothing contained in the
Plan shall (i) constitute a waiver or release of any Claim against, or any Interest in, the Debtors
or any other Person; (ii) prejudice in any manner the rights of the Debtors or any other Person; or
(iii) constitute an admission of any sort by the Debtors or any other Person.

       D.      Request for Expedited Determination of Taxes. The Debtors and Reorganized
BSA, as applicable, shall have the right to request an expedited determination under section
505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and all
taxable periods ending after the Petition Date to and including the Effective Date.

        E.      Non-Severability of Plan Provisions. If, before the entry of the Confirmation
Order, any term or provision of the Plan is held by the Bankruptcy Court to be invalid, void, or
unenforceable, the Bankruptcy Court, at the request of the Debtors, shall have the power to alter
and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void,
or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way be affected,
impaired or invalidated by such holding, alteration, or interpretation. The Confirmation Order
shall constitute a judicial determination and shall provide that each term and provision of the
Plan, as it may have been altered or interpreted in accordance with the foregoing, is (1) valid and
enforceable pursuant to its terms, (2) integral to the Plan and may not be deleted or modified
without the consent of the Debtors or Reorganized BSA (as the case may be), and (3)
nonseverable and mutually dependent.

       F.     Notices. All notices, requests, and demands to or upon the Debtors or
Reorganized BSA to be effective shall be in writing (including by email transmission) and,
unless otherwise expressly provided herein, shall be deemed to have been duly given or made
when actually delivered, addressed as follows:

                       Boy Scouts of America
                       1325 W. Walnut Hill Lane
                       Irving, Texas 75015
                       Attn: Steven McGowan, General Counsel
                       Email: Steve.McGowan@scouting.org

                       with copies to:

                       White & Case LLP
                       1221 Avenue of the Americas
                       New York, New York 10020
                       Attn: Jessica C. Lauria
                       Email: jessica.lauria@whitecase.com

                       – and –




                                                101
          Case 20-10343-LSS         Doc 4107     Filed 05/16/21    Page 109 of 510




                      White & Case LLP
                      111 South Wacker Drive, Suite 5100
                      Chicago, Illinois 60606
                      Attn: Michael C. Andolina
                            Matthew E. Linder
                      Email: mandolina@whitecase.com
                             mlinder@whitecase.com

                      – and –

                      Morris, Nichols, Arsht & Tunnell LLP
                      1201 North Market Street, 16th Floor
                      P.O. Box 1347
                      Wilmington, Delaware 19899-1347
                      Attn: Derek C. Abbott
                      Email: dabbott@morrisnichols.com

       G.      Notices to Other Persons. After the occurrence of the Effective Date,
Reorganized BSA has authority to send a notice to any Person providing that to continue to
receive documents pursuant to Bankruptcy Rule 2002, such Person must file a renewed request
to receive documents pursuant to Bankruptcy Rule 2002; provided, however, that the U.S.
Trustee need not file such a renewed request and shall continue to receive documents without
any further action being necessary. After the occurrence of the Effective Date, Reorganized
BSA is authorized to limit the list of Persons receiving documents pursuant to Bankruptcy Rule
2002 to the U.S. Trustee and those Persons that have filed such renewed requests:

        H.      Governing Law. Except to the extent that the Bankruptcy Code or other federal
law is applicable, or to the extent an exhibit hereto or a schedule in the Plan Supplement or any
other Plan Document provides otherwise, the rights, duties, and obligations arising under the
Plan shall be governed by, and construed and enforced in accordance with, the laws of the State
of Delaware, without giving effect to the principles of conflict of laws thereof; provided,
however, that governance matters relating to Reorganized BSA shall be governed by the laws of
the District of Columbia.

       I.      Immediate Binding Effect. Notwithstanding Bankruptcy Rules 3020(e), 6004(h),
7062, or otherwise, upon the occurrence of the Effective Date, the terms of the Plan (including
the Plan Supplement) shall be immediately effective and enforceable and deemed binding upon
and inure to the benefit of any Person named or referred to in the Plan and the successors and
assigns of such Person.

        J.     Timing of Distributions or Actions. In the event that any payment, Distribution,
act or deadline under the Plan is required to be made or performed or occurs on a day that is not
a Business Day, then such payment, Distribution, act or deadline shall be deemed to occur on the
next succeeding Business Day, but if so made, performed or completed by such next succeeding
Business Day, shall be deemed to have been completed or to have occurred as of the required
date.




                                              102
           Case 20-10343-LSS        Doc 4107      Filed 05/16/21     Page 110 of 510




        K.      Deemed Acts. Whenever an act or event is expressed under the Plan to have been
deemed done or to have occurred, it shall be deemed to have been done or to have occurred by
virtue of the Plan or the Confirmation Order without any further act by any Person.

       L.      Entire Agreement. The Plan Documents set forth the entire agreement and
undertakings relating to the subject matter thereof and supersede all prior discussions,
negotiations, understandings and documents. No Person shall be bound by any terms,
conditions, definitions, warranties, understandings, or representations with respect to the subject
matter hereof, other than as expressly provided for in the Plan or the other Plan Documents or as
may hereafter be agreed to by the affected parties in writing.

         M.     Plan Supplement. Any and all exhibits, lists, or schedules referred to herein but
not filed with the Plan shall be contained in the Plan Supplement to be filed with the Clerk of the
Bankruptcy Court prior to the Confirmation Hearing on the Plan, and such Plan Supplement is
incorporated into and is part of the Plan as if set forth in full herein. The Plan Supplement will
be available for inspection in the office of the Clerk of the Bankruptcy Court during normal court
hours,     at    the   website      maintained      by     the    Notice   and    Claims     Agent
(https://cases.omniagentsolutions.com/BSA), and at the Bankruptcy Court’s website
(ecf.deb.uscourts.gov).

        N.      Withholding of Taxes. The Disbursing Agent, the Settlement Trust or any other
applicable withholding agent, as applicable, shall withhold from any assets or property
distributed under the Plan any assets or property which must be withheld for foreign, federal,
state and local taxes payable with respect thereto or payable by the Person entitled to such assets
to the extent required by applicable law.

        O.      Payment of Quarterly Fees. All Quarterly Fees due and payable prior to the
Effective Date shall be paid on or before the Effective Date. The Reorganized Debtors shall pay
all such fees that arise after the Effective Date, but before the closing of the Chapter 11 Cases,
and shall comply with all applicable statutory reporting requirements.

        P.      Duty to Cooperate. Nothing in the Plan, the other Plan Documents or the
Confirmation Order shall relieve (by way of injunction or otherwise) any Person that is or claims
to be entitled to indemnity under an Insurance Policy from any duty to cooperate that may be
required by any such Insurance Policy or under applicable law with respect to the defense and/or
settlement of any Claim for which coverage is sought under such Insurance Policy. To the extent
that any Person incurs costs in satisfying such duty to cooperate with respect to Abuse Claims,
the Settlement Trust shall reimburse Person for all such reasonable out-of-pocket expenses.

        Q.      Effective Date Actions Simultaneous. Unless the Plan or the Confirmation Order
provides otherwise, actions required to be taken on the Effective Date shall take place and be
deemed to have occurred simultaneously, and no such action shall be deemed to have occurred
prior to the taking of any other such action.

       R.     Consent to Jurisdiction. Upon default under the Plan, Reorganized BSA, the
Settlement Trust, the Settlement Trustee, the Official Committees, the Future Claimants’
Representative, and the Protected Parties, or any successor thereto, respectively, consent to the


                                               103
          Case 20-10343-LSS       Doc 4107    Filed 05/16/21    Page 111 of 510




jurisdiction of the Bankruptcy Court, and agree that it shall be the preferred forum for all
proceedings relating to any such default.




                        [Remainder of Page Intentionally Left Blank]




                                            104
         Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 112 of 510




Dated: May 16, 2021                 Boy Scouts of America
                                    Delaware BSA, LLC

                                    /s/ DRAFT
                                    Roger C. Mosby
                                    Chief Executive Officer and President
Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 113 of 510




                       EXHIBIT A-1

             GLOBAL RESOLUTION PLAN TDP
  Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 114 of 510




        TRUST DISTRIBUTION PROCEDURES OF THE
BOY SCOUTS OF AMERICA SETTLEMENT TRUST FOR THE GLOBAL
                   RESOLUTION PLAN
                 Case 20-10343-LSS                    Doc 4107             Filed 05/16/21              Page 115 of 510




                                                          Table of Contents


                                                                                                                                          Pages
Article I Definitions ........................................................................................................................1
           1.1        Capitalized Terms ....................................................................................................1
Article II Rules of Interpretation and General Guidelines ..............................................................1
           2.1        Purpose.....................................................................................................................1
           2.2        General Principles ....................................................................................................1
           2.3        Sole and Exclusive Method .....................................................................................2
           2.4        Interpretation ............................................................................................................2
           2.5        Confidentiality and Privilege ...................................................................................2
Article III General Trust Procedures ..............................................................................................3
           3.1        Expedited Distributions ...........................................................................................3
           3.2        Trust Claim Submission...........................................................................................3
           3.3        Cooperation ..............................................................................................................4
           3.4        Deceased Abuse Survivor ........................................................................................4
Article IV Trust Evaluation Procedures ..........................................................................................5
           4.1        General .....................................................................................................................5
           4.2        Claims Evaluation ....................................................................................................5
           4.3        Invalid Abuse Claims ...............................................................................................6
           4.4        Valid Abuse Claims .................................................................................................6
           4.5        Treatment of Valid Abuse Claims ...........................................................................7
           4.6        Reconsideration of Settlement Trustee’s Determination .........................................7
Article V Claims Matrix and Points Scaling Factors ......................................................................9
           5.1        Points System ...........................................................................................................9
           5.2        Conversion of Points to Cash Payments ..................................................................9
           5.3        Claims Matrix ........................................................................................................10
           5.4        Points Scaling Factors ............................................................................................11
           5.5        Claims Calculus .....................................................................................................15
Article VI Payment of Settled Claims...........................................................................................16
           6.1        Settled Claim Payments .........................................................................................16
           6.2        Initial Distribution Payment Scaling Factor ..........................................................16
           6.3        Payment of Initial Distribution ..............................................................................17
                Case 20-10343-LSS                   Doc 4107             Filed 05/16/21              Page 116 of 510




          6.4       Subsequent Payments.............................................................................................17
          6.5       Release ...................................................................................................................18
Article VII Tender of Insured Abuse Claims and Coverage Litigation with Insurers ..................18
          7.1       Rights of Settlement Trust Against Non-Settling Insurance Companies...............18
          7.2       Treatment of Insured Abuse Claims ......................................................................19
          7.3       Reimbursement of Insured Abuse Claims .............................................................19
          7.4       Coverage Disputes .................................................................................................20
          7.5       No Direct Action Right ..........................................................................................20
          7.6       Rights of Non-Settling Insurance Companies........................................................20
          7.7       Results of Negotiation or Litigation ......................................................................21
Article VIII Indirect Claims .........................................................................................................21
          8.1       Indirect Abuse Claims............................................................................................21
          8.2       Offset......................................................................................................................22
Article IX Tort System Alternative ...............................................................................................22
          9.1       Exhaustion of Trust Distribution and Reconsideration Procedures .......................22
          9.2       Tender to Non-Settling Insurance Company .........................................................22
          9.3       Acceptance of Tender ............................................................................................23
          9.4       Limit on Settlement Trust Liability .......................................................................23
          9.5       Parties to Lawsuit ...................................................................................................23
          9.6       Defenses .................................................................................................................23
          9.7       Costs.......................................................................................................................24
          9.8       Settlement or Final Judgment ................................................................................24
          9.9       Payment of Judgments by the Settlement Trust .....................................................24
Article X Miscellaneous Provisions ..............................................................................................25
          10.1      Non-Binding Effect of Settlement Trust and/or Litigation Outcome ....................25
          10.2      Amendments ..........................................................................................................25
          10.3      Severability ............................................................................................................25
          10.4      Governing Law ......................................................................................................26
              Case 20-10343-LSS               Doc 4107          Filed 05/16/21           Page 117 of 510




               BOY SCOUTS OF AMERICA SETTLEMENT TRUST
    TRUST DISTRIBUTION PROCEDURES FOR THE GLOBAL RESOLUTION PLAN
                                                     ARTICLE I
                                                    DEFINITIONS
        1.1       Capitalized Terms. Capitalized terms used in these Trust Distribution Procedures

shall have the meanings given them in the Plan, the Trust Agreement, or the Bankruptcy Code,

unless otherwise defined herein, and such definitions are incorporated in these Trust Distribution

Procedures by reference.

                                   ARTICLE II
                RULES OF INTERPRETATION AND GENERAL GUIDELINES
        2.1       Purpose. The purpose of the Settlement Trust is to assume liability for all Abuse

Claims, to hold, preserve, maximize and administer the Settlement Trust Assets, and to determine

and direct the processing, liquidation and payment of all valid Abuse Claims.1 The purpose of

these Trust Distribution Procedures (“TDP”) is to permit the Settlement Trustee to provide

substantially similar treatment to holders of similar, legally valid and supported Abuse Claims

according to the procedures set forth herein.

        2.2       General Principles. As a general principle, these TDP are intended to set out

procedures that provide substantially the same treatment to holders of similar Abuse Claims. The

procedures described herein including, without limitation, the Base Points and Maximum Points

(each as defined below) values set forth in the Claims Matrix and the discretion given to the

Settlement Trustee to determine and to adjust the points value to be assigned to a particular

Submitted Abuse Claim through application of the Points Scaling Factors (each as defined below),

are intended to reflect the relative values of valid Submitted Abuse Claims.




1   For purposes of these Trust Distribution Procedures, the terms “Settlement Trust” and “Settlement Trustee” shall include
    references to any litigation sub-trust and related litigation sub-trust trustee established pursuant to the Trust Agreement.
             Case 20-10343-LSS        Doc 4107        Filed 05/16/21    Page 118 of 510




       2.3      Sole and Exclusive Method. These TDP shall be the sole and exclusive method

by which a holder of an Abuse Claim (an “Abuse Claimant” or “Claimant”) may seek allowance

and distribution on such Claim with respect to the Protected Parties and Non-Settling Insurance

Companies.

       2.4      Interpretation. The terms of the Plan shall prevail if there is any discrepancy

between the terms of the Plan and the terms of these TDP.

       2.5      Confidentiality and Privilege. All submissions to the Settlement Trust by an

Abuse Claimant shall be treated as made in the course of settlement discussions between the

Claimant and the Settlement Trust and intended by the parties to be confidential and to be protected

by all applicable state and federal privileges, including, but not limited to, those directly applicable

to settlement discussions.     The Settlement Trust will preserve the confidentiality of such

submissions, and shall disclose the contents thereof only to such persons as authorized by the

Abuse Claimant, or in response to a valid subpoena of such materials issued by the Bankruptcy

Court, a Delaware state court, the United States District Court for the District of Delaware or any

other court of competent jurisdiction.

       Notwithstanding anything in the foregoing to the contrary, with the consent of the

Settlement Trust Advisory Committee (“STAC”), the Settlement Trust may disclose information,

documents, or other materials reasonably necessary in the Settlement Trust’s judgment to preserve,

litigate, resolve, or settle coverage, or to comply with an applicable obligation under an Insurance

Policy, indemnity, or settlement agreement; provided, however, that the Settlement Trust shall take

any and all steps reasonably feasible in its judgment to preserve the further confidentiality of such

information, documents, and materials. Nothing in these TDP shall be construed to authorize the




                                                  2
             Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 119 of 510




Settlement Trustee to waive privilege to disseminate documents to any Abuse Claimant or their

respective counsel.

                                     ARTICLE III
                              GENERAL TRUST PROCEDURES
       3.1      Expedited Distributions. As set forth in the Plan and Confirmation Order, a Direct

Abuse Claimant who properly completes a non-duplicative proof of claim may elect to resolve his

or her Abuse Claim for an Expedited Distribution of $1,500. The Settlement Trust shall make

Expedited Distributions to Abuse Claimants who have properly elected to receive the Expedited

Distribution, and who have executed an appropriate release, on or as soon as practicable after the

Effective Date. Abuse Claimants that elect to receive the Expedited Distribution will not have to

submit any additional information to the Settlement Trust in order to receive payment of the

Expedited Distribution from the Settlement Trust.

       An Abuse Claimant who elects to receive the Expedited Distribution shall have no other

remedies with respect to his or her Abuse Claim against the Settlement Trust, Protected Parties, or

any Non-Settling Insurance Company. An Abuse Claimant who does not properly elect to receive

the Expedited Distribution may not later elect to receive the Expedited Distribution. Abuse

Claimants that elect to receive an Expedited Distribution will not be eligible to receive any further

distribution on account of their Abuse Claim pursuant to these TDP.

       3.2      Trust Claim Submission. Each Abuse Claimant that does not make the Expedited

Distribution Election and instead elects to pursue recovery from the Settlement Trust pursuant to

these TDP must submit his or her claim for determination of validity, insured status, and potential

valuation by the Settlement Trustee pursuant to the requirements set forth herein (each, a “Trust

Claim Submission”). In order to properly make a Trust Claim Submission, each submitting

Abuse Claimant must (a) complete under oath a questionnaire to be developed by the Settlement



                                                 3
             Case 20-10343-LSS       Doc 4107       Filed 05/16/21    Page 120 of 510




Trustee in consultation with Reorganized BSA; (b) produce all records and documents requested

by the Settlement Trustee, including all documents pertaining to all settlements, awards, or

contributions already received, or that are expected to be received, from BSA or other sources; (c)

consent to and cooperate in any examinations requested by the Settlement Trustee (including by

healthcare professionals selected by the Settlement Trustee) (a “Trustee Interview”); and (d)

consent to and cooperate in a written and/or oral examination under oath if requested to do so by

the Settlement Trustee. To complete the evaluation of each Abuse Claim submitted through a

Trust Claim Submission (each a “Submitted Abuse Claim”), the Settlement Trustee also may,

but is not required to, obtain additional evidence from the Abuse Claimant or from other parties

pursuant to the Cooperation Agreement Obligations (as defined below).

       3.3      Cooperation.    The Settlement Trust shall perform all obligations under the

Insurance Policies issued by the Non-Settling Insurance Companies in order to maintain coverage

and obtain the benefit of coverage under such policies. Such obligations shall include any

requirement to share documents, witnesses, or other information with the Non-Settling Insurance

Companies, to the extent required under the relevant insurance policies (the “Trust Cooperation

Obligations”). In addition, the parties to the Cooperation Agreement shall provide the Settlement

Trust with documents, witnesses, or other information as provided therein (the “Cooperation

Agreement Obligations” and together with the Trust Cooperation Obligations, the “Cooperation

Obligations”). Other than their Cooperation Agreement Obligations owed to the Settlement Trust,

the Settlement Trust’s counterparties thereto shall have no obligation to act in any capacity in the

claims resolution process under these TDP.

       3.4      Deceased Abuse Survivor. The Settlement Trustee shall review the claim of a

deceased Abuse Claimant without regard to the Abuse Claimant’s death, except that the Settlement



                                                4
              Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 121 of 510




Trustee may require evidence that the person submitting the claim on behalf of the decedent is

authorized to do so.

                                      ARTICLE IV
                             TRUST EVALUATION PROCEDURES
       4.1       General. The claims review and validation procedures set forth in this Article IV

will apply to all Submitted Abuse Claims.

       4.2       Claims Evaluation. The Settlement Trustee shall evaluate each Submitted Trust

Claim individually, and shall follow the procedures and guidelines outlined below in order to

provide substantially the same treatment to holders of similar Abuse Claims. After a review of the

documentation provided by the Abuse Claimant in his or her Trust Claim Submission, materials

received pursuant to the Cooperation Agreement Obligations, and any follow-up materials or

examinations (including, without limitation, any Trustee Interview), the Settlement Trustee will

either find the Abuse Claim to be legally valid or invalid. In order to make this determination,

among other things, the Settlement Trustee must evaluate each Submitted Abuse Claim to

determine whether the evidence viably supports a finding that:

       (i)       the Abuse Claimant timely filed a proper Proof of Claim in the Chapter 11 Cases
                 prior to the Bar Date and the Claim is not barred by any statute of limitations,
                 repose, or by other applicable law, or—if the Proof of Claim is defective or
                 untimely, or the Claim is barred by a statute of limitations, repose, or other
                 applicable law—the strength of the evidence supporting the Submitted Abuse
                 Claim warrants making a distribution from the Settlement Trust to the holder of
                 such Claim;
       (ii)      the Submitted Abuse Claim had not been previously resolved by litigation and/or
                 settlement with a Protected Party or through the tort system; and
       (iii)     the Abuse Claimant at issue in the Submitted Abuse Claim was abused by an
                 employee or volunteer of a Protected Party or by a Scout participant; provided,
                 however, that if the Protected Party referenced in this subsection is a Contributing
                 Chartered Organization, the Abuse asserted in the Submitted Abuse Claim occurred
                 in connection with the Contributing Chartered Organization’s sponsorship of one
                 or more Scouting units.



                                                  5
             Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 122 of 510




       4.3      Invalid Abuse Claims. Except as otherwise provided herein, if the Settlement

Trustee finds that the evidence submitted by the Abuse Claimant in a Trust Claim Submission does

not support a viable claim against a Protected Party in the tort system, the Settlement Trustee shall

make a determination that the Submitted Abuse Claim is invalid and provide written notice of its

determination to the relevant Abuse Claimant (an “Invalid Claim Notice”).

       Such determination may be based on a conclusion that the information provided in the

Trust Claim Submission is fraudulent or insufficient to demonstrate a viable claim against a

Protected Party, that the Abuse Claim is time-barred or procedurally deficient, or any other

grounds that the Settlement Trustee in her discretion may find appropriate. The Settlement Trustee

shall have discretion to determine whether a defect in the Abuse Claimant’s Proof of Claim or

Trust Claim Submission should invalidate a Submitted Abuse Claim.              For example, if the

Settlement Trustee finds that a Submitted Abuse Claim (including the related Proof of Claim, if

any) is strong enough to warrant distribution on the Claim from the Settlement Trust, the

Settlement Trustee may find that the Submitted Claim is valid despite the defect or untimeliness

of the Claim and assign points to such Claim pursuant to Article V below.          If the Settlement

Trustee finds that a Submitted Abuse Claim is invalid, the Settlement Trustee will not conduct a

valuation analysis described below in Article V.

       Abuse Claimants shall have the ability to seek reconsideration of the Settlement Trustee’s

determination set forth in the Invalid Claim Notice as described in section 4.6 below.

       4.4      Valid Abuse Claims. If the Settlement Trustee finds that a Submitted Abuse Claim

is valid, the Settlement Trustee shall utilize the Claims Matrix and Points Scaling Factors described

below in Article V to assign a proposed Claims Matrix tier and Points Scaling Factors to such

Abuse Claim (the “Proposed Claim Valuation”), and provide written notice of validity, Proposed



                                                 6
             Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 123 of 510




Claim Valuation, and the Initial Settlement Trust Corpus Scaling Factor (as defined below) and

any Subsequent Trust Corpus Scaling Factor(s) (to the extent they have been determined) to the

Abuse Claimant (a “Valid Claim Notice” and together with the Invalid Claim Notice, a “Claim

Notice”) as set forth in section 4.5 below.

       4.5      Treatment of Valid Abuse Claims. The Settlement Trustee provides a Valid

Claim Notice for any Submitted Abuse Claim that the Settlement Trustee determines to be valid

under sections 4.2 and 4.4 to the relevant Abuse Claimant. The Abuse Claimant shall have the

ability to seek reconsideration of the Proposed Claim Valuation set forth in the Valid Claim Notice

as described in section 4.6. If the Abuse Claimant accepts the Settlement Trustee’s Proposed

Claim Valuation or the reconsideration process set forth in section 4.6 has been exhausted (and no

further action has been taken by the Abuse Claimant in the tort system pursuant to Article IX

below), the subject Submitted Abuse Claim shall become a settled claim at the Proposed Claim

Valuation amount (a “Settled Claim”) and receive treatment in accordance with Article VI,

subject to the Abuse Claimant executing the form of release set forth in section 6.5.

       4.6      Reconsideration of Settlement Trustee’s Determination. An Abuse Claimant

may make a request for reconsideration of (i) the validity of his or her Submitted Abuse Claim, or

(ii) the Proposed Claim Valuation (a “Reconsideration Request”), within 30 days of receiving a

Claim Notice from the Settlement Trust. Each Reconsideration Request must be accompanied by

a check or money order for $500 as an administrative fee for reconsideration. The Abuse Claimant

may submit further evidence in support of the Submitted Abuse Claim with the Reconsideration

Request. The Settlement Trustee will have sole discretion whether to grant the Reconsideration

Request. The decision to grant the Reconsideration Request does not guarantee that the Settlement

Trustee will reach a different result after reconsideration.



                                                  7
           Case 20-10343-LSS         Doc 4107        Filed 05/16/21    Page 124 of 510




       If the Reconsideration Request is denied, the administrative fee will not be returned and

the Settlement Trustee will notify the Abuse Claimant within 30 days of receiving the request that

it will not reconsider the Abuse Claimant’s Submitted Abuse Claim. The Abuse Claimant shall

retain the ability to pursue the Settlement Trust in the tort system as described in Article IX below.

       If the Reconsideration Request is granted, the Settlement Trustee will provide the Abuse

Claimant written notice within 30 days of receiving the Reconsideration Request that it is

reconsidering the Abuse Claimant’s Submitted Abuse Claim. The Settlement Trustee will then

reconsider the Submitted Abuse Claim (in consultation with a Non-Settling Insurance Company if

the Abuse Claim is an Insured Abuse Claim)—including all new information provided by the

Abuse Claimant in the Reconsideration Request and any additional Trustee Interview—and will

have the discretion to find that the Submitted Abuse Claim in question is valid and/or should

receive a new Proposed Claim Valuation.

       If the Settlement Trustee determines upon reconsideration that a Submitted Abuse Claim

is valid and/or should receive a new Proposed Claim Valuation, the Settlement Trustee will deliver

a Valid Claim Notice and return the administrative fee to the relevant Abuse Claimant. If the

Settlement Trustee determines upon reconsideration that the totality of the evidence submitted by

the Abuse Claimant does not support changing the earlier finding that the Submitted Abuse Claim

is invalid or Proposed Claim Valuation, the Settlement Trustee’s earlier determinations as to

validity and/or Proposed Claim Valuation shall stand and the Settlement Trustee will provide a

Claim Notice to the Abuse Claimant of either result within 90 days of delivering notice of accepted

reconsideration to the Abuse Claimant. The Abuse Claimant shall retain the ability to pursue the

Settlement Trust for reconsideration of its claim determination in the tort system as described

below in Article IX.



                                                 8
             Case 20-10343-LSS        Doc 4107        Filed 05/16/21    Page 125 of 510




                                  ARTICLE V
                   CLAIMS MATRIX AND POINTS SCALING FACTORS
       5.1      Points System. The Settlement Trustee shall utilize the claims matrix (the “Claims

Matrix”) and points scaling factors (“Points Scaling Factors”) set forth below in sections 5.3 and

5.4 as the basis to determine a Proposed Claim Valuation for each valid Submitted Abuse Claim.

       5.2      Conversion of Points to Cash Payments. Points assigned to a valid Submitted

Abuse Claim will be converted to a recovery dollar amount to be determined by an aggregate

scaling factor consisting of the Initial Settlement Trust Corpus Scaling Factor and any Subsequent

Settlement Trust Scaling Factor(s) (each as defined below) (the “Settlement Trust Corpus

Scaling Factor”), which is the ratio of the expected size of the Settlement Trust corpus (allowing

for a reserve for Settlement Trust operating expenses and Abuse Claims litigated in the tort system)

to the expected total points assigned to all Submitted Abuse Claims evaluated by the Settlement

Trustee (including Future Abuse Claims). By way of example, if the Settlement Trust corpus is

expected to be valued at net $1.5 billion and the Settlement Trustee expects the total points

assigned to all Submitted Abuse Claims evaluated by the Settlement Trustee (including Future

Abuse Claims) to be 4.5 billion, the Settlement Trust Corpus Scaling Factor will be one third,

meaning that the cash payment value of a point is $1 to 3 points, and consequently, a Settled Claim

assigned 300,000 points would receive $100,000. In contrast, as a further example, if the

Settlement Trust corpus is expected to be $4.5 billion, the Settlement Trust Corpus Scaling Factor

will be one, meaning the cash payment value of a point would instead be $1 to 1 point, and in that

circumstance, a Settled Claim assigned 300,000 points would instead receive $300,000. As set

forth in sections 6.2, 6.3, and 6.4 below, the Settlement Trustee (with the approval of the STAC)

will set an initial scaling factor and then, if the Settlement Trust corpus is larger, will increase the




                                                  9
                  Case 20-10343-LSS                Doc 4107           Filed 05/16/21         Page 126 of 510




Settlement Trust Corpus Scaling Factor by subsequent scaling factor increases proportionate to the

increased size of the Settlement Trust corpus.

            5.3       Claims Matrix. The Claims Matrix establishes five tiers of types of abuse, and

provides ranges of points assignable to a Submitted Abuse Claim in each tier. The first two

columns of the Claims Matrix delineate the five possible tiers to which a Submitted Abuse Claim

can be assigned based on the nature of the abuse. The base points column for each tier represents

the default point value for a Submitted Abuse Claim assigned to a given tier prior to application

of the Point Scaling Factors described in section 5.4 (the “Base Points”). The maximum points

column for each tier represents maximum point values a Submitted Abuse Claim assigned to a

given tier can receive based on application of the Point Scaling Factors described in section 5.4

(the “Maximum Points”). The ultimate recovery to a holder of a Settled Claim may vary upward

(in the case of a larger-than-expected Settlement Trust corpus) or downward (in the case of a

smaller-than-expected Settlement Trust corpus) from the Base Points and Maximum Points values

in the Claims Matrix based on the Trust Corpus Scaling Factor determined by the Settlement

Trustee. If a Submitted Abuse Claim would fall into more than one tier, the Submitted Abuse

Claim will be placed in the highest applicable tier. An Abuse Claimant cannot have multiple

Submitted Abuse Claims assigned to different tiers.2

    Tier          Type of Abuse                                                     Base             Maximum Points
                                                                                    Points
    1             Anal or Vaginal Penetration by Adult Perpetrator 600,000                           2,700,000
    2             Oral or Digital Penetration by Adult Perpetrator                  450,000          2,025,000


2       The proposed Maximum Points values in the Claims Matrix demonstrates the anticipated maximum dollar values for
        Submitted Abuse Claims in tiers 1–5 when the Trust Corpus Scaling Factor is one. However, the value of the total Settlement
        Trust corpus may result in a higher or lower Trust Corpus Scaling Factor depending on the amounts of recoveries from Non-
        Settling Insurance Companies, and total points awarded. The Settlement Trust Corpus Scaling Factor accommodates the
        potential variances in the Settlement Trust corpus size by scaling the point values assigned to Submitted Abuse Claims based
        on the size of the Settlement Trust corpus.


                                                                 10
             Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 127 of 510




             Anal or Vaginal Penetration by a Youth
             Perpetrator
 3           Masturbation by Adult Perpetrator                  300,000      1,350,000
             Oral or Digital Penetration by a Youth
             Perpetrator
 4           Touching of the Sexual or Other Intimate Parts 150,000          675,000
             (unclothed) by Adult Perpetrator
 5           Touching of the Sexual or Other Intimate Parts 75,000           337,500
             (clothed)
             Touching of the Sexual or Other Intimate Parts
             (clothed or unclothed) by a Youth Perpetrator
             Sexual Abuse-No Touching
             Other Abuse-Not Sexual


       5.4       Points Scaling Factors.     After the Settlement Trustee has assigned a valid

Submitted Abuse Claim to one of the five tiers in the Claims Matrix, the Settlement Trustee will

utilize the Points Scaling Factors described below to set the points attributable to each Submitted

Abuse Claim. These scaling factors can increase or decrease the number of points assigned to a

Submitted Abuse Claim depending on the severity of the facts underlying the Claim. By default,

the value of each scaling factor is one, meaning that in the absence of the application of the scaling

factor, the Base Points assigned to a Claim are not affected by that factor. In contrast, if the

Settlement Trustee determines that a particular scaling factor as applied to a given Submitted

Abuse Claim is 1.5, the number of points assigned the Submitted Abuse Claim are increased by

50%, the result of multiplying the Base Points of the Submitted Abuse Claim by 1.5. The

combined effect of all scaling factors is determined by multiplying the scaling factors together

then multiplying the result by the Base Points of the Submitted Abuse Claim.




                                                 11
       Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 128 of 510




Aggravating Factors: The Settlement Trustee may assign upward Point Scaling Factors
to each Submitted Abuse Claim based on the following categories:
(i)       Nature of Abuse and Circumstances. To account for particularly severe abuse or
          aggravating circumstances, the Settlement Trustee may assign an upward Point
          Scaling Factor of up to 1.5 to each Submitted Abuse Claim. The hypothetical base
          case scenario for this scaling factor would involve a single incident of abuse during
          a BSA sponsored event with a single perpetrator held in high regard by the victim
          and in a position of trust within BSA as an employee or volunteer. The hypothetical
          base case is incorporated into the Base Points in the Claims Matrix’ tiers and would
          not receive an increase on account of this factor. By way of example, aggravating
          factors that can give rise to a higher scaling factor include, but are not limited to,
          the following factors:
          1.     Unusual duration and/or multiple circumstance of the abuse;
          2.     Repeated targeting and grooming behaviors including but not limited to
                 special privileges, special activities, and attention, social relationship with
                 parents, personal relationship with Claimant, opportunity to experience
                 sports or activities, isolation from others, use of alcohol or illicit drugs by
                 abuser or Claimant, or use of or exposure to pornography;
          3.     coercion or threat or use of force or violence, stalking;
          4.     multiple perpetrators involved in sexual misconduct.
(ii)      Abuser Profile. To account for the alleged abuser’s profile, the Settlement Trustee
          may assign an upward Point Scaling Factor of up to 2.0 to a Submitted Abuse
          Claim. This factor is to be evaluated relative to a hypothetical base case scenario
          of an unknown abuser who is only accused of abuse by one Abuse Claimant. The
          hypothetical base case is incorporated into the Base Points in the Claims Matrix’
          tiers and would not receive an increase on account of this factor. An upward Point
          Scaling Factor may be applied for this category as follows (the Settlement Trustee
          may only apply the scaling factor of the single highest applicable category listed
          below):
          1.     1.25 if the abuser was accused by at least one (1) other Abuse Claimant;
          2.     1.5 if the abuser was accused by five (5) or more other Abuse Claimants;
          3.     2.0 if the abuser was accused by ten (10) or more other Abuse Claimants.
          In addition, an upward Point Scaling Factor may also be applied for this category
          if the Protected Party(ies) knew, or had reason to know, that the alleged perpetrator
          was likely to commit acts of Abuse against individuals involved in Scouting.
(iii)     Impact of the Abuse. To account for the impact of the alleged abuse on the Abuse
          Claimant’s mental health, physical health, inter-personal relationships, vocational
          capacity or success, academic capacity or success, and whether the alleged abuse
          at issue resulted in legal difficulties for the Abuse Claimant, the Settlement Trustee


                                           12
   Case 20-10343-LSS         Doc 4107        Filed 05/16/21    Page 129 of 510




       may assign an upward Point Scaling Factor of up to 1.5. This factor is to be
       evaluated relative to a hypothetical base case scenario of a victim of abuse who
       suffered the typical level of abuse-related distress within the tier to which the
       Submitted Abuse Claim was assigned. The hypothetical base case is incorporated
       into the base points in the Claims Matrix’ tiers and would not receive an increase
       on account of this factor. The Settlement Trustee will consider, along with any and
       all other relevant factors, whether the abuse at issue manifested or otherwise led the
       Abuse Claimant to experience or engage in behaviors resulting from:
       1.      Mental Health Issues: This includes but is not limited to anxiety,
               depression, post-traumatic stress disorder, substance abuse, addiction,
               embarrassment, fear, flashbacks, nightmares, sleep issues, sleep
               disturbances, exaggerated startle response, boundary issues, self-destructive
               behaviors, guilt, grief, homophobia, hostility, humiliation, anger, isolation,
               hollowness, regret, shame, isolation, sexual addiction, sexual problems,
               sexual identity confusion, low self-esteem or self-image, bitterness, suicidal
               ideation and suicide attempts.
       2.      Physical Health Issues: This includes but is not limited to physical
               manifestations of emotional distress, gastrointestinal issues, headaches,
               high blood pressure, physical manifestations of anxiety, erectile
               dysfunction, heart palpitations, sexually-transmitted diseases, physical
               damage caused by acts of abuse, reproductive damage, self-cutting and
               other self-injurious behavior.
       3.      Interpersonal Relationships: This includes but is not limited to problems
               with authority figures, hypervigilance, sexual problems, marital difficulties,
               problems with intimacy, lack of trust, isolation, betrayal, impaired relations,
               secrecy, social discreditation and isolation, damage to family relationships,
               and fear of children or parenting.
       4.      Vocational Capacity: This includes but is not limited to under- and un-
               employment, difficulty with authority figures, difficulty changing and
               maintaining employment, feelings of unworthiness, or guilt related to
               financial success.
       5.      Academic Capacity: This includes but is not limited to school behavior
               problems.
       6.      Legal Difficulties: This includes but is not limited to criminal difficulties,
               bankruptcy, and fraud.
Potential Mitigating Factors. The Settlement Trustee may assign a Point Scaling Factor
in the range of 0 to 1.0 to each Submitted Abuse Claim to decrease the points awarded to
such Claim. This factor is to be evaluated relative to a hypothetical base case scenario of
an abuse claim with solidly credible evidence of abuse that occurred during a BSA
sponsored event involving a perpetrator held in high regard and in a position of trust within
BSA as an employee or volunteer. The hypothetical base case is incorporated into the base



                                        13
   Case 20-10343-LSS        Doc 4107        Filed 05/16/21    Page 130 of 510




points in the Claims Matrix’ tiers and would not receive a decrease on account of this
factor. Such factors may include but are not limited to the following:
       i.     Absence of Protected Party Relationship or Presence of Another
              Responsible Party. In certain circumstances, a Protected Party’s
              responsibility for a perpetrator may be factually or legally attenuated,
              mitigated, or non-existent. For example, the perpetrator may have
              maintained a relationship with the Abuse Claimant through a separate
              affiliation, such as a school, religious organization, or as a family member
              of the Abuse Claimant; or the abuse occurred in settings unrelated to
              Scouting or where a Protected Party did not have the ability or responsibility
              to exercise control. By way of non-exhaustive example, familial abuse—
              even if the perpetrator was also a Protected Party employee and the abuse
              occurred on a Scouting activity—should result in a significant reduction or
              wholesale elimination, of points.
       ii.    Other Settlements, Awards, Contributions, or Limitations. The
              Settlement Trustee should consider the amounts of any settlements or
              awards already received by the Abuse Claimant from other sources as well
              as expected contributions from other sources that are related to the abuse.
              By way of example, the Settlement Trustee should assign an appropriate
              Point Scaling Factor to Submitted Abuse Claims capped by charitable
              immunity under the laws of the jurisdiction where the abuse occurred.
       iii.   Defectiveness. If the Abuse Claimant filed a defective Proof of Claim or
              filed its Proof of Claim after the Bar Date, or if the evidence provided by
              the Abuse Claimant indicates that the Submitted Abuse Claim is time barred
              based on prevailing law in the jurisdictions in which the abuse occurred, the
              Settlement Trustee may reduce the points assigned to such Claim by
              assigning a Point Scaling Factor of less than one. The Settlement Trustee
              should weigh the strength of the evidence supporting the Submitted Abuse
              Claim to determine whether such Claim should receive mitigation on
              account of its defectiveness or untimeliness. The Settlement Trustee may
              assign a mitigating factor of zero (0) in cases where the Settlement Trustee
              determines that the Submitted Abuse Claim is fully barred, but may,
              however, assign a factor of up to one (1) if the Settlement Trustee
              determines that the evidence supporting the Submitted Abuse Claim
              warrants distribution from the Settlement Trust despite its defectiveness or
              untimeliness.
       iv.    Incomplete or Suspicious Evidence of Abuse. If the evidence provided
              by the Abuse Claimant does not establish by a preponderance of the
              evidence that the abuse occurred, the identity of the abuser, the location of
              the abuse, or when the abuse occurred, the Settlement Trustee shall reduce
              the points of the Submitted Abuse Claim by assigning a Point Scaling Factor
              of less than one. If the Settlement Trustee believes the evidence provided
              is deliberately false or misleading, the Settlement Trustee will assign a Point
              Scaling Factor of zero (0).


                                       14
             Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 131 of 510




                 v.    Absence of Notice. If the evidence provided by the Abuse Claimant does
                       not establish by a preponderance of the evidence that the Protected
                       Party(ies) knew, or had reason to know, that the alleged perpetrator was
                       likely to commit acts of Abuse against individuals involved in Scouting, the
                       Settlement Trustee shall reduce the points assigned to such Claim by
                       assigning a Point Scaling Factor of less than one. The Settlement Trustee
                       should weigh the strength of the evidence demonstrating knowledge of the
                       risk of potential abuse by the perpetrator to determine the appropriate factor
                       of mitigation.
       5.5       Claims Calculus. After the Settlement Trustee has assigned a Submitted Abuse

Claim to a claim tier and determined the appropriate Point Scaling Factors to apply to the Claim,

the total points to be assigned to the Submitted Abuse Claim are to be determined as the product

of the Base Points of the Claim and the Point Scaling Factors applied to the Claim. In no event

can a Submitted Abuse Claim’s point value exceed the Maximum Points value for the Claim’s

assigned tier.

       By way of example, if a Submitted Abuse Claim is determined by the Settlement Trustee

to be a tier 1 claim with a Base Point value of 600,000, with a Point Scaling Factor of 1.5 for the

nature and circumstances of the abuse, and a mitigating point scaling factor of 0.75, and no other

Point Scaling Factors, the number of points assigned to the Claim (the Proposed Claim Valuation)

would be 675,000 points calculated as 600,000 x 1.5 x 0.75 = 675,000. As a further example, if,

in addition to the above Point Scaling Factors, the same Submitted Abuse Claim had an additional

aggravating Point Scaling Factor of 2.0 on account of the alleged abuser’s profile, the points

assigned to the Abuse Claim (the Proposed Claim Valuation) would be twice as much, namely

1,350,000 (600,000 x 1.5 x .75 x 2.0). If, on the other hand, for example the Settlement Trustee

believes the evidence provided for the Submitted Abuse Claim was deliberately false or

misleading, the Settlement Trustee will assign a mitigating Point Scaling Factor of zero, in which

case the Claim would be assigned a point value (the Proposed Claim Valuation) of zero.




                                                15
             Case 20-10343-LSS       Doc 4107         Filed 05/16/21   Page 132 of 510




       To determine the dollar value for each Submitted Abuse Claim, the Settlement Trustee will

multiply the point value of the Claim by the Trust Corpus Scaling Factor. In the above example

of a Submitted Abuse Claim assigned a point value of 1,350,000, if the Trust Corpus Scaling Factor

is 1/3, the Submitted Abuse Claim would be valued at $450,000 (1,350,000 x 1/3). If instead the

Trust Corpus Scaling Factor is one, the Submitted Abuse Claim would be valued at $1,350,000.

If the Settlement Trust corpus exceeds its expected value and the Trust Corpus Scaling Factor is

1.5, except as otherwise provided herein with respect to Submitted Abuse Claims litigated to final

judgement in the tort system, the Submitted Abuse Claim would be valued at $2,025,000

(1,350,000 x 1.5). In the other example above of a Submitted Abuse Claim assigned a point value

of zero, the Claim’s dollar value would be $0.

                                     ARTICLE VI
                              PAYMENT OF SETTLED CLAIMS
       6.1      Settled Claim Payments. After a Submitted Abuse Claim becomes a Settled

Claim, as described above in Article IV, the Settlement Trust shall pay an initial distribution

(“Initial Distribution”) to the holder of such Settled Claim within 30 days of the Claim becoming

a Settled Claim and the Settlement Trust establishing the Initial Settlement Trust Corpus Scaling

Factor (as defined below).

       6.2      Initial Distribution Payment Scaling Factor. After analyzing the Submitted

Abuse Claims and determining the number of Submitted Abuse Claims and the likely, aggregate

Proposed Claim Valuations for all Settled Claims and value of the Settlement Trust Assets at that

time, the Settlement Trustee and the STAC shall determine, pursuant to the terms and conditions

set forth in the Trust Agreement, the appropriate initial Settlement Trust corpus scaling factor (the

“Initial Settlement Trust Corpus Scaling Factor”). For this purpose, the Settlement Trustee

will calculate the Initial Settlement Trust Corpus Scaling Factor as the ratio of the then available



                                                 16
             Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 133 of 510




Settlement Trust Assets (accounting for future Settlement Trust operating expenses and Submitted

Abuse Claims litigated in the tort system pursuant to Article IX) to the total points assigned to all

Submitted Abuse Claims (accounting for Future Abuse Claims). By way of example, if the

available Settlement Trust Assets are $1.5 billion and the Settlement Trustee calculates the total

points assigned to all Submitted Abuse Claims to be 4.5 billion, the Initial Settlement Trust Corpus

Scaling Factor would be one third, meaning that the cash payment value of a point for initial

payment purposes is $1.00 for every 3 points.

       6.3      Payment of Initial Distribution. The Settlement Trust will make an Initial

Distribution to each holder of a Settled Claim based on the Initial Settlement Trust Corpus Scaling

Factor while at the same time maintaining sufficient assets in the Settlement Trust for payment of

operating expenses, additional Settled Claims and lawsuits against the Settlement Trust. With

respect to Settled Claims that are Insured Abuse Claims (as defined below), the Settlement Trustee

shall make such Initial Distribution (and any further distributions) regardless of the status of any

litigation seeking coverage from any Insurance Companies.

       6.4      Subsequent Payments. As the Settlement Trust obtains additional assets through

indemnity payments and recoveries from coverage litigation or settlements with Non-Settling

Insurance Companies (or otherwise), or determines that amounts reserved for operating expenses

can be reduced, the Settlement Trust’s corpus will increase and more funds will become available

for distribution to Abuse Claimants on account of Settled Claims. Consequently, every six months

after the payment of the Initial Distribution, the Settlement Trustee shall conduct an evaluation of

the total value of the Settlement Trust Assets then available for distribution, and the aggregate

points value of Settled Claims. In consultation with the STAC, the Settlement Trustee will then

determine when subsequent distributions (each a “Subsequent Distribution”) should be made to



                                                17
             Case 20-10343-LSS      Doc 4107        Filed 05/16/21   Page 134 of 510




Abuse Claimants on account of Settled Claims and at what additional factor, by updating the

Settlement Trust Corpus Scaling Factor (each additional factor, a “Subsequent Settlement Trust

Corpus Scaling Factor”). Holders of Settled Claims that have not yet received an Initial

Distribution prior to the Settlement Trustee’s determination to make a Subsequent Distribution

shall receive as an Initial Distribution the points value of their Claim multiplied by the Initial

Settlement Trust Corpus Scaling Factor plus any Subsequent Settlement Trust Corpus Scaling

Factor(s). By way of example, if a Settled Claim is assigned 900,000 points, and the Settlement

Trust has established an Initial Settlement Trust Corpus Scaling Factor of one third and a

Subsequent Settlement Trust Corpus Scaling Factor of one sixth before the Claim becomes a

Settled Claim, the Abuse Claimant holding such Claim will receive an initial payment of $450,000,

or the sum of the product of 900,000 x 1/3 ($300,000) plus the product of 900,000 x 1/6 ($150,000).

       Payments will be made to holders of Insured Abuse Claims and uninsured Abuse Claims

using the same Settlement Trust Corpus Scaling Factor and in the same manner as described in

this Article VI.

       6.5      Release. In order for a Submitted Abuse Claim to become a Settled Claim and for

the relevant Abuse Claimant to receive any payment from the Settlement Trust, the Abuse

Claimant must submit an executed form of release to be developed by the Settlement Trustee in

consultation with Reorganized BSA. Payments made by the Settlement Trust to the holder of a

Settled Claim pursuant to the process and procedures described herein shall be in full and complete

satisfaction of the Abuse Claimant’s Abuse Claim.

                            ARTICLE VII
   TENDER OF INSURED ABUSE CLAIMS AND COVERAGE LITIGATION WITH
                             INSURERS
       7.1      Rights of Settlement Trust Against Non-Settling Insurance Companies.

Pursuant to the Plan, the Settlement Trust will take assignment of BSA’s rights under the BSA

                                               18
             Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 135 of 510




Insurance Policies. For any Abuse Claim that the Settlement Trustee determines is a valid Abuse

Claim pursuant to Article IV above, the Settlement Trustee will determine, based on the relevant

Trust Claim Submission and any other information submitted in connection with that submission

and materials obtained through the Cooperation Obligations, whether any Non-Settling Insurance

Company issued coverage that is available to respond to such Claim (an “Insured Abuse Claim”).

The Settlement Trustee may determine that multiple Non-Settled Insurance Companies have

responsibility for an Insured Abuse Claim.

       7.2      Treatment of Insured Abuse Claims. The Settlement Trustee shall tender each

Insured Abuse Claim (including the Proposed Claim Valuation)—along with all information

related to the subject Insured Abuse Claim gathered pursuant to these TDP—to the applicable

Non-Settling Insurance Company(ies) for review and coverage determination prior to sending the

relevant Abuse Claimant his or her Valid Claim Notice. The applicable Non-Settling Insurance

Company will have 60 days to review each Insured Abuse Claim tendered to it by the Settlement

Trust and provide written notice to the Settlement Trust of whether it will cover, in whole or in

part, the Proposed Claim Valuation of a particular Insured Settled Claim or decline to provide

coverage of such Insured Settled Claim (a “Coverage Determination Notice”). If the Non-

Settling Insurance Company denies coverage, the Coverage Determination Notice must provide

an explanation of the reason for the denial.

       7.3      Reimbursement of Insured Abuse Claims. For Insured Abuse Claims that a Non-

Settling Insurance Company agrees to cover pursuant to a Coverage Determination Notice, the

Non-Settling Insurance Company shall reimburse the Settlement Trust for its share of the amount

of the Proposed Claim Valuation for such claim, applying an assumed Settlement Trust Corpus

Scaling Factor of one (1), within 30 days of such claim becoming a Settled Claim. The decision



                                                19
             Case 20-10343-LSS      Doc 4107        Filed 05/16/21   Page 136 of 510




by a Non-Settling Insurance Company to cover its share of an Insured Abuse Claim shall be

deemed to be a compromise of a disputed claim and shall not have any collateral estoppel or res

judicata effect for any future claim, nor shall it be deemed to be an admission with respect to

coverage.

       7.4      Coverage Disputes. For Insured Abuse Claims where a Non-Settling Insurance

Company declines to cover pursuant to a Coverage Determination Notice, the Settlement Trust

will have the right to pursue the Non-Settling Insurance Company in coverage litigation for the

Non-Settling Insurance Company’s share of the Proposed Claim Valuation or judgment or

settlement amount, as applicable. The Settlement Trust will have the right to bring such coverage

actions in one or more consolidated actions. For purposes of this section, the dollar value of an

Insured Abuse Claim shall be calculated based on an assumed Trust Corpus Scaling Factor of one

(1). The Settlement Trust shall also have the option to negotiate a settlement of coverage issues

with each Non-Settling Insurance Company to obtain the benefit of insurance coverage under any

Non-Settling Insurance Policy. All amounts recovered by the Settlement Trust through coverage

litigation or settlements shall flow into the corpus of the Settlement Trust for distribution or

payment of Settlement Trust operating expenses, including payment of Abuse Claims, in

accordance with the Trust Agreement and these TDP.

       7.5      No Direct Action Right. Abuse Claimants shall have no rights against the Non-

Settling Insurance Companies.

       7.6      Rights of Non-Settling Insurance Companies. Nothing in these TDP (a) shall

affect, impair, or prejudice the rights and defenses of the Non- Settling Insurance Companies in

any manner; (b) shall in any way operate to, or have the effect of, impairing or having any res

judicata, collateral estoppel, or other preclusive effect on any party’s legal, equitable, or



                                               20
             Case 20-10343-LSS        Doc 4107        Filed 05/16/21    Page 137 of 510




contractual rights or obligations under any Non-Settling Insurance Policy in any respect; or (c)

shall otherwise determine the applicability or non-applicability of any provision of any Non-

Settling Insurance Policy and any such rights and obligations shall be determined under Non-

Settling Insurance Policies and applicable law. Additionally, any action by the Settlement Trust

against any Non-Settling Insurance Company may be brought in a court of competent jurisdiction

other than the Bankruptcy Court; provided, however, that nothing herein waives any right of the

Settlement Trust to elect arbitration to the extent the relevant Non-Settling Insurance Policy

provides for such.

       7.7      Results of Negotiation or Litigation.         If the Settlement Trustee obtains a

settlement or final judgment against a Non-Settling Insurance Company, the proceeds from such

judgment or settlement will flow into the Settlement Trust corpus. To the extent a deductible is

owed to the Non-Settling Insurance Company in order for the Settlement Trust to obtain the

insurance proceeds from a final judgment or settlement, any such deductible shall be submitted to

the Settlement Trust as an Indirect Abuse Claim.

                                         ARTICLE VIII
                                       INDIRECT CLAIMS
       8.1      Indirect Abuse Claims. An Indirect Abuse Claim asserted against the Settlement

Trust shall be reviewed by the Settlement Trustee and treated as valid and paid by the Settlement

Trust pursuant to the distribution methodology set forth in these TDP if (a) such Indirect Abuse

Claim satisfied the requirements of the Bar Date, and is not otherwise disallowed by section 502(e)

of the Bankruptcy Code (subject to the right of the holder of the Indirect Abuse Claim to seek

reconsideration under section 502(j) of the Bankruptcy Code) or subordinated under section 509(c)

of the Bankruptcy Code, and (b) the holder of the Indirect Abuse Claim establishes to the

satisfaction of the Settlement Trustee that (i) the holder has paid the liability and obligation of the



                                                 21
             Case 20-10343-LSS        Doc 4107        Filed 05/16/21    Page 138 of 510




Settlement Trust to the individual claimant to whom the Settlement Trust would otherwise have

had a liability or obligation under these TDP (and which has not been paid by the Settlement Trust),

(ii) the Settlement Trust and Protected Parties are forever and fully released from all liability

related thereto, and (iii) the Indirect Abuse Claim is not otherwise barred by a statute of limitations

or repose or by other applicable law.

       8.2      Offset. The liquidated value of any Indirect Abuse Claim paid by the Settlement

Trust shall be treated as an offset to or reduction of the full liquidated value of any Direct Abuse

Claim that might be subsequently asserted against the Settlement Trust.

                                      ARTICLE IX
                               TORT SYSTEM ALTERNATIVE
       9.1      Exhaustion of Trust Distribution and Reconsideration Procedures. If an Abuse

Claimant has appealed a Claim Notice through the reconsideration process described above in

section 4.6 and the Abuse Claimant disagrees with the Settlement Trustee’s final determination

regarding the validity or valuation of the subject Submitted Abuse Claim, the Abuse Claimant may

file a lawsuit against the Settlement Trust for reconsideration of his or her Submitted Abuse Claim

in any court of competent jurisdiction. An Abuse Claimant that elects to file a lawsuit under this

provision forfeits any Proposed Claim Valuation offered by the Settlement Trust, and recovery, if

any, is limited to settlement or judgment from such lawsuit as provided herein.

       9.2      Tender to Non-Settling Insurance Company. If an Abuse Claimant elects to file

suit against the Settlement Trust as provided herein, the Settlement Trustee shall determine, based

on the Trust Claim Submission and any other information obtained in connection with that

submission and materials received in connection with the Cooperation Obligations, whether any

Non-Settling Insurance Company issued coverage that is available to respond to the lawsuit (an

“Insured Lawsuit”). The Settlement Trustee may determine that there are multiple Non-Settled



                                                 22
             Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 139 of 510




Insurance Companies that have responsibility for an Insured Lawsuit. The Settlement Trustee

shall tender any Insured Lawsuit to each Non-Settling Insurance Company from whom the

Settlement Trustee determines insurance coverage may be available.

       9.3      Acceptance of Tender. A Non-Settling Insurance Company shall have 60 days to

determine whether to accept an Insured Lawsuit that is tendered to it.

       9.4      Limit on Settlement Trust Liability. An Abuse Claimant who pursues the

Settlement Trust in the tort system shall not be able to receive from the Settlement Trust more than

the dollar value of a Settled Claim that is assigned the Maximum Points in the applicable tier set

forth in the Claims Matrix assuming a Settlement Trust Corpus Scaling Factor of one (1). By way

of example, for an Abuse Claimant asserting tier one abuse, the maximum damages amount that

Abuse Claimant is allowed to sue the Settlement Trust for in the relevant tort system is $2,700,000,

or 2,700,000 points (the Maximum Points in tier one) multiplied by an assumed Settlement Trust

Corpus Scaling Factor of one (1).

       9.5      Parties to Lawsuit. Any lawsuit commenced under section 9.1 must be filed by

the Abuse Claimant in his or her own right and name and not as a member or representative of a

class, and no such lawsuit may be consolidated with any other lawsuit. The potential parties that

may be defendants in the lawsuit shall be limited to the Settlement Trust; an Abuse Claimant may

not sue any of the Protected Parties or Non-Settling Insurance Companies.

       9.6      Defenses. All defenses (including, with respect to the Settlement Trust, all defenses

that could have been asserted by the Debtors, except as otherwise provided in the Plan) shall be

available to both sides at trial; however, for any uninsured Abuse Claim or Insured Abuse Claim

where no Insurance Company has agreed to provide a defense, the Settlement Trust may waive




                                                23
             Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 140 of 510




any defense and/or concede any issue of fact or law. In cases where a Non-Settling Insurance

Company has agreed to provide a defense, such Insurance Company retains all liability defenses.

       9.7      Costs. Each party’s costs of litigation shall be borne by that party. An Abuse

Claimant may not seek costs or expenses in the lawsuit filed against the Settlement Trust.

       9.8      Settlement or Final Judgment. The defending Non-Settling Insurance Company

or, if no Insurance Company is defending, the Settlement Trust, is authorized to settle any lawsuit

by an Abuse Claimant for an amount it determines appropriate in light of the circumstances of the

case, subject to the limitations that the Settlement Trust or defending Non-Settling Insurance

Company may not settle any claim for an amount that exceeds the amount that exceeds its potential

liability for that Abuse Claim pursuant to section 9.4.

       9.9      Payment of Judgments by the Settlement Trust. If and when an Abuse Claimant

obtains a final judgment or settlement against the Settlement Trust or defending Non-Settling

Insurance Company in the tort system, such judgment or settlement amount shall be treated for

purposes of distribution under these TDP as the Abuse Claimant’s Proposed Valuation Amount.

Within 30 days of executing the release as set forth in section 6.5 above, the Abuse Claim in

question shall become a Settlement Claim and the Abuse Claimant shall receive an Initial

Distribution (based on the Initial Settlement Trust Corpus Scaling Factor and any Subsequent

Settlement Trust Corpus Scaling Factor in effect at such time) from the Settlement Trust.

Thereafter, the Abuse Claimant shall receive any Subsequent Distributions based on any

Subsequent Settlement Trust Corpus Scaling Factor(s) as determined by the Settlement Trust.

Under no circumstances shall the Settlement Trust pay interest under any statute on any judgments

obtained by an Abuse Claimant in the tort system. Non-Settling Insurance Companies that choose

to defend a lawsuit against the Settlement Trust under this Article IX shall pay the full amount of



                                                24
           Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 141 of 510




any judgment or settlement achieved by the Abuse Claimant to the Settlement Trust for distribution

through these TDP.

                                     ARTICLE X
                              MISCELLANEOUS PROVISIONS
       10.1    Non-Binding Effect of Settlement Trust and/or Litigation Outcome.

Notwithstanding any other provision of these TDP, a decision by the Settlement Trust to pay or

not to pay any Submitted Abuse Claim shall not be used in, be admissible as evidence in, binding

in, or have any res judicata, collateral estoppel, or other preclusive effect in any lawsuit or other

proceeding against any other entity other than the Settlement Trust. Notwithstanding any other

provision of these TDP, the outcome of litigation against the Debtors by the holder of an Indirect

Abuse Claim shall not be used in, be admissible as evidence in, binding in or have any other

preclusive effect in connection with the Settlement Trust’s resolution or valuation of an Indirect

Abuse Claim.

       10.2    Amendments. Except as otherwise provided herein, the Settlement Trustee may

not amend, modify, delete, or add to any provisions of these TDP, without the written consent of

the STAC. Nothing herein is intended to preclude the STAC from proposing to the Settlement

Trustee, in writing, amendments to these TDP.

       10.3    Severability. Should any provision contained in these TDP be determined to be

unenforceable, such determination shall in no way limit or affect the enforceability and operative

effect of any and all other provisions of these TDP. Should any provision contained in these TDP

be determined to be inconsistent with or contrary to Debtors’ obligations to any Insurance

Company providing Insurance Coverage to the Debtors in respect of claims for personal injury for

which the Debtors have legal responsibility, the Settlement Trustee, with the consent of the STAC,




                                                25
           Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 142 of 510




may amend these TDP and/or the Trust Agreement to make the provisions of either or both

documents consistent with the duties and obligations of the Debtors to said Insurance Company.

       10.4    Governing Law. Administration of these TDP shall be governed by, and construed

in accordance with, the laws of the State of Delaware. The law governing litigation in the tort

system shall be the law of the jurisdiction in which the Abuse Claimant files the lawsuit as

described in Article IX.




                                              26
Case 20-10343-LSS    Doc 4107   Filed 05/16/21   Page 143 of 510




                        EXHIBIT A-2

                    BSA TOGGLE PLAN TDP
      Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 144 of 510




             TRUST DISTRIBUTION PROCEDURES OF THE
BOY SCOUTS OF AMERICA SETTLEMENT TRUST FOR THE BSA TOGGLE PLAN
                 Case 20-10343-LSS                    Doc 4107             Filed 05/16/21               Page 145 of 510




                                                          Table of Contents
                                                                                                                                             Pages
Article I Definitions ........................................................................................................................1
           1.1        Capitalized Terms ....................................................................................................1
                                                  ....................................................................................................1
           2.1        Purpose.....................................................................................................................1
           2.2        General Principles ....................................................................................................1
           2.3        Sole and Exclusive Method .....................................................................................2
           2.4        Interpretation ............................................................................................................2
           2.5        Confidentiality and Privilege ...................................................................................2
                                                        ..............................................................................................3
           3.1        Expedited Distribution .............................................................................................3
           3.2        Trust Claim Submission...........................................................................................3
           3.3        Cooperation ..............................................................................................................4
           3.4        Deceased Abuse Claim Holders...............................................................................4
           3.5        Insured Status of Abuse Claims ...............................................................................4
                                                                  ...................................................................................5
           4.1        Tender of Insured Abuse Claims Required..............................................................5
           4.2        Rejection of Tender..................................................................................................5
           4.3        Acceptance of Tender ..............................................................................................6
           4.4        Confidentiality .........................................................................................................6
           4.5        Insurance Companies’ Rights Preserved .................................................................6
                                                                                                         ............................................7
           5.1        General .....................................................................................................................7
           5.2        Claims Evaluation ....................................................................................................7
           5.3        Invalid Abuse Claims ...............................................................................................8
           5.4        Valid Abuse Claims .................................................................................................9
           5.5        Treatment of Valid Abuse Claims ...........................................................................9
           5.6        Reconsideration of Settlement Trustee’s Determination .........................................9
                                                                                ...................................................................11
           6.1        Points System .........................................................................................................11
           6.2        Conversion of Points to Cash Payments ................................................................11
           6.3        Claims Matrix ........................................................................................................12
      Case 20-10343-LSS                  Doc 4107             Filed 05/16/21                Page 146 of 510




6.4      Points Scaling Factors ............................................................................................13
6.5      Claims Calculus .....................................................................................................17
                                              .........................................................................................18
7.1      Settled Claim Payments .........................................................................................18
7.2      Initial Distribution Payment Scaling Factor ..........................................................19
7.3      Payment of Initial Distribution ..............................................................................19
7.4      Subsequent Payments.............................................................................................20
7.5      Release ...................................................................................................................20
                                                                                                                      ................21
8.1      Rights of Settlement Trust Against Insurance Companies ....................................21
8.2      Reimbursement of Insured Abuse Claims .............................................................21
8.3      Coverage Disputes .................................................................................................22
8.4      Rights of Insurance Companies .............................................................................22
8.5      Results of Negotiation or Litigation ......................................................................23
                           .............................................................................................................23
9.1      Indirect Abuse Claims............................................................................................23
9.2      Offset......................................................................................................................24
                                       ................................................................................................24
10.1     Exhaustion of Trust Distribution and Reconsideration Procedures .......................24
10.2     Tender to Insurance Company ...............................................................................24
10.3     Acceptance of Tender ............................................................................................24
10.4     Limit on Settlement Trust Liability .......................................................................25
10.5     Parties to Lawsuit ...................................................................................................25
10.6     Defenses .................................................................................................................25
10.7     Costs.......................................................................................................................25
10.8     Settlement or Final Judgment ................................................................................26
10.9     Payment of Judgments by the Settlement Trust .....................................................26
                                          .............................................................................................26
11.1     Non-Binding Effect of Settlement Trust and/or Litigation Outcome ....................26
11.2     Amendments ..........................................................................................................27
11.3     Severability ............................................................................................................27
11.4     Governing Law ......................................................................................................27
                    Case 20-10343-LSS             Doc 4107          Filed 05/16/21           Page 147 of 510




                      BOY SCOUTS OF AMERICA SETTLEMENT TRUST
               TRUST DISTRIBUTION PROCEDURES FOR THE BSA TOGGLE PLAN
                                                         ARTICLE I
                                                        DEFINITIONS
              1.1         Capitalized Terms. Capitalized terms used in the Trust Distribution Procedures

shall have the meanings given them in the Plan, the Trust Agreement, or the Bankruptcy Code,

unless otherwise defined herein, and such definitions are incorporated in the Trust Distribution

Procedures by reference.




              2.1         Purpose. The purpose of the Settlement Trust is to assume liability for all Abuse

Claims, to hold, preserve, maximize and administer the Settlement Trust Assets, and to determine

and direct the processing, liquidation and payment of all valid Abuse Claims by the Settlement

Trustee.1 The purpose of these Trust Distribution Procedures (“TDP”) is to permit the Settlement

Trustee to provide substantially similar treatment to certain holders of similar, legally valid and

supported Abuse Claims according to the procedures set forth herein and provide a mechanism for

tendering and liquidating certain Abuse Claims through the tort system as and to the extent

provided herein.

              2.2         General Principles. As a general principle, the TDP are intended to set out

procedures that provide substantially the same treatment to holders of similar Abuse Claims,

subject to the differing assets, including insurance assets, that may be available to compensate

certain Abuse Claims. The procedures described herein including, without limitation, the Base

Points and Maximum Points (each as defined below) values set forth in the Claims Matrix and the

discretion given to the Settlement Trustee to determine and to adjust the points value to be assigned


1
        For purposes of these Trust Distribution Procedures, the terms “Settlement Trust” and “Settlement Trustee” shall include
        references to any litigation sub-trust and related litigation sub-trust trustee established pursuant to the Trust Agreement.

    5/16/2021 14:34
    AMERICAS 107404094 v5 [BSA - Toggle Plan
    TDPs.DOCX]
             Case 20-10343-LSS        Doc 4107        Filed 05/16/21    Page 148 of 510




to a particular Submitted Abuse Claim through application of Points Scaling Factors, are intended

to reflect the relative values of valid Submitted Abuse Claims.

       2.3      Sole and Exclusive Method. The TDP shall be the sole and exclusive method by

which a holder of an Abuse Claim (an “Abuse Claimant” or “Claimant”) may seek allowance

and distribution on such Claim with respect to the Protected Parties.

       2.4      Interpretation. The terms of the Plan shall prevail if there is any discrepancy

between the terms of the Plan and the terms of these TDP.

       2.5      Confidentiality and Privilege. All submissions to the Settlement Trust by an

Abuse Claimant shall be treated as made in the course of settlement discussions between the

Claimant and the Settlement Trust and intended by the parties to be confidential and to be protected

by all applicable state and federal privileges, including, but not limited to, those directly applicable

to settlement discussions.     The Settlement Trust will preserve the confidentiality of such

submissions, and shall disclose the contents thereof only to such persons as authorized by the

Abuse Claimant, or in response to a valid subpoena of such materials issued by the Bankruptcy

Court, a Delaware state court, the United States District Court for the District of Delaware or any

other court of competent jurisdiction.

       Notwithstanding anything in the foregoing to the contrary, with the consent of the

Settlement Trust Advisory Committee (“STAC”), the Settlement Trust may disclose information,

documents, or other materials reasonably necessary in the Settlement Trust’s judgment to preserve,

litigate, resolve, or settle coverage, or to comply with an applicable obligation under an Insurance

Policy, indemnity, or settlement agreement; provided, however, that the Settlement Trust shall take

any and all steps reasonably feasible in its judgment to preserve the further confidentiality of such

information, documents, and materials. Nothing in these TDP shall be construed to authorize the



                                                  2
             Case 20-10343-LSS       Doc 4107       Filed 05/16/21    Page 149 of 510




Settlement Trustee to waive privilege to disseminate documents to any Abuse Claimant or their

counsel.




       3.1      Expedited Distribution. For the avoidance of doubt, under the BSA Toggle Plan

the Settlement Trust will not make the Expedited Distributions as contemplated in the Plan and

solicitation materials, and Abuse Claimants that elected to receive an Expedited Distribution will

be eligible to receive treatment pursuant to these TDP; provided, however, the Settlement Trustee

may create a similar expedited distribution option in a de minimis amount, if, after consultation

with the STAC, the Settlement Trustee determines that creation of such an expedited liquidation

process is warranted in order to simplify processing Abuse Claims under these TDP.

       3.2      Trust Claim Submission. Each Abuse Claimant that elects to pursue recovery

from the Settlement Trust pursuant to these TDP must submit his or her claim for determination

of insured status and, where applicable, validity and potential valuation by the Settlement Trustee

pursuant to the requirements set forth herein (each, a “Trust Claim Submission”). In order to

properly make a Trust Claim Submission, each submitting Abuse Claimant must (a) complete

under oath a questionnaire to be developed by the Settlement Trustee in consultation with

Reorganized BSA; (b) produce all records and documents requested by the Settlement Trustee,

including all documents pertaining to all settlements, awards, or contributions already received, or

that are expected to be received, from BSA or other sources; (c) consent to and cooperate in any

examinations requested by the Settlement Trustee (including by healthcare professionals selected

by the Settlement Trustee) (a “Trustee Interview”); and (d) consent to and cooperate in a written

and/or oral examination under oath if requested to do so by the Settlement Trustee. To complete

the evaluation of each Abuse Claim submitted through a Trust Claim Submission (each a



                                                3
             Case 20-10343-LSS       Doc 4107       Filed 05/16/21    Page 150 of 510




“Submitted Abuse Claim”), the Settlement Trustee also may, but is not required to, obtain

additional evidence from the Abuse Claimant or from other parties pursuant to the Cooperation

Agreement Obligations (as defined below).

       3.3      Cooperation. The Settlement Trust shall perform all obligations under the BSA

Insurance Policies issued by the Insurance Companies in order to maintain coverage and obtain

the benefit of coverage under such policies. Such obligations shall include any requirement to

share documents, witnesses, or other information with the Insurance Companies, to the extent

required under the relevant insurance policies (the “Trust Cooperation Obligations”). In

addition, the parties to the Cooperation Agreement shall provide the Settlement Trust with

documents, witnesses, or other information as provided therein (the “Cooperation Agreement

Obligations” and together with the Trust Cooperation Obligations, the “Cooperation

Obligations”). Other than their Cooperation Agreement Obligations owed to the Settlement Trust,

the Settlement Trust’s counterparties thereto shall have no obligation to act in any capacity in the

claims resolution process under these TDP.

       3.4      Deceased Abuse Claim Holders. The Settlement Trustee shall review the Abuse

Claim of a deceased Abuse Claimant without regard to the Abuse Claimant’s death, except that

the Settlement Trustee may require evidence that the person submitting the Abuse Claim on behalf

of the decedent is authorized to do so.

       3.5      Insured Status of Abuse Claims. The Settlement Trustee shall determine whether

each Submitted Abuse Claim is potentially covered by a collectible Insurance Policy (each, an

“Insured Abuse Claim”), or is uninsured or covered only by an Insurance Policy that is exhausted,

unavailable or uncollectible (each, an “Uninsured Abuse Claim”). In order to make such

determination, the Settlement Trustee will determine when the alleged acts of Abuse occurred and



                                                4
             Case 20-10343-LSS      Doc 4107        Filed 05/16/21   Page 151 of 510




which BSA Insurance Policy(ies) may provide coverage for the period in question. No Abuse

Claim shall be determined to be an Uninsured Abuse Claim merely because of the presence of

deductibles that may reduce an Insurance Company’s obligations.

       Insured Abuse Claims. For any Abuse Claim that is determined to be an Insured Abuse

Claim, the Settlement Trustee shall follow the procedures in Article IV, and shall not follow the

procedures set forth in Article V–Article VIII below (except as otherwise provided in section 4.2

below).

       Uninsured Abuse Claims. For any Abuse Claim that is determined to be an Uninsured

Abuse Claim, the Settlement Trustee shall follow the procedures set forth below in Article V–

Article VIII to liquidate the Abuse Claim.




       4.1      Tender of Insured Abuse Claims Required. The Settlement Trustee shall tender

each Insured Abuse Claim to all Insurance Companies that the Settlement Trustee believes, or has

reason to believe, may provide coverage for such Abuse Claim. An Insurance Company shall have

no obligation to provide coverage for any Abuse Claim that is not tendered to it.

       4.2      Rejection of Tender. If no Insurance Company accepts tender of an Abuse Claim

from the Settlement Trustee for defense within 60 days from the date of tender (a

“Non-Tender Insured Abuse Claim”), then the Settlement Trustee shall move forward under

these TDP as though the Non-Tender Insured Abuse Claim were an Uninsured Abuse Claim, and

may proceed to liquidate such Non-Tender Insured Abuse Claim in accordance with Article V–

Article VII below and seek coverage from any applicable Insurance Company to which the

Settlement Trustee has tendered that Abuse Claim pursuant to Article VIII.




                                                5
             Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 152 of 510




       4.3      Acceptance of Tender. If any Insurance Company accepts the tender of such

Abuse Claim within 60 days of receipt of the tender and agrees to provide a defense, then the

Settlement Trustee shall not evaluate that Abuse Claim under Article V–Article VI of these TDP,

and Article V–Article VI shall not apply. Liquidation of such Abuse Claim shall occur exclusively

through the tort system. The Settlement Trustee shall notify the holder of such Abuse Claim that

the Abuse Claim is an Insured Abuse Claim, identify the Insurance Company(ies) that have agreed

to defend the Abuse Claim, and inform the Abuse Claimant that he or she is required to bring a

lawsuit in a court of competent jurisdiction against the Settlement Trust to prosecute such Abuse

Claim. Absent the timely filing of such a suit, neither the Settlement Trust nor any Insurance

Company shall have any further liability for the Abuse Claim. The Abuse Claimant may also

satisfy this requirement by substituting the Settlement Trust as a defendant in an existing pre-

petition action or by adding the Settlement Trust as a defendant to an existing lawsuit against co-

defendants that are allegedly liable for the same acts of Abuse. Service of such lawsuit shall be

made upon the Settlement Trust and any defending Insurance Company.                The Insurance

Company(ies) that accept(s) tender of the Insured Abuse Claim shall defend the Settlement Trust

and satisfy any judgment or settlement obtained by the Abuse Claimant in the lawsuit pursuant to

section 10.9 below.

       4.4      Confidentiality. The Settlement Trust shall not voluntarily disseminate to any

Abuse Claimant or their counsel any documents or information that could compromise the defense

of any Abuse Claim, and the Settlement Trust shall ensure that any applicable privileges and

confidentiality protections are preserved in this regard.

       4.5      Insurance Companies’ Rights Preserved. Nothing in these TDP (a) shall affect,

impair, or prejudice the rights and defenses of the Insurance Companies in any manner; (b) shall



                                                 6
             Case 20-10343-LSS        Doc 4107       Filed 05/16/21   Page 153 of 510




in any way operate to, or have the effect of, impairing or having any res judicata, collateral

estoppel, or other preclusive effect on any party’s legal, equitable, or contractual rights or

obligations under any BSA Insurance Policy in any respect; or (c) shall otherwise determine the

applicability or non-applicability of any provision of any Insurance Policy and any such rights and

obligations shall be determined under BSA Insurance Policies and applicable law. Additionally,

any action by the Settlement Trust against any Insurance Company may be brought in a court of

competent jurisdiction other than the Bankruptcy Court; provided, however, that nothing herein

waives any right of the Settlement Trust to elect arbitration to the extent the relevant BSA

Insurance Policy provides for such.




       5.1      General. The Claims review and validation procedures set forth in this Article V

apply only to Uninsured Abuse Claims and Non-Tender Insured Abuse Claims. The procedures

set forth in this Article V do not apply to Insured Abuse Claims accepted for defense by one or

more Insurance Companies.

       5.2      Claims Evaluation. The Settlement Trustee shall evaluate each eligible Trust

Claim Submission individually, and shall follow the procedures and guidelines outlined below in

order to provide substantially the same treatment to holders of similar Abuse Claims. After a

review of the documentation provided by the Abuse Claimant in his or her Trust Claim

Submission, materials received pursuant to the Cooperation Agreement Obligations, and any

follow-up materials or examinations (including, without limitation, any Trustee Interview), the

Settlement Trustee will either find the Abuse Claim to be legally valid or invalid. In order to make




                                                 7
              Case 20-10343-LSS      Doc 4107       Filed 05/16/21   Page 154 of 510




this determination, among other things, the Settlement Trustee must evaluate each Submitted

Abuse Claim to determine whether the evidence viably supports a finding that:

       (i)       the Abuse Claimant timely filed a proper Proof of Claim in the Chapter 11 Cases
                 prior to the Bar Date and the Claim is not barred by any statute of limitations,
                 repose, or by other applicable law, or—if the Proof of Claim is defective or
                 untimely, or the Claim is barred by a statute of limitations, repose, or other
                 applicable law—the strength of the evidence supporting the Submitted Abuse
                 Claim warrants making a distribution from the Settlement Trust to the holder of
                 such Claim;
       (ii)      the Submitted Abuse Claim had not been previously resolved by litigation and/or
                 settlement with a Protected Party or through the tort system; and
       (iii)     the Abuse Claimant at issue in the Submitted Abuse Claim was abused by an
                 employee or volunteer of a Protected Party or by a Scout participant.
       5.3       Invalid Abuse Claims. If the Settlement Trustee finds that the evidence submitted

by the Abuse Claimant in a Trust Claim Submission does not support a viable claim against a

Protected Party in the tort system, the Settlement Trustee shall make a determination that the

Submitted Abuse Claim is invalid and provide written notice of its determination to the relevant

Abuse Claimant (an “Invalid Claim Notice”).

       Such determination may be based on a conclusion that the information provided in the

Trust Claim Submission is fraudulent or insufficient to demonstrate a viable claim against a

Protected Party, that the Abuse Claim is time-barred or procedurally deficient, or any other

grounds that the Settlement Trustee in her discretion may find appropriate. The Settlement Trustee

shall have discretion to determine whether a defect in the Abuse Claimant’s Proof of Claim, other

than the filing of a Proof of Claim after the Bar Date and/or application of relevant statutes of

limitation, repose, or other applicable law, should invalidate a Submitted Abuse Claim. If the

Settlement Trustee finds that a Submitted Abuse Claim is invalid, the Settlement Trustee will not

conduct a valuation analysis described below in Article VI.




                                                8
             Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 155 of 510




       Abuse Claimants shall have the ability to seek reconsideration of the Settlement Trustee’s

determination set forth in the Invalid Claim Notice as described in section 5.6 below.

       5.4      Valid Abuse Claims. If the Settlement Trustee finds that a Submitted Abuse Claim

is valid, the Settlement Trustee shall utilize the Claims Matrix and Points Scaling Factors described

below in Article V to assign a proposed Claims Matrix tier and Points Scaling Factors to such

Abuse Claim (the “Proposed Claim Valuation”), and provide written notice of validity, Proposed

Claim Valuation, and the Initial Settlement Trust Corpus Scaling Factor (as defined below) and

any Subsequent Trust Corpus Scaling Factor(s) (to the extent they have been determined) to the

Abuse Claimant (a “Valid Claim Notice” and together with the Invalid Claim Notice, a “Claim

Notice”) as set forth in section 5.5 below.

       5.5      Treatment of Valid Abuse Claims. The Settlement Trustee shall provide a Valid

Claim Notice for any Submitted Abuse Claim that the Settlement Trustee determines to be valid

under sections 5.2 and 5.4 to the relevant Abuse Claimant. The Abuse Claimant shall have the

ability to seek reconsideration of the Proposed Claim Valuation set forth in the Valid Claim Notice

as described in section 5.6. If the Abuse Claimant accepts the Settlement Trustee’s Proposed

Claim Valuation or the reconsideration process set forth in section 5.6 has been exhausted (and no

further action has been taken by the Abuse Claimant in the tort system pursuant to Article X

below), the subject Submitted Abuse Claim shall become a settled claim at the Proposed Claim

Valuation amount (a “Settled Claim”) and receive treatment in accordance with Article VII,

subject to the Abuse Claimant executing the form of release set forth in section 7.5, to be developed

by the Settlement Trustee in consultation with Reorganized BSA.

       5.6      Reconsideration of Settlement Trustee’s Determination. An Abuse Claimant

may make a request for reconsideration of the validity of his or her Submitted Abuse Claim (a



                                                 9
           Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 156 of 510




“Reconsideration Request”), or the Settlement Trustee’s Proposed Claim Valuation, within 30

days of receiving a Claim Notice from the Settlement Trust. Each Reconsideration Request must

be accompanied by a check or money order for $500 as an administrative fee for reconsideration.

The Abuse Claimant may submit further evidence in support of the Submitted Abuse Claim with

the Reconsideration Request. The Settlement Trustee will have sole discretion whether to grant

the Reconsideration Request.      The decision to grant the Reconsideration Request does not

guarantee that the Settlement Trustee will reach a different result with respect to claim validity or

Proposed Claim Valuation.

       If the Reconsideration Request is denied, the administrative fee will not be returned and

the Settlement Trustee will notify the Abuse Claimant within 30 days of receiving the request that

it will not reconsider the Abuse Claimant’s Submitted Abuse Claim. The Abuse Claimant shall

retain the ability to pursue the Settlement Trust in the tort system as described in Article X below.

       If the Reconsideration Request is granted, the Settlement Trustee will provide the Abuse

Claimant written notice within 30 days of receiving the Reconsideration Request that it is

reconsidering the Abuse Claimant’s Submitted Abuse Claim. The Settlement Trustee will then

reconsider the Submitted Abuse Claim (in consultation with the applicable Insurance

Company(ies) if the Submitted Abuse Claim is an Insured Abuse Claim)—including all new

information provided by the Abuse Claimant in the Reconsideration Request and any additional

Trustee Interview—and will have the discretion to find that the Submitted Abuse Claim in question

is valid and/or should be awarded a higher Proposed Claim Valuation.

       If the Settlement Trustee determines upon reconsideration that a Submitted Abuse Claim

is valid and should be awarded a higher Proposed Claim Valuation, the Settlement Trustee will

deliver a new Valid Claim Notice pursuant to the processes described above and return the



                                                10
             Case 20-10343-LSS       Doc 4107         Filed 05/16/21   Page 157 of 510




administrative fee to the Abuse Claimant.             If the Settlement Trustee determines upon

reconsideration that the totality of the evidence submitted by the Abuse Claimant does not support

a viable claim against a Protected Party in the tort system, or that the Claim is not deserving of a

higher valuation pursuant to the Claims Matrix and related Points Scaling Factors, the Settlement

Trustee’s earlier determinations as to validity and/or Proposed Claim Valuation shall stand and the

Settlement Trustee will provide a Claim Notice to the Abuse Claimant of either result within 90

days of delivering notice of accepted reconsideration to the Abuse Claimant. The Abuse Claimant

shall retain the ability to pursue the Settlement Trust for reconsideration of its claim determination

in the tort system as described below in Article X.




       6.1      Points System. The Settlement Trustee shall utilize the claims matrix (the “Claims

Matrix”) and points scaling factors (“Points Scaling Factors”) set forth below in sections 6.3 and

6.4 as the basis to determine a Proposed Claim Valuation for each valid Submitted Abuse Claim

that is an Uninsured Abuse Claim or Non-Tender Insured Abuse Claim. This Claims Matrix shall

not apply to any Insured Abuse Claim for which an Insurance Company has tendered and agreed

to provide a defense.

       6.2      Conversion of Points to Cash Payments. Points assigned to a Submitted Abuse

Claim will be converted to cash payments at a value to be determined by an aggregate scaling

factor consisting of the Initial Settlement Trust Corpus Scaling Factor and any Subsequent

Settlement Trust Scaling Factor(s) (each as defined below) (the “Settlement Trust Corpus

Scaling Factor”), which is the ratio of the expected size of the Settlement Trust corpus (allowing

for a reserve for Settlement Trust operating expenses and Abuse Claims litigated in the tort system)

to the expected total points assigned to all Submitted Abuse Claims evaluated by the Settlement



                                                 11
             Case 20-10343-LSS        Doc 4107         Filed 05/16/21   Page 158 of 510




Trustee (including Future Abuse Claims). By way of example, if the Settlement Trust corpus is

expected to be valued at net $1.5 billion and the Settlement Trustee expects the total points

assigned to all Submitted Abuse Claims evaluated by the Settlement Trustee (including Future

Abuse Claims) to be 4.5 billion, the Settlement Trust Corpus Scaling Factor will be one third,

meaning that the cash payment value of a point is $1 to 3 points, and consequently, a Settled Claim

assigned 300,000 points would receive $100,000. In contrast, as a further example, if the

Settlement Trust corpus is expected to be $4.5 billion, the Settlement Trust Corpus Scaling Factor

will be one, meaning the cash payment value of a point would instead be $1 to 1 point, and in that

circumstance, a Settled Claim assigned 300,000 points would instead receive $300,000. As set

forth in sections 7.2, 7.3, and 7.4 below, the Settlement Trustee (with the approval of the STAC)

will set an initial scaling factor and then, if the Settlement Trust corpus is larger, will increase the

Settlement Trust Corpus Scaling Factor by subsequent scaling factor increases proportionate to the

increased size of the Settlement Trust corpus.

       6.3      Claims Matrix. The Claims Matrix establishes five tiers of types of abuse, and

provides ranges of points assignable to a Submitted Abuse Claim in each tier. The first two

columns of the Claims Matrix delineate the five possible tiers to which a Submitted Abuse Claim

can be assigned based on the nature of the abuse. The base points column for each tier represents

the default point value for a Submitted Abuse Claim assigned to a given tier prior to application

of the Point Scaling Factors described in section 6.4 (the “Base Points”). The maximum points

column for each tier represents maximum point values a Submitted Abuse Claim assigned to a

given tier can receive based on application of the Point Scaling Factors described in section 6.4

(the “Maximum Points”). A Submitted Abuse Claim’s ultimate cash value may vary upward (in

the case of a larger-than-expected Settlement Trust corpus) or downward (in the case of a smaller-



                                                  12
                  Case 20-10343-LSS               Doc 4107           Filed 05/16/21         Page 159 of 510




than-expected Settlement Trust corpus) from the Base Points and Maximum Points values in the

Claims Matrix based on the Trust Corpus Scaling Factor determined by the Settlement Trustee. If

a Submitted Abuse Claim would fall into more than one tier, the Submitted Abuse Claim will be

placed in the highest applicable tier. An Abuse Claimant cannot have multiple Submitted Abuse

Claims assigned to different tiers.2

    Tier          Type of Abuse                                                    Base             Maximum Points
                                                                                   Points
    1             Anal or Vaginal Penetration by Adult Perpetrator 600,000                          2,700,000
    2             Oral or Digital Penetration by Adult Perpetrator                 450,000          2,025,000
                  Anal or Vaginal Penetration by a Youth
                  Perpetrator
    3             Masturbation by Adult Perpetrator                                300,000          1,350,000
                  Oral or Digital Penetration by a Youth
                  Perpetrator
    4             Touching of the Sexual or Other Intimate Parts 150,000                            675,000
                  (unclothed) by Adult Perpetrator
    5             Touching of the Sexual or Other Intimate Parts 75,000                             337,500
                  (clothed)
                  Touching of the Sexual or Other Intimate Parts
                  (clothed or unclothed) by a Youth Perpetrator
                  Sexual Abuse-No Touching;
                  Other Abuse - Not Sexual

            6.4       Points Scaling Factors.               After the Settlement Trustee has assigned a valid

Submitted Abuse Claim to one of the five tiers in the Claims Matrix, the Settlement Trustee will

utilize the Points Scaling Factors described below to set the points attributable to each Submitted


2
        The proposed Maximum Points values in the Claims Matrix demonstrates the anticipated maximum dollar values for
        Submitted Abuse Claims in tiers 1–5 when the Trust Corpus Scaling Factor is one. However, the value of the total Settlement
        Trust corpus may result in a higher or lower Trust Corpus Scaling Factor depending on the amounts of recoveries from
        Insurance Companies, and total points awarded. The Settlement Trust Corpus Scaling Factor accommodates the potential
        variances in the Settlement Trust corpus size by scaling the point values assigned to Submitted Abuse Claims based on the
        size of the Settlement Trust corpus.


                                                                13
              Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 160 of 510




Abuse Claim. These scaling factors can increase or decrease the number of points assigned to a

Submitted Abuse Claim depending on the severity of the facts underlying the Claim. By default,

the value of each scaling factor is one, meaning that in the absence of the application of the scaling

factor, the Base Points assigned to a Claim are not affected by that factor. In contrast, if the

Settlement Trustee determines that a particular scaling factor as applied to a given Submitted

Abuse Claim is 1.5, the number of points assigned the Submitted Abuse Claim are increased by

50%, the result of multiplying the Base Points of the Submitted Abuse Claim by 1.5. The

combined effect of all scaling factors is determined by multiplying the scaling factors together

then multiplying the result by the Base Points of the Submitted Abuse Claim.

       Aggravating Factors. The Settlement Trustee may assign upward Point Scaling Factors

to each Submitted Abuse Claim based on the following categories:

       (i)       Nature of Abuse and Circumstances. To account for particularly severe abuse or
                 aggravating circumstances, the Settlement Trustee may assign an upward Point
                 Scaling Factor of up to 1.5 to each Submitted Abuse Claim. The hypothetical base
                 case scenario for this scaling factor would involve a single incident of abuse during
                 a BSA sponsored event with a single perpetrator held in high regard by the victim
                 and in a position of trust within BSA as an employee or volunteer. The hypothetical
                 base case is incorporated into the Base Points in the Claims Matrix’ tiers and would
                 not receive an increase on account of this factor. By way of example, aggravating
                 factors that can give rise to a higher scaling factor include, but are not limited to,
                 the following factors:
                 1.     Unusual duration and/or multiple circumstance of the abuse;
                 2.     Repeated targeting and grooming behaviors including but not limited to
                        special privileges, special activities, and attention, social relationship with
                        parents, personal relationship with Claimant, opportunity to experience
                        sports or activities, isolation from others, use of alcohol or illicit drugs by
                        abuser or Claimant, or use of or exposure to pornography;
                 3.     coercion or threat or use of force or violence, stalking;
                 4.     multiple perpetrators involved in sexual misconduct.
       (ii)      Abuser Profile. To account for the alleged abuser’s profile, the Settlement Trustee
                 may assign an upward Point Scaling Factor of up to 2.0 to a Submitted Abuse
                 Claim. This factor is to be evaluated relative to a hypothetical base case scenario


                                                  14
    Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 161 of 510




        of an unknown abuser who is only accused of abuse by one Abuse Claimant. The
        hypothetical base case is incorporated into the Base Points in the Claims Matrix’
        tiers and would not receive an increase on account of this factor. An upward Point
        Scaling Factor may be applied for this category as follows (the Settlement Trustee
        may only apply the scaling factor of the single highest applicable category listed
        below):
        1.     1.25 if the abuser was accused by at least one (1) other Abuse Claimant;
        2.     1.5 if the abuser was accused by five (5) or more other Abuse Claimants;
        3.     2.0 if the abuser was accused by ten (10) or more other Abuse Claimants.
        In addition, an upward Point Scaling Factor may also be applied for this category
        if the Protected Party(ies) knew, or had reason to know, that the alleged perpetrator
        was likely to commit acts of Abuse against individuals involved in Scouting.
(iii)   Impact of the Abuse. To account for the impact of the alleged abuse on the Abuse
        Claimant’s mental health, physical health, inter-personal relationships, vocational
        capacity or success, academic capacity or success, and whether the alleged abuse
        at issue resulted in legal difficulties for the Abuse Claimant, the Settlement Trustee
        may assign an upward Point Scaling Factor of up to 1.5. This factor is to be
        evaluated relative to a hypothetical base case scenario of a victim of abuse who
        suffered the typical level of abuse-related distress within the tier to which the
        Submitted Abuse Claim was assigned. The hypothetical base case is incorporated
        into the base points in the Claims Matrix’ tiers and would not receive an increase
        on account of this factor. The Settlement Trustee will consider, along with any and
        all other relevant factors, whether the abuse at issue manifested or otherwise led the
        Abuse Claimant to experience or engage in behaviors resulting from:
        1.     Mental Health Issues: This includes but is not limited to anxiety,
               depression, post-traumatic stress disorder, substance abuse, addiction,
               embarrassment, fear, flashbacks, nightmares, sleep issues, sleep
               disturbances, exaggerated startle response, boundary issues, self-destructive
               behaviors, guilt, grief, homophobia, hostility, humiliation, anger, isolation,
               hollowness, regret, shame, isolation, sexual addiction, sexual problems,
               sexual identity confusion, low self-esteem or self-image, bitterness, suicidal
               ideation and suicide attempts.
        2.     Physical Health Issues: This includes but is not limited to physical
               manifestations of emotional distress, gastrointestinal issues, headaches,
               high blood pressure, physical manifestations of anxiety, erectile
               dysfunction, heart palpitations, sexually-transmitted diseases, physical
               damage caused by acts of abuse, reproductive damage, self-cutting and
               other self-injurious behavior.
        3.     Interpersonal Relationships: This includes but is not limited to problems
               with authority figures, hypervigilance, sexual problems, marital difficulties,
               problems with intimacy, lack of trust, isolation, betrayal, impaired relations,


                                         15
   Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 162 of 510




               secrecy, social discreditation and isolation, damage to family relationships,
               and fear of children or parenting.
       4.      Vocational Capacity: This includes but is not limited to under- and un-
               employment, difficulty with authority figures, difficulty changing and
               maintaining employment, feelings of unworthiness, or guilt related to
               financial success.
       5.      Academic Capacity: This includes but is not limited to school behavior
               problems.
       6.      Legal Difficulties: This includes but is not limited to criminal difficulties,
               bankruptcy, and fraud.
Potential Mitigating Factors. The Settlement Trustee may assign a Point Scaling Factor
in the range of 0 to 1.0 to each Submitted Abuse Claim to decrease the points awarded to
such Claim. This factor is to be evaluated relative to a hypothetical base case scenario of
an abuse claim with solidly credible evidence of abuse that occurred during a BSA
sponsored event involving a perpetrator held in high regard and in a position of trust within
BSA as an employee or volunteer. The hypothetical base case is incorporated into the base
points in the Claims Matrix’ tiers and would not receive a decrease on account of this
factor. Such factors may include but are not limited to the following:
       i.      Absence of Protected Party Relationship or Presence of Another
               Responsible Party. In certain circumstances, a Protected Party’s
               responsibility for a perpetrator may be factually or legally attenuated,
               mitigated, or non-existent. For example, the perpetrator may have
               maintained a relationship with the Abuse Claimant through a separate
               affiliation, such as a school, religious organization, or as a family member
               of the Abuse Claimant; or the abuse occurred in settings unrelated to
               Scouting or where a Protected Party did not have the ability or responsibility
               to exercise control. By way of non-exhaustive example, familial abuse,
               even if occurring on a Scouting activity, should result in a significant
               reduction, or wholesale elimination, of points.
       ii.     Other Settlements, Awards, Contributions, or Limitations. The
               Settlement Trustee should consider the amounts of any settlements or
               awards already received by the Abuse Claimant from other sources as well
               as expected contributions from other sources that are related to the abuse.
               By way of example, the Settlement Trustee should assign an appropriate
               Point Scaling Factor to Submitted Abuse Claims capped by charitable
               immunity under the laws of the jurisdiction where the abuse occurred.
       iii.    Defectiveness. If the Abuse Claimant filed a defective Proof of Claim or
               filed its Proof of Claim after the Bar Date, or if the evidence provided by
               the Abuse Claimant indicates that the Submitted Abuse Claim is time barred
               based on prevailing law in the jurisdictions in which the abuse occurred, the
               Settlement Trustee may reduce the points assigned to such Claim by
               assigning a Point Scaling Factor of less than one. The Settlement Trustee


                                        16
             Case 20-10343-LSS       Doc 4107        Filed 05/16/21    Page 163 of 510




                       should weigh the strength of the evidence supporting the Submitted Abuse
                       Claim to determine whether such Claim should receive mitigation on
                       account of its defectiveness or untimeliness. The Settlement Trustee may
                       assign a mitigating factor of zero (0) in cases where the Settlement Trustee
                       determines that the Submitted Abuse Claim is fully barred, but may,
                       however, assign a factor of up to one (1) if the Settlement Trustee
                       determines that the evidence supporting the Submitted Abuse Claim
                       warrants distribution from the Settlement Trust despite its defectiveness or
                       untimeliness.
                 iv.   Incomplete or Suspicious Evidence of Abuse. If the evidence provided
                       by the Abuse Claimant does not establish by a preponderance of the
                       evidence that the abuse occurred, the identity of the abuser, the location of
                       the abuse, or when the abuse occurred, the Settlement Trustee shall reduce
                       the points of the Submitted Abuse Claim by assigning a Point Scaling Factor
                       of less than one. If the Settlement Trustee believes the evidence provided
                       is deliberately false or misleading, the Settlement Trustee will assign a Point
                       Scaling Factor of zero (0).
                 v.    Absence of Notice. If the evidence provided by the Abuse Claimant does
                       not establish by a preponderance of the evidence that the Protected
                       Party(ies) knew, or had reason to know, that the alleged perpetrator was
                       likely to commit acts of Abuse against individuals involved in Scouting, the
                       Settlement Trustee shall reduce the points assigned to such Claim by
                       assigning a Point Scaling Factor of less than one. The Settlement Trustee
                       should weigh the strength of the evidence demonstrating knowledge of the
                       risk of potential abuse by the perpetrator to determine the appropriate factor
                       of mitigation.
       6.5       Claims Calculus. After the Settlement Trustee has assigned a Submitted Abuse

Claim to a claim tier and determined the appropriate Point Scaling Factors to apply to the Claim,

the total points to be assigned to the Submitted Abuse Claim are to be determined as the product

of the Base Points of the Claim and the Point Scaling Factors applied to the Claim. In no event

can a Submitted Abuse Claim’s point value exceed the Maximum Points value for the Claim’s

assigned tier.

       By way of example, if a Submitted Abuse Claim is determined by the Settlement Trustee

to be a tier 1 claim with a Base Point value of 600,000, with a Point Scaling Factor of 1.5 for the

nature and circumstances of the abuse, and a mitigating point scaling factor of 0.75, and no other

Point Scaling Factors, the number of points assigned to the Claim would be 675,000 points

                                                17
             Case 20-10343-LSS      Doc 4107          Filed 05/16/21   Page 164 of 510




calculated as 600,000 X 1.5 X 0.75 = 675,000. As a further example, if, in addition to the above

Point Scaling Factors, the same Submitted Abuse Claim had an additional aggravating Point

Scaling Factor of 2.0 on account of the alleged abuser’s profile, the points assigned to the Abuse

Claim would be twice as much, namely 1,350,000 (600,000 x 1.5 x .75 x 2.0). If, on the other

hand, for example the Settlement Trustee believes the evidence provided for the Submitted Abuse

Claim was deliberately false or misleading, the Settlement Trustee will assign a mitigating Point

Scaling Factor of zero, in which case the Claim would be assigned a point value of zero.

       To determine the dollar value for each Submitted Abuse Claim, the Settlement Trustee will

multiply the point value of the Claim by the Trust Corpus Scaling Factor. In the above example

of a Submitted Abuse Claim assigned a point value of 1,350,000, if the Trust Corpus Scaling Factor

is 1/3, the Submitted Abuse Claim would be valued at $450,000 (1,350,000 x 1/3). If instead the

Trust Corpus Scaling Factor is one, the Submitted Abuse Claim would be valued at $1,350,000.

If the Settlement Trust corpus exceeds its expected value and the Trust Corpus Scaling Factor is

1.5, except as otherwise provided herein with respect to Submitted Abuse Claims litigated to final

judgement in the tort system, the Submitted Abuse Claim would be valued at $2,025,000

(1,350,000 x 1.5). In the other example above of a Submitted Abuse Claim assigned a point value

of zero, the Claim’s dollar value would be $0.




       7.1      Settled Claim Payments. The Settlement Trustee shall evaluate each of the

Submitted Abuse Claims in a timely fashion. After a Submitted Abuse Claim becomes a Settled

Claim, as described above in Article VI, the Settlement Trust shall pay an initial distribution

(“Initial Distribution”) to the holder of such Settled Claim within 30 days of the Claim becoming




                                                 18
                Case 20-10343-LSS     Doc 4107        Filed 05/16/21   Page 165 of 510




a Settled Claim and the Settlement Trust establishing the Initial Settlement Trust Corpus Scaling

Factor (as defined below).

          7.2      Initial Distribution Payment Scaling Factor. After analyzing the Submitted

Abuse Claims and determining the number of Submitted Abuse Claims and the likely, aggregate

Proposed Claim Valuations for the Settled Claims and value of the Settlement Trust Assets at that

time, the Settlement Trustee and the STAC shall determine, pursuant to the terms and conditions

set forth in the Trust Agreement, the appropriate initial Settlement Trust corpus scaling factor (the

“Initial Settlement Trust Corpus Scaling Factor”). For this purpose, the Settlement Trustee

will calculate the Initial Settlement Trust Corpus Scaling Factor as the ratio of the then available

Settlement Trust Assets (accounting for future Settlement Trust operating expenses) to the total

points assigned to all Submitted Abuse Claims (accounting for Future Abuse Claims). By way of

example, if the available Settlement Trust Assets are $1.5 billion and the Settlement Trustee

calculates the total points assigned to all Submitted Abuse Claims evaluated by the Settlement

Trustee to be 4.5 billion, the Initial Settlement Trust Corpus Scaling Factor would be one third,

meaning that the cash payment value of a point for initial payment purposes is $1.00 for every 3

points.

          7.3      Payment of Initial Distribution. The Settlement Trust will make an Initial

Distribution to each holder of a Settled Claim based on the Initial Settlement Trust Corpus Scaling

Factor while at the same time maintaining sufficient assets in the Settlement Trust for payment of

operating expenses, additional Settled Claims and lawsuits against the Settlement Trust. With

respect to Insured Abuse Claims, the Settlement Trustee shall make such Initial Distribution (and

any further distributions) regardless of the status of any litigation seeking coverage from any

Insurance Companies.



                                                 19
             Case 20-10343-LSS      Doc 4107        Filed 05/16/21   Page 166 of 510




       7.4      Subsequent Payments. As the Settlement Trust obtains additional assets through

litigation or settlements with Insurance Companies (or otherwise), or determines that amounts

reserved for operating expenses can be reduced, the Settlement Trust’s corpus will increase and

more funds will become available for distribution to Abuse Claimants on account of Settled

Claims.   Consequently, every six months after the payment of the Initial Distribution, the

Settlement Trustee shall conduct an evaluation of the total value of the Settlement Trust Assets

then available for distribution, and the aggregate points value of Settled Claims. In consultation

with the STAC, the Settlement Trustee will then determine when subsequent distributions (each a

“Subsequent Distribution”) should be made to Abuse Claimants on account of Settled Claims

and at what additional factor, by updating the Settlement Trust Corpus Scaling Factor (each

additional factor, a “Subsequent Settlement Trust Corpus Scaling Factor”). Holders of Abuse

Claims that have not yet received an Initial Distribution prior to the Settlement Trustee’s

determination to make a Subsequent Distribution shall receive as an Initial Distribution the value

of their Claim multiplied by the Initial Settlement Trust Corpus Scaling Factor plus any

Subsequent Settlement Trust Corpus Scaling Factor(s). By way of example, if a Settled Claim is

assigned 900,000 points, and the Settlement Trust has established an Initial Settlement Trust

Corpus Scaling Factor of one third and a Subsequent Settlement Trust Corpus Scaling Factor of

one sixth before the Claim becomes a Settled Claim, the Abuse Claimant holding such Claim will

receive an initial payment of $450,000, or the sum of the product of 900,000 x 1/3 ($300,000) plus

the product of 900,000 x 1/6 ($150,000).

       7.5      Release. In order for a Submitted Abuse Claim to become a Settled Claim and for

the relevant Abuse Claimant to receive any payment from the Settlement Trust, the Abuse

Claimant must submit an executed form of release to be developed by the Settlement Trustee in



                                               20
             Case 20-10343-LSS      Doc 4107        Filed 05/16/21   Page 167 of 510




consultation with Reorganized BSA. Payments made by the Settlement Trust to the holder of a

Settled Claim pursuant to the process and procedures described herein shall be in full and complete

satisfaction of the Abuse Claimant’s Abuse Claim.




       8.1      Rights of Settlement Trust Against Insurance Companies. Pursuant to the Plan,

the Settlement Trust will take assignment of BSA’s rights under the BSA Insurance Policies. For

any Non-Tender Insured Abuse Claim that the Settlement Trustee determines is a valid Abuse

Claim pursuant to Article V above, the Settlement Trustee shall tender each such Abuse Claim

(including the Proposed Claim Valuation)—along with all information related to the subject Abuse

Claim gathered pursuant to these TDP—to the applicable Insurance Company(ies) for review and

coverage determination prior to sending the relevant Abuse Claimant his or her Valid Claim

Notice. The applicable Insurance Company will have 60 days to review each Non-Tender Insured

Abuse Claim tendered to it by the Settlement Trust under this section and provide written notice

to the Settlement Trust of whether it will cover, in whole or in part, the Proposed Claim Valuation

of a particular Non-Tender Insured Abuse Claim or decline to provide coverage of such Abuse

Claim (a “Coverage Determination Notice”). If an Insurance Company denies coverage, the

Coverage Determination Notice must provide an explanation of the reason for the denial.

       8.2      Reimbursement of Insured Abuse Claims. For each Non-Tender Insured Abuse

Claims that an Insurance Company agrees to cover pursuant to a Coverage Determination Notice,

the Insurance Company shall reimburse the Settlement Trust for its share of the amount of the

Proposed Claim Valuation for such claim, applying an assumed Settlement Trust Corpus Scaling

Factor of one (1), within 30 days of such Abuse Claim becoming a Settled Claim. The decision

by an Insurance Company to cover its share of a Non-Tender Insured Abuse Claim Proposed

                                               21
             Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 168 of 510




Valuation Amount shall be deemed to be a compromise of a disputed claim and shall not have any

collateral estoppel or res judicata effect for any future claim, nor shall it be deemed to be an

admission with respect to coverage.

       8.3      Coverage Disputes. For Insured Abuse Claims where an Insurance Company

declines to cover, the Settlement Trust will have the right to pursue the Insurance Company in

coverage litigation for the Insurance Company’s share of the Proposed Claim Valuation or

judgment or settlement amount, as applicable. The Settlement Trust will have the right to bring

such coverage actions in one or more individual or consolidated actions. For purposes of this

section, the dollar value of disputed Insured Abuse Claims shall be calculated based on an assumed

Trust Corpus Scaling Factor of one (1). The Settlement Trust shall also have the option to negotiate

a settlement of coverage issues with each Insurance Company to obtain the benefit of insurance

coverage under any BSA Insurance Policy. All amounts recovered by the Settlement Trustee

through coverage litigation or settlements shall flow into the corpus of the Settlement Trust for

distribution or payment of Settlement Trust operating expenses, including payment of Abuse

Claims, in accordance with the Trust Agreement and these TDP.

       8.4      Rights of Insurance Companies. Nothing in these TDP (a) shall affect, impair,

or prejudice the rights and defenses of the Insurance Companies in any manner; (b) shall in any

way operate to, or have the effect of, impairing or having any res judicata, collateral estoppel, or

other preclusive effect on any party’s legal, equitable, or contractual rights or obligations under

any BSA Insurance Policy in any respect; or (c) shall otherwise determine the applicability or non-

applicability of any provision of any BSA Insurance Policy and any such rights and obligations

shall be determined under BSA Insurance Policies and applicable law. Additionally, any action

by the Settlement Trust against any Insurance Company may be brought in a court of competent



                                                 22
               Case 20-10343-LSS      Doc 4107        Filed 05/16/21    Page 169 of 510




jurisdiction other than the Bankruptcy Court; provided, however, that nothing herein waives any

right of the Settlement Trust to elect arbitration to the extent the relevant BSA Insurance Policy

provides for such.

         8.5      Results of Negotiation or Litigation.       If the Settlement Trustee obtains a

settlement or final judgment against an Insurance Company, the proceeds from such judgment will

flow into the Settlement Trust corpus. To the extent a deductible is owed to the Insurance

Company in order for the Settlement Trust to obtain the insurance proceeds from a final judgment

or settlement, any such deductible shall be submitted to the Settlement Trust as an Indirect Abuse

Claim.




         9.1      Indirect Abuse Claims. An Indirect Abuse Claim asserted against the Settlement

Trust shall be reviewed by the Settlement Trustee and treated as valid and paid by the Settlement

Trust pursuant to the distribution methodology set forth in these TDP if (a) such Indirect Abuse

Claim satisfied the requirements of the Bar Date, and is not otherwise disallowed by section 502(e)

of the Bankruptcy Code (subject to the right of the holder of the Indirect Abuse Claim to seek

reconsideration under section 502(j) of the Bankruptcy Code) or subordinated under section 509(c)

of the Bankruptcy Code, and (b) the holder of the Indirect Abuse Claim establishes to the

satisfaction of the Settlement Trustee that (i) the holder has paid the liability and obligation of the

Settlement Trust to the individual claimant to whom the Settlement Trust would otherwise have

had a liability or obligation under these TDP (and which has not been paid by the Settlement Trust),

(ii) the Settlement Trust and Protected Parties are forever and fully released from all liability

related thereto, and (iii) the Indirect Abuse Claim is not otherwise barred by a statute of limitations

or repose or by other applicable law.



                                                 23
             Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 170 of 510




       9.2      Offset. The liquidated value of any Indirect Abuse Claim paid by the Settlement

Trust shall be treated as an offset to or reduction of the full liquidated value of any Direct Abuse

Claim that might be subsequently asserted against the Settlement Trust.




       10.1     Exhaustion of Trust Distribution and Reconsideration Procedures. If an Abuse

Claimant has appealed a Claim Notice through the reconsideration process described above in

section 5.6 and the Abuse Claimant disagrees with the Settlement Trustee’s final determination

regarding the validity or valuation of the subject Submitted Abuse Claim, the Abuse Claimant may

file a lawsuit against the Settlement Trust for reconsideration of his or her Submitted Abuse Claim

in any court of competent jurisdiction. An Abuse Claimant that elects to file a lawsuit under this

provision forfeits any Proposed Claim Valuation offered by the Settlement Trust, and recovery, if

any, is limited to settlement or judgment from such lawsuit as provided herein.

       10.2     Tender to Insurance Company. If an Abuse Claimant elects to file suit against

the Settlement Trust as provided herein, the Settlement Trustee shall determine, based on the Trust

Claim Submission and any other information obtained in connection with that submission, whether

any Insurance Company issued coverage that is available to respond to the lawsuit (an “Insured

Lawsuit”). The Settlement Trustee may determine that there are multiple Insurance Companies

that have responsibility for an Insured Lawsuit. The Settlement Trustee shall tender any Insured

Lawsuit to each Insurance Company from whom the Settlement Trustee determines insurance

coverage may be available.

       10.3     Acceptance of Tender. An Insurance Company shall have 60 days to determine

whether to accept an Insured Lawsuit that is tendered to it.




                                                24
           Case 20-10343-LSS            Doc 4107        Filed 05/16/21   Page 171 of 510




       10.4      Limit on Settlement Trust Liability. An Abuse Claimant who pursues the

Settlement Trust in the tort system shall not be able to receive from the Settlement Trust more than

the dollar value of a Settled Claim that is assigned the Maximum Points in the applicable tier set

forth in the Claims Matrix assuming a Trust Corpus Scaling Factor of one. By way of example,

for an Abuse Claimant asserting tier 1 abuse, the maximum damages amount that the Abuse

Claimant is allowed to sue the Settlement Trust for in the relevant tort system is $2,700,000, or

2,700,000 (the Maximum Points in tier 1) points multiplied by an assumed Trust Corpus Scaling

Factor of one.

       10.5      Parties to Lawsuit. Any lawsuit commenced under section 10.1 must be filed by

the Abuse Claimant in his or her own right and name and not as a member or representative of a

class, and no such lawsuit may be consolidated with any other lawsuit. The potential parties that

may be defendants in the lawsuit shall be limited to the Settlement Trust; an Abuse Claimant may

not sue any of the Protected Parties.

       10.6      Defenses. All defenses (including, with respect to the Settlement Trust, all defenses

that could have been asserted by the Debtors, except as otherwise provided in the Plan) shall be

available to both sides at trial; however, for any Uninsured Abuse Claim or any Insured Abuse

Claim where no Insurance Company has agreed to provide a defense, the Settlement Trust may

waive any defense and/or concede any issue of fact or law. In cases where an Insurance Company

has agreed to provide a defense, such Insurance Company retains all liability defenses and may

reserve all of its defenses to coverage.

       10.7      Costs. Each party’s costs of litigation shall be borne by that party. An Abuse

Claimant may not seek costs or expenses in the lawsuit filed against the Settlement Trust.




                                                   25
           Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 172 of 510




       10.8    Settlement or Final Judgment. The defending Insurance Company or, if no

Insurance Company is defending, the Settlement Trust, is authorized to settle any lawsuit by an

Abuse Claimant for an amount it determines appropriate in light of the circumstances of the case,

subject to the limitations that the Settlement Trust or Insurance Company may not settle any claim

for an amount that exceeds the amount that exceeds its potential liability for that Abuse Claim

pursuant to section 10.4.

       10.9    Payment of Judgments by the Settlement Trust. If and when an Abuse Claimant

obtains a final judgment or settlement against the Settlement Trust in the tort system, such

judgment amount shall be treated for purposes of distribution under these TDP as the Abuse

Claimant’s Settled Claim points amount. Within 30 days of executing the release as set forth in

section 7.5 above, the Abuse Claimant shall receive an Initial Distribution (based on the Initial

Settlement Trust Corpus Scaling Factor and any Subsequent Settlement Trust Corpus Scaling

Factor in effect at such time) from the Settlement Trust. Thereafter, the Abuse Claimant shall

receive any Subsequent Distributions based on any Subsequent Settlement Trust Corpus Scaling

Factor(s) as determined by the Settlement Trust. Under no circumstances shall the Settlement

Trust pay interest under any statute on any judgments obtained by an Abuse Claimant in the tort

system. Insurance Companies that choose to defend a lawsuit against the Settlement Trust shall

pay the full amount of any judgment or settlement achieved by the Abuse Claimant to the

Settlement Trust for distribution through these TDP.




       11.1    Non-Binding Effect of Settlement Trust and/or Litigation Outcome.

Notwithstanding any other provision of these TDP, a decision by the Settlement Trust to pay or

not to pay any Submitted Abuse Claim shall not be used in, be admissible as evidence in, binding



                                               26
           Case 20-10343-LSS         Doc 4107        Filed 05/16/21   Page 173 of 510




in, or have any res judicata, collateral estoppel, or other preclusive effect in any lawsuit or other

proceeding against any other entity other than the Settlement Trust. Notwithstanding any other

provision of these TDP, the outcome of litigation against the Debtors by the holder of an Indirect

Abuse Claim shall not be used in, be admissible as evidence in, binding in or have any other

preclusive effect in connection with the Settlement Trust’s resolution or valuation of an Indirect

Abuse Claim.

       11.2    Amendments. Except as otherwise provided herein, the Settlement Trustee may

not amend, modify, delete, or add to any provisions of these TDP, without the written consent of

the STAC. Nothing herein is intended to preclude the STAC from proposing to the Settlement

Trustee, in writing, amendments to these TDP. Notwithstanding the foregoing, the Settlement

Trustee shall not have the ability to enter into any amendment that abridges, limits or narrows the

rights of Insurance Companies under Article IV.

       11.3    Severability. Should any provision contained in these TDP be determined to be

unenforceable, such determination shall in no way limit or affect the enforceability and operative

effect of any and all other provisions of these TDP. Should any provision contained in these TDP

be determined to be inconsistent with or contrary to Debtors’ obligations to any Insurance

Company providing Insurance Coverage to the Debtors in respect of claims for personal injury for

which the Debtors have legal responsibility, the Settlement Trustee, with the consent of the STAC,

may amend these TDP and/or the Trust Agreement to make the provisions of either or both

documents consistent with the duties and obligations of the Debtors to said Insurance Company.

       11.4    Governing Law. Administration of these TDP shall be governed by, and construed

in accordance with, the laws of the State of Delaware. The law governing litigation in the tort




                                                27
          Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 174 of 510




system shall be the law of the jurisdiction in which the Abuse Claimant files the lawsuit as

described in Article X.




                                             28
Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 175 of 510




                        EXHIBIT B

            SETTLEMENT TRUST AGREEMENT
               Case 20-10343-LSS        Doc 4107       Filed 05/16/21      Page 176 of 510



                                   BOYS SCOUTS OF AMERICA
                                SETTLEMENT TRUST AGREEMENT

        This SETTLEMENT TRUST AGREEMENT is made and entered in In re Boy Scouts of America
and Delaware BSA, LLC, Case No. 20-10343 (Bankr. D. Del. 2020), by and between Boy Scouts of America
(“BSA” or the “Debtor”), and [●] (the “Settlement Trustee”). This Settlement Trust Agreement is entered
into pursuant to the Debtor’s Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
Delaware BSA, LLC, dated [●], 2021 [D.I. [●]] (as amended, supplemented, or modified, the “Plan”).
Unless otherwise specifically defined herein, capitalized terms used in this Settlement Trust Agreement
shall have the meanings assigned to them in the Plan. Terms defined in the Bankruptcy Code, and not
otherwise specifically defined in the Plan or herein, when used herein, have the meanings attributed to them
in the Bankruptcy Code.
                                               RECITALS
        A.       On the Petition Date, the BSA filed a voluntary petition under chapter 11 of the Bankruptcy
Code. BSA continued in possession of its property and has continued to operate and manage its business
as debtor in possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.
        B.      It is anticipated that in 2021, the Bankruptcy Court will enter an order confirming the Plan
(the “Confirmation Order”).
        C.      The Plan anticipates the existence of the Settlement Trust and the transfer and assignment
to the Settlement Trust of the Settlement Trust Assets.
       D.      Pursuant to the Plan, the Settlement Trust is to use the Settlement Trust Assets to pay the
Abuse Claims, and meet indemnity and other obligations in accordance with the provisions of the Plan.
         E.     The Settlement Trust is established for the benefit of the Beneficiaries (as defined herein)
and is intended to qualify as a “qualified settlement fund” for federal income tax purposes and within the
meaning of Treasury Regulations issued under section 468B of the Internal Revenue Code of 1986, as
amended (the “Tax Code”). The Settlement Trustee shall administer and maintain the Settlement Trust in
compliance with all relevant guidelines for maintaining the Settlement Trust’s status as a “qualified
settlement fund” issued by the Internal Revenue Service (the “IRS”).
        F.      Pursuant to the Plan and the Confirmation Order, the Settlement Trustee shall be duly
appointed as a representative of the Estate pursuant to Sections 1123(a)(5), (a)(7), and (b)(3)(B) of the
Bankruptcy Code.
         NOW, THEREFORE, pursuant to the Plan and the Confirmation Order, in consideration of the
premises and the provisions in the Plan, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and affirmed, it is agreed as follows:
                                            ARTICLE I
                                       AGREEMENT OF TRUST
       1.1     CREATION AND NAME. The Debtor hereby creates a trust known as “Boy Scouts of
America Settlement Trust,” which is the Settlement Trust provided for in the Plan.

        1.2      PURPOSE. The purpose of the Settlement Trust is to assume any liability for all Abuse
Claims; to hold, preserve, maximize and administer the Settlement Trust Assets; and to direct the
processing, liquidation, and payment of all compensable Abuse Claims. The Settlement Trust will resolve
Abuse Claims in accordance with the Settlement Trust Documents in such a way that the holders of similar
Abuse Claims are treated equitably and in substantially the same manner.

 AMERICAS 107111196
               Case 20-10343-LSS           Doc 4107         Filed 05/16/21     Page 177 of 510



        1.3      TRANSFER OF ASSETS. Pursuant to the Plan and on the Effective Date, all right, title,
and interest in and to the Settlement Trust Assets and any proceeds thereof shall be automatically, and
without further act or deed, transferred to, vested in, and assumed by the Settlement Trust free and clear of
all Encumbrances or Claims or other interests of any Person. The Settlement Trustee hereby agrees to
accept and hold the Settlement Trust Assets in trust for the Beneficiaries (as defined herein) subject to the
terms of this Settlement Trust Agreement and the Plan. The Settlement Trustee is hereby authorized to file
with governmental authorities any documents necessary or helpful to establish the Settlement Trust.

        1.4     IRREVOCABILITY. From and after the Effective Date, the Settlement Trust shall be
irrevocable. Neither the Debtors nor Reorganized BSA, nor any other Protected Party (or any other party
except the Settlement Trustee as contemplated in the Settlement Trust Agreement) may alter, amend,
revoke, or terminate the Settlement Trust. No party shall have any power or authority to direct the
Settlement Trustee to return any of the Settlement Trust Assets.

      1.5     BENEFICIARIES. The “Beneficiaries” of the Settlement Trust will be the holders of any
compensable Abuse Claims (including holders of Future Abuse Claims) and the Protected Parties.

    1.6  SETTLEMENT                     TRUSTEE        AND       SETTLEMENT           TRUST        ADVISORY
COMMITTEE.

                (a)     There will be one initial Settlement Trustee appointed to administer the Settlement
Trust. The Settlement Trustee will be considered a “party in interest” within the meaning of section 1109(b)
of the Bankruptcy Code, and will be the “administrator” of the Settlement Trust as such term is used in
Treas. Reg. Section 1.468B-2(k)(3).

                 (b)      A Settlement Trust Advisory Committee (“STAC”) will be appointed in a manner
to be specified in the Plan Supplement and consist of three members. The STAC will serve in a fiduciary
capacity, representing the interests of all holders of Abuse Claims.

                      (c)   The Settlement Trustee will be required to consult with the STAC on:

                         (i)     the questionnaire to be developed for distribution to holders of Abuse
          Claims (“Abuse Claimants”) and submission to the Settlement Trust by Abuse Claimants seeking
          payment from the Settlement Trust;

                           (ii)    the accurate factor for scaling Abuse Claim values based on the size of the
          Settlement Trust Corpus (as defined herein) and total aggregate Abuse Claim values, as described
          in the Trust Distribution Procedures (“TDP”);

                            (iii)   determination of the total value of Settlement Trust Assets at the intervals
          set forth in the TDP;

                           (iv)    the appropriate percentage of Abuse Claim values to distribute as initial
          distributions and any subsequent distribution under the TDP;

                            (v)     entry into any material settlements with insurers or commencement of
          material litigation against insurers;

                            (vi)    any amendments or modifications to this Trust Agreement or the TDP; and

                            (vii)   the termination of the Settlement Trust or Litigation Trust.


 AMERICAS 107111196                                     2
                Case 20-10343-LSS         Doc 4107          Filed 05/16/21     Page 178 of 510



          1.7         ACCEPTANCE OF ASSETS AND ASSUMPTION OF LIABILITIES.

                (a)      In furtherance of the purposes of the Settlement Trust, the Settlement Trustee
hereby accepts the trusteeship of the Settlement Trust created by this Settlement Trust Agreement and the
grant, assignment, transfer, conveyance and delivery of Settlement Trust Assets to the Settlement Trust,
subject to the terms and conditions set forth in this Settlement Trust Agreement, the Plan and the
Confirmation Order.

                 (b)     The Settlement Trust will assume all liabilities, obligations, and responsibilities of
the Protected Parties for all Abuse Claims (including any Future Abuse Claims). In furtherance of the
purposes of the Settlement Trust, the Settlement Trustee, on behalf of the Settlement Trust, hereby expressly
assumes all responsibility for preserving, managing and distributing the Settlement Trust Corpus to the
Beneficiaries. The Abuse Claims will be evaluated by the Settlement Trustee in accordance with the TDP.
Except as otherwise provided in this Settlement Trust Agreement, the TDP or the Plan, the Settlement
Trustee shall have all defenses, cross-claims, offsets and recoupments, as well as rights of indemnification,
contribution, subrogation, and similar rights, regarding Abuse Claims that the Debtor has or would have
had under applicable law.

                  (c)     The Settlement Trustee shall have all the rights, powers and duties set forth in this
Settlement Trust Agreement, the TDP (as defined herein) and the Plan, and available under applicable law,
for accomplishing the purposes of the Settlement Trust. The Settlement Trustee’s powers are exercisable
solely in a fiduciary capacity consistent with, and in furtherance of, the purpose of the Settlement Trust and
in accordance with applicable law. The Settlement Trustee shall have the authority to bind the Settlement
Trust within the limitations set forth herein but shall for all purposes hereunder be acting in the capacity as
Settlement Trustee, and not individually.

                 (d)     In furtherance of the purposes of the Settlement Trust, the Settlement Trustee
assumes responsibility for: (a) making payments to Beneficiaries; (b) receiving, collecting, liquidating,
maintaining and distributing the Settlement Trust Assets; and (c) fulfilling all other obligations of the
Settlement Trust under this Settlement Trust Agreement and the Plan. The Settlement Trust will be
administered consistent with the purpose of the Settlement Trust and with no objective to continue or to
engage in the conduct of a trade or business, except to the extent reasonably necessary to preserve the
liquidation value of the Settlement Trust Assets or as otherwise provided in the Plan.

                (e)     Source of Payments. All Settlement Trust expenses and all liabilities of the
Settlement Trust with respect to Abuse Claims shall be payable solely by the Settlement Trustee out of the
Settlement Trust Corpus (as defined herein).

      1.8             COOPERATION AGREEMENT. The Settlement Trust will enter into the Cooperation
Agreement.

                                               ARTICLE II
                                           LITIGATION TRUST
        2.1       LITIGATION TRUST. The Settlement Trustee and STAC will jointly decide whether a
sub-trust is required by applicable law to carry forth the litigation-related objectives of this Settlement Trust.
If the Settlement Trustee and STAC decide that applicable law so requires a litigation sub-trust, the
Settlement Trustee shall create a sub-trust pursuant to this Settlement Trust Agreement (the “Litigation
Trust”) known as the “Boy Scouts of America Litigation Trust” and governed by the terms set forth in this
Article 2.1 and Settlement Trust Agreement. The Litigation Trust is to be organized and established as a
trust for the purpose of monetizing litigation or Claims of the Settlement Trust, including, without


 AMERICAS 107111196                                     3
               Case 20-10343-LSS           Doc 4107         Filed 05/16/21     Page 179 of 510



limitation, the Settlement Trust Causes of Action, the Insurance Actions and the Insurance Coverage
Actions (collectively, the “Actions”), and making distributions of such assets to the Settlement Trust in a
manner consistent with “liquidating trust” status under Treasury Regulation Section 301.7701-4(d). The
Litigation Trust shall serve as a mechanism for investigating, prosecuting, settling, resolving, and otherwise
monetizing all Actions and distributing proceeds of such Actions to the Settlement Trust in a timely fashion
in accordance with the Plan, the Confirmation Order, the TDP, this Article 2.1, and this Settlement Trust
Agreement. If created, the Litigation Trust shall have the sole responsibility for the pursuit and settlement
of the Actions, and the sole power and authority to allow or settle and compromise any Actions. For the
avoidance of doubt, if created, the Litigation Trust, pursuant to section 1123(b)(3)(B) of the Bankruptcy
Code and applicable state trust law, is to be appointed as the successor-in-interest to, and representative of,
the Debtor and its Estate for the retention, enforcement, settlement, and adjustment of all Actions.

                (a)     There will be one Litigation Trustee appointed to administer the Litigation Trust.
The Litigation Trustee will be considered a “party in interest” within the meaning of section 1109(b) of the
Bankruptcy Code. The Settlement Trustee shall initially act as the Litigation Trustee.

                 (b)      On or as soon as practicable after the Effective Date, the Settlement Trust shall
automatically and irrevocably transfer, assign, and deliver, and shall be deemed to have transferred,
assigned, and delivered, all Actions and associated privileges to the Litigation Trust (the “Litigation Trust
Assets”). For purposes of the transfer of documents, the Litigation Trust is an assignee and successor to
the Debtor in respect of the Actions and shall be treated as such in any review of confidentiality restrictions
in requested documents. For the avoidance of doubt, following the Effective Date, the Litigation Trustee
shall have the power to waive the privileges being so assigned and transferred.

                 (c)      Until the Litigation Trust terminates pursuant to the terms hereof, legal title to the
Actions shall be vested at all times in the Litigation Trust as a separate legal entity, except where applicable
law in any jurisdiction requires title to any part of the Actions to be vested in the Litigation Trustee, in
which case title shall be deemed to be vested in the Litigation Trustee, solely in his capacity as Litigation
Trustee. For purposes of such jurisdictions, the term Litigation Trust, as used herein, shall be read to mean
the Litigation Trustee.

                  (d)      In accordance with section 1123(d) of the Bankruptcy Code, the Litigation Trustee
may enforce all rights to commence and pursue, as appropriate, any and all Actions after the Effective Date.
No Person or entity may rely on the absence of a specific reference in the Plan to any Action against them
as any indication that the Litigation Trustee will not pursue any and all available Actions or objections
against them. Unless any Action against a Person or Entity is expressly waived, relinquished, exculpated,
released, compromised, or settled in the Plan or an order of the Bankruptcy Court, the Litigation Trustee
expressly reserves all Actions for later adjudication, and, therefore, no preclusion doctrine including the
doctrine of res judicata, collateral, estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable,
or otherwise), or laches, shall apply to such Actions upon, after, or as a consequence of the Confirmation
Order.

                 (e)      Acceptance. The Litigation Trustee accepts the Litigation Trust imposed by this
Article 2.1 and agrees to observe and perform that Litigation Trust, on and subject to the terms and
conditions set forth in this Article 2.1 and in the Plan.

                (f)     Litigation Trust Beneficiary. The beneficiary of the Litigation Trust shall be the
Settlement Trust (the “Litigation Trust Beneficiary”).

                      (g)   Authority. The Litigation Trustee shall have the power to:



 AMERICAS 107111196                                     4
               Case 20-10343-LSS          Doc 4107          Filed 05/16/21     Page 180 of 510



                           (i)     prosecute Actions on behalf of the Settlement Trust as contemplated in the
          TDP;

                          (ii)     hold legal title to any and all rights in or arising from the Litigation Trust
          Assets, including, but not limited to, the right to collect any and all money and other property
          belonging to the Litigation Trust (including any proceeds of the Litigation Trust Assets);

                           (iii)    perform the duties, exercise the powers, and asserts the rights of a trustee
          under sections 1123(b)(3)(B) of the Bankruptcy Code with respect to the Litigation Trust Assets,
          including the right to assert claims, defenses, offsets, and privileges;

                          (iv)      protect and enforce the rights of the Litigation Trust with respect to any
          Litigation Trust Assets by any method deemed appropriate, including, without limitation, by
          judicial proceeds, or pursuant to any applicable bankruptcy, insolvency, moratorium, or similar law
          and general principles of equity;

                           (v)     determine and satisfy any and all liabilities created, incurred, or assumed
          by the Litigation Trust;

                           (vi)    make all payments relating to the Litigation Trust Assets;

                           (vii)    assess, enforce, release, or waive any privilege or defense on behalf of the
          Litigation Trust, the Litigation Trust Assets, or the Litigation Trust Beneficiary, if applicable;

                           (viii) prepare, or have prepared, and file, if necessary, with the appropriate
          taxing authority any and all tax returns, information returns, and other required documents with
          respect to the Litigation Trust, and pay taxes properly payable by the Litigation Trust;

                            (ix)     without further order of the Bankruptcy Court, but subject to the terms of
          this Settlement Trust Agreement, employ various consultants, third-party service providers, and
          other professionals, including counsel, tax advisors, consultants, brokers, investment bankers,
          valuation counselors, and financial advisors, as the Litigation Trustee deems necessary to aid him
          in fulfilling his obligations under this Article 2.1; such consultants, third-party service providers,
          and other professionals shall be retained pursuant to whatever fee arrangement the Litigation
          Trustee deems appropriate, including contingency fee arrangements and any fees and expenses
          incurred by such professionals engaged by the Litigation Trustee shall be Litigation Trust Expenses
          and paid by the Litigation Trustee from the Litigation Trust Expense Cash Reserve;

                           (x)     take all steps and execute all instruments and documents necessary to
          effectuate the purpose of the Litigation Trust and the activities contemplated herein and in the TDP,
          the Confirmation Order and the Plan, and take all actions necessary to comply with the TDP, the
          Confirmation Order, the Plan, and this Article 2.1 and the obligations there and hereunder; and

                           (xi)    exercise such other powers and authority as may be vested in or assumed
          by the Litigation Trustee by any Final Order (the foregoing subparagraphs (i)-(x) being collectively,
          the “Authorized Acts”).

                (h)     The Litigation Trustee has the power and authority to act as trustee of the Litigation
Trust and perform the Authorized Acts through the date such Litigation Trustee resigns, is removed, or is
otherwise unable to serve for any reason.



 AMERICAS 107111196                                     5
               Case 20-10343-LSS          Doc 4107          Filed 05/16/21      Page 181 of 510



                (i)     Notwithstanding anything herein to the contrary, the Litigation Trust and the
Litigation Trustee shall not (i) be authorized to engage in any trade or business, (ii) take any actions
inconsistent with the management of the Actions as required or contemplated by applicable law, the TDP,
the Confirmation Order, the Plan, and this Article 2.1, or (iii) take any action in contravention of the
Confirmation Order, the Plan, or this Article 2.1.

                 (j)      Distributions. The Litigation Trustee shall distribute Cash proceeds of the Actions
to the Settlement Trust within 30 days of receipt of such Cash proceeds, net of any amounts that (a) are
reasonably necessary to maintain the value of the Litigation Trust Assets pending their monetization or
other disposition during the term of the Litigation Trust, (b) are necessary to pay or reserve for reasonably
incurred or anticipated Litigation Trust Expenses and any other expenses incurred by the Litigation Trust
(including, but not limited to, any taxes imposed on or payable by the Litigation Trustee with respect to the
Litigation Trust Assets), and (c) are necessary to satisfy or reserve for other liabilities incurred or anticipated
by the Litigation Trustee in accordance with the Plan and this Article 2.1 (including, but not limited to,
indemnification obligations and similar expenses).

                (k)      Manner of Payment or Distribution. All distributions made by the Litigation
Trustee on behalf of the Litigation Trust to the Litigation Trust Beneficiary shall be payable by the
Litigation Trustee directly to the Settlement Trust, as sole Litigation Trust Beneficiary, on the date
scheduled for the distribution, unless such day is not a Business Day, then such date or the distribution shall
be the following Business Day, but such distribution shall be deemed to have been completed as of the
required date.

                  (l)      Tax Treatment and Tax Return. It is intended for the initial transfer of the
Litigation Trust Assets to the Litigation Trust to be treated for federal income tax purposes (and foreign,
state, local tax purposes where applicable) as if the Debtor transferred the Litigation Trust Assets to the
Litigation Trust Beneficiary and then, immediately thereafter, the Litigation Trust Beneficiary transferred
the Litigation Trust Assets to the Litigation Trust. Consistent with such treatment, (i) it is intended that the
Litigation Trust will be treated as a grantor trust for federal income tax purposes (and foreign, state, and
local income tax purposes where applicable), (ii) it is intended that the Litigation Trust Beneficiary will be
treated as the grantor of the Litigation Trust and owner of the Litigation Trust Assets for federal income tax
purposes (and foreign, state, and local income tax purposes where applicable), and (iii) the Litigation
Trustee shall file all federal income tax returns (and foreign, state, and local income tax returns where
applicable) for the Litigation Trust Beneficiary as a grantor trust pursuant to Treasury Regulation Section
1.671-4(a). The Litigation Trustee also will annually prepare for the Litigation Trust Beneficiary, in
accordance with the tax laws, a separate statement setting forth such holder's interest in the Litigation Trust
and share of items of income, gain, loss, deduction or credit as relevant for U.S. federal income tax purposes
for such Litigation Trust Beneficiary to use in preparing their U.S. federal income tax returns.

                 (m)     The Litigation Trustee shall determine the fair market value of the Litigation Trust
Assets as of the Effective Date, and such valuation shall be used consistently by all parties for all federal
income tax purposes.

                 (n)     Withholding. The Litigation Trustee may withhold from any amount distributed
from the Litigation Trust to the Litigation Trust Beneficiary such sum or sums as are required to be withheld
under the income tax laws of the United States or of any state or political subdivision thereof. Any amounts
withheld pursuant hereto shall be deemed to have been distributed to and received by the Litigation Trust
Beneficiary. As a condition to receiving any distribution from the Litigation Trust, the Litigation Trustee
may require that the Litigation Trust Beneficiary provide such holder’s taxpayer identification number and
such other information and certification as may be deemed necessary for the Litigation Trustee to comply
with applicable tax reporting and withholding laws.


 AMERICAS 107111196                                     6
               Case 20-10343-LSS         Doc 4107         Filed 05/16/21     Page 182 of 510



                  (o)     Termination. The Litigation Trustee and the Litigation Trust shall be discharged
or dissolved, as the case may be, at such time as the Litigation Trustee determines, in consultation with the
Settlement Trustee (to the extent the Settlement Trustee is a different Person) and STAC, that the Actions
are not likely to yield sufficient additional proceeds to justify further pursuit of such Estate, and all
Distributions required to be made by the Litigation Trustee to the Litigation Trust Beneficiary under the
Plan and this Settlement Trust Agreement have been made, but in no event shall the Litigation Trust be
dissolved later than fifteen (15) years from the Effective Date unless the Bankruptcy Court, upon motion
made within the six-month period before such tenth anniversary (and, in the event of further extension, by
order of the Bankruptcy Court, upon motion made at least six months before the end of the preceding
extension), determines that a fixed period extension (not to exceed two years, together with any prior
extensions, without a favorable letter ruling from the Internal Revenue Service or an opinion of counsel
that any further extension would not adversely affect the status of the Litigation Trust as a liquidating trust
for federal income tax purposes) is necessary to facilitate or complete the recovery on, and liquidation of,
the Litigation Trust Assets; provided, however, that each extension must be approved, upon a finding that
the extension is necessary to facilitate or complete the recovery on, and liquidation of the Litigation Trust
Assets, by the Bankruptcy Court within six months of the beginning of the extended term and no extension,
together with any prior extensions, shall exceed three years without a favorable letter ruling from the
Internal Revenue Service or an opinion of counsel that any further extension would not adversely affect the
status of the Litigation Trust as a liquidating trust for federal income tax purposes.

                  (p)      Continuance of the Litigation Trustee for Winding Up. After dissolution of the
Litigation Trust and for purpose of liquidating and winding up the affairs of the Litigation Trust, the
Litigation Trustee shall continue to act as such until the Litigation Trustee’s duties have been fully
performed. Prior to the final distribution of all remaining Litigation Trust Assets, the Litigation Trustee
shall be entitled to reserve from such assets any and all amounts required to provide for the Litigation
Trustee’s own costs and expenses, including a reserve to fund any potential indemnification or similar
obligations of the Litigation Trust, until such time as the winding up of the Litigation Trust is completed.
Upon the dissolution of the Litigation Trust and completion of the winding up of the assets, liabilities and
affairs of the Litigation Trust pursuant to the Delaware Statutory Trust Act, the Litigation Trustee shall file
a certificate of cancellation with the State of Delaware to terminate the Litigation Trust pursuant to Section
3810 of the Delaware Statutory Trust Act (such date upon which the certificate of cancellation is filed shall
be referred to as the “Termination Date”). Upon the Termination date, the Litigation Trustee shall retain
for a period of two (2) years, as an expense of the Litigation Trust, the books, records, and certificated and
other documents and files that have been delivered to or created by the Litigation Trustee. At the Litigation
Trustee’s discretion, all of such records and documents may, but need not, be destroyed at any time after
two (2) years from the Termination Date.

                 (q)      Except as otherwise specifically provided herein, upon the Termination Date of
the Litigation Trust, the Litigation Trustee shall have no further duties or obligations hereunder.

                 (r)     Articles 4, 5, 6, 7, 8 and 9 of this Settlement Trust Agreement are incorporated by
reference with regard to the Litigation Trust and Litigation Trustee, such that any mention of the Settlement
Trust and Settlement Trustee within those Articles shall be interpreted to include the Litigation Trust and
Litigation Trustee.

                                         ARTICLE III
                              CORPUS OF THE SETTLEMENT TRUST
        3.1      SETTLEMENT TRUST COMPOSITION. The Settlement Trust will be funded
through the transfer of the Settlement Trust Assets and any income, profits, and proceeds realized, received
or derived from such assets subsequent to the transfer of such assets to the Settlement Trust.


 AMERICAS 107111196                                   7
               Case 20-10343-LSS          Doc 4107         Filed 05/16/21      Page 183 of 510



The proceeds of any recoveries from any litigation or Claims of the Settlement Trust or Litigation Trust,
including, without limitation, the Actions, will be deposited in the Settlement Trust’s accounts and become
the property of the Settlement Trust. The Settlement Trust shall have the right to enforce the Plan and any
of the other Plan Documents (including, among others, the Cooperation Agreement) according to their
respective terms, including the right to receive the Settlement Trust Assets as provided in the Plan.

         3.2     TRANSFER TO SETTLEMENT TRUSTEE. On the Effective Date, pursuant to, and
at such times set forth in the Plan, all right, title, and interest in and to the Settlement Trust Assets and any
proceeds thereof shall be automatically, and without further act or deed, transferred to, vested in, and
assumed by the Settlement Trust free and clear of all Encumbrances or Claims or other interests of any
Person in accordance with Sections 1123, 1141 and 1146(a) of the Bankruptcy Code, except as otherwise
expressly provided for in the Plan. The Settlement Trustee, on behalf of the Settlement Trust, shall receive
the Settlement Trust Assets when they are transferred to the Settlement Trust.

         3.3      SETTLEMENT TRUSTEE’S RIGHT TO AND TITLE AND INTEREST IN
SETTLEMENT TRUST ASSETS. Upon the transfer of the Settlement Trust Assets, the Settlement
Trustee succeeds to all of the Debtor’s, and Reorganized BSA’s, the Estate’s, and any other Protected
Party’s right to and title and Interest in the Settlement Trust Assets, and the Debtor, and Reorganized BSA,
and the Estate, and any other Protected Party will have no further right to or title or interest in or with
respect to the Settlement Trust Assets or this Settlement Trust, except as provided herein, in the Plan or the
Confirmation Order.

         3.4     NO TAX ON TRANSFERS TO SETTLEMENT TRUST. Pursuant to Section 1146(a)
of the Bankruptcy Code, the delivery of any deed or other instrument of transfer under, in furtherance of,
or in connection with this Settlement Trust or Litigation Trust, including any deeds, bills of sale or
assignments executed in connection with any transfer to the Settlement Trust, or receipt, or disposition/sale
of assets by the Settlement Trust contemplated by the Plan, shall not be subject to any stamp tax, real estate
transfer tax, excise tax, sales tax, use tax or other similar tax.

         3.5     SPENDTHRIFT PROVISION. To the fullest extent permitted by law, neither the
principal nor income of the Settlement Trust or Litigation Trust, in whole or part, shall be subject to any
legal or equitable claims of creditors of any Beneficiary or others, nor to legal process, nor be voluntarily
or involuntarily transferred, assigned, anticipated, pledged or otherwise alienated or encumbered except as
may be ordered by the Bankruptcy Court or other competent court of jurisdiction.

         3.6    SETTLEMENT TRUST CORPUS. The entirety of the Settlement Trust’s corpus (the
(“Settlement Trust Corpus”) shall be available to pay eligible Abuse Claims and Settlement Trust and
Litigation Trust expenses authorized by this Settlement Trust Agreement and the Settlement Trust
Documents. The Settlement Trust Corpus shall be allocated, administered, and distributed as provided in
the Plan, Confirmation Order and the TDP.

        3.7     FUTURE TORT CLAIM RESERVE FUND. The Settlement Trustee, in consultation
with the Future Claimants’ Representative, shall establish a reserve, subject to approval by the Bankruptcy
Court.

         3.8      PRIVILEGED AND CONFIDENTIAL INFORMATION. The transfer or assignment
of any Privileged Information to the Settlement Trustee or Litigation Trustee shall not result in the
destruction or waiver of any applicable privileges pertaining thereto. Further, with respect to any such
privileges: (a) they are transferred to or contributed for the sole purpose of enabling the Settlement Trustee
to perform his or her duties to administer the Settlement Trust and for no other purpose; (b) they are vested
solely in the Settlement Trustee and not in the Settlement Trust, the STAC, or any other Person, committee


 AMERICAS 107111196                                    8
               Case 20-10343-LSS           Doc 4107         Filed 05/16/21    Page 184 of 510



or subcomponent of the Settlement Trust, or any other Person (including counsel and other professionals)
who has been engaged by, represents, or has represented any holder of an Abuse Claim; (c) they shall be
preserved and not waived; and (d) no Privileged Information shall be publicly disclosed by the Settlement
Trustee or the Settlement Trust or communicated to any Person not entitled to receive such information or
in a manner that would diminish the protected status of any such information. Notwithstanding the
foregoing, nothing shall preclude the Settlement Trustee from providing Privileged Information to any
Insurance Company as necessary to preserve, secure, or obtain the benefit of any rights under any Insurance
Policy. Additionally, the Settlement Trustee will treat and maintain as confidential all information
designated confidential by the BSA or Reorganized BSA, including, without limitation, rosters, personnel
files and other business confidential materials.

                                          ARTICLE IV
                            POWERS AND DUTIES OF SETTLEMENT TRUSTEE
        4.1     POWERS AND DUTIES. The Settlement Trustee shall have, in addition to any other
powers and discretions conferred on the Settlement Trustee by applicable trust law (to the extent not
inconsistent with applicable Bankruptcy law, this Settlement Trust Agreement and/or the Plan), the Plan
and other provisions in this Settlement Trust Agreement, the following powers and discretions:

                (a)     to distribute the Settlement Trust Corpus to Abuse Claimants pursuant to the terms
and conditions and the procedures for distributions established in the Trust Distribution Procedures;

                 (b)     to assist the Litigation Trustee to initiate, prosecute, defend, settle, maintain,
administer, preserve, pursue, and resolve, pursuant to section 1123(b)(3)(B) of the Bankruptcy Code, all
legal actions and other proceedings related to any asset, liability, or responsibility of the Settlement Trust,
including the Actions;

              (c)      to assist the Litigation Trustee to prosecute claims against Non-Settling Insurance
Companies on behalf of holders of Abuse Claims as contemplated in the TDP;

                 (d)    to enforce the Settlement Trust’s rights in the Settlement Trust Assets, including
through judicial proceedings or bankruptcy/insolvency proceedings;

               (e)     to assist the Litigation Trustee to maintain, administer, preserve, or pursue
Insurance Coverage and the Insurance Action Recoveries on behalf of the Settlement Trust;

                (f)     to make, sign, execute, acknowledge, and deliver any documents that may be
necessary or appropriate to effectuate the purposes of the Settlement Trust or to maintain and administer
the Settlement Trust;

                      (g)    to open and maintain bank accounts for the Settlement Trust;

                      (h)    to seek enforcement of the Plan Documents;

                (i)     to retain professionals, advisors and other agents to assist in the administration of
the Settlement Trust and to advise on any matter pertinent to the Plan or Settlement Trust Documents (the
“Settlement Trust Professionals”);

                (j)      to file (or cause to be filed) statements, returns, or disclosures relating to the
Settlement Trust that are required by any Governmental Unit;

                      (k)    to comply with all requirements imposed by applicable law, rule or regulation;


 AMERICAS 107111196                                     9
               Case 20-10343-LSS           Doc 4107      Filed 05/16/21       Page 185 of 510



                (l)      to comply with Bankruptcy Code section 345 with regard to investment of
Settlement Trust Assets.

         4.2     LIMITATIONS ON THE SETTLEMENT TRUSTEE. Notwithstanding anything in
this Settlement Trust Agreement or the Plan to the contrary, the Settlement Trustee shall not do or undertake
any of the following:

                      (a)   to guaranty any debt;

                      (b)   to make or enter into any loan of Settlement Trust Assets;

                (c)     to make any transfer or distribution of Settlement Trust Assets other than those
authorized by the Settlement Trust Documents;

                (d)     to engage in any trade or business with respect to the Settlement Trust Assets or
proceeds therefrom, other than managing such assets;

                (e)      to engage in any investment of the Settlement Trust Assets, other than as explicitly
authorized by this Settlement Trust Agreement;

                 (f)     to engage in any activities inconsistent with the treatment of the Settlement Trust
as a “qualified settlement fund” within the meaning of Treasury Regulations issued under section 468B of
the Tax Code.

                                         ARTICLE V
                            TERMINATION OF THE SETTLEMENT TRUST
       5.1      WHEN TERMINATION SHALL OCCUR. The Settlement Trustee shall terminate the
Settlement Trust after:

                 (a)    the completion of the Settlement Trustee’s administration (including the recovery
of all expected Settlement Trust Assets) and distribution of the Settlement Trust Assets, and the Settlement
Trustee’s full performance of all duties set forth in the Settlement Trust Documents; and

                (b)         the Bankruptcy Court’s entry of a final order approving the termination of the
Settlement Trust.

Notwithstanding any other provision of this Settlement Trust Agreement, the Settlement Trust shall
terminate no later than the tenth (10th) anniversary of the Effective Date.

         5.2     TERMINATION PROCEDURES. After termination of the Settlement Trust and solely
for the purpose of liquidating and winding up its affairs, the Settlement Trustee shall continue to act as
Settlement Trustee until its duties hereunder have been fully performed. The Settlement Trustee shall retain
the books, records, documents and files that shall have been delivered to or created by the Settlement
Trustee until distribution of all the Settlement Trust Assets. For purposes of this provision, Settlement
Trust Assets will be deemed distributed when the total amount remaining in the Settlement Trust is less
than $50,000 and no further Actions are pending or have yet to be brought by the Litigation Trustee. At
the Settlement Trustee’s discretion, all of such books, records, documents and files may be destroyed at any
time following the later of: (a) the first anniversary of the final distribution of the Settlement Trust Assets;
and (b) the date until which the Settlement Trustee is required by applicable law to retain such books,
records, documents and files; provided, however, that, notwithstanding the foregoing, the Settlement



 AMERICAS 107111196                                    10
               Case 20-10343-LSS         Doc 4107        Filed 05/16/21       Page 186 of 510



Trustee shall not destroy or discard any books, records, documents or files relating to the Settlement Trust
without giving the Reorganized BSA.

        5.3      TERMINATION DISTRIBUTION. Upon termination of the Settlement Trust, the
Settlement Trustee will pay all fees and expenses of the Settlement Trust, after which, the Settlement
Trustee will distribute all remaining assets to charity to be chosen by the BSA.

         5.4     DISCHARGE, EXCULPATION AND EXONERATION. Upon termination of the
Settlement Trust and accomplishment of all activities described in this Article 5, the Settlement Trustee and
its Settlement Trust Professionals shall be discharged and exculpated from liability (except for acts or
omissions resulting from the recklessness, gross negligence, willful misconduct, knowing and material
violation of law or fraud of the Settlement Trustee or his agents or representatives). The Settlement Trustee
may, at the expense of the Settlement Trust, seek an Order of the Bankruptcy Court confirming the
discharges, exculpations and exoneration referenced in the preceding sentence.

                                        ARTICLE VI
                         IMMUNITY, LIABILITY AND INDEMNIFICATION
        6.1      LIMITATIONS ON LIABILITY. Neither the Settlement Trustee nor any of its duly
designated agents, representatives or Settlement Trust Professionals shall be liable for any act or omission
taken or omitted to be taken by the Settlement Trustee in good faith, other than acts or omissions resulting
from the recklessness, gross negligence, willful misconduct, knowing and material violation of law, or fraud
of the Settlement Trustee or its agents or representatives. The Settlement Trustee may, in connection with
the performance of its functions, and in its sole and absolute discretion, consult with its attorneys-at-law,
accountants, financial advisors and agents and shall not be liable for any act taken, omitted to be taken, or
suffered to be done in accordance with advice or opinions rendered by such Persons. Notwithstanding such
authority, the Settlement Trustee shall be under no obligation to consult with its attorneys-at-law,
accountants, financial advisors or agents, and its good faith determination not to do so shall not result in the
imposition of liability on the Trustee, unless such determination is based on the Settlement Trustee’s
recklessness, gross negligence, willful misconduct, knowing and material violation of law, or fraud.

         6.2     NO RECOURSE AGAINST SETTLEMENT TRUSTEE PERSONALLY. No
recourse shall ever be had, directly or indirectly, against the Settlement Trustee personally, or against any
employee, contractor, agent, representative, attorney-at-law, accountant or other Settlement Trust
Professional retained in accordance with the terms of this Settlement Trust Agreement or the Plan by the
Settlement Trustee, by legal or equitable proceedings or by virtue of any statute or otherwise, nor upon any
promise, contract, instrument, undertaking, obligation, covenant or trust agreement whatsoever executed
by the Settlement Trustee in implementation of this Settlement Trust Agreement or the Plan, or by reason
of the creation of any indebtedness by the Settlement Trustee under the Plan for any purpose authorized by
this Settlement Trust Agreement or the Plan, it being expressly understood and agreed that any such
promise, contract, instrument, undertaking, obligation, covenant or trust agreement entered into by the
Settlement Trustee, whether in writing or otherwise, shall be enforceable only against and be satisfied only
out of the Settlement Trust Assets and shall be evidence only of a right of payment out of the Settlement
Trust Assets. Notwithstanding the foregoing, the Settlement Trustee may be held liable for its recklessness,
gross negligence, willful misconduct, knowing and material violation of law, or fraud; and if liability on
such grounds is established, recourse may be had directly against the Settlement Trustee. The Settlement
Trust will not be covered by a bond.




 AMERICAS 107111196                                   11
                Case 20-10343-LSS         Doc 4107        Filed 05/16/21       Page 187 of 510



          6.3         INDEMNIFICATION.

                  (a)      From and after the Effective Date, the Settlement Trust will indemnify the
Settlement Trustee and his or her duly designated agents and representatives to the fullest extent lawful,
from and against any and all claims, liabilities, losses, actions, suits, proceedings, third-party subpoenas,
damages, costs and expenses (including full reimbursement of all fees and expenses of counsel), as incurred,
related to, arising out of, or in connection with the Settlement Trustee’s and his or her agents’ performance
of their duties under the Settlement Trust Documents.

                 (b)      From and after the Effective Date, the Settlement Trust shall indemnify each of the
Protected Parties to the fullest extent lawful, from and against any and all claims, liabilities, losses, actions,
suits, proceedings, third-party subpoenas, damages, costs and expenses (including full reimbursement of
all fees and expenses of counsel), as incurred, related to, arising out of, or in connection with any Abuse
Claim.

        6.4     OTHER DUTIES, OBLIGATIONS, INDEMNIFICATION. The Settlement Trust will
also assume all duties, obligations and indemnification responsibilities outlined in the Plan and Insurance
Settlement Agreements.

                             ARTICLE VII
  COMPENSATION AND EXPENSE REIMBURSEMENT OF SETTLEMENT TRUSTEE AND
                              ITS AGENTS
         7.1     SETTLEMENT TRUSTEE COMPENSATION. The Settlement Trustee will be
entitled to receive compensation from the Settlement Trust and from the Settlement Trust Assets as
provided in the Settlement Trust Documents.

        7.2      COMPENSATION OF SETTLEMENT TRUSTEE’S AGENTS. Any Person duly
retained by the Settlement Trustee pursuant to this Settlement Trust Agreement or the Plan will be entitled
to reasonable compensation for services rendered.

          7.3         REIMBURSEMENT OF EXPENSES.

                  (a)     All reasonable and necessary Settlement Trust Expenses incurred by the
Settlement Trustee and any person retained by the Settlement Trustee in performing their duties under the
Settlement Trust Documents will be reimbursed by the Settlement Trust from the Settlement Trust Assets.
Settlement Trust Expenses will expressly include any and all liabilities, costs, and expenses incurred
subsequent to the Effective Date in connection with the Settlement Trust Assets (including, without
limitation, the prosecution of any Actions), in each case whether or not any such action results in a recovery
for the Settlement Trust.

                (b)       The Settlement Trust will pay all reasonable and documented Settlement Trust
Expenses incurred by any Protected Party in taking any action on behalf of or at the direction of the
Settlement Trust, if any.




 AMERICAS 107111196                                    12
               Case 20-10343-LSS        Doc 4107        Filed 05/16/21       Page 188 of 510



                                       ARTICLE VIII
                              SUCCESSOR SETTLEMENT TRUSTEES
    8.1               VACANCY CAUSED BY SETTLEMENT TRUSTEE RESIGNATION OR
REMOVAL.

                 (a)      The Settlement Trustee may resign at any time upon thirty (30) days’ written notice
to be filed with the Bankruptcy Court. The Settlement Trustee shall, within thirty (30) days after such
resignation takes effect, deliver to the successor Settlement Trustee all of the Settlement Trust Assets which
were in the possession of the Settlement Trustee along with a complete list of Settlement Trust Assets and
a complete accounting of all transactions engaged by the Settlement Trustee while serving as such.

                 (b)    The Bankruptcy Court may remove a Settlement Trustee upon finding that the
Settlement Trustee has engaged in a breach of fiduciary duty. The removal will take effect upon the date
the Bankruptcy Court specifies. In the event of removal, the Settlement Trustee shall, within thirty (30)
days after such removal takes effect, deliver to the successor Settlement Trustee all of the Settlement Trust
Assets which were in the possession of the Settlement Trustee along with a complete list of Settlement
Trust Assets and a complete accounting of all transactions engaged in by the Settlement Trustee while
serving as such.

        8.2      OUTGOING SETTLEMENT TRUSTEE OBLIGATIONS. In the event of the
resignation or removal of the Settlement Trustee, the resigning or removed Settlement Trustee shall:

                (a)      Execute and deliver by the effective date of resignation or removal such
documents, instruments, records and other writings as may be reasonably requested by the successor
Settlement Trustee to effect such resignation or removal and the conveyance of the Settlement Trust Assets
then held by the resigning or removed Settlement Trustee to the successor Settlement Trustee;

                 (b)     Deliver to the successor Settlement Trustee all documents, instruments, records
and other writings relating to the Settlement Trust Assets as may be in the possession or under the control
of the resigning or removed Settlement Trustee;

               (c)    Otherwise assist and cooperate in effecting the assumption of the resigning or
removed Settlement Trustee’s obligations and functions by the successor Settlement Trustee; and

                  (d)      irrevocably appoint the successor Settlement Trustee (and any interim trustee) as
its attorney-in-fact and agent with full power of substitution for it and its name, place and stead to do any
and all acts that such resigning or removed Settlement Trustee is obligated to perform under this Settlement
Trust Agreement. Such appointment shall not be affected by the subsequent disability or incompetence of
the Settlement Trustee making such appointment. The Bankruptcy Court also may enter such orders as are
necessary to effect the termination of the appointment of the Settlement Trustee and the appointment of the
successor Settlement Trustee.

         8.3     APPOINTMENT OF SUCCESSOR SETTLEMENT TRUSTEE. Any vacancy in the
office of Settlement Trustee shall be filled by the nomination of a majority of the members of the STAC,
subject to the approval of the Bankruptcy Court, after notice and a hearing.

        8.4      PRESERVATION OF RECORD OF CHANGES IN SETTLEMENT TRUSTEES. A
copy of each instrument of resignation, removal, appointment and acceptance of appointment shall be
attached to an executed counterpart of this Settlement Trust Agreement.




 AMERICAS 107111196                                  13
               Case 20-10343-LSS         Doc 4107        Filed 05/16/21        Page 189 of 510



                                       ARTICLE IX
                       SETTLEMENT TRUSTEE REPORTING AND DISCHARGE
         9.1     ANNUAL ACCOUNTINGS. The Settlement Trustee shall prepare, at least annually, and
upon termination of the Settlement Trust, a written accounting of the administration of the Settlement Trust
listing the current assets (with fair market values) and detailing all transactions that occurred during the
period covered by such accounting. Each such accounting shall be filed with the Bankruptcy Court.

         9.2    APPROVAL OF ACCOUNTINGS AND DISCHARGE OF THE SETTLEMENT
TRUSTEE. The Settlement Trustee may file with the Bankruptcy Court a motion for approval of any
accounting described in Section 8.1. Upon the entry of an order of the Bankruptcy Court approving any
such accounting, the Settlement Trustee shall be discharged from all liability, with respect to all assets listed
and transactions detailed in such accounting, to the Settlement Trust, any Beneficiary or any Person who
or which has had or may then or thereafter have a claim against the Settlement Trust for acts or omissions
in the Settlement Trustee’s capacity as the Settlement Trustee or in any other capacity contemplated by this
Settlement Trust Agreement or the Plan.

                                           ARTICLE X
                                 SECTION 468B SETTLEMENT FUND
          10.1        GENERALLY.

                 (a)     In accordance with the Plan, the Settlement Trustee will take all reasonable steps
to ensure that the Settlement Trust will qualify as, and remain, a “qualified settlement fund” within the
meaning of § 468B of the Tax Code, and the regulations promulgated pursuant thereto. The Debtor is the
“transferor” within the meaning of Treasury Regulation Section 1.468B-1(d)(1). The Settlement Trustee
shall be classified as the “administrator” within the meaning of Treasury Regulation Section 1.468B-
2(k)(3).

                (b)    It is further intended that the transfers to the Settlement Trust will satisfy the “all
events test” and the “economic performance” requirement of Section 461(h)(1) of the Tax Code and
Treasury Regulation Section 1.461- 1 (a)(2).

         10.2    EMPLOYER IDENTIFICATION NUMBER. Upon establishment of the Settlement
Trust, the Settlement Trustee shall apply for an employer identification number for the Settlement Trust in
accordance with Treasury Regulation Section 1.468B-2(k)(4).

         10.3    RELATION-BACK ELECTION. If applicable, the Settlement Trustee and the Debtor
shall fully cooperate in filing a relation-back election under Treasury Regulation Section 1.468B-1(j)(2), to
treat the Settlement Trust as coming into existence as a settlement fund as of the earliest possible date.

         10.4    FILING REQUIREMENTS. The Settlement Trustee shall cause to be filed, on behalf of
the Settlement Trust, all required federal, state, and local tax returns in accordance with the provisions of
Treasury Regulation Section 1.468B-2(k)(1). The Debtor or Reorganized BSA shall file an election
statement(s) satisfying the requirements of Treasury Regulation Section 1.468B- 1(k)(2)(ii) so that the
Settlement Trust is treated as a grantor trust under Section 671 of the Tax Code and the regulations
promulgated thereunder. The election statement shall be included with the Settlement Trust’s first timely
filed trust income tax return. The Debtor or Reorganized BSA shall supply to the Settlement Trustee and
to the Internal Revenue Service the statement described in Treasury Regulation Section 1.468B-3(e)(2) no
later than February 15th of the year following each calendar year in which the Debtor or Reorganized BSA
makes a transfer to the Settlement Trust.



 AMERICAS 107111196                                    14
               Case 20-10343-LSS             Doc 4107       Filed 05/16/21    Page 190 of 510



        10.5    BROAD POWERS OF THE SETTLEMENT TRUSTEE. The Settlement Trustee is
empowered to take all actions, including such actions as may be consistent with those expressly set forth
above, as the Settlement Trustee deems necessary to reasonably ensure that the Settlement Trust is treated
as a “qualified settlement fund” under Section 468B of the Tax Code and the regulations promulgated
pursuant thereto. Further, the Settlement Trustee may, unilaterally and without court order, amend, either
in whole or in part, any administrative provision of this Settlement Trust Agreement which causes
unanticipated tax consequences or liabilities inconsistent with the foregoing.

                                                  ARTICLE XI
                                                 BENEFICIARIES
        11.1    NAMES AND ADDRESSES. The Settlement Trustee shall keep a register (the
“Register”) in which the Settlement Trustee shall at all times maintain the names and addresses of the
Beneficiaries and the awards made to the Beneficiaries pursuant to the Plan, Confirmation Order and TDP.
The Settlement Trustee may rely upon this Register for the purposes of delivering distributions or notices.
In preparing and maintaining this Register, the Settlement Trustee may rely on the name and address of
each Abuse Claim holder as set forth in a proof of claim filed by such holder, or proper notice of a name or
address change, which has been delivered by such Beneficiary to the Settlement Trustee. The Settlement
Trustee may deliver distributions and notices to counsel for any Beneficiary identified in such Beneficiary’s
proof of claim or proper notice of a name or address change.

         11.2     RIGHTS OF BENEFICIARIES. The rights of a Beneficiary under this Settlement Trust
Agreement shall, upon the death or incapacity of an individual Beneficiary, pass to the legal representative
of such Beneficiary. A Beneficiary shall have no title to, right to, possession of, management of, or control
of the Settlement Trust Assets, or any right to call for a partition or division of the Settlement Trust Assets.
Title to all the Settlement Trust Assets shall be vested in the Settlement Trustee, and the sole interest of the
Beneficiaries shall be the rights and benefits given to such Persons under this Settlement Trust Agreement,
the Plan and the TDP.

         11.3    TAX IDENTIFICATION NUMBERS. The Settlement Trustee may require any
Beneficiary to furnish to the Settlement Trustee the Beneficiary’s employer or taxpayer identification
number or social security number as assigned by the IRS, and such other records or documents necessary
to satisfy the Settlement Trustee’s tax reporting obligations (including, but not limited to, certificates of
non-foreign status). The Settlement Trustee may condition the payment of any distribution to any
Beneficiary upon receipt of such number and records or documents.

                                               ARTICLE XII
                                        MISCELLANEOUS PROVISIONS
         12.1    PLAN INCORPORATION. The Plan and the Confirmation Order are incorporated into
this Settlement Trust Agreement.

        12.2     NOTICES. All notices or deliveries required or permitted hereunder shall be given as
directed in the Plan, to the following:

                      If to the Settlement Trust or Settlement Trustee:

                      [●]




 AMERICAS 107111196                                       15
               Case 20-10343-LSS             Doc 4107     Filed 05/16/21     Page 191 of 510



                      If to a Beneficiary:
                      Counsel who signed the Beneficiary’s Proof of Claim or, for an unrepresented Abuse
                      Claimant, to the address for the claimant provided in the Proof of Claim or trust
                      submission submitted pursuant to the terms and conditions of the TDP.
         12.3     WAIVER. Except as expressly provided in the Plan or this Settlement Trust Agreement,
no failure or delay of any party to exercise any right or remedy pursuant to this Settlement Trust Agreement
shall affect such right or remedy or constitute a waiver by such party of any right or remedy pursuant
thereto. Resort to one form of remedy shall not constitute a waiver of alternative remedies.

       12.4     MODIFICATION OF SETTLEMENT TRUST AGREEMENT.                                       Material
modifications to the Settlement Trust Agreement may be made only with the approval of a majority of the
STAC and only to the extent that such modification does not change, frustrate or inhibit the purpose of the
Settlement Trust.

        12.5     REIMBURSEMENT OF COSTS. If the Settlement Trustee or the Settlement Trust, as
the case may be, is the prevailing party in a dispute regarding the provisions of this Settlement Trust
Agreement or the enforcement thereof, the Settlement Trustee or the Settlement Trust, as the case may be,
shall be entitled to pursue and collect from the non-prevailing party any and all costs, reasonable and
documented out-of-pocket expenses and fees, including attorneys’ fees, incurred by the Settlement Trustee
or the Settlement Trust, as the case may be, in connection with such dispute or enforcement action.

        12.6    ENTIRETY OF SETTLEMENT TRUST AGREEMENT. This Settlement Trust
Agreement supersedes any and all prior oral and written discussions and agreements with respect to the
subject matter hereof. This Settlement Trust Agreement is the sole and entire Settlement Trust Agreement,
and this Settlement Trust Agreement, together with the Exhibits hereto, the Plan, the TDP and the
Confirmation Order, contain the sole and entire agreement and understanding with respect to the matters
addressed therein.

        12.7     COUNTERPARTS. This Settlement Trust Agreement may be executed in two or more
counterparts, with the same effect as if all signatures on such counterparts appeared on one document, each
of which shall be deemed an original, but all of which together shall constitute one and the same instrument.

         12.8    CAPTIONS. The captions of Articles and Sections are included for convenience only and
are to be disregarded in interpreting this Settlement Trust Agreement.

         12.9    INDEPENDENT LEGAL AND TAX COUNSEL. All parties to this Settlement Trust
Agreement have been represented by counsel and advisors (collectively referred to as “Counsel”) of their
own selection in this matter. Consequently, the parties agree that the language in all parts of this Settlement
Trust Agreement shall in all cases be construed as a whole according to its fair meaning and shall not be
construed either strictly for or against any party. It is specifically acknowledged and understood that this
Settlement Trust Agreement has not been submitted to, nor reviewed or approved by, the IRS or the taxing
authorities of any state or territory of the United States of America.

        12.10 APPLICABLE LAW. This Settlement Trust Agreement shall be administered under,
governed by, and enforced according to the laws of the State of Delaware applicable to contracts and trust
agreements made and to be performed therein, except that all matters of federal tax law and the Settlement
Trust’s compliance with Section 468B of the Tax Code and Treasury Regulations thereunder shall be
governed by federal tax law, and all matters of federal bankruptcy law shall be governed by federal
bankruptcy law.



 AMERICAS 107111196                                     16
               Case 20-10343-LSS   Doc 4107    Filed 05/16/21    Page 192 of 510



         12.11 TERMINATION. This Settlement Trust Agreement shall terminate and be deemed void
ab initio if a Confirmation Order is not entered consistent with the Plan.




 AMERICAS 107111196                           17
               Case 20-10343-LSS   Doc 4107     Filed 05/16/21      Page 193 of 510



      IN WITNESS WHEREOF, the BSA and the Settlement Trustee execute this Settlement Trust
Agreement as of the date set forth in the opening paragraph.
                                              Settlement Trustee:



                                              By:
                                              Printed Name:
                                              Title:



                                              Boy Scouts of America



                                              By:
                                              Printed Name:
                                              Title:




 AMERICAS 107111196                           18
Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 194 of 510




                        EXHIBIT C

      CONTRIBUTING CHARTERED ORGANIZATION
            SETTLEMENT CONTRIBUTION

                     (to be supplemented)
Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 195 of 510




                        EXHIBIT D

      CONTRIBUTING CHARTERED ORGANIZATIONS

                     (to be supplemented)
Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 196 of 510




                        EXHIBIT E

            FOUNDATION LOAN TERM SHEET
           Case 20-10343-LSS       Doc 4107       Filed 05/16/21      Page 197 of 510



            National Boy Scouts of America Foundation Loan to Boy Scouts of America
                               Summary of Terms and Conditions

Lender                  National Boy Scouts of America Foundation (the “Lender”)

Borrower                Boy Scouts of America (the “Borrower”)

Guarantor               Arrow WV, Inc. (the “Guarantor”)

Facility                $42.8 million term loan (the “Loan”), which shall be borrowed in a single
                        draw on the effective date of the Plan (the “Effective Date”).
                        As used herein, the “Plan” means the Chapter 11 Plan of Reorganization for
                        Boy Scouts of America and Delaware BSA, LLC [Dkt. No. 20], as may be
                        amended on terms acceptable to Lender.

Term                    10 years commencing on the Effective Date.

Interest Rate &         6.5%, subject to default interest of 2.0% on overdue amounts.
Interest Payments
                        Interest shall be payable on a quarterly basis, with the first payment due at
                        the end of the first fiscal quarter ended after the Effective Date. All
                        outstanding interest shall be due and payable at maturity of the Loan.

Principal Payments      Principal payments shall be based on 10% per annum amortization. Such
                        payments shall be made in equal quarterly installments for the duration of the
                        Loan with the first payment due at the end of the first fiscal quarter ended
                        after the Effective Date. All outstanding principal shall be due and payable
                        at maturity of the Loan.

Prepayments             Voluntary prepayments permitted without penalty.

Security                Second lien pledge of the Arrow Intercompany Note and proceeds received
                        in respect thereof.
                        As used herein, the “Arrow Intercompany Note” means that certain
                        Amended and Restated Promissory Note dated as of March 21, 2019 in the
                        original principal amount of $350,000,000, executed by the Guarantor and
                        payable to the Borrower.

Use of Proceeds         To fund working capital and general corporate purposes of the Borrower;
                        provided that, for the avoidance of doubt, proceeds of the Loan shall not be
                        used for Unauthorized Purposes.
                        As used herein, “Unauthorized Purposes” includes, without limitation,
                        payments to any creditors’ trust pursuant to the terms of the confirmed Plan,
                        any direct or indirect payments to tort claimants, and any payments or
                        transactions that would be considered “self-dealing” under the Internal
                        Revenue Code or could otherwise give rise to excise tax.

Representations and     Usual and customary for loans of this type.
Warranties
           Case 20-10343-LSS      Doc 4107         Filed 05/16/21     Page 198 of 510




Affirmative and        Usual and customary for loans of this type, including, without limitation,
Negative Covenants     (a) prohibitions on actions that could be construed as self-dealing, and
                       (b) extension of the maturity of the Arrow Intercompany Note from March
                       31, 2029 to a date that is later than the maturity date of the Loan.

Financial Covenants    Usual and customary for loans of this type with customary cushions.

Reporting              Usual and customary for loans of this type.
Requirements

Events of Default      Usual and customary for loans of this type, including cross-acceleration
                       solely to the JPMorgan Bank, N.A. credit facilities in existence on the
                       Effective Date that are senior by way of contract to the Loan, as such credit
                       facilities may be amended from time to time.

Remedies               Usual and customary for loans of this type.

Assignment             The Borrower cannot assign the Loan without the consent of the Lender.
                       The Lender can assign the Loan at any time with the Borrower’s consent,
                       provided that if the Borrower is in payment or bankruptcy default under the
                       Loan, then the Lender can assign the Loan without the consent of the
                       Borrower.

Conditions Precedent   Usual and customary for loans of this type, including, without limitation:
to the Loan
                       (a) the execution and delivery of loan documentation reasonably satisfactory
                       to the Borrower and the Lender and consistent with this Summary of Terms
                       and Conditions, containing conditions to borrowing, repayment terms,
                       representations, warranties, covenants, and events of default usual and
                       customary for this type of loan;
                       (b) the execution and delivery of an intercreditor and subordination
                       agreement reasonably satisfactory to the Lender, between the Borrower, the
                       Lender, and JPMorgan Chase Bank, N.A.;
                       (c) JPMorgan Chase Bank, N.A. shall have consented to the Borrower’s
                       pledge to Lender of a second lien security interest in the Arrow Intercompany
                       Note and proceeds received in respect thereof;
                       (d) the satisfactory completion of the Lender’s reasonable due diligence and
                       the obtaining of any approvals or consents deemed necessary or appropriate
                       upon the advice of counsel to the Lender;
                       (e) entry of a confirmation order on terms reasonably acceptable to the
                       Lender; and
                       (f) the effectiveness of the Plan containing terms acceptable to the Borrower
                       and the Lender.


Expenses and           Usual and customary for loans of this type, including, without limitation,
Indemnification        indemnification by the Borrower of the Lender of any losses suffered by the



                                               2
          Case 20-10343-LSS      Doc 4107         Filed 05/16/21     Page 199 of 510




                      Lender in the event that it is ultimately determined that the Borrower used the
                      loan proceeds for Unauthorized Purposes.

Governing Law         Texas.

Release               The release by the Borrower of the Lender with respect to any and all claims,
                      and inclusion of the Lender within all Plan releases, including as a “Released
                      Party” and “Protected Party” under the Plan.

Payment of Fees and   The Borrower will pay the fees and expenses, including reasonable attorneys’
Expenses              fees, of the Lender associated with the preparation, execution, administration,
                      and enforcement of the Loan and any subsequent amendment or waiver with
                      respect thereto. The Lender shall not be required to file an application for
                      payment of fees and expenses with the bankruptcy court.




                                              3
Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 200 of 510




                        EXHIBIT F

      LOCAL COUNCIL SETTLEMENT CONTRIBUTION
           Case 20-10343-LSS         Doc 4107     Filed 05/16/21      Page 201 of 510




       The Debtors are committed to ensuring that the aggregate value of the Local Council
Settlement Contribution under the Global Resolution Plan is not less than $425,000,000,
exclusive of insurance rights proposed to be contributed to the Settlement Trust. The Debtors
intend to request the voluntary commitments of Local Councils to make their respective
contributions, which contributions shall be set forth in commitment agreements executed by each
Local Council. By no later than June 15, 2021, the Debtors shall file a report with the
Bankruptcy Court concerning the status of the Debtors’ efforts to obtain contribution
commitments from the Local Councils. Such status report shall contain information concerning
the form of contributions by the Local Councils (i.e., cash, real property, or other assets) and the
timing of such contributions. In addition, the status report will set forth any required
amendments the Debtors may propose to the Plan to facilitate the Local Council Settlement
Contribution.



                          [Remainder of Page Intentionally Left Blank]
Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 202 of 510




                        EXHIBIT G

                    LOCAL COUNCILS
          Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 203 of 510




Abraham Lincoln                            Choctaw Area
Alabama-Florida                            Cimarron
Alamo Area                                 Circle Ten
Allegheny Highlands                        Coastal Carolina
Aloha                                      Coastal Georgia
Andrew Jackson                             Colonial Virginia
Anthony Wayne Area                         Columbia-Montour
Arbuckle Area                              Connecticut Rivers
Atlanta Area                               Connecticut Yankee
Baden-Powell                               Conquistador
Baltimore Area                             Cornhusker
Bay Area                                   Coronado Area
Bay-Lakes                                  Cradle of Liberty
Black Hills Area                           Crater Lake
Black Swamp Area                           Crossroads of America
Black Warrior                              Crossroads of the West
Blackhawk Area                             Dan Beard
Blue Grass                                 Daniel Boone
Blue Mountain                              Daniel Webster
Blue Ridge                                 De Soto Area
Blue Ridge Mountains                       Del-Mar-Va
Buckeye                                    Denver Area
Buckskin                                   East Carolina
Bucktail                                   East Texas Area
Buffalo Trace                              Erie Shores
Buffalo Trail                              Evangeline Area
Caddo Area                                 Far East
Calcasieu Area                             Five Rivers
California Inland Empire                   Flint River
Cape Cod and Islands                       French Creek
Cape Fear                                  Gamehaven
Capitol Area                               Garden State
Cascade Pacific                            Gateway Area
Catalina                                   Georgia-Carolina
Central Florida                            Glacier's Edge
Central Georgia                            Golden Empire
Central Minnesota                          Golden Gate Area
Central North Carolina                     Golden Spread
Chattahoochee                              Grand Canyon
Cherokee Area                              Grand Columbia
Cherokee Area                              Grand Teton
Chester County                             Great Alaska
Chickasaw                                  Great Rivers
Chief Cornplanter                          Great Salt Lake
Chief Seattle                              Great Smoky Mountain
Chippewa Valley                            Great Southwest
         Case 20-10343-LSS   Doc 4107       Filed 05/16/21   Page 204 of 510




Great Trail                                   Mayflower
Greater Alabama                               Mecklenburg County
Greater Hudson Valley                         Miami Valley
Greater Los Angeles Area                      Michigan Crossroads
Greater New York                              Mid-America
Greater Niagara Frontier                      Middle Tennessee
Greater St. Louis Area                        Mid-Iowa
Greater Tampa Bay Area                        Midnight Sun
Greater Wyoming                               Minsi Trails
Greater Yosemite                              Mississippi Valley
Green Mountain                                Mobile Area
Greenwich                                     Monmouth
Gulf Coast                                    Montana
Gulf Stream                                   Moraine Trails
Hawk Mountain                                 Mount Baker
Hawkeye Area                                  Mount Diablo Silverado
Heart of America                              Mountain West
Heart of New England                          Mountaineer Area
Heart of Virginia                             Muskingum Valley
Hoosier Trails                                Narragansett
Housatonic                                    National Capital Area
Illowa                                        Nevada Area
Indian Nations                                New Birth of Freedom
Indian Waters                                 North Florida
Inland Northwest                              Northeast Georgia
Iroquois Trail                                Northeast Illinois
Istrouma Area                                 Northeast Iowa
Jayhawk Area                                  Northeastern Pennsylvania
Jersey Shore                                  Northern Lights
Juniata Valley                                Northern New Jersey
Katahdin Area                                 Northern Star
Lake Erie                                     Northwest Georgia
Las Vegas Area                                Northwest Texas
LaSalle                                       Norwela
Last Frontier                                 Occoneechee
Laurel Highlands                              Ohio River Valley
Leatherstocking                               Old Hickory
Lincoln Heritage                              Old North State
Long Beach Area                               Orange County
Longhorn                                      Oregon Trail
Longhouse                                     Ore-Ida
Longs Peak                                    Overland Trails
Los Padres                                    Ozark Trails
Louisiana Purchase                            Pacific Harbors
Marin                                         Pacific Skyline
Mason-Dixon                                   Palmetto



                                        2
         Case 20-10343-LSS    Doc 4107       Filed 05/16/21   Page 205 of 510




Pathway to Adventure                           South Plains
Patriots’ Path                                 South Texas
Pee Dee Area                                   Southeast Louisiana
Pennsylvania Dutch                             Southern Sierra
Piedmont                                       Southwest Florida
Piedmont                                       Spirit of Adventure
Pikes Peak                                     Suffolk County
Pine Burr Area                                 Susquehanna
Pine Tree                                      Suwannee River Area
Pony Express                                   Tecumseh
Potawatomi Area                                Texas Southwest
Prairielands                                   Texas Trails
Puerto Rico                                    Theodore Roosevelt
Pushmataha Area                                Three Fires
Quapaw Area                                    Three Harbors
Quivira                                        Three Rivers
Rainbow                                        Tidewater
Redwood Empire                                 Transatlantic
Rio Grande                                     Trapper Trails
Rip Van Winkle                                 Tukabatchee Area
Rocky Mountain                                 Tuscarora
Sagamore                                       Twin Rivers
Sam Houston Area                               Twin Valley
Samoset                                        Ventura County
San Diego-Imperial                             Verdugo Hills
San Francisco Bay Area                         Virginia Headwaters
Santa Fe Trail                                 Voyageurs Area
Seneca Waterways                               W.D. Boyce
Sequoia                                        Washington Crossing
Sequoyah                                       West Tennessee Area
Shenandoah Area                                Westark Area
Silicon Valley Monterey Bay                    Western Los Angeles County
Simon Kenton                                   Western Massachusetts
Sioux                                          Westmoreland-Fayette
Snake River                                    Winnebago
South Florida                                  Yocona Area
South Georgia                                  Yucca




                                         3
Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 206 of 510




                        EXHIBIT H

            RELATED NON-DEBTOR ENTITIES
         Case 20-10343-LSS       Doc 4107   Filed 05/16/21   Page 207 of 510




Arrow WV, Inc.
Atikaki Youth Ventures Inc.
Atikokan Youth Ventures Inc.
BSA Asset Management, LLC
BSA Endowment Master Trust
Learning for Life
National Boy Scouts of America Foundation
Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 208 of 510




                        EXHIBIT I

    HARTFORD INSURANCE SETTLEMENT AGREEMENT
           Case 20-10343-LSS          Doc 4107    Filed 05/16/21     Page EXECUTION
                                                                          209 of 510 COPY



                       SETTLEMENT AGREEMENT AND RELEASE

          This Settlement Agreement and Release (hereinafter “Agreement”) is entered into by

and between Hartford (defined below) and the BSA (defined below) (each, a “Party” and

collectively, the “Parties”). Capitalized terms appearing in this Agreement that are not defined

in this prefatory paragraph or in the recitals have the meanings set forth in the Section entitled

“Definitions” herein, or in the Second Amended Plan, as applicable.

                                           RECITALS
          WHEREAS, more than 80,000 Persons have asserted Abuse Claims in and outside of

the Bankruptcy Case;

          WHEREAS, Hartford issued or allegedly issued certain liability insurance policies to

the BSA and Local Councils or under which the BSA or Local Councils allege it or they are

entitled to insurance coverage; and

          WHEREAS, the BSA and Local Councils have sought coverage from Hartford in

connection with the Abuse Claims; and

          WHEREAS, disputes have arisen as to the scope of Hartford’s obligation to provide

coverage for Abuse Claims under the Hartford Policies and Local Council Policies; and

          WHEREAS, on February 18, 2020, Boy Scouts of America and its affiliate, Delaware

BSA, LLC, each filed a voluntary petition for relief under Chapter 11 of Title 11 of the United

States Code, commencing the Bankruptcy Case before the Bankruptcy Court; and

          WHEREAS, the Parties wish to fully and finally resolve their disputes and to provide

for the other consideration, promises, releases and covenants set forth in this Agreement;

          WHEREAS, as part of the compromise and resolution, the BSA has agreed to sell and
            Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 210 of 510
                                                                           EXECUTION COPY


Hartford has agreed to purchase the Hartford Policies (the “Sale”) free and clear of all Interests

of any Person, subject and pursuant to the terms and conditions of this Agreement, and the BSA

has agreed to release Hartford of any further obligations for the Hartford Released Claims;

            NOW THEREFORE, in consideration of the foregoing, and in consideration of the

other mutual considerations, promises, releases, and covenants as set forth below, the

sufficiency of which is hereby acknowledged, it is hereby agreed as follows:

                                         DEFINITIONS

       The following definitions (as well as those provided elsewhere in this Agreement) apply

to this Agreement only and are not intended to be used for any other purpose. In addition, the

singular form of a word includes the plural and vice versa; “or” is not exclusive; all pronouns

apply to the male, female and neutral genders; the word “any” includes the word “all” and vice

versa; the word “including” means including without limitation; and the past tense of a word

includes the present tense and vice versa.

       A.       “Agreement Effective Date” shall have the meaning set forth in Section I of

this Agreement.

       B.       “Bankruptcy Case” means the Chapter 11 cases filed February 18, 2020, by Boy

Scouts of America and Delaware BSA, LLC in the United States Bankruptcy Court for the

District of Delaware, In re Boy Scouts of America and Delaware BSA, LLC, Case No. 20-10343

(LSS), and shall include any appeals therefrom (and any adversary proceedings therein).

       C.       “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101

et seq., as amended from time to time.

       D.       “Bankruptcy Court” means the United States Bankruptcy Court for the District



                                                 2
            Case 20-10343-LSS         Doc 4107        Filed 05/16/21    Page 211 of 510
                                                                             EXECUTION COPY


of Delaware and, as applicable, the United States District Court for the District of Delaware.

       E.      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

       F.      “BSA” means Boy Scouts of America, Delaware BSA, LLC, and each of their

respective past, present and future direct or indirect parents, subsidiaries, affiliates and controlled

entities (which, for the avoidance of doubt, do not include Local Councils), and each of their

respective officers, directors, stockholders, members, partners, managers, employees,

predecessors, successors and assigns in their capacity as such.

       G.      “Claims” means any and all past, present or future claims (including any

presently unknown claims), liabilities, demands, obligations, duties, complaints, cross-

complaints, cross-claims, third party complaints, counterclaims, requests, administrative

proceedings, directives and notices, counts, judgments, executions, attachments, debts,

lawsuits, actions, direct actions, writs, liens, inquiries, rights, damages, costs, or any other

causes of action, including Abuse Claims, Direct Action Claims, Extra-Contractual Claims,

and any “claim” as that term is defined in the Bankruptcy Code, 11 U.S.C. §101(5).

       H.      “Confirmation Order” means an order of the Bankruptcy Court confirming the

Plan, approving this Agreement, and granting the relief specified in Section III.A of this

Agreement.

       I.      “Debtors” means Boy Scouts of America and Delaware BSA, LLC.

       J.      “Direct Action Claim” means any Claim by a Person against Hartford, on

account of, based upon, arising from, or in any way attributable to the rights afforded the BSA or

any Local Council under any Hartford Policies or Local Council Policies, whether arising by

contract, in tort or under the laws of any jurisdiction, including any statute that gives a third party



                                                  3
            Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 212 of 510
                                                                           EXECUTION COPY


a direct cause of action against Hartford.

       K.      “Estate” means the bankruptcy estate of the BSA under Section 541 of the

Bankruptcy Code.

       L.      “Extra-Contractual Claim” means any Claim against Hartford, seeking any type

of relief based upon conduct prior to the Agreement Effective Date, including compensatory,

exemplary or punitive damages, on account of alleged bad faith; misconduct; failure to act in

good faith; violation of any duty of good faith and fair dealing; violation of any unfair claims

practices act or similar statute, regulation or code; any type of alleged misconduct; or any other

act or omission of Hartford of any type seeking relief other than coverage or benefits under any

Hartford Policies or Local Council Policies, including any Claims for economic loss, general

damages, attorneys’ fees or costs in connection with Hartford’s handling of, or its refusal to

handle, any Claims.

       M.      “Execution Date” means the date the last signature of the Parties is placed on

this Agreement.

       N.      “Final Order” means an order or judgment of the Bankruptcy Court (or any

other court of competent jurisdiction), including any modification or amendment thereof, that

remains in effect and has not been reversed, vacated or stayed, and as to which the time to appeal

or seek review, rehearing or writ of certiorari has expired and as to which no appeal or petition

for review, reconsideration, rehearing or certiorari has been taken or, if taken, remains pending.

       O.      “Hartford” means Hartford Accident and Indemnity Company, First State

Insurance Company, Twin City Fire Insurance Company and Navigators Specialty Insurance

Company and each of their past, present and future direct or indirect parents, subsidiaries,



                                                 4
            Case 20-10343-LSS         Doc 4107        Filed 05/16/21    Page 213 of 510
                                                                             EXECUTION COPY


affiliates and controlled entities, and each of their respective officers, directors, stockholders,

members, partners, managers, employees, predecessors, successors and assigns, each in their

capacity as such.

       P.       “Hartford Policies” means (i) any and all liability insurance policies, known and

unknown, issued or allegedly issued by Hartford to the BSA as the first named insured, including

each of the insurance policies identified on Exhibit 1, and (ii) the BSA’s Interests in any and all

liability insurance policies, known and unknown, issued or allegedly issued by Hartford to any

other Person that afford the BSA coverage with respect to Abuse Claims; provided, however, that

“Hartford Policies” shall not include (i) any portion of workers’ compensation policies with

respect to Claims not discharged by the Plan and unrelated to Abuse Claims or (ii) any portion of

automobile liability policies with respect to Claims not discharged by the Plan and unrelated to

Abuse Claims.

       Q.       “Hartford Released Claims” means (i) any and all past, present and future

Claims arising from, relating to, or in connection with the Hartford Policies, including Direct

Action Claims, and (ii) any and all Claims arising from, relating to or in connection with (a)

Abuse Claims, (b) the negotiation of this Agreement, and/or (c) any Extra-Contractual Claims

arising from or relating to acts or omissions before the Agreement Effective Date.

       R.       “Insurance Companies” means any Persons that have issued any insurance

policies to, or otherwise have provided any liability insurance for the benefit of, the BSA or

any Local Councils.

       S.       “Interests” means all liens, Claims, encumbrances, interests and other rights of

any nature, whether at law or in equity, and any other “interest” as such term is used in Section



                                                  5
            Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 214 of 510
                                                                           EXECUTION COPY


363 of the Bankruptcy Code, 11 U.S.C. § 363.

       T.      “Local Councils” means all organizations independently incorporated and

organized under the laws of their respective states and chartered by the BSA to deliver the

Scouting Program and related services.

       U.      “Local Council Policy” means any policy issued or allegedly issued by Hartford

identified on Schedule 3 of the Second Amended Plan and any other insurance policy, known or

unknown, issued by Hartford to a Local Council to the extent it provides coverage, or allegedly

provides coverage, for Abuse Claims or other Claims that are channeled to the Settlement Trust

or otherwise enjoined by the Plan or Confirmation Order.

       V.      “Local Council Release” means a mutual release, in form and substance

acceptable to Hartford: (a) (i) with respect to the Local Council Policies, executed by a Person

with authority to act on behalf of each Local Council, releasing Hartford from all Claims by any

Local Council under the Local Council Policies, issued for policy periods prior to the Execution

Date, and (ii) with respect to the Hartford Policies, releasing Hartford from all Claims by any

Local Council under the Hartford Policies, issued for policy periods prior to the Execution Date;

and (b) releasing the Local Councils from all Claims by Hartford in connection with the Hartford

Policies and the Local Council Policies, issued for policy periods prior to the Execution Date.

The Local Council Release shall be comparable, in form and substance, to the release provided

by the BSA to Hartford, and by Hartford to the BSA, in Section IV.

       W.      “Person” means an individual, a corporation, a partnership, an association, a trust

or any other entity or organization, and any federal, state or local governmental or quasi-

governmental body or political subdivision or any agency, department, board or instrumentality



                                                 6
              Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 215 of 510
                                                                            EXECUTION COPY


thereof.

         X.      “Plan” means the Second Amended Plan, as the same may be amended or

modified from time to time pursuant to section 1127 of the Bankruptcy Code, consistent with the

terms of the Second Amended Plan.

         Y.      “Plan Effective Date” shall have the same meaning as the term “Effective

Date” in the Plan.

         Z.      “Scouting Program” means any and all programs of any kind administered by

the BSA or any Local Councils relating to scouting.

         AA.     “Second Amended Plan” means the Second Amended Chapter 11 Plan of

Reorganization for Boy Scouts of America and Delaware BSA, LLC, dated April 13, 2021 (D.I.

2592).

I.       AGREEMENT EFFECTIVE DATE

         A.      This Agreement shall become effective on the earliest date on which all of the

following conditions precedent have occurred (the “Agreement Effective Date”); provided,

however, that any of the conditions precedent set out in this Section I may be waived pursuant to

a writing signed by each Party:

                 1.     Each Party has executed the Agreement;

                 2.     Hartford has received a fully executed Local Council Release on behalf of

                        each Local Council;

                 3.     The Bankruptcy Court has entered (a) the Confirmation Order in form and

                        substance acceptable to Hartford as it pertains to this Agreement or (b) the

                        Approval Order in accordance with Section I.B, below;



                                                  7
            Case 20-10343-LSS       Doc 4107        Filed 05/16/21   Page 216 of 510
                                                                          EXECUTION COPY


               4.     The Confirmation Order provides for a release and channeling injunction

                      for the benefit of the Local Councils with respect to Abuse Claims; and

               5.     The BSA has provided notice to Hartford that the Plan Effective Date has

                      occurred.

       B.      As an alternative to obtaining approval of the Sale and the Agreement through the

Confirmation Order, Hartford may request, at any time after the Execution Date, upon twenty

(20) calendar days’ notice to the BSA, that the BSA file with the Bankruptcy Court a motion for

entry of an order approving the Sale and this Agreement under section 363 of the Bankruptcy

Code and Bankruptcy Rule 9019 (the “Approval Order”), and the BSA shall file such motion

before the expiration of such twenty-day notice period. The Approval Order shall be

substantially in the form attached hereto as Exhibit 2, with such modifications as may be

mutually agreed upon by the Parties. If Hartford requests that the BSA file a motion for entry of

the Approval Order, then Hartford Accident and Indemnity Company, First State Insurance

Company, Twin City Fire Insurance Company and Navigators Specialty Insurance Company

shall not be Settling Insurance Companies under the Plan until the Bankruptcy Court has entered

the Approval Order and (unless Hartford waives this condition, precedent in accordance with

Section II.B. of this Agreement) the Approval Order has become a Final Order.

II.    SETTLEMENT AMOUNT

       A.      Subject to all of the terms and conditions of this Agreement, Hartford Accident

and Indemnity Company, First State Insurance Company, Twin City Fire Insurance Company

and Navigators Specialty Insurance Company shall be jointly and severally liable for, and shall

pay the BSA or, at the BSA’s written direction, the Settlement Trust (or other designee, assignee,



                                                8
            Case 20-10343-LSS        Doc 4107        Filed 05/16/21   Page 217 of 510
                                                                           EXECUTION COPY


or successor of the BSA, as specified in writing by the BSA), the total amount of six hundred

fifty million dollars ($650,000,000.00) (the “Settlement Amount”). The Settlement Amount

shall be paid in United States currency, via wire transfer or other acceptable means, within thirty

(30) days of the date on which Hartford Accident and Indemnity Company, First State Insurance

Company, Twin City Fire Insurance Company and Navigators Specialty Insurance Company

receive written notice of the Agreement Effective Date from the BSA. Such notice shall also

contain details identifying the payee and account(s) into which payment of the Settlement

Amount shall be made. In the event payment is due on a date that is not a business day, the

payment shall be due on the first business day thereafter.

       B.      Notwithstanding anything to the contrary contained in this Agreement, the

obligation of Hartford Accident and Indemnity Company, First State Insurance Company, Twin

City Fire Insurance Company and Navigators Specialty Insurance Company to pay the

Settlement Amount is subject to the condition that the Agreement Effective Date shall have

occurred, and the further condition that the Confirmation Order (or the Approval Order, if

applicable) shall have become a Final Order; provided, however, that, notwithstanding anything

to the contrary contained in this Agreement, Hartford Accident and Indemnity Company, First

State Insurance Company, Twin City Fire Insurance Company and Navigators Specialty

Insurance Company in their sole discretion, may elect in writing to waive the condition

precedent that the Confirmation Order (or the Approval Order, if applicable) has become a Final

Order and pay the Settlement Amount notwithstanding the pendency of an appeal of the

Confirmation Order (or the Approval Order, if applicable).

       C.      Subject to the terms of this Agreement, the Parties expressly agree that, by this



                                                 9
            Case 20-10343-LSS        Doc 4107       Filed 05/16/21     Page 218 of 510
                                                                            EXECUTION COPY


Agreement, Hartford is agreeing to buy from the BSA, and the BSA is agreeing to sell to

Hartford, the Hartford Policies pursuant to sections 363, 1123 and 1141 of the Bankruptcy Code

free and clear of all Interests. The Parties further agree that (i) the Settlement Amount is the total

amount Hartford is obligated to pay on account of any and all Hartford Released Claims and the

Local Council Release; (ii) the Local Council Release is required to release the Local Councils’

interests in the Local Council Policies, and (iii) the Confirmation Order or Approval Order, as

applicable, shall provide that on and after the Agreement Effective Date and Hartford’s payment

of the Settlement Amount, under no circumstance will Hartford ever be obligated to make any

additional payments to any Person for liabilities relating to or arising out of the Hartford

Released Claims, the Local Council Releases, the Hartford Policies or the Local Council

Policies.

       D.      The Settlement Amount shall be used by the BSA, the Estate, or their assignees,

successors or any other Person formed to assume the BSA’s liability for Abuse Claims, including

the Settlement Trust, solely to pay and/or defend Abuse Claims.

       E.      If, after the Execution Date, (1) the BSA, the Estate, or their assignees, successors

or any other Person formed to assume the BSA’s liability for Abuse Claims, including the

Settlement Trust, enters into an agreement with Century Indemnity Company (“Century”) that

provides for the settlement, release, sale, or other resolution of the BSA’s or the Local Councils’

Claims for coverage for Abuse Claims under (or sale and buy back of) insurance policies for

which Century or any affiliate thereof is or allegedly is responsible (a “Century Settlement”) and

(2) the Century Settlement provides for a payment by Century (or by some other Person on

Century’s behalf) of an amount less than two times the Settlement Amount, then (3) the



                                                 10
            Case 20-10343-LSS        Doc 4107      Filed 05/16/21     Page 219 of 510
                                                                           EXECUTION COPY


Settlement Amount shall be reduced by fifty percent (50%) of the difference between an amount

equal to two times the Settlement Amount and the amount payable by Century pursuant to the

Century Settlement (the amount of such reduction, the “Discount Amount”). If, at the time of

the Century Settlement, Hartford has not yet paid the Settlement Amount, then Hartford’s

obligation shall be reduced by the Discount Amount. In the event that Hartford has already paid

the Settlement Amount, then Hartford shall be entitled to a refund in the amount of the Discount

Amount from the Settlement Trust (or, if no Settlement Trust is established under the Plan, from

the BSA or its successor, assignee or designee created to pay Abuse Claims under the Plan).

III.   BANKRUPTCY-RELATED OBLIGATIONS

       A.      Unless Hartford makes the election contemplated by Section I.B, the Plan shall

incorporate this Agreement and shall constitute a request by the BSA for the Bankruptcy Court

to approve the Sale and this Agreement, including the release of the Hartford Released Claims as

provided in Section IV.A., pursuant to sections 363, 1123 and 1141 of the Bankruptcy Code and

Bankruptcy Rule 9019, and to find that Hartford Accident and Indemnity Company, First State

Insurance Company, Twin City Fire Insurance Company and Navigators Specialty Insurance

Company are good-faith purchasers of the Hartford Policies, free and clear of all Interests,

pursuant to section 363(f) and (m) of the Bankruptcy Code.

       B.      The Parties shall cooperate in good faith to ensure that the Confirmation Order (or

the Approval Order, if applicable) is in form and substance acceptable to the Parties as it pertains

to this Agreement, is entered by the Bankruptcy Court, and becomes a Final Order.

       C.      In addition to any other service that may be required, the Debtors shall serve by

mail notice of the Confirmation Hearing on all parties in interest (for whom the Debtors have a



                                                11
            Case 20-10343-LSS        Doc 4107       Filed 05/16/21     Page 220 of 510
                                                                            EXECUTION COPY


mailing address), including (i) all known holders of Abuse Claims, (ii) all Insurance Companies

or other Persons known to have provided liability insurance to the BSA; (iii) all other Persons,

known to the BSA, who or which actually or allegedly are insured or claim to be entitled to any

rights or benefits under any of the Hartford Policies; (iv) all Persons that have filed proofs of

claim in the Bankruptcy Case; (v) all official committees appointed in the Bankruptcy Case; and

(vi) all other Persons that, as of the date of service of notice of the Confirmation Hearing, have

filed a notice of appearance and demand for service of papers in the Bankruptcy Case or are

otherwise listed on the master service list maintained by the BSA in the Bankruptcy Case (the

“Notice Parties”). In addition, to ensure the broadest notice possible, the BSA shall publish

notice of the Confirmation Hearing on such occasions and in such newspapers that are

reasonably acceptable to Hartford, with Hartford to bear the expense thereof in a proportion

equal to the Settlement Amount divided by the total settlement contributions of all Settling

Insurance Companies as of the last publication date. The mail and publication notice shall be in

form and substance acceptable to Hartford. If Hartford makes the election contemplated by

Section I.B, then, in addition to any other service that may be required, the BSA shall serve by

mail notice of the motion for entry of the Approval Order and the hearing thereon on each of the

Notice Parties and, to ensure the broadest notice possible, the BSA shall publish notice of such

motion and the hearing on two separate occasions in the national editions of The New York

Times and USA Today at Hartford’s expense. The mail and publication notice shall be in form

and substance acceptable to Hartford.

       D.      Except (i) to contend that the BSA has breached this Agreement; (ii) to the extent

the Plan does not incorporate and provide for the approval of this Agreement; or (iii) this



                                                 12
            Case 20-10343-LSS         Doc 4107      Filed 05/16/21     Page 221 of 510
                                                                            EXECUTION COPY


Agreement is not approved or does not go into effect, Hartford shall not object to the Plan or

seek formal discovery from the BSA (and the BSA shall not seek formal discovery from

Hartford) with respect to the Plan; provided, however, notwithstanding anything to the contrary

contained in this Agreement, nothing herein shall be construed to preclude or limit Hartford’s

right to object to the Plan (or any disclosure statement), or to take any other actions in the

Bankruptcy Case that it may deem necessary to protect Hartford’s rights and interests, in the

event that this Agreement is not approved by the Court or to the extent that the Plan includes any

alternatives or conditions under which this Agreement would not be part of the Plan as

confirmed and the Agreement Effective Date would not occur.

       E.      Consummation of the transactions contemplated by this Agreement is expressly

conditioned upon the occurrence of the Agreement Effective Date, except as expressly otherwise

provided in this Agreement.

       F.      Notwithstanding anything to the contrary in this Agreement, in the event of any

judicial disapproval of this Agreement, including the Bankruptcy Court’s refusal to approve the

Sale and enter the Confirmation Order or, as applicable, the Approval Order, or if on appeal the

Confirmation Order or the Approval Order is vacated or reversed (notwithstanding Section

363(m) of the Bankruptcy Code, all rights under which Hartford and the BSA fully reserve),

Hartford and the BSA shall have the right to declare this Agreement null and void.

       G.      In the event this Agreement shall become null and void, all payments made by

Hartford prior to the time it is declared null and void, along with income earned thereon, if any,

shall be returned to Hartford.




                                                 13
             Case 20-10343-LSS         Doc 4107      Filed 05/16/21      Page 222 of 510
                                                                              EXECUTION COPY


        H.      If this Agreement becomes null and void pursuant to Paragraph III.F above, then:

(1) the Agreement, except for Sections III.E, III.F, III.G, III.H, III.I and X–XII (which shall

remain in full force and effect), shall be vitiated and shall be a nullity; (2) Hartford shall have no

obligation to pay the Settlement Amount pursuant to this Agreement; (3) Hartford shall not be

entitled under this Agreement to assert as a defense to any Claim any benefit of any injunction

contained within the Plan, the Confirmation Order, or the Approval Order (if applicable); and

(4) the Parties shall have all of the rights, defenses, and obligations under or with respect to any

and all insurance policies that they would have had absent this Agreement, including any right to

object or otherwise participate in the Bankruptcy Case.

        I.      Hartford shall be treated as a Settling Insurance Company under the Plan and

shall be provided all benefits and protections afforded to Settling Insurance Companies,

including the benefit and protection of any releases and channeling (or other) injunctions. The

BSA shall not file, and shall not support, any plan of reorganization that is inconsistent with the

terms of this Agreement; provided, however, that the BSA may file a Plan that includes

alternatives or conditions under which this Agreement would not be part of the Plan as

confirmed and the Agreement Effective Date would not occur (in which event Hartford shall

have the right to oppose confirmation of the Plan), so long as such Plan only provides BSA with

a discharge and, other than for the protection of the “Protected Parties” identified in clauses (i),

(ii), (iii) and, as to those Protected Parties their “Representatives” as set forth in clause (v), of

Article I.A.180.b of the Second Amended Plan (that is, other than for the protection of all

Protected Parties except “Settling Insurance Companies”), does not provide an injunction




                                                   14
            Case 20-10343-LSS        Doc 4107      Filed 05/16/21      Page 223 of 510
                                                                            EXECUTION COPY


(including any channeling injunction) affording protection with respect to Abuse Claims for

other Persons, including any Local Councils.

       J.      On the Plan Effective Date, the rights and obligations of the BSA under this

Agreement shall be deemed to have been assigned and transferred to the Settlement Trust

without need of further action by any Person, and the Settlement Trust shall be bound by all of

the provisions of this Agreement. Reorganized BSA shall continue to be bound by this

Agreement and shall retain the obligations and benefits hereunder to the extent consistent with

the Plan.

IV.    RELEASES

       A.      Release of Hartford Released Claims. Upon the later of the Agreement

Effective Date and the payment of the Settlement Amount as set forth in Section II above, for

good and valuable consideration, the adequacy of which is hereby confirmed, the BSA (on behalf

of itself, Reorganized BSA and the Estate), and the Settlement Trust hereby (a) fully and forever

release and discharge Hartford from any and all Claims, whether known or unknown, suspected

or unsuspected, in law or in equity, relating to, arising out of, or in connection with the Hartford

Released Claims, whether arising under the Hartford Policies or otherwise, to the fullest extent

permitted by law, (b) withdraw any and all requests, demands, or tenders for defense or

indemnity related to Hartford Released Claims and previously submitted by or on behalf of the

BSA or the Estate to Hartford under the Hartford Policies, and (c) surrender, relinquish, and

release any further right to tender or present any Claims related to Hartford Released Claims by

or on behalf of the BSA under the Hartford Policies or otherwise. By virtue of the foregoing

releases, Hartford shall have no duty to defend or indemnify the BSA with respect to any Claims



                                                 15
            Case 20-10343-LSS        Doc 4107      Filed 05/16/21      Page 224 of 510
                                                                            EXECUTION COPY


relating to, arising out of, or in connection with any Hartford Released Claims, past, present or

future. Notwithstanding the provisions of this Agreement and for the avoidance of doubt, the

BSA (on behalf of itself, Reorganized BSA and the Estate) and the Settlement Trust hereby

reserve all rights against Persons other than Hartford (other than any rights under the Hartford

Policies, which are released hereunder, subject to the occurrence of the Agreement Effective

Date and payment of the Settlement Amount), and the Agreement is not intended to prejudice,

affect, or restrict (and entry into this Agreement is not intended to be, and shall not be construed

as, an election of remedy or a waiver or limitation of) any rights, powers, and remedies that the

BSA (on behalf of itself, Reorganized BSA and the Estate) and the Settlement Trust may have

against Persons other than Hartford. The release provided in this section shall not release

Hartford from any obligations arising under this Agreement.

       B.      Release of BSA Released Claims. Upon the Agreement Effective Date and

payment of the Settlement Amount, Hartford fully and forever releases and discharges the BSA,

the Estate, Reorganized BSA, and the Settlement Trust from all Claims, whether known or

unknown, suspected or unsuspected, in law or in equity, which Hartford has, had, may have, or

may claim to have against the BSA, the Estate, Reorganized BSA, or the Settlement Trust

directly or indirectly arising out of, with respect to, or in any way relating to any Abuse Claim,

including for premiums, retrospective premiums, adjustments, chargebacks, deductibles and/or

other self-insurance features arising out of the Settlement Amount and any Claims for

indemnification directly or indirectly arising out of, with respect to, or in any way relating to any

prior settlement agreement between Hartford and the BSA (collectively, the “BSA Released

Claims”), to the extent such BSA Released Claims arise on or prior to the Agreement Effective



                                                 16
            Case 20-10343-LSS        Doc 4107      Filed 05/16/21      Page 225 of 510
                                                                            EXECUTION COPY


Date. Also effective upon the occurrence of the Agreement Effective Date and payment of the

Settlement Amount, Hartford shall withdraw any and all requests or demands for payment by the

BSA or the Estate of any BSA Released Claim arising on or prior to the Agreement Effective

Date, including any and all proofs of claim that Hartford may have asserted in the Bankruptcy

Case, and none of the BSA, the Estate, Reorganized BSA, or the Settlement Trust shall have any

duty to indemnify, pay, or reimburse Hartford with respect to any BSA Released Claim arising

on or prior to the Agreement Effective Date. The release provided in this section shall not

release the BSA, Reorganized BSA, the Estate or the Settlement Trust from any obligations

arising under this Agreement.

       C.      Unknown or Future Claims. The Parties expressly acknowledge that there may

be changes in the law and/or the Parties may hereafter discover facts different from, or in

addition to, those that they now believe to be true with respect to any and all of the Claims

released in this Section IV. Nevertheless, the Parties hereby agree that (subject to Sections III.E

through III.I above) the releases set forth in Section IV shall be and remain effective in all

respects, notwithstanding any changes in the law and/or the discovery of such additional or

different facts. In addition, the Parties acknowledge they have been advised by their respective

legal counsel and are familiar with the provisions of Section 1542 of the California Civil Code,

which provides:

               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
               THAT THE CREDITOR OR RELEASING PARTY DOES
               NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
               FAVOR AT THE TIME OF EXECUTING THE RELEASE
               AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
               MATERIALLY AFFECTED HIS OR HER SETTLEMENT
               WITH THE DEBTOR OR RELEASED PARTY.



                                                 17
            Case 20-10343-LSS         Doc 4107      Filed 05/16/21      Page 226 of 510
                                                                             EXECUTION COPY


       D.      Agreement Rights and Obligations Not Affected. The releases set forth in this

Agreement are not intended to, and shall not, extend to or otherwise release or discharge any

rights, privileges, benefits, duties, or obligations of the Parties by reason of, or otherwise arising

under, this Agreement.

V.     JUDGMENT REDUCTION

       Neither the BSA nor the Estate (or any of their assignees, successors or any other Person

formed to assume the BSA’s liability for Abuse Claims, including the Settlement Trust) will seek

to obtain payment from any other Person any amount that is allocable to Hartford under the

Hartford Policies on account of Hartford Released Claims. In the event that any other such

Person obtains a final and non-appealable judicial determination or binding arbitration award that

it is entitled to obtain a sum certain from Hartford as a result of a Claim for contribution,

subrogation, indemnification or other similar Claim against Hartford for Hartford’s alleged share

or equitable share, or to enforce subrogation rights, if any, of the defense and/or indemnity

obligation of Hartford for any Claims released pursuant to this Agreement, the BSA, the Estate,

or their assignees, successors or any other Person formed to assume the BSA’s liability for

Abuse Claims, including the Settlement Trust, as applicable, shall voluntarily reduce its

judgment or Claim against, or settlement with, such other Person to the extent necessary to

eliminate such contribution, subrogation or indemnification Claims against Hartford. To ensure

that such a reduction is accomplished, Hartford shall be entitled to assert this paragraph as a

defense to any action against it for any such portion of the judgment or Claim and shall be

entitled to have the court or appropriate tribunal issue such orders as are necessary to effectuate

the reduction to protect Hartford from any liability for the judgment or Claim. Hartford agrees



                                                  18
             Case 20-10343-LSS       Doc 4107      Filed 05/16/21     Page 227 of 510
                                                                           EXECUTION COPY


that it will not seek from the BSA or the Local Councils reimbursement of its legal fees related to

any action referenced herein.

VI.     CONTRIBUTION CLAIMS

        A.      Except as otherwise provided in this Agreement, Hartford agrees that it will not

assert or file a Claim seeking contribution, indemnity and/or defense against another Person in

order to recover any portion of the Settlement Amount to be paid under this Agreement or with

respect to the BSA Released Claims.

        B.      Nothing contained in this Agreement shall be construed to prohibit Hartford from

making a Claim against any reinsurer (with respect to the Settlement Amount or otherwise) or

from pursuing its recoveries from any reinsurer in its capacity as such, regardless of the identity

or affiliation of the reinsurer.

        C.      To the extent that the BSA, the Estate, or any assignee, successor or any other

Person formed to assume the BSA’s liability for Abuse Claims, including the Settlement Trust,

settles Claims arising out of Hartford Released Claims with any other Insurance Company or

other Person, the BSA, the Estate, or any such assignee, successor and/or other Person will use

best efforts to obtain a waiver of that other Insurance Company’s or other Person’s Claims

seeking contribution, indemnity and defense against Hartford based upon, arising out of or in any

way attributable to such Claims. Such waiver may be accomplished by an assignment of such

Claims to the Settlement Trust, whereupon such Claims will be subject to the release set forth in

Section IV herein.

VII.    COOPERATION

        A.      Each Party shall use its reasonable efforts to achieve the occurrence of the



                                                 19
            Case 20-10343-LSS         Doc 4107    Filed 05/16/21     Page 228 of 510
                                                                          EXECUTION COPY


Agreement Effective Date, and to take such steps and execute such documents as may be

reasonably necessary and proper to effectuate the purpose and intent of this Agreement and to

preserve its validity and enforceability. In the event that any action or proceeding is commenced

or prosecuted by any Person to invalidate or prevent the validation, enforcement, or carrying out

of all or any provisions of this Agreement, the Parties mutually agree to cooperate fully in

opposing such action or proceeding.

       B.      Each of the Parties shall reasonably cooperate with each of the other Parties in

responding to or opposing any motion, objection, Claim, assertion, or argument by any third

party that this Agreement is not binding, or should be avoided, or that valuable and fair

consideration or reasonably equivalent value has not been exchanged pursuant to this

Agreement.

VIII. NO BENEFIT TO THIRD PARTIES

      This Agreement is intended to confer rights and benefits only on the Parties and, to the

extent set forth in the Local Council Release, the Local Councils. No other person shall have

any legally enforceable rights or benefits under this Agreement, except for the Parties’

respective successors and assigns as permitted hereunder, including the Settlement Trust.

Except as provided herein, no Party may assign this Agreement or any of its rights, benefits, or

obligations hereunder without prior written consent of all other Parties hereto, which consent

shall not be unreasonably withheld.

IX.    NO ADMISSIONS AND NON-ADMISSIBILITY OF THE AGREEMENT

      Nothing contained in this Agreement, or in any negotiations, discussions,

correspondence or other materials of any kind relating to this Agreement or relating to the



                                                 20
           Case 20-10343-LSS         Doc 4107      Filed 05/16/21     Page 229 of 510
                                                                           EXECUTION COPY


negotiation of this Agreement, shall be deemed to be an admission on the part of the Parties with

respect to any matter or any factual or legal issue of any kind. Except as may be necessary to

enforce the terms of this Agreement, or except as may be necessary or useful in the pursuit by

Hartford of a reinsurance recovery for sums to be paid under this Agreement, neither this

Agreement itself, nor any negotiations, discussions, correspondence, or other materials of any

kind relating to this Agreement or relating to the negotiation of this Agreement, shall be

discoverable or admissible in any legal or equitable proceeding of any kind, including any

lawsuit, mediation, arbitration, administrative proceeding or action, or any other proceeding or

action of any kind.

X.     BINDING EFFECT OF AGREEMENT

      All terms and provisions of this Agreement shall be binding on, and shall inure to the

benefit of, the Parties and their respective successors and assigns, including the Settlement Trust.

XI.    DISPUTE RESOLUTION

       If any dispute should arise concerning the terms, meaning, or implementation of this

Agreement, the Parties agree to use their best efforts to reach a prompt resolution of such

dispute. If the Parties are unable to reach an agreement and such dispute arises prior to the entry

of the Confirmation Order or the Approval Order (if applicable), they shall proceed to mediation

before the Mediators. Either Party may initiate litigation in the Bankruptcy Court to the extent

the Bankruptcy Court has subject-matter jurisdiction, or to the extent it does not, in any other

appropriate forum, but no Party may initiate litigation until forty-five (45) days after a mediation

has commenced and the Mediators have jointly determined that the Parties’ mediation has

reached an impasse. All of the Parties consent to personal jurisdiction in any federal court



                                                 21
            Case 20-10343-LSS        Doc 4107      Filed 05/16/21      Page 230 of 510
                                                                            EXECUTION COPY


(including the Bankruptcy Court) or state court in the State of Delaware for purposes of

resolving any dispute concerning the terms, meaning, or implementation of this Agreement.

XII.   CONSTRUCTION OF AGREEMENT

       A.      The Parties represent and acknowledge that they have participated in the

preparation and drafting of this Agreement or have each given their approval to all of the

language contained in this Agreement, and it is expressly agreed and acknowledged that if any of

the Parties later asserts that there is an ambiguity in the language of this Agreement, such

asserted ambiguity shall not be presumptively construed for or against any other Party on the

basis that one Party drafted the language of this Agreement or played a greater role in the

drafting of the language.

       B.      The headings of this Agreement are asserted for convenience and are not part of

the provisions hereof and shall have no force or effect.

       C.      If any provision of this Agreement or application thereof is held to be invalid or

unenforceable, the remainder of this Agreement shall remain in effect and be interpreted so as

best to reasonably give effect to the intent of the Parties. Notwithstanding the foregoing,

Sections II, III, IV, V, the corresponding Definitions and the injunctions to be set forth in the

Confirmation Order or the Approval Order (if applicable) shall not be severable from this

Agreement.

XIII. REPRESENTATIONS, WARRANTIES AND OTHER MISCELLANEOUS
      PROVISIONS

       A.      Each Party represents and warrants that it has taken all necessary corporate and

legal action required to duly approve the making and performance of this Agreement and,




                                                 22
              Case 20-10343-LSS       Doc 4107      Filed 05/16/21     Page 231 of 510
                                                                            EXECUTION COPY


subject to the occurrence of the Agreement Effective Date, that no further action is necessary

to make this Agreement binding and legally enforceable.

         B.      Each Party represents and warrants that, to the best of its knowledge and belief,

the making and performance of this Agreement will not violate any provision of law or any of its

respective articles of incorporation or by-laws or any contract or agreement by which it is

bound.

         C.      Each Party represents and warrants that it is the owner of the rights and Claims

to be compromised and released by it under this Agreement and it has not assigned or

transferred to any Person any Claim or other matter to be compromised and released herein.

Furthermore, the BSA represents and warrants that it has not assigned or transferred any right,

title or Interest under the Hartford Policies.

         D.      Each Party represents and warrants that this Agreement has been entered into in

good faith, as a result of arm’s-length negotiations, with advice of counsel, and that this

Agreement represents a fair, reasonable, proportionate and good-faith compromise of disputed

Claims, disputed liabilities and disputed issues.

         E.      This Agreement is not intended to be nor shall it be construed as an admission of

the existence of a policy or a policy interpretation or as an admission by any Party of any duties,

rights or obligations arising under the Hartford Policies, the Local Council Policies or any other

insurance policies. This Agreement shall not be used in any court or dispute resolution

proceeding to create, prove or interpret the rights or obligations of the Parties, or the Local

Councils, under the Hartford Policies, the Local Council Policies or any other insurance policies.

         F.      Hartford represents that it has made a good-faith search and has located no



                                                  23
            Case 20-10343-LSS         Doc 4107      Filed 05/16/21      Page 232 of 510
                                                                             EXECUTION COPY


evidence of any Hartford Policies, other than those listed on Exhibit 1, and that it is not aware of

any such policy, secondary evidence of any such policy, or any reason to believe such policy

exists. The BSA represents that it has made a good-faith search and has located no evidence of

any Hartford Policies, other than those listed on Exhibit 1, and that it is not aware of any such

policy, secondary evidence of any such policy, or any reason to believe such policy exists.

       G.      Each Party represents and warrants that it has read this Agreement in its entirety,

fully understand all of its terms and the consequences thereof, and that the person signing this

Agreement on its behalf has full and complete authority and competency to legally bind it to all

terms and consequences of this Agreement.

       H.      Each Party represents and warrants that this Agreement is supported by valid and

lawful consideration sufficient to make all aspects of this Agreement legally binding and

enforceable.

       I.      This Agreement sets forth the entire agreement between the Parties as to its

subject matter, and supersedes any and all prior or contemporaneous statements, agreements,

negotiations, or understandings, whether written or oral, except that the Agreement should be

read in pari materia with the Plan.

       J.      All notices, demands, or other communications to be provided pursuant to this

Agreement shall be in writing and sent by electronic mail and overnight mail (or United States

first-class mail, postage prepaid), to the Parties at the addresses set forth below, or to such other

persons or addresses as the Parties may designate in writing from time to time:

               For Hartford:

               Monica M. Curtis
               Deputy General Counsel, Head of Litigation

                                                  24
Case 20-10343-LSS     Doc 4107     Filed 05/16/21   Page 233 of 510
                                                         EXECUTION COPY


   The Hartford
   One Hartford Plaza
   Hartford, CT 06155
   (860) 547-3846
   monica.melchionni@thehartford.com

   With a copy to:

   James P. Ruggeri
   Shipman & Goodwin LLP
   1875 K Street, Suite 600
   Washington, DC 20006
   (202) 469-7750
   jruggeri@goodwin.com

   and

   Philip D. Anker
   Wilmer Cutler Pickering Hale and Dorr LLP
   7 World Trade Center
   250 Greenwich St.
   New York, New York 10007
   (212) 230-8890
   Philip.Anker@Wilmerhale.com

  For the BSA:

   Steven P. McGowan
   General Counsel
   Boy Scouts of America
   1325 West Walnut Hill Lane
   Irving, TX 75038
   (972) 580-7847
   steve.mcgowan@scouting.org

   With a copy to:

   Jessica C. Lauria
   White & Case LLP
   1221 Avenue of the Americas
   New York, NY 10020
   (212) 819-8200
   jessica.lauria@whitecase.com



                                  25
              Case 20-10343-LSS      Doc 4107     Filed 05/16/21    Page 234 of 510
                                                                         EXECUTION COPY


                 Michael C. Andolina
                 Matthew E. Linder
                 White & Case LLP
                 111 South Wacker Drive
                 Chicago, IL 60606
                 (312) 881-5400
                 mandolina@whitecase.com
                 mlinder@whitecase.com


         K.      This Agreement may be amended only by a writing signed by or on behalf of each

Party.

         L.      Each Party may sign an e-mail copy of this Agreement, in counterparts, with the

same effect as if each Party had signed an original of the same document.




                           [Remainder of Page Intentionally Left Blank]




                                                26
Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 235 of 510
          Case 20-10343-LSS          Doc 4107    Filed 05/16/21     Page EXECUTION
                                                                         236 of 510 COPY



       IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the last

date indicated below.

 BSA (as defined)                                 Hartford (as defined)


 By:    _____________________________             By:    _____________________________

 Name: _____________________________                    John Kinney
                                                  Name: _____________________________

 Title: _____________________________                    EVP, Chief Claims Officer
                                                  Title: _____________________________

 Date: _____________________________                    April 15, 2021
                                                  Date: _____________________________




                        Signature Page to Settlement Agreement and Release
       Case 20-10343-LSS   Doc 4107    Filed 05/16/21   Page 237 of 510
                                                               EXECUTION COPY



                                   Exhibit 1


    Writing Company          Policy No.                   Policy Period
Hartford Accident and
Indemnity Company          10 HU A43300             May 1, 1971 - May 1, 1972
Hartford Accident and
Indemnity Company           10 C A43315        September 21, 1971 - January 1, 1972
Hartford Accident and
Indemnity Company           10 C A43304          January 1, 1972 - January 1, 1974
Hartford Accident and
Indemnity Company           10 C A43303          January 1, 1972 - January 1, 1974
Hartford Accident and
Indemnity Company          10 HU A43302          January 1, 1972 - January 1, 1974
Hartford Accident and
Indemnity Company          10 HU A43303             May 1, 1972 - May 1, 1974
Hartford Accident and
Indemnity Company           10 C A43329          January 1, 1974 - January 1, 1975
Hartford Accident and
Indemnity Company           10 C A43324          January 1, 1974 - January 1, 1975
Hartford Accident and
Indemnity Company          10 HU A43331          January 1, 1974 - January 1, 1975
Hartford Accident and
Indemnity Company          10 HU A43335            May 1, 1974 - January 1, 1975
Hartford Accident and
Indemnity Company          10 C A43342E          January 1, 1975 - January 1, 1976
Hartford Accident and
Indemnity Company          10 C A43349E          January 1, 1976 - January 1, 1977
Hartford Accident and
Indemnity Company          10 C A43359E          January 1, 1977 - January 1, 1978
Hartford Accident and
Indemnity Company          10 JP A43360E         January 1, 1977 - January 1, 1978
First State Insurance
Company                       908954             January 1, 1978 - January 1, 1979
First State Insurance
Company                       927616             January 1, 1979 - January 1, 1980
       Case 20-10343-LSS    Doc 4107    Filed 05/16/21   Page 238 of 510
                                                                EXECUTION COPY


    Writing Company           Policy No.                   Policy Period
First State Insurance
Company                        931255             January 1, 1981 - January 1, 1983
First State Insurance
Company                        931257             January 1, 1981 - January 1, 1983
First State Insurance
Company                       EU 006921            March 1, 1988 - March 1, 1989
Twin City Fire Insurance
Company                      TXU 100325           January 1, 1982 - January 1, 1983
Navigators Specialty
Insurance Company          CH12EXC747034IC         March 1, 2012 - March 1, 2013
Navigators Specialty
Insurance Company          CH13EXC747034IC         March 1, 2013 - March 1, 2014




                                           2
              Case 20-10343-LSS       Doc 4107     Filed 05/16/21     Page 239 of 510
                                                                             EXECUTION COPY



                                                Exhibit 2

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                               Chapter 11

    BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                         Jointly Administered
                                Debtors.



ORDER APPROVING SETTLEMENT AGREEMENT WITH HARTFORD ACCIDENT
AND INDEMNITY COMPANY, FIRST STATE INSURANCE COMPANY, TWIN CITY
  FIRE INSURANCE COMPANY AND NAVIGATORS SPECIALTY INSURANCE
COMPANY AND AUTHORIZING THE SALE OF THE POLICIES FREE AND CLEAR
       OF LIENS, CLAIMS, INTERESTS AND OTHER ENCUMBRANCES

             This matter comes before the Court upon the motion, dated ______, 2021 (the

“Motion”),2 of BSA for an order pursuant to Sections 105(a) and 363 of title 11 of the United

States Code (the “Bankruptcy Code”) and rules 2002, 6004 and 9019 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) (i) authorizing BSA to enter into a compromise

and settlement with Hartford pursuant to which (among other things) BSA, on behalf of itself and

the Estate, will provide Hartford releases, as set forth in the Settlement Agreement (the

“Agreement,” a copy of which is attached as Exhibit 1); (ii) authorizing the Sale of the Hartford

Policies to Hartford pursuant to the terms and conditions of the Agreement, free and clear of all



1
        The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s
federal tax identification number, are as follows: Boy Scouts of America (6300) and Delaware
BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Lane, Irving, Texas
75038.
2
        Except as otherwise defined herein, all capitalized terms used herein shall have the
meanings ascribed to them in the Agreement (as defined herein).
        Case 20-10343-LSS           Doc 4107      Filed 05/16/21     Page 240 of 510
                                                                            EXECUTION COPY


Interests; (iii) approving the Agreement in all respects; and (iv) enjoining various Claims against

Hartford as described in Paragraph 8 below (the “Injunction”). The appearances of all interested

parties and all responses and objections to the motion, if any, have been duly noted in the record

of the hearing held on __________, 2021 (the “Hearing”). Upon the record of the Hearing, the

Motion, all responses and objections, if any, thereto, all other proceedings in the Bankruptcy

Case, and after due deliberation and sufficient cause appearing therefore, the Court hereby makes

the following:

FINDINGS OF FACT AND CONCLUSIONS OF LAW:3

                        Jurisdiction, Final Order and Statutory Predicates

       A.        The Court has jurisdiction over the Motion and relief requested therein, including

responses and objections thereto, if any, pursuant to 28 U.S.C. §§ 157 and 1334, and this matter

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (N), and (O). Venue of the

Bankruptcy Case and the Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409.

       B.        This Order constitutes a final and immediately appealable order within the

meaning of 28 U.S.C. § 158(a).

       C.        The statutory predicates for the relief sought in the Motion are Sections 105(a) and

363 of the Bankruptcy Code and Bankruptcy Rules 6004 and 9019.

                                       Retention of Jurisdiction

       D.        It is necessary and appropriate for the Court to retain jurisdiction to, among other



3
       The findings and conclusions set forth herein constitute the Court’s findings of fact and
conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding
pursuant to Bankruptcy Rule 9014. To the extent any of the following findings of fact constitute
conclusions of law, they are adopted as such. To the extent any of the following conclusions of
law constitute findings of fact, they are adopted as such.
                                                  2
         Case 20-10343-LSS         Doc 4107      Filed 05/16/21      Page 241 of 510
                                                                            EXECUTION COPY


things, interpret and enforce the terms and provisions of this Order and the Agreement, and to

adjudicate, if necessary, any and all disputes arising under or relating in any way to, or affecting,

any of the transactions contemplated under the Agreement.

                                        Notice of the Motion

       E.      BSA has provided due and adequate notice of the Motion, the Hearing, the

Agreement and the subject matter thereof to all parties in interest pursuant to Bankruptcy Rules

2002 and 6004. Such notice was good and sufficient under the particular circumstances, and no

further notice is necessary. Without limiting the generality of the foregoing, adequate notice of

the Motion, the Hearing and the Agreement has been provided, and a reasonable opportunity to

object or be heard with respect to the Motion and the relief requested therein has been afforded,

to all parties in interest, including (i) all known holders of Abuse Claims; (ii) all other Persons

known to have provided general liability insurance to BSA; (iii) all other Persons, known to

BSA, which actually or allegedly are insured or claim to be entitled to any rights or benefits

under any of the Hartford Policies; (iv) all Persons or Entities that have filed proofs of claim in

the Bankruptcy Case; (v) all official committees appointed in the Bankruptcy Case; and (vi) all

other Persons or Entities that, as of the date the Motion was filed, had filed a notice of

appearance and demand for service of papers in the Bankruptcy Case or were otherwise listed on

the master service list maintained by BSA in the Bankruptcy Case. In addition, to ensure the

broadest notice possible, BSA published notice of the Motion and the hearing on two separate

occasions in The New York Times and USA Today.

                          Sound Business Judgment and Reasonableness

       F.      The relief requested in the Motion is in the best interests of BSA, the Estate, its

creditors, claimants and other parties-in-interest. BSA has demonstrated good, sufficient and
                                                  3
         Case 20-10343-LSS          Doc 4107       Filed 05/16/21      Page 242 of 510
                                                                              EXECUTION COPY


sound business purposes and justifications for the relief requested in the Motion and the approval

of the transactions contemplated thereby.

        G.      The Agreement, including the Sale of the Hartford Policies free and clear of any

and all Interests, is fair and reasonable and in the best interests of the Estate. The Settlement

Amount paid represents fair and reasonable consideration for the Sale of the Hartford Policies,

the release of Claims and the other provisions as set forth in the Agreement. The Agreement is

also in the best interests of other parties in interest, including claimants, because it is

contemplated that the proceeds of the Sale will be used to pay Abuse Claims.

                          Good Faith of Purchaser of the Hartford Policies

        H.      The Agreement was negotiated and proposed, and has been entered into by the

Parties, in good faith, from arm’s-length bargaining positions, and without fraud or collusion.

Each Party to the Agreement was represented by counsel. The sale consideration to be realized

by the Estate pursuant to the Agreement is fair and reasonable. Hartford is a good faith purchaser

for value of the Hartford Policies within the meaning of Section 363(m) of the Bankruptcy Code

and is entitled to the protection thereof. Neither BSA nor Hartford, nor any of their

representatives, have engaged in any conduct that would (i) cause or permit the Agreement, or

the Sale of the Hartford Policies contemplated therein, to be avoided under Section 363(n) of the

Bankruptcy Code, (ii) cause or permit any amounts, costs, attorneys’ fees, expenses or punitive

damages to be recovered under Section 363(n) of the Bankruptcy Code, or (iii) prevent the

application of Section 363(m) of the Bankruptcy Code.

                            Satisfaction of Section 363(f) Requirements

        I.      BSA may sell the Hartford Policies free and clear of all Interests of any Person

under Section 363(f) of the Bankruptcy Code because one or more of the criteria set forth in
                                              4
         Case 20-10343-LSS          Doc 4107      Filed 05/16/21      Page 243 of 510
                                                                             EXECUTION COPY


Sections 363(f)(1)-(5) of the Bankruptcy Code has been satisfied. Without limiting the generality

of the foregoing, those holders of Interests against any of the Hartford Policies who did not

object, or who withdrew their objections, to the Motion or the relief requested therein are deemed

to have consented pursuant to Section 363(f)(2) of the Bankruptcy Code, and each holder of an

Interest in the Hartford Policies can be compelled, in a legal or equitable proceeding, to accept a

money satisfaction of such Interest as contemplated by Section 363(f)(5) of the Bankruptcy

Code.

        J.     To the extent any Person has an Interest in the Hartford Policies, such Interest is

adequately protected as required by Section 363(e) of the Bankruptcy Code by the attachment of

such Interest to the proceeds of sale pursuant to Paragraph 7 of this Order, and in no

circumstance will Hartford be required to satisfy such Interest.

                                       No Successor Liability

        K.     The transfer of the Hartford Policies pursuant to the Agreement does not and will

not subject or expose Hartford to any liability, Claim (including any Abuse Claim), cause of

action or remedy by reason of such transfer under (a) the laws of the United States, any state,

territory, or possession thereof, or the District of Columbia, based on, in whole or in part, directly

or indirectly, including any theory of tort, creditors’ rights, equity, antitrust, environmental,

successor or transferee liability, labor law, de facto merger, or substantial continuity; or (b) any

employment contract, understanding or agreement, including collective bargaining agreements,

employee pension plans, or employee welfare or benefit plans.

        L.     Hartford is not assuming any of BSA’s obligations to its employees (including any

obligations under BSA’s collective bargaining agreements, if any), by reason of the purchase of


                                                   5
         Case 20-10343-LSS           Doc 4107      Filed 05/16/21     Page 244 of 510
                                                                             EXECUTION COPY


the Hartford Policies.

       M.        No common identity of officers or directors exists between Hartford and the

Estate or BSA.

       N.        Hartford is purchasing the Hartford Policies pursuant to the Agreement and this

Order. Hartford is not purchasing any other assets of BSA or the Estate. Hartford shall not have

any responsibility or liability with respect to any of BSA or the Estate’s other assets or for any

liability of, or Claims against, BSA.

       O.        A sale of the Hartford Policies other than one free and clear of Interests, if

possible at all, would impact adversely on BSA and the Estate and would be of substantially less

benefit to BSA, the creditors and the Estate. Hartford would not purchase the Hartford Policies,

and pay the Settlement Amount, if the Sale were not free and clear of all Interests.

                                               Injunction

       P.        Issuing an injunction under Section 105(a) of the Bankruptcy Code is essential to

give effect to the Sale of the Hartford Policies to Hartford free and clear of Interests pursuant to

Section 363(f) of the Bankruptcy Code. The Injunction as set forth in Paragraph 8 below is a

necessary prerequisite for Hartford’s agreement to the terms and conditions of the Agreement,

and Hartford will not consummate the Sale of the Hartford Policies in the absence of such a

supplemental injunction from this Court.

       Q.        To the extent that the holders of present and future Claims have any Interest in the

Hartford Policies, such Persons are adequately protected in that they will have the right to pursue

their Claims against the proceeds of the Sale of the Hartford Policies with the same validity and

priority as against the Hartford Policies, and in no circumstance will such Interest be satisfied by


                                                    6
        Case 20-10343-LSS          Doc 4107      Filed 05/16/21     Page 245 of 510
                                                                           EXECUTION COPY


Hartford.

       R.      The Interests, if any, of any other insurer are adequately protected because the

Agreement provides that BSA, the Estate, the Settlement Trust, any assignee, successor or any

other Person formed to assume BSA’s liability for Abuse Claims, shall reduce any final

judgment or final binding arbitration award, Claim against, or settlement with, any such insurer

to the extent necessary to eliminate any such insurer’s Claim for contribution, subrogation,

indemnification or similar Claim against Hartford (as provided in the Agreement).

       Based on the foregoing and after due deliberation, IT IS ORDERED, ADJUDGED,

AND DECREED THAT:

       1.      The Motion is GRANTED and APPROVED in all respects.

       2.      For the reasons set forth herein and on the record at the Hearing, all objections to

the Motion and the relief requested therein and/or granted in this Order that have not been

withdrawn, waived, or settled, and all reservations of rights included in such objections, are

overruled on the merits.

       3.      Pursuant to Section 363(b) of the Bankruptcy Code, BSA is authorized and

directed to enter into and consummate the Agreement, including to (i) sell, transfer and convey

the Hartford Policies to Hartford, free and clear of all Interests, in accordance with the terms and

subject only to the conditions specified herein and in the Agreement, and (ii) release all Hartford

Released Claims as set forth in the Agreement. BSA and Hartford are each hereby authorized to

take all actions and execute all documents and instruments that BSA and Hartford deem

necessary or appropriate to implement and effectuate the transactions contemplated by the

Agreement.


                                                 7
         Case 20-10343-LSS          Doc 4107      Filed 05/16/21      Page 246 of 510
                                                                             EXECUTION COPY


        4.      The terms of the Agreement (including the releases set forth in Section IV) are

approved in their entirety, and this Order and the Agreement shall be binding upon the BSA, the

Estate, the Settlement Trust and any other assignee, successor or any other Person formed to

assume BSA’s liability for Abuse Claims, Hartford, and all Persons holding Interests in the

Hartford Policies or Claims against the BSA or the Estate, or any Local Councils (including all

holders of Abuse Claims), the BSA’s insurers other than Hartford, any actual or potential

insureds under the Hartford Policies, all other parties in interest, and each of the foregoing

entities’ successors and assigns. The Sale of the Hartford Policies by the BSA to Hartford,

effective upon the Agreement Effective Date and the payment by Hartford of the Settlement

Amount, shall constitute a legal, valid, and effective transfer of the Hartford Policies to Hartford,

and shall vest Hartford with all right, title, and interest in and to their respective Hartford

Policies, free and clear of all Interests pursuant to Section 363(f) of the Bankruptcy Code.

        5.      Hartford Accident and Indemnity Company, First State Insurance Company, Twin

City Fire Insurance Company and Navigators Specialty Insurance Company shall pay to BSA the

Settlement Amount subject to the terms and conditions provided in the Agreement.

        6.      The Sale of the Hartford Policies to Hartford under the Agreement constitutes a

transfer for reasonably equivalent value and fair consideration for purposes of Section 548 of the

Bankruptcy Code and comparable provisions of non-bankruptcy law.

        7.      Pursuant to Sections 105(a) and 363(f) of the Bankruptcy Code and subject to the

consummation, as of the Agreement Effective Date and the payment by Hartford of the

Settlement Amount, the Hartford Policies shall be transferred to Hartford, free and clear of any

and all Interests of all Persons in, to and with respect to the Hartford Policies, including any and

all Claims of any additional insureds or other Persons claiming any right to coverage under any
                                                 8
         Case 20-10343-LSS         Doc 4107      Filed 05/16/21      Page 247 of 510
                                                                            EXECUTION COPY


of the Hartford Policies and any and all Claims against Hartford for contribution, indemnity or

other liability under, in connection with or relating to the Hartford Policies (including any Direct

Action Claims), whether arising prior to, during, or subsequent to the Bankruptcy Case or

imposed by agreement, understanding, law, equity or otherwise. Any and all such Interests shall

attach to the proceeds of Sale with the same validity, priority, force, and effect as such Interests

had in the Hartford Policies prior to entry of this Order. Nothing contained herein is intended to

nor shall be deemed to constitute a determination of the extent, validity or priority of any such

Interests that may be asserted (including by any other insurance company) against the proceeds

of the Sale.

       8.      Effective as of the Agreement Effective Date and the payment by Hartford of

the Settlement Amount, pursuant to Sections 105(a) and 363 of the Bankruptcy Code, all

Persons who have held or asserted, who hold or assert, or who may in the future hold or

assert any Claim or Interest of any kind or nature against or in any of the Estate, BSA, the

Hartford Policies, or Hartford based upon, relating to, arising under or out of, derived

from or attributable to the Hartford Policies or otherwise relating to the Hartford Released

Claims, whenever or wherever arising or asserted (including all thereof in the nature of or

sounding in tort, contract, warranty or any other theory of law, equity or admiralty), shall

be and are permanently stayed, restrained and enjoined from asserting any such Claims or

Interests against Hartford and from continuing, commencing, or otherwise proceeding or

taking any action against Hartford to enforce such Interests or Claims or for the purpose of

directly or indirectly collecting, recovering or receiving payments from Hartford to recover

with respect to any such Claim or Interest. The injunction set forth in this Paragraph 8 is a

permanent injunction and shall not be modified or amended.
                                                  9
         Case 20-10343-LSS         Doc 4107      Filed 05/16/21      Page 248 of 510
                                                                            EXECUTION COPY


       9.      Hartford is not, and shall not be deemed to be, a successor to BSA or the Estate by

reason of any theory of law or equity or as a result of the consummation of the transactions

contemplated in the Agreement or otherwise. Hartford shall not assume any liabilities of BSA or

the Estate, including any liabilities for Abuse Claims.

       10.     The transactions contemplated by the Agreement, including the Sale of the

Hartford Policies to Hartford free and clear of all Interests, are undertaken by Hartford in good

faith, as that term is used in Section 363(m) of the Bankruptcy Code. Accordingly, the reversal

or modification on appeal of the authorization to consummate the Sale of the Hartford Policies

and the transactions contemplated by the Agreement shall not affect the validity of the Sale of the

Hartford Policies to Hartford, unless such authorization is duly stayed pending such appeal.

Hartford is a purchaser in good faith of the Hartford Policies and shall be entitled to all of the

protections afforded by Section 363(m) of the Bankruptcy Code.

       11.     Pursuant to Bankruptcy Rule 9019, the settlement and mutual release of Claims as

set forth in the Agreement are hereby approved as of the Agreement Effective Date. This Order

shall be effective and enforceable immediately upon entry and its provisions shall be self-

executing and shall not be stayed under Bankruptcy Rule 6004(g).

       12.     The failure specifically to include any particular provision of the Agreement in

this Order shall not diminish or impair the effectiveness of such provision, it being the intent of

the Court that the Agreement be authorized and approved in its entirety.

       13.     This Court shall retain jurisdiction to interpret and enforce the provisions of this

Order and the Agreement in all respects, and to adjudicate, if necessary, any and all disputes

arising under or relating in any way to, or affecting, any of the transactions contemplated under

the Agreement.
                                                  10
        Case 20-10343-LSS        Doc 4107     Filed 05/16/21    Page 249 of 510
                                                                       EXECUTION COPY


       14.    Each and every federal, state, and local governmental agency or department is

hereby directed to accept this Order in lieu of any document necessary to consummate the

transactions contemplated by the Agreement and this Order.

       15.    The provisions of this Order are mutually dependent and are not severable.



       It is so ORDERED.




DATED:        _______________               _____________________________________

                                                   United States Bankruptcy Judge




                                              11
Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 250 of 510




                       SCHEDULE 1

                        ARTWORK
                                 Case 20-10343-LSS    Doc 4107        Filed 05/16/21         Page 251 of 510

                                                             ARTWORK

OBJECT ID       TITLE                                 CREATOR                                  DATE      IMAGE            MEDIUM
                                                                                                         SIZE

2011.064.167    Where Brook and River Meet            A. Boulard after a painting by B. W.     n. d.     17 5/8" x 27     Hand colored etching
                                                      Leader                                             1/8" with
                                                                                                         margins
2011.064.306    Portrait of Abraham Lincoln           After George Henry Hall by an            n. d.     33 1/8" x 24     Oil on relined canvas
                                                      Unknown artist (Contemporary)                      1/2"
2011.064.242    Dr. James E. West                     Albert A. Rose (Contemporary)            n. d.     40" x 30"        Oil on canvas
2011.064.241    Portrait of Gale F. Johnson           Albert A. Rose (Contemporary)            n. d.     30" x 25"        Oil on canvas
2011.064.204    Native American Village               Andy Jansen (Contemporary)               n. d.     10" x 13"        Ink on paper
2011.064.315    Triumph and Tragedy                   Angelini                                 2008                       Oil on Canvas

2012.051        Big Doing's When King Richard Had a   Beard, Daniel Carter                     n.d.
                Rodeo
Johnston gift   Fight Scene                           Beard, Daniel Carter                     n.d.                       Ink on Paper
2011.064.181    Lord Baden Powell                     Benjamin Eggleston (Contemporary)        n. d.     51 1/2" x 43"
2011.064.159    Butterfly's                           Bentley and Bentley (Contemporary)       1990      30" x 24" x 3"   Butterfly triptych
                                                                                                                          collage with Plexiglas
                                                                                                                          box
2011.064.160    Butterfly's                           Bentley and Bentley (Contemporary)       1990      30" x 24" x 3"   Butterfly triptych
                                                                                                                          collage with Plexiglas
                                                                                                                          box
2011.064.161    Butterfly's                           Bentley and Bentley (Contemporary)       1990      30" x 24" x 3"   Butterfly triptych
                                                                                                                          collage with Plexiglas
                                                                                                                          box
2011.064.162    Butterfly's                           Bentley and Bentley (Contemporary)       1990      30" x 24" x 3"   Butterfly triptych
                                                                                                                          collage with Plexiglas
                                                                                                                          box
2011.064.163    Butterfly's                           Bentley and Bentley (Contemporary)       1990      30" x 24" x 3"   Butterfly triptych
                                                                                                                          collage with Plexiglas
                                                                                                                          box
2011.064.217    Old Ironside                          Betty Mahony (Contemporary)              n. d.     18" x 24"        Oil on canvas

Unknown         A Century of Values                   Bill Manilow                             n.d.                       Acrylic?
                                 Case 20-10343-LSS          Doc 4107          Filed 05/16/21         Page 252 of 510

OBJECT ID      TITLE                                        CREATOR                                    DATE      IMAGE           MEDIUM
                                                                                                                 SIZE

2011.064.164   Boyscout Membership                          C. K. Berryman (Contemporary)              1940      12 1/2" x 14    Ink on paper
                                                                                                                 1/8"
2011.064.243   The Mountaineer                              Carl Clemens Moritz Rungius (1869-         n. d.     50" x 60"       Oil on canvas
                                                            1959)
Unknown        Scout's Signaling Friendship                 Caserta                                    1945

2011.064.170   In a Welch Valley                            Charles Chauvel after a painting by B.     n. d.     18 1/2" x 28    Hand colored etching
                                                            W. Leader                                            1/2" with
                                                                                                                 margins
2011.064.171   Surrey's Pleasant Hills                      Charles Chauvel after a painting by B.     n. d.     21 1/2" x 17"   Hand colored etching
                                                            W. Leader                                            with margins
2016.019       Scouts at Campfire Singing                   Charles Towne                              1930s                     Oil on unstretched
                                                                                                                                 canvas
Unknown        New Jersey State Trooper and Scout           Dave ?                                     n.d.

2011.064.225   Greenhead Alert                              David Moss (Contemporary)                  n. d.     16 1/4" x 24    Color off-set lithograph
                                                                                                                 7/8" with
                                                                                                                 margins
2011.064.226   Pheasants in the Snow                        David Moss (Contemporary)                  n. d.     16 3/8" x 24    Color off-set lithograph
                                                                                                                 7/8" with
                                                                                                                 margins
2011.064.227   Wild Wings                                   David Moss (Contemporary)                  1985      16 1/2" x 24    Color off-set lithograph
                                                                                                                 7/8" with
                                                                                                                 margins
2011.064.176   Lincoln Memorial                             Dean Cornwell ( 1892- 1960)                n. d.     38" x 35"       Oil on canvas
2011.064.175   Uncle Sam's Air Force; "Boy Scout and        Dean Cornwell ( 1892- 1960)                1952      38 1/8" x 35    Oil on canvas
               Pilot"                                                                                            1/2"
2011.064.177   Wright Brothers                              Dean Cornwell ( 1892- 1960)                n. d.     38" x 35"       Oil on canvas
2011.064.174   Boy Scout and Father at Nathan Hale Statue   Dean Cornwell (1892- 1960)                 n. d.     40" x 36 1/4"   Oil on relined canvas
2011.064.215   America's Strength                           Don Lupo (Contemporary)                    n. d.     26" x 19 1/2"   Watercolour over off-
                                                                                                                                 set lithograph
Unknown        Your Career in Scouting                      Don Lupo (Contemporary)                    n.d.
OA             Brotherhood Barn                             E. Urner Goodman                           n.d.                      Oil on Canvas
2011.064.316   Treasure Island                              E. Urner Goodman                                                     Oil on Canvas

                                                                          2
                                  Case 20-10343-LSS    Doc 4107         Filed 05/16/21      Page 253 of 510

OBJECT ID      TITLE                                   CREATOR                                DATE      IMAGE           MEDIUM
                                                                                                        SIZE

2011.064.187   Liberty Bell                            Earnest Henry (Contemporary)           n. d.     25" x 26"       Oil on canvas
2011.064.231   Forward on Liberty's Team               Earnest Pascoe (1922- 1996)            1954      33" x 23"       Oil on canvas
2011.064.211   The Measure of a Man                    Edward D. Kuekes (Born 1901)           1957      20" x 16"       Ink on paper
2011.064.222   Ellsworth H. Augustus                   Eugene A. Montgomery                   n. d.     40" x 30"       Oil on canvas
                                                       (Contemporary)
2011.064.223   Portrait of Alden G. Barber             Eugene A. Montgomery                   n. d.     42" x 32"       Oil on canvas
                                                       (Contemporary)
2011.064.224   Portrait of Irving Feist                Eugene A. Montgomery                   n. d.     42" x 32"       Oil on canvas
                                                       (Contemporary)
Unknown        Eagle in Flight                         F.P. Smith                             n.d.
2011.064.182   General Omar Bradley                    Frank Eliscu (Born 1912)               1990      16 1/2" high    Cast bronze sculpture
                                                                                                        without base    with brown patina
2011.064.220   Coke, "Boy Scouts Come to a Halt"       Fredric Kimball Mizen (1888- 1965)     n. d.     32 1/2" x 37    Oil on canvas which has
                                                                                                        1/2"            been relined
2011.064.119   Scout Bugler, Swimming Call             Harold N. Anderson (Contemporary)      n.d.      28" x 21 1/2"   Oil on Canvas
2011.064.120   Sea Scout at Ship's Wheel               Harold N. Anderson (Contemporary)      n.d.      30" x 20"       Oil on Canvas
2011.064.244   They See a Vision That Once Was Yours   Harold van Schmidt (Contemporary)      1951      29" x 37"       Oil on canvas
2011.064.168   Boy's Life Cover                        Harrison Cady (1877- 1970)             1938      17 5/8" x 27    Ink and watercolour on
                                                                                                        1/8"            paper
2011.064.191   A Scout is Brave                        Henry "Hy" Hintermeister (1902-        n. d.     15" x 10"       Gouache on paper
                                                       1972)
2011.064.192   A Scout is Cheerful                     Henry "Hy" Hintermeister (1902-        n. d.     15" x 10"       Gouache on paper
                                                       1972)
2011.064.193   A Scout is Clean                        Henry "Hy" Hintermeister (1902-        n. d.     15" x 10"       Gouache on paper
                                                       1972)
2011.064.194   A Scout is Courteous                    Henry "Hy" Hintermeister (1902-        n. d.     15" x 10"       Gouache on paper
                                                       1972)
2011.064.195   A Scout is Friendly                     Henry "Hy" Hintermeister (1902-        n. d.     15" x 10"       Gouache on paper
                                                       1972)
2011.064.196   A Scout is Helpful                      Henry "Hy" Hintermeister (1902-        n. d.     15" x 10"       Gouache on paper
                                                       1972)
2011.064.197   A Scout is Kind                         Henry "Hy" Hintermeister (1902-        n. d.     15" x 10"       Gouache on paper
                                                       1972)
2011.064.198   A Scout is Loyal                        Henry "Hy" Hintermeister (1902-        n. d.     15" x 10"       Gouache on paper
                                                       1972)

                                                                    3
                                Case 20-10343-LSS         Doc 4107         Filed 05/16/21    Page 254 of 510

OBJECT ID      TITLE                                      CREATOR                                DATE    IMAGE              MEDIUM
                                                                                                         SIZE

2011.064.199   A Scout is Obedient                        Henry "Hy" Hintermeister (1902-        n. d.   15" x 10"          Gouache on paper
                                                          1972)
2011.064.200   A Scout is Reverent                        Henry "Hy" Hintermeister (1902-        n. d.   15" x 10"          Gouache on paper
                                                          1972)
2011.064.201   A Scout is Thrifty                         Henry "Hy" Hintermeister (1902-        n. d.   15" x 10"          Gouache on paper
                                                          1972)
2011.064.202   A Scout is Trustworthy                     Henry "Hy" Hintermeister (1902-        n. d.   15" x 10"          Gouache on paper
                                                          1972)
2011.064.189   Achievement                                Henry "Hy" Hintermeister (1902-        n. d.   24" x 18"          Oil on canvas
                                                          1972)
2011.064.190   Adventure                                  Henry "Hy" Hintermeister (1902-        n. d.   24" x 18"          Oil on canvas
                                                          1972)
2011.064.228   Johnston Historical Museum                 Herbert Mott (Contemporary)            n. d.   10 1/2" x 22       Gouache and pencil on
                                                                                                         1/2"               paper
2011.064.230   Portrait of Baden-Powell                   Hjordis Nyberg (Contemporary)          n. d.   40" x 30"          Oil on canvas
2011.064.188   Tait McKenzie Statue                       Homer Hill (Contemporary)              n. d.   24" x 18"          Gouache on paper and
                                                                                                                            collage
2011.064.172   Boy Scout                                  Howard Chandler Christy (1873- 1952)   1936    60" x 40"          Oil on canvas
2011.064.312   Portrait of Norton Clapp                   J. Anthony Wills (Contemporary)        n. d.   43" x 34"          Oil on masonite
2011.064.165   Giant Eagle, Planes, and Scout             James Bingham (Contemporary)           n. d.   34 1/2" x 30       Oil on relined canvas
                                                                                                         1/4"
2011.064.130   "Common Puffin": "Tufted Puffin"; and      James Carter Beard (1837- 1913)        1904    6 3/4" x 5 1/16"   Ink and watercolour on
               "Rhinoceros Auklet"                                                                                          paper mounted to
                                                                                                                            cardboard
2011.064.140   "Hudson Bay Lemming"; "Field Mouse";       James Carter Beard (1837- 1913)        1904    12" x 11"          Ink and watercolour on
               "Red Backed Mouse"; and "Northwest                                                                           paper mounted to
               Vole"                                                                                                        cardboard
2011.064.150   "Sunfish"; "Calico Bass"; Yellow Perch";   James Carter Beard (1837- 1913)        1904    9 1/2" x 12 7/8"   Ink and watercolour on
               and "Small Mounted Black Bass"                                                                               paper mounted to
                                                                                                                            cardboard
2011.064.121   American Spotted Chimera                   James Carter Beard (1837- 1913)        1904    6" x 11"           Ink and watercolour on
                                                                                                                            paper mounted to
                                                                                                                            cardboard
2011.064.123   Australian Lung Fish                       James Carter Beard (1837- 1913)        1904    6 3/4" x 12 3/4"   Ink and watercolour on
                                                                                                                            paper mounted to
                                                                                                                            cardboard


                                                                       4
                                  Case 20-10343-LSS        Doc 4107         Filed 05/16/21   Page 255 of 510

OBJECT ID      TITLE                                       CREATOR                             DATE      IMAGE              MEDIUM
                                                                                                         SIZE

2011.064.124   Black Footed Albatross                      James Carter Beard (1837- 1913)     1904      9 1/8" x 10 1/4"   Ink and watercolour on
                                                                                                                            paper mounted to
                                                                                                                            cardboard
2011.064.125   Bluefish                                    James Carter Beard (1837- 1913)     1904      4 5/8" x 7"        Ink and watercolour on
                                                                                                                            paper mounted to
                                                                                                                            cardboard
2011.064.126   Bullhead Catfish                            James Carter Beard (1837- 1913)     1904      6" x 7 3/4"        Ink and watercolour on
                                                                                                                            paper mounted to
                                                                                                                            cardboard
2011.064.127   California Grey Whales Attacked by Killer   James Carter Beard (1837- 1913)     1904      10 3/8" x 15       Ink and watercolour on
               Whales                                                                                    1/2"               paper mounted to
                                                                                                                            cardboard
2011.064.128   Canadian Lynx                               James Carter Beard (1837- 1913)     1904      8 1/2" x 10 3/4"   Ink and watercolour on
                                                                                                                            paper mounted to
                                                                                                                            cardboard
2011.064.129   Common Dolphins                             James Carter Beard (1837- 1913)     1904      10 1/2" x 15       Ink and watercolour on
                                                                                                         5/8"               paper mounted to
                                                                                                                            cardboard
2011.064.131   Congo Snake                                 James Carter Beard (1837- 1913)     1904      13 1/4" x 18       Ink and watercolour on
                                                                                                         1/4"               paper mounted to
                                                                                                                            cardboard
2011.064.132   Devil Fish                                  James Carter Beard (1837- 1913)     1904      9 1/4" x 14 3/8"   Ink and watercolour on
                                                                                                                            paper mounted to
                                                                                                                            cardboard
2011.064.133   Elaine Eel                                  James Carter Beard (1837- 1913)     1904      5 7/8" x 10 7/8"   Ink and watercolour on
                                                                                                                            paper mounted to
                                                                                                                            cardboard
2011.064.134   Florida Wood Rat                            James Carter Beard (1837- 1913)     1904      9 1/8" x 11"       Ink and watercolour on
                                                                                                                            paper mounted to
                                                                                                                            cardboard
2011.064.135   Flying Fish                                 James Carter Beard (1837- 1913)     1904      5 5/8" x 9 1/2"    Ink and watercolour on
                                                                                                                            paper mounted to
                                                                                                                            cardboard
2011.064.136   Flying Foxes (Bats)                         James Carter Beard (1837- 1913)     1904      17" x 12 1/4"      Ink and watercolour on
                                                                                                                            paper mounted to
                                                                                                                            cardboard



                                                                        5
                                Case 20-10343-LSS   Doc 4107         Filed 05/16/21   Page 256 of 510

OBJECT ID      TITLE                                CREATOR                             DATE      IMAGE              MEDIUM
                                                                                                  SIZE

2011.064.137   Glacier Bear                         James Carter Beard (1837- 1913)     1904      9 7/8" x 11 3/8"   Ink and watercolour on
                                                                                                                     paper mounted to
                                                                                                                     cardboard
2011.064.138   Grey Squirrel                        James Carter Beard (1837- 1913)     1904      9 1/4" x 14 1/2"   Ink and watercolour on
                                                                                                                     paper mounted to
                                                                                                                     cardboard
2011.064.139   Hell Bender                          James Carter Beard (1837- 1913)     1904      12" x 16 1/2"      Ink and watercolour on
                                                                                                                     paper mounted to
                                                                                                                     cardboard
2011.064.141   Jumping Mouse                        James Carter Beard (1837- 1913)     1904      8 1/2" x 7"        Ink and watercolour on
                                                                                                                     paper mounted to
                                                                                                                     cardboard
2011.064.142   Loon and Murres                      James Carter Beard (1837- 1913)     1904      6 7/8" x 8 1/2"    Ink and watercolour on
                                                                                                                     paper mounted to
                                                                                                                     cardboard
2011.064.143   Manatee                              James Carter Beard (1837- 1913)     1904      14" x 8 7/8"       Ink and watercolour on
                                                                                                                     paper mounted to
                                                                                                                     cardboard
2011.064.144   Menobranchas                         James Carter Beard (1837- 1913)     1904      13" x 18"          Ink and watercolour on
                                                                                                                     paper mounted to
                                                                                                                     cardboard
2011.064.145   Pocket Gophers                       James Carter Beard (1837- 1913)     1904      6" x 11"           Ink and watercolour on
                                                                                                                     paper mounted to
                                                                                                                     cardboard
2011.064.146   Ribbon Seals                         James Carter Beard (1837- 1913)     1904      12 3/8" x 15       Ink and watercolour on
                                                                                                  1/2"               paper mounted to
                                                                                                                     cardboard
2011.064.148   Spider Monkeys                       James Carter Beard (1837- 1913)     1904      13 7/8" x 9 1/8"   Ink and watercolour on
                                                                                                                     paper mounted to
                                                                                                                     cardboard
2011.064.149   Squirrel                             James Carter Beard (1837- 1913)     1904      10 1/2" x 15       Ink and watercolour on
                                                                                                  1/2"               paper mounted to
                                                                                                                     cardboard
2011.064.151   Stellar's Sea Lions                  James Carter Beard (1837- 1913)     1904      9 1/4" x 13 7/8"   Ink and watercolour on
                                                                                                                     paper mounted to
                                                                                                                     cardboard



                                                                 6
                                  Case 20-10343-LSS      Doc 4107          Filed 05/16/21   Page 257 of 510

OBJECT ID        TITLE                                   CREATOR                              DATE      IMAGE              MEDIUM
                                                                                                        SIZE

2011.064.152     Stormy Petrel                           James Carter Beard (1837- 1913)      1904      8 1/4" x 8 1/8"    Ink and watercolour on
                                                                                                                           paper mounted to
                                                                                                                           cardboard
2011.064.153     Tarpon                                  James Carter Beard (1837- 1913)      1904      5 1/4" x 9 1/16"   Ink and watercolour on
                                                                                                                           paper mounted to
                                                                                                                           cardboard
2011.064.122     The Angler                              James Carter Beard (1837- 1913)      1904      5 7/8" x 10 3/4"   Ink and watercolour on
                                                                                                                           paper mounted to
                                                                                                                           cardboard
2011.064.147     The Spanish Mackerel                    James Carter Beard (1837- 1913)      1904      5" x 5 1/2"        Ink and watercolour on
                                                                                                                           paper mounted to
                                                                                                                           cardboard
2011.064.154     Two Spined Stickleback                  James Carter Beard (1837- 1913)      1904      3 1/2" x 11 1/2"   Ink and watercolour on
                                                                                                                           paper mounted to
                                                                                                                           cardboard
2011.064.155     Typical Pocket-Mouse and Kangaroo Rat   James Carter Beard (1837- 1913)      1904      10 3/4" x 10       Ink and watercolour on
                                                                                                        7/8"               paper mounted to
                                                                                                                           cardboard
2011.064.156     Unicorn Whales                          James Carter Beard (1837- 1913)      1904      10 1/2" x 16       Ink and watercolour on
                                                                                                        1/2"               paper mounted to
                                                                                                                           cardboard
2011.064.157     Woodchuck                               James Carter Beard (1837- 1913)      1904      8 1/8" x 10"       Ink and watercolour on
                                                                                                                           paper mounted to
                                                                                                                           cardboard
2011.064.158     Daniel Carter Beard                     James Henry Beard (1812- 1893)       1888      12" x 19 3/8"      Oil on board
2011.064.212     Saturday Evening Post Cover             James Lewicki (Born 1917)            1960      23 1/2" x 21       Ink and watercolour on
                                                                                                        1/2"               board
2011.064.309 /   Santa Claus and Scout                   Jay Vance (Contemporary)             n. d.     13 1/2" x 10       Gouache on paper
1998.111                                                                                                1/4"
None             Scout Crossing-Jamboree                 Jeff Segler                          2017

None             Scouting's Tribute to Law Enforcement   Jeff Segler                          2018
2011.064.278     Untitled Scout                          Jeff Segler (Contemporary)           n. d.     36" x 28"          Oil on canvas
2011.064.166     Mustangs                                John Gutson (La Mothe) Borglum       1904      20 3/4" x 32" x    Cast bronze multiple
                                                         (1867- 1941)                                   16"                sculpture with green-
                                                                                                                           brown patina


                                                                       7
                                 Case 20-10343-LSS       Doc 4107             Filed 05/16/21   Page 258 of 510

OBJECT ID      TITLE                                     CREATOR                                 DATE       IMAGE              MEDIUM
                                                                                                            SIZE

Unknown        Eagle and Eagle Scout Medal               John Steven Wilson                      n.d.

2011.064.214   "Weapons for Liberty"; March 2 Saturday   Joseph Christain Leyendecker (1874-     1918       40" x 27 1/4"      Oil on canvas
               Evening Post Cover                        1951)
2011.064.213   Saturday Evening Post Cover/ Scouts       Joseph Christain Leyendecker (1874-     1911       30 1/4" x 21       Oil on canvas
               Signaling                                 1951)                                              1/4"
None           100th Anniversary of the Order of the     Joseph Csatari                          2012
               Arrow
2003.111       Portrait of Chope Phillips                Joseph Csatari                          1971                          Oil on masonite


Unknown        "100th Anniversary of World Scouting"     Joseph Csatari                          2007       32" x 26"          Oil on Canvas
Unknown        100th Anniversary of Eagle Scouts         Joseph Csatari                          2012                          Oil on Canvas
Unknown        90th Anniversary of Boys Life             Joseph Csatari                          2001                          Oil on Canvas
Unknown        A Scout is Reverent, Study                Joseph Csatari                          n.d.
Unknown        Reading Partners                          Joseph Csatari                          2002       30" x 24"          Oil on Canvas
Unknown        Scouting Hero's                           Joseph Csatari                          2007       32" x 26"          Oil on Canvas
Unknown        Scouting Salutes Community Organizatons   Joseph Csatari                          2009       32" x 25"          Oil on Canvas
Unknown        Scouting through the Years                Joseph Csatari                          1978                          Oil on Canvas
Unknown        Scoutmaster and Scout, study              Joseph Csatari                          n.d.                          Pencil on paper

Unknown        Sketch, "To Rich"                         Joseph Csatari                          n.d.                          sketch

None           Walter Scott, Jr.                         Joseph Csatari                          2012
Unknown        Year of the Volunteer                     Joseph Csatari                          2008       32" x 25"          Oil on Canvas
2011.064.088   "Prepared To Do a Good Turn" or "9/11"    Joseph Csatari (Contemporary)           2002       40" x 31"          oil on canvas
2011.064.118   100th Anniversary Salute to Scouting      Joseph Csatari (Contemporary)           2009                          Oil on Canvas
2011.064.066   1976 Handbook Cover                       Joseph Csatari (Contemporary)           1975       27 1/2" x 38"      oil on board
2011.064.082   A Good Turn                               Joseph Csatari (Contemporary)           1992       40" x 32"          oil on canvas
2011.064.110   A Good Turn, study                        Joseph Csatari (Contemporary)           n. d.      10" x 8"           pencil on paper
2011.064.092   A Scout is Reverent                       Joseph Csatari (Contemporary)           ca. 1994   20" x 16"          oil on board

2011.064.116   A Winner, study                           Joseph Csatari (Contemporary)           n. d.      10 1/4" x 7 3/4"   pencil on paper
                                                                          8
                                Case 20-10343-LSS              Doc 4107         Filed 05/16/21   Page 259 of 510

OBJECT ID      TITLE                                           CREATOR                             DATE       IMAGE              MEDIUM
                                                                                                              SIZE

2011.064.070   After Hours                                     Joseph Csatari (Contemporary)       1980       30" x 24"          oil on canvas
2011.064.107   After Hours, study                              Joseph Csatari (Contemporary)       n. d.      9 1/2" x 7 1/2"    pencil on paper
2011.064.109   Building a Fire, study                          Joseph Csatari (Contemporary)       1987       14" x 10"          pencil on paper
2011.064.083   Character Counts                                Joseph Csatari (Contemporary)       1994       36" x 30"          oil on canvas
2011.064.091   Charles L. Sommers, High Adventure Base         Joseph Csatari (Contemporary)       ca. 1999   36" x 30"          oil on canvas

2011.064.093   Come On, Join Us                                Joseph Csatari (Contemporary)       n. d.      24" x 19"          acrylic on canvas
2011.064.090   Cub Scout 75th Anniversary "Cub Scout           Joseph Csatari (Contemporary)       2004       34" x 27"          oil on canvas
               75th Anniversary" or "A Winner"
2011.064.089   Dreams Become a Reality in Venturing            Joseph Csatari (Contemporary)       2003       34" x 27"          oil on canvas
2011.064.114   Duty to God and Country, study                  Joseph Csatari (Contemporary)       n. d.      13 1/2" x 10       pencil on paper
                                                                                                              1/2"
2011.064.105   Eagle Court of Honor                            Joseph Csatari (Contemporary)       n. d.      31" x 23"          oil on canvas
2011.064.106   Eagle Court of Honor, study                     Joseph Csatari (Contemporary)       n. d.      30" x 22"          pencil on paper
2011.064.068   Eagle Service Project                           Joseph Csatari (Contemporary)       1978       38" x 29"          oil on canvas
2011.064.072   Family Camping                                  Joseph Csatari (Contemporary)       1982       32 1/2" x 25"      oil on canvas
2011.064.081   Florida Sea Base                                Joseph Csatari (Contemporary)       1991       41" x 32"          oil on canvas
2011.064.115   Florida Sea Base, study                         Joseph Csatari (Contemporary)       n. d.      20" x 15 1/2"      pencil on paper
2011.064.065   Gift of a Lifetime                              Joseph Csatari (Contemporary)       1968       20 1/4" x 16       oil on canvas
                                                                                                              1/4"
2011.064.062   Higher Vision                                   Joseph Csatari (Contemporary)       1964       22 5/16" x 18      oil on canvas
                                                                                                              5/16"
2011.064.075   It's a Boy's Life                               Joseph Csatari (Contemporary)       1985       32" x 24"          oil on canvas
2011.064.087   National Jamboree Fort A. P. Hill, Virginia     Joseph Csatari (Contemporary)       2001       30" x 24"          oil on canvas
2011.064.314   National Scouting Museum Founders               Joseph Csatari (Contemporary)       2013       35.75" x 24.50"    Oil on Canvas
                                                                                                              with margin

2011.064.111   Official Call, study                            Joseph Csatari (Contemporary)       n. d.      11 1/2" x 8 1/2"   pencil on paper
2011.064.084   Out of the Past Into the Future (Pass it On?)   Joseph Csatari (Contemporary)       1996       34" x 27"          oil on canvas
2011.064.104   Pass It On                                      Joseph Csatari (Contemporary)       n. d.      36" x 28"          oil on canvas
2011.064.098   Portrait of Arch Munson, Jr.                    Joseph Csatari (Contemporary)       n. d.      40" x 30 1/4"      oil on canvas
2011.064.095   Portrait of Ben H. Love                         Joseph Csatari (Contemporary)       n. d.      36" x 30"          oil on canvas
2011.064.099   Portrait of Charles M. Pigott                   Joseph Csatari (Contemporary)       n. d.      36" x 30"          oil on canvas

                                                                            9
                              Case 20-10343-LSS       Doc 4107       Filed 05/16/21          Page 260 of 510

OBJECT ID      TITLE                                  CREATOR                                  DATE      IMAGE              MEDIUM
                                                                                                         SIZE

2011.064.096   Portrait of Dr. Thomas C. MacAvoy      Joseph Csatari (Contemporary)            n. d.     36" x 30"          oil on canvas
2011.064.094   Portrait of Edward Joullian III        Joseph Csatari (Contemporary)            n. d.     36" x 30"          oil on canvas
2011.064.100   Portrait of Harvey L. Price            Joseph Csatari (Contemporary)            n. d.     31" x 25"          oil on canvas
2011.064.103   Portrait of J. L. Tarr                 Joseph Csatari (Contemporary)            n. d.     36" x 30"          oil on canvas
2011.064.101   Portrait of Jere B. Ratcliff           Joseph Csatari (Contemporary)            n. d.     36" x 30"          oil on canvas
2011.064.102   Portrait of Robert W. Reneker          Joseph Csatari (Contemporary)            n. d.     40" x 30 3/8"      oil on canvas
2011.064.097   Portrait of Sanford N. McDonnell       Joseph Csatari (Contemporary)            n. d.     40" x 30"          oil on canvas
2011.064.080   Scouting for all Seasons               Joseph Csatari (Contemporary)            1990      40" x 34"          oil on canvas
2011.064.117   Scouting For All Seasons, study        Joseph Csatari (Contemporary)            n. d.     15 3/4" x 15"      pencil on paper
2011.064.085   Scouting Values                        Joseph Csatari (Contemporary)            1996      36" x 28"          oil on canvas
2011.064.113   Scoutmaster, study                     Joseph Csatari (Contemporary)            n. d.     13 1/2" x 10       pencil on paper
                                                                                                         1/2"
2011.064.108   Scouts Are Patriotic, study            Joseph Csatari (Contemporary)            n. d.     13" x 9 1/2"       pencil on paper
2011.064.112   Scouts Hiking, study                   Joseph Csatari (Contemporary)            n. d.     14" x 12"          pencil on paper
2011.064.074   Spirit Lives On                        Joseph Csatari (Contemporary)            1985      34" x 26"          oil on canvas
2011.064.067   The New Spirit                         Joseph Csatari (Contemporary)            1976      33" x 25"          oil on canvas
2011.064.064   The Ordeal                             Joseph Csatari (Contemporary)            1967      22" x 18"          oil on canvas
2011.064.071   The Patrol Leader                      Joseph Csatari (Contemporary)            1981      26" x 21"          oil on canvas
2011.064.069   The Reunion                            Joseph Csatari (Contemporary)            1979      32" x 24"          oil on canvas
2011.064.079   The Scoutmaster                        Joseph Csatari (Contemporary)            1989      44" x 36"          oil on canvas
2011.064.073   The Strength of Scouting Through       Joseph Csatari (Contemporary)            1983      30" x 24"          oil on canvas
               Volunteers OR Thank You, Scout
               Volunteers
2011.064.063   Thomas J. Watson, Jr.                  Joseph Csatari (Contemporary)            1965      28" x 22"          oil on canvas
2011.064.086   Urban Good Turn                        Joseph Csatari (Contemporary)            1997      30" x 25"          oil on canvas
2011.064.076   Values That Last a Lifetime            Joseph Csatari (Contemporary)            1986      36" x 28"          oil on canvas
2011.064.077   Winter Camping Scene                   Joseph Csatari (Contemporary)            1987      40" x 30"          oil on canvas
2011.064.078   You Can Do It                          Joseph Csatari (Contemporary)            1988      30" x 24"          oil on canvas
2011.064.317   Happy 90th Birthday BSA                Joseph Csatari (Contemporary) Artist     2000                         Oil on Canvas
2011.064.318   The Summit or Summit Bechtel Reserve   Joseph Csatari (Contemporary) Artist     2013                         Oil on Canvas
None           Live Scouting's Adventures             Josh Hunt                                n.d.
2011.064.206   Brown and Bigelow Calendar             Keely (Contemporary)                     1970      33" x 11"          Oil on board
2011.064.310   Man to Man                             L. D. Warren (Born 1906)                 1956      10 1/2" x 8 7/8"   Ink on paper

                                                                   10
                                   Case 20-10343-LSS      Doc 4107       Filed 05/16/21        Page 261 of 510

OBJECT ID        TITLE                                    CREATOR                                DATE      IMAGE             MEDIUM
                                                                                                           SIZE

2011.064.186     The Spirit Lives On                      Larry Frost (Contemporary)             n. d.     44" x 36"         Oil on masonite
2011.064.311     Boy Scout Saluting                       Lawrence Wilbur (1897- 1988)           n. d.     16 1/2" x 13      Oil on unstretched
                                                                                                           1/2"              canvas
2012.056         Lady with Scarf                          Leyendecker, J.C.                      n.d.                        Oil Study
2011.064.216     Portrait of George H. Fisher             Lurtos (Contemporary)                  n. d.     26" x 19 1/2"     Oil on board
2011.064.205     Miriam Lumpkin Rand Johnston             Marion D. Johnson (1892- 1966)         n. d.     23 1/2" x 19      Pastel on paper
                                                                                                           1/2"
2011.064.282     Scouting in the World                    Martha Jane Starr (Contemporary)       n. d.     49" x 19"         25 petit points on three
                                                                                                                             panels
2011.064.283     Scouting in the World                    Martha Jane Starr (Contemporary)       n. d.     49" x 19"         25 petit points on three
                                                                                                                             panels
2011.064.281     Scouting in the World                    Martha Jane Starr (Contemporary)       n. d.     49" x 19"         25 petit points on three
                                                                                                                             panels
2011.064.284     Trail to Eagle                           Martha Jane Starr (Contemporary)       n. d.     24 3/8" x 19      8 petit points on three
                                                                                                           3/8"              panels
2011.064.221     Portrait of Elbert Fretwell in a Scout   Martin Mockford (Contemporary)         1954      20" x 16"         Oil on canvas
                 Uniform
2011.064.238 /   Eagle in Flight / "The Eagle"            Maynard Reece (Born 1920)              1980      16" x 24"         Oil on canvas
1999.050
Unknown          Portrait of Baden-Powell                 McKean                                 1967
2011.064.169     Fort A. P. Hill                          Milton Arthur Candiff ( Born 1907)     1981      14" x 10 1/4"     Ink and pencil on paper
                                                                                                                             and collage
Unknown          1939 World's Fair                        Monte Crews                            n.d.                        Oil on Canvas

2011.064.239     Onward...For God and My Country          Paul Remmey (Contemporary)             n. d.     18 1/4" x 37"     Oil on canvas
2011.064.286     Portrait of Dr. Arthur Schuck            Paul Trebilcock (1902- 1981)           n. d.     44" x 34"         Oil on canvas
2011.064.300     America's Boypower, Project SOAR         Paul Troth (Contemporary)              1971      9" x 7 1/4"       Ink on paper
2011.064.184     "Trail to Manhood"                       Peter M. Fillerup (Contemporary)       1984      84" high          Cast bronze sculpture
                                                                                                                             with brown patina
2011.064.183     Maquette for "Trail to Manhood"          Peter M. Fillerup (Contemporary)       1991      16 1/4" without   Cast bronze sculpture
                                                                                                           base              with brown patina
2011.064.279     Scouting Family                          R. Skemp (Contemporary) R.S. Kemp      n. d.     18" x 14 1/2"     Oil on board
                                                          or R. Skemp
Unknown          Citizenship: BSA                         Remington Schuyler (1884- 1955)        1925      30" x 21 1/2"     Oil on Canvas

                                                                        11
                                 Case 20-10343-LSS          Doc 4107       Filed 05/16/21     Page 262 of 510

OBJECT ID        TITLE                                      CREATOR                             DATE      IMAGE              MEDIUM
                                                                                                          SIZE

2011.064.245     Cub Scouts Running an Indoor Course        Remington Schuyler (1884- 1955)     n. d.     6 1/2" x 22 1/2"   Ink on paper
2011.064.246     Indian and Travois                         Remington Schuyler (1884- 1955)     1920      10" x 30"          Oil on canvas
2011.064.247 /   Indian in Canoe (triptych)                 Remington Schuyler (1884- 1955)     1922      20" x 11"; 20" x   Oil on canvas
1988.045                                                                                                  33"; and 20" x
                                                                                                          11"
2011.064.249     Scout Sign Up                              Remington Schuyler (1884- 1955)     n. d.     13 1/2" x 12       Ink on paper
                                                                                                          5/8"
2011.064.250     Scout with Binoculars                      Remington Schuyler (1884- 1955)     n. d.     4 1/2" x 6 1/2"    Ink on paper
2011.064.251     Scout with Native American                 Remington Schuyler (1884- 1955)     n. d.     7 5/8" x 7 5/8"    Ink on paper
2011.064.252     Scouts and Important Holidays              Remington Schuyler (1884- 1955)     n. d.     9 1/4" x 27"       Ink and coloured pencil
                                                                                                                             on paper
2011.064.253     Scouts Around a Campfire                   Remington Schuyler (1884- 1955)     n. d.     8 1/2" x 7 3/4"    Ink on paper
2011.064.254     Scouts at Doorway to Sky Patrol Building   Remington Schuyler (1884- 1955)     n. d.     8 3/4" x 8 1/2"    Ink on paper
2011.064.255     Scouts Building a Log Structure            Remington Schuyler (1884- 1955)     n. d.     7 3/4" x 6 1/2"    Ink on paper
2011.064.256     Scouts Cooking at Camp                     Remington Schuyler (1884- 1955)     n. d.     5 7/8" x 6 7/8"    Ink on paper
2011.064.257     Scouts Hiking Near Totem Pole              Remington Schuyler (1884- 1955)     n. d.     9" x 7 1/2"        Ink on paper
2011.064.261     Scouts in Winter Camp (One of ten in the   Remington Schuyler (1884- 1955)     n. d.     31" x 27"          Charcoal on paper
                 series)
2011.064.262     Scouts in Winter Camp (One of ten in the   Remington Schuyler (1884- 1955)     n. d.     36" x 26 1/2"      Charcoal on paper
                 series)
2011.064.263     Scouts in Winter Camp (One of ten in the   Remington Schuyler (1884- 1955)     n. d.     32" x 27"          Charcoal on paper
                 series)
2011.064.264     Scouts in Winter Camp (One of ten in the   Remington Schuyler (1884- 1955)     n. d.     31" x 27"          Charcoal on paper
                 series)
2011.064.265     Scouts in Winter Camp (One of ten in the   Remington Schuyler (1884- 1955)     n. d.     30" x 27"          Charcoal on paper
                 series)
2011.064.258     Scouts in Winter Camp (One of ten in the   Remington Schuyler (1884- 1955)     n. d.     27 1/2" x 27"      Charcoal on paper
                 series)
2011.064.259     Scouts in Winter Camp (One of ten in the   Remington Schuyler (1884- 1955)     n. d.     28 1/2" x 27"      Charcoal on paper
                 series)
2011.064.260     Scouts in Winter Camp (One of ten in the   Remington Schuyler (1884- 1955)     n. d.     29 1/2" x 27"      Charcoal on paper
                 series)
2011.064.266     Scouts on a Hike                           Remington Schuyler (1884- 1955)     n. d.     16" x 14"          Ink on paper
2011.064.267     Scouts on Hike Near Seashore               Remington Schuyler (1884- 1955)     n. d.     7 3/4" x 7"        Ink on paper


                                                                        12
                                      Case 20-10343-LSS           Doc 4107       Filed 05/16/21        Page 263 of 510

OBJECT ID            TITLE                                        CREATOR                                DATE      IMAGE              MEDIUM
                                                                                                                   SIZE

Unknown              Scouts on Lookout (with binoculars)(         Remington Schuyler (1884- 1955)        n.d.                         Oil on Canvas

2011.064.268         Scouts Resting Along a Trail                 Remington Schuyler (1884- 1955)        n. d.     22 1/2" x 19       Charcoal on paper
                                                                                                                   1/4"
2011.064.269         Scouts Setting Up Camp Near a Lake           Remington Schuyler (1884- 1955)        n. d.     6" x 6 7/8"        Ink on paper
2011.064.270         Scouts Sitting in Front of a Teepee          Remington Schuyler (1884- 1955)        n. d.     8" x 8"            Ink on paper
2011.064.271         Scouts Swimming and Diving                   Remington Schuyler (1884- 1955)        n. d.     7 1/2" x 7 1/2"    Ink on paper
2011.064.272         Scouts Washing Up at Camp                    Remington Schuyler (1884- 1955)        n. d.     9 3/8" x 8 1/4"    Ink on paper
2011.064.273         Scouts Welcoming a New Member                Remington Schuyler (1884- 1955)        n. d.     9 1/2" x 7"        Ink on paper
2011.064.248         Sitting Scouts Dressed as Native Americans   Remington Schuyler (1884- 1955)        n. d.     7 3/4" x 7 3/4"    Ink on paper
2011.064.274         The Second Class Requirements                Remington Schuyler (1884- 1955)        n. d.     11 1/2" x 6 5/8"   Ink on paper
2011.064.275         The Tenderfoot Requirements                  Remington Schuyler (1884- 1955)        n. d.     11 1/4" x 6 5/8"   Ink on paper
2011.064.276         Tippy                                        Remington Schuyler (1884- 1955)        n. d.     12" x 15 5/8"      Ink on jointed irregular
                                                                                                                                      paper
2011.064.277         Two Scouts at Picketburg Sign Post           Remington Schuyler (1884- 1955)        n. d.     15" x 14"          Ink on paper
2011.064.207         Portrait of Gale F. Johnson (Johnston?)      Robert "Bob" Kovacs (Contemporary)     1966      24" x 20"          Oil on canvas
2011.064.208         Portrait of J. F. Kennedy in Scout Uniform   Robert "Bob" Kovacs (Contemporary)     1966      34" x 29 1/2"      Acrylic on rawhide
2011.064.209         Portrait of Joseph A. Burton, Jr.            Robert "Bob" Kovacs (Contemporary)     1967      30" x 24"          Oil on canvas
2011.064.210         Portrait of Lady Baden-Powell                Robert "Bob" Kovacs (Contemporary)     1967      24" x 20"          Oil on canvas
2011.064.219         The Boy Scout                                Robert Tait McKenzie (1867- 1938)      1937      73" high           Cast bronze sculpture
                                                                                                                                      with brown patina
1992.060.001 -.004   "Four Season" portfolio                      Rockwell, Norman (1894-1978)           1976      13 1/2" x 13       Lithograph
                                                                                                                   1/4"
2011.064.001         A Daily Good Turn                            Rockwell, Norman (1894-1978)           1918      30.25 x 22.25"     Oil on canvas
2011.064.036         A Good Sign All Over the World               Rockwell, Norman (1894-1978)           1961      29" x 25"          Oil on relined canvas
2011.064.005         A Good Turn                                  Rockwell, Norman (1894-1978)           1924      32.125 x           Oil on relined canvas
                                                                                                                   27.125"
2011.064.038         A Great Moment                               Rockwell, Norman (1894-1978)           1963      43 1/4" x 35 x     Oil on canvas
                                                                                                                   1/4"
2011.064.017         A Guiding Hand                               Rockwell, Norman (1894-1978)           1944      38 x 29.125"       Oil on canvas
2011.064.013         A Scout is Friendly                          Rockwell, Norman (1894-1978)           1941      33 x 22"           Oil on relined canvas
2011.064.006         A Scout is Loyal                             Rockwell, Norman (1894-1978)           1930      44 x 34"           Oil on relined canvas
2011.064.024         A Scout is Reverent                          Rockwell, Norman (1894-1978)           1952      28 x 22"           Oil on canvas
2011.064.016         All Together                                 Rockwell, Norman (1894-1978)           1945      30 x 24"           Oil on canvas
                                                                              13
                                 Case 20-10343-LSS   Doc 4107      Filed 05/16/21   Page 264 of 510

OBJECT ID      TITLE                                 CREATOR                          DATE      IMAGE            MEDIUM
                                                                                                SIZE

2011.064.011   America Builds for Tomorrow           Rockwell, Norman (1894-1978)     1936      34 x 25"         Oil on relined canvas
2011.064.045   America's Manpower Begins with        Rockwell, Norman (1894-1978)     1969      34" x 26"        Oil on canvas
               Boypower
2011.064.042   Beyond the Easel                      Rockwell, Norman (1894-1978)     1967      29 1/4" x 27"    Oil on canvas
2011.064.029   Boy and Dogs, New Puppies             Rockwell, Norman (1894-1978)     1956      27 1/4" x 25     Oil on canvas
                                                                                                1/4"
2011.064.031   Boy Scout Hiking                      Rockwell, Norman (1894-1978)     1957      35 1/4" x 21"    Oil on canvas
2011.064.051   Boy Scouts Pledging 60th Boy's Life   Rockwell, Norman (1894-1978)     c. 1968   13" x 12"        oil on canvas
2011.064.052   Boypower, Manpower                    Rockwell, Norman (1894-1978)     1970      24" x 24"        charcoal on paper
2011.064.040   Breakthrough for Freedom              Rockwell, Norman (1894-1978)     1965      23 x 18"         Oil on canvas
2011.064.035   Can't Wait                            Rockwell, Norman (1894-1978)     1970      39" x 29"        Oil on canvas
2011.064.057   Can't Wait                            Rockwell, Norman (1894-1978)     1960      23 1/2" x 18     colour lithograph
                                                                                                3/4" with
                                                                                                margins
2011.064.007   Carry On                              Rockwell, Norman (1894-1978)     1932      45 x 31 1/2"     Oil on relined canvas
2011.064.043   Come and Get It                       Rockwell, Norman (1894-1978)     1968      37 1/4" x 31     Oil on canvas
                                                                                                1/4"
2011.064.032   Ever Onward                           Rockwell, Norman (1894-1978)     1958      37" x 29 1/8"    Oil on relined canvas
2011.064.021   Forward America                       Rockwell, Norman (1894-1978)     1949      46.5 x 36.125"   Oil on canvas
2011.064.019   Friend in Need                        Rockwell, Norman (1894-1978)     1947      38 x 19.125"     Oil on canvas
2011.064.046   From Concord to Tranquility           Rockwell, Norman (1894-1978)     1971      26 1/2" x 21     Oil on canvas
                                                                                                1/4"
2011.064.039   Growth of a Leader                    Rockwell, Norman (1894-1978)     1964      30 1/4" x 23     Oil on relined canvas
                                                                                                1/4"
2011.064.027   High Adventure at Philmont            Rockwell, Norman (1894-1978)     1955      52 1/2' x 44     Oil on relined canvas
                                                                                                1/4"
2011.064.033   Homecoming                            Rockwell, Norman (1894-1978)     1959      44" x 33"        Oil on relined canvas
2011.064.015   I Will Do My Best                     Rockwell, Norman (1894-1978)     1943      39 x 28"         Oil on canvas
2011.064.044   Irving Feist                          Rockwell, Norman (1894-1978)     1969      20" x 16"        Oil on masonite
2011.064.018   Men of Tomorrow                       Rockwell, Norman (1894-1978)     1946      37 x 29"         Oil on canvas
2011.064.028   Mighty Proud                          Rockwell, Norman (1894-1978)     1956      30 1/4" x 25"    Oil on canvas
2011.064.023   On My Honor                           Rockwell, Norman (1894-1978)     1951      46 x 34"         Oil on canvas
2011.064.008   On to Washington                      Rockwell, Norman (1894-1978)     c. 1933   30.125 x         Oil on relined canvas
                                                                                                24.125"


                                                                 14
                               Case 20-10343-LSS       Doc 4107      Filed 05/16/21   Page 265 of 510

OBJECT ID      TITLE                                   CREATOR                          DATE      IMAGE           MEDIUM
                                                                                                  SIZE

2011.064.020   Our Heritage                            Rockwell, Norman (1894-1978)     1948      42.125 x        Oil on canvas
                                                                                                  32.125"

2011.064.034   Pointing the Way                        Rockwell, Norman (1894-1978)     1960      37 1/2" x 28    Oil on relined canvas
                                                                                                  3/4"

2011.064.002   Red Cross Man in the Making (A Good     Rockwell, Norman (1894-1978)     1916      30 x 22"        Oil on canvas
               Scout) (A Scout is Kind)
2011.064.041   Scouting is Outing                      Rockwell, Norman (1894-1978)     1966      26 1/8" x 21"   Oil on canvas
2011.064.003   Scouting Makes Real Men Out of Boys     Rockwell, Norman (1894-1978)     1916      30.125 x        Oil on canvas
               (Some Day This May Save An Army)                                                   22.125"
2011.064.010   Scouts of Many Trails                   Rockwell, Norman (1894-1978)     1936      40.5 x 28.5"    Oil on relined canvas
2011.064.004   Straight Talks from the Scoutmaster     Rockwell, Norman (1894-1978)     1923      30.125 x        Oil on relined canvas
                                                                                                  22.125"
1993.049.001   Study for "The Scoutmaster"             Rockwell, Norman (1894-1978)     1956      12 1/4" x 10"   Oil on posterboard with
                                                                                                                  inscription on mat
2011.064.056   Study for Grandma's Recipe              Rockwell, Norman (1894-1978)     n. d.     11" x 9 1/2     oil on paper
2011.064.048   Study for Spirit of America             Rockwell, Norman (1894-1978)     c. 1928   17" x 10 7/8"   pencil on paper
2011.064.050   Study for The Spirit of 1976            Rockwell, Norman (1894-1978)     1974      14" x 10 1/2"   oil on paper
2011.064.049   Study for Washington or International   Rockwell, Norman (1894-1978)     c. 1933   13" x 10"       oil on paper
               Scouting
2011.064.053   Study for We Thank Thee, O'Lord         Rockwell, Norman (1894-1978)     1972      1 1/2" x 9"     oil on canvas mounted
                                                                                                                  to board with reverse oil
                                                                                                                  on glass
2011.064.055   Study for Weapons for Liberty           Rockwell, Norman (1894-1978)     n. d.     11" x 8"        oil on paper
2011.064.022   The Adventure Trail                     Rockwell, Norman (1894-1978)     1950      36 x 27.25"     Oil on canvas
2011.064.009   The Campfire Story                      Rockwell, Norman (1894-1978)     1934      32.125 x        Oil on canvas
                                                                                                  24.125"
2011.064.025   The Right Way                           Rockwell, Norman (1894-1978)     1953      36 x 30"        Oil on canvas
2011.064.012   The Scouting Trail                      Rockwell, Norman (1894-1978)     1937      26 x 20"        Oil on relined canvas
2011.064.026   The Scoutmaster                         Rockwell, Norman (1894-1978)     1954      45x36"          Oil on canvas
2011.064.037   To Keep Myself Physically Strong        Rockwell, Norman (1894-1978)     1962      35 1/4" x 29    Oil on relined canvas
                                                                                                  1/4"
2011.064.030   Tomorrow's Leader                       Rockwell, Norman (1894-1978)     1957      40" x 34 1/8"   Oil on relined canvas


                                                                   15
                                    Case 20-10343-LSS           Doc 4107       Filed 05/16/21        Page 266 of 510

OBJECT ID        TITLE                                          CREATOR                                DATE      IMAGE             MEDIUM
                                                                                                                 SIZE

2011.064.047     We Thank Thee, O'Lord                          Rockwell, Norman (1894-1978)           1972      34 1/2" x 27      Oil on canvas mounted
                                                                                                                 1/2"              to board
2011.064.054     We Thank Thee, O'Lord, study                   Rockwell, Norman (1894-1978)           1972      30 3/4" x 24      charcoal on paper
                                                                                                                 3/4"
2011.064.014     We, Too, Have A Job To Do                      Rockwell, Norman (1894-1978)           1942      32 x 21"          Oil on relined canvas
2011.064.233     Untitled from the "Health, Safety, and First   Ruth Pisano (Contemporary)             n. d.     25 1/2" x 40"     Pastel on paper
                 Aid" series
2011.064.235     Untitled from the "Health, Safety, and First   Ruth Pisano (Contemporary)             n. d.     25 1/2" x 30      Pastel on paper
                 Aid" series                                                                                     1/2"
2011.064.236     Untitled from the "Health, Safety, and First   Ruth Pisano (Contemporary)             n. d.     28 1/2" x 31"     Pastel on paper
                 Aid" series
2011.064.237     Untitled from the "Health, Safety, and First   Ruth Pisano (Contemporary)             n. d.     25 1/2" x 32"     Pastel on paper
                 Aid" series
2011.064.232     Untitled from the "Health, Safety, and First   Ruth Pisano (Contemporary)             n. d.     24 1/2" x 21      Pastel on paper
                 Aid" series                                                                                     1/2"
2011.064.234     Untitled from the "Health, Safety, and First   Ruth Pisano (Contemporary)             n. d.     19 1/2" x 24      Pastel on paper
                 Aid" series                                                                                     1/2"
Unknown          Scouts                                         S. Johnson                             n.d.                        Color Pencil on Paper
2011.064.313     James West                                     S. Posie Wood (Contemporary)           n. d.     7 7/8" x 5 7/8"   Mono- toned etching
                                                                                                                 with margin
2011.064.185     Monk and Jester                                Salvatore Frangiamore (1853- 1915)     1885      28" x 18"         Watercolour on paper
2011.064.218     Public Attention                               Shaw McCutcheon (Contemporary)         1969      18" x 14 1/2"     Ink on paper
2011.064.285 /   Trail to Eagle                                 Ted Summers (Contemporary)             1950s     24" x 50"
1998.118
2011.064.294     Boy Scouts of America, Region Eight            Tricomi (Contemporary)                 1972      16" x 20"         Oil on canvas
2011.064.297     Boy Scouts of America, Region Eleven           Tricomi (Contemporary)                 1972      16" x 20"         Oil on canvas
2011.064.291     Boy Scouts of America, Region Five             Tricomi (Contemporary)                 1972      16" x 20"         Oil on canvas
2011.064.290     Boy Scouts of America, Region Four             Tricomi (Contemporary)                 1972      16" x 20"         Oil on canvas
2011.064.295     Boy Scouts of America, Region Nine             Tricomi (Contemporary)                 1972      16" x 20"         Oil on canvas
2011.064.287     Boy Scouts of America, Region One              Tricomi (Contemporary)                 1972      20" x 16"         Oil on canvas
2011.064.293     Boy Scouts of America, Region Seven            Tricomi (Contemporary)                 1972      20" x 16"         Oil on canvas
2011.064.292     Boy Scouts of America, Region Six              Tricomi (Contemporary)                 1972      20" x 16"         Oil on canvas
2011.064.296     Boy Scouts of America, Region Ten              Tricomi (Contemporary)                 1972      16" x 20"         Oil on canvas
2011.064.289     Boy Scouts of America, Region Three            Tricomi (Contemporary)                 1972      20" x 16"         Oil on canvas
2011.064.298     Boy Scouts of America, Region Twelve           Tricomi (Contemporary)                 1972      16" x 20"         Oil on canvas

                                                                             16
                                  Case 20-10343-LSS        Doc 4107       Filed 05/16/21   Page 267 of 510

OBJECT ID      TITLE                                       CREATOR                           DATE      IMAGE              MEDIUM
                                                                                                       SIZE

2011.064.288   Boy Scouts of America, Region Two           Tricomi (Contemporary)            1972      20" x 16"          Oil on canvas
2011.064.299   National Conference, Order of the Arrow     Tricomi (Contemporary)            1971      20" x 24"          Oil on canvas
Unknown        Boy Scouts                                  Unknown                           n.d.                         Goache on Paper
Unknown        Boy Scouts, Camping and Cooking             Unknown                           n.d.                         Oil on Paper
Unknown        BSA National Museum in Kentucky             Unknown                           n.d.
Unknown        Character Counts with #50 Race Car          unknown                           n.d.
Unknown        Cub Scout                                   unknown                           n.d.                         Oil on Canvas
Unknown        Cub Scout with Rocket and Bike              Unknown                           n.d.
Unknown        Cub Scouts at a Picnic                      Unknown                           n.d.                         Oil on Paper
Unknown        Elbert Fretwell Portrait                    unknown                           n.d.
Unknown        Portrait of Glen                            Unknown                           n.d.
Unknown        Scout and Scoutmaster with People Looking   Unknown                           n.d.
               On
None           Steady at the Helm                          Unknown                           n.d.
None           Stephen D. Bechtel, Jr.                     Unknown                           2011

2011.064.304   Lord Baden Powell                           Unknown (19th- 20th century)      c. 1900   26" x 14"          Pastel on paper
2011.064.305   Perry R. Bass                               Unknown (19th- 20th century)      1984      19" high with      Cast bronze sculpture
                                                                                                       base               with brown patina
2011.064.301   Edward C. Joullian III                      Unknown (Contemporary)            1985      19 3/4" high       Cast bronze sculpture
                                                                                                       with base          with brown patina
2011.064.302   Ellsworth H. Augustus                       Unknown (Contemporary)            1985      19 1/4" high       Cast bronze sculpture
                                                                                                       with base          with brown patina
2011.064.303   George W. Pirtle                            Unknown (Contemporary)            1984      18 3/4" high       Cast bronze sculpture
                                                                                                       with base          with brown patina
2011.064.307   Public Relations                            Unknown (Contemporary)            n. d.     11 7/8" x 8 7/8"   Ink on paper
2011.064.308   Sanford N. McDonnel                         Unknown (Contemporary)            1985      21" high with      Cast bronze sculpture
                                                                                                       base               with brown patina
Unknown        Portrait of Unknown Man                     W. Scott                          n.d.

2011.064.178   Dr. Fretwell, Donald, and Mickey            Walt Disney ( 1901- 1966)         1944      26" x 26"          Pencil on paper (print?)
2011.064.179   Good Scouts                                 Walt Disney ( 1901- 1966)         n. d.     15 3/8" x 13       Ink wash on paper
                                                                                                       1/8"

                                                                        17
                                  Case 20-10343-LSS        Doc 4107       Filed 05/16/21        Page 268 of 510

OBJECT ID        TITLE                                     CREATOR                                DATE      IMAGE          MEDIUM
                                                                                                            SIZE

2011.064.180 /   Sea Scouts                                Walt Disney ( 1901- 1966)              n. d.     15 3/8" x 13   Gouache on celluloid
1999.057                                                                                                    1/8"
2011.064.203     Boy Scouts of America, 25th Anniversary   Walter Beach Humphrey (1892- 1966)     1935      30 1/4" x 26   Oil on relined canvas
                                                                                                            1/4"
2011.064.280     National Archives                         William Arthur Smith (1918- 1989)      n. d.     38" x 35"      Oil on canvas
Unknown          Portrait of Mortimer Schiff               Wilson                                 n.d.                     Oil on Canvas

2011.064.229     Scout with English Sailor                 Z. P. Nikolaki (Contemporary)          n. d.     30" x 23"      Mixed media on
                                                                                                                           unstretched canvas




                                                                        18
Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 269 of 510




                       SCHEDULE 2

                BSA INSURANCE POLICIES
            Case 20-10343-LSS          Doc 4107   Filed 05/16/21   Page 270 of 510




                                     BSA INSURANCE POLICIES

                   Carrier Name                   Policy Number          Start       End
Insurance Company of North America                Unknown                 1/1/1935   1/1/1936
Insurance Company of North America                Unknown                 1/1/1936   1/1/1937
Insurance Company of North America                Unknown                 1/1/1937   1/1/1938
Insurance Company of North America                Unknown                 1/1/1938   1/1/1939
Insurance Company of North America                Unknown                 1/1/1939   1/1/1940
Insurance Company of North America                Unknown                 1/1/1940   1/1/1941
Insurance Company of North America                Unknown                 1/1/1941   1/1/1942
Insurance Company of North America                Unknown                 1/1/1942   1/1/1943
Insurance Company of North America                Unknown                 1/1/1943   1/1/1944
Insurance Company of North America                Unknown                 1/1/1944   1/1/1945
Insurance Company of North America                Unknown                 1/1/1945   1/1/1946
Insurance Company of North America                Unknown                 1/1/1946   1/1/1947
Insurance Company of North America                Unknown                 1/1/1947   1/1/1948
Insurance Company of North America                Unknown                 1/1/1948   1/1/1949
Insurance Company of North America                Unknown                 1/1/1949   1/1/1950
Insurance Company of North America                Unknown                 1/1/1950   1/1/1951
Insurance Company of North America                CGL23729                1/1/1951   1/1/1952
Insurance Company of North America                Unknown                 1/1/1952   1/1/1953
Insurance Company of North America                Unknown                 1/1/1953   1/1/1954
Insurance Company of North America                9CGL41300               1/1/1954   1/1/1955
Insurance Company of North America                Unknown                 1/1/1955   1/1/1956
Insurance Company of North America                9CGL 41300              1/1/1956   1/1/1957
Insurance Company of North America                Unknown                 1/1/1957   1/1/1958
Insurance Company of North America                CGL97448                1/1/1958   1/1/1959
Insurance Company of North America                9CGL 114 960            1/1/1959   1/1/1960
Insurance Company of North America                CGL 122620              1/1/1960   1/1/1961
Insurance Company of North America                CGL 121944              1/1/1960   1/1/1961
Insurance Company of North America                CGL175782               1/1/1961   2/1/1961
Insurance Company of North America                CGL175782               2/1/1961   1/1/1962
Insurance Company of North America                CGL 19 18 36            1/1/1962   1/1/1963
Insurance Company of North America                CGL 20 46 80            1/1/1963   1/1/1964
Insurance Company of North America                CGL 21 29 22            1/1/1964   1/1/1965
Insurance Company of North America                CGL 23 24 70            1/1/1965   1/1/1966
Insurance Company of North America                CGL 24 88 96            1/1/1966   1/1/1967
Insurance Company of North America                GLP11200                1/1/1967   1/1/1968
Insurance Company of North America                GLP15 12 11             1/1/1968   1/1/1969
Insurance Company of North America                GLP 16 09 81            1/1/1969   1/1/1970
Insurance Company of North America                XBC43198               3/26/1969   1/1/1970
Insurance Company of North America                BLB 51323               1/1/1970   1/1/1971
Insurance Company of North America                XBC 77302               1/1/1970   1/1/1971
            Case 20-10343-LSS            Doc 4107         Filed 05/16/21     Page 271 of 510



                    Carrier Name                          Policy Number            Start       End
Insurance Company of North America                        BLB 51323                 1/1/1971    1/1/1972
Insurance Company of North America                        XBC85370                  1/1/1971    5/3/1971
Hartford Accident and Indemnity Company                   10 HUA 43300              5/1/1971    5/1/1972
Hartford Accident and Indemnity Company                   10CA43315                9/21/1971    1/1/1972
Hartford Accident and Indemnity Company                   10CA43304                 1/1/1972    1/1/1973
Hartford Accident and Indemnity Company                   10CA43303                 1/1/1972    1/1/1973
Hartford Accident and Indemnity Company                   10HUA43302                1/1/1972    1/1/1973
Hartford Accident and Indemnity Company                   10HUA43303                5/1/1972    5/1/1973
Argonaut Insurance Company                                UL71286000088             5/1/1972    5/1/1973
Hartford Accident and Indemnity Company                   10CA43304                 1/1/1973    1/1/1974
Hartford Accident and Indemnity Company                   10CA43303                 1/1/1973    1/1/1974
Hartford Accident and Indemnity Company                   10HUA43302                1/1/1973    1/1/1974
Hartford Accident and Indemnity Company                   10HUA43303                5/1/1973    5/1/1974
Argonaut Insurance Company                                UL 71-298-000088          5/1/1973    5/1/1974
Hartford Accident and Indemnity Company                   10CA43329                 1/1/1974    1/1/1975
Hartford Accident and Indemnity Company                   10CA43324                 1/1/1974    1/1/1975
Hartford Accident and Indemnity Company                   10HUA43331                1/1/1974    1/1/1975
Hartford Accident and Indemnity Company                   10HUA43335                5/1/1974    1/1/1975
Argonaut Insurance Company                                UL 71-298-000088          5/1/1974    1/1/1975
Hartford Accident and Indemnity Company                   10CA43342E                1/1/1975    1/1/1976
National Union Fire Insurance Company of Pittsburgh, PA   BE1140592                 1/1/1975    1/1/1976
Hartford Accident and Indemnity Company                   10CA43349E                1/1/1976    1/1/1977
National Union Fire Insurance Company of Pittsburgh, PA   BE 115 15 59              1/1/1976    1/1/1977
American Re-Insurance Company                             M-1027493                 1/1/1976    1/1/1977
London Market                                             76-10-08-02              9/17/1976   9/17/1979
Hartford Accident and Indemnity Company                   10CA43359E                1/1/1977    1/1/1978
Hartford Accident and Indemnity Company                   10JPA43360E               1/1/1977    1/1/1978
National Union Fire Insurance Company of Pittsburgh, PA   BE 121 82 55              1/1/1977    1/1/1978
American Re-Insurance Company                             M-1027493                 1/1/1977    1/1/1978
Insurance Company of North America                        GLP 70 64 52              1/1/1978    1/1/1979
National Union Fire Insurance Company of Pittsburgh, PA   CE 115 77 77              1/1/1978    1/1/1979
First State Insurance Company                             908954                    1/1/1978    1/1/1979
Insurance Company of North America                        GLP 70 64 52              1/1/1979    1/1/1980
Insurance Company of North America                        XBC 151748                1/1/1979    1/1/1980
Aetna Casualty and Surety Company                         01 XN 2046 WCA            1/1/1979    1/1/1980
First State Insurance Company                             927616                    1/1/1979    1/1/1980
Insurance Company of North America                        GLP 70 64 52              1/1/1980    1/1/1981
Allianz Insurance Company                                 UMB 599346                1/1/1980    1/1/1981
Aetna Casualty and Surety Company                         01 XN 2438 WCA            1/1/1980    1/1/1981
Insurance Company of North America                        ISL1353                   1/1/1981    1/1/1982
Transit Casualty Company                                  UMB964076                 1/1/1981    1/1/1982
First State Insurance Company                             931255                    1/1/1981    1/1/1982


                                                      2
            Case 20-10343-LSS            Doc 4107         Filed 05/16/21      Page 272 of 510



                    Carrier Name                          Policy Number             Start          End
London Market                                             931255A                    1/1/1981      1/1/1982
First State Insurance Company                             931257                     1/1/1981      1/1/1982
London Market                                             931257A                    1/1/1981      1/1/1982
Insurance Company of North America                        ISL1364                    1/1/1982      1/1/1983
Twin City Fire Insurance Company                          TXU 100325                 1/1/1982      1/1/1983
First State Insurance Company                             931255                     1/1/1982      1/1/1983
London Market                                             931255A                    1/1/1982      1/1/1983
First State Insurance Company                             931257                     1/1/1982      1/1/1983
London Market                                             931257A                    1/1/1982      1/1/1983
Insurance Company of North America                        XCP 144961               11/17/1982      1/1/1984
Insurance Company of North America                        ISL G0 28 34 57-1          1/1/1983      1/1/1984
Insurance Company of North America                        XCP144965                  1/1/1983      1/1/1984
Insurance Company of North America                        XCP 144966                 1/1/1983      1/1/1984
National Surety Corporation                               XLX-148 43 09              1/1/1983      1/1/1984
Insurance Company of North America                        ISL G0 29 31 72 2          1/1/1984      1/1/1985
Mission National Insurance Company                        MN 02 79 69                1/1/1984      1/1/1985
Insurance Company of North America                        XCP 145365                 1/1/1984      1/1/1985
National Surety Corporation                               XLX1484392                 1/1/1984      1/1/1985
Insurance Company of North America                        XCP 145366                 1/1/1984      1/1/1985
Insurance Company of North America                        ISL G0 29 31 72 2        12/31/1984   12/31/1985
Mission National Insurance Company                        MN 045730                  1/1/1985      1/1/1986
Landmark Insurance Company                                FE4002136                  1/1/1985      1/1/1986
Columbia Casualty Company                                 RDX 917 64 99              1/1/1985      3/1/1986
Insurance Company of North America                        XCP 144232                 1/1/1985      1/1/1986
Highlands Insurance Company                               SR 51238                   1/1/1985      1/1/1986
Federal Insurance Company                                 (86) 7928-83-37            1/1/1985      3/1/1986
International Insurance Company                           522 048501                 1/1/1985      3/1/1986
Royal Indemnity Company                                   ED 103126                  1/1/1985      3/1/1986
Insurance Company of North America                        ISL G0 29 31 72 2        12/31/1985      3/1/1986
Insurance Company of North America                        ISG GO 293149-7            1/1/1986      3/1/1986
Landmark Insurance Company                                FE4002136                  1/1/1986      3/1/1986
Insurance Company of North America                        XCP 144232                 1/1/1986      3/1/1986
Highlands Insurance Company                               SR 51497                   1/1/1986      3/1/1986
Unknown                                                   Unknown                    1/1/1986      3/1/1986
Insurance Company of North America                        ISL G0 293184-9            3/1/1986      3/1/1987
U.S. Fire Insurance Company                               523 425440 7               3/1/1986      3/1/1987
Utica Mutual Ins. Company                                 10272                      3/1/1986      3/1/1987
National Union Fire Insurance Company of Pittsburgh, PA   9607508                    3/1/1986      3/1/1987
Pacific Employers Ins. Company                            XCC 001154                 4/1/1986      3/1/1987
Harbor Insurance Company                                  HI 218373                 5/20/1986      3/1/1987
St. Paul Surplus Lines Insurance Company                  LCO 55 17312              5/28/1986      3/1/1987
Chubb Custom Insurance Company                            7931-00-02                 6/3/1986      3/1/1987


                                                      3
            Case 20-10343-LSS            Doc 4107         Filed 05/16/21      Page 273 of 510



                    Carrier Name                          Policy Number             Start       End
National Union Fire Insurance Company of Pittsburgh, PA   9601862                    6/3/1986   3/1/1987
Insurance Company of North America                        ISL G0 997957 8            3/1/1987   3/1/1988
Insurance Company of North America                        ISG GO 81 65 36-1          3/1/1987   3/1/1988
U.S. Fire Insurance Company                               522 065060 1               3/1/1987   3/1/1988
St. Paul Surplus Lines Insurance Company                  LCO 55 18254               3/1/1987   3/1/1988
National Union Fire Insurance Company of Pittsburgh, PA   9601888                    3/1/1987   3/1/1988
Lexington Insurance Company                               5529760                    3/1/1987   3/1/1988
Insurance Company of North America                        XCP-GO-816538-5            3/1/1987   3/1/1988
Insurance Company of North America                        HDO-G1-136741-0            3/1/1988   3/1/1989
Insurance Company of North America                        CAO G1 135164-5            3/1/1988   3/1/1989
U.S. Fire Insurance Company                               531-200-352-6              3/1/1988   3/1/1989
St. Paul Surplus Lines Insurance Company                  LCO 55 19006               3/1/1988   3/1/1989
Planet Ins. Company                                       NV 1253834                 3/1/1988   3/1/1989
Lexington Insurance Company                               556-6184                   3/1/1988   3/1/1989
Insurance Company of North America                        XCPG1-135165-7             3/1/1988   3/1/1989
First State Insurance Company                             EU 006921                  3/1/1988   3/1/1989
Federal Insurance Company                                 (89) 7907-8617             3/1/1988   3/1/1989
Insurance Company of North America                        HDO-G1-136741-0            3/1/1989   3/1/1990
Insurance Company of North America                        CAO G1 135164-5            3/1/1989   3/1/1990
U.S. Fire Insurance Company                               531-201-602-7              3/1/1989   3/1/1990
National Union Fire Insurance Company of Pittsburgh, PA   960-75-95                  3/1/1989   3/1/1990
St. Paul Surplus Lines Insurance Company                  LCO5519547                 3/1/1989   3/1/1990
Royal Indemnity Company                                   RHA000409                  3/1/1989   3/1/1990
Lexington Insurance Company                               556-7563                   3/1/1989   3/1/1990
American Zurich Insurance Company                         CEO 6371780-00             3/1/1989   3/1/1990
Planet Ins. Company                                       NUA 149419100              3/1/1989   3/1/1990
Federal Insurance Company                                 (90)7907 86 17             3/1/1989   3/1/1990
Insurance Company of North America                        HDO-G1-075409-4            3/1/1990   3/1/1991
Insurance Company of North America                        CAO G1 075410-0            3/1/1990   3/1/1991
International Insurance Company                           531-202912-2               3/1/1990   3/1/1991
General Star Indemnity Company                            NEX036306                  3/1/1990   3/1/1991
Industrial Insurance Company of Hawaii                    JE 910 7188                3/1/1990   3/1/1991
Royal Indemnity Company                                   RHA4001621                 3/1/1990   3/1/1991
Lexington Insurance Company                               556-9527                   3/1/1990   3/1/1991
Insurance Company of the State of Pennsylvania (The)      4290-2158                  3/1/1990   3/1/1991
Planet Ins. Company                                       NUA 149419101              3/1/1990   3/1/1991
Federal Insurance Company                                 (91)7907 86 17             3/1/1990   3/1/1991
Niagara Fire Insurance Company                            ERX-000 387              10/19/1990   3/1/1991
Federal Insurance Company                                 (91)7929-52-34           10/19/1990   3/1/1991
Gulf Insurance Company                                    GFE-536 22 31            10/19/1990   3/1/1991
National Surety Corporation                               XXK-211 24 33            10/19/1990   3/1/1991
Insurance Company of North America                        HDO G1 07 54 47-1          3/1/1991   3/1/1992


                                                      4
            Case 20-10343-LSS          Doc 4107       Filed 05/16/21   Page 274 of 510



                   Carrier Name                       Policy Number          Start       End
Insurance Company of North America                    CAO G1 075448-3         3/1/1991   3/1/1992
International Insurance Company                       531-204182-1            3/1/1991   3/1/1992
Industrial Indemnity                                  JE9108935               3/1/1991   3/1/1992
Lexington Insurance Company                           8653405                 3/1/1991   3/1/1992
Niagara Fire Insurance Company                        HXU 001040              3/1/1991   3/1/1992
Planet Ins. Company                                   NUA 149419102           3/1/1991   3/1/1992
Federal Insurance Company                             (92) 7907 86 17         3/1/1991   3/1/1992
Gulf Insurance Company                                GFE 536 23 96           3/1/1991   3/1/1992
National Surety Corporation                           XXK-217 83 02           3/1/1991   3/1/1992
Insurance Company of North America                    HDO G1 549654-A         3/1/1992   3/1/1993
Insurance Company of North America                    CAO-G1-549655-1         3/1/1992   3/1/1993
International Insurance Company                       531-205301-7            3/1/1992   3/1/1993
General Star Indemnity Company                        IXG-307138              3/1/1992   3/1/1993
Lexington Insurance Company                           8654653                 3/1/1992   3/1/1993
Niagara Fire Insurance Company                        HXU-001209              3/1/1992   3/1/1993
California Union Insurance Company                    ZCX 02 00 25            3/1/1992   3/1/1993
Federal Insurance Company                             (93) 7907-86-17         3/1/1992   3/1/1993
Gulf Insurance Company                                GFE-5450026             3/1/1992   3/1/1993
National Surety Corporation                           XXK-217 50 18           3/1/1992   3/1/1993
Insurance Company of North America                    HDO G1 549727-0         3/1/1993   3/1/1994
Insurance Company of North America                    CAO-G1-5497701          3/1/1993   3/1/1994
St. Paul Surplus Lines Insurance Company              LCO 55 2117             3/1/1993   3/1/1994
General Star Indemnity Company                        IXG-307138A             3/1/1993   3/1/1994
Lexington Insurance Company                           866-7104                3/1/1993   3/1/1994
Niagara Fire Insurance Company                        HXU 001262              3/1/1993   3/1/1994
Agricultural Insurance Company                        EXC-794-74-14-00        3/1/1993   3/1/1994
Federal Insurance Company                             (94) 7907-86-17         3/1/1993   3/1/1994
National Surety Corporation                           XXK-000-1462-6451       3/1/1993   3/1/1994
Insurance Company of North America                    HDO G1 549769-5         3/1/1994   3/1/1995
Insurance Company of North America                    CAO G1 549770-1         3/1/1994   3/1/1995
St. Paul Surplus Lines Insurance Company              LCO 55 21644            3/1/1994   3/1/1996
General Star Indemnity Company                        IXG-307138B             3/1/1994   3/1/1995
St. Paul Surplus Lines Insurance Company              LCO 55 21645            3/1/1994   3/1/1995
Niagara Fire Insurance Company                        HXU 001319              3/1/1994   3/1/1995
Agricultural Insurance Company                        EXC-7636343             3/1/1994   3/1/1995
Texas Pacific Indemnity Company                       (95) 7907-86-17         3/1/1994   3/1/1995
National Surety Corporation                           XXK00065650605          3/1/1994   3/1/1995
Indemnity Insurance Company of North America          HDO G1 54 98 13 4       3/1/1995   3/1/1996
Indemnity Insurance Company of North America          CAO G1 549814 6         3/1/1995   3/1/1996
General Star Indemnity Company                        IXG-307138C             3/1/1995   3/1/1996
St. Paul Surplus Lines Insurance Company              LCO 55 23054            3/1/1995   3/1/1996
Niagara Fire Insurance Company                        HXU 001363              3/1/1995   3/1/1996


                                                  5
            Case 20-10343-LSS            Doc 4107         Filed 05/16/21   Page 275 of 510



                    Carrier Name                          Policy Number          Start       End
Agricultural Insurance Company                            EXC 878-39-32-00        3/1/1995   3/1/1996
Texas Pacific Indemnity Company                           (96) 7907-86-17         3/1/1995   3/1/1996
National Surety Corporation                               XXK-000-9534-9775       3/1/1995   3/1/1996
Liberty Mutual Insurance Company                          TB1-191-409751-126      3/1/1996   3/1/1997
Liberty Mutual Insurance Company                          TH1-191-409751-116      3/1/1996   3/1/1997
St. Paul Surplus Lines Insurance Company                  LC0 55 24186            3/1/1996   3/1/1997
American Zurich Insurance Company                         AUO-3657270-00          3/1/1996   3/1/1997
National Surety Corporation                               CSR-283-95-07           3/1/1996   3/1/1997
St. Paul Surplus Lines Insurance Company                  LC0 55 24187            3/1/1996   3/1/1997
Continental Insurance Company                             157334179               3/1/1996   3/1/1997
Agricultural Insurance Company                            EXC-878-0969            3/1/1996   3/1/1997
Texas Pacific Indemnity Company                           (97) 7907-86-17 RMG     3/1/1996   3/1/1997
Texas Pacific Indemnity Company                           (97) 7907-86-17 CAS     3/1/1996   3/1/1997
National Surety Corporation                               XXK-000-9551-6738       3/1/1996   3/1/1997
American Excess Insurance Association                     HR000105096             3/1/1996   3/1/1997
Liberty Mutual Insurance Company                          TB1-191-409751-127      3/1/1997   3/1/1998
Liberty Mutual Insurance Company                          TH1-191-409751-117      3/1/1997   3/1/1998
St. Paul Surplus Lines Insurance Company                  LC0 55 24948            3/1/1997   3/1/1998
American Zurich Insurance Company                         AUO 3657270-01          3/1/1997   3/1/1998
Texas Pacific Indemnity Company                           (98) 7907-86-17 CAS     3/1/1997   3/1/1998
National Union Fire Insurance Company of Pittsburgh, PA   310 27 29               3/1/1997   3/1/1998
XL Insurance (Bermuda) Limited                            XLUMB-02391             3/1/1997   3/1/1998
Liberty Mutual Insurance Company                          TB1-191-409751-128      3/1/1998   3/1/1999
Liberty Mutual Insurance Company                          TH1-191-409751-118      3/1/1998   3/1/1999
St. Paul Surplus Lines Insurance Company                  LC0 55 25809            3/1/1998   3/1/2000
American Zurich Insurance Company                         EUO 3657270-02          3/1/1998   3/1/1999
Texas Pacific Indemnity Company                           (99) 7907-86-17         3/1/1998   3/1/1999
National Union Fire Insurance Company of Pittsburgh, PA   BE 3463902              3/1/1998   3/1/1999
Gulf Insurance Company                                    GA 6097623              3/1/1998   3/1/1999
Liberty Mutual Insurance Company                          TB1-191-409751-129      3/1/1999   3/1/2001
Liberty Mutual Insurance Company                          TH1-191-409751-119      3/1/1999   3/1/2001
American Zurich Insurance Company                         EUO 3657270-03          3/1/1999   3/1/2000
Texas Pacific Indemnity Company                           7907-86-17              3/1/1999   3/1/2000
National Union Fire Insurance Company of Pittsburgh, PA   BE 3463968              3/1/1999   3/1/2000
Gulf Insurance Company                                    GA0283547               3/1/1999   3/1/2000
Agricultural Excess & Surplus Insurance Company           ELD3211225              3/1/2000   3/1/2001
American Zurich Insurance Company                         EUO 3657270-03          3/1/2000   3/1/2001
Texas Pacific Indemnity Company                           7907-86-17              3/1/2000   3/1/2001
National Union Fire Insurance Company of Pittsburgh, PA   BE 3463968              3/1/2000   3/1/2001
Gulf Insurance Company                                    GA0483924               3/1/2000   3/1/2001
Liberty Mutual Insurance Company                          TB1-191-409751-121      3/1/2001   3/1/2002
Liberty Mutual Insurance Company                          TH1-191-409751-111      3/1/2001   3/1/2002


                                                      6
             Case 20-10343-LSS            Doc 4107         Filed 05/16/21   Page 276 of 510



                    Carrier Name                           Policy Number          Start       End
Agricultural Excess & Surplus Insurance Company            ELD3211225              3/1/2001   3/1/2002
American Guarantee and Liability Insurance Company         AEC 3657270-04          3/1/2001   3/1/2002
St. Paul Surplus Lines Insurance Company                   QY05501051              3/1/2001   3/1/2002
Federal Insurance Company                                  7907-86-17              3/1/2001   3/1/2002
Interstate Fire & Casualty Company                         XUO-1102139             3/1/2001   3/1/2002
Westchester Fire Insurance Company                         HXS-648016              3/1/2001   3/1/2002
Lumbermens Mutual Casualty Company                         9SR131379-00            3/1/2001   3/1/2002
American Guarantee and Liability Insurance Company         AEC 9278457 00          3/1/2001   3/1/2002
Gulf Insurance Company                                     GA0720986               3/1/2001   3/1/2002
Liberty Mutual Insurance Company                           TB1-191-409751-122      3/1/2002   3/1/2003
Liberty Mutual Insurance Company                           TH1-191-409751-112      3/1/2002   3/1/2003
Agricultural Excess & Surplus Insurance Company            ELD3211225              3/1/2002   3/1/2003
American Guarantee and Liability Insurance Company         AEC 3657270 05          3/1/2002   3/1/2003
Insurance Company of the State of Pennsylvania (The)       4602-2491               3/1/2002   3/1/2003
Westchester Fire Insurance Company                         MES-676215              3/1/2002   3/1/2003
Federal Insurance Company                                  7907-86-17 DAL          3/1/2002   3/1/2003
Allied World Assurance Company, Ltd                        C000112                 3/1/2002   3/1/2003
Interstate Fire & Casualty Company                         XUO1102274              3/1/2002   3/1/2003
Westchester Fire Insurance Company                         HXS-648125              3/1/2002   3/1/2003
Lumbermens Mutual Casualty Company                         9SX 131379-01           3/1/2002   3/1/2003
American Guarantee and Liability Insurance Company         AEC 9278457 01          3/1/2002   3/1/2003
Gulf Insurance Company                                     GA2857739               3/1/2002   3/1/2003
Liberty Mutual Insurance Company                           TB1-191-409751-123      3/1/2003   3/1/2004
Liberty Mutual Insurance Company                           TH1-191-409751-113      3/1/2003   3/1/2004
Agricultural Excess & Surplus Insurance Company            ELD3211225              3/1/2003   3/1/2004
Insurance Company of the State of Pennsylvania (The)       4603-3681               3/1/2003   3/1/2004
Lexington Insurance Company                                3583189                 3/1/2003   3/1/2004
American Guarantee and Liability Insurance Company         AEC 3657270 06          3/1/2003   3/1/2004
Clarendon America Insurance Company                        XLX 39306224            3/1/2003   3/1/2004
Insurance Company of the State of Pennsylvania (The)       4603-3682               3/1/2003   3/1/2004
Lexington Insurance Company                                3583190                 3/1/2003   3/1/2004
St. Paul Surplus Lines Insurance Company                   QY05501227              3/1/2003   3/1/2004
Westchester Fire Insurance Company                         HXS-744263              3/1/2003   3/1/2004
Interstate Fire & Casualty Company                         XSO 1014504             3/1/2003   3/1/2004
American Guarantee and Liability Insurance Company         AEC 9278457 02          3/1/2003   3/1/2004
Gulf Insurance Company                                     GA1327247               3/1/2003   3/1/2004
Liberty Mutual Insurance Company                           TB1-191-409751-124      3/1/2004   3/1/2005
Liberty Mutual Insurance Company                           TH1-191-409751-114      3/1/2004   3/1/2005
Agricultural Excess & Surplus Insurance Company            ELD3211225              3/1/2004   3/1/2005
Clarendon America Insurance Company                        XLX 00310351            3/1/2004   3/1/2005
Insurance Company of the State of Pennsylvania (The)       4604-4698               3/1/2004   3/1/2005
American Guarantee and Liability Insurance Company         AEC 3657270 07          3/1/2004   3/1/2005


                                                       7
             Case 20-10343-LSS            Doc 4107         Filed 05/16/21   Page 277 of 510



                    Carrier Name                           Policy Number          Start       End
Lexington Insurance Company                                3583264                 3/1/2004   3/1/2005
St. Paul Surplus Lines Insurance Company                   QY06815029              3/1/2004   3/1/2005
Westchester Fire Insurance Company                         HXW-776138              3/1/2004   3/1/2005
Lexington Insurance Company                                3583265                 3/1/2004   3/1/2005
American Guarantee and Liability Insurance Company         AEC 9278457 03          3/1/2004   3/1/2005
XL Insurance (Dublin) Ltd.                                 XLEOCC-0488-04          3/1/2004   3/1/2005
Liberty Mutual Insurance Company                           TB1-191-409751-125      3/1/2005   3/1/2006
Liberty Mutual Insurance Company                           TH1-191-409751-115      3/1/2005   3/1/2006
Agricultural Excess & Surplus Insurance Company            ELD3211225              3/1/2005   3/1/2006
Clarendon America Insurance Company                        XLX00311014             3/1/2005   3/1/2006
Insurance Company of the State of Pennsylvania (The)       4605-1591               3/1/2005   3/1/2006
American Guarantee and Liability Insurance Company         AEC 3657270 08          3/1/2005   3/1/2006
Allied World Assurance Company, Ltd                        AW2154834               3/1/2005   3/1/2006
Axis Speciality Insurance Company                          AAU720252/01/2005       3/1/2005   3/1/2006
Lexington Insurance Company                                8851123                 3/1/2005   3/1/2006
St. Paul Surplus Lines Insurance Company                   QY06825006              3/1/2005   3/1/2006
Lexington Insurance Company                                8851124                 3/1/2005   3/1/2006
XL Europe Limited                                          IE00012302LI05A         3/1/2005   3/1/2006
Liberty Mutual Insurance Company                           TB1-191-409751-126      3/1/2006   3/1/2007
Liberty Mutual Insurance Company                           TH1-191-409751-116      3/1/2006   3/1/2007
Traders and Pacific Insurance Company                      ELD 100000951           3/1/2006   3/1/2007
Insurance Company of the State of Pennsylvania (The)       4606-2795               3/1/2006   3/1/2007
Lexington Insurance Company                                6679155                 3/1/2006   3/1/2007
Steadfast Insurance Company                                AEC 3657270 09          3/1/2006   3/1/2007
Allied World Assurance Company, Ltd                        AW1907934               3/1/2006   3/1/2007
Axis Insurance Company                                     EAU720252/01/2006       3/1/2006   3/1/2007
Lexington Insurance Company                                6679156                 3/1/2006   3/1/2007
St. Paul Surplus Lines Insurance Company                   QY01225190              3/1/2006   3/1/2007
Endurance American Specialty Insurance Company             ELD 100000952           3/1/2006   3/1/2007
XL Europe Limited                                          IE00013105L106A         3/1/2006   3/1/2007
Liberty Mutual Insurance Company                           TB1-191-409751-127      3/1/2007   3/1/2008
Old Republic Insurance Company                             MWZX 26633              3/1/2007   3/1/2008
Endurance American Specialty Insurance Company             ELD10000334501          3/1/2007   3/1/2008
Insurance Company of the State of Pennsylvania (The)       4890463                 3/1/2007   3/1/2008
Lexington Insurance Company                                51134                   3/1/2007   3/1/2008
Axis Surplus Insurance Company                             EAU720252/01/2007       3/1/2007   3/1/2008
Interstate Fire & Casualty Company                         HFX 1002516             3/1/2007   3/1/2008
Allied World Assurance Company, Ltd                        C006822002              3/1/2007   3/1/2008
Everest National Insurance Company                         71G600050-071           3/1/2007   3/1/2008
Lexington Insurance Company                                501135                  3/1/2007   3/1/2008
Endurance American Specialty Insurance Company             ELD 100003346 01        3/1/2007   3/1/2008
XL Europe Limited                                          IE00013396L107A         3/1/2007   3/1/2008


                                                       8
             Case 20-10343-LSS            Doc 4107         Filed 05/16/21   Page 278 of 510



                    Carrier Name                           Policy Number          Start       End
Old Republic Insurance Company                             MWZY 57807              3/1/2008   3/1/2009
Old Republic Insurance Company                             MWZX 26642              3/1/2008   3/1/2009
Endurance American Specialty Insurance Company             ELD10000334502          3/1/2008   3/1/2009
Insurance Company of the State of Pennsylvania (The)       4890599                 3/1/2008   3/1/2009
Lexington Insurance Company                                1172858                 3/1/2008   3/1/2009
Axis Insurance Company                                     EAU720252012008         3/1/2008   3/1/2009
Interstate Fire & Casualty Company                         HFX1002550              3/1/2008   3/1/2009
Allied World Assurance Company, Ltd                        C009030003              3/1/2008   3/1/2009
Everest National Insurance Company                         71G600050081            3/1/2008   3/1/2009
Lexington Insurance Company                                1172859                 3/1/2008   3/1/2009
Endurance American Specialty Insurance Company             ELD10000334602          3/1/2008   3/1/2009
Axis Insurance Company                                     EAU737684012008         3/1/2008   3/1/2009
Lexington Insurance Company                                1172861                 3/1/2008   3/1/2009
Arch Reinsurance Ltd.                                      UXP0025030              3/1/2008   3/1/2009
Interstate Fire & Casualty Company                         HFX1002552              3/1/2008   3/1/2009
Ohio Casualty Insurance Company (The)                      EC00953709960           3/1/2008   3/1/2009
Old Republic Insurance Company                             MWZY 58122              3/1/2009   3/1/2010
Old Republic Insurance Company                             MWZX 26652              3/1/2009   3/1/2010
Endurance American Specialty Insurance Company             ELD10000334503          3/1/2009   3/1/2010
Catlin Underwriting Agencies Limited                       XSC942550310            3/1/2009   3/1/2010
Everest National Insurance Company                         71G000200091            3/1/2009   3/1/2010
Axis Insurance Company                                     EAU720252/01/2009       3/1/2009   3/1/2010
Interstate Fire & Casualty Company                         HFX00079995585          3/1/2009   3/1/2010
Allied World Assurance Company, Ltd                        C009030/004             3/1/2009   3/1/2010
Everest National Insurance Company                         71G6000200-091          3/1/2009   3/1/2010
Endurance American Specialty Insurance Company             ELD10001240600          3/1/2009   3/1/2010
Arch Reinsurance Ltd.                                      UXP0025030-01           3/1/2009   3/1/2010
Axis Insurance Company                                     EAU737684/01/2009       3/1/2009   3/1/2010
Interstate Fire & Casualty Company                         HFX00082075581          3/1/2009   3/1/2010
Ohio Casualty Insurance Company (The)                      ECO(10)53709*960        3/1/2009   3/1/2010
Old Republic Insurance Company                             MWZY 58666              3/1/2010   3/1/2011
Old Republic Insurance Company                             MWZX 26667              3/1/2010   3/1/2011
Endurance American Specialty Insurance Company             ELD10000334504          3/1/2010   3/1/2011
Catlin Underwriting Agencies Limited                       XSC942550311            3/1/2010   3/1/2011
Everest National Insurance Company                         71G6000050101           3/1/2010   3/1/2011
Allied World Assurance Company, Ltd                        0305-3351               3/1/2010   3/1/2011
Axis Insurance Company                                     EAU720252/01/2010       3/1/2010   3/1/2011
Endurance American Specialty Insurance Company             ELD1000019337           3/1/2010   3/1/2011
Arch Reinsurance Ltd.                                      UXP0025030-02           3/1/2010   3/1/2011
Ohio Casualty Insurance Company (The)                      ECO 11 53 70 9960       3/1/2010   3/1/2011
Westchester Fire Insurance Company                         G24114673001            3/1/2010   3/1/2011
Old Republic Insurance Company                             MWZY 59097              3/1/2011   3/1/2012


                                                       9
            Case 20-10343-LSS          Doc 4107    Filed 05/16/21        Page 279 of 510



                   Carrier Name                        Policy Number           Start       End
Old Republic Insurance Company                         MWZX 26702               3/1/2011   3/1/2012
Endurance American Specialty Insurance Company         ELD10000334505           3/1/2011   3/1/2012
Catlin Underwriting Agencies Limited                   XSC-94255-0312           3/1/2011   3/1/2012
Axis Insurance Company                                 EAU720252/01/2011        3/1/2011   3/1/2012
Allied World Assurance Company, Ltd                    0305-3351                3/1/2011   3/1/2012
Axis Insurance Company                                 EAU758049012011          3/1/2011   3/1/2012
Endurance American Specialty Insurance Company         ELD10003026000           3/1/2011   3/1/2012
Arch Reinsurance Ltd.                                  UXP0042842               3/1/2011   3/1/2012
Ohio Casualty Insurance Company (The)                  ECO (12) 54 67 21 20     3/1/2011   3/1/2012
Westchester Fire Insurance Company                     G24114673002             3/1/2011   3/1/2012
Liberty Insurance Underwriters, Inc.                   EXCDA1205871             3/1/2011   3/1/2012
Old Republic Insurance Company                         MWZY 59555               3/1/2012   3/1/2013
Old Republic Insurance Company                         MWZX 26709               3/1/2012   3/1/2013
Endurance American Specialty Insurance Company         ELD100003345 06          3/1/2012   3/1/2013
Catlin Underwriting Agencies Limited                   XSC-94255-0313           3/1/2012   3/1/2013
Axis Insurance Company                                 EAU720252/01/2012        3/1/2012   3/1/2013
Allied World Assurance Company, Ltd                    0305-3351                3/1/2012   3/1/2013
Axis Insurance Company                                 EAU758049/01/2012        3/1/2012   3/1/2013
Alterra Excess & Surplus Insurance Company             MAX3EC30000062           3/1/2012   3/1/2013
Endurance American Specialty Insurance Company         ELD10003553700           3/1/2012   3/1/2013
Arch Reinsurance Ltd.                                  UXP0042842-01            3/1/2012   3/1/2013
Ohio Casualty Insurance Company (The)                  ECO 13 54672120          3/1/2012   3/1/2013
Westchester Fire Insurance Company                     G24114673003             3/1/2012   3/1/2013
Navigators Insurance Company                           CH12EXC7470341C          3/1/2012   3/1/2013
Old Republic Insurance Company                         MWZY 59997               3/1/2013   3/1/2014
Old Republic Insurance Company                         MWZX 26713               3/1/2013   3/1/2014
Gemini Insurance Company                               CEX09600051-00           3/1/2013   3/1/2014
First Specialty Insurance Corporation                  IRE 2000295 00           3/1/2013   3/1/2014
Catlin Underwriting Agencies Limited                   XSC-94255-0314           3/1/2013   3/1/2014
Allied World Assurance Company, Ltd                    0305-3351                3/1/2013   3/1/2014
Gemini Insurance Company                               CEX09600052-00           3/1/2013   3/1/2014
Alterra Excess & Surplus Insurance Company             MAX3EC30000192           3/1/2013   3/1/2014
Gemini Insurance Company                               CEX09600166-00           3/1/2013   3/1/2014
Liberty Surplus Insurance Corporation                  1000038829-01            3/1/2013   3/1/2014
Ohio Casualty Insurance Company (The)                  ECO (14) 54 67 21 20     3/1/2013   3/1/2014
Westchester Fire Insurance Company                     G24114673004             3/1/2013   3/1/2014
Navigators Specialty Insurance Company                 CH13EXC747034IC          3/1/2013   3/1/2014
Old Republic Insurance Company                         MWZY 301262              3/1/2014   3/1/2015
Old Republic Insurance Company                         MWZX 300758              3/1/2014   3/1/2015
Gemini Insurance Company                               CEX0960051-01            3/1/2014   3/1/2015
First Specialty Insurance Corporation                  IRE 2000295 01           3/1/2014   3/1/2015
Catlin Underwriting Agencies Limited                   XSC-94255-0315           3/1/2014   3/1/2015


                                                  10
            Case 20-10343-LSS          Doc 4107    Filed 05/16/21        Page 280 of 510



                   Carrier Name                        Policy Number           Start       End
Gemini Insurance Company                               CEX09600052-01           3/1/2014   3/1/2015
Allied World Assurance Company, Ltd                    0305-3351                3/1/2014   3/1/2015
Lexington Insurance Company                            15375964                 3/1/2014   3/1/2015
Alterra Excess & Surplus Insurance Company             MAX3EC30000296           3/1/2014   3/1/2015
Gemini Insurance Company                               CEX09600166-01           3/1/2014   3/1/2015
Westchester Fire Insurance Company                     G24114673 005            3/1/2014   3/1/2015
Endurance American Specialty Insurance Company         EXC10004584700           3/1/2014   3/1/2015
Ohio Casualty Insurance Company (The)                  ECO (15) 55 94 28 39     3/1/2014   3/1/2015
Old Republic Insurance Company                         MWZY 303431              3/1/2015   3/1/2016
Old Republic Insurance Company                         MWZX 303430              3/1/2015   3/1/2016
Gemini Insurance Company                               CEX09600051-02           3/1/2015   3/1/2016
First Specialty Insurance Corporation                  IRE 2000295 02           3/1/2015   3/1/2016
Catlin Underwriting Agencies Limited                   XSC-94255-0316           3/1/2015   3/1/2016
Gemini Insurance Company                               CEX09600052-02           3/1/2015   3/1/2016
Allied World Assurance Company, Ltd                    0305-3351                3/1/2015   3/1/2016
Lexington Insurance Company                            15375964                 3/1/2015   3/1/2016
Alterra Excess & Surplus Insurance Company             MAX3EC30000468           3/1/2015   3/1/2016
Gemini Insurance Company                               CEX09600166-02           3/1/2015   3/1/2016
Lexington Insurance Company                            15375234                 3/1/2015   3/1/2016
Endurance American Specialty Insurance Company         EXC10004584701           3/1/2015   3/1/2016
Ohio Casualty Insurance Company (The)                  ECO (16) 55 94 28 39     3/1/2015   3/1/2016
Old Republic Insurance Company                         MWZY 306938              3/1/2016   3/1/2017
Old Republic Insurance Company                         MWZX 306937              3/1/2016   3/1/2017
Gemini Insurance Company                               CEX09600051-03           3/1/2016   3/1/2017
First Specialty Insurance Corporation                  IRE 2000295 03           3/1/2016   3/1/2017
Aspen                                                  CX0043416                3/1/2016   3/1/2017
Gemini Insurance Company                               CEX09600052-03           3/1/2016   3/1/2017
Allied World Assurance Company, Ltd                    0305-3351                3/1/2016   3/1/2017
Lexington Insurance Company                            15375964                 3/1/2016   3/1/2017
Aspen                                                  CX0044G16                3/1/2016   3/1/2017
Evanston Insurance Company                             MKLV40LE106420           3/1/2016   3/1/2017
Gemini Insurance Company                               CEX09600166-03           3/1/2016   3/1/2017
Lexington Insurance Company                            15375234                 3/1/2016   3/1/2017
Endurance American Specialty Insurance Company         EXC10004584702           3/1/2016   3/1/2017
Ohio Casualty Insurance Company (The)                  ECO (17) 55 94 28 39     3/1/2016   3/1/2017
Old Republic Insurance Company                         MWZY 309927              3/1/2017   3/1/2018
Old Republic Insurance Company                         MWZX 309926              3/1/2017   3/1/2018
Gemini Insurance Company                               CEX09600051-04           3/1/2017   3/1/2018
First Specialty Insurance Corporation                  IRE 2000295 04           3/1/2017   3/1/2018
Aspen                                                  CX0043417                3/1/2017   3/1/2018
Gemini Insurance Company                               CEX09600052-04           3/1/2017   3/1/2018
Allied World Assurance Company, Ltd                    0305-3351                3/1/2017   3/1/2018


                                                  11
            Case 20-10343-LSS          Doc 4107    Filed 05/16/21        Page 281 of 510



                   Carrier Name                        Policy Number           Start       End
Colony Insurance Company                               AR3461897                3/1/2017   3/1/2018
Aspen                                                  CX0044G17                3/1/2017   3/1/2018
Evanston Insurance Company                             MKLV4EUE10037            3/1/2017   3/1/2018
Gemini Insurance Company                               CEX09600166-04           3/1/2017   3/1/2018
Indian Harbor Insurance Company                        SCS0049368               3/1/2017   3/1/2018
Endurance American Specialty Insurance Company         EXC1004584703            3/1/2017   3/1/2018
Ohio Casualty Insurance Company (The)                  ECO (18) 55 94 28 39     3/1/2017   3/1/2018
Old Republic Insurance Company                         MWZY 312833              3/1/2018   3/1/2019
Old Republic Insurance Company                         MWZX 312832              3/1/2018   3/1/2019
Gemini Insurance Company                               CEX0960051-05            3/1/2018   3/1/2019
First Specialty Insurance Corporation                  IRE 2000295 05           3/1/2018   3/1/2019
Aspen                                                  CX0043418                3/1/2018   3/1/2019
Gemini Insurance Company                               CEX0960052-05            3/1/2018   3/1/2019
Allied World Assurance Company, Ltd                    0305-3351                3/1/2018   3/1/2019
Colony Insurance Company                               AR4460619                3/1/2018   3/1/2019
Aspen                                                  CX0044G17                3/1/2018   3/1/2019
Evanston Insurance Company                             MKLV4EUE100128           3/1/2018   3/1/2019
Gemini Insurance Company                               CEX09600166-05           3/1/2018   3/1/2019
XL Catlin                                              SXS004936801             3/1/2018   3/1/2019
Endurance American Insurance Company                   EXC10004584704           3/1/2018   3/1/2019
Ohio Casualty Insurance Company (The)                  ECO (19) 5594 2839       3/1/2018   3/1/2019
Evanston Insurance Company                             MKLV4PBC000310           3/1/2019   3/1/2020
Evanston Insurance Company                             MKLV4EUL102026           3/1/2019   3/1/2020
Gemini Insurance Company                               BXS0960355800            3/1/2019   3/1/2020
Gemini Insurance Company                               CEX096005106             3/1/2019   3/1/2020
Lexington Insurance Company                            O23627630                3/1/2019   3/1/2020
XL Catlin                                              SXS004936802             3/1/2019   3/1/2020
Gemini Insurance Company                               CEX0960005206            3/1/2019   3/1/2020
Arch Reinsurance Ltd.                                  UXP102797700             3/1/2019   3/1/2020
Westchester Surplus Lines Insurance Company            G71497094001             3/1/2019   3/1/2020
Allied World Assurance Company (U.S.), Inc.            3053351                  3/1/2019   3/1/2020
Ategrity Specialty Insurance Company                   01BXLP000012300          3/1/2019   3/1/2020
Colony Insurance Company                               AR4460619                3/1/2019   3/1/2020
Endurance American Insurance Company                   EXC10004584705           3/1/2019   3/1/2020
Evanston Insurance Company                             MKLV4EUE100212           3/1/2019   3/1/2020
Gemini Insurance Company                               CEX0960016606            3/1/2019   3/1/2020
Liberty Insurance Underwriters, Inc.                   1.00032E+11              3/1/2019   3/1/2020




                                                  12
Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 282 of 510




                       SCHEDULE 3

         LOCAL COUNCIL INSURANCE POLICIES
                                                 Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 283 of 510



                                                            LOCAL COUNCIL INSURANCE POLICIES
                                                                                                                                                                 Council       Council
                  Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                Start Date1   End Date
    Abraham Lincoln (144): Abraham Lincoln (144)            Insurance Company of North America                        SBL 25103          6/1/1967    6/1/1968      6/1/1967     6/1/1968
    Abraham Lincoln (144): Abraham Lincoln (144)            Insurance Company of North America                        SBL 25103          6/1/1968    6/1/1969      6/1/1968     6/1/1969
    Abraham Lincoln (144): Abraham Lincoln (144)            Insurance Company of North America                        SBL 25103          6/1/1969    6/1/1970      6/1/1969     6/1/1970
    Abraham Lincoln (144): Abraham Lincoln (144)            Insurance Company of North America                        SBL 25103          6/1/1970    6/1/1971      6/1/1970     6/1/1971
    Abraham Lincoln (144): Abraham Lincoln (144)            Insurance Company of North America                        SBL 25103          6/1/1971    6/1/1972      6/1/1971     6/1/1972
    Abraham Lincoln (144): Abraham Lincoln (144)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      6/1/1972     1/1/1973
    Abraham Lincoln (144): Abraham Lincoln (144)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      6/1/1972     1/1/1973
    Abraham Lincoln (144): Abraham Lincoln (144)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
    Abraham Lincoln (144): Abraham Lincoln (144)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
    Abraham Lincoln (144): Abraham Lincoln (144)            Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
    Abraham Lincoln (144): Abraham Lincoln (144)            Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
    Abraham Lincoln (144): Abraham Lincoln (144)            New Hampshire Insurance Company                           Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
    Abraham Lincoln (144): Abraham Lincoln (144)            New Hampshire Insurance Company                           Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
    Abraham Lincoln (144): Abraham Lincoln (144)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
    Abraham Lincoln (144): Abraham Lincoln (144)            New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
    Abraham Lincoln (144): Abraham Lincoln (144)            American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
    Abraham Lincoln (144): Abraham Lincoln (144)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
    Abraham Lincoln (144): Abraham Lincoln (144)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 26        1/1/1976    1/1/1977      1/1/1976     1/1/1977
    Abraham Lincoln (144): Abraham Lincoln (144)            St. Paul Insurance Company of Illinois                    550TA8039          1/1/1977    1/1/1978      1/1/1977     1/1/1978
    Abraham Lincoln (144): Abraham Lincoln (144)            New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
    Abraham Lincoln (144): Abraham Lincoln (144)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1219972         1/1/1977    1/1/1978      1/1/1977     1/1/1978
    Abraham Lincoln (144): Abraham Lincoln (144)            American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
    Alabama-Florida (003): Alabama-Florida 1963- (003)      Insurance Company of North America                        SBL 48811         2/23/1970   2/23/1971    2/23/1970     2/23/1971
    Alabama-Florida (003): Alabama-Florida 1963- (003)      Insurance Company of North America                        SBL 52409         2/23/1971   2/23/1972    2/23/1971     2/23/1972
    Alabama-Florida (003): Alabama-Florida 1963- (003)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    2/28/1972      1/1/1973
    Alabama-Florida (003): Alabama-Florida 1963- (003)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    2/28/1972      1/1/1973
    Alabama-Florida (003): Alabama-Florida 1963- (003)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
    Alabama-Florida (003): Alabama-Florida 1963- (003)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
    Alabama-Florida (003): Alabama-Florida 1963- (003)      Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
    Alabama-Florida (003): Alabama-Florida 1963- (003)      Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
    Alabama-Florida (003): Alabama-Florida 1963- (003)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
    Alabama-Florida (003): Alabama-Florida 1963- (003)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
    Alabama-Florida (003): Alabama-Florida 1963- (003)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
    Alabama-Florida (003): Alabama-Florida 1963- (003)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 09        1/1/1976    1/1/1977      1/1/1976     1/1/1977
    Alabama-Florida (003): Alabama-Florida 1963- (003)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1219859         1/1/1977    1/1/1978      1/1/1977     1/1/1978
    Alabama-Florida (003): Alabama-Florida 1963- (003)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
    Alamo Area (583): Alamo Area (583)                      Maryland Casualty Company                                 05-829567          1/1/1968    1/1/1969      1/1/1968     1/1/1969
    Alamo Area (583): Alamo Area (583)                      St. Paul Fire and Marine Insurance Company                542AG6620          2/1/1968    2/1/1969      2/1/1968     2/1/1969
    Alamo Area (583): Alamo Area (583)                      St. Paul Fire and Marine Insurance Company                542AG6865         7/29/1968   7/29/1969    7/29/1968     7/29/1969
    Alamo Area (583): Alamo Area (583)                      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
    Alamo Area (583): Alamo Area (583)                      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
    Alamo Area (583): Alamo Area (583)                      National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 87        1/1/1976    1/1/1977      1/1/1976     1/1/1977
    Alamo Area (583): Alamo Area (583)                      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
    Alamo Area (583): Alamo Area (583)                      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220218         1/1/1977    1/1/1978      1/1/1977     1/1/1978
    Alamo Area (583): Alamo Area (583)                      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978



1       “Council Start Date” and “Council End Date” are the dates on which a Local Council was added to, or removed from, an existing Local Council Insurance Policy as a named
        insured.
                                             Case 20-10343-LSS              Doc 4107                Filed 05/16/21        Page 284 of 510



                                                                                                                                                                  Council       Council
              Current Council: Predecessor Council                                    Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                 Start Date1   End Date
Allegheny Highlands (382): Allegheny Highlands 1973- (382)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Allegheny Highlands (382): Allegheny Highlands 1973- (382)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Allegheny Highlands (382): Allegheny Highlands 1973- (382)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Allegheny Highlands (382): Allegheny Highlands 1973- (382)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 56        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Allegheny Highlands (382): Allegheny Highlands 1973- (382)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Allegheny Highlands (382): Allegheny Highlands 1973- (382)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220009         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Allegheny Highlands (382): Elk Lick 1947-1973 (499)          Insurance Company of North America                        SBL xxx71          3/1/1965    3/1/1966      3/1/1965     3/1/1966
Allegheny Highlands (382): Elk Lick 1947-1973 (499)          Insurance Company of North America                        SBL xxx71          3/1/1966    3/1/1967      3/1/1966     3/1/1967
Allegheny Highlands (382): Elk Lick 1947-1973 (499)          Insurance Company of North America                        SBL xxx71          3/1/1967    3/1/1968      3/1/1967     3/1/1968
Allegheny Highlands (382): Elk Lick 1947-1973 (499)          Insurance Company of North America                        SBL 46909          3/1/1968    3/1/1969      3/1/1968     3/1/1969
Allegheny Highlands (382): Elk Lick 1947-1973 (499)          Insurance Company of North America                        SBL 46909          3/1/1969    3/1/1970      3/1/1969     3/1/1970
Allegheny Highlands (382): Elk Lick 1947-1973 (499)          Insurance Company of North America                        SBL 46909          3/1/1970    3/1/1971      3/1/1970     3/1/1971
Allegheny Highlands (382): Elk Lick 1947-1973 (499)          Insurance Company of North America                        Unknown            3/1/1971    3/1/1972      3/1/1971     3/1/1972
Allegheny Highlands (382): Elk Lick 1947-1973 (499)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      3/1/1972     1/1/1973
Allegheny Highlands (382): Elk Lick 1947-1973 (499)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      3/1/1972     1/1/1973
Allegheny Highlands (382): Elk Lick 1947-1973 (499)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Allegheny Highlands (382): Elk Lick 1947-1973 (499)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Allegheny Highlands (382): Elk Lick 1947-1973 (499)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Allegheny Highlands (382): Elk Lick 1947-1973 (499)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Allegheny Highlands (382): Seneca 1929-1975 (750)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Aloha (104): Aloha 1957- (104)                               First Insurance Company of Hawaii, Ltd.                   FGA 30916          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Aloha (104): Aloha 1957- (104)                               First Insurance Company of Hawaii, Ltd.                   FGA 30916          1/1/1975    1/1/1976      1/1/1975     1/1/1976
Aloha (104): Aloha 1957- (104)                               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Aloha (104): Aloha 1957- (104)                               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Aloha (104): Aloha 1957- (104)                               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Aloha (104): Aloha 1957- (104)                               National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 00        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Aloha (104): Aloha 1957- (104)                               First Insurance Company of Hawaii, Ltd.                   FGA 30916          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Aloha (104): Aloha 1957- (104)                               National Union Fire Insurance Company of Pittsburgh, PA   BE 1219947         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Aloha (104): Aloha 1957- (104)                               First Insurance Company of Hawaii, Ltd.                   FGA 49459          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Aloha (104): Aloha 1957- (104)                               American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Aloha (104): Aloha 1957- (104)                               First Insurance Company of Hawaii, Ltd.                   FGA 49459          1/1/1978    1/1/1979      1/1/1978     1/1/1979
Aloha (104): Aloha 1957- (104)                               First Insurance Company of Hawaii, Ltd.                   FGA 49459          1/1/1979    1/1/1980      1/1/1979     1/1/1980
Aloha (104): Chamorro 1970-1973 (649)                        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    6/16/1972      1/1/1973
Aloha (104): Chamorro 1970-1973 (649)                        Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    6/16/1972      1/1/1973
Aloha (104): Chamorro 1970-1973 (649)                        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Aloha (104): Kilauea 1922-1972 (103)                         Insurance Company of North America                        Unknown            3/1/1969    3/1/1970      3/1/1969     3/1/1970
Aloha (104): Kilauea 1922-1972 (103)                         Insurance Company of North America                        SBL 46929          3/1/1970    3/1/1971      3/1/1970     3/1/1971
Aloha (104): Kilauea 1922-1972 (103)                         Insurance Company of North America                        SBL 51410          3/1/1971    3/1/1972      3/1/1971     3/1/1972
Aloha (104): Kilauea 1922-1972 (103)                         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      3/1/1972     1/1/1973
Aloha (104): Kilauea 1922-1972 (103)                         Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      3/1/1972     1/1/1973
Aloha (104): Kilauea 1922-1972 (103)                         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Aloha (104): Kilauea 1922-1972 (103)                         Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Aloha (104): Kilauea 1922-1972 (103)                         Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Aloha (104): Kilauea 1922-1972 (103)                         Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Aloha (104): Maui County 1915-2019 (102)                     Insurance Company of North America                        SBL 4 23 85       3/23/1965   3/23/1966    3/23/1965     3/23/1966
Aloha (104): Maui County 1915-2019 (102)                     Insurance Company of North America                        SBL 4 23 85       3/23/1966   3/23/1967    3/23/1966     3/23/1967
Aloha (104): Maui County 1915-2019 (102)                     Insurance Company of North America                        SBL 4 23 85       3/23/1967   3/23/1968    3/23/1967     3/23/1968
Aloha (104): Maui County 1915-2019 (102)                     Insurance Company of North America                        SBL 4 69 28       3/23/1968   3/23/1969    3/23/1968     3/23/1969
Aloha (104): Maui County 1915-2019 (102)                     Insurance Company of North America                        SBL 4 69 28       3/23/1969   3/23/1970    3/23/1969     3/23/1970
Aloha (104): Maui County 1915-2019 (102)                     Insurance Company of North America                        SBL 4 69 28       3/23/1970   3/23/1971    3/23/1970     3/23/1971
Aloha (104): Maui County 1915-2019 (102)                     Insurance Company of North America                        SBL 51515         3/23/1971   3/23/1972    3/23/1971     3/23/1972
Aloha (104): Maui County 1915-2019 (102)                     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    3/23/1972      1/1/1973




                                                                                                2
                                          Case 20-10343-LSS         Doc 4107                Filed 05/16/21        Page 285 of 510



                                                                                                                                                          Council       Council
             Current Council: Predecessor Council                             Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                         Start Date1   End Date
Aloha (104): Maui County 1915-2019 (102)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    3/23/1972      1/1/1973
Aloha (104): Maui County 1915-2019 (102)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Aloha (104): Maui County 1915-2019 (102)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Aloha (104): Maui County 1915-2019 (102)             Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Aloha (104): Maui County 1915-2019 (102)             Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Aloha (104): Maui County 1915-2019 (102)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Aloha (104): Maui County 1915-2019 (102)             First Insurance Company of Hawaii, Ltd.                   FGA 36020          3/5/1975    3/5/1976      3/5/1975     3/5/1976
Aloha (104): Maui County 1915-2019 (102)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Aloha (104): Maui County 1915-2019 (102)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Aloha (104): Maui County 1915-2019 (102)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 01        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Aloha (104): Maui County 1915-2019 (102)             First Insurance Company of Hawaii, Ltd.                   FGA 45292          3/5/1976    3/5/1977      3/5/1976     3/5/1977
Aloha (104): Maui County 1915-2019 (102)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1219948         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Aloha (104): Maui County 1915-2019 (102)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Aloha (104): Maui County 1915-2019 (102)             First Insurance Company of Hawaii, Ltd.                   Unknown            3/5/1977    3/5/1978      3/5/1977     3/5/1978
Andrew Jackson (303): Andrew Jackson (303)           St. Paul Fire and Marine Insurance Company                Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Andrew Jackson (303): Andrew Jackson (303)           Insurance Company of North America                        Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Andrew Jackson (303): Andrew Jackson (303)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974    3/12/1973      1/1/1974
Andrew Jackson (303): Andrew Jackson (303)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974    3/12/1973      1/1/1974
Andrew Jackson (303): Andrew Jackson (303)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Andrew Jackson (303): Andrew Jackson (303)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 08        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Andrew Jackson (303): Andrew Jackson (303)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Andrew Jackson (303): Andrew Jackson (303)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Andrew Jackson (303): Andrew Jackson (303)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Andrew Jackson (303): Andrew Jackson (303)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220158         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Anthony Wayne Area (157): Anthony Wayne Area (157)   Insurance Company of North America                        SBL 41084          9/9/1965    9/9/1966      9/9/1965     9/9/1966
Anthony Wayne Area (157): Anthony Wayne Area (157)   Insurance Company of North America                        SBL 41084          9/9/1966    9/9/1967      9/9/1966     9/9/1967
Anthony Wayne Area (157): Anthony Wayne Area (157)   Insurance Company of North America                        SBL 41084          9/9/1967    9/8/1968      9/9/1967     9/8/1968
Anthony Wayne Area (157): Anthony Wayne Area (157)   Insurance Company of North America                        SBL 41084          9/9/1968    9/9/1969      9/9/1968     9/9/1969
Anthony Wayne Area (157): Anthony Wayne Area (157)   Insurance Company of North America                        SBL 41084          9/9/1969    9/9/1970      9/9/1969     9/9/1970
Anthony Wayne Area (157): Anthony Wayne Area (157)   Insurance Company of North America                        Unknown            9/9/1970    9/9/1971      9/9/1970     9/9/1971
Anthony Wayne Area (157): Anthony Wayne Area (157)   Insurance Company of North America                        Unknown            9/9/1971    9/9/1972      9/9/1971     9/9/1972
Anthony Wayne Area (157): Anthony Wayne Area (157)   Insurance Company of North America                        XBC 89871          9/9/1972    9/9/1973      9/9/1972     9/9/1973
Anthony Wayne Area (157): Anthony Wayne Area (157)   Insurance Company of North America                        XBC 89871          9/9/1973    9/9/1974      9/9/1973     9/9/1974
Anthony Wayne Area (157): Anthony Wayne Area (157)   Insurance Company of North America                        XBC 89871          9/9/1974    9/9/1975      9/9/1974     9/9/1975
Anthony Wayne Area (157): Anthony Wayne Area (157)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Anthony Wayne Area (157): Anthony Wayne Area (157)   Insurance Company of North America                        XBC 116559         9/9/1975    9/9/1976      9/9/1975     9/9/1976
Anthony Wayne Area (157): Anthony Wayne Area (157)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Anthony Wayne Area (157): Anthony Wayne Area (157)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Anthony Wayne Area (157): Anthony Wayne Area (157)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 31        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Anthony Wayne Area (157): Anthony Wayne Area (157)   Insurance Company of North America                        XBC 116559         9/9/1976    9/9/1977      9/9/1976     9/9/1977
Anthony Wayne Area (157): Anthony Wayne Area (157)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Anthony Wayne Area (157): Anthony Wayne Area (157)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219977         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Anthony Wayne Area (157): Anthony Wayne Area (157)   Insurance Company of North America                        XBC 116559         9/9/1977    1/1/1978      9/9/1977     1/1/1978
Arbuckle Area (468): Arbuckle Area (468)             Insurance Company of North America                        SBL 4 29 53        3/1/1965    3/1/1966      3/1/1965     3/1/1966
Arbuckle Area (468): Arbuckle Area (468)             Insurance Company of North America                        SBL 4 29 53        3/1/1966    3/1/1967      3/1/1966     3/1/1967
Arbuckle Area (468): Arbuckle Area (468)             Insurance Company of North America                        SBL 4 29 53        3/1/1967    3/1/1968      3/1/1967     3/1/1968
Arbuckle Area (468): Arbuckle Area (468)             Insurance Company of North America                        SBL 46911          3/1/1968    3/1/1969      3/1/1968     3/1/1969
Arbuckle Area (468): Arbuckle Area (468)             Insurance Company of North America                        SBL 46911          3/1/1969    3/1/1970      3/1/1969     3/1/1970
Arbuckle Area (468): Arbuckle Area (468)             Insurance Company of North America                        SBL 46911          3/1/1970    3/1/1971      3/1/1970     3/1/1971
Arbuckle Area (468): Arbuckle Area (468)             Insurance Company of North America                        SBL 5 14 15        3/1/1971    3/1/1972      3/1/1971     3/1/1972
Arbuckle Area (468): Arbuckle Area (468)             Insurance Company of North America                        SBL 5 14 00       3/11/1971   3/11/1972    3/11/1971     3/11/1972
Arbuckle Area (468): Arbuckle Area (468)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      3/1/1972     1/1/1973




                                                                                        3
                                             Case 20-10343-LSS             Doc 4107                Filed 05/16/21        Page 286 of 510



                                                                                                                                                                 Council       Council
              Current Council: Predecessor Council                                   Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                Start Date1   End Date
Arbuckle Area (468): Arbuckle Area (468)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      3/1/1972     1/1/1973
Arbuckle Area (468): Arbuckle Area (468)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Arbuckle Area (468): Arbuckle Area (468)                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Arbuckle Area (468): Arbuckle Area (468)                    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Arbuckle Area (468): Arbuckle Area (468)                    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Arbuckle Area (468): Arbuckle Area (468)                    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Arbuckle Area (468): Arbuckle Area (468)                    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Arbuckle Area (468): Arbuckle Area (468)                    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Arbuckle Area (468): Arbuckle Area (468)                    National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 17        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Arbuckle Area (468): Arbuckle Area (468)                    New Hampshire Insurance Company                           SLP 27 56 11      3/25/1976   3/25/1977    3/25/1976     3/25/1977
Arbuckle Area (468): Arbuckle Area (468)                    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220070         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Arbuckle Area (468): Arbuckle Area (468)                    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Arbuckle Area (468): Arbuckle Area (468)                    New Hampshire Insurance Company                           Unknown           3/25/1977   3/25/1978    3/25/1977     3/25/1978
Atlanta Area (092): Atlanta Area (092)                      Maryland Casualty Company                                 Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Atlanta Area (092): Atlanta Area (092)                      Maryland Casualty Company                                 Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Atlanta Area (092): Atlanta Area (092)                      Maryland Casualty Company                                 Unknown            1/1/1972    1/1/1973      1/1/1972     1/1/1973
Atlanta Area (092): Atlanta Area (092)                      Maryland Casualty Company                                 Unknown            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Atlanta Area (092): Atlanta Area (092)                      Maryland Casualty Company                                 Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Atlanta Area (092): Atlanta Area (092)                      Maryland Casualty Company                                 Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Atlanta Area (092): Atlanta Area (092)                      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Atlanta Area (092): Atlanta Area (092)                      Transamerica Insurance Company                            Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Atlanta Area (092): Atlanta Area (092)                      Transamerica Insurance Company                            Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Atlanta Area (092): Atlanta Area (092)                      Transamerica Insurance Company                            (T6) 8785457       1/1/1976    1/1/1977      1/1/1976     1/1/1977
Atlanta Area (092): Atlanta Area (092)                      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Atlanta Area (092): Atlanta Area (092)                      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Atlanta Area (092): Atlanta Area (092)                      National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 89        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Atlanta Area (092): Atlanta Area (092)                      Transamerica Insurance Company                            Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Atlanta Area (092): Atlanta Area (092)                      National Union Fire Insurance Company of Pittsburgh, PA   BE 1219937         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Atlanta Area (092): Atlanta Area (092)                      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Baden-Powell (368): Baden-Powell 1975-1998 (381)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Baden-Powell (368): Baden-Powell 1975-1998 (381)            American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Baden-Powell (368): Baden-Powell 1975-1998 (381)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Baden-Powell (368): Baden-Powell 1975-1998 (381)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 70        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Baden-Powell (368): Baden-Powell 1975-1998 (381)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1220007         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Baden-Powell (368): Baden-Powell 1975-1998 (381)            American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Baden-Powell (368): Louis Agassiz Fuertes 1929-1975 (381)   General Accident Insurance Company of America             Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Baden-Powell (368): Louis Agassiz Fuertes 1929-1975 (381)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      5/5/1973     1/1/1974
Baden-Powell (368): Louis Agassiz Fuertes 1929-1975 (381)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      5/5/1973     1/1/1974
Baden-Powell (368): Louis Agassiz Fuertes 1929-1975 (381)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Baden-Powell (368): Susquenango 1925-1998 (368)             Insurance Company of North America                        9CGL 86259        3/19/1958   3/19/1959    3/19/1958     3/19/1959
Baden-Powell (368): Susquenango 1925-1998 (368)             Insurance Company of North America                        9-CGL-86604       3/19/1959   3/19/1960    3/19/1959     3/19/1960
Baden-Powell (368): Susquenango 1925-1998 (368)             Insurance Company of North America                        Unknown           3/19/1960   3/19/1961    3/19/1960     3/19/1961
Baden-Powell (368): Susquenango 1925-1998 (368)             Insurance Company of North America                        Unknown           3/19/1961   3/19/1962    3/19/1961     3/19/1962
Baden-Powell (368): Susquenango 1925-1998 (368)             Insurance Company of North America                        Unknown           3/19/1962   3/19/1963    3/19/1962     3/19/1963
Baden-Powell (368): Susquenango 1925-1998 (368)             Insurance Company of North America                        Unknown           3/19/1963   3/19/1964    3/19/1963     3/19/1964
Baden-Powell (368): Susquenango 1925-1998 (368)             Insurance Company of North America                        Unknown           3/19/1964   3/19/1965    3/19/1964     3/19/1965
Baden-Powell (368): Susquenango 1925-1998 (368)             Insurance Company of North America                        Unknown           3/19/1965   3/19/1966    3/19/1965     3/19/1966
Baden-Powell (368): Susquenango 1925-1998 (368)             Insurance Company of North America                        Unknown           3/19/1966   3/19/1967    3/19/1966     3/19/1967
Baden-Powell (368): Susquenango 1925-1998 (368)             Insurance Company of North America                        AGP 57 03         3/19/1966   3/19/1967    3/19/1966     3/19/1967
Baden-Powell (368): Susquenango 1925-1998 (368)             Insurance Company of North America                        AGP 57 03         3/19/1967   3/19/1968    3/19/1967     3/19/1968
Baden-Powell (368): Susquenango 1925-1998 (368)             Insurance Company of North America                        Unknown           3/19/1967   3/19/1968    3/19/1967     3/19/1968
Baden-Powell (368): Susquenango 1925-1998 (368)             Insurance Company of North America                        Unknown           3/19/1968   3/19/1969    3/19/1968     3/19/1969




                                                                                               4
                                           Case 20-10343-LSS         Doc 4107                Filed 05/16/21        Page 287 of 510



                                                                                                                                                           Council       Council
             Current Council: Predecessor Council                              Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                          Start Date1   End Date
Baden-Powell (368): Susquenango 1925-1998 (368)       Insurance Company of North America                        AGP 57 03         3/19/1968   3/19/1969    3/19/1968     3/19/1969
Baden-Powell (368): Susquenango 1925-1998 (368)       Insurance Company of North America                        Unknown           3/19/1969   3/19/1970    3/19/1969     3/19/1970
Baden-Powell (368): Susquenango 1925-1998 (368)       Insurance Company of North America                        Unknown           3/19/1970   3/19/1971    3/19/1970     3/19/1971
Baden-Powell (368): Susquenango 1925-1998 (368)       Insurance Company of North America                        Unknown           3/19/1971   3/19/1972    3/19/1971     3/19/1972
Baden-Powell (368): Susquenango 1925-1998 (368)       Insurance Company of North America                        Unknown           3/19/1972   3/19/1973    3/19/1972     3/19/1973
Baden-Powell (368): Susquenango 1925-1998 (368)       Insurance Company of North America                        Unknown           3/19/1973   3/19/1974    3/19/1973     3/19/1974
Baden-Powell (368): Susquenango 1925-1998 (368)       Insurance Company of North America                        Unknown           3/19/1974    1/1/1975    3/19/1974      1/1/1975
Baden-Powell (368): Susquenango 1925-1998 (368)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Baden-Powell (368): Susquenango 1925-1998 (368)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Baden-Powell (368): Susquenango 1925-1998 (368)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 52        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Baden-Powell (368): Susquenango 1925-1998 (368)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Baden-Powell (368): Susquenango 1925-1998 (368)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220004         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Baden-Powell (368): Susquenango 1925-1998 (368)       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Baden-Powell (368): Tioughnioga 1940-1975 (383)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      7/1/1972     1/1/1973
Baden-Powell (368): Tioughnioga 1940-1975 (383)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      7/1/1972     1/1/1973
Baden-Powell (368): Tioughnioga 1940-1975 (383)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Baden-Powell (368): Tioughnioga 1940-1975 (383)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Baden-Powell (368): Tioughnioga 1940-1975 (383)       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Baden-Powell (368): Tioughnioga 1940-1975 (383)       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Baden-Powell (368): Tioughnioga 1940-1975 (383)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Baden-Powell (368): Tioughnioga 1940-1975 (383)       Insurance Company of North America                        X OT 3 14 17       1/1/1975   5/14/1975      1/1/1975    5/14/1975
Baden-Powell (368): Tioughnioga 1940-1975 (383)       Insurance Company of North America                        GLP 37 99 52       1/1/1975   5/14/1975      1/1/1975    5/14/1975
Baltimore Area (220): Baltimore Area (220)            Hartford Fire Insurance Company                           30 CBP 104757      1/1/1970    1/1/1971      1/1/1970     1/1/1971
Baltimore Area (220): Baltimore Area (220)            Hartford Fire Insurance Company                           30 CBP 108939      1/1/1971    1/1/1972      1/1/1971     1/1/1972
Baltimore Area (220): Baltimore Area (220)            Hartford Fire Insurance Company                           30 CBP 108939      1/1/1972    1/1/1973      1/1/1972     1/1/1973
Baltimore Area (220): Baltimore Area (220)            Hartford Fire Insurance Company                           30 CBP 108939      1/1/1973    5/1/1973      1/1/1973     5/1/1973
Baltimore Area (220): Baltimore Area (220)            Hartford Fire Insurance Company                           30 CBP 108939      5/1/1973    1/1/1974      5/1/1973     1/1/1974
Baltimore Area (220): Baltimore Area (220)            Hartford Fire Insurance Company                           30 CBP 115631      1/1/1974    1/1/1975      1/1/1974     1/1/1975
Baltimore Area (220): Baltimore Area (220)            Hartford Fire Insurance Company                           30 CBP 115631      1/1/1975    1/1/1976      1/1/1975     1/1/1976
Baltimore Area (220): Baltimore Area (220)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Baltimore Area (220): Baltimore Area (220)            Hartford Fire Insurance Company                           30 CBP 115631      1/1/1976    1/1/1977      1/1/1976     1/1/1977
Baltimore Area (220): Baltimore Area (220)            American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Baltimore Area (220): Baltimore Area (220)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 65        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Baltimore Area (220): Baltimore Area (220)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Baltimore Area (220): Baltimore Area (220)            Hartford Fire Insurance Company                           30 CBP 115827      1/1/1977    1/1/1978      1/1/1977     1/1/1978
Baltimore Area (220): Baltimore Area (220)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1220113         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Baltimore Area (220): Baltimore Area (220)            American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Baltimore Area (220): Baltimore Area (220)            Hartford Fire Insurance Company                           30 CBP 115827      1/1/1978    1/1/1979      1/1/1978     1/1/1979
Baltimore Area (220): Baltimore Area (220)            Hartford Fire Insurance Company                           30 CBP 115827      1/1/1979    1/1/1980      1/1/1979     1/1/1980
Bay Area (574): Bay Area (574)                        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Bay Area (574): Bay Area (574)                        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Bay Area (574): Bay Area (574)                        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Bay Area (574): Bay Area (574)                        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Bay Area (574): Bay Area (574)                        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Bay Area (574): Bay Area (574)                        New Hampshire Insurance Company                           Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Bay Area (574): Bay Area (574)                        New Hampshire Insurance Company                           GLA 21 02 76       1/1/1976    1/1/1977      1/1/1976     1/1/1977
Bay Area (574): Bay Area (574)                        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Bay Area (574): Bay Area (574)                        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Bay Area (574): Bay Area (574)                        National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 79        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Bay Area (574): Bay Area (574)                        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220210         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Bay Area (574): Bay Area (574)                        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Bay Area (574): Bay Area (574)                        New Hampshire Insurance Company                           GLA 33 23 36       1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                         5
                                            Case 20-10343-LSS         Doc 4107                Filed 05/16/21        Page 288 of 510



                                                                                                                                                            Council       Council
              Current Council: Predecessor Council                              Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                           Start Date1   End Date
Bay-Lakes (635): Badger 1926-1973 (622)                Insurance Company of North America                        SBL 4 69 47       6/24/1968   6/24/1969    6/24/1968     6/24/1969
Bay-Lakes (635): Badger 1926-1973 (622)                Insurance Company of North America                        SBL 4 69 47       6/24/1969   6/24/1970    6/24/1969     6/24/1970
Bay-Lakes (635): Badger 1926-1973 (622)                Insurance Company of North America                        SBL 4 69 47       6/24/1970   6/24/1971    6/24/1970     6/24/1971
Bay-Lakes (635): Badger 1926-1973 (622)                Insurance Company of North America                        SBL 51563         6/24/1971   6/24/1972    6/24/1971     6/24/1972
Bay-Lakes (635): Badger 1926-1973 (622)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    6/24/1972      1/1/1973
Bay-Lakes (635): Badger 1926-1973 (622)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    6/24/1972      1/1/1973
Bay-Lakes (635): Badger 1926-1973 (622)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Bay-Lakes (635): Badger 1926-1973 (622)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Bay-Lakes (635): Bay-Lakes (635)                       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      7/1/1973     1/1/1974
Bay-Lakes (635): Bay-Lakes (635)                       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      7/1/1973     1/1/1974
Bay-Lakes (635): Bay-Lakes (635)                       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Bay-Lakes (635): Bay-Lakes (635)                       New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Bay-Lakes (635): Bay-Lakes (635)                       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Bay-Lakes (635): Bay-Lakes (635)                       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Bay-Lakes (635): Bay-Lakes (635)                       National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 45        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Bay-Lakes (635): Bay-Lakes (635)                       New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Bay-Lakes (635): Bay-Lakes (635)                       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Bay-Lakes (635): Bay-Lakes (635)                       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220261         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          Insurance Company of North America                        SBL 4 53 79       2/10/1966   2/10/1967    2/10/1966     2/10/1967
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          Insurance Company of North America                        SBL-4-15-27       2/10/1967   2/10/1968    2/10/1967     2/10/1968
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          Insurance Company of North America                        SBL 4 13 34       2/10/1968   2/10/1969    2/10/1968     2/10/1969
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          Insurance Company of North America                        SBL 4 15 46       2/10/1969   2/10/1970    2/10/1969     2/10/1970
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          Insurance Company of North America                        SBL 41553         2/10/1970   2/10/1971    2/10/1970     2/10/1971
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          Insurance Company of North America                        SBL 4 15 61       2/10/1971   2/10/1972    2/10/1971     2/10/1972
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      2/1/1972     1/1/1973
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      2/1/1972     1/1/1973
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 94        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220144         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Bay-Lakes (635): Hiawathaland 1945-2012 (261)          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Bay-Lakes (635): Kettle Moraine 1935-1973 (632)        Insurance Company of North America                        SBL 45395          1/1/1967    1/1/1968      1/1/1967     1/1/1968
Bay-Lakes (635): Kettle Moraine 1935-1973 (632)        Insurance Company of North America                        SBL 45395          1/1/1968    1/1/1969      1/1/1968     1/1/1969
Bay-Lakes (635): Kettle Moraine 1935-1973 (632)        Insurance Company of North America                        SBL 45395          1/1/1969    1/1/1970      1/1/1969     1/1/1970
Bay-Lakes (635): Kettle Moraine 1935-1973 (632)        Insurance Company of North America                        SBL 51311          1/1/1970    1/1/1971      1/1/1970     1/1/1971
Bay-Lakes (635): Kettle Moraine 1935-1973 (632)        Insurance Company of North America                        SBL 51311          1/1/1971    1/1/1972      1/1/1971     1/1/1972
Bay-Lakes (635): Kettle Moraine 1935-1973 (632)        Insurance Company of North America                        SBL 51311          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Bay-Lakes (635): Kettle Moraine 1935-1973 (632)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Bay-Lakes (635): Kettle Moraine 1935-1973 (632)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Bay-Lakes (635): Kettle Moraine 1935-1973 (632)        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Bay-Lakes (635): Kettle Moraine 1935-1973 (632)        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Bay-Lakes (635): Nicolet Area 1934-1973 (621)          Insurance Company of North America                        SBL-4-15-18        7/1/1964    7/1/1965      7/1/1964     7/1/1965
Bay-Lakes (635): Nicolet Area 1934-1973 (621)          Insurance Company of North America                        SBL-4-15-18        7/1/1965    7/1/1966      7/1/1965     7/1/1966
Bay-Lakes (635): Nicolet Area 1934-1973 (621)          Insurance Company of North America                        SBL-4-15-18        7/1/1966    7/1/1967      7/1/1966     7/1/1967
Bay-Lakes (635): Nicolet Area 1934-1973 (621)          Insurance Company of North America                        SBL-4-15-29        7/1/1967    7/1/1968      7/1/1967     7/1/1968
Bay-Lakes (635): Nicolet Area 1934-1973 (621)          Insurance Company of North America                        SBL 4 15 41        7/1/1968    7/1/1969      7/1/1968     7/1/1969
Bay-Lakes (635): Nicolet Area 1934-1973 (621)          Insurance Company of North America                        SBL 4 15 48        7/1/1969    7/1/1970      7/1/1969     7/1/1970




                                                                                          6
                                            Case 20-10343-LSS         Doc 4107                Filed 05/16/21        Page 289 of 510



                                                                                                                                                             Council       Council
             Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                            Start Date1   End Date
Bay-Lakes (635): Nicolet Area 1934-1973 (621)          Insurance Company of North America                        SBL 4 15 55        7/1/1970     7/1/1971      7/1/1970     7/1/1971
Bay-Lakes (635): Nicolet Area 1934-1973 (621)          Insurance Company of North America                        SBL 41567          7/1/1971     7/1/1972      7/1/1971     7/1/1972
Bay-Lakes (635): Nicolet Area 1934-1973 (621)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      7/1/1972     1/1/1973
Bay-Lakes (635): Nicolet Area 1934-1973 (621)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      7/1/1972     1/1/1973
Bay-Lakes (635): Nicolet Area 1934-1973 (621)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Bay-Lakes (635): Nicolet Area 1934-1973 (621)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Bay-Lakes (635): Nicolet Area 1934-1973 (621)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Bay-Lakes (635): Nicolet Area 1934-1973 (621)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Bay-Lakes (635): Twin Lakes 1935-1973 (630)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Bay-Lakes (635): Twin Lakes 1935-1973 (630)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Bay-Lakes (635): Twin Lakes 1935-1973 (630)            Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Bay-Lakes (635): Twin Lakes 1935-1973 (630)            Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Bay-Lakes (635): Valley 1925-1973 (635)                Insurance Company of North America                        SBL 4 69 05       2/15/1970    2/15/1971    2/15/1970     2/15/1971
Bay-Lakes (635): Valley 1925-1973 (635)                Insurance Company of North America                        SBL 5 13 97       2/15/1971    2/15/1972    2/15/1971     2/15/1972
Bay-Lakes (635): Valley 1925-1973 (635)                Insurance Company of North America                        SBL 5 13 97       2/15/1972    2/15/1973    2/15/1972     2/15/1973
Bay-Lakes (635): Valley 1925-1973 (635)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Bay-Lakes (635): Valley 1925-1973 (635)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974    2/15/1973      1/1/1974
Bay-Lakes (635): Valley 1925-1973 (635)                Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Bay-Lakes (635): Valley 1925-1973 (635)                Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Bay-Lakes (635): Waumegesako 1940-1973 (625)           Insurance Company of North America                        SBL 5 04 23       5/25/1968    5/25/1969    5/25/1968     5/25/1969
Bay-Lakes (635): Waumegesako 1940-1973 (625)           Insurance Company of North America                        SBL 5 04 23       5/25/1969    5/25/1970    5/25/1969     5/25/1970
Bay-Lakes (635): Waumegesako 1940-1973 (625)           Insurance Company of North America                        SBL 5 04 23       5/25/1970    5/25/1971    5/25/1970     5/25/1971
Bay-Lakes (635): Waumegesako 1940-1973 (625)           Insurance Company of North America                        SBL 5 15 42       5/25/1971    5/25/1972    5/25/1971     5/25/1972
Bay-Lakes (635): Waumegesako 1940-1973 (625)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Bay-Lakes (635): Waumegesako 1940-1973 (625)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Bay-Lakes (635): Waumegesako 1940-1973 (625)           Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Bay-Lakes (635): Waumegesako 1940-1973 (625)           Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Black Hills Area (695): Black Hills Area (695)         Indemnity Insurance Company of North America              730859            9/15/1960    9/15/1961    9/15/1960     9/15/1961
Black Hills Area (695): Black Hills Area (695)         Indemnity Insurance Company of North America              730859            9/15/1961    9/15/1962    9/15/1961     9/15/1962
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        758883            9/15/1962    9/15/1963    9/15/1962     9/15/1963
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        758883            9/15/1963    9/15/1964    9/15/1963     9/15/1964
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        758883            9/15/1964   10/15/1964    9/15/1964    10/15/1964
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        37010            10/15/1964   10/15/1965   10/15/1964    10/15/1965
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        37010            10/15/1965     4/1/1966   10/15/1965      4/1/1966
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        SBL 37016         10/1/1966    10/1/1967    10/1/1966     10/1/1967
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        SBL 44622         10/1/1967    10/1/1968    10/1/1967     10/1/1968
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        SBL 44640         10/1/1968    10/1/1969    10/1/1968     10/1/1969
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        SBL 44656         10/1/1969    10/1/1970    10/1/1969     10/1/1970
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        SBL 44675         10/1/1970    10/1/1971    10/1/1970     10/1/1971
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        12019             10/1/1970    10/1/1971    10/1/1970     10/1/1971
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        118045            10/1/1971    10/1/1972    10/1/1971     10/1/1972
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        GAL 136151        10/1/1972    10/1/1973    10/1/1972     10/1/1973
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        XBC 9 75 72       10/1/1972    10/1/1973    10/1/1972     10/1/1973
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        XBC 9 75 72       10/1/1973    10/1/1974    10/1/1973     10/1/1974
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        GAL 21 17 76      10/1/1973    10/1/1974    10/1/1973     10/1/1974
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        XBC 9 75 72       10/1/1974    10/1/1975    10/1/1974     10/1/1975
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        GAL214564         10/1/1974    10/1/1975    10/1/1974     10/1/1975
Black Hills Area (695): Black Hills Area (695)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        XBC 9 75 72       10/1/1975    10/1/1976    10/1/1975     10/1/1976
Black Hills Area (695): Black Hills Area (695)         Insurance Company of North America                        GAL214564         10/1/1975    10/1/1976    10/1/1975     10/1/1976
Black Hills Area (695): Black Hills Area (695)         American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Black Hills Area (695): Black Hills Area (695)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 62        1/1/1976     1/1/1977      1/1/1976     1/1/1977




                                                                                          7
                                                 Case 20-10343-LSS         Doc 4107                Filed 05/16/21        Page 290 of 510



                                                                                                                                                                 Council       Council
              Current Council: Predecessor Council                                   Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                Start Date1   End Date
Black Hills Area (695): Black Hills Area (695)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Black Hills Area (695): Black Hills Area (695)              Insurance Company of North America                        Unknown           10/1/1976   10/1/1977    10/1/1976     10/1/1977
Black Hills Area (695): Black Hills Area (695)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1220284         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Black Hills Area (695): Black Hills Area (695)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Black Hills Area (695): Black Hills Area (695)              Insurance Company of North America                        Unknown           10/1/1977   10/1/1978    10/1/1977     10/1/1978
                                                                                                                      650-198J177-A-
Black Hills Area (695): Black Hills Area (695)              Travelers Insurance Company                               IND-88            2/15/1988   2/15/1989    2/15/1988    2/15/1989
Black Swamp Area (449): Put-Han-Sen Area 1930-1992 (449)    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Black Swamp Area (449): Put-Han-Sen Area 1930-1992 (449)    Hartford Accident and Indemnity Company                   45 CBP 130782     3/26/1975   3/26/1976    3/26/1975    3/26/1976
Black Swamp Area (449): Put-Han-Sen Area 1930-1992 (449)    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Black Swamp Area (449): Put-Han-Sen Area 1930-1992 (449)    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Black Swamp Area (449): Put-Han-Sen Area 1930-1992 (449)    National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 01        1/1/1976    1/1/1977     1/1/1976     1/1/1977
Black Swamp Area (449): Put-Han-Sen Area 1930-1992 (449)    Hartford Accident and Indemnity Company                   45 CBP 130782     3/26/1976   3/26/1977    3/26/1976    3/26/1977
Black Swamp Area (449): Put-Han-Sen Area 1930-1992 (449)    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
Black Swamp Area (449): Put-Han-Sen Area 1930-1992 (449)    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220054         1/1/1977    1/1/1978     1/1/1977     1/1/1978
Black Swamp Area (449): Put-Han-Sen Area 1930-1992 (449)    Hartford Accident and Indemnity Company                   45 CBP 130782     3/26/1977   3/26/1978    3/26/1977    3/26/1978
Black Swamp Area (449): Shawnee 1926-1992 (452)             General Accident Insurance Company of America             375514            7/20/1961   7/20/1962    7/20/1961    7/20/1962
Black Swamp Area (449): Shawnee 1926-1992 (452)             General Accident Insurance Company of America             375514            7/20/1962   7/20/1963    7/20/1962    7/20/1963
Black Swamp Area (449): Shawnee 1926-1992 (452)             General Accident Insurance Company of America             375514            7/20/1963   7/20/1964    7/20/1963    7/20/1964
Black Swamp Area (449): Shawnee 1926-1992 (452)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Black Swamp Area (449): Shawnee 1926-1992 (452)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 02        1/1/1976    1/1/1977     1/1/1976     1/1/1977
Black Swamp Area (449): Shawnee 1926-1992 (452)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Black Swamp Area (449): Shawnee 1926-1992 (452)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Black Swamp Area (449): Shawnee 1926-1992 (452)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
Black Swamp Area (449): Shawnee 1926-1992 (452)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220055         1/1/1977    1/1/1978     1/1/1977     1/1/1978
Black Warrior (006): Black Warrior (006)                    Insurance Company of North America                        SBL 45386          6/1/1966    6/1/1967     6/1/1966     6/1/1967
Black Warrior (006): Black Warrior (006)                    Insurance Company of North America                        SBL 45386          6/1/1967    6/1/1968     6/1/1967     6/1/1968
Black Warrior (006): Black Warrior (006)                    Insurance Company of North America                        SBL 45386          6/1/1968    6/1/1969     6/1/1968     6/1/1969
Black Warrior (006): Black Warrior (006)                    Insurance Company of North America                        SBL 51185          6/1/1969    6/1/1970     6/1/1969     6/1/1970
Black Warrior (006): Black Warrior (006)                    Insurance Company of North America                        SBL 51185          6/1/1970    6/1/1971     6/1/1970     6/1/1971
Black Warrior (006): Black Warrior (006)                    Insurance Company of North America                        SBL 51185          6/1/1971    6/1/1972     6/1/1971     6/1/1972
Black Warrior (006): Black Warrior (006)                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973     6/1/1972     1/1/1973
Black Warrior (006): Black Warrior (006)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973     6/1/1972     1/1/1973
Black Warrior (006): Black Warrior (006)                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974     1/1/1973     1/1/1974
Black Warrior (006): Black Warrior (006)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974     1/1/1973     1/1/1974
Black Warrior (006): Black Warrior (006)                    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975     1/1/1974     1/1/1975
Black Warrior (006): Black Warrior (006)                    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975     1/1/1974     1/1/1975
Black Warrior (006): Black Warrior (006)                    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Black Warrior (006): Black Warrior (006)                    New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977     1/1/1976     1/1/1977
Black Warrior (006): Black Warrior (006)                    National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 14        1/1/1976    1/1/1977     1/1/1976     1/1/1977
Black Warrior (006): Black Warrior (006)                    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Black Warrior (006): Black Warrior (006)                    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Black Warrior (006): Black Warrior (006)                    National Union Fire Insurance Company of Pittsburgh, PA   BE 1219863         1/1/1977    1/1/1978     1/1/1977     1/1/1978
Black Warrior (006): Black Warrior (006)                    New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978     1/1/1977     1/1/1978
Black Warrior (006): Black Warrior (006)                    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
Blackhawk Area (660): Blackhawk Area 1971- (660)            Insurance Company of North America                        SBL 25062         3/13/1967   3/13/1968    3/13/1967    3/13/1968
Blackhawk Area (660): Blackhawk Area 1971- (660)            Insurance Company of North America                        SBL 48 903        3/13/1968   3/13/1969    3/13/1968    3/13/1969
Blackhawk Area (660): Blackhawk Area 1971- (660)            Insurance Company of North America                        SBL 48907         3/13/1969   3/13/1970    3/13/1969    3/13/1970
Blackhawk Area (660): Blackhawk Area 1971- (660)            Insurance Company of North America                        SBL 48909         3/13/1970   3/13/1971    3/13/1970    3/13/1971
Blackhawk Area (660): Blackhawk Area 1971- (660)            Insurance Company of North America                        Unknown           3/13/1971    7/1/1971    3/13/1971     7/1/1971
Blackhawk Area (660): Blackhawk Area 1971- (660)            Insurance Company of North America                        Unknown            7/1/1971    7/1/1972     7/1/1971     7/1/1972
Blackhawk Area (660): Blackhawk Area 1971- (660)            Insurance Company of North America                        XBC 66384         3/13/1972   3/13/1973    3/13/1972    3/13/1973




                                                                                               8
                                           Case 20-10343-LSS         Doc 4107                Filed 05/16/21        Page 291 of 510



                                                                                                                                                           Council       Council
             Current Council: Predecessor Council                              Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                          Start Date1   End Date
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        XBC 6 63 84       3/13/1972   3/13/1973    3/13/1972     3/13/1973
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        Unknown            7/1/1972    7/1/1973      7/1/1972     7/1/1973
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        XBC 6 63 84       3/13/1973   3/13/1974    3/13/1973     3/13/1974
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        XBC 66384         3/13/1973   3/13/1974    3/13/1973     3/13/1974
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        Unknown            7/1/1973   3/13/1974      7/1/1973    3/13/1974
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        XBC 66384         3/13/1974   3/13/1975    3/13/1974     3/13/1975
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        XBC 6 63 84       3/13/1974   3/13/1975    3/13/1974     3/13/1975
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        GAL 21 xx xx      3/13/1974   3/13/1975    3/13/1974     3/13/1975
Blackhawk Area (660): Blackhawk Area 1971- (660)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        XBC 11 31 12      3/13/1975   3/13/1976    3/13/1975     3/13/1976
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        GAL 21 10 26      3/13/1975   3/13/1976    3/13/1975     3/13/1976
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        XBC 113112        3/13/1975   3/13/1976    3/13/1975     3/13/1976
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        Unknown            7/1/1975    7/1/1976      7/1/1975     7/1/1976
Blackhawk Area (660): Blackhawk Area 1971- (660)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 24        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Blackhawk Area (660): Blackhawk Area 1971- (660)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Blackhawk Area (660): Blackhawk Area 1971- (660)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        GAL 21 10 48      3/13/1976   3/13/1977    3/13/1976     3/13/1977
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        XBC 113112        3/13/1976   3/13/1977    3/13/1976     3/13/1977
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        Unknown            7/1/1976    7/1/1977      7/1/1976     7/1/1977
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        Unknown            7/1/1976    7/1/1977      7/1/1976     7/1/1977
Blackhawk Area (660): Blackhawk Area 1971- (660)      National Union Fire Insurance Company of Pittsburgh, PA   CE 115 53 39       1/1/1977    1/1/1978      1/1/1977     1/1/1978
Blackhawk Area (660): Blackhawk Area 1971- (660)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Blackhawk Area (660): Blackhawk Area 1971- (660)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1219970         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        GAL 21 09 06      3/13/1977    1/1/1978    3/13/1977      1/1/1978
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        XBC 113112        3/13/1977   3/13/1978    3/13/1977     3/13/1978
Blackhawk Area (660): Blackhawk Area 1971- (660)      Insurance Company of North America                        Unknown            7/1/1977    7/1/1978      7/1/1977     7/1/1978
Blue Grass (204): Blue Grass 1963- (204)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    6/16/1972      1/1/1973
Blue Grass (204): Blue Grass 1963- (204)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    6/16/1972      1/1/1973
Blue Grass (204): Blue Grass 1963- (204)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Blue Grass (204): Blue Grass 1963- (204)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Blue Grass (204): Blue Grass 1963- (204)              Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Blue Grass (204): Blue Grass 1963- (204)              Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Blue Grass (204): Blue Grass 1963- (204)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Blue Grass (204): Blue Grass 1963- (204)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Blue Grass (204): Blue Grass 1963- (204)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Blue Grass (204): Blue Grass 1963- (204)              New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Blue Grass (204): Blue Grass 1963- (204)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 51        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Blue Grass (204): Blue Grass 1963- (204)              New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Blue Grass (204): Blue Grass 1963- (204)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1219999         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Blue Grass (204): Blue Grass 1963- (204)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Blue Grass (204): Lonesome Pine 1934-1979 (203)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      2/1/1972     1/1/1973
Blue Grass (204): Lonesome Pine 1934-1979 (203)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      2/1/1972     1/1/1973
Blue Grass (204): Lonesome Pine 1934-1979 (203)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Blue Grass (204): Lonesome Pine 1934-1979 (203)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Blue Grass (204): Lonesome Pine 1934-1979 (203)       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Blue Grass (204): Lonesome Pine 1934-1979 (203)       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Blue Grass (204): Lonesome Pine 1934-1979 (203)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Blue Grass (204): Lonesome Pine 1934-1979 (203)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Blue Grass (204): Lonesome Pine 1934-1979 (203)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 55        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Blue Grass (204): Lonesome Pine 1934-1979 (203)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Blue Grass (204): Lonesome Pine 1934-1979 (203)       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Blue Grass (204): Lonesome Pine 1934-1979 (203)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220103         1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                         9
                                            Case 20-10343-LSS                 Doc 4107              Filed 05/16/21          Page 292 of 510



                                                                                                                                                                     Council       Council
              Current Council: Predecessor Council                                      Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                    Start Date1   End Date
Blue Mountain (604): Blue Mountain (604)                       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Blue Mountain (604): Blue Mountain (604)                       American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Blue Mountain (604): Blue Mountain (604)                       National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 27        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Blue Mountain (604): Blue Mountain (604)                       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Blue Mountain (604): Blue Mountain (604)                       American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Blue Mountain (604): Blue Mountain (604)                       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220246         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Blue Ridge (551): Blue Ridge (551)                             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Blue Ridge (551): Blue Ridge (551)                             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Blue Ridge (551): Blue Ridge (551)                             National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 59        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Blue Ridge (551): Blue Ridge (551)                             American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Blue Ridge (551): Blue Ridge (551)                             American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Blue Ridge (551): Blue Ridge (551)                             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220281         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Blue Ridge Mountains (599): Blue Ridge Mountains 1972- (599)   Royal Globe Insurance Company                             Unknown            1/1/1974     1/1/1975      1/1/1974     1/1/1975
Blue Ridge Mountains (599): Blue Ridge Mountains 1972- (599)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Blue Ridge Mountains (599): Blue Ridge Mountains 1972- (599)   Royal Globe Insurance Company                             Unknown            1/1/1975     1/1/1976      1/1/1975     1/1/1976
Blue Ridge Mountains (599): Blue Ridge Mountains 1972- (599)   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Blue Ridge Mountains (599): Blue Ridge Mountains 1972- (599)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Blue Ridge Mountains (599): Blue Ridge Mountains 1972- (599)   Royal Insurance Co. of America                            Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Blue Ridge Mountains (599): Blue Ridge Mountains 1972- (599)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 13        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Blue Ridge Mountains (599): Blue Ridge Mountains 1972- (599)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Blue Ridge Mountains (599): Blue Ridge Mountains 1972- (599)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220234         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Blue Ridge Mountains (599): Blue Ridge Mountains 1972- (599)   Royal Insurance Co. of America                            Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Blue Ridge Mountains (599): Piedmont Area 1932-1972 (594)      Insurance Company of North America                        LAB 1 72 22        4/1/1966     4/1/1967      4/1/1966     4/1/1967
Blue Ridge Mountains (599): Piedmont Area 1932-1972 (594)      Insurance Company of North America                        LAB 1 72 22        4/1/1967     4/1/1968      4/1/1967     4/1/1968
Blue Ridge Mountains (599): Piedmont Area 1932-1972 (594)      Insurance Company of North America                        LAB 1 72 22        4/1/1968     4/1/1969      4/1/1968     4/1/1969
Blue Ridge Mountains (599): Piedmont Area 1932-1972 (594)      Insurance Company of North America                        LAB 2 21 33        4/1/1969     4/1/1970      4/1/1969     4/1/1970
Blue Ridge Mountains (599): Piedmont Area 1932-1972 (594)      Insurance Company of North America                        LAB 2 21 33        4/1/1970     4/1/1971      4/1/1970     4/1/1971
Blue Ridge Mountains (599): Piedmont Area 1932-1972 (594)      Insurance Company of North America                        LAB 2 21 33        4/1/1971     4/1/1972      4/1/1971     4/1/1972
Buckeye (436): Buckeye 1958- (436)                             American States Insurance Company                         CL841-350        12/15/1973   12/15/1974   12/15/1973    12/15/1974
Buckeye (436): Buckeye 1958- (436)                             American States Insurance Company                         SU 11399         12/15/1973   12/15/1974   12/15/1973    12/15/1974
Buckeye (436): Buckeye 1958- (436)                             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Buckeye (436): Buckeye 1958- (436)                             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Buckeye (436): Buckeye 1958- (436)                             American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Buckeye (436): Buckeye 1958- (436)                             National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 95        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Buckeye (436): Buckeye 1958- (436)                             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220048         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Buckeye (436): Buckeye 1958- (436)                             American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Buckeye (436): Columbiana 1953-1991 (455)                      Insurance Company of North America                        SBL 50425         6/11/1968    6/11/1969    6/11/1968     6/11/1969
Buckeye (436): Columbiana 1953-1991 (455)                      Insurance Company of North America                        SBL 50425         6/11/1969    6/11/1970    6/11/1969     6/11/1970
Buckeye (436): Columbiana 1953-1991 (455)                      Insurance Company of North America                        SBL 50425         6/11/1970    6/11/1971    6/11/1970     6/11/1971
Buckeye (436): Columbiana 1953-1991 (455)                      Insurance Company of North America                        SBL 51560         6/11/1971    6/11/1972    6/11/1971     6/11/1972
Buckeye (436): Columbiana 1953-1991 (455)                      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Buckeye (436): Columbiana 1953-1991 (455)                      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Buckeye (436): Columbiana 1953-1991 (455)                      National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 03        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Buckeye (436): Columbiana 1953-1991 (455)                      American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Buckeye (436): Columbiana 1953-1991 (455)                      American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Buckeye (436): Columbiana 1953-1991 (455)                      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220056         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Buckskin (617): Appalachian 1946-1956 (673)                    Insurance Company of North America                        SBL 5 04 29       7/23/1968    7/23/1969    7/23/1968     7/23/1969
Buckskin (617): Appalachian 1946-1956 (673)                    Insurance Company of North America                        SBL 5 04 29       7/23/1969    7/23/1970    7/23/1969     7/23/1970
Buckskin (617): Appalachian 1946-1956 (673)                    Insurance Company of North America                        SBL 5 04 29       7/23/1970    7/23/1971    7/23/1970     7/23/1971
Buckskin (617): Appalachian 1946-1956 (673)                    Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971     5/1/1972      5/1/1971     5/1/1972
Buckskin (617): Appalachian 1946-1956 (673)                    Hartford Accident and Indemnity Company                   10CA43315         9/21/1971     1/1/1972    9/21/1971      1/1/1972
Buckskin (617): Appalachian 1956-1986 (707)                    Insurance Company of North America                        SBL 51578         7/23/1971    12/4/1971    7/23/1971     12/4/1971




                                                                                                  10
                                             Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 293 of 510



                                                                                                                                                             Council       Council
              Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                            Start Date1   End Date
Buckskin (617): Appalachian 1956-1986 (707)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Buckskin (617): Appalachian 1956-1986 (707)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
Buckskin (617): Appalachian 1956-1986 (707)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buckskin (617): Appalachian 1956-1986 (707)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buckskin (617): Appalachian 1956-1986 (707)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Buckskin (617): Appalachian 1956-1986 (707)             New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Appalachian 1956-1986 (707)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Appalachian 1956-1986 (707)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Appalachian 1956-1986 (707)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220249         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buckskin (617): Appalachian 1956-1986 (707)             New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buckskin (617): Appalachian 1956-1986 (707)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buckskin (617): Appalachian 1986-1991 (707)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buckskin (617): Appalachian 1986-1991 (707)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buckskin (617): Appalachian 1986-1991 (707)             Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Buckskin (617): Appalachian 1986-1991 (707)             Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Buckskin (617): Buckskin 1949- (617)                    Insurance Company of North America                        XBC 22636         4/10/1966   4/10/1967    4/10/1966     4/10/1967
Buckskin (617): Buckskin 1949- (617)                    Aetna Casualty and Surety Company                         29AL010580        4/10/1966   4/10/1967    4/10/1966     4/10/1967
Buckskin (617): Buckskin 1949- (617)                    Insurance Company of North America                        XBC 22636         4/10/1967   4/10/1968    4/10/1967     4/10/1968
Buckskin (617): Buckskin 1949- (617)                    Insurance Company of North America                        XBC 22636         4/10/1968   4/10/1969    4/10/1968     4/10/1969
Buckskin (617): Buckskin 1949- (617)                    Insurance Company of North America                        XBC 2 29 75       4/10/1969   4/10/1970    4/10/1969     4/10/1970
Buckskin (617): Buckskin 1949- (617)                    Insurance Company of North America                        XBC 2 29 75       4/10/1970   4/10/1971    4/10/1970     4/10/1971
Buckskin (617): Buckskin 1949- (617)                    Insurance Company of North America                        XBC 2 29 75       4/10/1971   4/10/1972    4/10/1971     4/10/1972
Buckskin (617): Buckskin 1949- (617)                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buckskin (617): Buckskin 1949- (617)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buckskin (617): Buckskin 1949- (617)                    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Buckskin (617): Buckskin 1949- (617)                    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Buckskin (617): Buckskin 1949- (617)                    National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 33        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Buckskin 1949- (617)                    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220250         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buckskin (617): Central West Virginia 1941-1990 (616)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    1/25/1972      1/1/1973
Buckskin (617): Central West Virginia 1941-1990 (616)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    1/25/1972      1/1/1973
Buckskin (617): Central West Virginia 1941-1990 (616)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buckskin (617): Central West Virginia 1941-1990 (616)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buckskin (617): Central West Virginia 1941-1990 (616)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Buckskin (617): Central West Virginia 1941-1990 (616)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Buckskin (617): Central West Virginia 1941-1990 (616)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Buckskin (617): Central West Virginia 1941-1990 (616)   Insurance Company of North America                        GLP 61 92 32       1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Central West Virginia 1941-1990 (616)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Central West Virginia 1941-1990 (616)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 34        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Central West Virginia 1941-1990 (616)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 32        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Central West Virginia 1941-1990 (616)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Central West Virginia 1941-1990 (616)   Insurance Company of North America                        GLP 65 21 69       1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buckskin (617): Central West Virginia 1941-1990 (616)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buckskin (617): Central West Virginia 1941-1990 (616)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220251         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buckskin (617): Chief Cornstalk 1954-1990 (756)         Insurance Company of North America                        SBL 4 32 79       5/29/1970   5/29/1971    5/29/1970     5/29/1971
Buckskin (617): Chief Cornstalk 1954-1990 (756)         Insurance Company of North America                        Unknown           5/29/1971   5/29/1972    5/29/1971     5/29/1972
Buckskin (617): Chief Cornstalk 1954-1990 (756)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    5/29/1972      1/1/1973
Buckskin (617): Chief Cornstalk 1954-1990 (756)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    5/29/1972      1/1/1973
Buckskin (617): Chief Cornstalk 1954-1990 (756)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buckskin (617): Chief Cornstalk 1954-1990 (756)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buckskin (617): Chief Cornstalk 1954-1990 (756)         Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Buckskin (617): Chief Cornstalk 1954-1990 (756)         Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Buckskin (617): Chief Cornstalk 1954-1990 (756)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976




                                                                                           11
                                             Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 294 of 510



                                                                                                                                                             Council       Council
              Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                            Start Date1   End Date
Buckskin (617): Chief Cornstalk 1954-1990 (756)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Chief Cornstalk 1954-1990 (756)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Chief Cornstalk 1954-1990 (756)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 38        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Chief Cornstalk 1954-1990 (756)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1220254         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buckskin (617): Chief Cornstalk 1954-1990 (756)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buckskin (617): Kootaga Area 1933-1991 (618)            Insurance Company of North America                        SBL 4 29 97        6/1/1965    6/1/1966      6/1/1965     6/1/1966
Buckskin (617): Kootaga Area 1933-1991 (618)            Insurance Company of North America                        SBL 4 29 97        6/1/1966    6/1/1967      6/1/1966     6/1/1967
Buckskin (617): Kootaga Area 1933-1991 (618)            Insurance Company of North America                        SBL 4 29 97        6/1/1967    6/1/1968      6/1/1967     6/1/1968
Buckskin (617): Kootaga Area 1933-1991 (618)            Insurance Company of North America                        SBL 5 04 05        6/1/1968    6/1/1969      6/1/1968     6/1/1969
Buckskin (617): Kootaga Area 1933-1991 (618)            Insurance Company of North America                        SBL 5 04 05        6/1/1969    6/1/1970      6/1/1969     6/1/1970
Buckskin (617): Kootaga Area 1933-1991 (618)            Insurance Company of North America                        SBL 5 04 05        6/1/1970    6/1/1971      6/1/1970     6/1/1971
Buckskin (617): Kootaga Area 1933-1991 (618)            Insurance Company of North America                        SBL 5 15 75        6/1/1971    6/1/1972      6/1/1971     6/1/1972
Buckskin (617): Kootaga Area 1933-1991 (618)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      6/1/1972     1/1/1973
Buckskin (617): Kootaga Area 1933-1991 (618)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      6/1/1972     1/1/1973
Buckskin (617): Kootaga Area 1933-1991 (618)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buckskin (617): Kootaga Area 1933-1991 (618)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buckskin (617): Kootaga Area 1933-1991 (618)            Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Buckskin (617): Kootaga Area 1933-1991 (618)            Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Buckskin (617): Kootaga Area 1933-1991 (618)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Buckskin (617): Kootaga Area 1933-1991 (618)            New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Kootaga Area 1933-1991 (618)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Kootaga Area 1933-1991 (618)            American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Kootaga Area 1933-1991 (618)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 39        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Kootaga Area 1933-1991 (618)            New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buckskin (617): Kootaga Area 1933-1991 (618)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1220255         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buckskin (617): Kootaga Area 1933-1991 (618)            American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buckskin (617): Tri-State Area 1935-2014 (672)          Insurance Company of North America                        SBL 4 29 77        4/1/1967    4/1/1968      4/1/1967     4/1/1968
Buckskin (617): Tri-State Area 1935-2014 (672)          Insurance Company of North America                        SBL 4 69 50        4/1/1968    4/1/1969      4/1/1968     4/1/1969
Buckskin (617): Tri-State Area 1935-2014 (672)          Insurance Company of North America                        Unknown            4/1/1969    4/1/1970      4/1/1969     4/1/1970
Buckskin (617): Tri-State Area 1935-2014 (672)          Insurance Company of North America                        Unknown            4/1/1970    4/1/1971      4/1/1970     4/1/1971
Buckskin (617): Tri-State Area 1935-2014 (672)          Insurance Company of North America                        Unknown            4/1/1971    4/1/1972      4/1/1971     4/1/1972
Buckskin (617): Tri-State Area 1935-2014 (672)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      4/1/1972     1/1/1973
Buckskin (617): Tri-State Area 1935-2014 (672)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      4/1/1972     1/1/1973
Buckskin (617): Tri-State Area 1935-2014 (672)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buckskin (617): Tri-State Area 1935-2014 (672)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buckskin (617): Tri-State Area 1935-2014 (672)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Buckskin (617): Tri-State Area 1935-2014 (672)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Buckskin (617): Tri-State Area 1935-2014 (672)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Buckskin (617): Tri-State Area 1935-2014 (672)          New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Tri-State Area 1935-2014 (672)          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Tri-State Area 1935-2014 (672)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 37        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Tri-State Area 1935-2014 (672)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buckskin (617): Tri-State Area 1935-2014 (672)          New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buckskin (617): Tri-State Area 1935-2014 (672)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220253         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buckskin (617): Tri-State Area 1935-2014 (672)          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Bucktail (509): Bucktail (509)                          Insurance Company of North America                        SBL 43267         10/1/1968   10/1/1969    10/1/1968     10/1/1969
Bucktail (509): Bucktail (509)                          Insurance Company of North America                        SBL 43267         10/1/1969   10/1/1970    10/1/1969     10/1/1970
Bucktail (509): Bucktail (509)                          Insurance Company of North America                        SBL 43267         10/1/1970   10/1/1971    10/1/1970     10/1/1971
Bucktail (509): Bucktail (509)                          Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971    5/1/1972      5/1/1971     5/1/1972
Bucktail (509): Bucktail (509)                          Hartford Accident and Indemnity Company                   10CA43315         9/21/1971    1/1/1972    9/21/1971      1/1/1972
Bucktail (509): Bucktail (509)                          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
Bucktail (509): Bucktail (509)                          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973




                                                                                           12
                                                 Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 295 of 510



                                                                                                                                                                 Council       Council
              Current Council: Predecessor Council                                   Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                Start Date1   End Date
Bucktail (509): Bucktail (509)                              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Bucktail (509): Bucktail (509)                              Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Bucktail (509): Bucktail (509)                              Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Bucktail (509): Bucktail (509)                              Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Bucktail (509): Bucktail (509)                              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Bucktail (509): Bucktail (509)                              National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 34        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Bucktail (509): Bucktail (509)                              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Bucktail (509): Bucktail (509)                              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Bucktail (509): Bucktail (509)                              National Union Fire Insurance Company of Pittsburgh, PA   BE 1220089         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Bucktail (509): Bucktail (509)                              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buffalo Trace (156): Buffalo Trace 1955- (156)              Aetna Casualty and Surety Company                         Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Buffalo Trace (156): Buffalo Trace 1955- (156)              Aetna Casualty and Surety Company                         Unknown            1/1/1972    1/1/1973      1/1/1972     1/1/1973
Buffalo Trace (156): Buffalo Trace 1955- (156)              Aetna Casualty and Surety Company                         Unknown            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buffalo Trace (156): Buffalo Trace 1955- (156)              Aetna Casualty and Surety Company                         Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Buffalo Trace (156): Buffalo Trace 1955- (156)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Buffalo Trace (156): Buffalo Trace 1955- (156)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 30        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buffalo Trace (156): Buffalo Trace 1955- (156)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buffalo Trace (156): Buffalo Trace 1955- (156)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buffalo Trace (156): Buffalo Trace 1955- (156)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buffalo Trace (156): Buffalo Trace 1955- (156)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1219976         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buffalo Trail (567): Buffalo Trail (567)                    Insurance Company of North America                        SBL 45419         7/13/1968   7/13/1969    7/13/1968     7/13/1969
Buffalo Trail (567): Buffalo Trail (567)                    Insurance Company of North America                        SBL 45422         7/13/1969   7/13/1970    7/13/1969     7/13/1970
Buffalo Trail (567): Buffalo Trail (567)                    Insurance Company of North America                        Unknown           7/13/1970   7/13/1971    7/13/1970     7/13/1971
Buffalo Trail (567): Buffalo Trail (567)                    Insurance Company of North America                        Unknown           7/13/1971   7/13/1972    7/13/1971     7/13/1972
Buffalo Trail (567): Buffalo Trail (567)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    7/13/1972      1/1/1973
Buffalo Trail (567): Buffalo Trail (567)                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    7/13/1972      1/1/1973
Buffalo Trail (567): Buffalo Trail (567)                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buffalo Trail (567): Buffalo Trail (567)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Buffalo Trail (567): Buffalo Trail (567)                    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Buffalo Trail (567): Buffalo Trail (567)                    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Buffalo Trail (567): Buffalo Trail (567)                    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Buffalo Trail (567): Buffalo Trail (567)                    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buffalo Trail (567): Buffalo Trail (567)                    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buffalo Trail (567): Buffalo Trail (567)                    New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buffalo Trail (567): Buffalo Trail (567)                    National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 83        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Buffalo Trail (567): Buffalo Trail (567)                    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220214         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buffalo Trail (567): Buffalo Trail (567)                    St. Paul Fire and Marine Insurance Company                Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Buffalo Trail (567): Buffalo Trail (567)                    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Caddo Area (584): Caddo Area (584)                          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Caddo Area (584): Caddo Area (584)                          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
Caddo Area (584): Caddo Area (584)                          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Caddo Area (584): Caddo Area (584)                          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Caddo Area (584): Caddo Area (584)                          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Caddo Area (584): Caddo Area (584)                          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Caddo Area (584): Caddo Area (584)                          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Caddo Area (584): Caddo Area (584)                          National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 89        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Caddo Area (584): Caddo Area (584)                          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Caddo Area (584): Caddo Area (584)                          New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Caddo Area (584): Caddo Area (584)                          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Caddo Area (584): Caddo Area (584)                          New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Caddo Area (584): Caddo Area (584)                          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220220         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Caddo Area (584): Caddo Area (584)                          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                               13
                                               Case 20-10343-LSS                      Doc 4107              Filed 05/16/21          Page 296 of 510



                                                                                                                                                                             Council       Council
              Current Council: Predecessor Council                                              Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                            Start Date1   End Date
Calcasieu Area (209): Calcasieu Area (209)                             Insurance Company of North America                        SBL 51302        11/26/1969   11/26/1970   11/26/1969    11/26/1970
Calcasieu Area (209): Calcasieu Area (209)                             Insurance Company of North America                        SBL 51302        11/26/1970   11/26/1971   11/26/1970    11/26/1971
Calcasieu Area (209): Calcasieu Area (209)                             Insurance Company of North America                        SBL 51302        11/26/1971   11/26/1972   11/26/1971    11/26/1972
Calcasieu Area (209): Calcasieu Area (209)                             Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973   11/26/1972      1/1/1973
Calcasieu Area (209): Calcasieu Area (209)                             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973   11/26/1972      1/1/1973
Calcasieu Area (209): Calcasieu Area (209)                             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Calcasieu Area (209): Calcasieu Area (209)                             Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Calcasieu Area (209): Calcasieu Area (209)                             Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Calcasieu Area (209): Calcasieu Area (209)                             Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Calcasieu Area (209): Calcasieu Area (209)                             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Calcasieu Area (209): Calcasieu Area (209)                             American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Calcasieu Area (209): Calcasieu Area (209)                             New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Calcasieu Area (209): Calcasieu Area (209)                             National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 59        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Calcasieu Area (209): Calcasieu Area (209)                             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Calcasieu Area (209): Calcasieu Area (209)                             New Hampshire Insurance Company                           Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Calcasieu Area (209): Calcasieu Area (209)                             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220107         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Calcasieu Area (209): Calcasieu Area (209)                             American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
California Inland Empire (045): Arrowhead Area 1933-1972 (048)         Insurance Company of North America                        SBL 2 28 54       5/17/1965    5/17/1966    5/17/1965     5/17/1966
California Inland Empire (045): Arrowhead Area 1933-1972 (048)         Insurance Company of North America                        SBL 2 28 54       5/17/1966    5/17/1967    5/17/1966     5/17/1967
California Inland Empire (045): Arrowhead Area 1933-1972 (048)         Insurance Company of North America                        SBL 2 28 54       5/17/1967    5/17/1968    5/17/1967     5/17/1968
California Inland Empire (045): Arrowhead Area 1933-1972 (048)         Insurance Company of North America                        SBL 4 59 02       5/17/1968    5/17/1969    5/17/1968     5/17/1969
California Inland Empire (045): Arrowhead Area 1933-1972 (048)         Insurance Company of North America                        SBL 4 59 02       5/17/1969    5/17/1970    5/17/1969     5/17/1970
California Inland Empire (045): Arrowhead Area 1933-1972 (048)         Insurance Company of North America                        SBL 4 59 02       5/17/1970    5/17/1971    5/17/1970     5/17/1971
California Inland Empire (045): Arrowhead Area 1933-1972 (048)         Insurance Company of North America                        Unknown           5/17/1971    5/17/1972    5/17/1971     5/17/1972
California Inland Empire (045): Arrowhead Area 1933-1972 (048)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    5/17/1972      1/1/1973
California Inland Empire (045): Arrowhead Area 1933-1972 (048)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    5/17/1972      1/1/1973
California Inland Empire (045): Arrowhead Area 1933-1972 (048)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
California Inland Empire (045): Arrowhead Area 1933-1972 (048)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
California Inland Empire (045): California Inland Empire 1972- (045)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
California Inland Empire (045): California Inland Empire 1972- (045)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
California Inland Empire (045): California Inland Empire 1972- (045)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      2/1/1974     1/1/1975
California Inland Empire (045): California Inland Empire 1972- (045)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
California Inland Empire (045): California Inland Empire 1972- (045)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
California Inland Empire (045): California Inland Empire 1972- (045)   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
California Inland Empire (045): California Inland Empire 1972- (045)   New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
California Inland Empire (045): California Inland Empire 1972- (045)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
California Inland Empire (045): California Inland Empire 1972- (045)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 46        1/1/1976     1/1/1977      1/1/1976     1/1/1977
California Inland Empire (045): California Inland Empire 1972- (045)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
California Inland Empire (045): California Inland Empire 1972- (045)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219894         1/1/1977     1/1/1978      1/1/1977     1/1/1978
California Inland Empire (045): California Inland Empire 1972- (045)   Ambassador Insurance Company                              Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
California Inland Empire (045): California Inland Empire 1972- (045)   New Hampshire Insurance Company                           GLA 332382         1/1/1977     1/1/1978      1/1/1977     1/1/1978
California Inland Empire (045): California Inland Empire 1972- (045)   New Hampshire Insurance Company                           GLA 332383         1/1/1977     1/1/1978      1/1/1977     1/1/1978
California Inland Empire (045): Grayback 1952-1974 (024)               Insurance Company of North America                        SBL 4 53 77       1/10/1966    1/10/1967    1/10/1966     1/10/1967
California Inland Empire (045): Grayback 1952-1974 (024)               Insurance Company of North America                        SBL 4 53 77       1/10/1967    1/10/1968    1/10/1967     1/10/1968
California Inland Empire (045): Grayback 1952-1974 (024)               Insurance Company of North America                        SBL 4 53 77       1/10/1968     1/9/1969    1/10/1968      1/9/1969
California Inland Empire (045): Grayback 1952-1974 (024)               Insurance Company of North America                        SBL 50438         1/10/1969    1/10/1970    1/10/1969     1/10/1970
California Inland Empire (045): Grayback 1952-1974 (024)               Insurance Company of North America                        SBL 50438         1/10/1970    1/10/1971    1/10/1970     1/10/1971
California Inland Empire (045): Grayback 1952-1974 (024)               Insurance Company of North America                        SBL 50438         1/10/1971    1/10/1972    1/10/1971     1/10/1972
California Inland Empire (045): Grayback 1952-1974 (024)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    1/10/1972      1/1/1973
California Inland Empire (045): Grayback 1952-1974 (024)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    1/10/1972      1/1/1973
California Inland Empire (045): Grayback 1952-1974 (024)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
California Inland Empire (045): Grayback 1952-1974 (024)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974




                                                                                                          14
                                             Case 20-10343-LSS            Doc 4107              Filed 05/16/21          Page 297 of 510



                                                                                                                                                                 Council       Council
              Current Council: Predecessor Council                                  Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                Start Date1   End Date
California Inland Empire (045): Grayback 1952-1974 (024)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
California Inland Empire (045): Grayback 1952-1974 (024)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Cape Cod and Islands (224): Cape Cod 1925-1981 (224)       Insurance Company of North America                        Unknown          10/21/1970   10/21/1971   10/21/1970    10/21/1971
Cape Cod and Islands (224): Cape Cod 1925-1981 (224)       Insurance Company of North America                        Unknown          10/21/1971     6/3/1972   10/21/1971      6/3/1972
Cape Cod and Islands (224): Cape Cod 1925-1981 (224)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      6/3/1972     1/1/1973
Cape Cod and Islands (224): Cape Cod 1925-1981 (224)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      6/3/1972     1/1/1973
Cape Cod and Islands (224): Cape Cod 1925-1981 (224)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Cape Cod and Islands (224): Cape Cod 1925-1981 (224)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Cape Cod and Islands (224): Cape Cod 1925-1981 (224)       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Cape Cod and Islands (224): Cape Cod 1925-1981 (224)       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Cape Cod and Islands (224): Cape Cod 1925-1981 (224)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Cape Cod and Islands (224): Cape Cod 1925-1981 (224)       American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Cape Cod and Islands (224): Cape Cod 1925-1981 (224)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 75        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Cape Cod and Islands (224): Cape Cod 1925-1981 (224)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Cape Cod and Islands (224): Cape Cod 1925-1981 (224)       American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Cape Cod and Islands (224): Cape Cod 1925-1981 (224)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220125         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Cape Fear (425): Cape Fear Area 1930-1989 (425)            Insurance Company of North America                        Unknown            1/1/1966     1/1/1967      1/1/1966     1/1/1967
Cape Fear (425): Cape Fear Area 1930-1989 (425)            Insurance Company of North America                        Unknown            1/1/1967     1/1/1968      1/1/1967     1/1/1968
Cape Fear (425): Cape Fear Area 1930-1989 (425)            Insurance Company of North America                        Unknown            1/1/1968     1/1/1969      1/1/1968     1/1/1969
Cape Fear (425): Cape Fear Area 1930-1989 (425)            Insurance Company of North America                        Unknown            1/1/1969     1/1/1970      1/1/1969     1/1/1970
Cape Fear (425): Cape Fear Area 1930-1989 (425)            Insurance Company of North America                        Unknown            1/1/1970     1/1/1971      1/1/1970     1/1/1971
Cape Fear (425): Cape Fear Area 1930-1989 (425)            Insurance Company of North America                        Unknown            1/1/1971     1/1/1972      1/1/1971     1/1/1972
Cape Fear (425): Cape Fear Area 1930-1989 (425)            Insurance Company of North America                        Unknown            1/1/1972     1/1/1973      1/1/1972     1/1/1973
Cape Fear (425): Cape Fear Area 1930-1989 (425)            Insurance Company of North America                        Unknown            1/1/1973     1/1/1974      1/1/1973     1/1/1974
Cape Fear (425): Cape Fear Area 1930-1989 (425)            Insurance Company of North America                        Unknown            1/1/1974     1/1/1975      1/1/1974     1/1/1975
Cape Fear (425): Cape Fear Area 1930-1989 (425)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Cape Fear (425): Cape Fear Area 1930-1989 (425)            Insurance Company of North America                        Unknown            1/1/1975     1/1/1976      1/1/1975     1/1/1976
Cape Fear (425): Cape Fear Area 1930-1989 (425)            Insurance Company of North America                        Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Cape Fear (425): Cape Fear Area 1930-1989 (425)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 90        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Cape Fear (425): Cape Fear Area 1930-1989 (425)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Cape Fear (425): Cape Fear Area 1930-1989 (425)            American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Cape Fear (425): Cape Fear Area 1930-1989 (425)            American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Cape Fear (425): Cape Fear Area 1930-1989 (425)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1220044         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Cape Fear (425): Cape Fear Area 1930-1989 (425)            Insurance Company of North America                        Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Capitol Area (564): Capitol Area (564)                     Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Capitol Area (564): Capitol Area (564)                     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Capitol Area (564): Capitol Area (564)                     Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Capitol Area (564): Capitol Area (564)                     Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Capitol Area (564): Capitol Area (564)                     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Capitol Area (564): Capitol Area (564)                     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Capitol Area (564): Capitol Area (564)                     National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 72        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Capitol Area (564): Capitol Area (564)                     New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Capitol Area (564): Capitol Area (564)                     American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Capitol Area (564): Capitol Area (564)                     New Hampshire Insurance Company                           Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Capitol Area (564): Capitol Area (564)                     American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Capitol Area (564): Capitol Area (564)                     National Union Fire Insurance Company of Pittsburgh, PA   BE 1220203         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Cascade Pacific (492): Cascade Area 1926-1993 (493)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Cascade Pacific (492): Cascade Area 1926-1993 (493)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 30        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Cascade Pacific (492): Cascade Area 1926-1993 (493)        American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Cascade Pacific (492): Cascade Area 1926-1993 (493)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Cascade Pacific (492): Cascade Area 1926-1993 (493)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220084         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Cascade Pacific (492): Cascade Area 1926-1993 (493)        American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978




                                                                                              15
                                             Case 20-10343-LSS           Doc 4107              Filed 05/16/21          Page 298 of 510



                                                                                                                                                                Council       Council
              Current Council: Predecessor Council                                 Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                               Start Date1   End Date
Cascade Pacific (492): Columbia-Pacific 1966-1993 (492)   General Insurance Company of America                      CP 209181        11/15/1968   11/15/1969   11/15/1968    11/15/1969
Cascade Pacific (492): Columbia-Pacific 1966-1993 (492)   General Insurance Company of America                      CP 209181        11/15/1969   11/15/1970   11/15/1969    11/15/1970
Cascade Pacific (492): Columbia-Pacific 1966-1993 (492)   General Insurance Company of America                      CP 209181        11/15/1970   11/15/1971   11/15/1970    11/15/1971
Cascade Pacific (492): Columbia-Pacific 1966-1993 (492)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Cascade Pacific (492): Columbia-Pacific 1966-1993 (492)   Maryland Casualty Company                                 36307295           7/1/1975     7/1/1976      7/1/1975     7/1/1976
Cascade Pacific (492): Columbia-Pacific 1966-1993 (492)   Maryland Casualty Company                                 3830-72-95         7/1/1975     7/1/1976      7/1/1975     7/1/1976
Cascade Pacific (492): Columbia-Pacific 1966-1993 (492)   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Cascade Pacific (492): Columbia-Pacific 1966-1993 (492)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 29        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Cascade Pacific (492): Columbia-Pacific 1966-1993 (492)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Cascade Pacific (492): Columbia-Pacific 1966-1993 (492)   Maryland Casualty Company                                 3830-72-95         7/1/1976     7/1/1977      7/1/1976     7/1/1977
Cascade Pacific (492): Columbia-Pacific 1966-1993 (492)   Maryland Casualty Company                                 36307295           7/1/1976     7/1/1977      7/1/1976     7/1/1977
Cascade Pacific (492): Columbia-Pacific 1966-1993 (492)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Cascade Pacific (492): Columbia-Pacific 1966-1993 (492)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220083         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Cascade Pacific (492): Columbia-Pacific 1966-1993 (492)   Maryland Casualty Company                                 36307295           7/1/1977     1/1/1978      7/1/1977     1/1/1978
Cascade Pacific (492): Columbia-Pacific 1966-1993 (492)   Maryland Casualty Company                                 3830-72-95         7/1/1977     7/1/1978      7/1/1977     7/1/1978
Cascade Pacific (492): Portland Area 1925-1966 (492)      American Employers' Insurance Company                     CL 562971         4/16/1945    4/16/1946    4/16/1945     4/16/1946
Cascade Pacific (492): Portland Area 1925-1966 (492)      American Employers' Insurance Company                     CL 562971         4/16/1946    4/16/1947    4/16/1946     4/16/1947
Cascade Pacific (492): Portland Area 1925-1966 (492)      American Employers' Insurance Company                     CL 562971         4/16/1947   11/15/1947    4/16/1947    11/15/1947
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Casualty Company of America                       BLP 38642        11/15/1947   11/15/1948   11/15/1947    11/15/1948
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Casualty Company of America                       BLP 38642        11/15/1948   11/15/1949   11/15/1948    11/15/1949
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Casualty Company of America                       BLP 38642        11/15/1949   11/15/1950   11/15/1949    11/15/1950
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Casualty Company of America                       BLP 67048        11/15/1950   11/15/1951   11/15/1950    11/15/1951
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Casualty Company of America                       BLP 67048        11/15/1951   11/15/1952   11/15/1951    11/15/1952
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Casualty Company of America                       BLP 67048        11/15/1952   11/15/1953   11/15/1952    11/15/1953
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Casualty Company of America                       BLP 24550        11/15/1953   11/15/1954   11/15/1953    11/15/1954
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Casualty Company of America                       BLP 24550        11/15/1954   11/15/1955   11/15/1954    11/15/1955
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Casualty Company of America                       BLP 24550        11/15/1955   11/15/1956   11/15/1955    11/15/1956
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Casualty Company of America                       Unknown          11/15/1956   11/15/1957   11/15/1956    11/15/1957
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Insurance Company of America                      Unknown           11/1/1957    11/1/1958    11/1/1957     11/1/1958
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Insurance Company of America                      Unknown          11/15/1958   11/15/1959   11/15/1958    11/15/1959
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Insurance Company of America                      Unknown          11/15/1959   11/15/1960   11/15/1959    11/15/1960
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Insurance Company of America                      Unknown          11/15/1960   11/15/1961   11/15/1960    11/15/1961
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Insurance Company of America                      Unknown          11/15/1961   11/15/1962   11/15/1961    11/15/1962
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Insurance Company of America                      Unknown          11/15/1962   11/15/1963   11/15/1962    11/15/1963
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Insurance Company of America                      Unknown          11/15/1963   11/15/1964   11/15/1963    11/15/1964
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Insurance Company of America                      Unknown          11/15/1964   11/15/1965   11/15/1964    11/15/1965
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Insurance Company of America                      BLP 264175       11/15/1965   11/15/1966   11/15/1965    11/15/1966
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Insurance Company of America                      BLP 264175       11/15/1966   11/15/1967   11/15/1966    11/15/1967
Cascade Pacific (492): Portland Area 1925-1966 (492)      General Insurance Company of America                      BLP 264175       11/15/1967   11/15/1968   11/15/1967    11/15/1968
Catalina (011): Catalina 1963- (011)                      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Catalina (011): Catalina 1963- (011)                      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Catalina (011): Catalina 1963- (011)                      New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Catalina (011): Catalina 1963- (011)                      American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Catalina (011): Catalina 1963- (011)                      National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 21        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Catalina (011): Catalina 1963- (011)                      New Hampshire Insurance Company                           Unknown            1/1/1977     5/8/1977      1/1/1977     5/8/1977
Catalina (011): Catalina 1963- (011)                      Ambassador Insurance Company                              Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Catalina (011): Catalina 1963- (011)                      National Union Fire Insurance Company of Pittsburgh, PA   BE 1219870         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Catalina (011): Catalina 1963- (011)                      American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Catalina (011): Catalina 1963- (011)                      New Hampshire Insurance Company                           GLA 282527         5/8/1977     5/8/1978      5/8/1977     5/8/1978
Catalina (011): Catalina 1963- (011)                      New Hampshire Insurance Company                           GLA 282526         5/8/1977     5/8/1978      5/8/1977     5/8/1978
Catalina (011): Catalina 1963- (011)                      New Hampshire Insurance Company                           GLA 282523         5/8/1977     5/1/1978      5/8/1977     5/1/1978
Catalina (011): Catalina 1963- (011)                      Ambassador Insurance Company                              Unknown            5/8/1977     5/8/1978      5/8/1977     5/8/1978




                                                                                             16
                                               Case 20-10343-LSS            Doc 4107              Filed 05/16/21          Page 299 of 510



                                                                                                                                                                  Council       Council
              Current Council: Predecessor Council                                    Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                 Start Date1   End Date
Central Florida (083): Central Florida (083)                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Central Florida (083): Central Florida (083)                 American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Central Florida (083): Central Florida (083)                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 80        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Central Florida (083): Central Florida (083)                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Central Florida (083): Central Florida (083)                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1219928         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Central Florida (083): Central Florida (083)                 American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Central Georgia (096): Central Georgia (096)                 Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      6/1/1972     1/1/1973
Central Georgia (096): Central Georgia (096)                 Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      6/1/1972     1/1/1973
Central Georgia (096): Central Georgia (096)                 Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Central Georgia (096): Central Georgia (096)                 Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Central Georgia (096): Central Georgia (096)                 Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Central Georgia (096): Central Georgia (096)                 Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Central Georgia (096): Central Georgia (096)                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Central Georgia (096): Central Georgia (096)                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 93        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Central Georgia (096): Central Georgia (096)                 American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Central Georgia (096): Central Georgia (096)                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Central Georgia (096): Central Georgia (096)                 American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Central Georgia (096): Central Georgia (096)                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1219941         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Central Minnesota (296): Central Minnesota (296)             Insurance Company of North America                        SBL 5 04 26        8/5/1968    8/5/1969      8/5/1968     8/5/1969
Central Minnesota (296): Central Minnesota (296)             Insurance Company of North America                        SBL 5 04 26        8/5/1969    8/5/1970      8/5/1969     8/5/1970
Central Minnesota (296): Central Minnesota (296)             Insurance Company of North America                        SBL 5 04 26        8/5/1970    8/5/1971      8/5/1970     8/5/1971
Central Minnesota (296): Central Minnesota (296)             Insurance Company of North America                        Unknown            8/5/1971    8/5/1972      8/5/1971     8/5/1972
Central Minnesota (296): Central Minnesota (296)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      8/5/1972     1/1/1973
Central Minnesota (296): Central Minnesota (296)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      8/5/1972     1/1/1973
Central Minnesota (296): Central Minnesota (296)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Central Minnesota (296): Central Minnesota (296)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Central Minnesota (296): Central Minnesota (296)             Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Central Minnesota (296): Central Minnesota (296)             Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Central Minnesota (296): Central Minnesota (296)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Central Minnesota (296): Central Minnesota (296)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Central Minnesota (296): Central Minnesota (296)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 03        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Central Minnesota (296): Central Minnesota (296)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Central Minnesota (296): Central Minnesota (296)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Central Minnesota (296): Central Minnesota (296)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220153         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Central North Carolina (416): Central North Carolina (416)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Central North Carolina (416): Central North Carolina (416)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Central North Carolina (416): Central North Carolina (416)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 81        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Central North Carolina (416): Central North Carolina (416)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Central North Carolina (416): Central North Carolina (416)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Central North Carolina (416): Central North Carolina (416)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220034         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Chattahoochee (091): Chattahoochee 1964- (091)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      4/1/1972     1/1/1973
Chattahoochee (091): Chattahoochee 1964- (091)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      4/1/1972     1/1/1973
Chattahoochee (091): Chattahoochee 1964- (091)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Chattahoochee (091): Chattahoochee 1964- (091)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Chattahoochee (091): Chattahoochee 1964- (091)               Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Chattahoochee (091): Chattahoochee 1964- (091)               Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Chattahoochee (091): Chattahoochee 1964- (091)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Chattahoochee (091): Chattahoochee 1964- (091)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 91        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chattahoochee (091): Chattahoochee 1964- (091)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chattahoochee (091): Chattahoochee 1964- (091)               New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chattahoochee (091): Chattahoochee 1964- (091)               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chattahoochee (091): Chattahoochee 1964- (091)               New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                                17
                                             Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 300 of 510



                                                                                                                                                             Council       Council
              Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                            Start Date1   End Date
Chattahoochee (091): Chattahoochee 1964- (091)          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Chattahoochee (091): Chattahoochee 1964- (091)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1219939         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Chattahoochee (091): George H. Lanier 1950-1989 (094)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Chattahoochee (091): George H. Lanier 1950-1989 (094)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chattahoochee (091): George H. Lanier 1950-1989 (094)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 99        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chattahoochee (091): George H. Lanier 1950-1989 (094)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chattahoochee (091): George H. Lanier 1950-1989 (094)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Chattahoochee (091): George H. Lanier 1950-1989 (094)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219946         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Cherokee Area (469): Cherokee Area (469)                Insurance Company of North America                        SBL 51195          7/5/1969    7/5/1970      7/5/1969     7/5/1970
Cherokee Area (469): Cherokee Area (469)                Insurance Company of North America                        SBL 51195          7/5/1970    7/5/1971      7/5/1970     7/5/1971
Cherokee Area (469): Cherokee Area (469)                Insurance Company of North America                        SBL 51195          7/5/1971    7/5/1972      7/5/1971     7/5/1972
Cherokee Area (469): Cherokee Area (469)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      7/5/1972     1/1/1973
Cherokee Area (469): Cherokee Area (469)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      7/5/1972     1/1/1973
Cherokee Area (469): Cherokee Area (469)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Cherokee Area (469): Cherokee Area (469)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Cherokee Area (469): Cherokee Area (469)                Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Cherokee Area (469): Cherokee Area (469)                Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Cherokee Area (469): Cherokee Area (469)                Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Cherokee Area (469): Cherokee Area (469)                American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cherokee Area (469): Cherokee Area (469)                National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 18        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cherokee Area (469): Cherokee Area (469)                Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cherokee Area (469): Cherokee Area (469)                American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Cherokee Area (556): Cherokee Area (556)                Insurance Company of North America                        SBL 45397         3/17/1967   3/17/1968    3/17/1967     3/17/1968
Cherokee Area (556): Cherokee Area (556)                Insurance Company of North America                        SBL 45397         3/17/1968   3/17/1969    3/17/1968     3/17/1969
Cherokee Area (556): Cherokee Area (556)                Insurance Company of North America                        SBL 45397         3/17/1969   3/17/1970    3/17/1969     3/17/1970
Cherokee Area (556): Cherokee Area (556)                Insurance Company of North America                        Unknown           3/17/1970   3/17/1971    3/17/1970     3/17/1971
Cherokee Area (556): Cherokee Area (556)                Insurance Company of North America                        Unknown           3/17/1971   3/17/1972    3/17/1971     3/17/1972
Cherokee Area (556): Cherokee Area (556)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    3/18/1972      1/1/1973
Cherokee Area (556): Cherokee Area (556)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    3/18/1972      1/1/1973
Cherokee Area (556): Cherokee Area (556)                Insurance Company of North America                        Unknown           3/17/1972   3/18/1972    3/17/1972     3/18/1972
Cherokee Area (556): Cherokee Area (556)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Cherokee Area (556): Cherokee Area (556)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Cherokee Area (556): Cherokee Area (556)                Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Cherokee Area (556): Cherokee Area (556)                Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Cherokee Area (556): Cherokee Area (556)                Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Cherokee Area (556): Cherokee Area (556)                National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 64        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cherokee Area (556): Cherokee Area (556)                Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cherokee Area (556): Cherokee Area (556)                American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cherokee Area (556): Cherokee Area (556)                National Union Fire Insurance Company of Pittsburgh, PA   BE 1220286         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Cherokee Area (556): Cherokee Area (556)                National Union Fire Insurance Company of Pittsburgh, PA   BE 1220072         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Cherokee Area (556): Cherokee Area (556)                American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Chester County (539): Chester County (539)              Insurance Company of North America                        Unknown            1/1/1957    1/1/1958      1/1/1957     1/1/1958
Chester County (539): Chester County (539)              Insurance Company of North America                        Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966
Chester County (539): Chester County (539)              Insurance Company of North America                        Unknown            1/1/1966    1/1/1967      1/1/1966     1/1/1967
Chester County (539): Chester County (539)              Insurance Company of North America                        Unknown            1/1/1967    1/1/1968      1/1/1967     1/1/1968
Chester County (539): Chester County (539)              Insurance Company of North America                        Unknown            1/1/1968    1/1/1969      1/1/1968     1/1/1969
Chester County (539): Chester County (539)              Insurance Company of North America                        Unknown            1/1/1969    1/1/1970      1/1/1969     1/1/1970
Chester County (539): Chester County (539)              Insurance Company of North America                        SBL 44296         3/11/1969   3/11/1970    3/11/1969     3/11/1970
Chester County (539): Chester County (539)              Insurance Company of North America                        Unknown            1/1/1970   3/11/1970      1/1/1970    3/11/1970
Chester County (539): Chester County (539)              Insurance Company of North America                        SBL 53213         3/11/1970   3/11/1971    3/11/1970     3/11/1971
Chester County (539): Chester County (539)              Insurance Company of North America                        SBL 5 32 52       3/11/1971   3/11/1972    3/11/1971     3/11/1972
Chester County (539): Chester County (539)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    3/11/1972      1/1/1973




                                                                                           18
                                              Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 301 of 510



                                                                                                                                                              Council       Council
              Current Council: Predecessor Council                                Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Chester County (539): Chester County (539)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    3/11/1972      1/1/1973
Chester County (539): Chester County (539)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Chester County (539): Chester County (539)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Chester County (539): Chester County (539)               Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Chester County (539): Chester County (539)               Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Chester County (539): Chester County (539)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Chester County (539): Chester County (539)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 50        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chester County (539): Chester County (539)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chester County (539): Chester County (539)               New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chester County (539): Chester County (539)               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chester County (539): Chester County (539)               American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Chester County (539): Chester County (539)               New Hampshire Insurance Company                           GLA 332358         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Chester County (539): Chester County (539)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1220272         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Chester County (539): Chester County (539)               American Universal Insurance Company                      AXTPL 5318         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Chickasaw (558): Chickasaw 1916- (558)                   Maryland Casualty Company                                 96-224611          1/1/1963    1/1/1964      1/1/1963     1/1/1964
Chickasaw (558): Chickasaw 1916- (558)                   Maryland Casualty Company                                 Unknown            1/1/1964    1/1/1965      1/1/1964     1/1/1965
Chickasaw (558): Chickasaw 1916- (558)                   Maryland Casualty Company                                 Unknown            1/1/1965    8/1/1965      1/1/1965     8/1/1965
Chickasaw (558): Chickasaw 1916- (558)                   Insurance Company of North America                        SBL 4 53 64        8/1/1965    8/1/1966      8/1/1965     8/1/1966
Chickasaw (558): Chickasaw 1916- (558)                   Insurance Company of North America                        SBL 4 53 64        8/1/1966    8/1/1967      8/1/1966     8/1/1967
Chickasaw (558): Chickasaw 1916- (558)                   Insurance Company of North America                        SBL 4 53 64        8/1/1967    8/1/1968      8/1/1967     8/1/1968
Chickasaw (558): Chickasaw 1916- (558)                   Insurance Company of North America                        SBL 5 04 15        8/1/1968    8/1/1969      8/1/1968     8/1/1969
Chickasaw (558): Chickasaw 1916- (558)                   Insurance Company of North America                        SBL 5 04 15        8/1/1969    8/1/1970      8/1/1969     8/1/1970
Chickasaw (558): Chickasaw 1916- (558)                   Insurance Company of North America                        SBL 5 04 15        8/1/1970    8/1/1971      8/1/1970     8/1/1971
Chickasaw (558): Chickasaw 1916- (558)                   Insurance Company of North America                        SBL 52766          8/1/1971    8/1/1972      8/1/1971     8/1/1972
Chickasaw (558): Chickasaw 1916- (558)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      8/1/1972     1/1/1973
Chickasaw (558): Chickasaw 1916- (558)                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      8/1/1972     1/1/1973
Chickasaw (558): Chickasaw 1916- (558)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Chickasaw (558): Chickasaw 1916- (558)                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Chickasaw (558): Chickasaw 1916- (558)                   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Chickasaw (558): Chickasaw 1916- (558)                   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Chickasaw (558): Chickasaw 1916- (558)                   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 68        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chickasaw (558): Chickasaw 1916- (558)                   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220290         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Chickasaw (558): Delta Area 1924-1993 (300)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Chickasaw (558): Delta Area 1924-1993 (300)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chickasaw (558): Delta Area 1924-1993 (300)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chickasaw (558): Delta Area 1924-1993 (300)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 05        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chickasaw (558): Delta Area 1924-1993 (300)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Chickasaw (558): Delta Area 1924-1993 (300)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1220155         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Chief Cornplanter (538): Chief Cornplanter 1952- (538)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    12/1/1972      1/1/1973
Chief Cornplanter (538): Chief Cornplanter 1952- (538)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    12/1/1972      1/1/1973
Chief Cornplanter (538): Chief Cornplanter 1952- (538)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Chief Cornplanter (538): Chief Cornplanter 1952- (538)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Chief Cornplanter (538): Chief Cornplanter 1952- (538)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Chief Cornplanter (538): Chief Cornplanter 1952- (538)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Chief Cornplanter (538): Chief Cornplanter 1952- (538)   New Hampshire Insurance Company                           SLP 29-02-40       1/1/1975    1/1/1976      1/1/1975     1/1/1976
Chief Cornplanter (538): Chief Cornplanter 1952- (538)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Chief Cornplanter (538): Chief Cornplanter 1952- (538)   New Hampshire Insurance Company                           SLP 29-02-40       1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chief Cornplanter (538): Chief Cornplanter 1952- (538)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chief Cornplanter (538): Chief Cornplanter 1952- (538)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 49        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chief Cornplanter (538): Chief Cornplanter 1952- (538)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Chief Cornplanter (538): Chief Cornplanter 1952- (538)   New Hampshire Insurance Company                           SLP 29-02-40       1/1/1977    1/1/1978      1/1/1977     1/1/1978
Chief Cornplanter (538): Chief Cornplanter 1952- (538)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                            19
                                              Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 302 of 510



                                                                                                                                                               Council       Council
              Current Council: Predecessor Council                                Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                              Start Date1   End Date
Chief Cornplanter (538): Chief Cornplanter 1952- (538)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220271         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Chief Seattle (609): Chief Seattle 1954- (609)           St. Paul Fire and Marine Insurance Company                Unknown            1/1/1972     1/1/1973      1/1/1972     1/1/1973
Chief Seattle (609): Chief Seattle 1954- (609)           St. Paul Fire and Marine Insurance Company                Unknown            1/1/1973     1/1/1974      1/1/1973     1/1/1974
Chief Seattle (609): Chief Seattle 1954- (609)           St. Paul Fire and Marine Insurance Company                Unknown            1/1/1974     1/1/1975      1/1/1974     1/1/1975
Chief Seattle (609): Chief Seattle 1954- (609)           St. Paul Fire and Marine Insurance Company                Unknown            1/1/1975     1/1/1976      1/1/1975     1/1/1976
Chief Seattle (609): Chief Seattle 1954- (609)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Chief Seattle (609): Chief Seattle 1954- (609)           St. Paul Fire and Marine Insurance Company                Unknown            1/1/1976   12/31/1976      1/1/1976   12/31/1976
Chief Seattle (609): Chief Seattle 1954- (609)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Chief Seattle (609): Chief Seattle 1954- (609)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 24        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Chief Seattle (609): Chief Seattle 1954- (609)           American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Chief Seattle (609): Chief Seattle 1954- (609)           St. Paul Fire and Marine Insurance Company                584JB6378        12/31/1976   12/31/1977   12/31/1976    12/31/1977
Chief Seattle (609): Chief Seattle 1954- (609)           American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Chief Seattle (609): Chief Seattle 1954- (609)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220243         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Chief Seattle (609): Chief Seattle 1954- (609)           St. Paul Fire and Marine Insurance Company                Unknown          12/31/1977   12/31/1978   12/31/1977    12/31/1978
Chief Seattle (609): Olympic Area 1956-1974 (605)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      1/1/1972     1/1/1973
Chief Seattle (609): Olympic Area 1956-1974 (605)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      9/1/1972     1/1/1973
Chief Seattle (609): Olympic Area 1956-1974 (605)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Chief Seattle (609): Olympic Area 1956-1974 (605)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Chief Seattle (609): Olympic Area 1956-1974 (605)        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Chief Seattle (609): Olympic Area 1956-1974 (605)        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Chippewa Valley (637): Chippewa Valley (637)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    5/25/1972      1/1/1973
Chippewa Valley (637): Chippewa Valley (637)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    5/25/1972      1/1/1973
Chippewa Valley (637): Chippewa Valley (637)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Chippewa Valley (637): Chippewa Valley (637)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Chippewa Valley (637): Chippewa Valley (637)             Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Chippewa Valley (637): Chippewa Valley (637)             Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Chippewa Valley (637): Chippewa Valley (637)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Chippewa Valley (637): Chippewa Valley (637)             American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Chippewa Valley (637): Chippewa Valley (637)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 42        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Chippewa Valley (637): Chippewa Valley (637)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Chippewa Valley (637): Chippewa Valley (637)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220258         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Chippewa Valley (637): Chippewa Valley (637)             American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Choctaw Area (302): Choctaw Area (302)                   Insurance Company of North America                        SBL 4 29 67       3/15/1965    3/15/1966    3/15/1965     3/15/1966
Choctaw Area (302): Choctaw Area (302)                   Insurance Company of North America                        SBL 4 29 67       3/15/1966    3/15/1967    3/15/1966     3/15/1967
Choctaw Area (302): Choctaw Area (302)                   Insurance Company of North America                        SBL 4 29 67       3/15/1967    3/15/1968    3/15/1967     3/15/1968
Choctaw Area (302): Choctaw Area (302)                   Insurance Company of North America                        SBL 4 69 17       3/15/1968    3/15/1969    3/15/1968     3/15/1969
Choctaw Area (302): Choctaw Area (302)                   Insurance Company of North America                        SBL 4 69 17       3/15/1969    3/15/1970    3/15/1969     3/15/1970
Choctaw Area (302): Choctaw Area (302)                   Insurance Company of North America                        SBL 4 69 17       3/15/1970    3/15/1971    3/15/1970     3/15/1971
Choctaw Area (302): Choctaw Area (302)                   Insurance Company of North America                        Unknown           3/15/1971    3/15/1972    3/15/1971     3/15/1972
Choctaw Area (302): Choctaw Area (302)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Choctaw Area (302): Choctaw Area (302)                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Choctaw Area (302): Choctaw Area (302)                   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Choctaw Area (302): Choctaw Area (302)                   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Choctaw Area (302): Choctaw Area (302)                   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Choctaw Area (302): Choctaw Area (302)                   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Choctaw Area (302): Choctaw Area (302)                   New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Choctaw Area (302): Choctaw Area (302)                   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Choctaw Area (302): Choctaw Area (302)                   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 09        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Choctaw Area (302): Choctaw Area (302)                   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220159         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Choctaw Area (302): Choctaw Area (302)                   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Choctaw Area (302): Choctaw Area (302)                   Jefferson Insurance Company of New York                   JE 66157           3/1/1977     3/1/1978      3/1/1977     3/1/1978
Choctaw Area (302): Choctaw Area (302)                   New Hampshire Insurance Company                           GLA 282465         3/1/1977     3/1/1978      3/1/1977     3/1/1978




                                                                                            20
                                              Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 303 of 510



                                                                                                                                                              Council       Council
              Current Council: Predecessor Council                                Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Choctaw Area (302): Choctaw Area (302)                   Ambassador Insurance Company                              Unknown            3/1/1977    3/1/1978      3/1/1977     3/1/1978
Cimarron (474): Great Salt Plains 1927-2000 (474)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Cimarron (474): Great Salt Plains 1927-2000 (474)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Cimarron (474): Great Salt Plains 1927-2000 (474)        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Cimarron (474): Great Salt Plains 1927-2000 (474)        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Cimarron (474): Great Salt Plains 1927-2000 (474)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Cimarron (474): Great Salt Plains 1927-2000 (474)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cimarron (474): Great Salt Plains 1927-2000 (474)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 20        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cimarron (474): Great Salt Plains 1927-2000 (474)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cimarron (474): Great Salt Plains 1927-2000 (474)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220073         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Cimarron (474): Great Salt Plains 1927-2000 (474)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Cimarron (474): Will Rogers 1948-2000 (473)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973   12/16/1972      1/1/1973
Cimarron (474): Will Rogers 1948-2000 (473)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973   12/16/1972      1/1/1973
Cimarron (474): Will Rogers 1948-2000 (473)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Cimarron (474): Will Rogers 1948-2000 (473)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Cimarron (474): Will Rogers 1948-2000 (473)              Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Cimarron (474): Will Rogers 1948-2000 (473)              Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Cimarron (474): Will Rogers 1948-2000 (473)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Cimarron (474): Will Rogers 1948-2000 (473)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cimarron (474): Will Rogers 1948-2000 (473)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 24        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cimarron (474): Will Rogers 1948-2000 (473)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cimarron (474): Will Rogers 1948-2000 (473)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1220077         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Cimarron (474): Will Rogers 1948-2000 (473)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Circle Ten (571): Circle Ten 1913- (571)                 Insurance Company of North America                        Unknown            7/1/1970    7/1/1971      7/1/1970     7/1/1971
Circle Ten (571): Circle Ten 1913- (571)                 Insurance Company of North America                        SBL 4 54 34        7/1/1971    7/1/1972      7/1/1971     7/1/1972
Circle Ten (571): Circle Ten 1913- (571)                 Allied Insurance Company                                  Unknown            7/1/1972    7/1/1973      7/1/1972     7/1/1973
Circle Ten (571): Circle Ten 1913- (571)                 Allied Insurance Company                                  Unknown            7/1/1973    1/1/1974      7/1/1973     1/1/1974
Circle Ten (571): Circle Ten 1913- (571)                 Allied Insurance Company                                  Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Circle Ten (571): Circle Ten 1913- (571)                 New Hampshire Insurance Company                           Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Circle Ten (571): Circle Ten 1913- (571)                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Circle Ten (571): Circle Ten 1913- (571)                 Allied Insurance Company                                  Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Circle Ten (571): Circle Ten 1913- (571)                 American General Fire & Casualty Company                  Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Circle Ten (571): Circle Ten 1913- (571)                 Allied Insurance Company                                  Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Circle Ten (571): Circle Ten 1913- (571)                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Circle Ten (571): Circle Ten 1913- (571)                 American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Circle Ten (571): Circle Ten 1913- (571)                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 76        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Circle Ten (571): Circle Ten 1913- (571)                 American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Circle Ten (571): Circle Ten 1913- (571)                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1220207         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Circle Ten (571): Circle Ten 1913- (571)                 Allied Insurance Company                                  Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Circle Ten (571): Circle Ten 1913- (571)                 Insurance Company of North America                        Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Circle Ten (571): NeTseO Trails 1955-2017 (580)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    4/19/1972      1/1/1973
Circle Ten (571): NeTseO Trails 1955-2017 (580)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    4/19/1972      1/1/1973
Circle Ten (571): NeTseO Trails 1955-2017 (580)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Circle Ten (571): NeTseO Trails 1955-2017 (580)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Circle Ten (571): NeTseO Trails 1955-2017 (580)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Circle Ten (571): NeTseO Trails 1955-2017 (580)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Circle Ten (571): NeTseO Trails 1955-2017 (580)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Circle Ten (571): NeTseO Trails 1955-2017 (580)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Circle Ten (571): NeTseO Trails 1955-2017 (580)          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Circle Ten (571): NeTseO Trails 1955-2017 (580)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 85        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Circle Ten (571): NeTseO Trails 1955-2017 (580)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220216         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Circle Ten (571): NeTseO Trails 1955-2017 (580)          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                            21
                                            Case 20-10343-LSS           Doc 4107              Filed 05/16/21          Page 304 of 510



                                                                                                                                                              Council       Council
              Current Council: Predecessor Council                                Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Circle Ten (571): Texoma Valley 1966-1993 (566)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Circle Ten (571): Texoma Valley 1966-1993 (566)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Circle Ten (571): Texoma Valley 1966-1993 (566)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Circle Ten (571): Texoma Valley 1966-1993 (566)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Circle Ten (571): Texoma Valley 1966-1993 (566)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Circle Ten (571): Texoma Valley 1966-1993 (566)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Circle Ten (571): Texoma Valley 1966-1993 (566)          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Circle Ten (571): Texoma Valley 1966-1993 (566)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 88        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Circle Ten (571): Texoma Valley 1966-1993 (566)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220219         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Circle Ten (571): Texoma Valley 1966-1993 (566)          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Coastal Carolina (550): Coastal Carolina (550)           Insurance Company of North America                        SBL 5 02 31        6/7/1968    6/7/1969      6/7/1968     6/7/1969
Coastal Carolina (550): Coastal Carolina (550)           Insurance Company of North America                        SBL 5 10 71        6/7/1969    6/7/1970      6/7/1969     6/7/1970
Coastal Carolina (550): Coastal Carolina (550)           Insurance Company of North America                        SBL 5 26 62        6/7/1970    6/7/1971      6/7/1970     6/7/1971
Coastal Carolina (550): Coastal Carolina (550)           Insurance Company of North America                        SBL 5 36 40        6/7/1971    6/7/1972      6/7/1971     6/7/1972
Coastal Carolina (550): Coastal Carolina (550)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      6/1/1972     1/1/1973
Coastal Carolina (550): Coastal Carolina (550)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      6/1/1972     1/1/1973
Coastal Carolina (550): Coastal Carolina (550)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Coastal Carolina (550): Coastal Carolina (550)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Coastal Carolina (550): Coastal Carolina (550)           Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Coastal Carolina (550): Coastal Carolina (550)           Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Coastal Carolina (550): Coastal Carolina (550)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Coastal Carolina (550): Coastal Carolina (550)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Coastal Carolina (550): Coastal Carolina (550)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 56        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Coastal Carolina (550): Coastal Carolina (550)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Coastal Carolina (550): Coastal Carolina (550)           Continental Insurance Company                             CCP 3012802        7/9/1976    7/9/1977      7/9/1976     7/9/1977
Coastal Carolina (550): Coastal Carolina (550)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Coastal Carolina (550): Coastal Carolina (550)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220278         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Coastal Georgia (099): Coastal Empire -2014 (099)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Coastal Georgia (099): Coastal Empire -2014 (099)        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Coastal Georgia (099): Coastal Empire -2014 (099)        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Coastal Georgia (099): Coastal Empire -2014 (099)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Coastal Georgia (099): Coastal Empire -2014 (099)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 95        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Coastal Georgia (099): Coastal Empire -2014 (099)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Coastal Georgia (099): Coastal Empire -2014 (099)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Coastal Georgia (099): Coastal Empire -2014 (099)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Coastal Georgia (099): Coastal Empire -2014 (099)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1219943         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Coastal Georgia (099): Coastal Empire -2014 (099)        Hartford Fire Insurance Company                           20 SBM US2073      1/1/2007    1/1/2008      1/1/2007     1/1/2008
Coastal Georgia (099): Coastal Empire -2014 (099)        Hartford Fire Insurance Company                           20 SBM US2073      1/1/2007    1/1/2008      1/1/2007     1/1/2008
Coastal Georgia (099): Coastal Georgia 2014- (099)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    5/31/1972      1/1/1973
Coastal Georgia (099): Coastal Georgia 2014- (099)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    5/31/1972      1/1/1973
Coastal Georgia (099): Coastal Georgia 2014- (099)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Coastal Georgia (099): Coastal Georgia 2014- (099)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)   Insurance Company of North America                        SBL 51393          7/1/1970    7/1/1971      7/1/1970     7/1/1971
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)   Insurance Company of North America                        SBL 51393          7/1/1971    7/1/1972      7/1/1971     7/1/1972
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      7/1/1972     1/1/1973
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      7/1/1972     1/1/1973
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)   New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977




                                                                                            22
                                              Case 20-10343-LSS                Doc 4107              Filed 05/16/21          Page 305 of 510



                                                                                                                                                                     Council       Council
              Current Council: Predecessor Council                                       Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                    Start Date1   End Date
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 98        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)          New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1219945         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Coastal Georgia (099): Okefenokee Area 1926-2014 (758)          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      Insurance Company of North America                        LAB 2 21 79       1/23/1970   1/23/1971    1/23/1970     1/23/1971
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      Insurance Company of North America                        LAB 2 21 79       1/23/1971   1/23/1972    1/23/1971     1/23/1972
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    1/23/1972      1/1/1973
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    1/23/1972      1/1/1973
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 15        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      Crum & Forster                                            Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Colonial Virginia (595): Old Dominion Area 1927-1992 (601)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220236         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Colonial Virginia (595): Peninsula 1929-1992 (595)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Colonial Virginia (595): Peninsula 1929-1992 (595)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Colonial Virginia (595): Peninsula 1929-1992 (595)              Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Colonial Virginia (595): Peninsula 1929-1992 (595)              Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Colonial Virginia (595): Peninsula 1929-1992 (595)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Colonial Virginia (595): Peninsula 1929-1992 (595)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Colonial Virginia (595): Peninsula 1929-1992 (595)              New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Colonial Virginia (595): Peninsula 1929-1992 (595)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Colonial Virginia (595): Peninsula 1929-1992 (595)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 09        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Colonial Virginia (595): Peninsula 1929-1992 (595)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Colonial Virginia (595): Peninsula 1929-1992 (595)              New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Colonial Virginia (595): Peninsula 1929-1992 (595)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1220231         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Columbia-Montour (504): Columbia-Montour (504)                  Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Columbia-Montour (504): Columbia-Montour (504)                  Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Columbia-Montour (504): Columbia-Montour (504)                  National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 31        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Columbia-Montour (504): Columbia-Montour (504)                  American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Columbia-Montour (504): Columbia-Montour (504)                  National Union Fire Insurance Company of Pittsburgh, PA   BE 1220086         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Columbia-Montour (504): Columbia-Montour (504)                  American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Connecticut Rivers (066): Eastern Connecticut 1929-1972 (076)   Insurance Company of North America                        SBL 4 29 80       4/15/1965   4/15/1966    4/15/1965     4/15/1966
Connecticut Rivers (066): Eastern Connecticut 1929-1972 (076)   Insurance Company of North America                        SBL 4 29 80       4/15/1966   4/15/1967    4/15/1966     4/15/1967
Connecticut Rivers (066): Eastern Connecticut 1929-1972 (076)   Insurance Company of North America                        SBL 4 29 80       4/15/1967   4/15/1968    4/15/1967     4/15/1968
Connecticut Rivers (066): Eastern Connecticut 1929-1972 (076)   Insurance Company of North America                        SBL 4 69 37       4/15/1968   4/15/1969    4/15/1968     4/15/1969
Connecticut Rivers (066): Eastern Connecticut 1929-1972 (076)   Insurance Company of North America                        SBL 4 69 37       4/15/1969   4/15/1970    4/15/1969     4/15/1970
Connecticut Rivers (066): Eastern Connecticut 1929-1972 (076)   Insurance Company of North America                        SBL 4 69 37       4/15/1970   4/15/1971    4/15/1970     4/15/1971
Connecticut Rivers (066): Eastern Connecticut 1929-1972 (076)   Insurance Company of North America                        SBL 5 14 99       4/15/1971   4/15/1972    4/15/1971     4/15/1972
Connecticut Rivers (066): Indian Trails 1971-1992 (073)         Insurance Company of North America                        SBL 5 14 99       10/1/1971   4/15/1972    10/1/1971     4/15/1972
Connecticut Rivers (066): Indian Trails 1971-1992 (073)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    4/15/1972      1/1/1973
Connecticut Rivers (066): Indian Trails 1971-1992 (073)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    4/15/1972      1/1/1973
Connecticut Rivers (066): Indian Trails 1971-1992 (073)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Connecticut Rivers (066): Indian Trails 1971-1992 (073)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974




                                                                                                   23
                                             Case 20-10343-LSS                 Doc 4107              Filed 05/16/21          Page 306 of 510



                                                                                                                                                                      Council       Council
              Current Council: Predecessor Council                                       Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                     Start Date1   End Date
Connecticut Rivers (066): Indian Trails 1971-1992 (073)         Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Connecticut Rivers (066): Indian Trails 1971-1992 (073)         Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Connecticut Rivers (066): Indian Trails 1971-1992 (073)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Connecticut Rivers (066): Indian Trails 1971-1992 (073)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 72        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Connecticut Rivers (066): Indian Trails 1971-1992 (073)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Connecticut Rivers (066): Indian Trails 1971-1992 (073)         American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Connecticut Rivers (066): Indian Trails 1971-1992 (073)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1219920         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Connecticut Rivers (066): Indian Trails 1971-1992 (073)         American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Connecticut Rivers (066): Long Rivers 1972-1995 (066)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Connecticut Rivers (066): Long Rivers 1972-1995 (066)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 70        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Connecticut Rivers (066): Long Rivers 1972-1995 (066)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Connecticut Rivers (066): Long Rivers 1972-1995 (066)           American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Connecticut Rivers (066): Long Rivers 1972-1995 (066)           New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Connecticut Rivers (066): Long Rivers 1972-1995 (066)           American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Connecticut Rivers (066): Long Rivers 1972-1995 (066)           New Hampshire Insurance Company                           Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Connecticut Rivers (066): Long Rivers 1972-1995 (066)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1219918         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Connecticut Rivers (066): Long Rivers 1972-1995 (066)           Aetna Insurance Company                                   CG 67 34 60      12/15/1982   12/15/1983   12/15/1982    12/15/1983
Connecticut Rivers (066): Long Rivers 1972-1995 (066)           Continental Insurance Company                             L 1 07 95 74      1/23/1987    1/23/1988    1/23/1987     1/23/1988
Connecticut Rivers (066): Long Rivers 1972-1995 (066)           Continental Insurance Company                             CLP 5045040       1/23/1988    1/23/1989    1/23/1988     1/23/1989
Connecticut Rivers (066): Long Rivers 1972-1995 (066)           Continental Insurance Company                             CLP 5045040       1/23/1989    1/23/1990    1/23/1989     1/23/1990
Connecticut Rivers (066): Long Rivers 1972-1995 (066)           Continental Insurance Company                             CLP 5045040       1/23/1990    1/23/1991    1/23/1990     1/23/1991
Connecticut Rivers (066): Long Rivers 1972-1995 (066)           Continental Insurance Company                             CLP 5045040       1/23/1991    1/23/1992    1/23/1991     1/23/1992
Connecticut Rivers (066): Nathan Hale 1967-1972 (072)           Insurance Company of North America                        SBL 4 29 78       3/20/1965    3/20/1966    3/20/1965     3/20/1966
Connecticut Rivers (066): Nathan Hale 1967-1972 (072)           Insurance Company of North America                        SBL 4 29 78       3/20/1966    3/20/1967    3/20/1966     3/20/1967
Connecticut Rivers (066): Nathan Hale 1967-1972 (072)           Insurance Company of North America                        SBL 4 29 78       3/20/1967    3/20/1968    3/20/1967     3/20/1968
Connecticut Rivers (066): Nathan Hale 1967-1972 (072)           Insurance Company of North America                        SBL 46918         3/20/1968    3/20/1969    3/20/1968     3/20/1969
Connecticut Rivers (066): Nathan Hale 1967-1972 (072)           Insurance Company of North America                        SBL 46918         3/20/1969    3/20/1970    3/20/1969     3/20/1970
Connecticut Rivers (066): Nathan Hale 1967-1972 (072)           Insurance Company of North America                        SBL 46918         3/20/1970    3/20/1971    3/20/1970     3/20/1971
Connecticut Rivers (066): Nathan Hale 1967-1972 (072)           Insurance Company of North America                        SBL 51411         3/20/1971    3/20/1972    3/20/1971     3/20/1972
Connecticut Rivers (066): Nathan Hale 1967-1972 (072)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    3/20/1972      1/1/1973
Connecticut Rivers (066): Nathan Hale 1967-1972 (072)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    3/20/1972      1/1/1973
Connecticut Rivers (066): Nathan Hale 1967-1972 (072)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Connecticut Rivers (066): Nathan Hale 1967-1972 (072)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Connecticut Rivers (066): Pequot 1935-1971 (077)                Insurance Company of North America                        SBL 5 04 09        5/1/1968     5/1/1969      5/1/1968     5/1/1969
Connecticut Rivers (066): Pequot 1935-1971 (077)                Insurance Company of North America                        SBL 5 04 09        5/1/1969     5/1/1970      5/1/1969     5/1/1970
Connecticut Rivers (066): Pequot 1935-1971 (077)                Insurance Company of North America                        SBL 5 04 09        5/1/1970     5/1/1971      5/1/1970     5/1/1971
Connecticut Rivers (066): Pequot 1935-1971 (077)                Insurance Company of North America                        SBL 5 15 38        5/1/1971    10/1/1971      5/1/1971    10/1/1971
Connecticut Rivers (066): Tunxis 1947-1972 (079)                Insurance Company of North America                        SBL 51586         6/28/1971    6/28/1972    6/28/1971     6/28/1972
Connecticut Rivers (066): Tunxis 1947-1972 (079)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    6/29/1972      1/1/1973
Connecticut Rivers (066): Tunxis 1947-1972 (079)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    6/29/1972      1/1/1973
Connecticut Rivers (066): Tunxis 1947-1972 (079)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Connecticut Rivers (066): Tunxis 1947-1972 (079)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Connecticut Yankee (072): Alfred W. Dater 1939-1972 (078)       Insurance Company of North America                        SBL 46908          3/5/1968     3/5/1969      3/5/1968     3/5/1969
Connecticut Yankee (072): Alfred W. Dater 1939-1972 (078)       Insurance Company of North America                        SBL 46908          3/5/1969     3/5/1970      3/5/1969     3/5/1970
Connecticut Yankee (072): Alfred W. Dater 1939-1972 (078)       Insurance Company of North America                        SBL 46908          3/5/1970     3/5/1971      3/5/1970     3/5/1971
Connecticut Yankee (072): Alfred W. Dater 1939-1972 (078)       Insurance Company of North America                        SBL 5 13 98        3/5/1971     3/5/1972      3/5/1971     3/5/1972
Connecticut Yankee (072): Alfred W. Dater 1939-1972 (078)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      3/5/1972     1/1/1973
Connecticut Yankee (072): Alfred W. Dater 1939-1972 (078)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      3/5/1972     1/1/1973
Connecticut Yankee (072): Alfred W. Dater 1939-1972 (078)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Connecticut Yankee (072): Alfred W. Dater 1939-1972 (078)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Insurance Company of North America                        SBL 5 04 10       5/14/1968    5/14/1969    5/14/1968     5/14/1969
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Insurance Company of North America                        SBL 5 04 10       5/14/1969    5/14/1970    5/14/1969     5/14/1970




                                                                                                   24
                                             Case 20-10343-LSS                 Doc 4107              Filed 05/16/21          Page 307 of 510



                                                                                                                                                                       Council       Council
              Current Council: Predecessor Council                                       Carrier                           Policy Number     Start Date   End Date
                                                                                                                                                                      Start Date1   End Date
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Insurance Company of North America                        SBL 5 04 10         5/14/1970   5/14/1971    5/14/1970     5/14/1971
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Insurance Company of North America                        SBL 51549           5/14/1971   5/14/1972    5/14/1971     5/14/1972
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Hartford Accident and Indemnity Company                   10HUA43302           1/1/1972    1/1/1973    5/14/1972      1/1/1973
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Hartford Accident and Indemnity Company                   10CA43303            1/1/1972    1/1/1973    5/14/1972      1/1/1973
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Hartford Accident and Indemnity Company                   10CA43303            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Hartford Accident and Indemnity Company                   10HUA43302           1/1/1973    1/1/1974      1/1/1973     1/1/1974
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Hartford Accident and Indemnity Company                   10CA43329            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Hartford Accident and Indemnity Company                   10HUA43331           1/1/1974    1/1/1975      1/1/1974     1/1/1975
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Hartford Accident and Indemnity Company                   10CA43342E           1/1/1975    1/1/1976      1/1/1975     1/1/1976
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Insurance Company of North America                        GLP 59 87 52        2/13/1975   2/13/1976    2/13/1975     2/13/1976
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Insurance Company of North America                        XBC 11 73 80         7/1/1975   2/13/1976      7/1/1975    2/13/1976
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   American Re-Insurance Company                             M-1027493            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 71          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Hartford Accident and Indemnity Company                   10CA43349E           1/1/1976    1/1/1977      1/1/1976     1/1/1977
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Insurance Company of North America                        GLP 63 06 26        2/13/1976   2/13/1977    2/13/1976     2/13/1977
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Insurance Company of North America                        XBC 11 73 80        2/13/1976   2/13/1977    2/13/1976     2/13/1977
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219919           1/1/1977    1/1/1978      1/1/1977     1/1/1978
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   American Re-Insurance Company                             M-1027493            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Insurance Company of North America                        GLP 66 59 57        2/13/1977   2/13/1978    2/13/1977     2/13/1978
Connecticut Yankee (072): Central Connecticut 1929-1978 (071)   Insurance Company of North America                        XBC 11 75 11        2/13/1977   2/13/1978    2/13/1977     2/13/1978
Connecticut Yankee (072): Fairfield County 1972-1998 (068)      Hartford Accident and Indemnity Company                   10CA43303            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Connecticut Yankee (072): Fairfield County 1972-1998 (068)      Hartford Accident and Indemnity Company                   10HUA43302           1/1/1973    1/1/1974      1/1/1973     1/1/1974
Connecticut Yankee (072): Fairfield County 1972-1998 (068)      Hartford Accident and Indemnity Company                   10CA43329            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Connecticut Yankee (072): Fairfield County 1972-1998 (068)      Hartford Accident and Indemnity Company                   10HUA43331           1/1/1974    1/1/1975      1/1/1974     1/1/1975
Connecticut Yankee (072): Fairfield County 1972-1998 (068)      Hartford Accident and Indemnity Company                   10CA43342E           1/1/1975    1/1/1976      1/1/1975     1/1/1976
Connecticut Yankee (072): Fairfield County 1972-1998 (068)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 73          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Connecticut Yankee (072): Fairfield County 1972-1998 (068)      Hartford Accident and Indemnity Company                   10CA43349E           1/1/1976    1/1/1977      1/1/1976     1/1/1977
                                                                                                                          08-2484-SLP-063-
Connecticut Yankee (072): Fairfield County 1972-1998 (068)      New Hampshire Insurance Company                           47-79                1/1/1976    1/1/1977     1/1/1976     1/1/1977
Connecticut Yankee (072): Fairfield County 1972-1998 (068)      American Re-Insurance Company                             M-1027493            1/1/1976    1/1/1977     1/1/1976     1/1/1977
Connecticut Yankee (072): Fairfield County 1972-1998 (068)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1219921           1/1/1977    1/1/1978     1/1/1977     1/1/1978
Connecticut Yankee (072): Fairfield County 1972-1998 (068)      American Re-Insurance Company                             M-1027493            1/1/1977    1/1/1978     1/1/1977     1/1/1978
Connecticut Yankee (072): Mauwehu 1952-1972 (075)               Hartford Accident and Indemnity Company                   10HUA43302           1/1/1972    1/1/1973    5/20/1972     1/1/1973
Connecticut Yankee (072): Mauwehu 1952-1972 (075)               Hartford Accident and Indemnity Company                   10CA43303            1/1/1972    1/1/1973    5/20/1972     1/1/1973
Connecticut Yankee (072): Mauwehu 1952-1972 (075)               Hartford Accident and Indemnity Company                   10CA43303            1/1/1973    1/1/1974     1/1/1973     1/1/1974
Connecticut Yankee (072): Mauwehu 1952-1972 (075)               Hartford Accident and Indemnity Company                   10HUA43302           1/1/1973    1/1/1974     1/1/1973     1/1/1974
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            Insurance Company of North America                        AGP-1-69-76          1/7/1970    1/7/1971     1/7/1970     1/7/1971
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            Insurance Company of North America                        SBL 4 77 79          2/1/1970    2/1/1971     2/1/1970     2/1/1971
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            Insurance Company of North America                        AGP-1-69-76          1/7/1971    1/7/1972     1/7/1971     1/7/1972
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            Insurance Company of North America                        SBL 5 29 23          2/1/1971    2/1/1972     2/1/1971     2/1/1972
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            Hartford Accident and Indemnity Company                   10HUA43302           1/1/1972    1/1/1973     2/1/1972     1/1/1973
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            Hartford Accident and Indemnity Company                   10CA43303            1/1/1972    1/1/1973     2/1/1972     1/1/1973
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            Insurance Company of North America                        AGP-1-69-76          1/7/1972    1/7/1973     1/7/1972     1/7/1973
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            Hartford Accident and Indemnity Company                   10CA43303            1/1/1973    1/1/1974     1/1/1973     1/1/1974
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            Hartford Accident and Indemnity Company                   10HUA43302           1/1/1973    1/1/1974     1/1/1973     1/1/1974
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            Insurance Company of North America                        AGP-1-69-76          1/7/1973    6/1/1973     1/7/1973     6/1/1973
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            Hartford Accident and Indemnity Company                   10CA43329            1/1/1974    1/1/1975     1/1/1974     1/1/1975
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            Hartford Accident and Indemnity Company                   10HUA43331           1/1/1974    1/1/1975     1/1/1974     1/1/1975
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            Hartford Accident and Indemnity Company                   10CA43342E           1/1/1975    1/1/1976     1/1/1975     1/1/1976
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            Hartford Accident and Indemnity Company                   10CA43349E           1/1/1976    1/1/1977     1/1/1976     1/1/1977
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 69          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)            American Re-Insurance Company                             M-1027493            1/1/1976    1/1/1977     1/1/1976     1/1/1977




                                                                                                   25
                                            Case 20-10343-LSS           Doc 4107              Filed 05/16/21          Page 308 of 510



                                                                                                                                                              Council       Council
             Current Council: Predecessor Council                                 Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)     National Union Fire Insurance Company of Pittsburgh, PA   BE 1219917         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Connecticut Yankee (072): Quinnipiac 1935-1998 (074)     New Hampshire Insurance Company                           SLP 634924         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Conquistador (413): Conquistador 1953- (413)             Fireman’s Fund Insurance Company                          MXP 1537195       1/12/1969   1/12/1970    1/12/1969     1/12/1970
Conquistador (413): Conquistador 1953- (413)             Fireman’s Fund Insurance Company                          MXP 1537195       1/12/1970   1/12/1971    1/12/1970     1/12/1971
Conquistador (413): Conquistador 1953- (413)             Fireman’s Fund Insurance Company                          MXP 1537195       1/12/1971   1/12/1972    1/12/1971     1/12/1972
Conquistador (413): Conquistador 1953- (413)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Conquistador (413): Conquistador 1953- (413)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Conquistador (413): Conquistador 1953- (413)             Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Conquistador (413): Conquistador 1953- (413)             Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Conquistador (413): Conquistador 1953- (413)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Conquistador (413): Conquistador 1953- (413)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Conquistador (413): Conquistador 1953- (413)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Conquistador (413): Conquistador 1953- (413)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 47        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Conquistador (413): Conquistador 1953- (413)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Conquistador (413): Conquistador 1953- (413)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220199         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Conquistador (413): Conquistador 1953- (413)             Insurance Company of North America                        GK-12042           1/1/1987    1/1/1988      1/1/1987     1/1/1988
Conquistador (413): Eastern New Mexico 1925-1953 (413)   Anchor Casualty Company                                   442398            6/29/1955   6/29/1956    6/29/1955     6/29/1956
Cornhusker (324): Cornhusker (324)                       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Cornhusker (324): Cornhusker (324)                       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
Cornhusker (324): Cornhusker (324)                       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Cornhusker (324): Cornhusker (324)                       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Cornhusker (324): Cornhusker (324)                       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Cornhusker (324): Cornhusker (324)                       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Cornhusker (324): Cornhusker (324)                       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Cornhusker (324): Cornhusker (324)                       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cornhusker (324): Cornhusker (324)                       National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 19        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cornhusker (324): Cornhusker (324)                       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cornhusker (324): Cornhusker (324)                       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220170         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Cornhusker (324): Cornhusker (324)                       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Coronado Area (192): Coronado Area (192)                 United States Fidelity & Warranty Company                 CGL 235298        6/28/1961   6/28/1962    6/28/1961     6/28/1962
Coronado Area (192): Coronado Area (192)                 United States Fidelity & Warranty Company                 Unknown           6/28/1962   6/28/1963    6/28/1962     6/28/1963
Coronado Area (192): Coronado Area (192)                 United States Fidelity & Warranty Company                 Unknown           6/28/1963   6/28/1964    6/28/1963     6/28/1964
Coronado Area (192): Coronado Area (192)                 United States Fidelity & Warranty Company                 Unknown           6/28/1964   6/28/1965    6/28/1964     6/28/1965
Coronado Area (192): Coronado Area (192)                 United States Fidelity & Warranty Company                 6GA 324983        6/28/1965   6/28/1966    6/28/1965     6/28/1966
Coronado Area (192): Coronado Area (192)                 Insurance Company of North America                        SBL 28074          3/1/1966    3/1/1967      3/1/1966     3/1/1967
Coronado Area (192): Coronado Area (192)                 Insurance Company of North America                        SBL 28082          3/1/1967    3/1/1968      3/1/1967     3/1/1968
Coronado Area (192): Coronado Area (192)                 Insurance Company of North America                        SBL 28088          3/1/1968    3/1/1969      3/1/1968     3/1/1969
Coronado Area (192): Coronado Area (192)                 Insurance Company of North America                        SBL 5 11 88        3/1/1969    3/1/1970      3/1/1969     3/1/1970
Coronado Area (192): Coronado Area (192)                 Insurance Company of North America                        SBL 5 08 57        3/1/1970    3/1/1971      3/1/1970     3/1/1971
Coronado Area (192): Coronado Area (192)                 Insurance Company of North America                        SBL 5 08 57        3/1/1971    3/1/1972      3/1/1971     3/1/1972
Coronado Area (192): Coronado Area (192)                 Insurance Company of North America                        SBL 5 08 57        3/1/1972    1/1/1973      3/1/1972     1/1/1973
Coronado Area (192): Coronado Area (192)                 Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Coronado Area (192): Coronado Area (192)                 Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Coronado Area (192): Coronado Area (192)                 Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Coronado Area (192): Coronado Area (192)                 Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Coronado Area (192): Coronado Area (192)                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Coronado Area (192): Coronado Area (192)                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 48        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Coronado Area (192): Coronado Area (192)                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Coronado Area (192): Coronado Area (192)                 American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Coronado Area (192): Coronado Area (192)                 American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Coronado Area (192): Coronado Area (192)                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1219996         1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                            26
                                              Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 309 of 510



                                                                                                                                                              Council       Council
              Current Council: Predecessor Council                                Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Insurance Company of North America                        SBL 4 34 21        2/1/1965    2/1/1966      2/1/1965     2/1/1966
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Insurance Company of North America                        SBL 4 34 21        2/1/1966    2/1/1967      2/1/1966     2/1/1967
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Insurance Company of North America                        SBL 4 34 21        2/1/1967    2/1/1968      2/1/1967     2/1/1968
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Insurance Company of North America                        SBL 4 41 51        2/1/1968    2/1/1969      2/1/1968     2/1/1969
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Insurance Company of North America                        AGP-93-25         3/16/1968   3/16/1969    3/16/1968     3/16/1969
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Insurance Company of North America                        SBL 5 11 77        2/1/1969    2/1/1970      2/1/1969     2/1/1970
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Insurance Company of North America                        SBL 4 41 51        2/1/1969    2/1/1970      2/1/1969     2/1/1970
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Insurance Company of North America                        SBL 5 11 77        2/1/1970    2/1/1971      2/1/1970     2/1/1971
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Insurance Company of North America                        SBL 4 41 51        2/1/1970    2/1/1971      2/1/1970     2/1/1971
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Insurance Company of North America                        SBL 5 11 77        2/1/1971    2/1/1972      2/1/1971     2/1/1972
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      2/1/1972     1/1/1973
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      2/1/1972     1/1/1973
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 42        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220097         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Cradle of Liberty (525): Philadelphia 1914-1996 (525)    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    Insurance Company of North America                        Unknown            1/1/1962    1/1/1963      1/1/1962     1/1/1963
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    Insurance Company of North America                        SBL-4-34-60       3/14/1967   3/14/1968    3/14/1967     3/14/1968
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    Insurance Company of North America                        SBL-44-1-85       3/14/1968   3/14/1969    3/14/1968     3/14/1969
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    Insurance Company of North America                        Unknown           3/14/1969   3/14/1970    3/14/1969     3/14/1970
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    Insurance Company of North America                        Unknown           3/14/1970   3/14/1971    3/14/1970     3/14/1971
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    Insurance Company of North America                        Unknown           3/14/1971    1/1/1972    3/14/1971      1/1/1972
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 48        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Cradle of Liberty (525): Valley Forge 1936-1996 (507)    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220270         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Crater Lake (491): Crater Lake 1993- (491)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Crater Lake (491): Crater Lake 1993- (491)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Crater Lake (491): Crater Lake 1993- (491)               Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Crater Lake (491): Crater Lake 1993- (491)               Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Crater Lake (491): Crater Lake 1993- (491)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 28        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crater Lake (491): Crater Lake 1993- (491)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1220080         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Crater Lake (491): Modoc Area 1936-1993 (494)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Crater Lake (491): Modoc Area 1936-1993 (494)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 27        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crater Lake (491): Modoc Area 1936-1993 (494)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crater Lake (491): Modoc Area 1936-1993 (494)            American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crater Lake (491): Modoc Area 1936-1993 (494)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1220082         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Crater Lake (491): Modoc Area 1936-1993 (494)            American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                            27
                                             Case 20-10343-LSS                   Doc 4107              Filed 05/16/21          Page 310 of 510



                                                                                                                                                                       Council       Council
              Current Council: Predecessor Council                                         Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                      Start Date1   End Date
Crossroads of America (160): Crossroads of America 1972- (160)    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Crossroads of America (160): Crossroads of America 1972- (160)    Insurance Company of North America                        XCP 10769          6/1/1975    6/1/1976      6/1/1975     6/1/1976
Crossroads of America (160): Crossroads of America 1972- (160)    New Hampshire Insurance Company                           UL07-96-54         6/1/1975    6/1/1976      6/1/1975     6/1/1976
Crossroads of America (160): Crossroads of America 1972- (160)    New Hampshire Insurance Company                           GLA908991          6/1/1975    6/1/1976      6/1/1975     6/1/1976
Crossroads of America (160): Crossroads of America 1972- (160)    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crossroads of America (160): Crossroads of America 1972- (160)    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crossroads of America (160): Crossroads of America 1972- (160)    National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 32        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crossroads of America (160): Crossroads of America 1972- (160)    New Hampshire Insurance Company                           GLA908991          6/1/1976    6/1/1977      6/1/1976     6/1/1977
Crossroads of America (160): Crossroads of America 1972- (160)    Insurance Company of North America                        XCP 10769          6/1/1976    6/1/1977      6/1/1976     6/1/1977
Crossroads of America (160): Crossroads of America 1972- (160)    New Hampshire Insurance Company                           UL07-96-54         6/1/1976    6/1/1977      6/1/1976     6/1/1977
Crossroads of America (160): Crossroads of America 1972- (160)    National Union Fire Insurance Company of Pittsburgh, PA   BE 1219978         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Crossroads of America (160): Crossroads of America 1972- (160)    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Crossroads of America (160): Crossroads of America 1972- (160)    New Hampshire Insurance Company                           UL07-96-54         6/1/1977    6/1/1978      6/1/1977     6/1/1978
Crossroads of America (160): Crossroads of America 1972- (160)    Insurance Company of North America                        XCP 10769          6/1/1977    6/1/1978      6/1/1977     6/1/1978
Crossroads of America (160): Crossroads of America 1972- (160)    New Hampshire Insurance Company                           GLA908991          6/1/1977    6/1/1978      6/1/1977     6/1/1978
Crossroads of America (160): Delaware County 1924-1972 (679)      Insurance Company of North America                        SBL 5 15 56        6/1/1971    6/1/1972      6/1/1971     6/1/1972
Crossroads of America (160): Delaware County 1924-1972 (679)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      6/1/1972     1/1/1973
Crossroads of America (160): Delaware County 1924-1972 (679)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      6/1/1972     1/1/1973
Crossroads of America (160): Delaware County 1924-1972 (679)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Crossroads of America (160): Delaware County 1924-1972 (679)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Crossroads of America (160): Kikthawenund Area 1935-1972 (149)    Insurance Company of North America                        SBL-4-67-60        6/9/1968    6/9/1969      6/9/1968     6/9/1969
Crossroads of America (160): Kikthawenund Area 1935-1972 (149)    Insurance Company of North America                        SBL 46771          6/9/1969    6/9/1970      6/9/1969     6/9/1970
Crossroads of America (160): Kikthawenund Area 1935-1972 (149)    Insurance Company of North America                        SBL 46782          6/9/1970    6/9/1971      6/9/1970     6/9/1971
Crossroads of America (160): Kikthawenund Area 1935-1972 (149)    Insurance Company of North America                        Unknown            6/9/1971    6/9/1972      6/9/1971     6/9/1972
Crossroads of America (160): Wabash Valley 1931-2002 (166)        Insurance Company of North America                        SBL 46772         4/11/1969   4/11/1970    4/11/1969     4/11/1970
Crossroads of America (160): Wabash Valley 1931-2002 (166)        Insurance Company of North America                        SBL 46772         4/11/1970   4/11/1971    4/11/1970     4/11/1971
Crossroads of America (160): Wabash Valley 1931-2002 (166)        Insurance Company of North America                        SBL 46798         4/11/1971   4/11/1972    4/11/1971     4/11/1972
Crossroads of America (160): Wabash Valley 1931-2002 (166)        Insurance Company of North America                        ALB 54057         4/11/1972   4/11/1973    4/11/1972     4/11/1973
Crossroads of America (160): Wabash Valley 1931-2002 (166)        Insurance Company of North America                        GLP 42 18 47      4/11/1973   4/11/1974    4/11/1973     4/11/1974
Crossroads of America (160): Wabash Valley 1931-2002 (166)        Insurance Company of North America                        GLP 428340        4/11/1974   4/11/1975    4/11/1974     4/11/1975
Crossroads of America (160): Wabash Valley 1931-2002 (166)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Crossroads of America (160): Wabash Valley 1931-2002 (166)        Insurance Company of North America                        GLP 59 24 34      4/11/1975   12/2/1975    4/11/1975     12/2/1975
Crossroads of America (160): Wabash Valley 1931-2002 (166)        Insurance Company of North America                        GLP 59 24 34      12/2/1975   4/11/1976    12/2/1975     4/11/1976
Crossroads of America (160): Wabash Valley 1931-2002 (166)        New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crossroads of America (160): Wabash Valley 1931-2002 (166)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crossroads of America (160): Wabash Valley 1931-2002 (166)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 37        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crossroads of America (160): Wabash Valley 1931-2002 (166)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crossroads of America (160): Wabash Valley 1931-2002 (166)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Crossroads of America (160): Wabash Valley 1931-2002 (166)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1219983         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Crossroads of America (160): Whitewater Valley 1935-1972 (151)    Insurance Company of North America                        SBL 4 10 99        6/1/1966    6/1/1967      6/1/1966     6/1/1967
Crossroads of America (160): Whitewater Valley 1935-1972 (151)    Insurance Company of North America                        SBL 4 67 34        6/1/1967    6/1/1968      6/1/1967     6/1/1968
Crossroads of America (160): Whitewater Valley 1935-1972 (151)    Insurance Company of North America                        SBL-4-67-59        6/1/1968    6/1/1969      6/1/1968     6/1/1969
Crossroads of America (160): Whitewater Valley 1935-1972 (151)    Insurance Company of North America                        SBL 46781          6/1/1969    6/1/1970      6/1/1969     6/1/1970
Crossroads of America (160): Whitewater Valley 1935-1972 (151)    Insurance Company of North America                        SBL 46781          6/1/1970    6/1/1971      6/1/1970     6/1/1971
Crossroads of America (160): Whitewater Valley 1935-1972 (151)    Insurance Company of North America                        Unknown            6/1/1971    6/1/1972      6/1/1971     6/1/1972
Crossroads of the West (590): Cache Valley Area 1924-1993 (588)   Insurance Company of North America                        SBL 51307          1/1/1970    1/1/1971      1/1/1970     1/1/1971
Crossroads of the West (590): Cache Valley Area 1924-1993 (588)   Insurance Company of North America                        SBL 51307          1/1/1971    1/1/1972      1/1/1971     1/1/1972
Crossroads of the West (590): Cache Valley Area 1924-1993 (588)   Insurance Company of North America                        SBL 51307          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Crossroads of the West (590): Cache Valley Area 1924-1993 (588)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Crossroads of the West (590): Cache Valley Area 1924-1993 (588)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Crossroads of the West (590): Cache Valley Area 1924-1993 (588)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Crossroads of the West (590): Cache Valley Area 1924-1993 (588)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975




                                                                                                     28
                                              Case 20-10343-LSS                    Doc 4107              Filed 05/16/21          Page 311 of 510



                                                                                                                                                                         Council       Council
              Current Council: Predecessor Council                                           Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                        Start Date1   End Date
Crossroads of the West (590): Cache Valley Area 1924-1993 (588)     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Crossroads of the West (590): Cache Valley Area 1924-1993 (588)     National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 01        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crossroads of the West (590): Cache Valley Area 1924-1993 (588)     American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crossroads of the West (590): Cache Valley Area 1924-1993 (588)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crossroads of the West (590): Cache Valley Area 1924-1993 (588)     National Union Fire Insurance Company of Pittsburgh, PA   BE 1220225         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Crossroads of the West (590): Cache Valley Area 1924-1993 (588)     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Crossroads of the West (590): Great Salt Lake 1951-2020 (590)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Crossroads of the West (590): Great Salt Lake 1951-2020 (590)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crossroads of the West (590): Great Salt Lake 1951-2020 (590)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crossroads of the West (590): Great Salt Lake 1951-2020 (590)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220228         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Crossroads of the West (590): Great Salt Lake 1951-2020 (590)       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Crossroads of the West (590): Jim Bridger 1946-1993 (639)           Insurance Company of North America                        SBL 5 15 47        5/1/1971    5/1/1972      5/1/1971     5/1/1972
Crossroads of the West (590): Jim Bridger 1946-1993 (639)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      5/1/1972     1/1/1973
Crossroads of the West (590): Jim Bridger 1946-1993 (639)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      5/1/1972     1/1/1973
Crossroads of the West (590): Jim Bridger 1946-1993 (639)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Crossroads of the West (590): Jim Bridger 1946-1993 (639)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Crossroads of the West (590): Jim Bridger 1946-1993 (639)           Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Crossroads of the West (590): Jim Bridger 1946-1993 (639)           Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Crossroads of the West (590): Jim Bridger 1946-1993 (639)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Crossroads of the West (590): Jim Bridger 1946-1993 (639)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 50        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crossroads of the West (590): Jim Bridger 1946-1993 (639)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crossroads of the West (590): Jim Bridger 1946-1993 (639)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Crossroads of the West (590): Jim Bridger 1946-1993 (639)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220267         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Crossroads of the West (590): Jim Bridger 1946-1993 (639)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Crossroads of the West (590): Lake Bonneville 1951-1993 (589)       SAFECO Ins. Co. of America                                Unknown            7/1/1970    7/1/1971      7/1/1970     7/1/1971
                                                                                                                              650-217A646-3-
Crossroads of the West (590): Lake Bonneville 1951-1993 (589)       Charter Oak Fire Insurance Company                        COF-74             9/1/1974    9/1/1975     9/1/1974     9/1/1975
Crossroads of the West (590): Lake Bonneville 1951-1993 (589)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
                                                                                                                              650-217A646-3-
Crossroads of the West (590): Lake Bonneville 1951-1993 (589)       Charter Oak Fire Insurance Company                        COF-74             9/1/1975    1/1/1976     9/1/1975     1/1/1976
Crossroads of the West (590): Lake Bonneville 1951-1993 (589)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Crossroads of the West (590): Lake Bonneville 1951-1993 (589)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 04        1/1/1976    1/1/1977     1/1/1976     1/1/1977
Crossroads of the West (590): Lake Bonneville 1951-1993 (589)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Crossroads of the West (590): Lake Bonneville 1951-1993 (589)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220226         1/1/1977    1/1/1978     1/1/1977     1/1/1978
Crossroads of the West (590): Lake Bonneville 1951-1993 (589)       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
                                                                                                                              650-217A646-3-
Crossroads of the West (590): Lake Bonneville 1951-1993 (589)       Charter Oak Fire Insurance Company                        COF-77            7/13/1977   7/13/1978    7/13/1977    7/13/1978
                                                                                                                              650-217A646-3-
Crossroads of the West (590): Lake Bonneville 1951-1993 (589)       Charter Oak Fire Insurance Company                        COF-77            7/13/1978    9/1/1978    7/13/1978     9/1/1978
Crossroads of the West (590): Salt Lake City Area 1926-1951 (590)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 06        1/1/1976    1/1/1977     1/1/1976     1/1/1977
Crossroads of the West (590): Utah National Parks -2020 (591)       Insurance Company of North America                        SBL 5 04 27       7/11/1968   7/11/1969    7/11/1968    7/11/1969
Crossroads of the West (590): Utah National Parks -2020 (591)       Insurance Company of North America                        SBL 5 04 27       7/11/1969   7/11/1970    7/11/1969    7/11/1970
Crossroads of the West (590): Utah National Parks -2020 (591)       Insurance Company of North America                        SBL 5 04 27       7/11/1970   7/11/1971    7/11/1970    7/11/1971
Crossroads of the West (590): Utah National Parks -2020 (591)       Insurance Company of North America                        SBL 5 15 80       7/11/1971   7/11/1972    7/11/1971    7/11/1972
Crossroads of the West (590): Utah National Parks -2020 (591)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    7/11/1972     1/1/1973
Crossroads of the West (590): Utah National Parks -2020 (591)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    7/11/1972     1/1/1973
Crossroads of the West (590): Utah National Parks -2020 (591)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974     1/1/1973     1/1/1974
Crossroads of the West (590): Utah National Parks -2020 (591)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974     1/1/1973     1/1/1974
Crossroads of the West (590): Utah National Parks -2020 (591)       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975     1/1/1974     1/1/1975
Crossroads of the West (590): Utah National Parks -2020 (591)       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975     1/1/1974     1/1/1975
Crossroads of the West (590): Utah National Parks -2020 (591)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Crossroads of the West (590): Utah National Parks -2020 (591)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 05        1/1/1976    1/1/1977     1/1/1976     1/1/1977




                                                                                                       29
                                              Case 20-10343-LSS                Doc 4107              Filed 05/16/21          Page 312 of 510



                                                                                                                                                                         Council       Council
              Current Council: Predecessor Council                                       Carrier                           Policy Number      Start Date   End Date
                                                                                                                                                                        Start Date1   End Date
Crossroads of the West (590): Utah National Parks -2020 (591)   Hartford Accident and Indemnity Company                   10CA43349E            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Crossroads of the West (590): Utah National Parks -2020 (591)   American Re-Insurance Company                             M-1027493             1/1/1976     1/1/1977      1/1/1976     1/1/1977
Crossroads of the West (590): Utah National Parks -2020 (591)   American Re-Insurance Company                             M-1027493             1/1/1977     1/1/1978      1/1/1977     1/1/1978
Crossroads of the West (590): Utah National Parks -2020 (591)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220227            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Dan Beard (438): Dan Beard 1956- (438)                          Insurance Company of North America                        SBL 4 53 74           1/1/1966     1/1/1967      1/1/1966     1/1/1967
Dan Beard (438): Dan Beard 1956- (438)                          Insurance Company of North America                        SBL 4 53 74           1/1/1967     1/1/1968      1/1/1967     1/1/1968
Dan Beard (438): Dan Beard 1956- (438)                          Insurance Company of North America                        SBL 4 53 74           1/1/1968     1/1/1969      1/1/1968     1/1/1969
Dan Beard (438): Dan Beard 1956- (438)                          Insurance Company of North America                        Unknown               1/1/1969     1/1/1970      1/1/1969     1/1/1970
Dan Beard (438): Dan Beard 1956- (438)                          Insurance Company of North America                        Unknown               1/1/1970     1/1/1971      1/1/1970     1/1/1971
Dan Beard (438): Dan Beard 1956- (438)                          Insurance Company of North America                        Unknown               1/1/1971     1/1/1972      1/1/1971     1/1/1972
Dan Beard (438): Dan Beard 1956- (438)                          Hartford Accident and Indemnity Company                   10CA43303             1/1/1972     1/1/1973      1/1/1972     1/1/1973
Dan Beard (438): Dan Beard 1956- (438)                          Hartford Accident and Indemnity Company                   10HUA43302            1/1/1972     1/1/1973      1/1/1972     1/1/1973
Dan Beard (438): Dan Beard 1956- (438)                          Insurance Company of North America                        AGP 54W935          12/15/1972   12/15/1973   12/15/1972    12/15/1973
Dan Beard (438): Dan Beard 1956- (438)                          Insurance Company of North America                        XBC 86865           12/15/1972   12/15/1973   12/15/1972    12/15/1973
Dan Beard (438): Dan Beard 1956- (438)                          Hartford Accident and Indemnity Company                   10HUA43302            1/1/1973     1/1/1974      1/1/1973     1/1/1974
Dan Beard (438): Dan Beard 1956- (438)                          Insurance Company of North America                        XBC 11 36 16        12/15/1973   12/15/1974   12/15/1973    12/15/1974
Dan Beard (438): Dan Beard 1956- (438)                          Insurance Company of North America                        AGP 54W935          12/15/1973   12/15/1974   12/15/1973    12/15/1974
Dan Beard (438): Dan Beard 1956- (438)                          Hartford Accident and Indemnity Company                   10HUA43331            1/1/1974     1/1/1975      1/1/1974     1/1/1975
Dan Beard (438): Dan Beard 1956- (438)                          Hartford Accident and Indemnity Company                   10CA43329             1/1/1974     1/1/1975      1/1/1974     1/1/1975
Dan Beard (438): Dan Beard 1956- (438)                          Insurance Company of North America                        AGP 54W935          12/15/1974   12/15/1975   12/15/1974    12/15/1975
Dan Beard (438): Dan Beard 1956- (438)                          Insurance Company of North America                        XBC 11 37 84        12/15/1974   12/15/1975   12/15/1974    12/15/1975
Dan Beard (438): Dan Beard 1956- (438)                          Hartford Accident and Indemnity Company                   10CA43342E            1/1/1975     1/1/1976      1/1/1975     1/1/1976
Dan Beard (438): Dan Beard 1956- (438)                          Insurance Company of North America                        AGP 54W935          12/15/1975   12/15/1976   12/15/1975    12/15/1976
Dan Beard (438): Dan Beard 1956- (438)                          American Re-Insurance Company                             M-1027493             1/1/1976     1/1/1977      1/1/1976     1/1/1977
Dan Beard (438): Dan Beard 1956- (438)                          National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 97           1/1/1976     1/1/1977      1/1/1976     1/1/1977
Dan Beard (438): Dan Beard 1956- (438)                          Hartford Accident and Indemnity Company                   10CA43349E            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Dan Beard (438): Dan Beard 1956- (438)                          Insurance Company of North America                        AGP D0 00 83 93 8    12/1/1976    12/1/1977    12/1/1976     12/1/1977
Dan Beard (438): Dan Beard 1956- (438)                          American Re-Insurance Company                             M-1027493             1/1/1977     1/1/1978      1/1/1977     1/1/1978
Dan Beard (438): Dan Beard 1956- (438)                          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220050            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Dan Beard (438): Dan Beard 1956- (438)                          Insurance Company of North America                        AGP D0 00 83 93 8    12/1/1977    12/1/1978    12/1/1977     12/1/1978
Dan Beard (438): Mound Builders Area 1932-1985 (454)            Hartford Accident and Indemnity Company                   10CA43342E            1/1/1975     1/1/1976      1/1/1975     1/1/1976
Dan Beard (438): Mound Builders Area 1932-1985 (454)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 06           1/1/1976     1/1/1977      1/1/1976     1/1/1977
Dan Beard (438): Mound Builders Area 1932-1985 (454)            American Re-Insurance Company                             M-1027493             1/1/1976     1/1/1977      1/1/1976     1/1/1977
Dan Beard (438): Mound Builders Area 1932-1985 (454)            Hartford Accident and Indemnity Company                   10CA43349E            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Dan Beard (438): Mound Builders Area 1932-1985 (454)            American Re-Insurance Company                             M-1027493             1/1/1977     1/1/1978      1/1/1977     1/1/1978
Dan Beard (438): Mound Builders Area 1932-1985 (454)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1220059            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Daniel Boone (414): Daniel Boone (414)                          Hartford Accident and Indemnity Company                   10CA43342E            1/1/1975     1/1/1976      1/1/1975     1/1/1976
Daniel Boone (414): Daniel Boone (414)                          Hartford Accident and Indemnity Company                   10CA43349E            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Daniel Boone (414): Daniel Boone (414)                          National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 82           1/1/1976     1/1/1977      1/1/1976     1/1/1977
Daniel Boone (414): Daniel Boone (414)                          American Re-Insurance Company                             M-1027493             1/1/1976     1/1/1977      1/1/1976     1/1/1977
Daniel Boone (414): Daniel Boone (414)                          American Re-Insurance Company                             M-1027493             1/1/1977     1/1/1978      1/1/1977     1/1/1978
Daniel Boone (414): Daniel Boone (414)                          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220035            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Daniel Webster (330): Daniel Webster (330)                      St. Paul Fire and Marine Insurance Company                Unknown               1/1/1973     1/1/1974      1/1/1973     1/1/1974
Daniel Webster (330): Daniel Webster (330)                      St. Paul Fire and Marine Insurance Company                Unknown               1/1/1974     1/1/1975      1/1/1974     1/1/1975
Daniel Webster (330): Daniel Webster (330)                      St. Paul Fire and Marine Insurance Company                Unknown               1/1/1975     1/1/1976      1/1/1975     1/1/1976
Daniel Webster (330): Daniel Webster (330)                      Hartford Accident and Indemnity Company                   10CA43342E            1/1/1975     1/1/1976      1/1/1975     1/1/1976
Daniel Webster (330): Daniel Webster (330)                      National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 24           1/1/1976     1/1/1977      1/1/1976     1/1/1977
Daniel Webster (330): Daniel Webster (330)                      Commercial Union Assurance Company                        Unknown               1/1/1976     1/1/1977      1/1/1976     1/1/1977
Daniel Webster (330): Daniel Webster (330)                      American Re-Insurance Company                             M-1027493             1/1/1976     1/1/1977      1/1/1976     1/1/1977
Daniel Webster (330): Daniel Webster (330)                      Hartford Accident and Indemnity Company                   10CA43349E            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Daniel Webster (330): Daniel Webster (330)                      American Re-Insurance Company                             M-1027493             1/1/1977     1/1/1978      1/1/1977     1/1/1978
Daniel Webster (330): Daniel Webster (330)                      Commercial Union Assurance Company                        AB D74-50-09          1/1/1977     1/1/1978      1/1/1977     1/1/1978




                                                                                                   30
                                            Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 313 of 510



                                                                                                                                                            Council       Council
             Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                           Start Date1   End Date
Daniel Webster (330): Daniel Webster (330)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220176         1/1/1977    1/1/1978      1/1/1977     1/1/1978
De Soto Area (013): De Soto Area (013)                 Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
De Soto Area (013): De Soto Area (013)                 Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
De Soto Area (013): De Soto Area (013)                 Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
De Soto Area (013): De Soto Area (013)                 Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
De Soto Area (013): De Soto Area (013)                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
De Soto Area (013): De Soto Area (013)                 American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
De Soto Area (013): De Soto Area (013)                 New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
De Soto Area (013): De Soto Area (013)                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 22        1/1/1976    1/1/1977      1/1/1976     1/1/1977
De Soto Area (013): De Soto Area (013)                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
De Soto Area (013): De Soto Area (013)                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1219871         1/1/1977    1/1/1978      1/1/1977     1/1/1978
De Soto Area (013): De Soto Area (013)                 American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
De Soto Area (013): De Soto Area (013)                 Ambassador Insurance Company                              25830              1/1/1977    1/1/1978      1/1/1977     1/1/1978
De Soto Area (013): De Soto Area (013)                 New Hampshire Insurance Company                           GLA 332363         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Del-Mar-Va (081): Del-Mar-Va (081)                     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Del-Mar-Va (081): Del-Mar-Va (081)                     American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Del-Mar-Va (081): Del-Mar-Va (081)                     National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 74        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Del-Mar-Va (081): Del-Mar-Va (081)                     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Del-Mar-Va (081): Del-Mar-Va (081)                     National Union Fire Insurance Company of Pittsburgh, PA   BE 1219922         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Del-Mar-Va (081): Del-Mar-Va (081)                     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Denver Area (061): Denver Area 1926- (061)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Denver Area (061): Denver Area 1926- (061)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Denver Area (061): Denver Area 1926- (061)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 63        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Denver Area (061): Denver Area 1926- (061)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Denver Area (061): Denver Area 1926- (061)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Denver Area (061): Denver Area 1926- (061)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1219911         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Denver Area (061): Western Colorado 1942-2019 (064)    Insurance Company of North America                        SBL 4 29 75        3/5/1965    3/5/1966      3/5/1965     3/5/1966
Denver Area (061): Western Colorado 1942-2019 (064)    Insurance Company of North America                        SBL 4 29 75        3/5/1966    3/5/1967      3/5/1966     3/5/1967
Denver Area (061): Western Colorado 1942-2019 (064)    Insurance Company of North America                        SBL 4 29 75        3/5/1967    3/5/1968      3/5/1967     3/5/1968
Denver Area (061): Western Colorado 1942-2019 (064)    Insurance Company of North America                        SBL 46921          3/5/1968    3/5/1969      3/5/1968     3/5/1969
Denver Area (061): Western Colorado 1942-2019 (064)    Insurance Company of North America                        SBL 46921          3/5/1969    3/5/1970      3/5/1969     3/5/1970
Denver Area (061): Western Colorado 1942-2019 (064)    Insurance Company of North America                        SBL 46921          3/5/1970    3/5/1971      3/5/1970     3/5/1971
Denver Area (061): Western Colorado 1942-2019 (064)    Insurance Company of North America                        SBL 51399          3/5/1971    3/5/1972      3/5/1971     3/5/1972
Denver Area (061): Western Colorado 1942-2019 (064)    Insurance Company of North America                        Unknown            3/5/1971    3/2/1972      3/5/1971     3/2/1972
Denver Area (061): Western Colorado 1942-2019 (064)    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      3/2/1973     1/1/1974
Denver Area (061): Western Colorado 1942-2019 (064)    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      3/2/1973     1/1/1974
Denver Area (061): Western Colorado 1942-2019 (064)    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Denver Area (061): Western Colorado 1942-2019 (064)    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Denver Area (061): Western Colorado 1942-2019 (064)    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Denver Area (061): Western Colorado 1942-2019 (064)    National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 64        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Denver Area (061): Western Colorado 1942-2019 (064)    National Union Fire Insurance Company of Pittsburgh, PA   BE 1219912         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Denver Area (061): Western Colorado 1942-2019 (064)    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Direct Service (800): Canal Zone 1933-1979 (801)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      5/1/1972     1/1/1973
Direct Service (800): Canal Zone 1933-1979 (801)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      5/1/1972     1/1/1973
Direct Service (800): Canal Zone 1933-1979 (801)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Direct Service (800): Canal Zone 1933-1979 (801)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Direct Service (800): Canal Zone 1933-1979 (801)       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Direct Service (800): Canal Zone 1933-1979 (801)       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Direct Service (800): Canal Zone 1933-1979 (801)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Direct Service (800): Canal Zone 1933-1979 (801)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Direct Service (800): Canal Zone 1933-1979 (801)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Direct Service (800): Canal Zone 1933-1979 (801)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 61        1/1/1976    1/1/1977      1/1/1976     1/1/1977




                                                                                          31
                                              Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 314 of 510



                                                                                                                                                              Council       Council
              Current Council: Predecessor Council                                Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Direct Service (800): Canal Zone 1933-1979 (801)         New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Direct Service (800): Canal Zone 1933-1979 (801)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Direct Service (800): Canal Zone 1933-1979 (801)         New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Direct Service (800): Canal Zone 1933-1979 (801)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1219909         1/1/1977    1/1/1978      1/1/1977     1/1/1978
East Carolina (426): East Carolina (426)                 North River Insurance Company                             Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
East Carolina (426): East Carolina (426)                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
East Carolina (426): East Carolina (426)                 American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
East Carolina (426): East Carolina (426)                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 91        1/1/1976    1/1/1977      1/1/1976     1/1/1977
East Carolina (426): East Carolina (426)                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
East Carolina (426): East Carolina (426)                 American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
East Carolina (426): East Carolina (426)                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1220042         1/1/1977    1/1/1978      1/1/1977     1/1/1978
East Texas Area (585): East Texas Area (585)             U.S. Fire Insurance Company                               GA-41-44-74       5/15/1970   5/15/1971    5/15/1970     5/15/1971
East Texas Area (585): East Texas Area (585)             U.S. Fire Insurance Company                               GA-41-44-74       5/15/1971   5/15/1972    5/15/1971     5/15/1972
East Texas Area (585): East Texas Area (585)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
East Texas Area (585): East Texas Area (585)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
East Texas Area (585): East Texas Area (585)             Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
East Texas Area (585): East Texas Area (585)             Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
East Texas Area (585): East Texas Area (585)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
East Texas Area (585): East Texas Area (585)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
East Texas Area (585): East Texas Area (585)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
East Texas Area (585): East Texas Area (585)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 90        1/1/1976    1/1/1977      1/1/1976     1/1/1977
East Texas Area (585): East Texas Area (585)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
East Texas Area (585): East Texas Area (585)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220221         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Erie Shores (460): Toledo Area 1929-1999 (460)           Buckeye Union Insurance Company                           Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Erie Shores (460): Toledo Area 1929-1999 (460)           Buckeye Union Insurance Company                           Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Erie Shores (460): Toledo Area 1929-1999 (460)           Buckeye Union Insurance Company                           Unknown            1/1/1972    1/1/1973      1/1/1972     1/1/1973
Erie Shores (460): Toledo Area 1929-1999 (460)           Buckeye Union Insurance Company                           Unknown            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Erie Shores (460): Toledo Area 1929-1999 (460)           Buckeye Union Insurance Company                           Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Erie Shores (460): Toledo Area 1929-1999 (460)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Erie Shores (460): Toledo Area 1929-1999 (460)           Buckeye Union Insurance Company                           Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Erie Shores (460): Toledo Area 1929-1999 (460)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 13        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Erie Shores (460): Toledo Area 1929-1999 (460)           Buckeye Union Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Erie Shores (460): Toledo Area 1929-1999 (460)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Erie Shores (460): Toledo Area 1929-1999 (460)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Erie Shores (460): Toledo Area 1929-1999 (460)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Erie Shores (460): Toledo Area 1929-1999 (460)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220066         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Erie Shores (460): Toledo Area 1929-1999 (460)           Buckeye Union Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Evangeline Area (212): Evangeline Area (212)             Insurance Company of North America                        SBL 4 53 75        2/1/1966    2/1/1967      2/1/1966     2/1/1967
Evangeline Area (212): Evangeline Area (212)             Insurance Company of North America                        SBL 4 53 75        2/1/1967    2/1/1968      2/1/1967     2/1/1968
Evangeline Area (212): Evangeline Area (212)             Insurance Company of North America                        SBL 4 53 75        2/1/1968    2/1/1969      2/1/1968     2/1/1969
Evangeline Area (212): Evangeline Area (212)             Insurance Company of North America                        Unknown            2/1/1969    2/1/1970      2/1/1969     2/1/1970
Evangeline Area (212): Evangeline Area (212)             Insurance Company of North America                        Unknown            2/1/1970    2/1/1971      2/1/1970     2/1/1971
Evangeline Area (212): Evangeline Area (212)             Insurance Company of North America                        Unknown            2/1/1971    2/1/1972      2/1/1971     2/1/1972
Evangeline Area (212): Evangeline Area (212)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      2/1/1972     1/1/1973
Evangeline Area (212): Evangeline Area (212)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      2/1/1972     1/1/1973
Evangeline Area (212): Evangeline Area (212)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Evangeline Area (212): Evangeline Area (212)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Evangeline Area (212): Evangeline Area (212)             Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Evangeline Area (212): Evangeline Area (212)             Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Evangeline Area (212): Evangeline Area (212)             Hartford Accident and Indemnity Company                   Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Evangeline Area (212): Evangeline Area (212)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Evangeline Area (212): Evangeline Area (212)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977




                                                                                            32
                                              Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 315 of 510



                                                                                                                                                              Council       Council
              Current Council: Predecessor Council                                Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Evangeline Area (212): Evangeline Area (212)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 58        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Evangeline Area (212): Evangeline Area (212)             New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Evangeline Area (212): Evangeline Area (212)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Evangeline Area (212): Evangeline Area (212)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220106         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Evangeline Area (212): Evangeline Area (212)             New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Evangeline Area (212): Evangeline Area (212)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Far East (803): Far East (803)                           Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      7/1/1972     1/1/1973
Far East (803): Far East (803)                           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      7/1/1972     1/1/1973
Far East (803): Far East (803)                           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Far East (803): Far East (803)                           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Far East (803): Far East (803)                           Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Far East (803): Far East (803)                           Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Far East (803): Far East (803)                           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Far East (803): Far East (803)                           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Far East (803): Far East (803)                           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Far East (803): Far East (803)                           New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Far East (803): Far East (803)                           National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 76        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Far East (803): Far East (803)                           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Far East (803): Far East (803)                           National Union Fire Insurance Company of Pittsburgh, PA   BE 1219924         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Far East (803): Far East (803)                           New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Five Rivers (375): General Sullivan 1927-1992 (779)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974   11/20/1973      1/1/1974
Five Rivers (375): General Sullivan 1927-1992 (779)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974   11/20/1973      1/1/1974
Five Rivers (375): General Sullivan 1927-1992 (779)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Five Rivers (375): General Sullivan 1927-1992 (779)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Five Rivers (375): General Sullivan 1927-1992 (779)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 47        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Five Rivers (375): General Sullivan 1927-1992 (779)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Five Rivers (375): General Sullivan 1927-1992 (779)      New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Five Rivers (375): General Sullivan 1927-1992 (779)      New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Five Rivers (375): General Sullivan 1927-1992 (779)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Five Rivers (375): General Sullivan 1927-1992 (779)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220269         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Five Rivers (375): Steuben Area 1931-1991 (402)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Five Rivers (375): Steuben Area 1931-1991 (402)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Five Rivers (375): Steuben Area 1931-1991 (402)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Five Rivers (375): Steuben Area 1931-1991 (402)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Five Rivers (375): Steuben Area 1931-1991 (402)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Five Rivers (375): Steuben Area 1931-1991 (402)          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Five Rivers (375): Steuben Area 1931-1991 (402)          New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Five Rivers (375): Steuben Area 1931-1991 (402)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 51        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Five Rivers (375): Steuben Area 1931-1991 (402)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Five Rivers (375): Steuben Area 1931-1991 (402)          Insurance Company of North America                        AGP 15 39 33      4/19/1976   4/19/1977    4/19/1976     4/19/1977
Five Rivers (375): Steuben Area 1931-1991 (402)          Fireman’s Fund Insurance Company                          Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Five Rivers (375): Steuben Area 1931-1991 (402)          Fireman's Insurance Company of Newark, NJ                 L6263105           1/1/1977    1/1/1978      1/1/1977     1/1/1978
Five Rivers (375): Steuben Area 1931-1991 (402)          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Five Rivers (375): Steuben Area 1931-1991 (402)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220003         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Five Rivers (375): Sullivan Trail 1947-1991 (375)        Travelers Indemnity Company                               Unknown            1/1/1963    1/1/1964      1/1/1963     1/1/1964
Five Rivers (375): Sullivan Trail 1947-1991 (375)        Travelers Indemnity Company                               Unknown            1/1/1964    1/1/1965      1/1/1964     1/1/1965
Five Rivers (375): Sullivan Trail 1947-1991 (375)        Travelers Indemnity Company                               Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966
Five Rivers (375): Sullivan Trail 1947-1991 (375)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Five Rivers (375): Sullivan Trail 1947-1991 (375)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Five Rivers (375): Sullivan Trail 1947-1991 (375)        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Five Rivers (375): Sullivan Trail 1947-1991 (375)        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Five Rivers (375): Sullivan Trail 1947-1991 (375)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976




                                                                                            33
                                            Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 316 of 510



                                                                                                                                                             Council       Council
             Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                            Start Date1   End Date
Five Rivers (375): Sullivan Trail 1947-1991 (375)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Five Rivers (375): Sullivan Trail 1947-1991 (375)      American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Five Rivers (375): Sullivan Trail 1947-1991 (375)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 55        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Five Rivers (375): Sullivan Trail 1947-1991 (375)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220008         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Five Rivers (375): Sullivan Trail 1947-1991 (375)      American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Five Rivers (375): Sullivan Trail 1947-1991 (375)      Hartford Fire Insurance Company                           01 UEC FN2321    10/28/1991    11/8/1992   10/28/1991     11/8/1992
Flint River (095): Flint River (095)                   Insurance Company of North America                        SBL 48843          7/6/1971     7/5/1972      7/6/1971     7/5/1972
Flint River (095): Flint River (095)                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    7/18/1972      1/1/1973
Flint River (095): Flint River (095)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    7/18/1972      1/1/1973
Flint River (095): Flint River (095)                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Flint River (095): Flint River (095)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Flint River (095): Flint River (095)                   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Flint River (095): Flint River (095)                   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Flint River (095): Flint River (095)                   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Flint River (095): Flint River (095)                   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Flint River (095): Flint River (095)                   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 92        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Flint River (095): Flint River (095)                   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Flint River (095): Flint River (095)                   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219940         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Flint River (095): Flint River (095)                   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
French Creek (532): Colonel Drake 1942-1972 (537)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      1/1/1972     1/1/1973
French Creek (532): Colonel Drake 1942-1972 (537)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      1/1/1972     5/1/1972
French Creek (532): Colonel Drake 1942-1972 (537)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
French Creek (532): Custaloga 1969-1972 (531)          Insurance Company of North America                        SBL 50421        11/29/1968   11/29/1969   11/29/1968    11/29/1969
French Creek (532): Custaloga 1969-1972 (531)          Insurance Company of North America                        SBL 50421        11/29/1969   11/29/1970   11/29/1969    11/29/1970
French Creek (532): Custaloga 1969-1972 (531)          Insurance Company of North America                        SBL 50421        11/29/1970   11/29/1971   11/29/1970    11/29/1971
French Creek (532): Custaloga 1969-1972 (531)          Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971     5/1/1972      5/1/1971     5/1/1972
French Creek (532): Custaloga 1969-1972 (531)          Hartford Accident and Indemnity Company                   10CA43315         9/21/1971     1/1/1972    9/21/1971      1/1/1972
French Creek (532): Custaloga 1969-1972 (531)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      1/1/1972     1/1/1973
French Creek (532): Custaloga 1969-1972 (531)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      1/1/1972     5/1/1972
French Creek (532): Custaloga 1969-1972 (531)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
French Creek (532): French Creek 1972- (532)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      5/1/1972     1/1/1973
French Creek (532): French Creek 1972- (532)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      5/1/1972     1/1/1973
French Creek (532): French Creek 1972- (532)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
French Creek (532): French Creek 1972- (532)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
French Creek (532): French Creek 1972- (532)           Erie Family Life Insurance Company                        Unknown            1/1/1974     1/1/1975      1/1/1974     1/1/1975
French Creek (532): French Creek 1972- (532)           Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
French Creek (532): French Creek 1972- (532)           Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
French Creek (532): French Creek 1972- (532)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
French Creek (532): French Creek 1972- (532)           Erie Insurance Exchange                                   Unknown            1/1/1975     1/1/1976      1/1/1975     1/1/1976
French Creek (532): French Creek 1972- (532)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
French Creek (532): French Creek 1972- (532)           Erie Insurance Exchange                                   Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
French Creek (532): French Creek 1972- (532)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 35        1/1/1976     1/1/1977      1/1/1976     1/1/1977
French Creek (532): French Creek 1972- (532)           American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
French Creek (532): French Creek 1972- (532)           American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
French Creek (532): French Creek 1972- (532)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220090         1/1/1977     1/1/1978      1/1/1977     1/1/1978
French Creek (532): French Creek 1972- (532)           Erie Insurance Exchange                                   Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
French Creek (532): Mercer County 1927-1969 (531)      Insurance Company of North America                        SBL 4 53 73      11/29/1965   11/29/1966   11/29/1965    11/29/1966
French Creek (532): Mercer County 1927-1969 (531)      Insurance Company of North America                        SBL 4 53 73      11/29/1966   11/29/1967   11/29/1966    11/29/1967
French Creek (532): Mercer County 1927-1969 (531)      Insurance Company of North America                        SBL 4 53 73      11/29/1967   11/29/1968   11/29/1967    11/29/1968
French Creek (532): Mercer County 1927-1969 (531)      Insurance Company of North America                        SBL 50421        11/29/1968   11/29/1969   11/29/1968    11/29/1969
French Creek (532): Mercer County 1927-1969 (531)      Insurance Company of North America                        SBL 50421        11/29/1969   11/29/1970   11/29/1969    11/29/1970
French Creek (532): Mercer County 1927-1969 (531)      Insurance Company of North America                        SBL 50421        11/29/1970   11/29/1971   11/29/1970    11/29/1971




                                                                                          34
                                             Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 317 of 510



                                                                                                                                                             Council       Council
              Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                            Start Date1   End Date
French Creek (532): Washington Trail 1944-1972 (511)    Insurance Company of North America                        SBL-4-32-87       6/25/1969   1/15/1970    6/25/1969     1/15/1970
French Creek (532): Washington Trail 1944-1972 (511)    Insurance Company of North America                        Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
French Creek (532): Washington Trail 1944-1972 (511)    Insurance Company of North America                        SBL 4 32 98       1/15/1970   1/15/1971    1/15/1970     1/15/1971
French Creek (532): Washington Trail 1944-1972 (511)    Insurance Company of North America                        SBL 4 32 98       1/15/1971   1/15/1972    1/15/1971     1/15/1972
French Creek (532): Washington Trail 1944-1972 (511)    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    1/16/1972      5/1/1972
French Creek (532): Washington Trail 1944-1972 (511)    Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    1/16/1972      1/1/1973
French Creek (532): Washington Trail 1944-1972 (511)    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Gamehaven (299): Gamehaven (299)                        Insurance Company of North America                        SBL 3-70-22        6/1/1966    6/1/1967      6/1/1966     6/1/1967
Gamehaven (299): Gamehaven (299)                        Insurance Company of North America                        SBL-4-46-14        6/1/1967    6/1/1968      6/1/1967     6/1/1968
Gamehaven (299): Gamehaven (299)                        Insurance Company of North America                        SBL-4-46-35        6/1/1968    6/1/1969      6/1/1968     6/1/1969
Gamehaven (299): Gamehaven (299)                        Insurance Company of North America                        SBL 4 46 49        6/1/1969    6/1/1970      6/1/1969     6/1/1970
Gamehaven (299): Gamehaven (299)                        Insurance Company of North America                        SBL 44671          6/1/1970    6/1/1971      6/1/1970     6/1/1971
Gamehaven (299): Gamehaven (299)                        Insurance Company of North America                        SBL 44689          6/1/1971    6/1/1972      6/1/1971     6/1/1972
Gamehaven (299): Gamehaven (299)                        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      6/1/1972     1/1/1973
Gamehaven (299): Gamehaven (299)                        Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      6/1/1972     1/1/1973
Gamehaven (299): Gamehaven (299)                        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Gamehaven (299): Gamehaven (299)                        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Gamehaven (299): Gamehaven (299)                        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Gamehaven (299): Gamehaven (299)                        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Gamehaven (299): Gamehaven (299)                        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Gamehaven (299): Gamehaven (299)                        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Gamehaven (299): Gamehaven (299)                        National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 02        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Gamehaven (299): Gamehaven (299)                        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Gamehaven (299): Gamehaven (299)                        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220152         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Gamehaven (299): Gamehaven (299)                        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Garden State (690): Burlington County 1925-2013 (690)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      2/1/1972     1/1/1973
Garden State (690): Burlington County 1925-2013 (690)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      2/1/1972     1/1/1973
Garden State (690): Burlington County 1925-2013 (690)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Garden State (690): Burlington County 1925-2013 (690)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Garden State (690): Burlington County 1925-2013 (690)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Garden State (690): Burlington County 1925-2013 (690)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Garden State (690): Burlington County 1925-2013 (690)   New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Garden State (690): Burlington County 1925-2013 (690)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Garden State (690): Burlington County 1925-2013 (690)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 45        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Garden State (690): Burlington County 1925-2013 (690)   New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Garden State (690): Burlington County 1925-2013 (690)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220197         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Garden State (690): Burlington County 1925-2013 (690)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Garden State (690): Camden County 1921-1998 (335)       Commercial Union Insurance Company                        EP 4004433        12/7/1970   12/7/1971    12/7/1970     12/7/1971
Garden State (690): Camden County 1921-1998 (335)       Commercial Union Insurance Company                        EP 4004433        12/7/1971   12/7/1972    12/7/1971     12/7/1972
Garden State (690): Camden County 1921-1998 (335)       Commercial Union Insurance Company                        EP 4004433        12/7/1972   12/7/1973    12/7/1972     12/7/1973
Garden State (690): Camden County 1921-1998 (335)       Commercial Union Insurance Company                        W18-36-37         12/7/1973   12/7/1974    12/7/1973     12/7/1974
Garden State (690): Camden County 1921-1998 (335)       Commercial Union Insurance Company                        CP-2067-64         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Garden State (690): Camden County 1921-1998 (335)       Commercial Union Insurance Company                        CLCP-D12-86-       6/5/1974    6/5/1975      6/5/1974     6/5/1975
Garden State (690): Camden County 1921-1998 (335)       Commercial Union Insurance Company                        W18-36-37         12/7/1974   12/7/1975    12/7/1974     12/7/1975
Garden State (690): Camden County 1921-1998 (335)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Garden State (690): Camden County 1921-1998 (335)       Commercial Union Insurance Company                        CLCPD74-56-39      6/5/1975    6/5/1976      6/5/1975     6/5/1976
Garden State (690): Camden County 1921-1998 (335)       Commercial Union Insurance Company                        W18-36-37         12/7/1975   12/7/1976    12/7/1975     12/7/1976
Garden State (690): Camden County 1921-1998 (335)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Garden State (690): Camden County 1921-1998 (335)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Garden State (690): Camden County 1921-1998 (335)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 44        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Garden State (690): Camden County 1921-1998 (335)       Commercial Union Insurance Company                        CPD73 47 42        6/5/1976    6/5/1977      6/5/1976     6/5/1977
Garden State (690): Camden County 1921-1998 (335)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220196         1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                           35
                                             Case 20-10343-LSS           Doc 4107              Filed 05/16/21          Page 318 of 510



                                                                                                                                                                Council       Council
              Current Council: Predecessor Council                                 Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                               Start Date1   End Date
Garden State (690): Camden County 1921-1998 (335)         American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Garden State (690): Camden County 1921-1998 (335)         Commercial Union Insurance Company                        CP D92 80 56       6/5/1977     6/5/1978      6/5/1977     6/5/1978
Garden State (690): Garden State 2013- (690)              Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Garden State (690): Garden State 2013- (690)              Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Garden State (690): Southern New Jersey 1967-1990 (334)   Insurance Company of North America                        SBL 4 29 99        4/1/1965     4/1/1966      4/1/1965     4/1/1966
Garden State (690): Southern New Jersey 1967-1990 (334)   Insurance Company of North America                        SBL 4 29 99        4/1/1966     4/1/1967      4/1/1966     4/1/1967
Garden State (690): Southern New Jersey 1967-1990 (334)   Insurance Company of North America                        SBL 4 29 99        4/1/1967     4/1/1968      4/1/1967     4/1/1968
Garden State (690): Southern New Jersey 1967-1990 (334)   Insurance Company of North America                        SBL 4 69 40        4/1/1968     4/1/1969      4/1/1968     4/1/1969
Garden State (690): Southern New Jersey 1967-1990 (334)   Insurance Company of North America                        SBL 4 69 40        4/1/1969     4/1/1970      4/1/1969     4/1/1970
Garden State (690): Southern New Jersey 1967-1990 (334)   Insurance Company of North America                        SBL 4 69 40        4/1/1970     4/1/1971      4/1/1970     4/1/1971
Garden State (690): Southern New Jersey 1967-1990 (334)   Insurance Company of North America                        SBL 5 15 14        4/1/1971     4/1/1972      4/1/1971     4/1/1972
Garden State (690): Southern New Jersey 1967-1990 (334)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Garden State (690): Southern New Jersey 1967-1990 (334)   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Garden State (690): Southern New Jersey 1967-1990 (334)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Garden State (690): Southern New Jersey 1967-1990 (334)   New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Garden State (690): Southern New Jersey 1967-1990 (334)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 41        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Garden State (690): Southern New Jersey 1967-1990 (334)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Garden State (690): Southern New Jersey 1967-1990 (334)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220193         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Garden State (690): Southern New Jersey 1967-1990 (334)   New Hampshire Insurance Company                           Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Garden State (690): Southern New Jersey 1990-2013 (334)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      4/1/1972     1/1/1973
Garden State (690): Southern New Jersey 1990-2013 (334)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      4/1/1972     1/1/1973
Garden State (690): Southern New Jersey 1990-2013 (334)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Garden State (690): Southern New Jersey 1990-2013 (334)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Garden State (690): Southern New Jersey 1990-2013 (334)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Garden State (690): Southern New Jersey 1990-2013 (334)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   715173           12/15/1962   12/15/1963   12/15/1962    12/15/1963
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   715173           12/15/1962   12/15/1963   12/15/1962    12/15/1963
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   716126           12/15/1963   12/15/1964   12/15/1963    12/15/1964
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   717220           12/15/1964   12/15/1965   12/15/1964    12/15/1965
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   86C718423        12/15/1965   12/15/1966   12/15/1965    12/15/1966
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   86C718423        12/15/1966   12/15/1967   12/15/1966    12/15/1967
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   86C718423        12/15/1967   12/15/1968   12/15/1967    12/15/1968
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   86C807701        12/15/1968   12/15/1969   12/15/1968    12/15/1969
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   86C807701        12/15/1969   12/15/1970   12/15/1969    12/15/1970
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   86C807701        12/15/1970   12/15/1971   12/15/1970    12/15/1971
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      3/1/1972     1/1/1973
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      3/1/1972     1/1/1973
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Gateway Area (624): Gateway Area (624)                    American States Insurance Company                         Unknown            1/1/1975     1/1/1976      1/1/1975     1/1/1976
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Gateway Area (624): Gateway Area (624)                    American States Insurance Company                         SU-15069           1/1/1975     1/1/1976      1/1/1975     1/1/1976
Gateway Area (624): Gateway Area (624)                    American States Insurance Company                         Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Gateway Area (624): Gateway Area (624)                    American States Insurance Company                         Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Gateway Area (624): Gateway Area (624)                    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Gateway Area (624): Gateway Area (624)                    American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Gateway Area (624): Gateway Area (624)                    National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 43        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Gateway Area (624): Gateway Area (624)                    American States Insurance Company                         Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Gateway Area (624): Gateway Area (624)                    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220259         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Gateway Area (624): Gateway Area (624)                    American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978




                                                                                             36
                                               Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 319 of 510



                                                                                                                                                                Council       Council
              Current Council: Predecessor Council                                 Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                               Start Date1   End Date
Georgia-Carolina (093): Georgia-Carolina (093)            Insurance Company of North America                        SBL 4 88 14       5/30/1968    5/30/1969    5/30/1968     5/30/1969
Georgia-Carolina (093): Georgia-Carolina (093)            Insurance Company of North America                        SBL 48824         5/30/1969    5/30/1970    5/30/1969     5/30/1970
Georgia-Carolina (093): Georgia-Carolina (093)            Insurance Company of North America                        Unknown           5/30/1970    5/30/1971    5/30/1970     5/30/1971
Georgia-Carolina (093): Georgia-Carolina (093)            Insurance Company of North America                        Unknown           5/30/1971    5/30/1972    5/30/1971     5/30/1972
Georgia-Carolina (093): Georgia-Carolina (093)            Insurance Company of North America                        Unknown           5/30/1972     1/1/1973    5/30/1972      1/1/1973
Georgia-Carolina (093): Georgia-Carolina (093)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Georgia-Carolina (093): Georgia-Carolina (093)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Georgia-Carolina (093): Georgia-Carolina (093)            Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Georgia-Carolina (093): Georgia-Carolina (093)            Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Georgia-Carolina (093): Georgia-Carolina (093)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Georgia-Carolina (093): Georgia-Carolina (093)            American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Georgia-Carolina (093): Georgia-Carolina (093)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Georgia-Carolina (093): Georgia-Carolina (093)            New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Georgia-Carolina (093): Georgia-Carolina (093)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 90        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Georgia-Carolina (093): Georgia-Carolina (093)            New Hampshire Insurance Company                           GLA 332323         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Georgia-Carolina (093): Georgia-Carolina (093)            American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Georgia-Carolina (093): Georgia-Carolina (093)            New Hampshire Insurance Company                           SLP 275540         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Georgia-Carolina (093): Georgia-Carolina (093)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1219938         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Glacier's Edge (620): Four Lakes 1928-2005 (628)          Insurance Company of North America                        SBL 4 15 49       7/10/1969    7/10/1970    7/10/1969     7/10/1970
Glacier's Edge (620): Four Lakes 1928-2005 (628)          Insurance Company of North America                        SBL 4 15 56       7/10/1970    7/10/1971    7/10/1970     7/10/1971
Glacier's Edge (620): Four Lakes 1928-2005 (628)          Insurance Company of North America                        Unknown           7/10/1971    7/10/1972    7/10/1971     7/10/1972
Glacier's Edge (620): Four Lakes 1928-2005 (628)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973   11/16/1972      1/1/1973
Glacier's Edge (620): Four Lakes 1928-2005 (628)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973   11/16/1972      1/1/1973
Glacier's Edge (620): Four Lakes 1928-2005 (628)          Insurance Company of North America                        Unknown           7/10/1972   11/16/1972    7/10/1972    11/16/1972
Glacier's Edge (620): Four Lakes 1928-2005 (628)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Glacier's Edge (620): Four Lakes 1928-2005 (628)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Glacier's Edge (620): Four Lakes 1928-2005 (628)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Glacier's Edge (620): Four Lakes 1928-2005 (628)          American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Glacier's Edge (620): Four Lakes 1928-2005 (628)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 44        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Glacier's Edge (620): Four Lakes 1928-2005 (628)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Glacier's Edge (620): Four Lakes 1928-2005 (628)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220260         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Glacier's Edge (620): Four Lakes 1928-2005 (628)          American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Glacier's Edge (620): Glacier's Edge 2005- (620)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Glacier's Edge (620): Glacier's Edge 2005- (620)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         Insurance Company of North America                        SBL 45383         4/28/1966    4/28/1967    4/28/1966     4/28/1967
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         Insurance Company of North America                        SBL 45383         4/28/1967    4/28/1968    4/28/1967     4/28/1968
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         Insurance Company of North America                        SBL 45383         4/28/1968    4/28/1969    4/28/1968     4/28/1969
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         Insurance Company of North America                        SBL 50448         4/28/1969    4/28/1970    4/28/1969     4/28/1970
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         Insurance Company of North America                        SBL 50448         4/28/1970    4/28/1971    4/28/1970     4/28/1971
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         Insurance Company of North America                        SBL 50448         4/28/1971    4/28/1972    4/28/1971     4/28/1972
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    4/28/1972      1/1/1973
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    4/28/1972      1/1/1973
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 41        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Glacier's Edge (620): Sinnissippi 1966-2005 (626)         American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978




                                                                                             37
                                           Case 20-10343-LSS            Doc 4107              Filed 05/16/21          Page 320 of 510



                                                                                                                                                               Council       Council
             Current Council: Predecessor Council                                 Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                              Start Date1   End Date
Glacier's Edge (620): Sinnissippi 1966-2005 (626)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220257         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Glacier's Edge (620): Sinnissippi 1966-2005 (626)        New Hampshire Insurance Company                           Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Golden Empire (047): Buttes Area 1924-1992 (647)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Golden Empire (047): Buttes Area 1924-1992 (647)         American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Golden Empire (047): Buttes Area 1924-1992 (647)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 39        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Golden Empire (047): Buttes Area 1924-1992 (647)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Golden Empire (047): Buttes Area 1924-1992 (647)         New Hampshire Insurance Company                           GLA 332361       12/20/1976   12/20/1977   12/20/1976    12/20/1977
Golden Empire (047): Buttes Area 1924-1992 (647)         New Hampshire Insurance Company                           SLP 290281       12/20/1976   12/20/1977   12/20/1976    12/20/1977
Golden Empire (047): Buttes Area 1924-1992 (647)         American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Golden Empire (047): Buttes Area 1924-1992 (647)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1219887         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Golden Empire (047): Golden Empire 1937- (047)           Hartford Accident and Indemnity Company                   54 C 990478        7/1/1972     7/1/1973      7/1/1972     7/1/1973
Golden Empire (047): Golden Empire 1937- (047)           Hartford Accident and Indemnity Company                   54 C 990478        7/1/1973     7/1/1974      7/1/1973     7/1/1974
Golden Empire (047): Golden Empire 1937- (047)           Hartford Accident and Indemnity Company                   54 C 990478        7/1/1974     7/1/1975      7/1/1974     7/1/1975
Golden Empire (047): Golden Empire 1937- (047)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Golden Empire (047): Golden Empire 1937- (047)           New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Golden Empire (047): Golden Empire 1937- (047)           American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Golden Empire (047): Golden Empire 1937- (047)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 47        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Golden Empire (047): Golden Empire 1937- (047)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Golden Empire (047): Golden Empire 1937- (047)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1219895         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Golden Empire (047): Golden Empire 1937- (047)           New Hampshire Insurance Company                           Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Golden Empire (047): Golden Empire 1937- (047)           American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Golden Empire (047): Mount Lassen Area 1924-1992 (036)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Golden Empire (047): Mount Lassen Area 1924-1992 (036)   New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Golden Empire (047): Mount Lassen Area 1924-1992 (036)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Golden Empire (047): Mount Lassen Area 1924-1992 (036)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 30        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Golden Empire (047): Mount Lassen Area 1924-1992 (036)   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Golden Empire (047): Mount Lassen Area 1924-1992 (036)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Golden Empire (047): Mount Lassen Area 1924-1992 (036)   New Hampshire Insurance Company                           Unknown            1/1/1977   10/20/1977      1/1/1977   10/20/1977
Golden Empire (047): Mount Lassen Area 1924-1992 (036)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219879         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Golden Gate Area (023): Alameda -2020 (022)              Insurance Company of North America                        SBL 5 11 80        3/2/1969     3/2/1970      3/2/1969     3/2/1970
Golden Gate Area (023): Alameda -2020 (022)              Insurance Company of North America                        SBL 5 11 80        3/2/1970     3/2/1971      3/2/1970     3/2/1971
Golden Gate Area (023): Alameda -2020 (022)              Insurance Company of North America                        SBL 5 11 80        3/2/1971     3/1/1972      3/2/1971     3/1/1972
Golden Gate Area (023): Alameda -2020 (022)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      3/2/1972     1/1/1973
Golden Gate Area (023): Alameda -2020 (022)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      3/2/1972     1/1/1973
Golden Gate Area (023): Alameda -2020 (022)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Golden Gate Area (023): Alameda -2020 (022)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Golden Gate Area (023): Alameda -2020 (022)              Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Golden Gate Area (023): Alameda -2020 (022)              Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Golden Gate Area (023): Alameda -2020 (022)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Golden Gate Area (023): Alameda -2020 (022)              New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): Alameda -2020 (022)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 27        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): Alameda -2020 (022)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): Alameda -2020 (022)              American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): Alameda -2020 (022)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1219876         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Golden Gate Area (023): Alameda -2020 (022)              New Hampshire Insurance Company                           Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Golden Gate Area (023): Alameda -2020 (022)              American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Golden Gate Area (023): Mount Diablo 1951-1992 (023)     New Hampshire Insurance Company                           Unknown            6/1/1967     6/1/1968      6/1/1967     6/1/1968
Golden Gate Area (023): Mount Diablo 1951-1992 (023)     New Hampshire Insurance Company                           Unknown            6/1/1968     6/1/1969      6/1/1968     6/1/1969
Golden Gate Area (023): Mount Diablo 1951-1992 (023)     New Hampshire Insurance Company                           Unknown            6/1/1969     6/1/1970      6/1/1969     6/1/1970
Golden Gate Area (023): Mount Diablo 1951-1992 (023)     New Hampshire Insurance Company                           SLP 29 01 82       6/1/1970     6/1/1971      6/1/1970     6/1/1971
Golden Gate Area (023): Mount Diablo 1951-1992 (023)     New Hampshire Insurance Company                           SLP 29 01 82       6/1/1971     6/1/1972      6/1/1971     6/1/1972
Golden Gate Area (023): Mount Diablo 1951-1992 (023)     New Hampshire Insurance Company                           SLP 29 01 82       6/1/1972     6/1/1973      6/1/1972     6/1/1973




                                                                                            38
                                            Case 20-10343-LSS                   Doc 4107              Filed 05/16/21          Page 321 of 510



                                                                                                                                                                      Council       Council
              Current Council: Predecessor Council                                        Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                     Start Date1   End Date
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             New Hampshire Insurance Company                           UL 53-41-82        1/1/1973    1/1/1974      1/1/1973     1/1/1974
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             New Hampshire Insurance Company                           SLP 29-02-40       6/1/1973    6/1/1974      6/1/1973     6/1/1974
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             New Hampshire Insurance Company                           UL 78-86-53        1/1/1974    1/1/1975      1/1/1974     1/1/1975
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             New Hampshire Insurance Company                           SLP 29-02-40       6/1/1974    6/1/1975      6/1/1974     6/1/1975
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             New Hampshire Insurance Company                           UL 05-09-92        1/1/1975    1/1/1976      1/1/1975     1/1/1976
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             New Hampshire Insurance Company                           SLP 29-02-40       6/1/1975    6/1/1976      6/1/1975     6/1/1976
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 60        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             New Hampshire Insurance Company                           SLP 27-56-38       6/1/1976    6/1/1977      6/1/1976     6/1/1977
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1219908         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             Ambassador Insurance Company                              26094              6/1/1977    5/1/1978      6/1/1977     5/1/1978
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             Jefferson Insurance Company of New York                   GLA 303461         6/1/1977    6/1/1978      6/1/1977     6/1/1978
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             Jefferson Insurance Company of New York                   GLA 303463         6/1/1977    6/1/1978      6/1/1977     6/1/1978
Golden Gate Area (023): Mount Diablo 1951-1992 (023)             New Hampshire Insurance Company                           GLA 282525         6/1/1977    6/1/1978      6/1/1977     6/1/1978
Golden Gate Area (023): Mount Diablo Silverado 1992-2020 (023)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Golden Gate Area (023): Mount Diablo Silverado 1992-2020 (023)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): Mount Diablo Silverado 1992-2020 (023)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): Mount Diablo Silverado 1992-2020 (023)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Golden Gate Area (023): San Francisco Bay Area 1965-2020 (028)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Golden Gate Area (023): San Francisco Bay Area 1965-2020 (028)   New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): San Francisco Bay Area 1965-2020 (028)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): San Francisco Bay Area 1965-2020 (028)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 41        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): San Francisco Bay Area 1965-2020 (028)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): San Francisco Bay Area 1965-2020 (028)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Golden Gate Area (023): San Francisco Bay Area 1965-2020 (028)   New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Golden Gate Area (023): San Francisco Bay Area 1965-2020 (028)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219889         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Golden Gate Area (023): Silverado Area 1928-1992 (038)           Insurance Company of North America                        SBL 4 29 83       4/28/1965   4/28/1966    4/28/1965     4/28/1966
Golden Gate Area (023): Silverado Area 1928-1992 (038)           Insurance Company of North America                        SBL 4 29 83       4/28/1966   4/28/1967    4/28/1966     4/28/1967
Golden Gate Area (023): Silverado Area 1928-1992 (038)           Insurance Company of North America                        SBL 4 29 83       4/28/1967   4/28/1968    4/28/1967     4/28/1968
Golden Gate Area (023): Silverado Area 1928-1992 (038)           Insurance Company of North America                        SBL 4 69 32       4/28/1968   4/28/1969    4/28/1968     4/28/1969
Golden Gate Area (023): Silverado Area 1928-1992 (038)           Insurance Company of North America                        SBL 4 69 32       4/28/1969   4/28/1970    4/28/1969     4/28/1970
Golden Gate Area (023): Silverado Area 1928-1992 (038)           Insurance Company of North America                        SBL 4 69 32       4/28/1970   4/28/1971    4/28/1970     4/28/1971
Golden Gate Area (023): Silverado Area 1928-1992 (038)           Insurance Company of North America                        Unknown           4/28/1971   4/28/1972    4/28/1971     4/28/1972
Golden Gate Area (023): Silverado Area 1928-1992 (038)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    4/28/1972      1/1/1973
Golden Gate Area (023): Silverado Area 1928-1992 (038)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    4/28/1972      1/1/1973
Golden Gate Area (023): Silverado Area 1928-1992 (038)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Golden Gate Area (023): Silverado Area 1928-1992 (038)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Golden Gate Area (023): Silverado Area 1928-1992 (038)           Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Golden Gate Area (023): Silverado Area 1928-1992 (038)           Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Golden Gate Area (023): Silverado Area 1928-1992 (038)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Golden Gate Area (023): Silverado Area 1928-1992 (038)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 57        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): Silverado Area 1928-1992 (038)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): Silverado Area 1928-1992 (038)           New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): Silverado Area 1928-1992 (038)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Gate Area (023): Silverado Area 1928-1992 (038)           New Hampshire Insurance Company                           GLA 332356         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Golden Gate Area (023): Silverado Area 1928-1992 (038)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1219905         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Golden Gate Area (023): Silverado Area 1928-1992 (038)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Golden Spread (562): Adobe Walls Area 1934-1986 (569)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Golden Spread (562): Adobe Walls Area 1934-1986 (569)            American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977




                                                                                                    39
                                            Case 20-10343-LSS           Doc 4107              Filed 05/16/21          Page 322 of 510



                                                                                                                                                              Council       Council
             Current Council: Predecessor Council                                 Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Golden Spread (562): Adobe Walls Area 1934-1986 (569)    National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 84        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Spread (562): Adobe Walls Area 1934-1986 (569)    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Spread (562): Adobe Walls Area 1934-1986 (569)    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220215         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Golden Spread (562): Adobe Walls Area 1934-1986 (569)    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Golden Spread (562): Llano Estacado 1939-1986 (562)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Golden Spread (562): Llano Estacado 1939-1986 (562)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Spread (562): Llano Estacado 1939-1986 (562)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Spread (562): Llano Estacado 1939-1986 (562)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 71        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Golden Spread (562): Llano Estacado 1939-1986 (562)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Golden Spread (562): Llano Estacado 1939-1986 (562)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220202         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Canyon (010): Copper 1962-1977 (009)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974    5/15/1973      1/1/1974
Grand Canyon (010): Copper 1962-1977 (009)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974    5/15/1973      1/1/1974
Grand Canyon (010): Copper 1962-1977 (009)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Grand Canyon (010): Copper 1962-1977 (009)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Canyon (010): Copper 1962-1977 (009)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 20        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Canyon (010): Copper 1962-1977 (009)               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Canyon (010): Copper 1962-1977 (009)               American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Canyon (010): Copper 1962-1977 (009)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1219869         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Canyon (010): Grand Canyon 1944-1993 (012)         Insurance Company of North America                        SBL 4 29 93        4/1/1965    4/1/1966      4/1/1965     4/1/1966
Grand Canyon (010): Grand Canyon 1944-1993 (012)         Insurance Company of North America                        SBL 4 29 93        4/1/1966    4/1/1967      4/1/1966     4/1/1967
Grand Canyon (010): Grand Canyon 1944-1993 (012)         Insurance Company of North America                        SBL 4 29 93        4/1/1967    4/1/1968      4/1/1967     4/1/1968
Grand Canyon (010): Grand Canyon 1944-1993 (012)         Insurance Company of North America                        SBL 4 69 31        4/1/1968    4/1/1969      4/1/1968     4/1/1969
Grand Canyon (010): Grand Canyon 1944-1993 (012)         Insurance Company of North America                        SBL 4 69 31        4/1/1969    4/1/1970      4/1/1969     4/1/1970
Grand Canyon (010): Grand Canyon 1944-1993 (012)         Insurance Company of North America                        SBL 4 69 31        4/1/1970    4/1/1971      4/1/1970     4/1/1971
Grand Canyon (010): Grand Canyon 1944-1993 (012)         Insurance Company of North America                        Unknown            4/1/1971    4/1/1972      4/1/1971     4/1/1972
Grand Canyon (010): Grand Canyon 1944-1993 (012)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      4/1/1972     1/1/1973
Grand Canyon (010): Grand Canyon 1944-1993 (012)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      4/1/1972     1/1/1973
Grand Canyon (010): Grand Canyon 1944-1993 (012)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Grand Canyon (010): Grand Canyon 1944-1993 (012)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Grand Canyon (010): Grand Canyon 1944-1993 (012)         Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Grand Canyon (010): Grand Canyon 1944-1993 (012)         Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Grand Canyon (010): Grand Canyon 1944-1993 (012)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Grand Canyon (010): Grand Canyon 1944-1993 (012)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Canyon (010): Grand Canyon 1944-1993 (012)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Canyon (010): Grand Canyon 1944-1993 (012)         New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Canyon (010): Grand Canyon 1944-1993 (012)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 18        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Canyon (010): Grand Canyon 1944-1993 (012)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Canyon (010): Grand Canyon 1944-1993 (012)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1219867         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Canyon (010): Grand Canyon 1944-1993 (012)         New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Canyon (010): Theodore Roosevelt 1962-1993 (010)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Grand Canyon (010): Theodore Roosevelt 1962-1993 (010)   New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Canyon (010): Theodore Roosevelt 1962-1993 (010)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Canyon (010): Theodore Roosevelt 1962-1993 (010)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 19        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Canyon (010): Theodore Roosevelt 1962-1993 (010)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Canyon (010): Theodore Roosevelt 1962-1993 (010)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Canyon (010): Theodore Roosevelt 1962-1993 (010)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219868         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Canyon (010): Theodore Roosevelt 1962-1993 (010)   Ambassador Insurance Company                              GLA 282436        2/15/1977   2/15/1978    2/15/1977     2/15/1978
Grand Canyon (010): Theodore Roosevelt 1962-1993 (010)   New Hampshire Insurance Company                           GLA 282441        2/15/1977   2/15/1978    2/15/1977     2/15/1978
Grand Columbia (614): Fort Simcoe Area 1954-1992 (614)   Insurance Company of North America                        SBL 5 15 52        5/7/1971    5/7/1972      5/7/1971     5/7/1972
Grand Columbia (614): Fort Simcoe Area 1954-1992 (614)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      5/7/1972     1/1/1973
Grand Columbia (614): Fort Simcoe Area 1954-1992 (614)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Grand Columbia (614): Fort Simcoe Area 1954-1992 (614)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974




                                                                                            40
                                            Case 20-10343-LSS                   Doc 4107              Filed 05/16/21          Page 323 of 510



                                                                                                                                                                      Council       Council
             Current Council: Predecessor Council                                         Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                     Start Date1   End Date
Grand Columbia (614): Fort Simcoe Area 1954-1992 (614)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Grand Columbia (614): Fort Simcoe Area 1954-1992 (614)           Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Grand Columbia (614): Fort Simcoe Area 1954-1992 (614)           Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Grand Columbia (614): Fort Simcoe Area 1954-1992 (614)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Grand Columbia (614): Fort Simcoe Area 1954-1992 (614)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 31        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Columbia (614): Fort Simcoe Area 1954-1992 (614)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Columbia (614): Fort Simcoe Area 1954-1992 (614)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Columbia (614): Fort Simcoe Area 1954-1992 (614)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Columbia (614): Fort Simcoe Area 1954-1992 (614)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220248         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Columbia (614): North Central Washington 1924-1992 (613)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Grand Columbia (614): North Central Washington 1924-1992 (613)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      7/1/1972     1/1/1973
Grand Columbia (614): North Central Washington 1924-1992 (613)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Grand Columbia (614): North Central Washington 1924-1992 (613)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Grand Columbia (614): North Central Washington 1924-1992 (613)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Grand Columbia (614): North Central Washington 1924-1992 (613)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Grand Columbia (614): North Central Washington 1924-1992 (613)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Grand Columbia (614): North Central Washington 1924-1992 (613)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 30        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Columbia (614): North Central Washington 1924-1992 (613)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Columbia (614): North Central Washington 1924-1992 (613)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Columbia (614): North Central Washington 1924-1992 (613)   St. Paul Fire and Marine Insurance Company                584JB6952          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Columbia (614): North Central Washington 1924-1992 (613)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Columbia (614): North Central Washington 1924-1992 (613)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220247         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Teton (107): Tendoy Area 1934-1993 (109)                   Insurance Company of North America                        SBL 4 29 90        6/1/1965    6/1/1966      6/1/1965     6/1/1966
Grand Teton (107): Tendoy Area 1934-1993 (109)                   Insurance Company of North America                        SBL 4 29 90        6/1/1966    6/1/1967      6/1/1966     6/1/1967
Grand Teton (107): Tendoy Area 1934-1993 (109)                   Insurance Company of North America                        SBL 4 29 90        6/1/1967    6/1/1968      6/1/1967     6/1/1968
Grand Teton (107): Tendoy Area 1934-1993 (109)                   Insurance Company of North America                        SBL 4 69 48        6/1/1968    6/1/1969      6/1/1968     6/1/1969
Grand Teton (107): Tendoy Area 1934-1993 (109)                   Insurance Company of North America                        SBL 4 69 48        6/1/1969    6/1/1970      6/1/1969     6/1/1970
Grand Teton (107): Tendoy Area 1934-1993 (109)                   Insurance Company of North America                        SBL 4 69 48        6/1/1970    6/1/1971      6/1/1970     6/1/1971
Grand Teton (107): Tendoy Area 1934-1993 (109)                   Insurance Company of North America                        SBL 51558          6/1/1971    6/1/1972      6/1/1971     6/1/1972
Grand Teton (107): Tendoy Area 1934-1993 (109)                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      6/1/1972     1/1/1973
Grand Teton (107): Tendoy Area 1934-1993 (109)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      6/1/1972     1/1/1973
Grand Teton (107): Tendoy Area 1934-1993 (109)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Grand Teton (107): Tendoy Area 1934-1993 (109)                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Grand Teton (107): Tendoy Area 1934-1993 (109)                   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Grand Teton (107): Tendoy Area 1934-1993 (109)                   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Grand Teton (107): Tendoy Area 1934-1993 (109)                   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Grand Teton (107): Tendoy Area 1934-1993 (109)                   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Teton (107): Tendoy Area 1934-1993 (109)                   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 06        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Teton (107): Tendoy Area 1934-1993 (109)                   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Teton (107): Tendoy Area 1934-1993 (109)                   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Teton (107): Tendoy Area 1934-1993 (109)                   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219953         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Teton (107): Teton Peaks 1925-1993 (107)                   Insurance Company of North America                        SBL 45400         12/1/1965   12/1/1966    12/1/1965     12/1/1966
Grand Teton (107): Teton Peaks 1925-1993 (107)                   Insurance Company of North America                        SBL 45400         12/1/1966   12/1/1967    12/1/1966     12/1/1967
Grand Teton (107): Teton Peaks 1925-1993 (107)                   Insurance Company of North America                        SBL 45400         12/1/1967   12/1/1968    12/1/1967     12/1/1968
Grand Teton (107): Teton Peaks 1925-1993 (107)                   Insurance Company of North America                        SBL 50432         12/1/1968   12/1/1969    12/1/1968     12/1/1969
Grand Teton (107): Teton Peaks 1925-1993 (107)                   Insurance Company of North America                        SBL 50432         12/1/1969   12/1/1970    12/1/1969     12/1/1970
Grand Teton (107): Teton Peaks 1925-1993 (107)                   Insurance Company of North America                        SBL 50432         12/1/1970   12/1/1971    12/1/1970     12/1/1971
Grand Teton (107): Teton Peaks 1925-1993 (107)                   Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971    5/1/1972      5/1/1971     5/1/1972
Grand Teton (107): Teton Peaks 1925-1993 (107)                   Hartford Accident and Indemnity Company                   10CA43315         9/21/1971    1/1/1972    9/21/1971      1/1/1972
Grand Teton (107): Teton Peaks 1925-1993 (107)                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
Grand Teton (107): Teton Peaks 1925-1993 (107)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Grand Teton (107): Teton Peaks 1925-1993 (107)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974




                                                                                                    41
                                             Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 324 of 510



                                                                                                                                                             Council       Council
              Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                            Start Date1   End Date
Grand Teton (107): Teton Peaks 1925-1993 (107)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Grand Teton (107): Teton Peaks 1925-1993 (107)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Grand Teton (107): Teton Peaks 1925-1993 (107)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Grand Teton (107): Teton Peaks 1925-1993 (107)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Grand Teton (107): Teton Peaks 1925-1993 (107)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Teton (107): Teton Peaks 1925-1993 (107)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 04        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Teton (107): Teton Peaks 1925-1993 (107)          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Grand Teton (107): Teton Peaks 1925-1993 (107)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1219951         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Teton (107): Teton Peaks 1925-1993 (107)          Western Casualty & Surety Company                         Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Grand Teton (107): Teton Peaks 1925-1993 (107)          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Alaska (610): Alaska 1934-1954 (610)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
Great Alaska (610): Alaska 1934-1954 (610)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Great Alaska (610): Great Alaska 2006- (610)            Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Great Alaska (610): Great Alaska 2006- (610)            Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Great Alaska (610): Southeast Alaska 1955-2006 (608)    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Great Alaska (610): Southeast Alaska 1955-2006 (608)    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Great Alaska (610): Southeast Alaska 1955-2006 (608)    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Great Alaska (610): Southeast Alaska 1955-2006 (608)    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Great Alaska (610): Southeast Alaska 1955-2006 (608)    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Great Alaska (610): Southeast Alaska 1955-2006 (608)    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Alaska (610): Southeast Alaska 1955-2006 (608)    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Alaska (610): Southeast Alaska 1955-2006 (608)    National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 17        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Alaska (610): Southeast Alaska 1955-2006 (608)    New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Alaska (610): Southeast Alaska 1955-2006 (608)    National Union Fire Insurance Company of Pittsburgh, PA   BE 1219866         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Alaska (610): Southeast Alaska 1955-2006 (608)    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Alaska (610): Southeast Alaska 1955-2006 (608)    New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Alaska (610): Western Alaska 1954-2005 (610)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Great Alaska (610): Western Alaska 1954-2005 (610)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Great Alaska (610): Western Alaska 1954-2005 (610)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Great Alaska (610): Western Alaska 1954-2005 (610)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Great Alaska (610): Western Alaska 1954-2005 (610)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 15        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Alaska (610): Western Alaska 1954-2005 (610)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Alaska (610): Western Alaska 1954-2005 (610)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Alaska (610): Western Alaska 1954-2005 (610)      New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Alaska (610): Western Alaska 1954-2005 (610)      New Hampshire Insurance Company                           GLA 282428         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Alaska (610): Western Alaska 1954-2005 (610)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1219864         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Alaska (610): Western Alaska 1954-2005 (610)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Lakes FSC (784): Great Lakes FSC (784)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Great Lakes FSC (784): Great Lakes FSC (784)            American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Lakes FSC (784): Great Lakes FSC (784)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Lakes FSC (784): Great Lakes FSC (784)            American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Rivers (653): Great Rivers 1951- (653)            Insurance Company of North America                        SBL 5 13 03      11/26/1969    1/1/1970   11/26/1969      1/1/1970
Great Rivers (653): Great Rivers 1951- (653)            Columbia Insurance Company                                Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Great Rivers (653): Great Rivers 1951- (653)            Columbia Insurance Company                                Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Great Rivers (653): Great Rivers 1951- (653)            Columbia Insurance Company                                Unknown            1/1/1972    1/1/1973      1/1/1972     1/1/1973
Great Rivers (653): Great Rivers 1951- (653)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Great Rivers (653): Great Rivers 1951- (653)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Great Rivers (653): Great Rivers 1951- (653)            St. Paul Fire and Marine Insurance Company                Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Great Rivers (653): Great Rivers 1951- (653)            Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Great Rivers (653): Great Rivers 1951- (653)            Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Great Rivers (653): Great Rivers 1951- (653)            St. Paul Fire and Marine Insurance Company                Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Great Rivers (653): Great Rivers 1951- (653)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976




                                                                                           42
                                             Case 20-10343-LSS               Doc 4107              Filed 05/16/21          Page 325 of 510



                                                                                                                                                                   Council       Council
              Current Council: Predecessor Council                                     Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                  Start Date1   End Date
Great Rivers (653): Great Rivers 1951- (653)                  Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Rivers (653): Great Rivers 1951- (653)                  American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Rivers (653): Great Rivers 1951- (653)                  National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 12        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Rivers (653): Great Rivers 1951- (653)                  St. Paul Fire and Marine Insurance Company                Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Rivers (653): Great Rivers 1951- (653)                  National Union Fire Insurance Company of Pittsburgh, PA   BE 1220162         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Rivers (653): Great Rivers 1951- (653)                  American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Rivers (653): Great Rivers 1951- (653)                  St. Paul Fire and Marine Insurance Company                Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Smoky Mountain (557): Great Smoky Mountain (557)        Insurance Company of North America                        Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Great Smoky Mountain (557): Great Smoky Mountain (557)        Insurance Company of North America                        Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Great Smoky Mountain (557): Great Smoky Mountain (557)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      4/1/1972     1/1/1973
Great Smoky Mountain (557): Great Smoky Mountain (557)        Insurance Company of North America                        Unknown            1/1/1972    4/1/1972      1/1/1972     4/1/1972
Great Smoky Mountain (557): Great Smoky Mountain (557)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      4/1/1972     1/1/1973
Great Smoky Mountain (557): Great Smoky Mountain (557)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Great Smoky Mountain (557): Great Smoky Mountain (557)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Great Smoky Mountain (557): Great Smoky Mountain (557)        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Great Smoky Mountain (557): Great Smoky Mountain (557)        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Great Smoky Mountain (557): Great Smoky Mountain (557)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Great Smoky Mountain (557): Great Smoky Mountain (557)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Smoky Mountain (557): Great Smoky Mountain (557)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 67        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Smoky Mountain (557): Great Smoky Mountain (557)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Smoky Mountain (557): Great Smoky Mountain (557)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220289         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Smoky Mountain (557): Great Smoky Mountain (557)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Southwest (412): Great Southwest Area 1976-1982 (412)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Southwest (412): Great Southwest Area 1976-1982 (412)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Southwest (412): Great Southwest Area 1976-1982 (412)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220198         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Southwest (412): Great Southwest Area 1976-1982 (412)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Southwest (412): Kit Carson 1955-1976 (412)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Great Southwest (412): Kit Carson 1955-1976 (412)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Southwest (412): Kit Carson 1955-1976 (412)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Southwest (412): Kit Carson 1955-1976 (412)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 46        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Trail (433): Great Trail 1971- (433)                    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Great Trail (433): Great Trail 1971- (433)                    National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 71        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Trail (433): Great Trail 1971- (433)                    National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 94        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Trail (433): Great Trail 1971- (433)                    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Trail (433): Great Trail 1971- (433)                    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Great Trail (433): Great Trail 1971- (433)                    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Trail (433): Great Trail 1971- (433)                    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220047         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Trail (433): Great Trail 1971- (433)                    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220121         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Great Trail (433): Mahoning Valley 1927-1993 (466)            Insurance Company of North America                        Unknown           3/12/1964   3/12/1965    3/12/1964     3/12/1965
Great Trail (433): Mahoning Valley 1927-1993 (466)            Insurance Company of North America                        Unknown           3/12/1965   3/12/1966    3/12/1965     3/12/1966
Great Trail (433): Mahoning Valley 1927-1993 (466)            Insurance Company of North America                        Unknown           3/12/1966   3/11/1967    3/12/1966     3/11/1967
Great Trail (433): Mahoning Valley 1927-1993 (466)            Insurance Company of North America                        SBL 4 29 61       3/11/1967   3/11/1968    3/11/1967     3/11/1968
Great Trail (433): Mahoning Valley 1927-1993 (466)            Insurance Company of North America                        SBL 4 69 16       3/11/1968   3/11/1969    3/11/1968     3/11/1969
Great Trail (433): Mahoning Valley 1927-1993 (466)            Insurance Company of North America                        SBL 4 69 16       3/11/1969   3/11/1970    3/11/1969     3/11/1970
Great Trail (433): Mahoning Valley 1927-1993 (466)            Insurance Company of North America                        SBL 4 69 16       3/11/1970   3/11/1971    3/11/1970     3/11/1971
Great Trail (433): Mahoning Valley 1927-1993 (466)            Insurance Company of North America                        Unknown           3/11/1971   3/11/1972    3/11/1971     3/11/1972
Great Trail (433): Mahoning Valley 1927-1993 (466)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    3/11/1972      1/1/1973
Great Trail (433): Mahoning Valley 1927-1993 (466)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    3/11/1972      1/1/1973
Great Trail (433): Mahoning Valley 1927-1993 (466)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Great Trail (433): Mahoning Valley 1927-1993 (466)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Great Trail (433): Mahoning Valley 1927-1993 (466)            Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Great Trail (433): Mahoning Valley 1927-1993 (466)            Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975




                                                                                                 43
                                           Case 20-10343-LSS            Doc 4107              Filed 05/16/21          Page 326 of 510



                                                                                                                                                               Council       Council
             Current Council: Predecessor Council                                 Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                              Start Date1   End Date
Great Trail (433): Mahoning Valley 1927-1993 (466)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Great Trail (433): Mahoning Valley 1927-1993 (466)       Buckeye Union Insurance Company                           Unknown           4/30/1975    4/30/1976    4/30/1975     4/30/1976
Great Trail (433): Mahoning Valley 1927-1993 (466)       American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Great Trail (433): Mahoning Valley 1927-1993 (466)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Great Trail (433): Mahoning Valley 1927-1993 (466)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 15        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Great Trail (433): Mahoning Valley 1927-1993 (466)       Buckeye Union Insurance Company                           Unknown           4/30/1976    4/30/1977    4/30/1976     4/30/1977
Great Trail (433): Mahoning Valley 1927-1993 (466)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220068         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Great Trail (433): Mahoning Valley 1927-1993 (466)       American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Great Trail (433): Mahoning Valley 1927-1993 (466)       Buckeye Union Insurance Company                           Unknown           4/30/1977    4/30/1978    4/30/1977     4/30/1978
Great Trail (433): Northeast Ohio 1929-1993 (463)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Great Trail (433): Northeast Ohio 1929-1993 (463)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Great Trail (433): Northeast Ohio 1929-1993 (463)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 08        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Great Trail (433): Northeast Ohio 1929-1993 (463)        American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Great Trail (433): Northeast Ohio 1929-1993 (463)        American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Great Trail (433): Northeast Ohio 1929-1993 (463)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220061         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Great Trail (433): Northeast Ohio 1929-1993 (463)        Hartford Accident and Indemnity Company                   45 CBP 132079      8/1/1981     8/1/1982      8/1/1981     8/1/1982
Great Trail (433): Northeast Ohio 1929-1993 (463)        Hartford Accident and Indemnity Company                   45 CBP 132079      8/1/1982     8/1/1983      8/1/1982     8/1/1983
Great Trail (433): Northeast Ohio 1929-1993 (463)        Hartford Accident and Indemnity Company                   45 CBP 132079      8/1/1983     8/1/1984      8/1/1983     8/1/1984
Great Trail (433): Western Reserve 1948-1993 (461)       Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971     5/1/1972      5/1/1971     5/1/1972
Great Trail (433): Western Reserve 1948-1993 (461)       Hartford Accident and Indemnity Company                   10CA43315         9/21/1971     1/1/1972    9/21/1971      1/1/1972
Great Trail (433): Western Reserve 1948-1993 (461)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      1/1/1972     1/1/1973
Great Trail (433): Western Reserve 1948-1993 (461)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      1/1/1972     1/1/1973
Great Trail (433): Western Reserve 1948-1993 (461)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Great Trail (433): Western Reserve 1948-1993 (461)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Great Trail (433): Western Reserve 1948-1993 (461)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Great Trail (433): Western Reserve 1948-1993 (461)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 14        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Great Trail (433): Western Reserve 1948-1993 (461)       American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Great Trail (433): Western Reserve 1948-1993 (461)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Great Trail (433): Western Reserve 1948-1993 (461)       New Hampshire Insurance Company                           Unknown            1/1/1977   11/16/1977      1/1/1977   11/16/1977
Great Trail (433): Western Reserve 1948-1993 (461)       American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Great Trail (433): Western Reserve 1948-1993 (461)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220067         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Greater Alabama (001): Birmingham Area 1915-1996 (002)   Insurance Company of North America                        Unknown            8/1/1966     8/1/1967      8/1/1966     8/1/1967
Greater Alabama (001): Birmingham Area 1915-1996 (002)   Insurance Company of North America                        SBL 48816          8/4/1968     8/4/1969      8/4/1968     8/4/1969
Greater Alabama (001): Birmingham Area 1915-1996 (002)   Insurance Company of North America                        SBL 2 42 03        8/4/1969     8/4/1970      8/4/1969     8/4/1970
Greater Alabama (001): Birmingham Area 1915-1996 (002)   Insurance Company of North America                        Unknown            8/4/1970     8/4/1971      8/4/1970     8/4/1971
Greater Alabama (001): Birmingham Area 1915-1996 (002)   Insurance Company of North America                        Unknown            8/4/1971     8/4/1972      8/4/1971     8/4/1972
Greater Alabama (001): Birmingham Area 1915-1996 (002)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    9/16/1972      1/1/1973
Greater Alabama (001): Birmingham Area 1915-1996 (002)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    9/16/1972      1/1/1973
Greater Alabama (001): Birmingham Area 1915-1996 (002)   Insurance Company of North America                        Unknown            8/4/1972    9/16/1972      8/4/1972    9/16/1972
Greater Alabama (001): Birmingham Area 1915-1996 (002)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Greater Alabama (001): Birmingham Area 1915-1996 (002)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Greater Alabama (001): Birmingham Area 1915-1996 (002)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Greater Alabama (001): Birmingham Area 1915-1996 (002)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Greater Alabama (001): Birmingham Area 1915-1996 (002)   New Hampshire Insurance Company                           Unknown            1/1/1975     1/1/1976      1/1/1975     1/1/1976
Greater Alabama (001): Birmingham Area 1915-1996 (002)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Greater Alabama (001): Birmingham Area 1915-1996 (002)   New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greater Alabama (001): Birmingham Area 1915-1996 (002)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 07        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greater Alabama (001): Birmingham Area 1915-1996 (002)   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greater Alabama (001): Birmingham Area 1915-1996 (002)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greater Alabama (001): Birmingham Area 1915-1996 (002)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219858         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Greater Alabama (001): Birmingham Area 1915-1996 (002)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Greater Alabama (001): Birmingham Area 1915-1996 (002)   Ambassador Insurance Company                              Unknown           1/14/1977    1/14/1978    1/14/1977     1/14/1978




                                                                                            44
                                             Case 20-10343-LSS                    Doc 4107              Filed 05/16/21          Page 327 of 510



                                                                                                                                                                         Council       Council
              Current Council: Predecessor Council                                          Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                        Start Date1   End Date
Greater Alabama (001): Birmingham Area 1915-1996 (002)             New Hampshire Insurance Company                           Unknown           1/14/1977    1/14/1978    1/14/1977     1/14/1978
Greater Alabama (001): Choccolocco 1921-1998 (001)                 Insurance Company of North America                        Unknown            1/1/1966     1/1/1967      1/1/1966     1/1/1967
Greater Alabama (001): Choccolocco 1921-1998 (001)                 Insurance Company of North America                        Unknown            1/1/1967     1/1/1968      1/1/1967     1/1/1968
Greater Alabama (001): Choccolocco 1921-1998 (001)                 Insurance Company of North America                        Unknown            1/1/1968     1/1/1969      1/1/1968     1/1/1969
Greater Alabama (001): Choccolocco 1921-1998 (001)                 Insurance Company of North America                        Unknown            1/1/1969     1/1/1970      1/1/1969     1/1/1970
Greater Alabama (001): Choccolocco 1921-1998 (001)                 Insurance Company of North America                        Unknown            1/1/1970     1/1/1971      1/1/1970     1/1/1971
Greater Alabama (001): Choccolocco 1921-1998 (001)                 Insurance Company of North America                        Unknown            1/1/1971     1/1/1972      1/1/1971     1/1/1972
Greater Alabama (001): Choccolocco 1921-1998 (001)                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Greater Alabama (001): Choccolocco 1921-1998 (001)                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greater Alabama (001): Choccolocco 1921-1998 (001)                 American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greater Alabama (001): Choccolocco 1921-1998 (001)                 National Union Fire Insurance Company of Pittsburgh, PA   BE121696           1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greater Alabama (001): Choccolocco 1921-1998 (001)                 American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Greater Alabama (001): Choccolocco 1921-1998 (001)                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1219857         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            Insurance Company of North America                        SBL 3 96 65       3/25/1966    3/25/1967    3/25/1966     3/25/1967
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            Insurance Company of North America                        SBL 3 96 65       3/25/1967    3/25/1968    3/25/1967     3/25/1968
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            Insurance Company of North America                        SBL 3 96 65       3/25/1968    3/25/1969    3/25/1968     3/25/1969
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            Insurance Company of North America                        SBL 4 88 22       3/25/1969    3/25/1970    3/25/1969     3/25/1970
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            Insurance Company of North America                        SBL 4 88 22       3/25/1970    3/25/1971    3/25/1970     3/25/1971
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            Insurance Company of North America                        SBL 4 88 22       3/25/1971    3/25/1972    3/25/1971     3/25/1972
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      4/1/1972     1/1/1973
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      4/1/1972     1/1/1973
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 10        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            New Hampshire Insurance Company                           GLA 301317         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Greater Alabama (001): Tennessee Valley 1934-1998 (659)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1219860         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Insurance Company of North America                        XBC 19014         6/11/1964    6/11/1965    6/11/1964     6/11/1965
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Insurance Company of North America                        XBC 19014         6/11/1964    6/11/1965    6/11/1964     6/11/1965
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Insurance Company of North America                        XBC 19014         6/11/1965    6/11/1966    6/11/1965     6/11/1966
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Insurance Company of North America                        XBC 19014         6/11/1965    6/11/1966    6/11/1965     6/11/1966
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Insurance Company of North America                        XBC 19014         6/11/1966    6/11/1967    6/11/1966     6/11/1967
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Insurance Company of North America                        XBC 19014         6/11/1966    6/11/1967    6/11/1966     6/11/1967
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Employers Surplus Lines Insurance Company                 E 60198          11/19/1969   11/19/1970   11/19/1969    11/19/1970
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Pacific Indemnity Company                                 Unknown          11/19/1969   11/19/1970   11/19/1969    11/19/1970
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Employers Surplus Lines Insurance Company                 Unknown          11/19/1970   11/19/1971   11/19/1970    11/19/1971
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Pacific Indemnity Company                                 Unknown          11/19/1970   11/19/1971   11/19/1970    11/19/1971
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Pacific Indemnity Company                                 Unknown          11/19/1971   11/19/1972   11/19/1971    11/19/1972
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Employers Surplus Lines Insurance Company                 Unknown          11/19/1971   11/19/1972   11/19/1971    11/19/1972
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Employers Surplus Lines Insurance Company                 Unknown          11/19/1972   11/19/1973   11/19/1972    11/19/1973
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Pacific Indemnity Company                                 Unknown          11/19/1972   11/19/1973   11/19/1972    11/19/1973
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Employers Surplus Lines Insurance Company                 Unknown          11/19/1973   11/19/1974   11/19/1973    11/19/1974
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Pacific Indemnity Company                                 Unknown          11/19/1973   11/19/1974   11/19/1973    11/19/1974
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Employers Surplus Lines Insurance Company                 Unknown          11/19/1974     1/1/1975   11/19/1974      1/1/1975
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Pacific Indemnity Company                                 Unknown          11/19/1974     1/1/1975   11/19/1974      1/1/1975
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976




                                                                                                      45
                                            Case 20-10343-LSS                       Doc 4107              Filed 05/16/21          Page 328 of 510



                                                                                                                                                                          Council       Council
              Current Council: Predecessor Council                                            Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                         Start Date1   End Date
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)     National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 38        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)     American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)     New Hampshire Insurance Company                           SLP 27 56 32       4/1/1976    4/1/1977      4/1/1976     4/1/1977
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)     National Union Fire Insurance Company of Pittsburgh, PA   BE 1219886         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Los Angeles Area (033): Los Angeles Area 1945-2015 (033)     New Hampshire Insurance Company                           Unknown            4/1/1977    1/1/1978      4/1/1977     1/1/1978
Greater Los Angeles Area (033): Old Baldy 1921-2006 (043)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater Los Angeles Area (033): Old Baldy 1921-2006 (043)            American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Los Angeles Area (033): Old Baldy 1921-2006 (043)            New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Los Angeles Area (033): Old Baldy 1921-2006 (043)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 31        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Los Angeles Area (033): Old Baldy 1921-2006 (043)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Los Angeles Area (033): Old Baldy 1921-2006 (043)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1219880         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Los Angeles Area (033): Old Baldy 1921-2006 (043)            American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Los Angeles Area (033): Old Baldy 1921-2006 (043)            New Hampshire Insurance Company                           GLA 282588         6/1/1977    6/1/1978      6/1/1977     6/1/1978
Greater Los Angeles Area (033): San Gabriel Valley 1951-2015 (040)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater Los Angeles Area (033): San Gabriel Valley 1951-2015 (040)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Los Angeles Area (033): San Gabriel Valley 1951-2015 (040)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 43        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Los Angeles Area (033): San Gabriel Valley 1951-2015 (040)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Los Angeles Area (033): San Gabriel Valley 1951-2015 (040)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Los Angeles Area (033): San Gabriel Valley 1951-2015 (040)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219891         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater New York (640): Greater New York 1936-1967 (719)             Indemnity Insurance Company of North America              Unknown            1/1/1959    1/1/1960      1/1/1959     1/1/1960
Greater New York (640): Greater New York 1936-1967 (719)             Insurance Company of North America                        Unknown            1/1/1960    1/1/1961      1/1/1960     1/1/1961
Greater New York (640): Greater New York 1936-1967 (719)             Insurance Company of North America                        Unknown            1/1/1961    1/1/1962      1/1/1961     1/1/1962
Greater New York (640): Greater New York 1936-1967 (719)             Insurance Company of North America                        Unknown            1/1/1962    1/1/1963      1/1/1962     1/1/1963
Greater New York (640): Greater New York 1936-1967 (719)             Insurance Company of North America                        Unknown            1/1/1963    1/1/1964      1/1/1963     1/1/1964
Greater New York (640): Greater New York 1936-1967 (719)             Insurance Company of North America                        Unknown            1/1/1964    1/1/1965      1/1/1964     1/1/1965
Greater New York (640): Greater New York 1936-1967 (719)             Insurance Company of North America                        Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966
Greater New York (640): Greater New York 1936-1967 (719)             Insurance Company of North America                        Unknown            1/1/1966    1/1/1967      1/1/1966     1/1/1967
Greater New York (640): Greater New York 1967- (640)                 Insurance Company of North America                        Unknown            1/1/1967    1/1/1968      1/1/1967     1/1/1968
Greater New York (640): Greater New York 1967- (640)                 Insurance Company of North America                        Unknown            1/1/1968    1/1/1969      1/1/1968     1/1/1969
Greater New York (640): Greater New York 1967- (640)                 Insurance Company of North America                        Unknown            1/1/1969    1/1/1970      1/1/1969     1/1/1970
Greater New York (640): Greater New York 1967- (640)                 Insurance Company of North America                        Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Greater New York (640): Greater New York 1967- (640)                 Insurance Company of North America                        Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Greater New York (640): Greater New York 1967- (640)                 Insurance Company of North America                        Unknown            1/1/1972    1/1/1973      1/1/1972     1/1/1973
Greater New York (640): Greater New York 1967- (640)                 Insurance Company of North America                        Unknown            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Greater New York (640): Greater New York 1967- (640)                 Insurance Company of North America                        Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Greater New York (640): Greater New York 1967- (640)                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater New York (640): Greater New York 1967- (640)                 American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater New York (640): Greater New York 1967- (640)                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 68        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater New York (640): Greater New York 1967- (640)                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater New York (640): Greater New York 1967- (640)                 American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater New York (640): Greater New York 1967- (640)                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1220021         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater New York, Bronx Borough (641): Greater New York, Bronx
Borough (641)                                                        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Greater New York, Bronx Borough (641): Greater New York, Bronx
Borough (641)                                                        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Greater New York, Bronx Borough (641): Greater New York, Bronx
Borough (641)                                                        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Greater New York, Bronx Borough (641): Greater New York, Bronx
Borough (641)                                                        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
Greater New York, Brooklyn Borough (642): Brooklyn 1911-1967
(369)                                                                Insurance Company of North America                        GLP 15 57 72      7/16/1966   7/16/1967    7/16/1966    7/16/1967



                                                                                                        46
                                              Case 20-10343-LSS                       Doc 4107              Filed 05/16/21          Page 329 of 510



                                                                                                                                                                            Council       Council
              Current Council: Predecessor Council                                              Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                           Start Date1   End Date
Greater New York, Brooklyn Borough (642): Brooklyn 1911-1967
(369)                                                                  Insurance Company of North America                        GLP 15 57 72      7/16/1967   7/16/1968    7/16/1967    7/16/1968
Greater New York, Brooklyn Borough (642): Brooklyn 1911-1967
(369)                                                                  Insurance Company of North America                        GLP 15 57 72      7/16/1968   7/16/1969    7/16/1968    7/16/1969
Greater New York, Brooklyn Borough (642): Greater New York,
Brooklyn Borough (642)                                                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Greater New York, Brooklyn Borough (642): Greater New York,
Brooklyn Borough (642)                                                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Greater New York, Brooklyn Borough (642): Greater New York,
Brooklyn Borough (642)                                                 American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Greater New York, Brooklyn Borough (642): Greater New York,
Brooklyn Borough (642)                                                 American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
Greater New York, Manhattan Borough (643): Greater New York,
Manhattan Borough (643)                                                Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Greater New York, Manhattan Borough (643): Greater New York,
Manhattan Borough (643)                                                American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Greater New York, Manhattan Borough (643): Greater New York,
Manhattan Borough (643)                                                Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Greater New York, Manhattan Borough (643): Greater New York,
Manhattan Borough (643)                                                American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
Greater New York, Queens Borough (644): Greater New York, Queens
Borough (644)                                                          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Greater New York, Queens Borough (644): Greater New York, Queens
Borough (644)                                                          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Greater New York, Queens Borough (644): Greater New York, Queens
Borough (644)                                                          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Greater New York, Queens Borough (644): Greater New York, Queens
Borough (644)                                                          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
Greater New York, Staten Island Borough (645): Greater New York,
Staten Island Borough (645)                                            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Greater New York, Staten Island Borough (645): Greater New York,
Staten Island Borough (645)                                            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Greater New York, Staten Island Borough (645): Greater New York,
Staten Island Borough (645)                                            American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Greater New York, Staten Island Borough (645): Greater New York,
Staten Island Borough (645)                                            American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
Greater Niagara Frontier (380): Buffalo Area 1949-1967 (380)           Liberty Mutual Insurance Company                          Unknown            1/1/1958    1/1/1959     1/1/1958     1/1/1959
Greater Niagara Frontier (380): Greater Niagara Frontier 1967- (380)   Royal Globe Insurance Company                             Unknown            1/1/1975    1/1/1976     1/1/1975     1/1/1976
Greater Niagara Frontier (380): Greater Niagara Frontier 1967- (380)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Greater Niagara Frontier (380): Greater Niagara Frontier 1967- (380)   CNA                                                       59822227           2/7/1975    2/7/1976     2/7/1975     2/7/1976
Greater Niagara Frontier (380): Greater Niagara Frontier 1967- (380)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Greater Niagara Frontier (380): Greater Niagara Frontier 1967- (380)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 53        1/1/1976    1/1/1977     1/1/1976     1/1/1977
Greater Niagara Frontier (380): Greater Niagara Frontier 1967- (380)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Greater Niagara Frontier (380): Greater Niagara Frontier 1967- (380)   CNA                                                       Unknown           2/19/1976   2/19/1977    2/19/1976    2/19/1977
Greater Niagara Frontier (380): Greater Niagara Frontier 1967- (380)   Royal Globe Insurance Company                             Unknown            4/1/1976    4/1/1977     4/1/1976     4/1/1977
Greater Niagara Frontier (380): Greater Niagara Frontier 1967- (380)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220005         1/1/1977    1/1/1978     1/1/1977     1/1/1978
Greater Niagara Frontier (380): Greater Niagara Frontier 1967- (380)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
Greater Niagara Frontier (380): Greater Niagara Frontier 1967- (380)   Royal Globe Insurance Company                             Unknown            4/1/1977    4/1/1978     4/1/1977     4/1/1978
Greater Niagara Frontier (380): Greater Niagara Frontier 1967- (380)   Royal Insurance Co. of America                            Unknown            1/1/1981    1/1/1982     1/1/1981     1/1/1982
Greater Niagara Frontier (380): Greater Niagara Frontier 1967- (380)   Royal Globe Insurance Company                             Unknown            1/1/1982    1/1/1983     1/1/1982     1/1/1983
Greater St. Louis Area (312): Cahokia Mound 1925-1991 (128)            Insurance Company of North America                        SBL 45390          7/1/1966    7/1/1967     7/1/1966     7/1/1967
Greater St. Louis Area (312): Cahokia Mound 1925-1991 (128)            Insurance Company of North America                        SBL 45390          7/1/1967    7/1/1968     7/1/1967     7/1/1968
Greater St. Louis Area (312): Cahokia Mound 1925-1991 (128)            Insurance Company of North America                        SBL 45390          7/1/1968    4/1/1969     7/1/1968     4/1/1969




                                                                                                          47
                                             Case 20-10343-LSS                Doc 4107              Filed 05/16/21          Page 330 of 510



                                                                                                                                                                    Council       Council
              Current Council: Predecessor Council                                      Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                   Start Date1   End Date
Greater St. Louis Area (312): Cahokia Mound 1925-1991 (128)    Insurance Company of North America                        Unknown            4/1/1969    4/1/1970      4/1/1969     4/1/1970
Greater St. Louis Area (312): Cahokia Mound 1925-1991 (128)    Insurance Company of North America                        Unknown            4/1/1970    4/1/1971      4/1/1970     4/1/1971
Greater St. Louis Area (312): Cahokia Mound 1925-1991 (128)    Insurance Company of North America                        Unknown            4/1/1971    4/1/1972      4/1/1971     4/1/1972
Greater St. Louis Area (312): Cahokia Mound 1925-1991 (128)    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater St. Louis Area (312): Cahokia Mound 1925-1991 (128)    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Cahokia Mound 1925-1991 (128)    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Cahokia Mound 1925-1991 (128)    National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 17        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Cahokia Mound 1925-1991 (128)    National Union Fire Insurance Company of Pittsburgh, PA   BE 1219963         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater St. Louis Area (312): Cahokia Mound 1925-1991 (128)    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater St. Louis Area (312): Egyptian 1940-1994 (120)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater St. Louis Area (312): Egyptian 1940-1994 (120)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Egyptian 1940-1994 (120)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Egyptian 1940-1994 (120)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 18        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Egyptian 1940-1994 (120)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1219964         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater St. Louis Area (312): Egyptian 1940-1994 (120)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater St. Louis Area (312): Lincoln Trails 1939-2018 (121)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater St. Louis Area (312): Lincoln Trails 1939-2018 (121)   Travelers Indemnity Company                               Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Lincoln Trails 1939-2018 (121)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Lincoln Trails 1939-2018 (121)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 14        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Lincoln Trails 1939-2018 (121)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Lincoln Trails 1939-2018 (121)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater St. Louis Area (312): Lincoln Trails 1939-2018 (121)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219960         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater St. Louis Area (312): Lincoln Trails 1939-2018 (121)   Cincinnati Insurance Company                              Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Insurance Company of North America                        SBL 4 23 73        4/1/1965    4/1/1966      4/1/1965     4/1/1966
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Insurance Company of North America                        SBL 4 23 73        4/1/1966    4/1/1967      4/1/1966     4/1/1967
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Insurance Company of North America                        SBL 4 23 73        4/1/1967    4/1/1968      4/1/1967     4/1/1968
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Insurance Company of North America                        SBL 4 69 33        4/1/1968    4/1/1969      4/1/1968     4/1/1969
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Insurance Company of North America                        SBL 4 69 33        4/1/1969    4/1/1970      4/1/1969     4/1/1970
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Insurance Company of North America                        SBL 4 69 33        4/1/1970    4/1/1971      4/1/1970     4/1/1971
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Insurance Company of North America                        SBL 5 15 16        4/1/1971    4/1/1972      4/1/1971     4/1/1972
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      4/1/1972     1/1/1973
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      4/1/1972     1/1/1973
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Insurance Company of North America                        XBC 118599         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      INA Insurance Company of Illinois                         GLP 770115         1/1/1975   10/1/1975      1/1/1975    10/1/1975
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 09        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1219956         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater St. Louis Area (312): Okaw Valley 1965-2017 (116)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater St. Louis Area (312): Piasa Bird 1930-1991 (112)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater St. Louis Area (312): Piasa Bird 1930-1991 (112)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Piasa Bird 1930-1991 (112)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 28        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Piasa Bird 1930-1991 (112)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Piasa Bird 1930-1991 (112)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1219974         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater St. Louis Area (312): Piasa Bird 1930-1991 (112)       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)      Insurance Company of North America                        Unknown            1/1/1969    1/1/1970      1/1/1969     1/1/1970
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)      Insurance Company of North America                        Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971




                                                                                                  48
                                              Case 20-10343-LSS                   Doc 4107              Filed 05/16/21          Page 331 of 510



                                                                                                                                                                        Council       Council
              Current Council: Predecessor Council                                          Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                       Start Date1   End Date
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          Insurance Company of North America                        Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971    5/1/1972      5/1/1971     5/1/1972
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          Hartford Accident and Indemnity Company                   10CA43315         9/21/1971    1/1/1972    9/21/1971      1/1/1972
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          Insurance Company of North America                        GLP 429908         4/1/1974    4/1/1975      4/1/1974     4/1/1975
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          Insurance Company of North America                        GLP 43 02 89       4/1/1975    4/1/1976      4/1/1975     4/1/1976
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 15        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220166         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater St. Louis Area (312): Saint Louis 1911-1995 (312)          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater St. Louis Area (312): Southeast Missouri 1930-1993 (305)   Insurance Company of North America                        SBL 51306          1/1/1970    1/1/1971      1/1/1970     1/1/1971
Greater St. Louis Area (312): Southeast Missouri 1930-1993 (305)   Insurance Company of North America                        SBL 51306          1/1/1971    1/1/1972      1/1/1971     1/1/1972
Greater St. Louis Area (312): Southeast Missouri 1930-1993 (305)   Insurance Company of North America                        SBL 51306          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Greater St. Louis Area (312): Southeast Missouri 1930-1993 (305)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Greater St. Louis Area (312): Southeast Missouri 1930-1993 (305)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Greater St. Louis Area (312): Southeast Missouri 1930-1993 (305)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Greater St. Louis Area (312): Southeast Missouri 1930-1993 (305)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Greater St. Louis Area (312): Southeast Missouri 1930-1993 (305)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater St. Louis Area (312): Southeast Missouri 1930-1993 (305)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Southeast Missouri 1930-1993 (305)   New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Southeast Missouri 1930-1993 (305)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Southeast Missouri 1930-1993 (305)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 11        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater St. Louis Area (312): Southeast Missouri 1930-1993 (305)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220161         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater St. Louis Area (312): Southeast Missouri 1930-1993 (305)   New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater St. Louis Area (312): Southeast Missouri 1930-1993 (305)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               Insurance Company of North America                        SBL 46156         7/10/1969   7/10/1970    7/10/1969     7/10/1970
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               Insurance Company of North America                        SBL 46177         7/10/1970   7/10/1971    7/10/1970     7/10/1971
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               Insurance Company of North America                        Unknown           7/10/1971    7/1/1972    7/10/1971      7/1/1972
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      7/1/1972     1/1/1973
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      7/1/1972     1/1/1973
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 85        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               New Hampshire Insurance Company                           GLA 332345         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1219933         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Tampa Bay Area (089): Gulf Ridge -2016 (086)               American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Tampa Bay Area (089): Pinellas 1930-1970 (089)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      6/1/1972     1/1/1973
Greater Tampa Bay Area (089): Pinellas 1930-1970 (089)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      6/1/1972     1/1/1973
Greater Tampa Bay Area (089): Pinellas 1930-1970 (089)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974




                                                                                                      49
                                             Case 20-10343-LSS               Doc 4107              Filed 05/16/21          Page 332 of 510



                                                                                                                                                                   Council       Council
              Current Council: Predecessor Council                                     Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                  Start Date1   End Date
Greater Tampa Bay Area (089): Pinellas 1930-1970 (089)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Greater Tampa Bay Area (089): Pinellas 1930-1970 (089)        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Greater Tampa Bay Area (089): Pinellas 1930-1970 (089)        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Greater Tampa Bay Area (089): Pinellas 1930-1970 (089)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1219931         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Tampa Bay Area (089): Pinellas Area 1970-1978 (089)   Insurance Company of North America                        SBL 5 11 90        6/1/1969    6/1/1970      6/1/1969     6/1/1970
Greater Tampa Bay Area (089): Pinellas Area 1970-1978 (089)   Insurance Company of North America                        SBL 5 11 90        6/1/1970    6/1/1971      6/1/1970     6/1/1971
Greater Tampa Bay Area (089): Pinellas Area 1970-1978 (089)   Insurance Company of North America                        SBL 5 11 90        6/1/1971    6/1/1972      6/1/1971     6/1/1972
Greater Tampa Bay Area (089): Pinellas Area 1970-1978 (089)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater Tampa Bay Area (089): Pinellas Area 1970-1978 (089)   Hartford Accident and Indemnity Company                   21 CBP 158051      1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater Tampa Bay Area (089): Pinellas Area 1970-1978 (089)   Hartford Accident and Indemnity Company                   21 CBP 158051      1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Tampa Bay Area (089): Pinellas Area 1970-1978 (089)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 83        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Tampa Bay Area (089): Pinellas Area 1970-1978 (089)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Tampa Bay Area (089): Pinellas Area 1970-1978 (089)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Tampa Bay Area (089): Pinellas Area 1970-1978 (089)   New Hampshire Insurance Company                           GLA 282407         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Tampa Bay Area (089): Pinellas Area 1970-1978 (089)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Insurance Company of North America                        SBL 4 29 91        3/1/1965    3/1/1966      3/1/1965     3/1/1966
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Insurance Company of North America                        SBL 4 29 91        3/1/1966    3/1/1967      3/1/1966     3/1/1967
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Insurance Company of North America                        SBL 4 29 91        3/1/1967    3/1/1968      3/1/1967     3/1/1968
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Insurance Company of North America                        SBL 4 69 22        3/1/1968    3/1/1969      3/1/1968     3/1/1969
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Insurance Company of North America                        SBL 4 69 02        3/1/1968    3/1/1969      3/1/1968     3/1/1969
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Insurance Company of North America                        SBL 4 69 22        3/1/1969    3/1/1970      3/1/1969     3/1/1970
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Insurance Company of North America                        SBL 4 69 02        3/1/1969    3/1/1970      3/1/1969     3/1/1970
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Insurance Company of North America                        SBL 4 69 22        3/1/1970    3/1/1971      3/1/1970     3/1/1971
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Insurance Company of North America                        SBL 4 69 02        3/1/1970    3/1/1971      3/1/1970     3/1/1971
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Insurance Company of North America                        SBL 5 15 17        3/1/1971    3/1/1972      3/1/1971     3/1/1972
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      3/1/1972     1/1/1973
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      3/1/1972     1/1/1973
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 49        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220266         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Wyoming (638): Central Wyoming 1918-2016 (638)        United States Fidelity and Guaranty Company               1CCA35720          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Wyoming (638): Greater Wyoming 2016- (638)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Greater Yosemite (059): Forty-Niner 1957-1997 (052)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Greater Yosemite (059): Forty-Niner 1957-1997 (052)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Yosemite (059): Forty-Niner 1957-1997 (052)           New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Yosemite (059): Forty-Niner 1957-1997 (052)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Yosemite (059): Forty-Niner 1957-1997 (052)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 56        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Greater Yosemite (059): Forty-Niner 1957-1997 (052)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Yosemite (059): Forty-Niner 1957-1997 (052)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1219904         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Greater Yosemite (059): Yosemite Area 1922-1998 (059)         Insurance Company of North America                        SBL 50441         1/25/1969   1/25/1970    1/25/1969     1/25/1970
Greater Yosemite (059): Yosemite Area 1922-1998 (059)         Insurance Company of North America                        SBL 50441         1/25/1970   1/25/1971    1/25/1970     1/25/1971
Greater Yosemite (059): Yosemite Area 1922-1998 (059)         Insurance Company of North America                        SBL 50441         1/25/1971   1/25/1972    1/25/1971     1/25/1972
Greater Yosemite (059): Yosemite Area 1922-1998 (059)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    1/25/1972      1/1/1973
Greater Yosemite (059): Yosemite Area 1922-1998 (059)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    1/25/1972      1/1/1973
Greater Yosemite (059): Yosemite Area 1922-1998 (059)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Greater Yosemite (059): Yosemite Area 1922-1998 (059)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974




                                                                                                 50
                                            Case 20-10343-LSS          Doc 4107              Filed 05/16/21          Page 333 of 510



                                                                                                                                                              Council       Council
              Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Greater Yosemite (059): Yosemite Area 1922-1998 (059)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Greater Yosemite (059): Yosemite Area 1922-1998 (059)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Greater Yosemite (059): Yosemite Area 1922-1998 (059)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Greater Yosemite (059): Yosemite Area 1922-1998 (059)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 40        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greater Yosemite (059): Yosemite Area 1922-1998 (059)   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greater Yosemite (059): Yosemite Area 1922-1998 (059)   New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greater Yosemite (059): Yosemite Area 1922-1998 (059)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greater Yosemite (059): Yosemite Area 1922-1998 (059)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219888         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Greater Yosemite (059): Yosemite Area 1922-1998 (059)   New Hampshire Insurance Company                           GLA 301313         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Greater Yosemite (059): Yosemite Area 1922-1998 (059)   New Hampshire Insurance Company                           GLA 332339         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Greater Yosemite (059): Yosemite Area 1922-1998 (059)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Green Mountain (592): Calvin Coolidge 1936-1965 (747)   American Fidelity Company                                 Unknown           6/30/1961    6/30/1962    6/30/1961     6/30/1962
Green Mountain (592): Calvin Coolidge 1936-1965 (747)   American Fidelity & Casualty                              Unknown            1/1/1963     1/1/1964      1/1/1963     1/1/1964
Green Mountain (592): Calvin Coolidge 1936-1965 (747)   New Hampshire Insurance Company                           BSA 600214         5/1/1963    11/1/1963      5/1/1963    11/1/1963
Green Mountain (592): Calvin Coolidge 1936-1965 (747)   New Hampshire Insurance Company                           BSA 600215         5/1/1964    11/1/1964      5/1/1964    11/1/1964
Green Mountain (592): Calvin Coolidge 1936-1965 (747)   American Fidelity Company                                 Unknown           11/1/1964    11/1/1965    11/1/1964     11/1/1965
Green Mountain (592): Green Mountain 1929-1965 (593)    Globe Indemnity Company                                   GLH 955316       11/14/1955   11/14/1956   11/14/1955    11/14/1956
Green Mountain (592): Green Mountain 1929-1965 (593)    Allstate Insurance Company                                19 527 058         1/1/1956     1/1/1957      1/1/1956     1/1/1957
Green Mountain (592): Green Mountain 1929-1965 (593)    New England Insurance Company                             SMC 70 89 26       5/2/1957     5/2/1958      5/2/1957     5/2/1958
Green Mountain (592): Green Mountain 1929-1965 (593)    New England Insurance Company                             SOLT 73 72 50     5/28/1957    5/28/1958    5/28/1957     5/28/1958
Green Mountain (592): Green Mountain 1929-1965 (593)    Globe Indemnity Company                                   GLH 129332       11/14/1957   11/14/1958   11/14/1957    11/14/1958
Green Mountain (592): Green Mountain 1929-1965 (593)    New England Insurance Company                             SMC 800871         5/2/1958     5/2/1959      5/2/1958     5/2/1959
Green Mountain (592): Green Mountain 1929-1965 (593)    New England Insurance Company                             SOLT 803705       5/28/1958    5/28/1959    5/28/1958     5/28/1959
Green Mountain (592): Green Mountain 1929-1965 (593)    Royal Indemnity Company                                   RLH308743         5/28/1959    5/28/1960    5/28/1959     5/28/1960
Green Mountain (592): Green Mountain 1929-1965 (593)    Royal Indemnity Company                                   RLH 313670        5/28/1960    5/28/1961    5/28/1960     5/28/1961
Green Mountain (592): Green Mountain 1929-1965 (593)    Royal Indemnity Company                                   RLH319122         5/28/1961    5/28/1962    5/28/1961     5/28/1962
Green Mountain (592): Green Mountain 1929-1965 (593)    American Fidelity & Casualty                              Unknown            4/1/1962     4/1/1963      4/1/1962     4/1/1963
Green Mountain (592): Green Mountain 1972- (592)        New Hampshire Insurance Company                           Unknown            5/1/1974     5/1/1975      5/1/1974     5/1/1975
Green Mountain (592): Green Mountain 1972- (592)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Green Mountain (592): Green Mountain 1972- (592)        New Hampshire Insurance Company                           Unknown            5/1/1975     5/1/1976      5/1/1975     5/1/1976
Green Mountain (592): Green Mountain 1972- (592)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Green Mountain (592): Green Mountain 1972- (592)        American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Green Mountain (592): Green Mountain 1972- (592)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 07        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Green Mountain (592): Green Mountain 1972- (592)        New Hampshire Insurance Company                           Unknown            5/1/1976     5/1/1977      5/1/1976     5/1/1977
Green Mountain (592): Green Mountain 1972- (592)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220229         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Green Mountain (592): Green Mountain 1972- (592)        American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Green Mountain (592): Green Mountain 1972- (592)        New Hampshire Insurance Company                           Unknown            5/1/1977     1/1/1978      5/1/1977     1/1/1978
Green Mountain (592): Green Mountain 1972- (592)        General Accident                                          Unknown            1/1/1978     1/1/1979      1/1/1978     1/1/1979
Green Mountain (592): Green Mountain 1972- (592)        General Accident                                          Unknown            1/1/1979     1/1/1980      1/1/1979     1/1/1980
Green Mountain (592): Long Trail 1933-1972 (592)        Aetna Casualty and Surety Company                         09AL134423        6/25/1968    6/25/1969    6/25/1968     6/25/1969
Green Mountain (592): Long Trail 1933-1972 (592)        Aetna Casualty and Surety Company                         09AL137072        6/25/1969    6/25/1970    6/25/1969     6/25/1970
Green Mountain (592): Long Trail 1933-1972 (592)        Aetna Casualty and Surety Company                         9AL141700         6/25/1971    6/25/1972    6/25/1971     6/25/1972
Greenwich (067): Greenwich (067)                        Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      7/1/1972     1/1/1973
Greenwich (067): Greenwich (067)                        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      7/1/1972     1/1/1973
Greenwich (067): Greenwich (067)                        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Greenwich (067): Greenwich (067)                        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Greenwich (067): Greenwich (067)                        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Greenwich (067): Greenwich (067)                        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Greenwich (067): Greenwich (067)                        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Greenwich (067): Greenwich (067)                        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greenwich (067): Greenwich (067)                        American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greenwich (067): Greenwich (067)                        National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 68        1/1/1976     1/1/1977      1/1/1976     1/1/1977




                                                                                           51
                                          Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 334 of 510



                                                                                                                                                           Council       Council
             Current Council: Predecessor Council                             Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                          Start Date1   End Date
Greenwich (067): Greenwich (067)                     New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Greenwich (067): Greenwich (067)                     American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Greenwich (067): Greenwich (067)                     National Union Fire Insurance Company of Pittsburgh, PA   BE 1219916         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Greenwich (067): Greenwich (067)                     New Hampshire Insurance Company                           GLA210242          2/4/1977     2/4/1978      2/4/1977     2/4/1978
Gulf Coast (773): Gulf Coast (773)                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      1/1/1972     1/1/1973
Gulf Coast (773): Gulf Coast (773)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      1/1/1972     1/1/1973
Gulf Coast (773): Gulf Coast (773)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Gulf Coast (773): Gulf Coast (773)                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Gulf Coast (773): Gulf Coast (773)                   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Gulf Coast (773): Gulf Coast (773)                   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Gulf Coast (773): Gulf Coast (773)                   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Gulf Coast (773): Gulf Coast (773)                   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 81        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Gulf Coast (773): Gulf Coast (773)                   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Gulf Coast (773): Gulf Coast (773)                   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Gulf Coast (773): Gulf Coast (773)                   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Gulf Coast (773): Gulf Coast (773)                   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219929         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Gulf Stream (085): Gulf Stream 1937-1995 (085)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Gulf Stream (085): Gulf Stream 1937-1995 (085)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Gulf Stream (085): Gulf Stream 1937-1995 (085)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 86        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Gulf Stream (085): Gulf Stream 1937-1995 (085)       American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Gulf Stream (085): Gulf Stream 1937-1995 (085)       American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Gulf Stream (085): Gulf Stream 1937-1995 (085)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1219934         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Gulf Stream (085): Gulf Stream 1995- (085)           Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971     5/1/1972      5/1/1971     5/1/1972
Gulf Stream (085): Gulf Stream 1995- (085)           Hartford Accident and Indemnity Company                   10CA43315         9/21/1971     1/1/1972    9/21/1971      1/1/1972
Gulf Stream (085): Gulf Stream 1995- (085)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      1/1/1972     1/1/1973
Gulf Stream (085): Gulf Stream 1995- (085)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      1/1/1972     1/1/1973
Gulf Stream (085): Gulf Stream 1995- (085)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Gulf Stream (085): Gulf Stream 1995- (085)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Gulf Stream (085): Gulf Stream 1995- (085)           Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Gulf Stream (085): Gulf Stream 1995- (085)           Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Hawk Mountain (528): Hawk Mountain 1970- (528)       Hartford Fire Insurance Company                           39 CBP 109170    10/29/1970   10/29/1971   10/29/1970    10/29/1971
Hawk Mountain (528): Hawk Mountain 1970- (528)       Hartford Fire Insurance Company                           39 CBP 109170    10/29/1971   10/29/1972   10/29/1971    10/29/1972
Hawk Mountain (528): Hawk Mountain 1970- (528)       Hartford Fire Insurance Company                           39 CBP 109170    10/29/1972   10/29/1973   10/29/1972    10/29/1973
Hawk Mountain (528): Hawk Mountain 1970- (528)       Twin City Fire Insurance Company                          39 CBP 161610    10/29/1973   10/29/1974   10/29/1973    10/29/1974
Hawk Mountain (528): Hawk Mountain 1970- (528)       Twin City Fire Insurance Company                          39 CBP 161610    10/29/1974   10/29/1975   10/29/1974    10/29/1975
Hawk Mountain (528): Hawk Mountain 1970- (528)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Hawk Mountain (528): Hawk Mountain 1970- (528)       Twin City Fire Insurance Company                          39 CBP 161610    10/29/1975   10/29/1976   10/29/1975    10/29/1976
Hawk Mountain (528): Hawk Mountain 1970- (528)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 45        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Hawk Mountain (528): Hawk Mountain 1970- (528)       American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Hawk Mountain (528): Hawk Mountain 1970- (528)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Hawk Mountain (528): Hawk Mountain 1970- (528)       Twin City Fire Insurance Company                          44 CBP 448087    10/29/1976   10/29/1977   10/29/1976    10/29/1977
Hawk Mountain (528): Hawk Mountain 1970- (528)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220100         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Hawk Mountain (528): Hawk Mountain 1970- (528)       American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Hawk Mountain (528): Hawk Mountain 1970- (528)       Twin City Fire Insurance Company                          44 CBP 448087    10/29/1977   10/29/1978   10/29/1977    10/29/1978
Hawk Mountain (528): Hawk Mountain 1970- (528)       Twin City Fire Insurance Company                          44 CBP 448087    10/29/1978   10/29/1979   10/29/1978    10/29/1979
Hawkeye Area (172): Hawkeye Area 1952- (172)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Hawkeye Area (172): Hawkeye Area 1952- (172)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Hawkeye Area (172): Hawkeye Area 1952- (172)         American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Hawkeye Area (172): Hawkeye Area 1952- (172)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 40        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Hawkeye Area (172): Hawkeye Area 1952- (172)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1219986         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Hawkeye Area (172): Hawkeye Area 1952- (172)         American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Hawkeye Area (172): Hawkeye Area 1952- (172)         Crum & Forster                                            Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978




                                                                                        52
                                             Case 20-10343-LSS            Doc 4107              Filed 05/16/21          Page 335 of 510



                                                                                                                                                                Council       Council
              Current Council: Predecessor Council                                  Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                               Start Date1   End Date
Heart of America (307): Heart of America 1974- (307)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Heart of America (307): Heart of America 1974- (307)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of America (307): Heart of America 1974- (307)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of America (307): Heart of America 1974- (307)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 47        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of America (307): Heart of America 1974- (307)       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Heart of America (307): Heart of America 1974- (307)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1219995         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Heart of America (307): Kansas City Area 1925-1974 (309)   Insurance Company of North America                        Unknown           5/14/1969   5/14/1970    5/14/1969     5/14/1970
Heart of America (307): Kansas City Area 1925-1974 (309)   Insurance Company of North America                        Unknown           5/14/1970   5/14/1971    5/14/1970     5/14/1971
Heart of America (307): Kansas City Area 1925-1974 (309)   Insurance Company of North America                        Unknown           5/14/1971   5/14/1972    5/14/1971     5/14/1972
Heart of America (307): Kansas City Area 1925-1974 (309)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    5/16/1972      1/1/1973
Heart of America (307): Kansas City Area 1925-1974 (309)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    5/16/1972      1/1/1973
Heart of America (307): Kansas City Area 1925-1974 (309)   Insurance Company of North America                        Unknown           5/14/1972   5/16/1972    5/14/1972     5/16/1972
Heart of America (307): Kansas City Area 1925-1974 (309)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Heart of America (307): Kansas City Area 1925-1974 (309)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Heart of America (307): Kansas City Area 1925-1974 (309)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Heart of America (307): Kansas City Area 1925-1974 (309)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Heart of America (307): Kansas City Area 1925-1974 (309)   Insurance Company of North America                        GLP 42 40 26      6/18/1974   9/11/1974    6/18/1974     9/11/1974
Heart of New England (230): Mohegan 1955-2018 (254)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Heart of New England (230): Mohegan 1955-2018 (254)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of New England (230): Mohegan 1955-2018 (254)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 85        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of New England (230): Mohegan 1955-2018 (254)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of New England (230): Mohegan 1955-2018 (254)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Heart of New England (230): Mohegan 1955-2018 (254)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220136         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Heart of New England (230): Monadnock 1924-1993 (232)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Heart of New England (230): Monadnock 1924-1993 (232)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Heart of New England (230): Monadnock 1924-1993 (232)      Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Heart of New England (230): Monadnock 1924-1993 (232)      Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Heart of New England (230): Monadnock 1924-1993 (232)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Heart of New England (230): Monadnock 1924-1993 (232)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 73        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of New England (230): Monadnock 1924-1993 (232)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of New England (230): Monadnock 1924-1993 (232)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of New England (230): Monadnock 1924-1993 (232)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Heart of New England (230): Monadnock 1924-1993 (232)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220123         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Heart of New England (230): Nashua Valley -2018 (230)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    3/30/1972      1/1/1973
Heart of New England (230): Nashua Valley -2018 (230)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    3/30/1972      1/1/1973
Heart of New England (230): Nashua Valley -2018 (230)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Heart of New England (230): Nashua Valley -2018 (230)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Heart of New England (230): Nashua Valley -2018 (230)      Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Heart of New England (230): Nashua Valley -2018 (230)      Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Heart of New England (230): Nashua Valley -2018 (230)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Heart of New England (230): Nashua Valley -2018 (230)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of New England (230): Nashua Valley -2018 (230)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 76        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of New England (230): Nashua Valley -2018 (230)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of New England (230): Nashua Valley -2018 (230)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220126         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Heart of New England (230): Nashua Valley -2018 (230)      New Hampshire Insurance Company                           SLP 448251         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Heart of New England (230): Nashua Valley -2018 (230)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Heart of Virginia (602): Heart of Virginia (602)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Heart of Virginia (602): Heart of Virginia (602)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of Virginia (602): Heart of Virginia (602)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of Virginia (602): Heart of Virginia (602)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)     Insurance Company of North America                        CGL 20 87 40      5/27/1963   5/26/1964    5/27/1963     5/26/1964
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)     Insurance Company of North America                        Unknown           5/26/1964   5/26/1965    5/26/1964     5/26/1965




                                                                                              53
                                              Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 336 of 510



                                                                                                                                                              Council       Council
              Current Council: Predecessor Council                                Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        Unknown           5/26/1965   5/26/1966    5/26/1965     5/26/1966
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        Unknown           5/26/1966   5/26/1967    5/26/1966     5/26/1967
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        Unknown           5/26/1967   5/26/1968    5/26/1967     5/26/1968
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        Unknown           5/26/1968   5/26/1969    5/26/1968     5/26/1969
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        Unknown           5/26/1969    1/1/1970    5/26/1969      1/1/1970
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        Unknown            1/1/1972    1/1/1973      1/1/1972     1/1/1973
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        Unknown            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        GLP 461031        5/27/1973   5/27/1974    5/27/1973     5/27/1974
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Mutual Fire, Marine and Inland Insurance Company (The)    Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        GLP 461031        5/27/1974   5/27/1975    5/27/1974     5/27/1975
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   North River Insurance Company                             Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        GLP 461031        5/27/1975   5/26/1976    5/27/1975     5/26/1976
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 12        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   North River Insurance Company                             Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        GLP 64 71 57      5/27/1976   5/27/1977    5/27/1976     5/27/1977
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Insurance Company of North America                        Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   North River Insurance Company                             Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220233         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Hartford Casualty Insurance Company                       14 UUC CZ6576      6/9/1998    6/9/1999      6/9/1998     6/9/1999
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Hartford Casualty Insurance Company                       14 UUC CZ6576      6/9/1999    6/9/2000      6/9/1999     6/9/2000
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Hartford Casualty Insurance Company                       14 UUC CZ6576      6/9/2000    6/9/2001      6/9/2000     6/9/2001
Heart of Virginia (602): Robert E. Lee 1953-2003 (602)   Hartford Casualty Insurance Company                       14 UUC CZ6576      6/9/2001    6/9/2002      6/9/2001     6/9/2002
Hoosier Trails (145): Hoosier Trails 1973- (145)         Twin City Fire Insurance Company                          736 CBP 109458     4/1/1973    4/1/1974      4/1/1973     4/1/1974
Hoosier Trails (145): Hoosier Trails 1973- (145)         Twin City Fire Insurance Company                          736 CBP 109458     4/1/1974    4/1/1975      4/1/1974     4/1/1975
Hoosier Trails (145): Hoosier Trails 1973- (145)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Hoosier Trails (145): Hoosier Trails 1973- (145)         Twin City Fire Insurance Company                          736 CBP 109458     4/1/1975    4/1/1976      4/1/1975     4/1/1976
Hoosier Trails (145): Hoosier Trails 1973- (145)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Hoosier Trails (145): Hoosier Trails 1973- (145)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 29        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Hoosier Trails (145): Hoosier Trails 1973- (145)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Hoosier Trails (145): Hoosier Trails 1973- (145)         Twin City Fire Insurance Company                          36 CBP 185443      4/1/1976    4/1/1977      4/1/1976     4/1/1977
Hoosier Trails (145): Hoosier Trails 1973- (145)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Hoosier Trails (145): Hoosier Trails 1973- (145)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1219975         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Hoosier Trails (145): Hoosier Trails 1973- (145)         Twin City Fire Insurance Company                          36 CBP 185443      4/1/1977    4/1/1978      4/1/1977     4/1/1978
Hoosier Trails (145): Hoosier Trails 1973- (145)         Twin City Fire Insurance Company                          36 CBP 185443      4/1/1978    4/1/1979      4/1/1978     4/1/1979
Hoosier Trails (145): White River Area 1927-1973 (145)   Insurance Company of North America                        SBL-4-10-75       2/27/1966   2/27/1967    2/27/1966     2/27/1967
Hoosier Trails (145): White River Area 1927-1973 (145)   Insurance Company of North America                        SBL-4-67-26       2/27/1967   2/27/1968    2/27/1967     2/27/1968
Hoosier Trails (145): White River Area 1927-1973 (145)   Insurance Company of North America                        SBL 46763         2/27/1969   2/27/1970    2/27/1969     2/27/1970
Hoosier Trails (145): White River Area 1927-1973 (145)   Insurance Company of North America                        SBL 46763         2/27/1970   2/27/1971    2/27/1970     2/27/1971
Hoosier Trails (145): White River Area 1927-1973 (145)   Insurance Company of North America                        SBL 4 67 96       2/27/1971   2/27/1972    2/27/1971     2/27/1972
Housatonic (069): Housatonic (069)                       Insurance Company of North America                        SBL 4 29 88        5/1/1965    5/1/1966      5/1/1965     5/1/1966
Housatonic (069): Housatonic (069)                       Insurance Company of North America                        SBL 4 29 88        5/1/1966    5/1/1967      5/1/1966     5/1/1967
Housatonic (069): Housatonic (069)                       Insurance Company of North America                        SBL 4 29 88        5/1/1967    5/1/1968      5/1/1967     5/1/1968
Housatonic (069): Housatonic (069)                       Insurance Company of North America                        SBL 4 69 43        5/1/1968    5/1/1969      5/1/1968     5/1/1969
Housatonic (069): Housatonic (069)                       Insurance Company of North America                        SBL 4 69 43        5/1/1969    5/1/1970      5/1/1969     5/1/1970
Housatonic (069): Housatonic (069)                       Insurance Company of North America                        SBL 4 69 43        5/1/1970    5/1/1971      5/1/1970     5/1/1971
Housatonic (069): Housatonic (069)                       Insurance Company of North America                        SBL 51537          5/1/1971    5/1/1972      5/1/1971     5/1/1972
Housatonic (069): Housatonic (069)                       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      5/1/1972     1/1/1973
Housatonic (069): Housatonic (069)                       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      5/1/1972     1/1/1973




                                                                                            54
                                           Case 20-10343-LSS          Doc 4107              Filed 05/16/21          Page 337 of 510



                                                                                                                                                            Council       Council
             Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                           Start Date1   End Date
Housatonic (069): Housatonic (069)                     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Housatonic (069): Housatonic (069)                     Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Housatonic (069): Housatonic (069)                     Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Housatonic (069): Housatonic (069)                     Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Housatonic (069): Housatonic (069)                     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Housatonic (069): Housatonic (069)                     American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Housatonic (069): Housatonic (069)                     National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 67        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Housatonic (069): Housatonic (069)                     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Housatonic (069): Housatonic (069)                     National Union Fire Insurance Company of Pittsburgh, PA   BE 1219915         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Housatonic (069): Housatonic (069)                     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Hudson Valley (374): Dutchess County 1919-1996 (374)   Insurance Company of North America                        GAL-40332         3/24/1968   3/24/1969    3/24/1968     3/24/1969
Hudson Valley (374): Dutchess County 1919-1996 (374)   Insurance Company of North America                        GAL-8-46-50       3/24/1969   3/24/1970    3/24/1969     3/24/1970
Hudson Valley (374): Dutchess County 1919-1996 (374)   Insurance Company of North America                        GAL-8-61-59       3/24/1970   3/24/1971    3/24/1970     3/24/1971
Hudson Valley (374): Dutchess County 1919-1996 (374)   Insurance Company of North America                        Unknown           3/24/1971   3/24/1972    3/24/1971     3/24/1972
Hudson Valley (374): Dutchess County 1919-1996 (374)   Insurance Company of North America                        Unknown           3/24/1972   3/24/1973    3/24/1972     3/24/1973
Hudson Valley (374): Dutchess County 1919-1996 (374)   Insurance Company of North America                        Unknown           3/24/1973   3/24/1974    3/24/1973     3/24/1974
Hudson Valley (374): Dutchess County 1919-1996 (374)   Insurance Company of North America                        Unknown           3/24/1974    1/1/1975    3/24/1974      1/1/1975
Hudson Valley (374): Dutchess County 1919-1996 (374)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Hudson Valley (374): Dutchess County 1919-1996 (374)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Hudson Valley (374): Dutchess County 1919-1996 (374)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 61        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Hudson Valley (374): Dutchess County 1919-1996 (374)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Hudson Valley (374): Dutchess County 1919-1996 (374)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220014         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Hudson Valley (374): Dutchess County 1919-1996 (374)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Hudson Valley (374): Hudson-Delaware 1958-1996 (392)   Insurance Company of North America                        XBC 83413         6/27/1973   6/27/1974    6/27/1973     6/27/1974
Hudson Valley (374): Hudson-Delaware 1958-1996 (392)   Insurance Company of North America                        Unknown           6/27/1973   6/27/1974    6/27/1973     6/27/1974
Hudson Valley (374): Hudson-Delaware 1958-1996 (392)   Insurance Company of North America                        Unknown           6/27/1974    1/1/1975    6/27/1974      1/1/1975
Hudson Valley (374): Hudson-Delaware 1958-1996 (392)   Insurance Company of North America                        XBC 83413         6/27/1974   6/27/1975    6/27/1974     6/27/1975
Hudson Valley (374): Hudson-Delaware 1958-1996 (392)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Hudson Valley (374): Hudson-Delaware 1958-1996 (392)   Insurance Company of North America                        XBC 83413         6/27/1975   6/27/1976    6/27/1975     6/27/1976
Hudson Valley (374): Hudson-Delaware 1958-1996 (392)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Hudson Valley (374): Hudson-Delaware 1958-1996 (392)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 67        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Hudson Valley (374): Hudson-Delaware 1958-1996 (392)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Hudson Valley (374): Hudson-Delaware 1958-1996 (392)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220020         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Hudson Valley (374): Hudson-Delaware 1958-1996 (392)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Hudson Valley (374): Rockland County 1924-1996 (683)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973   12/16/1972      1/1/1973
Hudson Valley (374): Rockland County 1924-1996 (683)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973   12/16/1972      1/1/1973
Hudson Valley (374): Rockland County 1924-1996 (683)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Hudson Valley (374): Rockland County 1924-1996 (683)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Hudson Valley (374): Rockland County 1924-1996 (683)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Hudson Valley (374): Rockland County 1924-1996 (683)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Hudson Valley (374): Rockland County 1924-1996 (683)   Fireman’s Fund Insurance Company                          L6644883           1/1/1975    1/1/1976      1/1/1975     1/1/1976
Hudson Valley (374): Rockland County 1924-1996 (683)   Fireman’s Fund Insurance Company                          LX2667007          1/1/1975    1/1/1976      1/1/1975     1/1/1976
Hudson Valley (374): Rockland County 1924-1996 (683)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Hudson Valley (374): Rockland County 1924-1996 (683)   Fireman’s Fund Insurance Company                          Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Hudson Valley (374): Rockland County 1924-1996 (683)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 75        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Hudson Valley (374): Rockland County 1924-1996 (683)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Hudson Valley (374): Rockland County 1924-1996 (683)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Hudson Valley (374): Rockland County 1924-1996 (683)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220028         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Hudson Valley (374): Rockland County 1924-1996 (683)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Hudson Valley (374): Rockland County 1924-1996 (683)   New Hampshire Insurance Company                           GLA 282494        5/10/1977   5/10/1978    5/10/1977     5/10/1978
Hudson Valley (374): Rockland County 1924-1996 (683)   New Hampshire Insurance Company                           SLP 275625        5/20/1977   5/20/1978    5/20/1977     5/20/1978
Hudson Valley (374): Rockland County 1924-1996 (683)   New Hampshire Insurance Company                           GLA 282494        5/10/1978   5/20/1978    5/10/1978     5/20/1978




                                                                                          55
                                             Case 20-10343-LSS               Doc 4107              Filed 05/16/21          Page 338 of 510



                                                                                                                                                                   Council       Council
              Current Council: Predecessor Council                                     Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                  Start Date1   End Date
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        SBL 4 78 99        6/1/1967   5/31/1968      6/1/1967    5/31/1968
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        SBL 47934          6/1/1968    6/1/1969      6/1/1968     6/1/1969
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        SBL 52104          6/1/1969    6/1/1970      6/1/1969     6/1/1970
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        SBL 52123          6/1/1970    6/1/1971      6/1/1970     6/1/1971
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        SB 52145           6/1/1971    6/1/1972      6/1/1971     6/1/1972
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        GAL 12 73 95       6/1/1972   12/1/1972      6/1/1972    12/1/1972
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        XBC 10 19 73      12/1/1972    6/1/1973    12/1/1972      6/1/1973
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        GAL 12 73 95      12/1/1972    6/1/1973    12/1/1972      6/1/1973
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        GAL 21 38 79       6/1/1973    6/1/1974      6/1/1973     6/1/1974
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        XBC 10 20 50       6/1/1973    6/1/1974      6/1/1973     6/1/1974
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        XBC 10 21 77       6/1/1974    6/1/1975      6/1/1974     6/1/1975
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        GAL 21 50 78       6/1/1974    6/1/1975      6/1/1974     6/1/1975
Illowa (133): Illowa 1967- (133)                              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        GAL 32 96 17       6/1/1975    6/1/1976      6/1/1975     6/1/1976
Illowa (133): Illowa 1967- (133)                              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Illowa (133): Illowa 1967- (133)                              National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 38        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Illowa (133): Illowa 1967- (133)                              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        GAL 34 36 68       6/1/1976    6/1/1977      6/1/1976     6/1/1977
Illowa (133): Illowa 1967- (133)                              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Illowa (133): Illowa 1967- (133)                              National Union Fire Insurance Company of Pittsburgh, PA   BE 1219984         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Illowa (133): Illowa 1967- (133)                              Insurance Company of North America                        Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Illowa (133): Prairie 1941-1993 (125)                         Insurance Company of North America                        SBL 4 29 95       3/25/1965   3/25/1966    3/25/1965     3/25/1966
Illowa (133): Prairie 1941-1993 (125)                         Insurance Company of North America                        SBL 4 29 95       3/25/1966   3/25/1967    3/25/1966     3/25/1967
Illowa (133): Prairie 1941-1993 (125)                         Insurance Company of North America                        SBL 4 29 95       3/25/1967   3/25/1968    3/25/1967     3/25/1968
Illowa (133): Prairie 1941-1993 (125)                         Insurance Company of North America                        SBL 4 69 13       3/25/1968   3/25/1969    3/25/1968     3/25/1969
Illowa (133): Prairie 1941-1993 (125)                         Insurance Company of North America                        SBL 4 69 13       3/25/1969   3/25/1970    3/25/1969     3/25/1970
Illowa (133): Prairie 1941-1993 (125)                         Insurance Company of North America                        SBL 4 69 13       3/25/1970   3/25/1971    3/25/1970     3/25/1971
Illowa (133): Prairie 1941-1993 (125)                         Insurance Company of North America                        SBL 5 14 95       3/25/1971   3/25/1972    3/25/1971     3/25/1972
Illowa (133): Prairie 1941-1993 (125)                         Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    3/25/1972      1/1/1973
Illowa (133): Prairie 1941-1993 (125)                         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    3/25/1972      1/1/1973
Illowa (133): Prairie 1941-1993 (125)                         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Illowa (133): Prairie 1941-1993 (125)                         Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Illowa (133): Prairie 1941-1993 (125)                         Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Illowa (133): Prairie 1941-1993 (125)                         Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Illowa (133): Prairie 1941-1993 (125)                         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Illowa (133): Prairie 1941-1993 (125)                         National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 15        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Illowa (133): Prairie 1941-1993 (125)                         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Illowa (133): Prairie 1941-1993 (125)                         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Illowa (133): Prairie 1941-1993 (125)                         National Union Fire Insurance Company of Pittsburgh, PA   BE 1219961         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Illowa (133): Prairie 1941-1993 (125)                         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Illowa (133): Sac-Fox 1959-1967 (134)                         Insurance Company of North America                        ABL 2 49 69        3/1/1965    3/1/1966      3/1/1965     3/1/1966
Illowa (133): Sac-Fox 1959-1967 (134)                         Insurance Company of North America                        SBL-2-50-18        3/1/1966    3/1/1967      3/1/1966     3/1/1967
Illowa (133): Sac-Fox 1959-1967 (134)                         Insurance Company of North America                        SBL-2-50-18        3/1/1967    3/1/1968      3/1/1967     3/1/1968
Indian Nations (488): Eastern Oklahoma Area 1949-1983 (478)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Indian Nations (488): Eastern Oklahoma Area 1949-1983 (478)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Indian Nations (488): Eastern Oklahoma Area 1949-1983 (478)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Indian Nations (488): Eastern Oklahoma Area 1949-1983 (478)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Indian Nations (488): Eastern Oklahoma Area 1949-1983 (478)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Indian Nations (488): Eastern Oklahoma Area 1949-1983 (478)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977




                                                                                                 56
                                             Case 20-10343-LSS               Doc 4107              Filed 05/16/21          Page 339 of 510



                                                                                                                                                                   Council       Council
              Current Council: Predecessor Council                                     Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                  Start Date1   End Date
Indian Nations (488): Eastern Oklahoma Area 1949-1983 (478)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Indian Nations (488): Eastern Oklahoma Area 1949-1983 (478)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 22        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Indian Nations (488): Eastern Oklahoma Area 1949-1983 (478)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220079         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Indian Nations (488): Eastern Oklahoma Area 1949-1983 (478)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Indian Nations (488): Indian Nations 1957- (488)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Indian Nations (488): Indian Nations 1957- (488)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 25        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Indian Nations (488): Indian Nations 1957- (488)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Indian Nations (488): Indian Nations 1957- (488)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Indian Nations (488): Indian Nations 1957- (488)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1220078         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Indian Nations (488): Indian Nations 1957- (488)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Indian Waters (553): Central South Carolina 1929-1978 (553)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Indian Waters (553): Central South Carolina 1929-1978 (553)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Indian Waters (553): Central South Carolina 1929-1978 (553)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Indian Waters (553): Central South Carolina 1929-1978 (553)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Indian Waters (553): Central South Carolina 1929-1978 (553)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Indian Waters (553): Central South Carolina 1929-1978 (553)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Indian Waters (553): Central South Carolina 1929-1978 (553)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 57        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Indian Waters (553): Central South Carolina 1929-1978 (553)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Indian Waters (553): Central South Carolina 1929-1978 (553)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Indian Waters (553): Central South Carolina 1929-1978 (553)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220279         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       Insurance Company of North America                        SBL 4 53 57       6/21/1965   6/21/1966    6/21/1965     6/21/1966
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       Insurance Company of North America                        SBL 4 53 57       6/21/1966   6/21/1967    6/21/1966     6/21/1967
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       Insurance Company of North America                        SBL 4 53 57       6/21/1967   6/20/1968    6/21/1967     6/20/1968
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       Insurance Company of North America                        SBL 50408         6/21/1968   6/21/1969    6/21/1968     6/21/1969
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       Insurance Company of North America                        SBL 50408         6/21/1969   6/21/1970    6/21/1969     6/21/1970
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       Insurance Company of North America                        SBL 50408         6/21/1970   6/21/1971    6/21/1970     6/21/1971
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       Insurance Company of North America                        SBL 51572         6/21/1971   6/21/1972    6/21/1971     6/21/1972
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    6/21/1972      1/1/1973
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 03        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Inland Northwest (611): Idaho Panhandle 1928-1992 (110)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1219950         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Inland Northwest (611): Inland Empire 1931-1987 (611)         Indemnity Insurance Company of North America              Unknown           6/30/1961   6/30/1962    6/30/1961     6/30/1962
Inland Northwest (611): Inland Empire 1931-1987 (611)         Western Casualty & Surety Company                         P100-747          6/10/1967   6/10/1968    6/10/1967     6/10/1968
Inland Northwest (611): Inland Empire 1931-1987 (611)         Insurance Company of North America                        XBC-24884         3/14/1968   3/14/1969    3/14/1968     3/14/1969
Inland Northwest (611): Inland Empire 1931-1987 (611)         Western Casualty & Surety Company                         P100-747          6/10/1968   6/10/1969    6/10/1968     6/10/1969
Inland Northwest (611): Inland Empire 1931-1987 (611)         Insurance Company of North America                        XBC-24884         3/14/1969   3/14/1970    3/14/1969     3/14/1970
Inland Northwest (611): Inland Empire 1931-1987 (611)         Western Casualty & Surety Company                         P100-747          6/10/1969   6/10/1970    6/10/1969     6/10/1970
Inland Northwest (611): Inland Empire 1931-1987 (611)         Insurance Company of North America                        XBC-24884         3/14/1970   3/14/1971    3/14/1970     3/14/1971
Inland Northwest (611): Inland Empire 1931-1987 (611)         Western Casualty & Surety Company                         P101 760          6/10/1970   6/10/1971    6/10/1970     6/10/1971
Inland Northwest (611): Inland Empire 1931-1987 (611)         Western Casualty & Surety Company                         P101 760          6/10/1971   6/10/1972    6/10/1971     6/10/1972
Inland Northwest (611): Inland Empire 1931-1987 (611)         Insurance Company of North America                        XBC 8 85 08       6/10/1971   6/10/1972    6/10/1971     6/10/1972
Inland Northwest (611): Inland Empire 1931-1987 (611)         Western Casualty & Surety Company                         P101 760          6/10/1972   6/10/1973    6/10/1972     6/10/1973
Inland Northwest (611): Inland Empire 1931-1987 (611)         Insurance Company of North America                        XBC 8 89 86       6/10/1972   5/29/1973    6/10/1972     5/29/1973
Inland Northwest (611): Inland Empire 1931-1987 (611)         St. Paul Fire and Marine Insurance Company                Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975




                                                                                                 57
                                             Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 340 of 510



                                                                                                                                                             Council       Council
              Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                            Start Date1   End Date
Inland Northwest (611): Inland Empire 1931-1987 (611)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Inland Northwest (611): Inland Empire 1931-1987 (611)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Inland Northwest (611): Inland Empire 1931-1987 (611)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Inland Northwest (611): Inland Empire 1931-1987 (611)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Inland Northwest (611): Inland Empire 1931-1987 (611)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 25        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Inland Northwest (611): Inland Empire 1931-1987 (611)   St. Paul Fire and Marine Insurance Company                Unknown            4/3/1976    4/3/1977      4/3/1976     4/3/1977
Inland Northwest (611): Inland Empire 1931-1987 (611)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220244         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Inland Northwest (611): Inland Empire 1931-1987 (611)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Inland Northwest (611): Inland Empire 1931-1987 (611)   St. Paul Fire and Marine Insurance Company                Unknown            4/3/1977    4/3/1978      4/3/1977     4/3/1978
Inland Northwest (611): Inland Empire 1931-1987 (611)   St. Paul Fire and Marine Insurance Company                Unknown            4/3/1978    4/3/1979      4/3/1978     4/3/1979
Inland Northwest (611): Lewis-Clark 1945-1992 (108)     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Inland Northwest (611): Lewis-Clark 1945-1992 (108)     American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Inland Northwest (611): Lewis-Clark 1945-1992 (108)     National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 05        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Inland Northwest (611): Lewis-Clark 1945-1992 (108)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Inland Northwest (611): Lewis-Clark 1945-1992 (108)     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Inland Northwest (611): Lewis-Clark 1945-1992 (108)     National Union Fire Insurance Company of Pittsburgh, PA   BE 1219952         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Iroquois Trail (376): Genesee 1925-1994 (367)           Insurance Company of North America                        XBC 81983         11/1/1973   11/1/1974    11/1/1973     11/1/1974
Iroquois Trail (376): Genesee 1925-1994 (367)           Insurance Company of North America                        XBC 81983         11/1/1974   11/1/1975    11/1/1974     11/1/1975
Iroquois Trail (376): Genesee 1925-1994 (367)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Iroquois Trail (376): Genesee 1925-1994 (367)           Insurance Company of North America                        XBC 81983         11/1/1975    1/1/1976    11/1/1975      1/1/1976
Iroquois Trail (376): Genesee 1925-1994 (367)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Iroquois Trail (376): Genesee 1925-1994 (367)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 50        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Iroquois Trail (376): Genesee 1925-1994 (367)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Iroquois Trail (376): Genesee 1925-1994 (367)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Iroquois Trail (376): Genesee 1925-1994 (367)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220002         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Iroquois Trail (376): Lewiston Trail 1937-1994 (385)    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Iroquois Trail (376): Lewiston Trail 1937-1994 (385)    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Iroquois Trail (376): Lewiston Trail 1937-1994 (385)    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Iroquois Trail (376): Lewiston Trail 1937-1994 (385)    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Iroquois Trail (376): Lewiston Trail 1937-1994 (385)    Hartford Accident and Indemnity Company                   32 C 715130        1/1/1975    1/1/1976      1/1/1975     1/1/1976
Iroquois Trail (376): Lewiston Trail 1937-1994 (385)    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Iroquois Trail (376): Lewiston Trail 1937-1994 (385)    Hartford Accident and Indemnity Company                   32 HU 360257      3/10/1975    4/8/1975    3/10/1975      4/8/1975
Iroquois Trail (376): Lewiston Trail 1937-1994 (385)    Hartford Accident and Indemnity Company                   32 HU 360257       4/8/1975    1/1/1976      4/8/1975     1/1/1976
Iroquois Trail (376): Lewiston Trail 1937-1994 (385)    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Iroquois Trail (376): Lewiston Trail 1937-1994 (385)    National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 64        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Iroquois Trail (376): Lewiston Trail 1937-1994 (385)    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Iroquois Trail (376): Lewiston Trail 1937-1994 (385)    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220017         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Iroquois Trail (376): Lewiston Trail 1937-1994 (385)    Hartford Accident and Indemnity Company                   32C719701          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Iroquois Trail (376): Lewiston Trail 1937-1994 (385)    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Istrouma Area (211): Istrouma Area (211)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      6/1/1972     1/1/1973
Istrouma Area (211): Istrouma Area (211)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      6/1/1972     1/1/1973
Istrouma Area (211): Istrouma Area (211)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Istrouma Area (211): Istrouma Area (211)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Istrouma Area (211): Istrouma Area (211)                Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Istrouma Area (211): Istrouma Area (211)                Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Istrouma Area (211): Istrouma Area (211)                Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Istrouma Area (211): Istrouma Area (211)                Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Istrouma Area (211): Istrouma Area (211)                National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 57        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Istrouma Area (211): Istrouma Area (211)                American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Istrouma Area (211): Istrouma Area (211)                American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Istrouma Area (211): Istrouma Area (211)                National Union Fire Insurance Company of Pittsburgh, PA   BE 1220105         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Jayhawk Area (197): Jayhawk Area (197)                  Insurance Company of North America                        SBL-2-80-78       11/1/1966   11/1/1967    11/1/1966     11/1/1967




                                                                                           58
                                             Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 341 of 510



                                                                                                                                                             Council       Council
              Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                            Start Date1   End Date
Jayhawk Area (197): Jayhawk Area (197)                  Insurance Company of North America                        SBL-2-80-83       11/1/1967   11/1/1968    11/1/1967     11/1/1968
Jayhawk Area (197): Jayhawk Area (197)                  Insurance Company of North America                        SBL 28094         11/1/1968   11/1/1969    11/1/1968     11/1/1969
Jayhawk Area (197): Jayhawk Area (197)                  Insurance Company of North America                        SBL 50855         11/1/1969   11/1/1970    11/1/1969     11/1/1970
Jayhawk Area (197): Jayhawk Area (197)                  Insurance Company of North America                        SBL 50861         11/1/1970   11/1/1971    11/1/1970     11/1/1971
Jayhawk Area (197): Jayhawk Area (197)                  Insurance Company of North America                        Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Jayhawk Area (197): Jayhawk Area (197)                  Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971    5/1/1972      5/1/1971     5/1/1972
Jayhawk Area (197): Jayhawk Area (197)                  Hartford Accident and Indemnity Company                   10CA43315         9/21/1971    1/1/1972    9/21/1971      1/1/1972
Jayhawk Area (197): Jayhawk Area (197)                  Insurance Company of North America                        Unknown            1/1/1972    1/1/1973      1/1/1972     1/1/1973
Jayhawk Area (197): Jayhawk Area (197)                  Insurance Company of North America                        Unknown            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Jayhawk Area (197): Jayhawk Area (197)                  Insurance Company of North America                        Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Jayhawk Area (197): Jayhawk Area (197)                  Insurance Company of North America                        Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Jayhawk Area (197): Jayhawk Area (197)                  Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Jayhawk Area (197): Jayhawk Area (197)                  Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Jayhawk Area (197): Jayhawk Area (197)                  American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Jayhawk Area (197): Jayhawk Area (197)                  National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 49        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Jayhawk Area (197): Jayhawk Area (197)                  Insurance Company of North America                        Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Jayhawk Area (197): Jayhawk Area (197)                  National Union Fire Insurance Company of Pittsburgh, PA   BE 1219997         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Jayhawk Area (197): Jayhawk Area (197)                  American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Jayhawk Area (197): Jayhawk Area (197)                  Insurance Company of North America                        Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Jayhawk Area (197): Jayhawk Area (197)                  Insurance Company of North America                        Unknown            1/1/1978    1/1/1979      1/1/1978     1/1/1979
Jayhawk Area (197): Jayhawk Area (197)                  Insurance Company of North America                        Unknown            1/1/1979    1/1/1980      1/1/1979     1/1/1980
Jersey Shore (341): Atlantic Area 1926-1992 (331)       Insurance Company of North America                        SBL 50022          5/6/1970    5/6/1971      5/6/1970     5/6/1971
Jersey Shore (341): Atlantic Area 1926-1992 (331)       Insurance Company of North America                        SBL 50088          5/6/1971    5/6/1972      5/6/1971     5/6/1972
Jersey Shore (341): Atlantic Area 1926-1992 (331)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      5/5/1972     1/1/1973
Jersey Shore (341): Atlantic Area 1926-1992 (331)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      5/5/1972     1/1/1973
Jersey Shore (341): Atlantic Area 1926-1992 (331)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Jersey Shore (341): Atlantic Area 1926-1992 (331)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Jersey Shore (341): Atlantic Area 1926-1992 (331)       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Jersey Shore (341): Atlantic Area 1926-1992 (331)       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Jersey Shore (341): Atlantic Area 1926-1992 (331)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Jersey Shore (341): Atlantic Area 1926-1992 (331)       New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Jersey Shore (341): Atlantic Area 1926-1992 (331)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 25        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Jersey Shore (341): Atlantic Area 1926-1992 (331)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Jersey Shore (341): Atlantic Area 1926-1992 (331)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Jersey Shore (341): Atlantic Area 1926-1992 (331)       Ambassador Insurance Company                              GLA 332372         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Jersey Shore (341): Atlantic Area 1926-1992 (331)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220177         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Jersey Shore (341): Atlantic Area 1926-1992 (331)       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Jersey Shore (341): Atlantic Area 1926-1992 (331)       Ambassador Insurance Company                              Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Jersey Shore (341): Ocean County 1940-1993 (341)        Insurance Company of North America                        SBL 50087         5/11/1971   5/11/1972    5/11/1971     5/11/1972
Jersey Shore (341): Ocean County 1940-1993 (341)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    5/11/1972      1/1/1973
Jersey Shore (341): Ocean County 1940-1993 (341)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    5/11/1972      1/1/1973
Jersey Shore (341): Ocean County 1940-1993 (341)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Jersey Shore (341): Ocean County 1940-1993 (341)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Jersey Shore (341): Ocean County 1940-1993 (341)        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Jersey Shore (341): Ocean County 1940-1993 (341)        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Jersey Shore (341): Ocean County 1940-1993 (341)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Jersey Shore (341): Ocean County 1940-1993 (341)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Jersey Shore (341): Ocean County 1940-1993 (341)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 38        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Jersey Shore (341): Ocean County 1940-1993 (341)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Jersey Shore (341): Ocean County 1940-1993 (341)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Jersey Shore (341): Ocean County 1940-1993 (341)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220189         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Juniata Valley (497): Juniata Valley (497)              Insurance Company of North America                        SBL 45396         2/22/1967   2/22/1968    2/22/1967     2/22/1968




                                                                                           59
                                            Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 342 of 510



                                                                                                                                                             Council       Council
              Current Council: Predecessor Council                              Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                            Start Date1   End Date
Juniata Valley (497): Juniata Valley (497)             Insurance Company of North America                        SBL 45396         2/22/1968    2/22/1969    2/22/1968     2/22/1969
Juniata Valley (497): Juniata Valley (497)             Insurance Company of North America                        SBL 45396         2/22/1969    2/22/1970    2/22/1969     2/22/1970
Juniata Valley (497): Juniata Valley (497)             Insurance Company of North America                        Unknown           2/22/1970    2/22/1971    2/22/1970     2/22/1971
Juniata Valley (497): Juniata Valley (497)             Insurance Company of North America                        Unknown           2/22/1971    2/22/1972    2/22/1971     2/22/1972
Juniata Valley (497): Juniata Valley (497)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Juniata Valley (497): Juniata Valley (497)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 40        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Juniata Valley (497): Juniata Valley (497)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Juniata Valley (497): Juniata Valley (497)             American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Juniata Valley (497): Juniata Valley (497)             American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Juniata Valley (497): Juniata Valley (497)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220095         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Katahdin Area (216): Katahdin Area 1929-1996 (216)     Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971     5/1/1972      5/1/1971     5/1/1972
Katahdin Area (216): Katahdin Area 1929-1996 (216)     Hartford Accident and Indemnity Company                   10CA43315         9/21/1971     1/1/1972    9/21/1971      1/1/1972
Katahdin Area (216): Katahdin Area 1929-1996 (216)     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      1/1/1972     1/1/1973
Katahdin Area (216): Katahdin Area 1929-1996 (216)     Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      1/1/1972     1/1/1973
Katahdin Area (216): Katahdin Area 1929-1996 (216)     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Katahdin Area (216): Katahdin Area 1929-1996 (216)     Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Katahdin Area (216): Katahdin Area 1929-1996 (216)     Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Katahdin Area (216): Katahdin Area 1929-1996 (216)     Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Katahdin Area (216): Katahdin Area 1929-1996 (216)     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Katahdin Area (216): Katahdin Area 1929-1996 (216)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Katahdin Area (216): Katahdin Area 1929-1996 (216)     American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Katahdin Area (216): Katahdin Area 1929-1996 (216)     National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 63        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Katahdin Area (216): Katahdin Area 1929-1996 (216)     American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Katahdin Area (216): Katahdin Area 1929-1996 (216)     National Union Fire Insurance Company of Pittsburgh, PA   BE 1220111         1/1/1977     1/1/1978      1/1/1977     1/1/1978
La Salle (165): Northern Indiana 1973-1991 (165)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
La Salle (165): Northern Indiana 1973-1991 (165)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 36        1/1/1976     1/1/1977      1/1/1976     1/1/1977
La Salle (165): Northern Indiana 1973-1991 (165)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
La Salle (165): Northern Indiana 1973-1991 (165)       American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
La Salle (165): Northern Indiana 1973-1991 (165)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1219982         1/1/1977     1/1/1978      1/1/1977     1/1/1978
La Salle (165): Northern Indiana 1973-1991 (165)       American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
La Salle (165): Pioneer Trails 1935-1972 (155)         Insurance Company of North America                        SBL 4 53 65       7/15/1965    7/15/1966    7/15/1965     7/15/1966
La Salle (165): Pioneer Trails 1935-1972 (155)         Insurance Company of North America                        SBL 4 53 65       7/15/1966    7/15/1967    7/15/1966     7/15/1967
La Salle (165): Pioneer Trails 1935-1972 (155)         Insurance Company of North America                        SBL 4 53 65       7/15/1967    7/15/1968    7/15/1967     7/15/1968
La Salle (165): Pioneer Trails 1935-1972 (155)         Insurance Company of North America                        SBL 5 04 14       7/15/1968    7/15/1969    7/15/1968     7/15/1969
La Salle (165): Pioneer Trails 1935-1972 (155)         Insurance Company of North America                        SBL-4-67-66      12/29/1968   12/29/1969   12/29/1968    12/29/1969
La Salle (165): Pioneer Trails 1935-1972 (155)         Insurance Company of North America                        SBL 5 04 14       7/15/1969    7/15/1970    7/15/1969     7/15/1970
La Salle (165): Pioneer Trails 1935-1972 (155)         Insurance Company of North America                        Unknown          12/29/1969   12/29/1970   12/29/1969    12/29/1970
La Salle (165): Pioneer Trails 1935-1972 (155)         Insurance Company of North America                        SBL 5 04 14       7/15/1970    7/15/1971    7/15/1970     7/15/1971
La Salle (165): Pioneer Trails 1935-1972 (155)         Insurance Company of North America                        Unknown          12/29/1970   12/29/1971   12/29/1970    12/29/1971
La Salle (165): Pioneer Trails 1935-1972 (155)         Insurance Company of North America                        Unknown          12/29/1971   12/29/1972   12/29/1971    12/29/1972
La Salle (165): Pottawattomie 1926-1972 (731)          Insurance Company of North America                        SBL-4-67-21       2/26/1967    2/26/1968    2/26/1967     2/26/1968
La Salle (165): Pottawattomie 1926-1972 (731)          Insurance Company of North America                        SBL-4-67-50       2/26/1968    2/26/1969    2/26/1968     2/26/1969
La Salle (165): Pottawattomie 1926-1972 (731)          Insurance Company of North America                        SBL 50451         2/26/1969    2/26/1970    2/26/1969     2/26/1970
La Salle (165): Pottawattomie 1926-1972 (731)          Insurance Company of North America                        SBL 50451         2/26/1970    2/26/1971    2/26/1970     2/26/1971
La Salle (165): Pottawattomie 1926-1972 (731)          Insurance Company of North America                        SBL 50451         2/26/1971    2/26/1972    2/26/1971     2/26/1972
La Salle (165): Pottawattomie 1926-1972 (731)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    2/26/1972     2/26/1972
La Salle (165): Pottawattomie 1926-1972 (731)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    2/26/1972     2/26/1972
Lake Erie (440): Firelands Area 1925-1994 (458)        American States Insurance Company                         CL 220-020         1/1/1970     1/1/1971      1/1/1970     1/1/1971
Lake Erie (440): Firelands Area 1925-1994 (458)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      4/1/1972     1/1/1973
Lake Erie (440): Firelands Area 1925-1994 (458)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      4/1/1972     1/1/1973
Lake Erie (440): Firelands Area 1925-1994 (458)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Lake Erie (440): Firelands Area 1925-1994 (458)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974




                                                                                          60
                                              Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 343 of 510



                                                                                                                                                              Council       Council
              Current Council: Predecessor Council                                Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Lake Erie (440): Firelands Area 1925-1994 (458)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Lake Erie (440): Firelands Area 1925-1994 (458)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Lake Erie (440): Firelands Area 1925-1994 (458)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Lake Erie (440): Firelands Area 1925-1994 (458)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Lake Erie (440): Firelands Area 1925-1994 (458)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 10        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Lake Erie (440): Firelands Area 1925-1994 (458)          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Lake Erie (440): Firelands Area 1925-1994 (458)          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Lake Erie (440): Firelands Area 1925-1994 (458)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220063         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Lake Erie (440): Greater Cleveland -2017 (440)           Indemnity Insurance Company of North America              Unknown            1/1/1947    1/1/1948      1/1/1947     1/1/1948
Lake Erie (440): Greater Cleveland -2017 (440)           Indemnity Insurance Company of North America              Unknown            1/1/1948    1/1/1949      1/1/1948     1/1/1949
Lake Erie (440): Greater Cleveland -2017 (440)           Indemnity Insurance Company of North America              Unknown            1/1/1949    1/1/1950      1/1/1949     1/1/1950
Lake Erie (440): Greater Cleveland -2017 (440)           Indemnity Insurance Company of North America              Unknown            1/1/1950    1/1/1951      1/1/1950     1/1/1951
Lake Erie (440): Greater Cleveland -2017 (440)           Indemnity Insurance Company of North America              Unknown            1/1/1951    1/1/1952      1/1/1951     1/1/1952
Lake Erie (440): Greater Cleveland -2017 (440)           Indemnity Insurance Company of North America              Unknown            1/1/1952    1/1/1953      1/1/1952     1/1/1953
Lake Erie (440): Greater Cleveland -2017 (440)           Indemnity Insurance Company of North America              Unknown            1/1/1953    1/1/1954      1/1/1953     1/1/1954
Lake Erie (440): Greater Cleveland -2017 (440)           Indemnity Insurance Company of North America              Unknown            1/1/1954    1/1/1955      1/1/1954     1/1/1955
Lake Erie (440): Greater Cleveland -2017 (440)           Indemnity Insurance Company of North America              Unknown            1/1/1955    1/1/1956      1/1/1955     1/1/1956
Lake Erie (440): Greater Cleveland -2017 (440)           Indemnity Insurance Company of North America              Unknown            1/1/1956    1/1/1957      1/1/1956     1/1/1957
Lake Erie (440): Greater Cleveland -2017 (440)           Indemnity Insurance Company of North America              Unknown            1/1/1957    1/1/1958      1/1/1957     1/1/1958
Lake Erie (440): Greater Cleveland -2017 (440)           Indemnity Insurance Company of North America              Unknown            1/1/1958    1/1/1959      1/1/1958     1/1/1959
Lake Erie (440): Greater Cleveland -2017 (440)           Indemnity Insurance Company of North America              Unknown            1/1/1959    1/1/1960      1/1/1959     1/1/1960
Lake Erie (440): Greater Cleveland -2017 (440)           Insurance Company of North America                        Unknown            1/1/1960    1/1/1961      1/1/1960     1/1/1961
Lake Erie (440): Greater Cleveland -2017 (440)           Indemnity Insurance Company of North America              Unknown            1/1/1961    1/1/1962      1/1/1961     1/1/1962
Lake Erie (440): Greater Cleveland -2017 (440)           Insurance Company of North America                        Unknown            1/1/1962    1/1/1963      1/1/1962     1/1/1963
Lake Erie (440): Greater Cleveland -2017 (440)           Insurance Company of North America                        Unknown            1/1/1963    1/1/1964      1/1/1963     1/1/1964
Lake Erie (440): Greater Cleveland -2017 (440)           Insurance Company of North America                        Unknown            1/1/1964    1/1/1965      1/1/1964     1/1/1965
Lake Erie (440): Greater Cleveland -2017 (440)           Insurance Company of North America                        Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966
Lake Erie (440): Greater Cleveland -2017 (440)           Insurance Company of North America                        Unknown            1/1/1966    1/1/1967      1/1/1966     1/1/1967
Lake Erie (440): Greater Cleveland -2017 (440)           Insurance Company of North America                        Unknown            1/1/1967    1/1/1968      1/1/1967     1/1/1968
Lake Erie (440): Greater Cleveland -2017 (440)           Insurance Company of North America                        ALB 46445         6/28/1967   6/27/1968    6/28/1967     6/27/1968
Lake Erie (440): Greater Cleveland -2017 (440)           Insurance Company of North America                        ALB 46445         6/28/1968   6/28/1969    6/28/1968     6/28/1969
Lake Erie (440): Greater Cleveland -2017 (440)           Insurance Company of North America                        ALB 46445         6/28/1969   6/28/1970    6/28/1969     6/28/1970
Lake Erie (440): Greater Cleveland -2017 (440)           Insurance Company of North America                        SBL 51942         6/28/1970   6/28/1971    6/28/1970     6/28/1971
Lake Erie (440): Greater Cleveland -2017 (440)           Insurance Company of North America                        SBL 51942         6/28/1971   6/27/1972    6/28/1971     6/27/1972
Lake Erie (440): Greater Cleveland -2017 (440)           Insurance Company of North America                        SBL 51942         6/28/1972   6/28/1973    6/28/1972     6/28/1973
Lake Erie (440): Greater Cleveland -2017 (440)           Insurance Company of North America                        Unknown           6/28/1973   6/28/1974    6/28/1973     6/28/1974
Lake Erie (440): Greater Cleveland -2017 (440)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Lake Erie (440): Greater Cleveland -2017 (440)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 98        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Lake Erie (440): Greater Cleveland -2017 (440)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Lake Erie (440): Greater Cleveland -2017 (440)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Lake Erie (440): Greater Cleveland -2017 (440)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220051         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Lake Erie (440): Greater Cleveland -2017 (440)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Lake Erie (440): Harding Area 1926-1994 (443)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974    1/31/1973      1/1/1974
Lake Erie (440): Harding Area 1926-1994 (443)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Lake Erie (440): Harding Area 1926-1994 (443)            Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Lake Erie (440): Harding Area 1926-1994 (443)            Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Lake Erie (440): Harding Area 1926-1994 (443)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Lake Erie (440): Harding Area 1926-1994 (443)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Lake Erie (440): Harding Area 1926-1994 (443)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 05        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Lake Erie (440): Harding Area 1926-1994 (443)            American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Lake Erie (440): Harding Area 1926-1994 (443)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1220058         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Lake Erie (440): Harding Area 1926-1994 (443)            American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                            61
                                           Case 20-10343-LSS            Doc 4107              Filed 05/16/21          Page 344 of 510



                                                                                                                                                                Council       Council
             Current Council: Predecessor Council                                 Carrier                           Policy Number    Start Date   End Date
                                                                                                                                                               Start Date1   End Date
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Insurance Company of North America                        SBL-4-64-52        1/22/1967    1/22/1968    1/22/1967     1/22/1968
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Insurance Company of North America                        SBL-4-64-74        1/22/1968    1/22/1969    1/22/1968     1/22/1969
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Insurance Company of North America                        SBL-5-19-01        1/22/1969    1/22/1970    1/22/1969     1/22/1970
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Insurance Company of North America                        SBL 5 19 33        1/22/1970    1/22/1971    1/22/1970     1/22/1971
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Insurance Company of North America                        XUA 37 25          1/22/1971    1/22/1972    1/22/1971     1/22/1972
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Insurance Company of North America                        SBL 5 19 58        1/22/1971    1/22/1972    1/22/1971     1/22/1972
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Hartford Accident and Indemnity Company                   10HUA43302          1/1/1972     1/1/1973    1/22/1972      1/1/1973
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Hartford Accident and Indemnity Company                   10CA43303           1/1/1972     1/1/1973    1/22/1972      1/1/1973
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Hartford Accident and Indemnity Company                   10CA43303           1/1/1973     1/1/1974      1/1/1973     1/1/1974
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Hartford Accident and Indemnity Company                   10HUA43302          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Hartford Accident and Indemnity Company                   10HUA43331          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Hartford Accident and Indemnity Company                   10CA43329           1/1/1974     1/1/1975      1/1/1974     1/1/1975
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Hartford Accident and Indemnity Company                   10CA43342E          1/1/1975     1/1/1976      1/1/1975     1/1/1976
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Hartford Accident and Indemnity Company                   10CA43349E          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 04         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   American Re-Insurance Company                             M-1027493           1/1/1976     1/1/1977      1/1/1976     1/1/1977
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220057          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   American Re-Insurance Company                             M-1027493           1/1/1977     1/1/1978      1/1/1977     1/1/1978
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Buckeye Union Insurance Company                           CBP C6051512-92    1/22/1992    1/22/1993    1/22/1992     1/22/1993
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Continental Insurance Company                             CBP C6051512-93    1/22/1993    1/22/1994    1/22/1993     1/22/1994
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Buckeye Union Insurance Company                           CBP C6051512-95    1/22/1994    1/22/1995    1/22/1994     1/22/1995
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Buckeye Union Insurance Company                           CBP C6051512-96    1/22/1995    1/22/1996    1/22/1995     1/22/1996
Lake Erie (440): Johnny Appleseed Area 1926-1994 (453)   Continental Insurance Company                             CBP C6051512       1/22/1996    1/22/1997    1/22/1996     1/22/1997
Las Vegas Area (328): Boulder Dam Area 1944-2005 (328)   Insurance Company of North America                        SBL 51318          2/17/1970    2/17/1971    2/17/1970     2/17/1971
Las Vegas Area (328): Boulder Dam Area 1944-2005 (328)   Insurance Company of North America                        SBL 51318          2/17/1971    2/17/1972    2/17/1971     2/17/1972
Las Vegas Area (328): Boulder Dam Area 1944-2005 (328)   Insurance Company of North America                        SBL 51318          2/17/1972    2/17/1973    2/17/1972     2/17/1973
Las Vegas Area (328): Boulder Dam Area 1944-2005 (328)   Hartford Accident and Indemnity Company                   10CA43342E          1/1/1975     1/1/1976      1/1/1975     1/1/1976
Las Vegas Area (328): Boulder Dam Area 1944-2005 (328)   Hartford Accident and Indemnity Company                   10CA43349E          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Las Vegas Area (328): Boulder Dam Area 1944-2005 (328)   American Re-Insurance Company                             M-1027493           1/1/1976     1/1/1977      1/1/1976     1/1/1977
Las Vegas Area (328): Boulder Dam Area 1944-2005 (328)   New Hampshire Insurance Company                           Unknown             1/1/1976     1/1/1977      1/1/1976     1/1/1977
Las Vegas Area (328): Boulder Dam Area 1944-2005 (328)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 22         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Las Vegas Area (328): Boulder Dam Area 1944-2005 (328)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220174          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Las Vegas Area (328): Boulder Dam Area 1944-2005 (328)   American Re-Insurance Company                             M-1027493           1/1/1977     1/1/1978      1/1/1977     1/1/1978
Las Vegas Area (328): Boulder Dam Area 1944-2005 (328)   New Hampshire Insurance Company                           GLA 332393          2/1/1977     2/1/1978      2/1/1977     2/1/1978
Last Frontier (480): Black Beaver 1930-1996 (471)        Hartford Accident and Indemnity Company                   10CA43303           1/1/1973     1/1/1974    5/14/1973      1/1/1974
Last Frontier (480): Black Beaver 1930-1996 (471)        Hartford Accident and Indemnity Company                   10HUA43302          1/1/1973     1/1/1974    5/14/1973      1/1/1974
Last Frontier (480): Black Beaver 1930-1996 (471)        U.S. Fire Insurance Company                               DCL 72 60 41      12/31/1974   12/31/1975   12/31/1974    12/31/1975
Last Frontier (480): Black Beaver 1930-1996 (471)        Westchester Fire Insurance Company                        Unknown           12/31/1974   12/31/1975   12/31/1974    12/31/1975
Last Frontier (480): Black Beaver 1930-1996 (471)        Hartford Accident and Indemnity Company                   10CA43342E          1/1/1975     1/1/1976      1/1/1975     1/1/1976
Last Frontier (480): Black Beaver 1930-1996 (471)        Westchester Fire Insurance Company                        Unknown           12/31/1975   12/30/1976   12/31/1975    12/30/1976
Last Frontier (480): Black Beaver 1930-1996 (471)        U.S. Fire Insurance Company                               DCL 72 60 41      12/31/1975   12/31/1976   12/31/1975    12/31/1976
Last Frontier (480): Black Beaver 1930-1996 (471)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 21         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Last Frontier (480): Black Beaver 1930-1996 (471)        American Re-Insurance Company                             M-1027493           1/1/1976     1/1/1977      1/1/1976     1/1/1977
Last Frontier (480): Black Beaver 1930-1996 (471)        New Hampshire Insurance Company                           Unknown             1/1/1976     1/1/1977      1/1/1976     1/1/1977
Last Frontier (480): Black Beaver 1930-1996 (471)        Hartford Accident and Indemnity Company                   10CA43349E          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Last Frontier (480): Black Beaver 1930-1996 (471)        Westchester Fire Insurance Company                        Unknown           12/31/1976   12/31/1977   12/31/1976    12/31/1977
Last Frontier (480): Black Beaver 1930-1996 (471)        U.S. Fire Insurance Company                               DCL 72 60 41      12/31/1976   12/31/1977   12/31/1976    12/31/1977
Last Frontier (480): Black Beaver 1930-1996 (471)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220075          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Last Frontier (480): Black Beaver 1930-1996 (471)        American Re-Insurance Company                             M-1027493           1/1/1977     1/1/1978      1/1/1977     1/1/1978
Last Frontier (480): Last Frontier 1939- (480)           Insurance Company of North America                        Unknown             1/1/1964     1/1/1965      1/1/1964     1/1/1965
Last Frontier (480): Last Frontier 1939- (480)           Insurance Company of North America                        Unknown             1/1/1965     1/1/1966      1/1/1965     1/1/1966
Last Frontier (480): Last Frontier 1939- (480)           Insurance Company of North America                        Unknown             1/1/1966     1/1/1967      1/1/1966     1/1/1967




                                                                                            62
                                              Case 20-10343-LSS           Doc 4107              Filed 05/16/21          Page 345 of 510



                                                                                                                                                                   Council       Council
              Current Council: Predecessor Council                                  Carrier                           Policy Number      Start Date   End Date
                                                                                                                                                                  Start Date1   End Date
Last Frontier (480): Last Frontier 1939- (480)             Insurance Company of North America                        Unknown               1/1/1967    1/1/1968      1/1/1967     1/1/1968
Last Frontier (480): Last Frontier 1939- (480)             Insurance Company of North America                        Unknown               1/1/1968    1/1/1969      1/1/1968     1/1/1969
Last Frontier (480): Last Frontier 1939- (480)             Insurance Company of North America                        Unknown               1/1/1969    1/1/1970      1/1/1969     1/1/1970
Last Frontier (480): Last Frontier 1939- (480)             Insurance Company of North America                        Unknown               1/1/1970    1/1/1971      1/1/1970     1/1/1971
Last Frontier (480): Last Frontier 1939- (480)             Insurance Company of North America                        Unknown               1/1/1971    1/1/1972      1/1/1971     1/1/1972
Last Frontier (480): Last Frontier 1939- (480)             Insurance Company of North America                        Unknown               1/1/1972    1/1/1973      1/1/1972     1/1/1973
Last Frontier (480): Last Frontier 1939- (480)             Insurance Company of North America                        Unknown               1/1/1973    1/1/1974      1/1/1973     1/1/1974
Last Frontier (480): Last Frontier 1939- (480)             Insurance Company of North America                        Unknown               1/1/1974    1/1/1975      1/1/1974     1/1/1975
Last Frontier (480): Last Frontier 1939- (480)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 23           1/1/1976    1/1/1977      1/1/1976     1/1/1977
Last Frontier (480): Last Frontier 1939- (480)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220076            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Laurel Highlands (527): Allegheny 1921-1967 (527)          Insurance Company of North America                        SBL 43224             7/1/1967    1/1/1968      7/1/1967     1/1/1968
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   Insurance Company of North America                        SBL 4 32 55           1/1/1968    1/1/1969      1/1/1968     1/1/1969
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   Insurance Company of North America                        SBL43276              1/1/1969    1/1/1970      1/1/1969     1/1/1970
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   Insurance Company of North America                        SBL 43295             1/1/1970    1/1/1971      1/1/1970     1/1/1971
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   Insurance Company of North America                        SBL 52313             1/1/1971    1/1/1972      1/1/1971     1/1/1972
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   Insurance Company of North America                        GAL120157             1/1/1972    1/1/1973      1/1/1972     1/1/1973
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   Insurance Company of North America                        GLP 40 87 78          1/1/1973   5/31/1973      1/1/1973    5/31/1973
                                                                                                                     650-668A711-3-
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   Travelers Indemnity Company                               IND                   1/1/1973    1/1/1974     1/1/1973     1/1/1974
                                                                                                                     650-668A711-3-
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   Travelers Indemnity Company                               IND                   1/1/1974    1/1/1975     1/1/1974     1/1/1975
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   Travelers Indemnity Company                               CUP-950A149-4         1/1/1974    1/1/1975     1/1/1974     1/1/1975
                                                                                                                     650    951A373-3-
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   Travelers Indemnity Company                               IND-75                1/1/1975    1/1/1976     1/1/1975     1/1/1976
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   Travelers Indemnity Company                               CUP-950A149-5         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   Hartford Accident and Indemnity Company                   10CA43342E            1/1/1975    1/1/1976     1/1/1975     1/1/1976
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 43           1/1/1976    1/1/1977     1/1/1976     1/1/1977
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   Hartford Accident and Indemnity Company                   10CA43349E            1/1/1976    1/1/1977     1/1/1976     1/1/1977
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   American Re-Insurance Company                             M-1027493             1/1/1976    1/1/1977     1/1/1976     1/1/1977
                                                                                                                     650    951A373-3-
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   Travelers Indemnity Company                               IND-76                1/1/1976    1/1/1977     1/1/1976     1/1/1977
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   American Re-Insurance Company                             M-1027493             1/1/1977    1/1/1978     1/1/1977     1/1/1978
                                                                                                                     650-951A373-3-
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   Travelers Indemnity Company                               IND-77                1/1/1977    1/1/1978     1/1/1977     1/1/1978
Laurel Highlands (527): Allegheny Trails 1967-1993 (527)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220098            1/1/1977    1/1/1978     1/1/1977     1/1/1978
Laurel Highlands (527): Blair-Bedford 1929-1970 (496)      Insurance Company of North America                        SBL 4 29 60           3/1/1965    3/1/1966     3/1/1965     3/1/1966
Laurel Highlands (527): Blair-Bedford 1929-1970 (496)      Insurance Company of North America                        SBL 4 29 60           3/1/1966    3/1/1967     3/1/1966     3/1/1967
Laurel Highlands (527): Blair-Bedford 1929-1970 (496)      Insurance Company of North America                        SBL 4 29 60           3/1/1967    3/1/1968     3/1/1967     3/1/1968
Laurel Highlands (527): Blair-Bedford 1929-1970 (496)      Insurance Company of North America                        SBL 4 69 20           3/1/1968    3/1/1969     3/1/1968     3/1/1969
Laurel Highlands (527): Blair-Bedford 1929-1970 (496)      Insurance Company of North America                        SBL 4 69 20           3/1/1969    3/1/1970     3/1/1969     3/1/1970
Laurel Highlands (527): Blair-Bedford 1929-1970 (496)      Insurance Company of North America                        SBL 46910             3/1/1970    3/1/1971     3/1/1970     3/1/1971
Laurel Highlands (527): Blair-Bedford 1929-1970 (496)      Insurance Company of North America                        SBL 4 69 20           3/1/1970    3/1/1971     3/1/1970     3/1/1971
Laurel Highlands (527): Blair-Bedford 1929-1970 (496)      Insurance Company of North America                        SBL 51496             3/1/1971    3/1/1972     3/1/1971     3/1/1972
Laurel Highlands (527): East Boroughs 1921-1973 (540)      Insurance Company of North America                        SBL-4-32-15           1/1/1967    1/1/1968     1/1/1967     1/1/1968
Laurel Highlands (527): East Boroughs 1921-1973 (540)      Insurance Company of North America                        SBL 4 32 56           1/1/1968    1/1/1969     1/1/1968     1/1/1969
Laurel Highlands (527): East Boroughs 1921-1973 (540)      Insurance Company of North America                        SBL 4 32 78           1/1/1969    1/1/1970     1/1/1969     1/1/1970
Laurel Highlands (527): East Boroughs 1921-1973 (540)      Insurance Company of North America                        SBL 52311             1/1/1971    1/1/1972     1/1/1971     1/1/1972
Laurel Highlands (527): East Boroughs 1921-1973 (540)      Insurance Company of North America                        GAL 12 01 58          1/1/1972    1/1/1973     1/1/1972     1/1/1973
Laurel Highlands (527): East Valley Area 1973-1993 (530)   Insurance Company of North America                        GAL 11 71 47          1/1/1973    1/1/1974     1/1/1973     1/1/1974
Laurel Highlands (527): East Valley Area 1973-1993 (530)   Insurance Company of North America                        GLP 408779            1/1/1973    1/1/1974     1/1/1973     1/1/1974
Laurel Highlands (527): East Valley Area 1973-1993 (530)   Insurance Company of North America                         XBC 8 63 64          1/1/1973    1/1/1974     1/1/1973     1/1/1974
Laurel Highlands (527): East Valley Area 1973-1993 (530)   Insurance Company of North America                        GAL 20 60 95          1/1/1974    1/1/1975     1/1/1974     1/1/1975
Laurel Highlands (527): East Valley Area 1973-1993 (530)   Insurance Company of North America                        XBC 110662            1/1/1974    1/1/1975     1/1/1974     1/1/1975



                                                                                              63
                                            Case 20-10343-LSS               Doc 4107              Filed 05/16/21          Page 346 of 510



                                                                                                                                                                  Council       Council
             Current Council: Predecessor Council                                     Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                 Start Date1   End Date
Laurel Highlands (527): East Valley Area 1973-1993 (530)     Insurance Company of North America                        GAL 20 63 77       1/1/1975    1/1/1976      1/1/1975     1/1/1976
Laurel Highlands (527): East Valley Area 1973-1993 (530)     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Laurel Highlands (527): East Valley Area 1973-1993 (530)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Laurel Highlands (527): East Valley Area 1973-1993 (530)     National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 41        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Laurel Highlands (527): East Valley Area 1973-1993 (530)     American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Laurel Highlands (527): East Valley Area 1973-1993 (530)     Insurance Company of North America                        GAL 32 85 17       1/1/1976    1/1/1977      1/1/1976     1/1/1977
Laurel Highlands (527): East Valley Area 1973-1993 (530)     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Laurel Highlands (527): East Valley Area 1973-1993 (530)     Insurance Company of North America                        GAL 33 71 19       1/1/1977    1/1/1978      1/1/1977     1/1/1978
Laurel Highlands (527): East Valley Area 1973-1993 (530)     National Union Fire Insurance Company of Pittsburgh, PA   BE 1220096         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Laurel Highlands (527): Monongahela Valley 1952-1971 (516)   Insurance Company of North America                        SBL-4-32-57        1/1/1968    1/1/1969      1/1/1968     1/1/1969
Laurel Highlands (527): Monongahela Valley 1952-1971 (516)   Insurance Company of North America                        Unknown            1/1/1969    1/1/1970      1/1/1969     1/1/1970
Laurel Highlands (527): Monongahela Valley 1952-1971 (516)   Insurance Company of North America                        Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Laurel Highlands (527): Monongahela Valley 1952-1971 (516)   Insurance Company of North America                        Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Laurel Highlands (527): Mon-Yough 1971-1973 (523)            Insurance Company of North America                        GAL 12 01 59       1/1/1972    1/1/1973      1/1/1972     1/1/1973
Laurel Highlands (527): Nemacolin Trails 1964-1967 (720)     Insurance Company of North America                        SBL 45382          4/1/1966    4/1/1967      4/1/1966     4/1/1967
Laurel Highlands (527): Nemacolin Trails 1964-1967 (720)     Insurance Company of North America                        SBL 45382          4/1/1967   6/15/1967      4/1/1967    6/15/1967
Laurel Highlands (527): Penn's Woods 1970-1992 (508)         Insurance Company of North America                        SBL 5 15 22       2/16/1971   2/16/1972    2/16/1971     2/16/1972
Laurel Highlands (527): Penn's Woods 1970-1992 (508)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    2/16/1972      1/1/1973
Laurel Highlands (527): Penn's Woods 1970-1992 (508)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    2/16/1972      1/1/1973
Laurel Highlands (527): Penn's Woods 1970-1992 (508)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Laurel Highlands (527): Penn's Woods 1970-1992 (508)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Laurel Highlands (527): Penn's Woods 1970-1992 (508)         Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Laurel Highlands (527): Penn's Woods 1970-1992 (508)         Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Laurel Highlands (527): Penn's Woods 1970-1992 (508)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Laurel Highlands (527): Penn's Woods 1970-1992 (508)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Laurel Highlands (527): Penn's Woods 1970-1992 (508)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Laurel Highlands (527): Penn's Woods 1970-1992 (508)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Laurel Highlands (527): Penn's Woods 1970-1992 (508)         National Surety Corporation                               Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Laurel Highlands (527): Penn's Woods 1970-2011 (508)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Laurel Highlands (527): Penn's Woods 1970-2011 (508)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Laurel Highlands (527): Penn's Woods 1970-2011 (508)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 52        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Laurel Highlands (527): Penn's Woods 1970-2011 (508)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Laurel Highlands (527): Penn's Woods 1970-2011 (508)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1220274         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Laurel Highlands (527): Penn's Woods 1970-2011 (508)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Laurel Highlands (527): Potomac 1938-2014 (757)              Hartford Accident and Indemnity Company                   30 CBP 109015      6/1/1972    6/1/1973      6/1/1972     6/1/1973
Laurel Highlands (527): Potomac 1938-2014 (757)              Hartford Accident and Indemnity Company                   30 CBP 109015      6/1/1973    6/1/1974      6/1/1973     6/1/1974
Laurel Highlands (527): Potomac 1938-2014 (757)              Hartford Accident and Indemnity Company                   30 CBP 109015      6/1/1974    6/1/1975      6/1/1974     6/1/1975
Laurel Highlands (527): Potomac 1938-2014 (757)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Laurel Highlands (527): Potomac 1938-2014 (757)              Hartford Accident and Indemnity Company                   30 CBP 115715      6/1/1975    6/1/1976      6/1/1975     6/1/1976
Laurel Highlands (527): Potomac 1938-2014 (757)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Laurel Highlands (527): Potomac 1938-2014 (757)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Laurel Highlands (527): Potomac 1938-2014 (757)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 66        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Laurel Highlands (527): Potomac 1938-2014 (757)              Hartford Accident and Indemnity Company                   30 CBP 115715      6/1/1976    6/1/1977      6/1/1976     6/1/1977
Laurel Highlands (527): Potomac 1938-2014 (757)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1220114         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Laurel Highlands (527): Potomac 1938-2014 (757)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Laurel Highlands (527): Potomac 1938-2014 (757)              Hartford Accident and Indemnity Company                   30 CBP 115715      6/1/1977    6/1/1978      6/1/1977     6/1/1978
Leatherstocking (400): General Herkimer -2001 (400)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Leatherstocking (400): General Herkimer -2001 (400)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
Leatherstocking (400): General Herkimer -2001 (400)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Leatherstocking (400): General Herkimer -2001 (400)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Leatherstocking (400): General Herkimer -2001 (400)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Leatherstocking (400): General Herkimer -2001 (400)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975




                                                                                                64
                                           Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 347 of 510



                                                                                                                                                           Council       Council
             Current Council: Predecessor Council                              Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                          Start Date1   End Date
Leatherstocking (400): General Herkimer -2001 (400)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Leatherstocking (400): General Herkimer -2001 (400)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Leatherstocking (400): General Herkimer -2001 (400)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Leatherstocking (400): General Herkimer -2001 (400)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 60        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Leatherstocking (400): General Herkimer -2001 (400)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Leatherstocking (400): General Herkimer -2001 (400)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220013         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Leatherstocking (400): Iroquois 1969-1981 (395)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Leatherstocking (400): Iroquois 1969-1981 (395)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Leatherstocking (400): Iroquois 1969-1981 (395)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 72        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Leatherstocking (400): Iroquois 1969-1981 (395)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Leatherstocking (400): Iroquois 1969-1981 (395)       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Leatherstocking (400): Iroquois 1969-1981 (395)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220025         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Leatherstocking (400): Otschodela 1927-2016 (393)     Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Leatherstocking (400): Otschodela 1927-2016 (393)     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Leatherstocking (400): Otschodela 1927-2016 (393)     Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Leatherstocking (400): Otschodela 1927-2016 (393)     Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Leatherstocking (400): Otschodela 1927-2016 (393)     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Leatherstocking (400): Otschodela 1927-2016 (393)     National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 69        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Leatherstocking (400): Otschodela 1927-2016 (393)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Leatherstocking (400): Otschodela 1927-2016 (393)     American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Leatherstocking (400): Otschodela 1927-2016 (393)     National Union Fire Insurance Company of Pittsburgh, PA   BE 1220022         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Leatherstocking (400): Otschodela 1927-2016 (393)     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   Insurance Company of North America                        GA048921           1/1/1967    1/1/1968      1/1/1967     1/1/1968
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   Insurance Company of North America                        Unknown            1/1/1968    1/1/1969      1/1/1968     1/1/1969
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   Insurance Company of North America                        Unknown            1/1/1969    1/1/1970      1/1/1969     1/1/1970
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   Insurance Company of North America                        Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   Insurance Company of North America                        Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      3/1/1972     1/1/1973
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      3/1/1972     1/1/1973
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 77        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Leatherstocking (400): Upper Mohawk 1937-1981 (406)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220030         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Lincoln Heritage (205): Audubon 1952-1994 (200)       Insurance Company of North America                        SBL xxxx6          3/1/1967    3/1/1968      3/1/1967     3/1/1968
Lincoln Heritage (205): Audubon 1952-1994 (200)       Insurance Company of North America                        SBL 44476          3/1/1968    3/1/1969      3/1/1968     3/1/1969
Lincoln Heritage (205): Audubon 1952-1994 (200)       Insurance Company of North America                        SBL 5 11 78        3/1/1969    3/1/1970      3/1/1969     3/1/1970
Lincoln Heritage (205): Audubon 1952-1994 (200)       Insurance Company of North America                        SBL 5 11 78        3/1/1970    3/1/1971      3/1/1970     3/1/1971
Lincoln Heritage (205): Audubon 1952-1994 (200)       Insurance Company of North America                        SBL 5 11 78        3/1/1971    3/1/1972      3/1/1971     3/1/1972
Lincoln Heritage (205): Audubon 1952-1994 (200)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      3/1/1972     1/1/1973
Lincoln Heritage (205): Audubon 1952-1994 (200)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      3/1/1972     1/1/1973
Lincoln Heritage (205): Audubon 1952-1994 (200)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Lincoln Heritage (205): Audubon 1952-1994 (200)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Lincoln Heritage (205): Audubon 1952-1994 (200)       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Lincoln Heritage (205): Audubon 1952-1994 (200)       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Lincoln Heritage (205): Audubon 1952-1994 (200)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Lincoln Heritage (205): Audubon 1952-1994 (200)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 53        1/1/1976    1/1/1977      1/1/1976     1/1/1977




                                                                                         65
                                             Case 20-10343-LSS                    Doc 4107              Filed 05/16/21          Page 348 of 510



                                                                                                                                                                         Council       Council
              Current Council: Predecessor Council                                          Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                        Start Date1   End Date
Lincoln Heritage (205): Audubon 1952-1994 (200)                    American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Lincoln Heritage (205): Audubon 1952-1994 (200)                    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Lincoln Heritage (205): Audubon 1952-1994 (200)                    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220101         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Lincoln Heritage (205): Audubon 1952-1994 (200)                    American Home Assurance Company                           Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Lincoln Heritage (205): Audubon 1952-1994 (200)                    American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Lincoln Heritage (205): Four Rivers 1940-1994 (207)                Insurance Company of North America                        SBL 44415          5/7/1965     5/7/1966      5/7/1965     5/7/1966
Lincoln Heritage (205): Four Rivers 1940-1994 (207)                Insurance Company of North America                        SBL 44415          5/7/1966     5/7/1967      5/7/1966     5/7/1967
Lincoln Heritage (205): Four Rivers 1940-1994 (207)                Insurance Company of North America                        SBL 44415          5/7/1967     5/7/1968      5/7/1967     5/7/1968
Lincoln Heritage (205): Four Rivers 1940-1994 (207)                Insurance Company of North America                        SBL 44478          5/7/1968     5/7/1969      5/7/1968     5/7/1969
Lincoln Heritage (205): Four Rivers 1940-1994 (207)                Insurance Company of North America                        SBL 44478          5/7/1969     5/7/1970      5/7/1969     5/7/1970
Lincoln Heritage (205): Four Rivers 1940-1994 (207)                Insurance Company of North America                        SBL 44478          5/7/1970     5/7/1971      5/7/1970     5/7/1971
Lincoln Heritage (205): Four Rivers 1940-1994 (207)                Insurance Company of North America                        Unknown            5/7/1971     5/7/1972      5/7/1971     5/7/1972
Lincoln Heritage (205): Four Rivers 1940-1994 (207)                Insurance Company of North America                        Unknown            5/7/1972     1/1/1973      5/7/1972     1/1/1973
Lincoln Heritage (205): Four Rivers 1940-1994 (207)                Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Lincoln Heritage (205): Four Rivers 1940-1994 (207)                Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Lincoln Heritage (205): Four Rivers 1940-1994 (207)                National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 54        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Lincoln Heritage (205): Four Rivers 1940-1994 (207)                American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Lincoln Heritage (205): Four Rivers 1940-1994 (207)                American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Lincoln Heritage (205): Four Rivers 1940-1994 (207)                National Union Fire Insurance Company of Pittsburgh, PA   BE 1220102         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   Insurance Company of North America                        SBL 5 04 28      11/19/1968   11/19/1969   11/19/1968    11/19/1969
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   Insurance Company of North America                        SBL 5 04 28      11/19/1969   11/19/1970   11/19/1969    11/19/1970
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   Insurance Company of North America                        SBL 5 04 28      11/19/1970   11/19/1971   11/19/1970    11/19/1971
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971     5/1/1972      5/1/1971     5/1/1972
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   Hartford Accident and Indemnity Company                   10CA43315         9/21/1971     1/1/1972    9/21/1971      1/1/1972
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      1/1/1972     1/1/1973
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      1/1/1972     1/1/1973
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 35        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219981         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Lincoln Heritage (205): George Rogers Clark Area 1927-1993 (143)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Lincoln Heritage (205): Old Kentucky Home 1954-1993 (205)          Travelers Insurance Company                               Unknown            1/1/1974     1/1/1975      1/1/1974     1/1/1975
Lincoln Heritage (205): Old Kentucky Home 1954-1993 (205)          Travelers Insurance Company                               Unknown            1/1/1975     1/1/1976      1/1/1975     1/1/1976
Lincoln Heritage (205): Old Kentucky Home 1954-1993 (205)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Lincoln Heritage (205): Old Kentucky Home 1954-1993 (205)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Lincoln Heritage (205): Old Kentucky Home 1954-1993 (205)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 52        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Lincoln Heritage (205): Old Kentucky Home 1954-1993 (205)          Travelers Insurance Company                               Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Lincoln Heritage (205): Old Kentucky Home 1954-1993 (205)          American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Lincoln Heritage (205): Old Kentucky Home 1954-1993 (205)          American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Lincoln Heritage (205): Old Kentucky Home 1954-1993 (205)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220000         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Long Beach Area (032): Long Beach Area (032)                       General Accident                                          Unknown          12/22/1955   12/21/1956   12/22/1955    12/21/1956
Long Beach Area (032): Long Beach Area (032)                       General Accident                                          Unknown          12/22/1956   12/22/1957   12/22/1956    12/22/1957
Long Beach Area (032): Long Beach Area (032)                       General Accident                                          Unknown          12/22/1957   12/22/1958   12/22/1957    12/22/1958
Long Beach Area (032): Long Beach Area (032)                       General Accident                                          Unknown          12/22/1958   12/22/1959   12/22/1958    12/22/1959
Long Beach Area (032): Long Beach Area (032)                       General Accident                                          Unknown          12/22/1959   12/22/1960   12/22/1959    12/22/1960
Long Beach Area (032): Long Beach Area (032)                       General Accident                                          Unknown          12/22/1960   12/22/1961   12/22/1960    12/22/1961
Long Beach Area (032): Long Beach Area (032)                       General Accident                                          Unknown          12/22/1961     1/1/1962   12/22/1961      1/1/1962




                                                                                                      66
                                           Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 349 of 510



                                                                                                                                                           Council       Council
             Current Council: Predecessor Council                              Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                          Start Date1   End Date
Long Beach Area (032): Long Beach Area (032)          General Accident                                          Unknown            1/1/1962    1/1/1963      1/1/1962     1/1/1963
Long Beach Area (032): Long Beach Area (032)          General Accident                                          Unknown            1/1/1963    1/1/1964      1/1/1963     1/1/1964
Long Beach Area (032): Long Beach Area (032)          Insurance Company of North America                        SBL 42932          4/1/1965    4/1/1966      4/1/1965     4/1/1966
Long Beach Area (032): Long Beach Area (032)          Insurance Company of North America                        SBL 42932          4/1/1966    4/1/1967      4/1/1966     4/1/1967
Long Beach Area (032): Long Beach Area (032)          Insurance Company of North America                        SBL 42932          4/1/1967    4/1/1968      4/1/1967     4/1/1968
Long Beach Area (032): Long Beach Area (032)          Insurance Company of North America                        SBL 46936          4/1/1968    4/1/1969      4/1/1968     4/1/1969
Long Beach Area (032): Long Beach Area (032)          Insurance Company of North America                        SBL 46936          4/1/1969    4/1/1970      4/1/1969     4/1/1970
Long Beach Area (032): Long Beach Area (032)          Insurance Company of North America                        SBL 46936          4/1/1970    4/1/1971      4/1/1970     4/1/1971
Long Beach Area (032): Long Beach Area (032)          Insurance Company of North America                        SBL 51508          4/1/1971    4/1/1972      4/1/1971     4/1/1972
Long Beach Area (032): Long Beach Area (032)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      4/1/1972     1/1/1973
Long Beach Area (032): Long Beach Area (032)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      4/1/1972     1/1/1973
Long Beach Area (032): Long Beach Area (032)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Long Beach Area (032): Long Beach Area (032)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Long Beach Area (032): Long Beach Area (032)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Long Beach Area (032): Long Beach Area (032)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Long Beach Area (032): Long Beach Area (032)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Long Beach Area (032): Long Beach Area (032)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Long Beach Area (032): Long Beach Area (032)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 36        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Long Beach Area (032): Long Beach Area (032)          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Long Beach Area (032): Long Beach Area (032)          New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Long Beach Area (032): Long Beach Area (032)          New Hampshire Insurance Company                           GLA 332346         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Long Beach Area (032): Long Beach Area (032)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1219885         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Long Beach Area (032): Long Beach Area (032)          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Longhorn (662): Heart O' Texas 1929-2001 (662)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Longhorn (662): Heart O' Texas 1929-2001 (662)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Longhorn (662): Heart O' Texas 1929-2001 (662)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Longhorn (662): Heart O' Texas 1929-2001 (662)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 91        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Longhorn (662): Heart O' Texas 1929-2001 (662)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220222         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Longhorn (662): Heart O' Texas 1929-2001 (662)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Longhorn (662): Longhorn -2001 (582)                  Hartford Fire Insurance Company                           Unknown           7/27/1961   7/27/1962    7/27/1961     7/27/1962
Longhorn (662): Longhorn -2001 (582)                  Hartford Fire Insurance Company                           Unknown           7/27/1962   7/27/1963    7/27/1962     7/27/1963
Longhorn (662): Longhorn -2001 (582)                  Hartford Fire Insurance Company                           Unknown           7/27/1963   7/27/1964    7/27/1963     7/27/1964
Longhorn (662): Longhorn -2001 (582)                  Hartford Fire Insurance Company                           Unknown           7/27/1964    1/1/1965    7/27/1964      1/1/1965
Longhorn (662): Longhorn -2001 (582)                  Insurance Company of North America                        Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966
Longhorn (662): Longhorn -2001 (582)                  Insurance Company of North America                        Unknown            1/1/1966    1/1/1967      1/1/1966     1/1/1967
Longhorn (662): Longhorn -2001 (582)                  Insurance Company of North America                        Unknown            1/1/1967    1/1/1968      1/1/1967     1/1/1968
Longhorn (662): Longhorn -2001 (582)                  Insurance Company of North America                        Unknown            1/1/1968    1/1/1969      1/1/1968     1/1/1969
Longhorn (662): Longhorn -2001 (582)                  Insurance Company of North America                        Unknown            1/1/1969    1/1/1970      1/1/1969     1/1/1970
Longhorn (662): Longhorn -2001 (582)                  Insurance Company of North America                        Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Longhorn (662): Longhorn -2001 (582)                  Insurance Company of North America                        Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Longhorn (662): Longhorn -2001 (582)                  Insurance Company of North America                        Unknown            1/1/1972    1/1/1973      1/1/1972     1/1/1973
Longhorn (662): Longhorn -2001 (582)                  Insurance Company of North America                        Unknown            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Longhorn (662): Longhorn -2001 (582)                  Insurance Company of North America                        Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Longhorn (662): Longhorn -2001 (582)                  Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Longhorn (662): Longhorn -2001 (582)                  National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 78        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Longhorn (662): Longhorn -2001 (582)                  American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Longhorn (662): Longhorn -2001 (582)                  Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Longhorn (662): Longhorn -2001 (582)                  National Union Fire Insurance Company of Pittsburgh, PA   BE 1220209         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Longhorn (662): Longhorn -2001 (582)                  American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Longhouse (373): Cayuga County 1924-2009 (366)        Fidelity and Casualty Co. of NY                           XP 157455          6/1/1954    6/1/1955      6/1/1954     6/1/1955
Longhouse (373): Cayuga County 1924-2009 (366)        Fidelity and Casualty Co. of NY                           Unknown            6/1/1955    6/1/1956      6/1/1955     6/1/1956
Longhouse (373): Cayuga County 1924-2009 (366)        Fidelity and Casualty Co. of NY                           Unknown            6/1/1956    6/1/1957      6/1/1956     6/1/1957




                                                                                         67
                                             Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 350 of 510



                                                                                                                                                                Council       Council
              Current Council: Predecessor Council                               Carrier                           Policy Number      Start Date   End Date
                                                                                                                                                               Start Date1   End Date
Longhouse (373): Cayuga County 1924-2009 (366)          Fidelity and Casualty Co. of NY                           Unknown               6/1/1957    1/1/1958      6/1/1957     1/1/1958
Longhouse (373): Cayuga County 1924-2009 (366)          Fidelity and Casualty Co. of NY                           XP 274 545            1/1/1958    1/1/1959      1/1/1958     1/1/1959
Longhouse (373): Cayuga County 1924-2009 (366)          Manhattan Fire & Marine Insurance Company (The)           Unknown               1/1/1959    1/1/1960      1/1/1959     1/1/1960
                                                                                                                  A337     256-A208
Longhouse (373): Cayuga County 1924-2009 (366)          Manhattan Fire & Marine Insurance Company (The)           212                   1/1/1960    1/1/1961     1/1/1960     1/1/1961
Longhouse (373): Cayuga County 1924-2009 (366)          Travelers Insurance Company                               SL-8640074            6/1/1960    6/1/1961     6/1/1960     6/1/1961
Longhouse (373): Cayuga County 1924-2009 (366)          Travelers Indemnity Company                               Unknown               1/1/1968    1/1/1969     1/1/1968     1/1/1969
Longhouse (373): Cayuga County 1924-2009 (366)          Hartford Accident and Indemnity Company                   10HUA43302            1/1/1972    1/1/1973     8/1/1972     1/1/1973
Longhouse (373): Cayuga County 1924-2009 (366)          Hartford Accident and Indemnity Company                   10CA43303             1/1/1972    1/1/1973     8/1/1972     1/1/1973
Longhouse (373): Cayuga County 1924-2009 (366)          Hartford Accident and Indemnity Company                   10HUA43302            1/1/1973    1/1/1974     1/1/1973     1/1/1974
Longhouse (373): Cayuga County 1924-2009 (366)          Hartford Accident and Indemnity Company                   10CA43303             1/1/1973    1/1/1974     1/1/1973     1/1/1974
Longhouse (373): Cayuga County 1924-2009 (366)          Hartford Accident and Indemnity Company                   10CA43329             1/1/1974    1/1/1975     1/1/1974     1/1/1975
Longhouse (373): Cayuga County 1924-2009 (366)          Hartford Accident and Indemnity Company                   10HUA43331            1/1/1974    1/1/1975     1/1/1974     1/1/1975
Longhouse (373): Cayuga County 1924-2009 (366)          Hartford Accident and Indemnity Company                   10CA43342E            1/1/1975    1/1/1976     1/1/1975     1/1/1976
Longhouse (373): Cayuga County 1924-2009 (366)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 48           1/1/1976    1/1/1977     1/1/1976     1/1/1977
Longhouse (373): Cayuga County 1924-2009 (366)          Hartford Accident and Indemnity Company                   10CA43349E            1/1/1976    1/1/1977     1/1/1976     1/1/1977
Longhouse (373): Cayuga County 1924-2009 (366)          American Re-Insurance Company                             M-1027493             1/1/1976    1/1/1977     1/1/1976     1/1/1977
Longhouse (373): Cayuga County 1924-2009 (366)          American Re-Insurance Company                             M-1027493             1/1/1977    1/1/1978     1/1/1977     1/1/1978
Longhouse (373): Cayuga County 1924-2009 (366)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220200            1/1/1977    1/1/1978     1/1/1977     1/1/1978
Longhouse (373): Cayuga County 1924-2009 (366)          United States Fidelity and Guaranty Company               1-3900-377194         6/1/1977    6/1/1978     6/1/1977     6/1/1978
Longhouse (373): Cayuga County 1924-2009 (366)          Security Mutual Insurance Company                         CP-9360               3/5/1991    3/4/1992     3/5/1991     3/4/1992
Longhouse (373): Cayuga County 1924-2009 (366)          Security Mutual Insurance Company                         CP-9360               3/5/1992    3/5/1993     3/5/1992     3/5/1993
Longhouse (373): Cayuga County 1924-2009 (366)          Security Mutual Insurance Company                         CP-9360               3/5/1993    3/5/1994     3/5/1993     3/5/1994
Longhouse (373): Cayuga County 1924-2009 (366)          Security Mutual Insurance Company                         CP12613               3/5/1994    3/5/1995     3/5/1994     3/5/1995
Longhouse (373): Cayuga County 1924-2009 (366)          Security Mutual Insurance Company                         CP12613               3/5/1995    3/5/1996     3/5/1995     3/5/1996
Longhouse (373): Cayuga County 1924-2009 (366)          Security Mutual Insurance Company                         CP12613               3/5/1996    3/5/1997     3/5/1996     3/5/1997
Longhouse (373): Cayuga County 1924-2009 (366)          Security Mutual Insurance Company                         CP 0050259            3/5/1997    4/5/1997     3/5/1997     4/5/1997
Longhouse (373): Cayuga County 1924-2009 (366)          Erie and Niagara Insurance Association                    56 04 0399            4/5/1997    4/5/1998     4/5/1997     4/5/1998
Longhouse (373): Hiawatha -1999 (373)                   Hartford Accident and Indemnity Company                   10CA43303             1/1/1972    1/1/1973    6/19/1972     1/1/1973
Longhouse (373): Hiawatha -1999 (373)                   Hartford Accident and Indemnity Company                   10HUA43302            1/1/1972    1/1/1973    6/19/1972     1/1/1973
Longhouse (373): Hiawatha -1999 (373)                   Hartford Accident and Indemnity Company                   10CA43303             1/1/1973    1/1/1974     1/1/1973     1/1/1974
Longhouse (373): Hiawatha -1999 (373)                   Hartford Accident and Indemnity Company                   10HUA43302            1/1/1973    1/1/1974     1/1/1973     1/1/1974
Longhouse (373): Hiawatha -1999 (373)                   Hartford Accident and Indemnity Company                   10CA43329             1/1/1974    1/1/1975     1/1/1974     1/1/1975
Longhouse (373): Hiawatha -1999 (373)                   Hartford Accident and Indemnity Company                   10HUA43331            1/1/1974    1/1/1975     1/1/1974     1/1/1975
Longhouse (373): Hiawatha -1999 (373)                   Hartford Accident and Indemnity Company                   10CA43342E            1/1/1975    1/1/1976     1/1/1975     1/1/1976
Longhouse (373): Hiawatha -1999 (373)                   New Hampshire Insurance Company                           Unknown               1/1/1976    1/1/1977     1/1/1976     1/1/1977
Longhouse (373): Hiawatha -1999 (373)                   American Re-Insurance Company                             M-1027493             1/1/1976    1/1/1977     1/1/1976     1/1/1977
Longhouse (373): Hiawatha -1999 (373)                   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 76           1/1/1976    1/1/1977     1/1/1976     1/1/1977
Longhouse (373): Hiawatha -1999 (373)                   Hartford Accident and Indemnity Company                   10CA43349E            1/1/1976    1/1/1977     1/1/1976     1/1/1977
Longhouse (373): Hiawatha -1999 (373)                   New Hampshire Insurance Company                           Unknown               1/1/1977    1/1/1978     1/1/1977     1/1/1978
Longhouse (373): Hiawatha -1999 (373)                   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220029            1/1/1977    1/1/1978     1/1/1977     1/1/1978
Longhouse (373): Hiawatha -1999 (373)                   American Re-Insurance Company                             M-1027493             1/1/1977    1/1/1978     1/1/1977     1/1/1978
Longhouse (373): Jefferson Lewis 1932-1982 (408)        Hartford Accident and Indemnity Company                   10CA43303             1/1/1973    1/1/1974     1/1/1973     1/1/1974
Longhouse (373): Jefferson Lewis 1932-1982 (408)        Hartford Accident and Indemnity Company                   10HUA43302            1/1/1973    1/1/1974     1/1/1973     1/1/1974
Longhouse (373): Jefferson Lewis 1932-1982 (408)        Hartford Accident and Indemnity Company                   10CA43329             1/1/1974    1/1/1975     1/1/1974     1/1/1975
Longhouse (373): Jefferson Lewis 1932-1982 (408)        Hartford Accident and Indemnity Company                   10HUA43331            1/1/1974    1/1/1975     1/1/1974     1/1/1975
Longhouse (373): Jefferson Lewis 1932-1982 (408)        Hartford Accident and Indemnity Company                   10CA43342E            1/1/1975    1/1/1976     1/1/1975     1/1/1976
Longhouse (373): Jefferson Lewis 1932-1982 (408)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 78           1/1/1976    1/1/1977     1/1/1976     1/1/1977
Longhouse (373): Jefferson Lewis 1932-1982 (408)        New Hampshire Insurance Company                           Unknown               1/1/1976    1/1/1977     1/1/1976     1/1/1977
Longhouse (373): Jefferson Lewis 1932-1982 (408)        American Re-Insurance Company                             M-1027493             1/1/1976    1/1/1977     1/1/1976     1/1/1977
Longhouse (373): Jefferson Lewis 1932-1982 (408)        Hartford Accident and Indemnity Company                   10CA43349E            1/1/1976    1/1/1977     1/1/1976     1/1/1977
Longhouse (373): Jefferson Lewis 1932-1982 (408)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220032            1/1/1977    1/1/1978     1/1/1977     1/1/1978




                                                                                           68
                                             Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 351 of 510



                                                                                                                                                               Council       Council
              Current Council: Predecessor Council                               Carrier                           Policy Number    Start Date   End Date
                                                                                                                                                              Start Date1   End Date
Longhouse (373): Jefferson Lewis 1932-1982 (408)        American Re-Insurance Company                             M-1027493           1/1/1977     1/1/1978      1/1/1977     1/1/1978
Longhouse (373): Jefferson Lewis 1932-1982 (408)        New Hampshire Insurance Company                           Unknown             1/1/1977     1/1/1978      1/1/1977     1/1/1978
Longhouse (373): Saint Lawrence 1938-1982 (403)         Hartford Accident and Indemnity Company                   10CA43342E          1/1/1975     1/1/1976      1/1/1975     1/1/1976
Longhouse (373): Saint Lawrence 1938-1982 (403)         American Re-Insurance Company                             M-1027493           1/1/1976     1/1/1977      1/1/1976     1/1/1977
Longhouse (373): Saint Lawrence 1938-1982 (403)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 54         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Longhouse (373): Saint Lawrence 1938-1982 (403)         Hartford Accident and Indemnity Company                   10CA43349E          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Longhouse (373): Saint Lawrence 1938-1982 (403)         American Re-Insurance Company                             M-1027493           1/1/1977     1/1/1978      1/1/1977     1/1/1978
Longhouse (373): Saint Lawrence 1938-1982 (403)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1220006          1/1/1977     1/1/1978      1/1/1977     1/1/1978
                                                                                                                  45 BY 100497785
Longhouse (373): Seaway Valley 1982-1995 (403)          Aetna Casualty and Surety Company                         BCA                 1/1/1991     1/1/1992     1/1/1991      1/1/1992
Longs Peak (062): Longs Peak 1975- (062)                Travelers Insurance Company                               042 LB F181864      1/1/1975     1/1/1976     1/1/1975      1/1/1976
Longs Peak (062): Longs Peak 1975- (062)                Travelers Indemnity Company                               Unknown             1/1/1975     1/1/1976     1/1/1975      1/1/1976
Longs Peak (062): Longs Peak 1975- (062)                Hartford Accident and Indemnity Company                   10CA43342E          1/1/1975     1/1/1976     1/1/1975      1/1/1976
Longs Peak (062): Longs Peak 1975- (062)                Hartford Accident and Indemnity Company                   10CA43349E          1/1/1976     1/1/1977     1/1/1976      1/1/1977
Longs Peak (062): Longs Peak 1975- (062)                American Re-Insurance Company                             M-1027493           1/1/1976     1/1/1977     1/1/1976      1/1/1977
Longs Peak (062): Longs Peak 1975- (062)                National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 65         1/1/1976     1/1/1977     1/1/1976      1/1/1977
Longs Peak (062): Longs Peak 1975- (062)                National Union Fire Insurance Company of Pittsburgh, PA   BE 1219913          1/1/1977     1/1/1978     1/1/1977      1/1/1978
Longs Peak (062): Longs Peak 1975- (062)                American Re-Insurance Company                             M-1027493           1/1/1977     1/1/1978     1/1/1977      1/1/1978
Longs Peak (062): Longs Peak 1975- (062)                Travelers Indemnity Company                               Unknown             1/1/1981     1/1/1982     1/1/1981      1/1/1982
Longs Peak (062): Wyo-Braska 1936-1975 (325)            Insurance Company of North America                        SBL-4-79-46       11/12/1968   11/12/1969   11/12/1968    11/12/1969
Longs Peak (062): Wyo-Braska 1936-1975 (325)            Insurance Company of North America                        SBL 52108         11/12/1969   11/12/1970   11/12/1969    11/12/1970
Longs Peak (062): Wyo-Braska 1936-1975 (325)            Insurance Company of North America                        SBL 52126         11/12/1970   11/12/1971   11/12/1970    11/12/1971
Longs Peak (062): Wyo-Braska 1936-1975 (325)            Hartford Accident and Indemnity Company                   10 HUA 43300        5/1/1971     5/1/1972     5/1/1971      5/1/1972
Longs Peak (062): Wyo-Braska 1936-1975 (325)            Hartford Accident and Indemnity Company                   10CA43315          9/21/1971     1/1/1972    9/21/1971      1/1/1972
Longs Peak (062): Wyo-Braska 1936-1975 (325)            Hartford Accident and Indemnity Company                   10CA43303           1/1/1972     1/1/1973     1/1/1972      1/1/1973
Longs Peak (062): Wyo-Braska 1936-1975 (325)            Hartford Accident and Indemnity Company                   10HUA43302          1/1/1972     1/1/1973     1/1/1972      1/1/1973
Longs Peak (062): Wyo-Braska 1936-1975 (325)            Hartford Accident and Indemnity Company                   10HUA43302          1/1/1973     1/1/1974     1/1/1973      1/1/1974
Longs Peak (062): Wyo-Braska 1936-1975 (325)            Hartford Accident and Indemnity Company                   10CA43303           1/1/1973     1/1/1974     1/1/1973      1/1/1974
Longs Peak (062): Wyo-Braska 1936-1975 (325)            Hartford Accident and Indemnity Company                   10CA43329           1/1/1974     1/1/1975     1/1/1974      1/1/1975
Longs Peak (062): Wyo-Braska 1936-1975 (325)            Hartford Accident and Indemnity Company                   10HUA43331          1/1/1974     1/1/1975     1/1/1974      1/1/1975
Longs Peak (062): Wyo-Braska 1936-1975 (325)            Hartford Accident and Indemnity Company                   10CA43342E          1/1/1975     1/1/1976     1/1/1975      1/1/1976
Los Padres (053): Mission 1929-1994 (053)               Hartford Accident and Indemnity Company                   10CA43342E          1/1/1975     1/1/1976     1/1/1975      1/1/1976
Los Padres (053): Mission 1929-1994 (053)               New Hampshire Insurance Company                           Unknown             1/1/1976     1/1/1977     1/1/1976      1/1/1977
Los Padres (053): Mission 1929-1994 (053)               American Re-Insurance Company                             M-1027493           1/1/1976     1/1/1977     1/1/1976      1/1/1977
Los Padres (053): Mission 1929-1994 (053)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 55         1/1/1976     1/1/1977     1/1/1976      1/1/1977
Los Padres (053): Mission 1929-1994 (053)               Hartford Accident and Indemnity Company                   10CA43349E          1/1/1976     1/1/1977     1/1/1976      1/1/1977
Los Padres (053): Mission 1929-1994 (053)               Jefferson Insurance Company of New York                   GLA 209761          9/9/1976     8/1/1977     9/9/1976      8/1/1977
Los Padres (053): Mission 1929-1994 (053)               New Hampshire Insurance Company                           Unknown             1/1/1977     1/1/1978     1/1/1977      1/1/1978
Los Padres (053): Mission 1929-1994 (053)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1219903          1/1/1977     1/1/1978     1/1/1977      1/1/1978
Los Padres (053): Mission 1929-1994 (053)               American Re-Insurance Company                             M-1027493           1/1/1977     1/1/1978     1/1/1977      1/1/1978
Los Padres (053): Santa Lucia Area 1939-1994 (056)      Insurance Company of North America                        SBL 46901          1/14/1965    1/14/1966    1/14/1965     1/14/1966
Los Padres (053): Santa Lucia Area 1939-1994 (056)      Insurance Company of North America                        SBL 46901          1/14/1966    1/14/1967    1/14/1966     1/14/1967
Los Padres (053): Santa Lucia Area 1939-1994 (056)      Insurance Company of North America                        SBL 46901          1/14/1967    1/14/1968    1/14/1967     1/14/1968
Los Padres (053): Santa Lucia Area 1939-1994 (056)      Insurance Company of North America                        SBL 46901          1/14/1968    1/14/1969    1/14/1968     1/14/1969
Los Padres (053): Santa Lucia Area 1939-1994 (056)      Insurance Company of North America                        SBL 46901          1/14/1969    1/14/1970    1/14/1969     1/14/1970
Los Padres (053): Santa Lucia Area 1939-1994 (056)      Insurance Company of North America                        SBL 46901          1/14/1970    1/14/1971    1/14/1970     1/14/1971
Los Padres (053): Santa Lucia Area 1939-1994 (056)      Insurance Company of North America                        SBL 5 13 94        1/14/1971    1/14/1972    1/14/1971     1/14/1972
Los Padres (053): Santa Lucia Area 1939-1994 (056)      Insurance Company of North America                        SBL 5 13 94        1/14/1972    1/14/1973    1/14/1972     1/14/1973
Los Padres (053): Santa Lucia Area 1939-1994 (056)      Hartford Accident and Indemnity Company                   10CA43342E          1/1/1975     1/1/1976     1/1/1975      1/1/1976
Los Padres (053): Santa Lucia Area 1939-1994 (056)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 51         1/1/1976     1/1/1977     1/1/1976      1/1/1977
Los Padres (053): Santa Lucia Area 1939-1994 (056)      New Hampshire Insurance Company                           Unknown             1/1/1976     1/1/1977     1/1/1976      1/1/1977
Los Padres (053): Santa Lucia Area 1939-1994 (056)      Hartford Accident and Indemnity Company                   10CA43349E          1/1/1976     1/1/1977     1/1/1976      1/1/1977




                                                                                           69
                                             Case 20-10343-LSS             Doc 4107              Filed 05/16/21          Page 352 of 510



                                                                                                                                                                 Council       Council
              Current Council: Predecessor Council                                   Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                Start Date1   End Date
Los Padres (053): Santa Lucia Area 1939-1994 (056)          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Los Padres (053): Santa Lucia Area 1939-1994 (056)          New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Los Padres (053): Santa Lucia Area 1939-1994 (056)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1219899         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Los Padres (053): Santa Lucia Area 1939-1994 (056)          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Los Padres (053): Santa Lucia Area 1939-1994 (056)          United States Fidelity and Guaranty Company               1CCA16993         1/15/1977   1/15/1978    1/15/1977     1/15/1978
Louisiana Purchase (213): Attakapas 1938-2003 (208)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Louisiana Purchase (213): Attakapas 1938-2003 (208)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Louisiana Purchase (213): Attakapas 1938-2003 (208)         Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Louisiana Purchase (213): Attakapas 1938-2003 (208)         Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Louisiana Purchase (213): Attakapas 1938-2003 (208)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Louisiana Purchase (213): Attakapas 1938-2003 (208)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Louisiana Purchase (213): Attakapas 1938-2003 (208)         New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Louisiana Purchase (213): Attakapas 1938-2003 (208)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Louisiana Purchase (213): Attakapas 1938-2003 (208)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 56        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Louisiana Purchase (213): Attakapas 1938-2003 (208)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Louisiana Purchase (213): Attakapas 1938-2003 (208)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1220104         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Louisiana Purchase (213): Attakapas 1938-2003 (208)         New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   Insurance Company of North America                        SBL 3 12 49       4/27/1966   4/27/1967    4/27/1966     4/27/1967
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   Insurance Company of North America                        SBL 3 12 49       4/27/1967   4/27/1968    4/27/1967     4/27/1968
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   Insurance Company of North America                        SBL 3 12 49       4/27/1968   4/27/1969    4/27/1968     4/27/1969
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   Insurance Company of North America                        SBL 3 12 49       4/27/1969   4/27/1970    4/27/1969     4/27/1970
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   Insurance Company of North America                        SBL 3 12 49       4/27/1970   4/27/1971    4/27/1970     4/27/1971
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   Insurance Company of North America                        SBL 3 12 49       4/27/1971   4/27/1972    4/27/1971     4/27/1972
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    4/28/1972      1/1/1973
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    4/28/1972      1/1/1973
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 61        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Louisiana Purchase (213): Ouachita Valley 1925-2003 (213)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220109         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Marin (035): Marin (035)                                    Insurance Company of North America                        SBL 51181         4/10/1969   4/10/1970    4/10/1969     4/10/1970
Marin (035): Marin (035)                                    Insurance Company of North America                        SBL 51181         4/10/1970   4/10/1971    4/10/1970     4/10/1971
Marin (035): Marin (035)                                    Insurance Company of North America                        SBL 51181         4/10/1971   4/10/1972    4/10/1971     4/10/1972
Marin (035): Marin (035)                                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    4/10/1972      1/1/1973
Marin (035): Marin (035)                                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    4/10/1972      1/1/1973
Marin (035): Marin (035)                                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Marin (035): Marin (035)                                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Marin (035): Marin (035)                                    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Marin (035): Marin (035)                                    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Marin (035): Marin (035)                                    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Marin (035): Marin (035)                                    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Marin (035): Marin (035)                                    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Marin (035): Marin (035)                                    New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Marin (035): Marin (035)                                    National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 53        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Marin (035): Marin (035)                                    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Marin (035): Marin (035)                                    National Union Fire Insurance Company of Pittsburgh, PA   BE 1219901         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Marin (035): Marin (035)                                    New Hampshire Insurance Company                           GLA 282411         1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                               70
                                              Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 353 of 510



                                                                                                                                                              Council       Council
             Current Council: Predecessor Council                                 Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Marin (035): Marin (035)                                 Ambassador Insurance Company                              25924              1/1/1977    1/1/1978      1/1/1977     1/1/1978
Marin (035): Marin (035)                                 Scottsdale Insurance Company                              CPS3255537         1/1/1995    1/1/1996      1/1/1995     1/1/1996
Mason-Dixon (221): Mason-Dixon 1956- (221)               Maryland Casualty Company                                 Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mason-Dixon (221): Mason-Dixon 1956- (221)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mason-Dixon (221): Mason-Dixon 1956- (221)               Maryland Casualty Company                                 Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mason-Dixon (221): Mason-Dixon 1956- (221)               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mason-Dixon (221): Mason-Dixon 1956- (221)               Maryland Casualty Company                                 Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mason-Dixon (221): Mason-Dixon 1956- (221)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 67        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mason-Dixon (221): Mason-Dixon 1956- (221)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mason-Dixon (221): Mason-Dixon 1956- (221)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1220115         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mason-Dixon (221): Mason-Dixon 1956- (221)               American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mason-Dixon (221): Mason-Dixon 1956- (221)               Maryland Casualty Company                                 Unknown           7/24/1977   7/24/1978    7/24/1977     7/24/1978
Mason-Dixon (221): Mason-Dixon 1956- (221)               Maryland Casualty Company                                 Unknown           7/24/1978   7/24/1979    7/24/1978     7/24/1979
Mason-Dixon (221): Mason-Dixon 1956- (221)               Maryland Casualty Company                                 Unknown           7/24/1979   7/24/1980    7/24/1979     7/24/1980
Mayflower (251): Algonquin 1925-1996 (241)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mayflower (251): Algonquin 1925-1996 (241)               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mayflower (251): Algonquin 1925-1996 (241)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mayflower (251): Algonquin 1925-1996 (241)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 72        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mayflower (251): Algonquin 1925-1996 (241)               American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mayflower (251): Algonquin 1925-1996 (241)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1220122         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mayflower (251): Knox Trail 1996-2017 (244)              Pacific Insurance Company                                 ZG 0021837        6/20/2003   6/20/2004    6/20/2003     6/20/2004
Mayflower (251): Knox Trail 1996-2017 (244)              Pacific Insurance Company                                 ZG 0021837        6/20/2004   6/20/2005    6/20/2004     6/20/2005
Mayflower (251): Knox Trail 1996-2017 (244)              Hartford Accident and Indemnity Company                   34UUVIS5513       6/20/2007   6/20/2008    6/20/2007     6/20/2008
Mayflower (251): Knox Trail 1996-2017 (244)              Hartford Accident and Indemnity Company                   34UUVIS5513       6/20/2008   6/20/2009    6/20/2008     6/20/2009
Mayflower (251): Knox Trail 1996-2017 (244)              Hartford Accident and Indemnity Company                   34UUVIS5513       6/20/2009   6/20/2010    6/20/2009     6/20/2010
Mayflower (251): Knox Trail 1996-2017 (244)              Hartford Accident and Indemnity Company                   34UUVIS5513       6/20/2010   6/20/2011    6/20/2010     6/20/2011
Mayflower (251): Knox Trail 1996-2017 (244)              National Casualty Company                                 BINDER547998      6/20/2011   6/20/2012    6/20/2011     6/20/2012
Mayflower (251): Norumbega 1918-1996 (246)               Employers' Fire Insurance Company                         EB-62085-97       3/26/1970   3/26/1971    3/26/1970     3/26/1971
Mayflower (251): Norumbega 1918-1996 (246)               Employers' Fire Insurance Company                         EB-62085-97       3/26/1971   3/26/1972    3/26/1971     3/26/1972
Mayflower (251): Norumbega 1918-1996 (246)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      5/1/1972     1/1/1973
Mayflower (251): Norumbega 1918-1996 (246)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      5/1/1972     1/1/1973
Mayflower (251): Norumbega 1918-1996 (246)               Employers' Fire Insurance Company                         EB-62085-97       3/26/1972   3/26/1973    3/26/1972     3/26/1973
Mayflower (251): Norumbega 1918-1996 (246)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mayflower (251): Norumbega 1918-1996 (246)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mayflower (251): Norumbega 1918-1996 (246)               Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mayflower (251): Norumbega 1918-1996 (246)               Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mayflower (251): Norumbega 1918-1996 (246)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mayflower (251): Norumbega 1918-1996 (246)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mayflower (251): Norumbega 1918-1996 (246)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 83        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mayflower (251): Norumbega 1918-1996 (246)               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mayflower (251): Norumbega 1918-1996 (246)               American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mayflower (251): Norumbega 1918-1996 (246)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1220134         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mayflower (251): Old Colony 1969-2017 (249)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mayflower (251): Old Colony 1969-2017 (249)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 69        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mayflower (251): Old Colony 1969-2017 (249)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mayflower (251): Old Colony 1969-2017 (249)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mayflower (251): Old Colony 1969-2017 (249)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1220117         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mayflower (251): Old Colony 1969-2017 (249)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mayflower (251): Squanto 1936-1969 (228)                 New Hampshire Insurance Company                           SL BSA 456135      7/1/1965    7/1/1966      7/1/1965     7/1/1966
Mayflower (251): Squanto 1936-1969 (228)                 Insurance Company of North America                        Unknown            7/1/1966    7/1/1967      7/1/1966     7/1/1967
Mayflower (251): Squanto 1936-1969 (228)                 Insurance Company of North America                        Unknown            7/1/1967    7/1/1968      7/1/1967     7/1/1968
Mayflower (251): Squanto 1936-1969 (228)                 Insurance Company of North America                        Unknown            7/1/1968    7/1/1969      7/1/1968     7/1/1969




                                                                                            71
                                            Case 20-10343-LSS            Doc 4107              Filed 05/16/21          Page 354 of 510



                                                                                                                                                                 Council       Council
             Current Council: Predecessor Council                                  Carrier                           Policy Number    Start Date   End Date
                                                                                                                                                                Start Date1   End Date
Mayflower (251): Squanto 1936-1969 (228)                  Insurance Company of North America                        SBL 51194           7/1/1969   10/30/1969      7/1/1969   10/30/1969
Mecklenburg County (415): Mecklenburg County (415)        Hartford Accident and Indemnity Company                   10CA43342E          1/1/1975     1/1/1976      1/1/1975     1/1/1976
Mecklenburg County (415): Mecklenburg County (415)        Hartford Accident and Indemnity Company                   10CA43349E          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Mecklenburg County (415): Mecklenburg County (415)        American Re-Insurance Company                             M-1027493           1/1/1976     1/1/1977      1/1/1976     1/1/1977
Mecklenburg County (415): Mecklenburg County (415)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 84         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Mecklenburg County (415): Mecklenburg County (415)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220037          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Mecklenburg County (415): Mecklenburg County (415)        American Re-Insurance Company                             M-1027493           1/1/1977     1/1/1978      1/1/1977     1/1/1978
                                                                                                                    SA       MGCPP-
Mecklenburg County (415): Mecklenburg County (415)        Amerisure Insurance Company                               0243786-0000        1/1/1989     1/1/1990     1/1/1989      1/1/1990
Miami Valley (444): Miami Valley (444)                    Hartford Accident and Indemnity Company                   10CA43342E          1/1/1975     1/1/1976     1/1/1975      1/1/1976
Miami Valley (444): Miami Valley (444)                    American Re-Insurance Company                             M-1027493           1/1/1976     1/1/1977     1/1/1976      1/1/1977
Miami Valley (444): Miami Valley (444)                    National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 00         1/1/1976     1/1/1977     1/1/1976      1/1/1977
Miami Valley (444): Miami Valley (444)                    Hartford Accident and Indemnity Company                   10CA43349E          1/1/1976     1/1/1977     1/1/1976      1/1/1977
Miami Valley (444): Miami Valley (444)                    American Re-Insurance Company                             M-1027493           1/1/1977     1/1/1978     1/1/1977      1/1/1978
Miami Valley (444): Miami Valley (444)                    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220053          1/1/1977     1/1/1978     1/1/1977      1/1/1978
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Allstate Insurance Company                                Unknown             6/1/1960     6/1/1961     6/1/1960      6/1/1961
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Allstate Insurance Company                                Unknown             6/1/1961     6/1/1962     6/1/1961      6/1/1962
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Allstate Insurance Company                                Unknown             6/1/1962     6/1/1963     6/1/1962      6/1/1963
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Allstate Insurance Company                                Unknown             6/1/1963     6/1/1964     6/1/1963      6/1/1964
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Allstate Insurance Company                                Unknown             6/1/1964     6/1/1965     6/1/1964      6/1/1965
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Insurance Company of North America                        SBL 4 29 80        3/29/1965    3/29/1966    3/29/1965     3/29/1966
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Insurance Company of North America                        Unknown             6/1/1965     6/1/1966     6/1/1965      6/1/1966
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Insurance Company of North America                        SBL 4 29 80        3/29/1966    3/29/1967    3/29/1966     3/29/1967
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Insurance Company of North America                        Unknown             6/1/1966     6/1/1967     6/1/1966      6/1/1967
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Insurance Company of North America                        SBL 4 29 80        3/29/1967    3/29/1968    3/29/1967     3/29/1968
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Insurance Company of North America                        Unknown             6/1/1967    3/29/1968     6/1/1967     3/29/1968
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Insurance Company of North America                        SBL 46919          3/29/1968    3/29/1969    3/29/1968     3/29/1969
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Insurance Company of North America                        SBL 46919          3/29/1969    3/29/1970    3/29/1969     3/29/1970
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Insurance Company of North America                        SBL 46919          3/29/1970    3/29/1971    3/29/1970     3/29/1971
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Insurance Company of North America                        SBL 51414          3/29/1971    3/29/1972    3/29/1971     3/29/1972
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Hartford Accident and Indemnity Company                   10HUA43302          1/1/1972     1/1/1973    3/29/1972      1/1/1973
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Hartford Accident and Indemnity Company                   10CA43303           1/1/1972     1/1/1973    3/29/1972      1/1/1973
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Hartford Accident and Indemnity Company                   10HUA43302          1/1/1973     1/1/1974     1/1/1973      1/1/1974
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Hartford Accident and Indemnity Company                   10CA43303           1/1/1973     1/1/1974     1/1/1973      1/1/1974
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Hartford Accident and Indemnity Company                   10CA43329           1/1/1974     1/1/1975     1/1/1974      1/1/1975
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Hartford Accident and Indemnity Company                   10HUA43331          1/1/1974     1/1/1975     1/1/1974      1/1/1975
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Hartford Accident and Indemnity Company                   10CA43342E          1/1/1975     1/1/1976     1/1/1975      1/1/1976
Michigan Crossroads (780): Blue Water 1939-2012 (277)     American Re-Insurance Company                             M-1027493           1/1/1976     1/1/1977     1/1/1976      1/1/1977
Michigan Crossroads (780): Blue Water 1939-2012 (277)     National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 96         1/1/1976     1/1/1977     1/1/1976      1/1/1977
Michigan Crossroads (780): Blue Water 1939-2012 (277)     Hartford Accident and Indemnity Company                   10CA43349E          1/1/1976     1/1/1977     1/1/1976      1/1/1977
Michigan Crossroads (780): Blue Water 1939-2012 (277)     National Union Fire Insurance Company of Pittsburgh, PA   BE 1220146          1/1/1977     1/1/1978     1/1/1977      1/1/1978
Michigan Crossroads (780): Blue Water 1939-2012 (277)     American Re-Insurance Company                             M-1027493           1/1/1977     1/1/1978     1/1/1977      1/1/1978
Michigan Crossroads (780): Chief Okemos 1932-2012 (271)   Insurance Company of North America                        SBL 52003           5/1/1969     5/1/1970     5/1/1969      5/1/1970
Michigan Crossroads (780): Chief Okemos 1932-2012 (271)   Insurance Company of North America                        XPL 17689           5/1/1970     5/1/1971     5/1/1970      5/1/1971
Michigan Crossroads (780): Chief Okemos 1932-2012 (271)   Insurance Company of North America                        SBL 52042           5/1/1970     5/1/1971     5/1/1970      5/1/1971
Michigan Crossroads (780): Chief Okemos 1932-2012 (271)   Insurance Company of North America                        XPL 17748           5/1/1971     5/1/1972     5/1/1971      5/1/1972
Michigan Crossroads (780): Chief Okemos 1932-2012 (271)   Insurance Company of North America                        SBL 52066           5/1/1971     5/1/1972     5/1/1971      5/1/1972
Michigan Crossroads (780): Chief Okemos 1932-2012 (271)   Insurance Company of North America                        Unknown             5/1/1972     5/1/1973     5/1/1972      5/1/1973
Michigan Crossroads (780): Chief Okemos 1932-2012 (271)   Insurance Company of North America                        XPL 17748           5/1/1972     6/1/1972     5/1/1972      6/1/1972
Michigan Crossroads (780): Chief Okemos 1932-2012 (271)   Hartford Accident and Indemnity Company                   10CA43342E          1/1/1975     1/1/1976     1/1/1975      1/1/1976
Michigan Crossroads (780): Chief Okemos 1932-2012 (271)   American Re-Insurance Company                             M-1027493           1/1/1976     1/1/1977     1/1/1976      1/1/1977
Michigan Crossroads (780): Chief Okemos 1932-2012 (271)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 93         1/1/1976     1/1/1977     1/1/1976      1/1/1977




                                                                                             72
                                             Case 20-10343-LSS             Doc 4107              Filed 05/16/21          Page 355 of 510



                                                                                                                                                                 Council       Council
              Current Council: Predecessor Council                                   Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                Start Date1   End Date
Michigan Crossroads (780): Chief Okemos 1932-2012 (271)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Chief Okemos 1932-2012 (271)     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Chief Okemos 1932-2012 (271)     National Union Fire Insurance Company of Pittsburgh, PA   BE 1220143         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Insurance Company of North America                        LB-3-79-18         6/1/1962    6/1/1963      6/1/1962     6/1/1963
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Insurance Company of North America                        LB-3-79-18         6/1/1963    6/1/1964      6/1/1963     6/1/1964
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Insurance Company of North America                        LB-3-79-18         6/1/1964    6/1/1965      6/1/1964     6/1/1965
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Insurance Company of North America                        SBL 4 24 72        6/1/1965    6/1/1966      6/1/1965     6/1/1966
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Insurance Company of North America                        SBL 4 24 72        6/1/1966    6/1/1967      6/1/1966     6/1/1967
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Insurance Company of North America                        SBL 4 24 72        6/1/1967    6/1/1968      6/1/1967     6/1/1968
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Insurance Company of North America                        SBL 47729          6/1/1968    6/1/1969      6/1/1968     6/1/1969
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Insurance Company of North America                        SBL 47729          6/1/1969    6/1/1970      6/1/1969     6/1/1970
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Insurance Company of North America                        SBL 47729          6/1/1970    6/1/1971      6/1/1970     6/1/1971
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Insurance Company of North America                        SBL 52072          6/1/1971    6/1/1972      6/1/1971     6/1/1972
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    6/22/1972      1/1/1973
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    6/22/1972      1/1/1973
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 95        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220145         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Clinton Valley 1937-2009 (276)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Detroit Area -2009 (262)         Insurance Company of North America                        SBL 45740         2/13/1966   2/13/1967    2/13/1966     2/13/1967
Michigan Crossroads (780): Detroit Area -2009 (262)         Insurance Company of North America                        SBL-4-76-71       2/13/1967   2/13/1968    2/13/1967     2/13/1968
Michigan Crossroads (780): Detroit Area -2009 (262)         Insurance Company of North America                        SBL 4 77 22       2/13/1968   2/13/1969    2/13/1968     2/13/1969
Michigan Crossroads (780): Detroit Area -2009 (262)         Insurance Company of North America                        SBL 4 77 56       2/13/1969   2/13/1970    2/13/1969     2/13/1970
Michigan Crossroads (780): Detroit Area -2009 (262)         Insurance Company of North America                        SBL 4 77 56       2/13/1970   2/13/1971    2/13/1970     2/13/1971
Michigan Crossroads (780): Detroit Area -2009 (262)         Insurance Company of North America                        SBL 52065         2/13/1971   2/13/1972    2/13/1971     2/13/1972
Michigan Crossroads (780): Detroit Area -2009 (262)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    2/13/1972      1/1/1973
Michigan Crossroads (780): Detroit Area -2009 (262)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    2/13/1972      1/1/1973
Michigan Crossroads (780): Detroit Area -2009 (262)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Detroit Area -2009 (262)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Detroit Area -2009 (262)         Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Detroit Area -2009 (262)         Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Detroit Area -2009 (262)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Michigan Crossroads (780): Detroit Area -2009 (262)         New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Detroit Area -2009 (262)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 88        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Detroit Area -2009 (262)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Detroit Area -2009 (262)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Detroit Area -2009 (262)         New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Detroit Area -2009 (262)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Detroit Area -2009 (262)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1220139         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Grand Valley 1936-1975 (266)     Insurance Company of North America                        Unknown            1/1/1961    1/1/1962      1/1/1961     1/1/1962
Michigan Crossroads (780): Grand Valley 1936-1975 (266)     Insurance Company of North America                        Unknown            1/1/1962    1/1/1963      1/1/1962     1/1/1963
Michigan Crossroads (780): Grand Valley 1936-1975 (266)     Insurance Company of North America                        SBL-4-95-05       5/20/1962   5/20/1963    5/20/1962     5/20/1963
Michigan Crossroads (780): Grand Valley 1936-1975 (266)     Insurance Company of North America                        Unknown            1/1/1963    1/1/1964      1/1/1963     1/1/1964
Michigan Crossroads (780): Grand Valley 1936-1975 (266)     Insurance Company of North America                        SBL-4-95-05       5/20/1963   5/19/1964    5/20/1963     5/19/1964
Michigan Crossroads (780): Grand Valley 1936-1975 (266)     Insurance Company of North America                        Unknown            1/1/1964   5/20/1964      1/1/1964    5/20/1964
Michigan Crossroads (780): Grand Valley 1936-1975 (266)     Insurance Company of North America                        SBL-4-95-05       5/20/1964   5/20/1965    5/20/1964     5/20/1965




                                                                                               73
                                            Case 20-10343-LSS               Doc 4107              Filed 05/16/21          Page 356 of 510



                                                                                                                                                                  Council       Council
             Current Council: Predecessor Council                                     Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                 Start Date1   End Date
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Insurance Company of North America                        SBL-4-24-73       5/20/1965   5/20/1966    5/20/1965     5/20/1966
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Insurance Company of North America                        SBL-4-24-73       5/20/1966   5/20/1967    5/20/1966     5/20/1967
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Insurance Company of North America                        SBL-4-24-73       5/20/1967   5/20/1968    5/20/1967     5/20/1968
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Insurance Company of North America                        Unknown           5/20/1968   5/20/1969    5/20/1968     5/20/1969
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Insurance Company of North America                        SBL-4-77-27       5/20/1969   5/20/1970    5/20/1969     5/20/1970
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Insurance Company of North America                        SBL-5-20-37       5/20/1970   5/20/1971    5/20/1970     5/20/1971
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Insurance Company of North America                        SBL-5-20-37       5/20/1971   5/20/1972    5/20/1971     5/20/1972
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    5/21/1972      1/1/1973
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    5/21/1972      1/1/1973
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Insurance Company of North America                        GLP 43 22 35       1/1/1975    6/2/1975      1/1/1975     6/2/1975
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Insurance Company of North America                        XBC 123702         1/1/1975    6/2/1975      1/1/1975     6/2/1975
Michigan Crossroads (780): Grand Valley 1936-1975 (266)      Insurance Company of North America                        Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Michigan Crossroads (780): Lake Huron Area 1971-2012 (265)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Michigan Crossroads (780): Lake Huron Area 1971-2012 (265)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Lake Huron Area 1971-2012 (265)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Lake Huron Area 1971-2012 (265)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 87        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Lake Huron Area 1971-2012 (265)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220138         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Lake Huron Area 1971-2012 (265)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     Insurance Company of North America                        SBL 4 29 76       4/24/1965   4/24/1966    4/24/1965     4/24/1966
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     Insurance Company of North America                        SBL 4 29 76       4/24/1966   4/24/1967    4/24/1966     4/24/1967
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     Insurance Company of North America                        SBL 4 29 76       4/24/1967   4/24/1968    4/24/1967     4/24/1968
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     Insurance Company of North America                        SBL 4 69 30       4/24/1968   4/24/1969    4/24/1968     4/24/1969
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     Insurance Company of North America                        SBL 4 69 30       4/24/1969   4/24/1970    4/24/1969     4/24/1970
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     Insurance Company of North America                        SBL 4 69 30       4/24/1970   4/24/1971    4/24/1970     4/24/1971
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     Insurance Company of North America                        SBL 5 15 06       4/24/1971   4/23/1972    4/24/1971     4/23/1972
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    4/24/1972      1/1/1973
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    4/24/1972      1/1/1973
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 91        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Land O' Lakes 1937-1993 (269)     National Union Fire Insurance Company of Pittsburgh, PA   BE 1220142         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)     Insurance Company of North America                        LAB-1-69-55        6/4/1964    6/4/1965      6/4/1964     6/4/1965
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)     Insurance Company of North America                        SBL-4-24-74        6/4/1965    6/4/1966      6/4/1965     6/4/1966
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)     Insurance Company of North America                        SBL-4-24-74        6/4/1966    6/4/1967      6/4/1966     6/4/1967
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)     Insurance Company of North America                        SBL-4-24-74        6/4/1967    6/4/1968      6/4/1967     6/4/1968
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)     Insurance Company of North America                        SBL-4-24-74        6/4/1968    6/4/1969      6/4/1968     6/4/1969
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)     Insurance Company of North America                        SBL-5-20-06        6/4/1969    6/4/1970      6/4/1969     6/4/1970
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)     Insurance Company of North America                        SBL 52038          6/4/1970    6/4/1971      6/4/1970     6/4/1971
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)     Insurance Company of North America                        SBL 52038          6/4/1971    6/3/1972      6/4/1971     6/3/1972




                                                                                                74
                                            Case 20-10343-LSS                     Doc 4107              Filed 05/16/21          Page 357 of 510



                                                                                                                                                                         Council       Council
             Current Council: Predecessor Council                                           Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                        Start Date1   End Date
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      6/5/1972     1/1/1973
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      6/5/1972     1/1/1973
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)           Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)           Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 97        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)           American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)           New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220147         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)           New Hampshire Insurance Company                           Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Scenic Trails 1939-2012 (274)           American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Southwest Michigan 1973-2012 (270)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Southwest Michigan 1973-2012 (270)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Southwest Michigan 1973-2012 (270)      Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Southwest Michigan 1973-2012 (270)      Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Southwest Michigan 1973-2012 (270)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Michigan Crossroads (780): Southwest Michigan 1973-2012 (270)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Southwest Michigan 1973-2012 (270)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 92        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Southwest Michigan 1973-2012 (270)      American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Southwest Michigan 1973-2012 (270)      American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Southwest Michigan 1973-2012 (270)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1219856         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Southwestern Michigan 1941-1973 (258)   Insurance Company of North America                        OBP 68693        10/29/1969   10/29/1970   10/29/1969    10/29/1970
Michigan Crossroads (780): Southwestern Michigan 1941-1973 (258)   Insurance Company of North America                        OBP 68693        10/29/1970   10/29/1971   10/29/1970    10/29/1971
Michigan Crossroads (780): Southwestern Michigan 1941-1973 (258)   Insurance Company of North America                        OBP 68693        10/29/1971   10/29/1972   10/29/1971    10/29/1972
Michigan Crossroads (780): Southwestern Michigan 1941-1973 (258)   Insurance Company of North America                        OBP 12 56 44     10/29/1972     1/1/1973   10/29/1972      1/1/1973
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               Insurance Company of North America                        SBL-4-24-59       6/12/1967    6/12/1968    6/12/1967     6/12/1968
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               Insurance Company of North America                        SBL-4-77-37       6/12/1968    6/12/1969    6/12/1968     6/12/1969
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               Insurance Company of North America                        SBL 52007         6/12/1969    6/12/1970    6/12/1969     6/12/1970
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               Insurance Company of North America                        SBL 52046         6/12/1970    6/12/1971    6/12/1970     6/12/1971
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               Insurance Company of North America                        Unknown           6/12/1971     1/1/1972    6/12/1971      1/1/1972
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    6/12/1972      1/1/1973
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    6/12/1972      1/1/1973
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 89        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1220140         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Tall Pine 1937-2012 (264)               American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Timber Trails 1944-1975 (275)           Insurance Company of North America                        SBL 4 57 66       7/27/1966    7/27/1967    7/27/1966     7/27/1967
Michigan Crossroads (780): Timber Trails 1944-1975 (275)           Insurance Company of North America                        SBL-4-76-81       7/27/1967    7/27/1968    7/27/1967     7/27/1968
Michigan Crossroads (780): Timber Trails 1944-1975 (275)           Insurance Company of North America                        SBL-4-76-81       7/27/1968    7/27/1969    7/27/1968     7/27/1969
Michigan Crossroads (780): Timber Trails 1944-1975 (275)           Insurance Company of North America                        SBL 52012         7/27/1969    7/27/1970    7/27/1969     7/27/1970
Michigan Crossroads (780): Timber Trails 1944-1975 (275)           Insurance Company of North America                        Unknown           7/27/1970    7/27/1971    7/27/1970     7/27/1971
Michigan Crossroads (780): Timber Trails 1944-1975 (275)           Insurance Company of North America                        Unknown           7/27/1971     1/1/1972    7/27/1971      1/1/1972
Michigan Crossroads (780): Timber Trails 1944-1975 (275)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    6/19/1972      1/1/1973




                                                                                                      75
                                            Case 20-10343-LSS                    Doc 4107              Filed 05/16/21          Page 358 of 510



                                                                                                                                                                       Council       Council
             Current Council: Predecessor Council                                          Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                      Start Date1   End Date
Michigan Crossroads (780): Timber Trails 1944-1975 (275)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    6/19/1972      1/1/1973
Michigan Crossroads (780): Timber Trails 1944-1975 (275)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Timber Trails 1944-1975 (275)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Timber Trails 1944-1975 (275)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Timber Trails 1944-1975 (275)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Michigan Crossroads (780): Timber Trails 1944-1975 (275)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Michigan Crossroads (780): West Michigan Shores 1975-1995 (266)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Michigan Crossroads (780): West Michigan Shores 1975-1995 (266)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): West Michigan Shores 1975-1995 (266)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): West Michigan Shores 1975-1995 (266)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 90        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): West Michigan Shores 1975-1995 (266)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): West Michigan Shores 1975-1995 (266)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220141         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Wolverine 1925-1973 (711)              Insurance Company of North America                        SBL 4 29 54        3/1/1965    3/1/1966      3/1/1965     3/1/1966
Michigan Crossroads (780): Wolverine 1925-1973 (711)              Insurance Company of North America                        SBL 4 29 54        3/1/1966    3/1/1967      3/1/1966     3/1/1967
Michigan Crossroads (780): Wolverine 1925-1973 (711)              Insurance Company of North America                        SBL 4 29 54        3/1/1967    3/1/1968      3/1/1967     3/1/1968
Michigan Crossroads (780): Wolverine 1925-1973 (711)              Insurance Company of North America                        Unknown           2/29/1968   2/28/1969    2/29/1968     2/28/1969
Michigan Crossroads (780): Wolverine 1925-1973 (711)              Insurance Company of North America                        Unknown           2/28/1969   2/28/1970    2/28/1969     2/28/1970
Michigan Crossroads (780): Wolverine 1925-1973 (711)              Insurance Company of North America                        Unknown           2/28/1970    3/1/1970    2/28/1970      3/1/1970
Michigan Crossroads (780): Wolverine 1925-1973 (711)              Insurance Company of North America                        SBL 51315          3/1/1970    3/1/1971      3/1/1970     3/1/1971
Michigan Crossroads (780): Wolverine 1925-1973 (711)              Insurance Company of North America                        SBL 51315          3/1/1971    3/1/1972      3/1/1971     3/1/1972
Michigan Crossroads (780): Wolverine 1925-1973 (711)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      3/1/1972     1/1/1973
Michigan Crossroads (780): Wolverine 1925-1973 (711)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      3/1/1972     1/1/1973
Michigan Crossroads (780): Wolverine 1925-1973 (711)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Wolverine 1925-1973 (711)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Michigan Crossroads (780): Wolverine 1925-1973 (711)              American Employers' Insurance Company                     AWW451163          3/3/1980    3/3/1981      3/3/1980     3/3/1981
Michigan Crossroads (780): Wolverine 1973-1993 (255)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Michigan Crossroads (780): Wolverine 1973-1993 (255)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Wolverine 1973-1993 (255)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 86        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Wolverine 1973-1993 (255)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Michigan Crossroads (780): Wolverine 1973-1993 (255)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Michigan Crossroads (780): Wolverine 1973-1993 (255)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1220137         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mid-America (326): Mid-America 1965- (326)                        Insurance Company of North America                        Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Mid-America (326): Mid-America 1965- (326)                        Travelers Insurance Company                               Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Mid-America (326): Mid-America 1965- (326)                        Insurance Company of North America                        Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Mid-America (326): Mid-America 1965- (326)                        Insurance Company of North America                        Unknown            1/1/1972    1/1/1973      1/1/1972     1/1/1973
Mid-America (326): Mid-America 1965- (326)                        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mid-America (326): Mid-America 1965- (326)                        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mid-America (326): Mid-America 1965- (326)                        National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 21        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mid-America (326): Mid-America 1965- (326)                        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mid-America (326): Mid-America 1965- (326)                        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220173         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mid-America (326): Mid-America 1965- (326)                        Travelers Insurance Company                               Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mid-America (326): Mid-America 1965- (326)                        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mid-America (326): Prairie Gold Area 1942-2000 (179)              Insurance Company of North America                        SBL 52139         3/23/1971   3/23/1972    3/23/1971     3/23/1972
Mid-America (326): Prairie Gold Area 1942-2000 (179)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      6/2/1972     1/1/1973
Mid-America (326): Prairie Gold Area 1942-2000 (179)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      6/2/1972     1/1/1973
Mid-America (326): Prairie Gold Area 1942-2000 (179)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mid-America (326): Prairie Gold Area 1942-2000 (179)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mid-America (326): Prairie Gold Area 1942-2000 (179)              Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mid-America (326): Prairie Gold Area 1942-2000 (179)              Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mid-America (326): Prairie Gold Area 1942-2000 (179)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mid-America (326): Prairie Gold Area 1942-2000 (179)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 43        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mid-America (326): Prairie Gold Area 1942-2000 (179)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977




                                                                                                     76
                                            Case 20-10343-LSS           Doc 4107              Filed 05/16/21          Page 359 of 510



                                                                                                                                                              Council       Council
             Current Council: Predecessor Council                                 Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Mid-America (326): Prairie Gold Area 1942-2000 (179)     New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mid-America (326): Prairie Gold Area 1942-2000 (179)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mid-America (326): Prairie Gold Area 1942-2000 (179)     National Union Fire Insurance Company of Pittsburgh, PA   BE 12199S9         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mid-America (326): Prairie Gold Area 1942-2000 (179)     New Hampshire Insurance Company                           GAL 34 36 80       1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mid-America (326): Prairie Gold Area 1942-2000 (179)     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mid-America (326): Sergeant Floyd Area 1939-1972 (185)   Insurance Company of North America                        Unknown            1/1/1961    1/1/1962      1/1/1961     1/1/1962
Mid-America (326): Sergeant Floyd Area 1939-1972 (185)   Insurance Company of North America                        Unknown            1/1/1962    1/1/1963      1/1/1962     1/1/1963
Mid-America (326): Sergeant Floyd Area 1939-1972 (185)   Insurance Company of North America                        Unknown            1/1/1963    1/1/1964      1/1/1963     1/1/1964
Mid-America (326): Sergeant Floyd Area 1939-1972 (185)   Insurance Company of North America                        Unknown            1/1/1964    1/1/1965      1/1/1964     1/1/1965
Mid-America (326): Sergeant Floyd Area 1939-1972 (185)   Insurance Company of North America                        Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966
Mid-America (326): Sergeant Floyd Area 1939-1972 (185)   Insurance Company of North America                        Unknown            1/1/1966    1/1/1967      1/1/1966     1/1/1967
Mid-America (326): Sergeant Floyd Area 1939-1972 (185)   Insurance Company of North America                        SBL 4 49 67       3/23/1966   3/23/1967    3/23/1966     3/23/1967
Mid-America (326): Sergeant Floyd Area 1939-1972 (185)   Insurance Company of North America                        Unknown            1/1/1967   3/23/1967      1/1/1967    3/23/1967
Mid-America (326): Sergeant Floyd Area 1939-1972 (185)   Insurance Company of North America                        SBL 4 78 67       3/23/1967   3/22/1968    3/23/1967     3/22/1968
Mid-America (326): Sergeant Floyd Area 1939-1972 (185)   Insurance Company of North America                        SBL 4 79 20       3/23/1968   3/23/1969    3/23/1968     3/23/1969
Mid-America (326): Sergeant Floyd Area 1939-1972 (185)   Insurance Company of North America                        SBL 4 79 54       3/23/1969   3/23/1970    3/23/1969     3/23/1970
Mid-America (326): Sergeant Floyd Area 1939-1972 (185)   Insurance Company of North America                        SBL 52117         3/23/1970   3/23/1971    3/23/1970     3/23/1971
Mid-America (326): Sergeant Floyd Area 1939-1972 (185)   Insurance Company of North America                        SBL 52139         3/23/1971   3/23/1972    3/23/1971     3/23/1972
Mid-America (326): Sioux City 1918-1926 (185)            St. Paul Mercury Insurance Company                        Unknown           6/10/1954   6/10/1955    6/10/1954     6/10/1955
Middle Tennessee (560): Middle Tennessee (560)           Insurance Company of North America                        SBL 5 04 06        4/1/1968    4/1/1969      4/1/1968     4/1/1969
Middle Tennessee (560): Middle Tennessee (560)           Insurance Company of North America                        SBL 5 04 06        4/1/1969    4/1/1970      4/1/1969     4/1/1970
Middle Tennessee (560): Middle Tennessee (560)           Insurance Company of North America                        SBL 5 04 06        4/1/1970    4/1/1971      4/1/1970     4/1/1971
Middle Tennessee (560): Middle Tennessee (560)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      4/1/1972     1/1/1973
Middle Tennessee (560): Middle Tennessee (560)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      4/1/1972     1/1/1973
Middle Tennessee (560): Middle Tennessee (560)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Middle Tennessee (560): Middle Tennessee (560)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Middle Tennessee (560): Middle Tennessee (560)           Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Middle Tennessee (560): Middle Tennessee (560)           Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Middle Tennessee (560): Middle Tennessee (560)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Middle Tennessee (560): Middle Tennessee (560)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Middle Tennessee (560): Middle Tennessee (560)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Middle Tennessee (560): Middle Tennessee (560)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 69        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Middle Tennessee (560): Middle Tennessee (560)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Middle Tennessee (560): Middle Tennessee (560)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220292         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mid-Iowa (177): Mid-Iowa 1970- (177)                     Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      4/1/1972     1/1/1973
Mid-Iowa (177): Mid-Iowa 1970- (177)                     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      4/1/1972     1/1/1973
Mid-Iowa (177): Mid-Iowa 1970- (177)                     Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mid-Iowa (177): Mid-Iowa 1970- (177)                     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mid-Iowa (177): Mid-Iowa 1970- (177)                     Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mid-Iowa (177): Mid-Iowa 1970- (177)                     Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mid-Iowa (177): Mid-Iowa 1970- (177)                     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mid-Iowa (177): Mid-Iowa 1970- (177)                     American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mid-Iowa (177): Mid-Iowa 1970- (177)                     National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 41        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mid-Iowa (177): Mid-Iowa 1970- (177)                     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mid-Iowa (177): Mid-Iowa 1970- (177)                     National Union Fire Insurance Company of Pittsburgh, PA   BE 1219987         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mid-Iowa (177): Mid-Iowa 1970- (177)                     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mid-Iowa (177): Southern Iowa Area 1929-1970 (184)       Insurance Company of North America                        SBL 4 53 76       1/24/1966   1/24/1967    1/24/1966     1/24/1967
Mid-Iowa (177): Southern Iowa Area 1929-1970 (184)       Insurance Company of North America                        SBL 4 53 76       1/24/1967   1/24/1968    1/24/1967     1/24/1968
Mid-Iowa (177): Southern Iowa Area 1929-1970 (184)       Insurance Company of North America                        SBL 4 53 76       1/24/1968   1/24/1969    1/24/1968     1/24/1969
Mid-Iowa (177): Southern Iowa Area 1929-1970 (184)       Insurance Company of North America                        SBL 5 04 33       1/24/1969   1/24/1970    1/24/1969     1/24/1970
Mid-Iowa (177): Southern Iowa Area 1929-1970 (184)       Insurance Company of North America                        SBL 5 04 33       1/24/1970    5/1/1970    1/24/1970      5/1/1970
Midnight Sun (696): Midnight Sun (696)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    12/1/1972      1/1/1973




                                                                                            77
                                             Case 20-10343-LSS            Doc 4107              Filed 05/16/21          Page 360 of 510



                                                                                                                                                                 Council       Council
              Current Council: Predecessor Council                                  Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                Start Date1   End Date
Midnight Sun (696): Midnight Sun (696)                     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    12/1/1972      1/1/1973
Midnight Sun (696): Midnight Sun (696)                     Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Midnight Sun (696): Midnight Sun (696)                     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Midnight Sun (696): Midnight Sun (696)                     Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Midnight Sun (696): Midnight Sun (696)                     Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Midnight Sun (696): Midnight Sun (696)                     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Midnight Sun (696): Midnight Sun (696)                     New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Midnight Sun (696): Midnight Sun (696)                     National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 16        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Midnight Sun (696): Midnight Sun (696)                     American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Midnight Sun (696): Midnight Sun (696)                     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Midnight Sun (696): Midnight Sun (696)                     New Hampshire Insurance Company                           GLA 311350         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Midnight Sun (696): Midnight Sun (696)                     American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Midnight Sun (696): Midnight Sun (696)                     National Union Fire Insurance Company of Pittsburgh, PA   BE 1219865         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Minsi Trails (502): Delaware Valley Area 1932-1969 (510)   Insurance Company of North America                        2075             10/16/1944   10/16/1945   10/16/1944    10/16/1945
Minsi Trails (502): Delaware Valley Area 1932-1969 (510)   Phoenix of Hartford Insurance Companies                   CC 8 98 96        5/16/1966    5/16/1967    5/16/1966     5/16/1967
Minsi Trails (502): Delaware Valley Area 1932-1969 (510)   Phoenix of Hartford Insurance Companies                   CC 8 98 96        5/16/1967    5/16/1968    5/16/1967     5/16/1968
Minsi Trails (502): Delaware Valley Area 1932-1969 (510)   Phoenix of Hartford Insurance Companies                   CC 8 98 96        5/16/1968    5/16/1969    5/16/1968     5/16/1969
Minsi Trails (502): Lehigh County 1930-1969 (729)          Insurance Company of North America                        SBL Unknown       12/1/1965     5/1/1966    12/1/1965      5/1/1966
Minsi Trails (502): Lehigh County 1930-1969 (729)          Insurance Company of North America                        SBL 4 47 99        5/1/1966     5/1/1967      5/1/1966     5/1/1967
Minsi Trails (502): Lehigh County 1930-1969 (729)          Insurance Company of North America                        SBL 4 47 99        5/1/1967     5/1/1968      5/1/1967     5/1/1968
Minsi Trails (502): Lehigh County 1930-1969 (729)          Insurance Company of North America                        SBL 4 47 99        5/1/1968     5/1/1969      5/1/1968     5/1/1969
Minsi Trails (502): Lehigh County 1930-1969 (729)          Insurance Company of North America                        SBL 4 85 34        5/1/1969     5/9/1969      5/1/1969     5/9/1969
Minsi Trails (502): Minsi Trails 1968- (502)               Insurance Company of North America                        SBL 44799          1/1/1967     1/1/1968      1/1/1967     1/1/1968
Minsi Trails (502): Minsi Trails 1968- (502)               Insurance Company of North America                        SBL 44799          1/1/1968     1/1/1969      1/1/1968     1/1/1969
Minsi Trails (502): Minsi Trails 1968- (502)               Insurance Company of North America                        SBL 44799          1/1/1969     1/1/1970      1/1/1969     1/1/1970
Minsi Trails (502): Minsi Trails 1968- (502)               Aetna Casualty and Surety Company                         44CA 115201       4/20/1969    4/20/1970    4/20/1969     4/20/1970
Minsi Trails (502): Minsi Trails 1968- (502)               Insurance Company of North America                        SBL-48567          1/1/1970     1/1/1971      1/1/1970     1/1/1971
Minsi Trails (502): Minsi Trails 1968- (502)               Aetna Casualty and Surety Company                         Unknown           4/20/1970    4/20/1971    4/20/1970     4/20/1971
Minsi Trails (502): Minsi Trails 1968- (502)               Insurance Company of North America                        SBL-48567          1/1/1971     1/1/1972      1/1/1971     1/1/1972
Minsi Trails (502): Minsi Trails 1968- (502)               Insurance Company of North America                        SBL-48567          1/1/1972     1/1/1973      1/1/1972     1/1/1973
Minsi Trails (502): Minsi Trails 1968- (502)               Insurance Company of North America                        SBL-48567          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Minsi Trails (502): Minsi Trails 1968- (502)               Insurance Company of North America                        XBC-96766          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Minsi Trails (502): Minsi Trails 1968- (502)               Insurance Company of North America                        GLP 40 72 24       1/1/1973     1/1/1974      1/1/1973     1/1/1974
Minsi Trails (502): Minsi Trails 1968- (502)               Insurance Company of North America                        GLP 40 72 24       1/1/1974     1/1/1975      1/1/1974     1/1/1975
Minsi Trails (502): Minsi Trails 1968- (502)               Insurance Company of North America                        Unknown            1/1/1974     1/1/1975      1/1/1974     1/1/1975
Minsi Trails (502): Minsi Trails 1968- (502)               Insurance Company of North America                        GLP 40 72 24       1/1/1975     1/1/1976      1/1/1975     1/1/1976
Minsi Trails (502): Minsi Trails 1968- (502)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Minsi Trails (502): Minsi Trails 1968- (502)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Minsi Trails (502): Minsi Trails 1968- (502)               American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Minsi Trails (502): Minsi Trails 1968- (502)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 39        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Minsi Trails (502): Minsi Trails 1968- (502)               Insurance Company of North America                        Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Minsi Trails (502): Minsi Trails 1968- (502)               Insurance Company of North America                        GLP-621176         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Minsi Trails (502): Minsi Trails 1968- (502)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1220094         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Minsi Trails (502): Minsi Trails 1968- (502)               American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Mississippi Valley (141): Saukee Area 1935-1993 (141)      Insurance Company of North America                        SBL 5 04 24       6/20/1968    6/20/1969    6/20/1968     6/20/1969
Mississippi Valley (141): Saukee Area 1935-1993 (141)      Insurance Company of North America                        SBL 5 04 24       6/20/1969    6/20/1970    6/20/1969     6/20/1970
Mississippi Valley (141): Saukee Area 1935-1993 (141)      Insurance Company of North America                        SBL 5 04 24       6/20/1970    6/20/1971    6/20/1970     6/20/1971
Mississippi Valley (141): Saukee Area 1935-1993 (141)      Insurance Company of North America                        SBL 5 15 61       6/20/1971    6/20/1972    6/20/1971     6/20/1972
Mississippi Valley (141): Saukee Area 1935-1993 (141)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    6/20/1972      1/1/1973
Mississippi Valley (141): Saukee Area 1935-1993 (141)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    6/20/1972      1/1/1973
Mississippi Valley (141): Saukee Area 1935-1993 (141)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Mississippi Valley (141): Saukee Area 1935-1993 (141)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974




                                                                                              78
                                              Case 20-10343-LSS           Doc 4107              Filed 05/16/21          Page 361 of 510



                                                                                                                                                                Council       Council
              Current Council: Predecessor Council                                  Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                               Start Date1   End Date
Mississippi Valley (141): Saukee Area 1935-1993 (141)      Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mississippi Valley (141): Saukee Area 1935-1993 (141)      Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mississippi Valley (141): Saukee Area 1935-1993 (141)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mississippi Valley (141): Saukee Area 1935-1993 (141)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mississippi Valley (141): Saukee Area 1935-1993 (141)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mississippi Valley (141): Saukee Area 1935-1993 (141)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 23        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mississippi Valley (141): Saukee Area 1935-1993 (141)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mississippi Valley (141): Saukee Area 1935-1993 (141)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1219969         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   Insurance Company of North America                        SBL 4 30 00        6/1/1965    6/1/1966      6/1/1965     6/1/1966
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   Insurance Company of North America                        SBL 4 30 00        6/1/1966    6/1/1967      6/1/1966     6/1/1967
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   Insurance Company of North America                        SBL 4 30 00        6/1/1967    6/1/1968      6/1/1967     6/1/1968
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   Insurance Company of North America                        SBL 4 69 46        6/1/1968    6/1/1969      6/1/1968     6/1/1969
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   Insurance Company of North America                        SBL 4 69 46        6/1/1969    6/1/1970      6/1/1969     6/1/1970
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   Insurance Company of North America                        SBL 4 69 46        6/1/1970    6/1/1971      6/1/1970     6/1/1971
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   Insurance Company of North America                        SBL 5 15 59        6/1/1971    6/1/1972      6/1/1971     6/1/1972
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      6/1/1972     1/1/1973
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      6/1/1972     1/1/1973
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 39        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219985         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mississippi Valley (141): Southeast Iowa 1929-1993 (171)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mobile Area (004): Mobile Area (004)                       Insurance Company of North America                        SBL 46907          2/1/1970    2/1/1971      2/1/1970     2/1/1971
Mobile Area (004): Mobile Area (004)                       Insurance Company of North America                        SBL 51408          2/1/1971    2/1/1972      2/1/1971     2/1/1972
Mobile Area (004): Mobile Area (004)                       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      2/1/1972     1/1/1973
Mobile Area (004): Mobile Area (004)                       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      2/1/1972     1/1/1973
Mobile Area (004): Mobile Area (004)                       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mobile Area (004): Mobile Area (004)                       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mobile Area (004): Mobile Area (004)                       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mobile Area (004): Mobile Area (004)                       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mobile Area (004): Mobile Area (004)                       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mobile Area (004): Mobile Area (004)                       National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 11        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mobile Area (004): Mobile Area (004)                       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mobile Area (004): Mobile Area (004)                       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mobile Area (004): Mobile Area (004)                       New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mobile Area (004): Mobile Area (004)                       New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mobile Area (004): Mobile Area (004)                       National Union Fire Insurance Company of Pittsburgh, PA   BE 1219861         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mobile Area (004): Mobile Area (004)                       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Monmouth (347): Monmouth (347)                             Insurance Company of North America                        SBL 42996          2/1/1965    2/1/1966      2/1/1965     2/1/1966
Monmouth (347): Monmouth (347)                             Insurance Company of North America                        SBL 42996          2/1/1966    2/1/1967      2/1/1966     2/1/1967
Monmouth (347): Monmouth (347)                             Insurance Company of North America                        SBL 42996          2/1/1967    2/1/1968      2/1/1967     2/1/1968
Monmouth (347): Monmouth (347)                             Insurance Company of North America                        SBL 46903          2/1/1968    2/1/1969      2/1/1968     2/1/1969
Monmouth (347): Monmouth (347)                             Insurance Company of North America                        SBL 46903          2/1/1969    2/1/1970      2/1/1969     2/1/1970
Monmouth (347): Monmouth (347)                             Insurance Company of North America                        SBL 46903          2/1/1970    2/1/1971      2/1/1970     2/1/1971
Monmouth (347): Monmouth (347)                             Insurance Company of North America                        SBL 51395          2/1/1971    2/1/1972      2/1/1971     2/1/1972
Monmouth (347): Monmouth (347)                             Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      2/1/1972     1/1/1973
Monmouth (347): Monmouth (347)                             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      2/1/1972     1/1/1973




                                                                                              79
                                            Case 20-10343-LSS          Doc 4107              Filed 05/16/21          Page 362 of 510



                                                                                                                                                             Council       Council
              Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                            Start Date1   End Date
Monmouth (347): Monmouth (347)                          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Monmouth (347): Monmouth (347)                          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Monmouth (347): Monmouth (347)                          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Monmouth (347): Monmouth (347)                          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Monmouth (347): Monmouth (347)                          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Monmouth (347): Monmouth (347)                          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Monmouth (347): Monmouth (347)                          National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 32        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Monmouth (347): Monmouth (347)                          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Monmouth (347): Monmouth (347)                          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Monmouth (347): Monmouth (347)                          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220184         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Montana (315): Montana 1973- (315)                      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Montana (315): Montana 1973- (315)                      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Montana (315): Montana 1973- (315)                      National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 17        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Montana (315): Montana 1973- (315)                      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Montana (315): Montana 1973- (315)                      Home Insurance Company                                    1217117            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Montana (315): Montana 1973- (315)                      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220168         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Montana (315): Montana 1973- (315)                      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Montana (315): Vigilante 1944-1973 (313)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      5/1/1972     1/1/1973
Montana (315): Vigilante 1944-1973 (313)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      5/1/1972     1/1/1973
Montana (315): Vigilante 1944-1973 (313)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Montana (315): Vigilante 1944-1973 (313)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Montana (315): Vigilante 1944-1973 (313)                Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Montana (315): Vigilante 1944-1973 (313)                Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Montana (315): Western Montana 1924-1973 (320)          Insurance Company of North America                        SBL 3 31 46        2/1/1971    2/1/1972      2/1/1971     2/1/1972
Montana (315): Western Montana 1924-1973 (320)          Insurance Company of North America                        GAL 11 86 75       2/1/1972   1/31/1973      2/1/1972    1/31/1973
Montana (315): Yellowstone Valley 1928-1973 (318)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      3/1/1973     1/1/1974
Montana (315): Yellowstone Valley 1928-1973 (318)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      3/1/1973     1/1/1974
Moraine Trails (500): Lawrence County 1922-1973 (520)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      2/1/1972     1/1/1973
Moraine Trails (500): Lawrence County 1922-1973 (520)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      2/1/1972     1/1/1973
Moraine Trails (500): Lawrence County 1922-1973 (520)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Moraine Trails (500): Lawrence County 1922-1973 (520)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Moraine Trails (500): Moraine Trails 1973- (500)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Moraine Trails (500): Moraine Trails 1973- (500)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Moraine Trails (500): Moraine Trails 1973- (500)        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Moraine Trails (500): Moraine Trails 1973- (500)        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Moraine Trails (500): Moraine Trails 1973- (500)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Moraine Trails (500): Moraine Trails 1973- (500)        New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Moraine Trails (500): Moraine Trails 1973- (500)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 32        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Moraine Trails (500): Moraine Trails 1973- (500)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Moraine Trails (500): Moraine Trails 1973- (500)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Moraine Trails (500): Moraine Trails 1973- (500)        New Hampshire Insurance Company                           SLP275531          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Moraine Trails (500): Moraine Trails 1973- (500)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Moraine Trails (500): Moraine Trails 1973- (500)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220087         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Moraine Trails (500): Pioneer Trails 1949-1973 (500)    Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    7/15/1972      1/1/1973
Moraine Trails (500): Pioneer Trails 1949-1973 (500)    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    7/15/1972      1/1/1973
Moraine Trails (500): Pioneer Trails 1949-1973 (500)    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Moraine Trails (500): Pioneer Trails 1949-1973 (500)    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mount Baker (606): Evergreen Area 1941-1994 (606)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mount Baker (606): Evergreen Area 1941-1994 (606)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mount Baker (606): Evergreen Area 1941-1994 (606)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 19        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mount Baker (606): Evergreen Area 1941-1994 (606)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mount Baker (606): Evergreen Area 1941-1994 (606)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220239         1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                           80
                                           Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 363 of 510



                                                                                                                                                           Council       Council
             Current Council: Predecessor Council                              Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                          Start Date1   End Date
Mount Baker (606): Evergreen Area 1941-1994 (606)     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mount Baker (606): Evergreen Area 1941-1994 (606)     St. Paul Fire and Marine Insurance Company                684NA4503         5/17/1977   5/17/1978    5/17/1977     5/17/1978
Mount Baker (606): Mount Baker 1994- (606)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
Mount Baker (606): Mount Baker 1994- (606)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Mount Baker (606): Mount Baker 1994- (606)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mount Baker (606): Mount Baker 1994- (606)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mount Baker (606): Mount Baker 1994- (606)            United States Fidelity and Guaranty Company               Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mount Baker (606): Mount Baker 1994- (606)            United States Fidelity and Guaranty Company               Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mount Baker (606): Mount Baker Area 1929-1994 (603)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    12/1/1972      1/1/1973
Mount Baker (606): Mount Baker Area 1929-1994 (603)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    12/1/1972      1/1/1973
Mount Baker (606): Mount Baker Area 1929-1994 (603)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mount Baker (606): Mount Baker Area 1929-1994 (603)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mount Baker (606): Mount Baker Area 1929-1994 (603)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mount Baker (606): Mount Baker Area 1929-1994 (603)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mount Baker (606): Mount Baker Area 1929-1994 (603)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mount Baker (606): Mount Baker Area 1929-1994 (603)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mount Baker (606): Mount Baker Area 1929-1994 (603)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 20        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mount Baker (606): Mount Baker Area 1929-1994 (603)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mount Baker (606): Mount Baker Area 1929-1994 (603)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220238         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mount Baker (606): Mount Baker Area 1929-1994 (603)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mountain West (106): Mountainview 1951-1968 (105)     Insurance Company of North America                        SBL 4 29 74       3/31/1965   3/31/1966    3/31/1965     3/31/1966
Mountain West (106): Mountainview 1951-1968 (105)     Insurance Company of North America                        SBL 4 29 74       3/31/1966   3/31/1967    3/31/1966     3/31/1967
Mountain West (106): Mountainview 1951-1968 (105)     Insurance Company of North America                        GK-12042           1/1/1967    1/1/1968      1/1/1967     1/1/1968
Mountain West (106): Mountainview 1951-1968 (105)     Insurance Company of North America                        SBL 4 29 74       3/31/1967   3/31/1968    3/31/1967     3/31/1968
Mountain West (106): Ore-Ida 1933-2020 (106)          Insurance Company of North America                        SBL 50411         3/31/1968   3/31/1969    3/31/1968     3/31/1969
Mountain West (106): Ore-Ida 1933-2020 (106)          Insurance Company of North America                        SBL 50411         3/31/1969   3/31/1970    3/31/1969     3/31/1970
Mountain West (106): Ore-Ida 1933-2020 (106)          Insurance Company of North America                        SBL 50411         3/31/1970   3/31/1971    3/31/1970     3/31/1971
Mountain West (106): Ore-Ida 1933-2020 (106)          Insurance Company of North America                        Unknown           3/31/1971    1/1/1972    3/31/1971      1/1/1972
Mountain West (106): Ore-Ida 1933-2020 (106)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    3/31/1972      1/1/1973
Mountain West (106): Ore-Ida 1933-2020 (106)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    3/31/1972      1/1/1973
Mountain West (106): Ore-Ida 1933-2020 (106)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mountain West (106): Ore-Ida 1933-2020 (106)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mountain West (106): Ore-Ida 1933-2020 (106)          Industrial Indemnity                                      MP 698-0754       11/1/1973   11/1/1974    11/1/1973     11/1/1974
Mountain West (106): Ore-Ida 1933-2020 (106)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mountain West (106): Ore-Ida 1933-2020 (106)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mountain West (106): Ore-Ida 1933-2020 (106)          Insurance Company of North America                        XBC 11 46 94      2/15/1974    2/1/1975    2/15/1974      2/1/1975
Mountain West (106): Ore-Ida 1933-2020 (106)          Industrial Indemnity                                      MP 698-0754       11/1/1974   11/1/1975    11/1/1974     11/1/1975
Mountain West (106): Ore-Ida 1933-2020 (106)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mountain West (106): Ore-Ida 1933-2020 (106)          Insurance Company of North America                        XBC 11 48 44       2/1/1975    2/1/1976      2/1/1975     2/1/1976
Mountain West (106): Ore-Ida 1933-2020 (106)          Industrial Indemnity                                      MP 698-0754       11/1/1975   11/1/1976    11/1/1975     11/1/1976
Mountain West (106): Ore-Ida 1933-2020 (106)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 02        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mountain West (106): Ore-Ida 1933-2020 (106)          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mountain West (106): Ore-Ida 1933-2020 (106)          U.S. Fire Insurance Company                               1027493            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mountain West (106): Ore-Ida 1933-2020 (106)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mountain West (106): Ore-Ida 1933-2020 (106)          U.S. Fire Insurance Company                               CA-D-0036          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mountain West (106): Ore-Ida 1933-2020 (106)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1219949         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mountain West (106): Ore-Ida 1933-2020 (106)          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mountain West (106): Snake River -2020 (111)          Aetna Casualty and Surety Company                         Unknown            1/1/1961    1/1/1962      1/1/1961     1/1/1962
Mountain West (106): Snake River -2020 (111)          Aetna Casualty and Surety Company                         Unknown            1/1/1962    1/1/1963      1/1/1962     1/1/1963
Mountain West (106): Snake River -2020 (111)          Aetna Casualty and Surety Company                         Unknown            1/1/1963    1/1/1964      1/1/1963     1/1/1964
Mountain West (106): Snake River -2020 (111)          Aetna Casualty and Surety Company                         Unknown            1/1/1964    1/1/1965      1/1/1964     1/1/1965
Mountain West (106): Snake River -2020 (111)          Aetna Casualty and Surety Company                         Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966




                                                                                         81
                                           Case 20-10343-LSS          Doc 4107              Filed 05/16/21          Page 364 of 510



                                                                                                                                                            Council       Council
             Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                           Start Date1   End Date
Mountain West (106): Snake River -2020 (111)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mountain West (106): Snake River -2020 (111)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 07        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mountain West (106): Snake River -2020 (111)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mountain West (106): Snake River -2020 (111)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mountain West (106): Snake River -2020 (111)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1219954         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mountain West (106): Snake River -2020 (111)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mountaineer Area (615): Mountaineer Area (615)         Insurance Company of North America                        SBL 45387          6/4/1966    6/4/1967      6/4/1966     6/4/1967
Mountaineer Area (615): Mountaineer Area (615)         Insurance Company of North America                        SBL 45387          6/4/1967    6/3/1968      6/4/1967     6/3/1968
Mountaineer Area (615): Mountaineer Area (615)         Insurance Company of North America                        SBL 45387          6/4/1968    6/4/1969      6/4/1968     6/4/1969
Mountaineer Area (615): Mountaineer Area (615)         Insurance Company of North America                        SBL 51184          6/4/1969    6/4/1970      6/4/1969     6/4/1970
Mountaineer Area (615): Mountaineer Area (615)         Insurance Company of North America                        SBL 51184          6/4/1970    6/4/1971      6/4/1970     6/4/1971
Mountaineer Area (615): Mountaineer Area (615)         Insurance Company of North America                        SBL 51184          6/4/1971    6/3/1972      6/4/1971     6/3/1972
Mountaineer Area (615): Mountaineer Area (615)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      6/4/1972     1/1/1973
Mountaineer Area (615): Mountaineer Area (615)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      6/4/1972     1/1/1973
Mountaineer Area (615): Mountaineer Area (615)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mountaineer Area (615): Mountaineer Area (615)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Mountaineer Area (615): Mountaineer Area (615)         Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mountaineer Area (615): Mountaineer Area (615)         Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Mountaineer Area (615): Mountaineer Area (615)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Mountaineer Area (615): Mountaineer Area (615)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mountaineer Area (615): Mountaineer Area (615)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 36        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mountaineer Area (615): Mountaineer Area (615)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Mountaineer Area (615): Mountaineer Area (615)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Mountaineer Area (615): Mountaineer Area (615)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1220252         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Muskingum Valley (467): Muskingum Valley 1956- (467)   Insurance Company of North America                        SBL 4-44-28       6/26/1965   6/26/1966    6/26/1965     6/26/1966
Muskingum Valley (467): Muskingum Valley 1956- (467)   Insurance Company of North America                        SBL 4-44-28       6/26/1966   6/26/1967    6/26/1966     6/26/1967
Muskingum Valley (467): Muskingum Valley 1956- (467)   Insurance Company of North America                        SBL 4-44-28       6/26/1967   6/26/1968    6/26/1967     6/26/1968
Muskingum Valley (467): Muskingum Valley 1956- (467)   Insurance Company of North America                        SBL-4-44-79       6/26/1968   6/26/1969    6/26/1968     6/26/1969
Muskingum Valley (467): Muskingum Valley 1956- (467)   Insurance Company of North America                        SBL-4-44-79       6/26/1969   6/26/1970    6/26/1969     6/26/1970
Muskingum Valley (467): Muskingum Valley 1956- (467)   Insurance Company of North America                        SBL-4-44-79       6/26/1970   6/26/1971    6/26/1970     6/26/1971
Muskingum Valley (467): Muskingum Valley 1956- (467)   Insurance Company of North America                        SBL 25204         6/26/1971   6/25/1972    6/26/1971     6/25/1972
Muskingum Valley (467): Muskingum Valley 1956- (467)   Insurance Company of North America                        SBL 25204         6/26/1972    2/1/1973    6/26/1972      2/1/1973
Muskingum Valley (467): Muskingum Valley 1956- (467)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      2/1/1973     1/1/1974
Muskingum Valley (467): Muskingum Valley 1956- (467)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Muskingum Valley (467): Muskingum Valley 1956- (467)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Muskingum Valley (467): Muskingum Valley 1956- (467)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Muskingum Valley (467): Muskingum Valley 1956- (467)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Muskingum Valley (467): Muskingum Valley 1956- (467)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Muskingum Valley (467): Muskingum Valley 1956- (467)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Muskingum Valley (467): Muskingum Valley 1956- (467)   New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Muskingum Valley (467): Muskingum Valley 1956- (467)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 74 01        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Muskingum Valley (467): Muskingum Valley 1956- (467)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220069         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Muskingum Valley (467): Muskingum Valley 1956- (467)   New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Muskingum Valley (467): Muskingum Valley 1956- (467)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Narragansett (546): Annawon 1930-2016 (225)            Insurance Company of North America                        SBL 5 13 14        3/1/1970    3/1/1971      3/1/1970     3/1/1971
Narragansett (546): Annawon 1930-2016 (225)            Insurance Company of North America                        SBL 5 13 14        3/1/1971    3/1/1972      3/1/1971     3/1/1972
Narragansett (546): Annawon 1930-2016 (225)            Insurance Company of North America                        SBL 5 13 14        3/1/1972    1/1/1973      3/1/1972     1/1/1973
Narragansett (546): Annawon 1930-2016 (225)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Narragansett (546): Annawon 1930-2016 (225)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Narragansett (546): Annawon 1930-2016 (225)            Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Narragansett (546): Annawon 1930-2016 (225)            Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Narragansett (546): Annawon 1930-2016 (225)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976




                                                                                          82
                                               Case 20-10343-LSS                Doc 4107              Filed 05/16/21          Page 365 of 510



                                                                                                                                                                      Council       Council
              Current Council: Predecessor Council                                        Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                     Start Date1   End Date
Narragansett (546): Annawon 1930-2016 (225)                      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Narragansett (546): Annawon 1930-2016 (225)                      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Narragansett (546): Annawon 1930-2016 (225)                      National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 82        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Narragansett (546): Annawon 1930-2016 (225)                      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Narragansett (546): Annawon 1930-2016 (225)                      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220133         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Narragansett (546): Cachalot 1935-1971 (245)                     Insurance Company of North America                        SBL 40247         11/1/1965   11/1/1966    11/1/1965     11/1/1966
Narragansett (546): Cachalot 1935-1971 (245)                     Insurance Company of North America                        SBL 40247         11/1/1966   11/1/1967    11/1/1966     11/1/1967
Narragansett (546): Cachalot 1935-1971 (245)                     Insurance Company of North America                        SBL 40247         11/1/1967   11/1/1968    11/1/1967     11/1/1968
Narragansett (546): Cachalot 1935-1971 (245)                     Insurance Company of North America                        SBL 50614         11/1/1968   11/1/1969    11/1/1968     11/1/1969
Narragansett (546): Cachalot 1935-1971 (245)                     Insurance Company of North America                        SBL 50614         11/1/1969   11/1/1970    11/1/1969     11/1/1970
Narragansett (546): Cachalot 1935-1971 (245)                     Insurance Company of North America                        SBL 50614         11/1/1970   11/1/1971    11/1/1970     11/1/1971
Narragansett (546): Moby Dick 1971-2001 (245)                    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Narragansett (546): Moby Dick 1971-2001 (245)                    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Narragansett (546): Moby Dick 1971-2001 (245)                    National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 79        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Narragansett (546): Moby Dick 1971-2001 (245)                    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Narragansett (546): Moby Dick 1971-2001 (245)                    New Hampshire Insurance Company                           SLP63-49-06       1/15/1976   1/15/1977    1/15/1976     1/15/1977
Narragansett (546): Moby Dick 1971-2001 (245)                    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220130         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Narragansett (546): Moby Dick 1971-2001 (245)                    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Narragansett (546): Moby Dick 1971-2001 (245)                    New Hampshire Insurance Company                           SLP63-49-06       1/15/1977   1/15/1978    1/15/1977     1/15/1978
Narragansett (546): Moby Dick 1971-2001 (245)                    New Hampshire Insurance Company                           SLP63-49-06       1/15/1978   1/15/1979    1/15/1978     1/15/1979
Narragansett (546): Narragansett 1930- (546)                     Phoenix Insurance Company                                 TOP58010057        1/1/1967    1/1/1968      1/1/1967     1/1/1968
Narragansett (546): Narragansett 1930- (546)                     Phoenix Insurance Company                                 TOP58010057        1/1/1968    1/1/1969      1/1/1968     1/1/1969
Narragansett (546): Narragansett 1930- (546)                     Phoenix Insurance Company                                 TOP58010057        1/1/1969    1/1/1970      1/1/1969     1/1/1970
Narragansett (546): Narragansett 1930- (546)                     Travelers Indemnity Company                               ND6619859          1/1/1970    1/1/1971      1/1/1970     1/1/1971
Narragansett (546): Narragansett 1930- (546)                     Travelers Indemnity Company                               ND6619859          1/1/1971    1/1/1972      1/1/1971     1/1/1972
Narragansett (546): Narragansett 1930- (546)                     Travelers Indemnity Company                               ND6619859          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Narragansett (546): Narragansett 1930- (546)                     Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Narragansett (546): Narragansett 1930- (546)                     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Narragansett (546): Narragansett 1930- (546)                     Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Narragansett (546): Narragansett 1930- (546)                     Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Narragansett (546): Narragansett 1930- (546)                     National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 55        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Narragansett (546): Narragansett 1930- (546)                     National Union Fire Insurance Company of Pittsburgh, PA   BE 1220277         1/1/1977    1/1/1978      1/1/1977     1/1/1978
National Capital Area (082): National Capital Area 1911- (082)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 75        1/1/1976    1/1/1977      1/1/1976     1/1/1977
National Capital Area (082): National Capital Area 1911- (082)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219923         1/1/1977    1/1/1978      1/1/1977     1/1/1978
National Capital Area (082): National Capital Area 1911- (082)   Aetna Insurance Company                                   SMP 35 29 46       4/1/1981    4/1/1982      4/1/1981     4/1/1982
National Capital Area (082): National Capital Area 1911- (082)   Aetna Insurance Company                                   CPP 42 58 80       4/1/1982    4/1/1983      4/1/1982     4/1/1983
National Capital Area (082): Virgin Islands 1965-2013 (410)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974    1/15/1973      1/1/1974
National Capital Area (082): Virgin Islands 1965-2013 (410)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974    1/15/1973      1/1/1974
National Capital Area (082): Virgin Islands 1965-2013 (410)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
National Capital Area (082): Virgin Islands 1965-2013 (410)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
National Capital Area (082): Virgin Islands 1965-2013 (410)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
National Capital Area (082): Virgin Islands 1965-2013 (410)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 08        1/1/1976    1/1/1977      1/1/1976     1/1/1977
National Capital Area (082): Virgin Islands 1965-2013 (410)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220230         1/1/1977    1/1/1978      1/1/1977     1/1/1978
National Capital Area (082): Virgin Islands 1965-2013 (410)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Nevada Area (329): Nevada Area (329)                             American Employers' Insurance Company                     AF W05 00 10       3/1/1973    3/1/1974      3/1/1973     3/1/1974
Nevada Area (329): Nevada Area (329)                             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Nevada Area (329): Nevada Area (329)                             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Nevada Area (329): Nevada Area (329)                             National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 23        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Nevada Area (329): Nevada Area (329)                             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Nevada Area (329): Nevada Area (329)                             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220175         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Nevada Area (329): Nevada Area (329)                             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                                    83
                                           Case 20-10343-LSS                 Doc 4107              Filed 05/16/21          Page 366 of 510



                                                                                                                                                                    Council       Council
             Current Council: Predecessor Council                                      Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                   Start Date1   End Date
                                                                                                                        650-225A529-4-
Nevada Area (329): Nevada Area (329)                          Travelers Indemnity Company                               IND-77            4/12/1977     4/1/1978    4/12/1977      4/1/1978
New Birth of Freedom (544): Harrisburg Area 1927-1948 (515)   Insurance Company of North America                        LB 3541           6/20/1946    6/20/1947    6/20/1946     6/20/1947
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     Insurance Company of North America                        LB-4-21-48       10/20/1964   10/20/1965   10/20/1964    10/20/1965
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     Insurance Company of North America                        LB-4-21-48       10/20/1965   10/20/1966   10/20/1965    10/20/1966
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     Insurance Company of North America                        LB-4-21-48       10/20/1966   10/20/1967   10/20/1966    10/20/1967
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     Insurance Company of North America                        ALB-4-84-03      10/20/1967   10/20/1968   10/20/1967    10/20/1968
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     Insurance Company of North America                        ALB-4-84-03      10/20/1968   10/20/1969   10/20/1968    10/20/1969
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     Insurance Company of North America                        ALB-4-84-03      10/20/1969   10/20/1970   10/20/1969    10/20/1970
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     Insurance Company of North America                        Unknown          10/19/1970   10/19/1971   10/19/1970    10/19/1971
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     Insurance Company of North America                        Unknown          10/19/1971   10/19/1972   10/19/1971    10/19/1972
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     Insurance Company of North America                        Unknown          10/19/1972   10/19/1973   10/19/1972    10/19/1973
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     Insurance Company of North America                        Unknown          10/19/1973   10/19/1974   10/19/1973    10/19/1974
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     Insurance Company of North America                        Unknown          10/19/1974     1/1/1975   10/19/1974      1/1/1975
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     Aetna Casualty and Surety Company                         Unknown            1/1/1975     1/1/1976     1/1/1975      1/1/1976
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976     1/1/1975      1/1/1976
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977     1/1/1976      1/1/1977
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 37        1/1/1976     1/1/1977     1/1/1976      1/1/1977
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977     1/1/1976      1/1/1977
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978     1/1/1977      1/1/1978
New Birth of Freedom (544): Keystone Area 1948-2010 (515)     National Union Fire Insurance Company of Pittsburgh, PA   BE 1220092         1/1/1977     1/1/1978     1/1/1977      1/1/1978
New Birth of Freedom (544): York-Adams Area 1932-2010 (544)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    5/11/1972      1/1/1973
New Birth of Freedom (544): York-Adams Area 1932-2010 (544)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    5/11/1972      1/1/1973
New Birth of Freedom (544): York-Adams Area 1932-2010 (544)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974     1/1/1973      1/1/1974
New Birth of Freedom (544): York-Adams Area 1932-2010 (544)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974     1/1/1973      1/1/1974
New Birth of Freedom (544): York-Adams Area 1932-2010 (544)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975     1/1/1974      1/1/1975
New Birth of Freedom (544): York-Adams Area 1932-2010 (544)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975     1/1/1974      1/1/1975
New Birth of Freedom (544): York-Adams Area 1932-2010 (544)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976     1/1/1975      1/1/1976
New Birth of Freedom (544): York-Adams Area 1932-2010 (544)   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977     1/1/1976      1/1/1977
New Birth of Freedom (544): York-Adams Area 1932-2010 (544)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 53        1/1/1976     1/1/1977     1/1/1976      1/1/1977
New Birth of Freedom (544): York-Adams Area 1932-2010 (544)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977     1/1/1976      1/1/1977
New Birth of Freedom (544): York-Adams Area 1932-2010 (544)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978     1/1/1977      1/1/1978
New Birth of Freedom (544): York-Adams Area 1932-2010 (544)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220275         1/1/1977     1/1/1978     1/1/1977      1/1/1978
North Florida (087): North Florida (087)                      Insurance Company of North America                        SBL 45384          4/8/1966     4/8/1967     4/8/1966      4/8/1967
North Florida (087): North Florida (087)                      Insurance Company of North America                        SBL 45384          4/8/1967     4/8/1968     4/8/1967      4/8/1968
North Florida (087): North Florida (087)                      Insurance Company of North America                        SBL 45384          4/8/1968     4/8/1969     4/8/1968      4/8/1969
North Florida (087): North Florida (087)                      Insurance Company of North America                        SBL 50444          4/8/1969     4/8/1970     4/8/1969      4/8/1970
North Florida (087): North Florida (087)                      Travelers Insurance Company                               NSL FA4183479      4/8/1970     4/8/1971     4/8/1970      4/8/1971
North Florida (087): North Florida (087)                      Insurance Company of North America                        SBL 50444          4/8/1970     4/8/1971     4/8/1970      4/8/1971
North Florida (087): North Florida (087)                      Insurance Company of North America                        SBL 50444          4/8/1971     4/7/1972     4/8/1971      4/7/1972
North Florida (087): North Florida (087)                      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973     4/7/1972      1/1/1973
North Florida (087): North Florida (087)                      Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973     4/1/1972      1/1/1973
North Florida (087): North Florida (087)                      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974     1/1/1973      1/1/1974
North Florida (087): North Florida (087)                      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974     1/1/1973      1/1/1974
North Florida (087): North Florida (087)                      Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975     1/1/1974      1/1/1975
North Florida (087): North Florida (087)                      Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975     1/1/1974      1/1/1975
North Florida (087): North Florida (087)                      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976     1/1/1975      1/1/1976
North Florida (087): North Florida (087)                      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977     1/1/1976      1/1/1977
North Florida (087): North Florida (087)                      American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977     1/1/1976      1/1/1977
North Florida (087): North Florida (087)                      National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 78        1/1/1976     1/1/1977     1/1/1976      1/1/1977
North Florida (087): North Florida (087)                      American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978     1/1/1977      1/1/1978
North Florida (087): North Florida (087)                      National Union Fire Insurance Company of Pittsburgh, PA   BE 1219926         1/1/1977     1/1/1978     1/1/1977      1/1/1978




                                                                                                 84
                                              Case 20-10343-LSS                      Doc 4107              Filed 05/16/21          Page 367 of 510



                                                                                                                                                                            Council       Council
              Current Council: Predecessor Council                                             Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                           Start Date1   End Date
Northeast Georgia (101): Northeast Georgia 1935-1997 (101)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Northeast Georgia (101): Northeast Georgia 1935-1997 (101)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeast Georgia (101): Northeast Georgia 1935-1997 (101)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 88        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeast Georgia (101): Northeast Georgia 1935-1997 (101)            American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeast Georgia (101): Northeast Georgia 1935-1997 (101)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1219936         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Northeast Georgia (101): Northeast Georgia 1935-1997 (101)            American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Northeast Georgia (101): Northeast Georgia 1997- (101)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    3/31/1972      1/1/1973
Northeast Georgia (101): Northeast Georgia 1997- (101)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    3/31/1972      1/1/1973
Northeast Georgia (101): Northeast Georgia 1997- (101)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Northeast Georgia (101): Northeast Georgia 1997- (101)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Northeast Georgia (101): Northeast Georgia 1997- (101)                Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Northeast Georgia (101): Northeast Georgia 1997- (101)                Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Northeast Illinois (129): Evanston 1916-1969 (124)                    Insurance Company of North America                        SBL-2-59-19       2/25/1966    2/25/1967    2/25/1966     2/25/1967
Northeast Illinois (129): Evanston 1916-1969 (124)                    Insurance Company of North America                        SBL-2-50-54       2/25/1967    2/25/1968    2/25/1967     2/25/1968
Northeast Illinois (129): Evanston 1916-1969 (124)                    Insurance Company of North America                        SBL-2-51-38       2/25/1968    2/25/1969    2/25/1968     2/25/1969
Northeast Illinois (129): Evanston 1916-1969 (124)                    Insurance Company of North America                        SBL-2-51-38       2/25/1969    6/12/1969    2/25/1969     6/12/1969
Northeast Illinois (129): Evanston-North Shore Area 1969-1971 (129)   Insurance Company of North America                        SBL 51814         6/12/1969    6/25/1970    6/12/1969     6/25/1970
Northeast Illinois (129): Evanston-North Shore Area 1969-1971 (129)   Insurance Company of North America                        SBL 51833         6/25/1970    6/25/1971    6/25/1970     6/25/1971
Northeast Illinois (129): Northeast Illinois 1971- (129)              Insurance Company of North America                        GAL 27962         6/25/1971    6/25/1972    6/25/1971     6/25/1972
Northeast Illinois (129): Northeast Illinois 1971- (129)              Insurance Company of North America                        GAL 28017         6/25/1972    12/1/1972    6/25/1972     12/1/1972
Northeast Illinois (129): Northeast Illinois 1971- (129)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Northeast Illinois (129): Northeast Illinois 1971- (129)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      2/1/1973     1/1/1974
Northeast Illinois (129): Northeast Illinois 1971- (129)              Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Northeast Illinois (129): Northeast Illinois 1971- (129)              Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Northeast Illinois (129): Northeast Illinois 1971- (129)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Northeast Illinois (129): Northeast Illinois 1971- (129)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeast Illinois (129): Northeast Illinois 1971- (129)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 16        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeast Illinois (129): Northeast Illinois 1971- (129)              New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeast Illinois (129): Northeast Illinois 1971- (129)              American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeast Illinois (129): Northeast Illinois 1971- (129)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1219962         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Northeast Illinois (129): Northeast Illinois 1971- (129)              American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Northeast Illinois (129): Northeast Illinois 1971- (129)              New Hampshire Insurance Company                           Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Northeast Illinois (129): Oak Plain 1940-1971 (126)                   Insurance Company of North America                        SBL 25 02 5       6/21/1966    6/21/1967    6/21/1966     6/21/1967
Northeast Illinois (129): Oak Plain 1940-1971 (126)                   Insurance Company of North America                        SBL 25 10 2       6/21/1967    6/21/1968    6/21/1967     6/21/1968
Northeast Illinois (129): Oak Plain 1940-1971 (126)                   Insurance Company of North America                        SBL 25 15 1       6/21/1968    6/21/1969    6/21/1968     6/21/1969
Northeast Illinois (129): Oak Plain 1940-1971 (126)                   Insurance Company of North America                        SBL 51808         6/21/1969    6/21/1970    6/21/1969     6/21/1970
Northeast Illinois (129): Oak Plain 1940-1971 (126)                   Insurance Company of North America                        SBL 51808         6/21/1970    6/21/1971    6/21/1970     6/21/1971
Northeast Illinois (129): Oak Plain 1940-1971 (126)                   Insurance Company of North America                        SBL 51808         6/21/1971   12/20/1972    6/21/1971    12/20/1972
Northeast Iowa (178): Northeast Iowa (178)                            Maryland Casualty Company                                 31-086767          7/7/1957     7/7/1958      7/7/1957     7/7/1958
Northeast Iowa (178): Northeast Iowa (178)                            Maryland Casualty Company                                 Unknown            7/1/1958     7/1/1959      7/1/1958     7/1/1959
Northeast Iowa (178): Northeast Iowa (178)                            Home Indemnity Company                                    CGA 024051        7/31/1959    7/31/1960    7/31/1959     7/31/1960
Northeast Iowa (178): Northeast Iowa (178)                            Home Indemnity Company                                    CGA 024051        7/31/1960    7/31/1961    7/31/1960     7/31/1961
Northeast Iowa (178): Northeast Iowa (178)                            Home Indemnity Company                                    CGA 024051        7/31/1961    7/17/1962    7/31/1961     7/17/1962
Northeast Iowa (178): Northeast Iowa (178)                            American States Insurance Company                         Unknown            1/1/1974     1/1/1975      1/1/1974     1/1/1975
Northeast Iowa (178): Northeast Iowa (178)                            United States Fidelity and Guaranty Company               Unknown            1/1/1974     1/1/1975      1/1/1974     1/1/1975
Northeast Iowa (178): Northeast Iowa (178)                            United States Fidelity and Guaranty Company               Unknown            1/1/1975     1/1/1976      1/1/1975     1/1/1976
Northeast Iowa (178): Northeast Iowa (178)                            American States Insurance Company                         Unknown            1/1/1975     1/1/1976      1/1/1975     1/1/1976
Northeast Iowa (178): Northeast Iowa (178)                            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Northeast Iowa (178): Northeast Iowa (178)                            National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 42        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeast Iowa (178): Northeast Iowa (178)                            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeast Iowa (178): Northeast Iowa (178)                            American States Insurance Company                         Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeast Iowa (178): Northeast Iowa (178)                            American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977




                                                                                                         85
                                            Case 20-10343-LSS                    Doc 4107              Filed 05/16/21          Page 368 of 510



                                                                                                                                                                        Council       Council
             Current Council: Predecessor Council                                          Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                       Start Date1   End Date
Northeast Iowa (178): Northeast Iowa (178)                        American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Northeast Iowa (178): Northeast Iowa (178)                        National Union Fire Insurance Company of Pittsburgh, PA   BE 1219988         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Northeastern Pennsylvania (501): Anthracite 1927-1970 (514)       Insurance Company of North America                        SBL 4 29 70        4/1/1967     4/1/1968      4/1/1967     4/1/1968
Northeastern Pennsylvania (501): Anthracite 1927-1970 (514)       Insurance Company of North America                        SBL 4 69 34        4/1/1968     4/1/1969      4/1/1968     4/1/1969
Northeastern Pennsylvania (501): Anthracite 1927-1970 (514)       Insurance Company of North America                        SBL 4 69 34        4/1/1969     4/1/1970      4/1/1969     4/1/1970
Northeastern Pennsylvania (501): Forest Lakes 1962-1990 (501)     Insurance Company of North America                        SBL 48449         3/30/1968    3/30/1969    3/30/1968     3/30/1969
Northeastern Pennsylvania (501): Forest Lakes 1962-1990 (501)     Insurance Company of North America                        SBL 48449         3/30/1969    3/30/1970    3/30/1969     3/30/1970
Northeastern Pennsylvania (501): Forest Lakes 1962-1990 (501)     Insurance Company of North America                        SBL 48449         3/30/1970    3/30/1971    3/30/1970     3/30/1971
Northeastern Pennsylvania (501): Forest Lakes 1962-1990 (501)     Insurance Company of North America                        SBL 53071         3/30/1971    3/29/1972    3/30/1971     3/29/1972
Northeastern Pennsylvania (501): Forest Lakes 1962-1990 (501)     Insurance Company of North America                        SBL 53071         3/30/1972    3/30/1973    3/30/1972     3/30/1973
Northeastern Pennsylvania (501): Forest Lakes 1962-1990 (501)     Insurance Company of North America                        SBL 53071         3/30/1973    3/30/1974    3/30/1973     3/30/1974
Northeastern Pennsylvania (501): Forest Lakes 1962-1990 (501)     Insurance Company of North America                        GLP 56 95 31      3/30/1974    3/30/1975    3/30/1974     3/30/1975
Northeastern Pennsylvania (501): Forest Lakes 1962-1990 (501)     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Northeastern Pennsylvania (501): Forest Lakes 1962-1990 (501)     Insurance Company of North America                        GLP 56 95 31      3/30/1975    3/30/1976    3/30/1975     3/30/1976
Northeastern Pennsylvania (501): Forest Lakes 1962-1990 (501)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeastern Pennsylvania (501): Forest Lakes 1962-1990 (501)     American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeastern Pennsylvania (501): Forest Lakes 1962-1990 (501)     National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 46        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeastern Pennsylvania (501): Forest Lakes 1962-1990 (501)     Insurance Company of North America                        GLP 56 95 31      3/30/1976    3/30/1977    3/30/1976     3/30/1977
Northeastern Pennsylvania (501): Forest Lakes 1962-1990 (501)     American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Northeastern Pennsylvania (501): Forest Lakes 1962-1990 (501)     Insurance Company of North America                        GLP 66 36 60      3/30/1977     1/1/1978    3/30/1977      1/1/1978
Northeastern Pennsylvania (501): Penn Mountains 1970-1990 (522)   Insurance Company of North America                        SBL 51392          4/1/1970     4/1/1971      4/1/1970     4/1/1971
Northeastern Pennsylvania (501): Penn Mountains 1970-1990 (522)   Insurance Company of North America                        SBL 51392          4/1/1971    3/31/1972      4/1/1971    3/31/1972
Northeastern Pennsylvania (501): Penn Mountains 1970-1990 (522)   Insurance Company of North America                        SBL 51392          4/1/1972     4/1/1973      4/1/1972     4/1/1973
Northeastern Pennsylvania (501): Penn Mountains 1970-1990 (522)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      4/1/1973     1/1/1974
Northeastern Pennsylvania (501): Penn Mountains 1970-1990 (522)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      4/1/1973     1/1/1974
Northeastern Pennsylvania (501): Penn Mountains 1970-1990 (522)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Northeastern Pennsylvania (501): Penn Mountains 1970-1990 (522)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeastern Pennsylvania (501): Penn Mountains 1970-1990 (522)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 44        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeastern Pennsylvania (501): Penn Mountains 1970-1990 (522)   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Northeastern Pennsylvania (501): Penn Mountains 1970-1990 (522)   Aetna Casualty and Surety Company                         44AB221317       12/31/1976   12/31/1977   12/31/1976    12/31/1977
Northeastern Pennsylvania (501): Penn Mountains 1970-1990 (522)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Northeastern Pennsylvania (501): Penn Mountains 1970-1990 (522)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220099         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Northeastern Pennsylvania (501): Wyoming Valley 1925-1969 (542)   Insurance Company of North America                        SBL 4 53 72        1/1/1966     1/1/1967      1/1/1966     1/1/1967
Northeastern Pennsylvania (501): Wyoming Valley 1925-1969 (542)   Insurance Company of North America                        SBL 4 53 72        1/1/1967     1/1/1968      1/1/1967     1/1/1968
Northeastern Pennsylvania (501): Wyoming Valley 1925-1969 (542)   Insurance Company of North America                        SBL 4 53 72        1/1/1968     1/1/1969      1/1/1968     1/1/1969
Northeastern Pennsylvania (501): Wyoming Valley 1925-1969 (542)   Insurance Company of North America                        SBL 50434          1/1/1969     1/1/1970      1/1/1969     1/1/1970
Northeastern Pennsylvania (501): Wyoming Valley 1925-1969 (542)   Insurance Company of North America                        SBL 50434          1/1/1970     4/1/1970      1/1/1970     4/1/1970
Northern Lights (429): Great Plains Area 1929-1974 (431)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    6/20/1972      1/1/1973
Northern Lights (429): Great Plains Area 1929-1974 (431)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    6/20/1972      1/1/1973
Northern Lights (429): Great Plains Area 1929-1974 (431)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Northern Lights (429): Great Plains Area 1929-1974 (431)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Northern Lights (429): Great Plains Area 1929-1974 (431)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Northern Lights (429): Great Plains Area 1929-1974 (431)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Northern Lights (429): Lake Agassiz 1933-1974 (430)               Insurance Company of North America                        SBL-4-46-37        7/1/1968     7/1/1969      7/1/1968     7/1/1969
Northern Lights (429): Lake Agassiz 1933-1974 (430)               Insurance Company of North America                        SBL 4 46 52        7/1/1969     7/1/1970      7/1/1969     7/1/1970
Northern Lights (429): Lake Agassiz 1933-1974 (430)               Insurance Company of North America                        SBL 4 46 70        7/1/1970     7/1/1971      7/1/1970     7/1/1971
Northern Lights (429): Lake Agassiz 1933-1974 (430)               Insurance Company of North America                        SBL 4 46 90        7/1/1971     7/1/1972      7/1/1971     7/1/1972
Northern Lights (429): Lake Agassiz 1933-1974 (430)               Insurance Company of North America                        GAL 13 57 61       7/1/1972   11/10/1972      7/1/1972   11/10/1972
Northern Lights (429): Missouri Valley 1929-1974 (432)            Insurance Company of North America                        SBL 4 46 60       1/17/1970    1/17/1971    1/17/1970     1/17/1971
Northern Lights (429): Missouri Valley 1929-1974 (432)            Insurance Company of North America                        SBL 4 46 78       1/17/1971    1/17/1972    1/17/1971     1/17/1972
Northern Lights (429): Missouri Valley 1929-1974 (432)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    1/17/1972      1/1/1973
Northern Lights (429): Missouri Valley 1929-1974 (432)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    1/17/1972      1/1/1973




                                                                                                     86
                                            Case 20-10343-LSS                  Doc 4107              Filed 05/16/21          Page 369 of 510



                                                                                                                                                                     Council       Council
             Current Council: Predecessor Council                                        Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                    Start Date1   End Date
Northern Lights (429): Missouri Valley 1929-1974 (432)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern Lights (429): Missouri Valley 1929-1974 (432)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern Lights (429): Missouri Valley 1929-1974 (432)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern Lights (429): Missouri Valley 1929-1974 (432)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern Lights (429): Northern Lights 1974- (429)              Insurance Company of North America                        XBC 132519         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Northern Lights (429): Northern Lights 1974- (429)              New Hampshire Insurance Company                           GLA 91 79 99       1/1/1975    1/1/1976      1/1/1975     1/1/1976
Northern Lights (429): Northern Lights 1974- (429)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Northern Lights (429): Northern Lights 1974- (429)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern Lights (429): Northern Lights 1974- (429)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern Lights (429): Northern Lights 1974- (429)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 93        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern Lights (429): Northern Lights 1974- (429)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern Lights (429): Northern Lights 1974- (429)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1220046         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern Lights (429): Red River Valley 1925-1974 (429)         United States Fidelity and Guaranty Company               20011              6/1/1949    6/1/1950      6/1/1949     6/1/1950
Northern Lights (429): Red River Valley 1925-1974 (429)         United States Fidelity and Guaranty Company               CGA 28599          6/1/1950    6/1/1951      6/1/1950     6/1/1951
Northern Lights (429): Red River Valley 1925-1974 (429)         United States Fidelity and Guaranty Company               42075              6/1/1951    6/1/1952      6/1/1951     6/1/1952
Northern Lights (429): Red River Valley 1925-1974 (429)         Central Surety & Insurance Corporation                    CCP 12670          6/1/1952    6/1/1953      6/1/1952     6/1/1953
Northern Lights (429): Red River Valley 1925-1974 (429)         Central Surety & Insurance Corporation                    CCP 14162          6/1/1953    6/1/1954      6/1/1953     6/1/1954
Northern Lights (429): Red River Valley 1925-1974 (429)         Central Surety & Insurance Corporation                    CCP 17526          6/1/1954    6/1/1955      6/1/1954     6/1/1955
Northern Lights (429): Red River Valley 1925-1974 (429)         American Casualty Company of Reading, Pennsylvania        CL 71781           6/1/1955    6/1/1956      6/1/1955     6/1/1956
Northern Lights (429): Red River Valley 1925-1974 (429)         American Casualty Company of Reading, Pennsylvania        CL11-0537          6/1/1956    6/1/1957      6/1/1956     6/1/1957
Northern Lights (429): Red River Valley 1925-1974 (429)         American Casualty Company of Reading, Pennsylvania        CL10-9446          6/1/1957    6/1/1958      6/1/1957     6/1/1958
Northern Lights (429): Red River Valley 1925-1974 (429)         American Casualty Company of Reading, Pennsylvania        118145             6/1/1958    6/1/1959      6/1/1958     6/1/1959
Northern Lights (429): Red River Valley 1925-1974 (429)         American Casualty Company of Reading, Pennsylvania        120666             6/1/1959    6/1/1960      6/1/1959     6/1/1960
Northern Lights (429): Red River Valley 1925-1974 (429)         American Casualty Company of Reading, Pennsylvania        CL70090            6/1/1960    6/1/1961      6/1/1960     6/1/1961
Northern Lights (429): Red River Valley 1925-1974 (429)         American Casualty Company of Reading, Pennsylvania        CL70095            6/1/1961    6/1/1962      6/1/1961     6/1/1962
Northern Lights (429): Red River Valley 1925-1974 (429)         American Casualty Company of Reading, Pennsylvania        CL17-6975          6/1/1962    6/1/1963      6/1/1962     6/1/1963
Northern Lights (429): Red River Valley 1925-1974 (429)         Insurance Company of North America                        Unknown            6/1/1963    6/1/1964      6/1/1963     6/1/1964
Northern Lights (429): Red River Valley 1925-1974 (429)         Insurance Company of North America                        Unknown            6/1/1964    6/1/1965      6/1/1964     6/1/1965
Northern Lights (429): Red River Valley 1925-1974 (429)         Insurance Company of North America                        Unknown            6/1/1965    6/1/1966      6/1/1965     6/1/1966
Northern Lights (429): Red River Valley 1925-1974 (429)         Insurance Company of North America                        Unknown            6/1/1966    6/1/1967      6/1/1966     6/1/1967
Northern Lights (429): Red River Valley 1925-1974 (429)         Insurance Company of North America                        Unknown            6/1/1967    6/1/1968      6/1/1967     6/1/1968
Northern Lights (429): Red River Valley 1925-1974 (429)         Insurance Company of North America                        SBL-4-46-39       8/16/1968   8/16/1969    8/16/1968     8/16/1969
Northern Lights (429): Red River Valley 1925-1974 (429)         Insurance Company of North America                        SBL 4 46 50       8/16/1969   8/16/1970    8/16/1969     8/16/1970
Northern Lights (429): Red River Valley 1925-1974 (429)         Insurance Company of North America                        SBL 4 46 74       8/16/1970   8/16/1971    8/16/1970     8/16/1971
Northern Lights (429): Red River Valley 1925-1974 (429)         Insurance Company of North America                        SBL 44688         8/16/1971   8/16/1972    8/16/1971     8/16/1972
Northern Lights (429): Red River Valley 1925-1974 (429)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern Lights (429): Red River Valley 1925-1974 (429)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern Lights (429): Red River Valley 1925-1974 (429)         Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern Lights (429): Red River Valley 1925-1974 (429)         Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern New Jersey (333): Aheka 1939-1972 (354)                Insurance Company of North America                        SBL 45385         4/25/1966   4/25/1967    4/25/1966     4/25/1967
Northern New Jersey (333): Aheka 1939-1972 (354)                Insurance Company of North America                        SBL 45385         4/25/1967   4/25/1968    4/25/1967     4/25/1968
Northern New Jersey (333): Aheka 1939-1972 (354)                Insurance Company of North America                        SBL 45385         4/25/1968   4/25/1969    4/25/1968     4/25/1969
Northern New Jersey (333): Aheka 1939-1972 (354)                Insurance Company of North America                        SBL 51182         4/25/1969   4/25/1970    4/25/1969     4/25/1970
Northern New Jersey (333): Aheka 1939-1972 (354)                Insurance Company of North America                        SBL 51175         4/25/1969   4/26/1969    4/25/1969     4/26/1969
Northern New Jersey (333): Aheka 1939-1972 (354)                Insurance Company of North America                        SBL 51182         4/25/1970   4/25/1971    4/25/1970     4/25/1971
Northern New Jersey (333): Aheka 1939-1972 (354)                Insurance Company of North America                        SBL 51182         4/25/1971   4/24/1972    4/25/1971     4/24/1972
Northern New Jersey (333): Aheka 1939-1972 (354)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    4/25/1972      1/1/1973
Northern New Jersey (333): Aheka 1939-1972 (354)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    4/25/1972      1/1/1973
Northern New Jersey (333): Aheka 1939-1972 (354)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern New Jersey (333): Aheka 1939-1972 (354)                Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern New Jersey (333): Alexander Hamilton 1936-1968 (351)   Insurance Company of North America                        SBL 4 29 98        4/1/1965    4/1/1966      4/1/1965     4/1/1966
Northern New Jersey (333): Alexander Hamilton 1936-1968 (351)   Insurance Company of North America                        SBL 4 29 98        4/1/1966    4/1/1967      4/1/1966     4/1/1967




                                                                                                   87
                                            Case 20-10343-LSS                  Doc 4107              Filed 05/16/21          Page 370 of 510



                                                                                                                                                                     Council       Council
             Current Council: Predecessor Council                                        Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                    Start Date1   End Date
Northern New Jersey (333): Alexander Hamilton 1936-1968 (351)   Insurance Company of North America                        SBL 4 29 98        4/1/1967    4/1/1968      4/1/1967     4/1/1968
Northern New Jersey (333): Alexander Hamilton 1936-1968 (351)   Insurance Company of North America                        SBL 4 69 45        4/1/1968    4/1/1969      4/1/1968     4/1/1969
Northern New Jersey (333): Alexander Hamilton 1936-1968 (351)   Insurance Company of North America                        SBL 4 69 45        4/1/1969    4/1/1970      4/1/1969     4/1/1970
Northern New Jersey (333): Alexander Hamilton 1936-1968 (351)   Insurance Company of North America                        SBL 4 69 45        4/1/1970    4/1/1971      4/1/1970     4/1/1971
Northern New Jersey (333): Alhtaha 1942-1972 (355)              Insurance Company of North America                        SBL 4 29 90       5/11/1965   5/11/1966    5/11/1965     5/11/1966
Northern New Jersey (333): Alhtaha 1942-1972 (355)              Insurance Company of North America                        SBL 4 29 90       5/11/1966   5/11/1967    5/11/1966     5/11/1967
Northern New Jersey (333): Alhtaha 1942-1972 (355)              Insurance Company of North America                        SBL 4 29 90       5/11/1967   5/11/1968    5/11/1967     5/11/1968
Northern New Jersey (333): Alhtaha 1942-1972 (355)              Insurance Company of North America                        SBL 4 69 39       5/11/1968   5/11/1969    5/11/1968     5/11/1969
Northern New Jersey (333): Alhtaha 1942-1972 (355)              Insurance Company of North America                        SBL 4 69 39       5/11/1969   5/11/1970    5/11/1969     5/11/1970
Northern New Jersey (333): Alhtaha 1942-1972 (355)              Insurance Company of North America                        SBL 4 69 39       5/11/1970   5/11/1971    5/11/1970     5/11/1971
Northern New Jersey (333): Alhtaha 1942-1972 (355)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    5/11/1972      1/1/1973
Northern New Jersey (333): Alhtaha 1942-1972 (355)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    5/11/1972      1/1/1973
Northern New Jersey (333): Alhtaha 1942-1972 (355)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern New Jersey (333): Alhtaha 1942-1972 (355)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern New Jersey (333): Alhtaha 1942-1972 (355)              Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern New Jersey (333): Alhtaha 1942-1972 (355)              Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern New Jersey (333): Bayonne 1918-1993 (332)              Travelers Indemnity Company                               Unknown            1/1/1960    1/1/1961      1/1/1960     1/1/1961
Northern New Jersey (333): Bayonne 1918-1993 (332)              Travelers                                                 Unknown            1/1/1961    1/1/1962      1/1/1961     1/1/1962
Northern New Jersey (333): Bayonne 1918-1993 (332)              Travelers Indemnity Company                               SBL 521793        11/1/1962   11/1/1963    11/1/1962     11/1/1963
Northern New Jersey (333): Bayonne 1918-1993 (332)              Insurance Company of North America                        Unknown           11/1/1963   11/1/1964    11/1/1963     11/1/1964
Northern New Jersey (333): Bayonne 1918-1993 (332)              Insurance Company of North America                        Unknown           11/1/1964   11/1/1965    11/1/1964     11/1/1965
Northern New Jersey (333): Bayonne 1918-1993 (332)              Insurance Company of North America                        SBL 45370         11/1/1965   11/1/1966    11/1/1965     11/1/1966
Northern New Jersey (333): Bayonne 1918-1993 (332)              Insurance Company of North America                        SBL 45370         11/1/1966   11/1/1967    11/1/1966     11/1/1967
Northern New Jersey (333): Bayonne 1918-1993 (332)              Insurance Company of North America                        SBL 45370         11/1/1967   11/1/1968    11/1/1967     11/1/1968
Northern New Jersey (333): Bayonne 1918-1993 (332)              Insurance Company of North America                        SBL 50420         11/1/1968   11/1/1969    11/1/1968     11/1/1969
Northern New Jersey (333): Bayonne 1918-1993 (332)              Insurance Company of North America                        SBL 50420         11/1/1969   11/1/1970    11/1/1969     11/1/1970
Northern New Jersey (333): Bayonne 1918-1993 (332)              Insurance Company of North America                        SBL 50420         11/1/1970   11/1/1971    11/1/1970     11/1/1971
Northern New Jersey (333): Bayonne 1918-1993 (332)              Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971    5/1/1972      5/1/1971     5/1/1972
Northern New Jersey (333): Bayonne 1918-1993 (332)              Hartford Accident and Indemnity Company                   10CA43315         9/21/1971    1/1/1972    9/21/1971      1/1/1972
Northern New Jersey (333): Bayonne 1918-1993 (332)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
Northern New Jersey (333): Bayonne 1918-1993 (332)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Northern New Jersey (333): Bayonne 1918-1993 (332)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern New Jersey (333): Bayonne 1918-1993 (332)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern New Jersey (333): Bayonne 1918-1993 (332)              Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern New Jersey (333): Bayonne 1918-1993 (332)              Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern New Jersey (333): Bayonne 1918-1993 (332)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Northern New Jersey (333): Bayonne 1918-1993 (332)              New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Bayonne 1918-1993 (332)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Bayonne 1918-1993 (332)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 26        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Bayonne 1918-1993 (332)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Bayonne 1918-1993 (332)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1220178         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern New Jersey (333): Bayonne 1918-1993 (332)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern New Jersey (333): Bayonne 1918-1993 (332)              New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern New Jersey (333): Bergen 1969-1995 (350)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Northern New Jersey (333): Bergen 1969-1995 (350)               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Bergen 1969-1995 (350)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 36        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Bergen 1969-1995 (350)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Bergen 1969-1995 (350)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1220187         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern New Jersey (333): Bergen 1969-1995 (350)               American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern New Jersey (333): Bergen 1995-1999 (350)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    3/23/1972      1/1/1973
Northern New Jersey (333): Bergen 1995-1999 (350)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    3/23/1972      1/1/1973
Northern New Jersey (333): Bergen 1995-1999 (350)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974




                                                                                                   88
                                            Case 20-10343-LSS                   Doc 4107              Filed 05/16/21          Page 371 of 510



                                                                                                                                                                      Council       Council
             Current Council: Predecessor Council                                         Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                     Start Date1   End Date
Northern New Jersey (333): Bergen 1995-1999 (350)                Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern New Jersey (333): Bergen 1995-1999 (350)                Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern New Jersey (333): Bergen 1995-1999 (350)                Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern New Jersey (333): Eagle Rock 1931-1976 (346)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Northern New Jersey (333): Eagle Rock 1931-1976 (346)            American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Eagle Rock 1931-1976 (346)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Essex 1976-1999 (336)                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Essex 1976-1999 (336)                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 74 00        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Essex 1976-1999 (336)                 American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Essex 1976-1999 (336)                 New Hampshire Insurance Company                           GLA 336371         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern New Jersey (333): Essex 1976-1999 (336)                 American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern New Jersey (333): Hudson 1936-1968 (342)                Insurance Company of North America                        SBL 6 53 52       5/13/1965   5/13/1966    5/13/1965     5/13/1966
Northern New Jersey (333): Hudson 1936-1968 (342)                Insurance Company of North America                        SBL 6 53 52       5/13/1966   5/13/1967    5/13/1966     5/13/1967
Northern New Jersey (333): Hudson 1936-1968 (342)                Insurance Company of North America                        SBL 6 53 52       5/13/1967   5/13/1968    5/13/1967     5/13/1968
Northern New Jersey (333): Hudson 1936-1968 (342)                Insurance Company of North America                        SBL 4 69 51       5/13/1968   5/13/1969    5/13/1968     5/13/1969
Northern New Jersey (333): Hudson Liberty 1993-1999 (348)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      4/1/1972     1/1/1973
Northern New Jersey (333): Hudson Liberty 1993-1999 (348)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       Insurance Company of North America                        SBL 4 69 45        4/1/1968    4/1/1969      4/1/1968     4/1/1969
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       Insurance Company of North America                        SBL 4 69 45        4/1/1969    4/1/1970      4/1/1969     4/1/1970
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       Insurance Company of North America                        SBL 4 69 45        4/1/1970    4/1/1971      4/1/1970     4/1/1971
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      4/1/1972     1/1/1973
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 40        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220191         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern New Jersey (333): Hudson-Hamilton 1968-1993 (348)       New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern New Jersey (333): North Bergen County 1921-1969 (350)   Insurance Company of North America                        Unknown            1/1/1961    1/1/1962      1/1/1961     1/1/1962
Northern New Jersey (333): North Bergen County 1921-1969 (350)   Insurance Company of North America                        Unknown            1/1/1962    1/1/1963      1/1/1962     1/1/1963
Northern New Jersey (333): North Bergen County 1921-1969 (350)   Insurance Company of North America                        Unknown            1/1/1963    1/1/1964      1/1/1963     1/1/1964
Northern New Jersey (333): North Bergen County 1921-1969 (350)   Insurance Company of North America                        Unknown            1/1/1964    1/1/1965      1/1/1964     1/1/1965
Northern New Jersey (333): North Bergen County 1921-1969 (350)   Insurance Company of North America                        Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966
Northern New Jersey (333): North Bergen County 1921-1969 (350)   Insurance Company of North America                        Unknown            1/1/1966   3/23/1966      1/1/1966    3/23/1966
Northern New Jersey (333): North Bergen County 1921-1969 (350)   Insurance Company of North America                        SBL 4 53 81       3/23/1966   3/23/1967    3/23/1966     3/23/1967
Northern New Jersey (333): North Bergen County 1921-1969 (350)   Insurance Company of North America                        SBL 4 53 81       3/23/1967   3/23/1968    3/23/1967     3/23/1968
Northern New Jersey (333): North Bergen County 1921-1969 (350)   Insurance Company of North America                        SBL 4 53 81       3/23/1968   3/23/1969    3/23/1968     3/23/1969
Northern New Jersey (333): North Bergen County 1921-1969 (350)   Insurance Company of North America                        SBL 5 11 79       3/23/1969   3/23/1970    3/23/1969     3/23/1970
Northern New Jersey (333): North Bergen County 1921-1969 (350)   Insurance Company of North America                        SBL 5 11 79       3/23/1970   3/23/1971    3/23/1970     3/23/1971
Northern New Jersey (333): North Bergen County 1921-1969 (350)   Insurance Company of North America                        SBL 5 11 79       3/23/1971   3/23/1972    3/23/1971     3/23/1972
Northern New Jersey (333): Northern New Jersey 1999- (333)       Hartford Fire Insurance Company                           13 UUN CY4185      4/5/1999    4/5/2000      4/5/1999     4/5/2000
Northern New Jersey (333): Northern New Jersey 1999- (333)       Hartford Fire Insurance Company                           13 UUN CY4185      4/5/2000    4/5/2001      4/5/2000     4/5/2001
Northern New Jersey (333): Orange Mountain 1949-1976 (337)       Insurance Company of North America                        GLP-17-77-71      8/18/1967   8/18/1968    8/18/1967     8/18/1968
Northern New Jersey (333): Orange Mountain 1949-1976 (337)       Insurance Company of North America                        GLP-17-39-79      8/18/1968   8/18/1969    8/18/1968     8/18/1969
Northern New Jersey (333): Orange Mountain 1949-1976 (337)       Insurance Company of North America                        Unknown           8/18/1970   8/18/1971    8/18/1970     8/18/1971
Northern New Jersey (333): Orange Mountain 1949-1976 (337)       Insurance Company of North America                        Unknown           8/18/1971   8/18/1972    8/18/1971     8/18/1972
Northern New Jersey (333): Orange Mountain 1949-1976 (337)       Insurance Company of North America                        Unknown           8/18/1972   8/18/1973    8/18/1972     8/18/1973




                                                                                                    89
                                         Case 20-10343-LSS                    Doc 4107              Filed 05/16/21          Page 372 of 510



                                                                                                                                                                    Council       Council
            Current Council: Predecessor Council                                        Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                   Start Date1   End Date
Northern New Jersey (333): Orange Mountain 1949-1976 (337)     Insurance Company of North America                        Unknown           8/18/1973   8/18/1974    8/18/1973     8/18/1974
Northern New Jersey (333): Orange Mountain 1949-1976 (337)     Insurance Company of North America                        Unknown           8/18/1974    1/1/1975    8/18/1974      1/1/1975
Northern New Jersey (333): Orange Mountain 1949-1976 (337)     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Northern New Jersey (333): Orange Mountain 1949-1976 (337)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Orange Mountain 1949-1976 (337)     American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Passaic Valley 1973-1999 (353)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Northern New Jersey (333): Passaic Valley 1973-1999 (353)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Passaic Valley 1973-1999 (353)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 43        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Passaic Valley 1973-1999 (353)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Passaic Valley 1973-1999 (353)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern New Jersey (333): Passaic Valley 1973-1999 (353)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220194         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1946   6/14/1947    6/14/1946    6/14/1947
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1947   6/14/1948    6/14/1947    6/14/1948
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1948   6/14/1949    6/14/1948    6/14/1949
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1949   6/14/1950    6/14/1949    6/14/1950
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1950   6/14/1951    6/14/1950    6/14/1951
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1951   6/14/1952    6/14/1951    6/14/1952
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1952   6/14/1953    6/14/1952    6/14/1953
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1953   6/14/1954    6/14/1953    6/14/1954
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1954   6/14/1955    6/14/1954    6/14/1955
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1955   6/14/1956    6/14/1955    6/14/1956
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1956   6/14/1957    6/14/1956    6/14/1957
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1957   6/14/1958    6/14/1957    6/14/1958
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1958   6/14/1959    6/14/1958    6/14/1959
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1959   6/14/1960    6/14/1959    6/14/1960
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1960   6/14/1961    6/14/1960    6/14/1961
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1961   6/14/1962    6/14/1961    6/14/1962
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1962   6/14/1963    6/14/1962    6/14/1963
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1963   6/14/1964    6/14/1963    6/14/1964
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1964   6/14/1965    6/14/1964    6/14/1965
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        SBL 4 53 60       6/14/1965   6/14/1966    6/14/1965    6/14/1966
Northern New Jersey (333): Ridgewood and Glen Rock 1922-1997
(359)                                                          Insurance Company of North America                        Unknown           6/14/1965   6/14/1966    6/14/1965    6/14/1966




                                                                                                  90
                                             Case 20-10343-LSS                       Doc 4107              Filed 05/16/21          Page 373 of 510



                                                                                                                                                                           Council       Council
              Current Council: Predecessor Council                                             Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                          Start Date1   End Date
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 Insurance Company of North America                        SBL 4 53 60       6/14/1966   6/14/1967    6/14/1966    6/14/1967
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 Insurance Company of North America                        Unknown           6/14/1966   6/14/1967    6/14/1966    6/14/1967
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 Insurance Company of North America                        SBL 4 53 60       6/14/1967   6/14/1968    6/14/1967    6/14/1968
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 Insurance Company of North America                        SBL 50403         6/14/1968   6/14/1969    6/14/1968    6/14/1969
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 Insurance Company of North America                        SBL 50403         6/14/1969   6/14/1970    6/14/1969    6/14/1970
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 Insurance Company of North America                        SBL 50403         6/14/1970   6/14/1971    6/14/1970    6/14/1971
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 Insurance Company of North America                        SBL 5 15 57       6/14/1971   6/14/1972    6/14/1971    6/14/1972
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    12/1/1972     1/1/1973
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    12/1/1972     1/1/1973
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974     1/1/1973     1/1/1974
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974     1/1/1973     1/1/1974
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975     1/1/1974     1/1/1975
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975     1/1/1974     1/1/1975
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977     1/1/1976     1/1/1977
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 35        1/1/1976    1/1/1977     1/1/1976     1/1/1977
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1220186         1/1/1977    1/1/1978     1/1/1977     1/1/1978
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
Northern New Jersey (333): Ridgewood and Glen Rock        1922-1997
(359)                                                                 New Hampshire Insurance Company                           GLA 282471         3/1/1977    3/1/1978     3/1/1977     3/1/1978
Northern New Jersey (333): Robert Treat 1933-1976 (349)               Insurance Company of North America                        SBL 4 53 71       5/13/1965   5/13/1966    5/13/1965    5/13/1966
Northern New Jersey (333): Robert Treat 1933-1976 (349)               Insurance Company of North America                        SBL 4 53 71       5/13/1966   5/13/1967    5/13/1966    5/13/1967
Northern New Jersey (333): Robert Treat 1933-1976 (349)               Insurance Company of North America                        SBL 4 53 71       5/13/1967   5/13/1968    5/13/1967    5/13/1968
Northern New Jersey (333): Robert Treat 1933-1976 (349)               Insurance Company of North America                        SBL 4 69 44       5/13/1968   5/13/1969    5/13/1968    5/13/1969
Northern New Jersey (333): Robert Treat 1933-1976 (349)               Insurance Company of North America                        SBL 4 69 44       5/13/1969   5/13/1970    5/13/1969    5/13/1970
Northern New Jersey (333): Robert Treat 1933-1976 (349)               Insurance Company of North America                        SBL 4 69 44       5/13/1970   5/13/1971    5/13/1970    5/13/1971
Northern New Jersey (333): Robert Treat 1933-1976 (349)               Insurance Company of North America                        SBL 5 15 44       5/13/1971   5/13/1972    5/13/1971    5/13/1972
Northern New Jersey (333): Robert Treat 1933-1976 (349)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    5/13/1972     1/1/1973
Northern New Jersey (333): Robert Treat 1933-1976 (349)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    5/13/1972     1/1/1973
Northern New Jersey (333): Robert Treat 1933-1976 (349)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974     1/1/1973     1/1/1974
Northern New Jersey (333): Robert Treat 1933-1976 (349)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974     1/1/1973     1/1/1974




                                                                                                         91
                                             Case 20-10343-LSS           Doc 4107              Filed 05/16/21          Page 374 of 510



                                                                                                                                                               Council       Council
              Current Council: Predecessor Council                                 Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                              Start Date1   End Date
Northern New Jersey (333): Robert Treat 1933-1976 (349)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern New Jersey (333): Robert Treat 1933-1976 (349)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern New Jersey (333): Robert Treat 1933-1976 (349)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Northern New Jersey (333): Robert Treat 1933-1976 (349)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Robert Treat 1933-1976 (349)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Robert Treat 1933-1976 (349)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220182         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern New Jersey (333): Tamarack 1935-1986 (333)       Insurance Company of North America                        SBL 45388          6/1/1966    6/1/1967      6/1/1966     6/1/1967
Northern New Jersey (333): Tamarack 1935-1986 (333)       Insurance Company of North America                        SBL 45388          6/1/1967    6/1/1968      6/1/1967     6/1/1968
Northern New Jersey (333): Tamarack 1935-1986 (333)       Insurance Company of North America                        SBL 45388          6/1/1968    6/1/1969      6/1/1968     6/1/1969
Northern New Jersey (333): Tamarack 1935-1986 (333)       Insurance Company of North America                        SBL 5 11 86        6/1/1969    6/1/1970      6/1/1969     6/1/1970
Northern New Jersey (333): Tamarack 1935-1986 (333)       Insurance Company of North America                        SBL 5 11 86        6/1/1970    6/1/1971      6/1/1970     6/1/1971
Northern New Jersey (333): Tamarack 1935-1986 (333)       Insurance Company of North America                        SBL 5 11 86        6/1/1971    6/1/1972      6/1/1971     6/1/1972
Northern New Jersey (333): Tamarack 1935-1986 (333)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      6/1/1972     1/1/1973
Northern New Jersey (333): Tamarack 1935-1986 (333)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      6/1/1972     1/1/1973
Northern New Jersey (333): Tamarack 1935-1986 (333)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern New Jersey (333): Tamarack 1935-1986 (333)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern New Jersey (333): Tamarack 1935-1986 (333)       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern New Jersey (333): Tamarack 1935-1986 (333)       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern New Jersey (333): Tamarack 1935-1986 (333)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Northern New Jersey (333): Tamarack 1935-1986 (333)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Tamarack 1935-1986 (333)       New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Tamarack 1935-1986 (333)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Tamarack 1935-1986 (333)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 37        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern New Jersey (333): Tamarack 1935-1986 (333)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220188         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern New Jersey (333): Tamarack 1935-1986 (333)       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern New Jersey (333): Tamarack 1935-1986 (333)       New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern Star (250): Indianhead Council 1955-2005 (295)   St. Paul Fire and Marine Insurance Company                766JH0451          1/1/1961    1/1/1962      1/1/1961     1/1/1962
Northern Star (250): Indianhead Council 1955-2005 (295)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1962    1/1/1963      1/1/1962     1/1/1963
Northern Star (250): Indianhead Council 1955-2005 (295)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1963    1/1/1964      1/1/1963     1/1/1964
Northern Star (250): Indianhead Council 1955-2005 (295)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1964    1/1/1965      1/1/1964     1/1/1965
Northern Star (250): Indianhead Council 1955-2005 (295)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966
Northern Star (250): Indianhead Council 1955-2005 (295)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1966    1/1/1967      1/1/1966     1/1/1967
Northern Star (250): Indianhead Council 1955-2005 (295)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1967    1/1/1968      1/1/1967     1/1/1968
Northern Star (250): Indianhead Council 1955-2005 (295)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1968    1/1/1969      1/1/1968     1/1/1969
Northern Star (250): Indianhead Council 1955-2005 (295)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1969    1/1/1970      1/1/1969     1/1/1970
Northern Star (250): Indianhead Council 1955-2005 (295)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Northern Star (250): Indianhead Council 1955-2005 (295)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Northern Star (250): Indianhead Council 1955-2005 (295)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1972    1/1/1973      1/1/1972     1/1/1973
Northern Star (250): Indianhead Council 1955-2005 (295)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern Star (250): Indianhead Council 1955-2005 (295)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern Star (250): Indianhead Council 1955-2005 (295)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Northern Star (250): Indianhead Council 1955-2005 (295)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern Star (250): Indianhead Council 1955-2005 (295)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern Star (250): Indianhead Council 1955-2005 (295)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 04        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern Star (250): Indianhead Council 1955-2005 (295)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern Star (250): Indianhead Council 1955-2005 (295)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220154         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern Star (250): Viking 1951-2005 (289)               Insurance Company of North America                        Unknown            1/1/1957    1/1/1958      1/1/1957     1/1/1958
Northern Star (250): Viking 1951-2005 (289)               Insurance Company of North America                        Unknown            1/1/1958    1/1/1959      1/1/1958     1/1/1959
Northern Star (250): Viking 1951-2005 (289)               Insurance Company of North America                        Unknown            1/1/1959    1/1/1960      1/1/1959     1/1/1960
Northern Star (250): Viking 1951-2005 (289)               Insurance Company of North America                        Unknown            1/1/1960    1/1/1961      1/1/1960     1/1/1961
Northern Star (250): Viking 1951-2005 (289)               Insurance Company of North America                        Unknown            1/1/1961    7/1/1961      1/1/1961     7/1/1961
Northern Star (250): Viking 1951-2005 (289)               Insurance Company of North America                        XUA 1461           7/1/1961    9/1/1961      7/1/1961     9/1/1961




                                                                                             92
                                             Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 375 of 510



                                                                                                                                                             Council       Council
              Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                            Start Date1   End Date
Northern Star (250): Viking 1951-2005 (289)             Insurance Company of North America                        Unknown            9/1/1961    9/1/1962      9/1/1961     9/1/1962
Northern Star (250): Viking 1951-2005 (289)             Insurance Company of North America                        Unknown            9/1/1962    9/1/1963      9/1/1962     9/1/1963
Northern Star (250): Viking 1951-2005 (289)             Insurance Company of North America                        Unknown            9/1/1963    9/1/1964      9/1/1963     9/1/1964
Northern Star (250): Viking 1951-2005 (289)             Insurance Company of North America                        Unknown            9/1/1964    9/1/1965      9/1/1964     9/1/1965
Northern Star (250): Viking 1951-2005 (289)             Insurance Company of North America                        Unknown            9/1/1965    6/1/1966      9/1/1965     6/1/1966
Northern Star (250): Viking 1951-2005 (289)             Insurance Company of North America                        SBL-3-70-25       6/18/1966   6/18/1967    6/18/1966     6/18/1967
Northern Star (250): Viking 1951-2005 (289)             Insurance Company of North America                        SBL 4 46 20       6/18/1967   6/18/1968    6/18/1967     6/18/1968
Northern Star (250): Viking 1951-2005 (289)             Insurance Company of North America                        SBL 4 46 38       6/18/1968   6/18/1969    6/18/1968     6/18/1969
Northern Star (250): Viking 1951-2005 (289)             Insurance Company of North America                        SBL 4 46 48       6/18/1969   6/18/1970    6/18/1969     6/18/1970
Northern Star (250): Viking 1951-2005 (289)             Insurance Company of North America                        SBL 44669         6/18/1970   6/18/1971    6/18/1970     6/18/1971
Northern Star (250): Viking 1951-2005 (289)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    6/18/1972      1/1/1973
Northern Star (250): Viking 1951-2005 (289)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    6/18/1972      1/1/1973
Northern Star (250): Viking 1951-2005 (289)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern Star (250): Viking 1951-2005 (289)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northern Star (250): Viking 1951-2005 (289)             Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern Star (250): Viking 1951-2005 (289)             Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northern Star (250): Viking 1951-2005 (289)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Northern Star (250): Viking 1951-2005 (289)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern Star (250): Viking 1951-2005 (289)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 01        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern Star (250): Viking 1951-2005 (289)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northern Star (250): Viking 1951-2005 (289)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northern Star (250): Viking 1951-2005 (289)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220151         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northwest Georgia (100): Northwest Georgia (100)        Insurance Company of North America                        SBL 4 88 35       7/29/1970   7/29/1971    7/29/1970     7/29/1971
Northwest Georgia (100): Northwest Georgia (100)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Northwest Georgia (100): Northwest Georgia (100)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
Northwest Georgia (100): Northwest Georgia (100)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northwest Georgia (100): Northwest Georgia (100)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northwest Georgia (100): Northwest Georgia (100)        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northwest Georgia (100): Northwest Georgia (100)        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northwest Georgia (100): Northwest Georgia (100)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Northwest Georgia (100): Northwest Georgia (100)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 94        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northwest Georgia (100): Northwest Georgia (100)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northwest Georgia (100): Northwest Georgia (100)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northwest Georgia (100): Northwest Georgia (100)        Hartford Accident and Indemnity Company                   SMP 267512        1/21/1976    3/9/1976    1/21/1976      3/9/1976
Northwest Georgia (100): Northwest Georgia (100)        Hartford Accident and Indemnity Company                   SMP 267512         3/9/1976   1/21/1977      3/9/1976    1/21/1977
Northwest Georgia (100): Northwest Georgia (100)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1219942         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northwest Georgia (100): Northwest Georgia (100)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northwest Georgia (100): Northwest Georgia (100)        Hartford Accident and Indemnity Company                   SMP 267512        1/21/1977   1/21/1978    1/21/1977     1/21/1978
Northwest Texas (587): Northwest Texas (587)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northwest Texas (587): Northwest Texas (587)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Northwest Texas (587): Northwest Texas (587)            Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northwest Texas (587): Northwest Texas (587)            Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Northwest Texas (587): Northwest Texas (587)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Northwest Texas (587): Northwest Texas (587)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northwest Texas (587): Northwest Texas (587)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 92        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northwest Texas (587): Northwest Texas (587)            American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Northwest Texas (587): Northwest Texas (587)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1220223         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Northwest Texas (587): Northwest Texas (587)            American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Norwela (215): Norwela (215)                            Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Norwela (215): Norwela (215)                            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Norwela (215): Norwela (215)                            Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Norwela (215): Norwela (215)                            Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975




                                                                                           93
                                             Case 20-10343-LSS              Doc 4107              Filed 05/16/21          Page 376 of 510



                                                                                                                                                                     Council       Council
              Current Council: Predecessor Council                                    Carrier                           Policy Number      Start Date   End Date
                                                                                                                                                                    Start Date1   End Date
Norwela (215): Norwela (215)                                 Hartford Accident and Indemnity Company                   10CA43342E            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Norwela (215): Norwela (215)                                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 62           1/1/1976    1/1/1977      1/1/1976     1/1/1977
Norwela (215): Norwela (215)                                 American Re-Insurance Company                             M-1027493             1/1/1976    1/1/1977      1/1/1976     1/1/1977
Norwela (215): Norwela (215)                                 Hartford Accident and Indemnity Company                   10CA43349E            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Norwela (215): Norwela (215)                                 American Re-Insurance Company                             M-1027493             1/1/1977    1/1/1978      1/1/1977     1/1/1978
Norwela (215): Norwela (215)                                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1220110            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Occoneechee (421): Occoneechee (421)                         Continental Casualty Company                              SRD-354549            1/1/1956    1/1/1957      1/1/1956     1/1/1957
Occoneechee (421): Occoneechee (421)                         Hartford Accident and Indemnity Company                   10CA43303             1/1/1973    1/1/1974      1/1/1973     1/1/1974
Occoneechee (421): Occoneechee (421)                         Hartford Accident and Indemnity Company                   10HUA43302            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Occoneechee (421): Occoneechee (421)                         Hartford Accident and Indemnity Company                   10CA43329             1/1/1974    1/1/1975      1/1/1974     1/1/1975
Occoneechee (421): Occoneechee (421)                         Hartford Accident and Indemnity Company                   10HUA43331            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Occoneechee (421): Occoneechee (421)                         Hartford Accident and Indemnity Company                   10CA43342E            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Occoneechee (421): Occoneechee (421)                         National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 89           1/1/1976    1/1/1977      1/1/1976     1/1/1977
Occoneechee (421): Occoneechee (421)                         American Re-Insurance Company                             M-1027493             1/1/1976    1/1/1977      1/1/1976     1/1/1977
Occoneechee (421): Occoneechee (421)                         Hartford Accident and Indemnity Company                   10CA43349E            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Occoneechee (421): Occoneechee (421)                         American Re-Insurance Company                             M-1027493             1/1/1977    1/1/1978      1/1/1977     1/1/1978
Occoneechee (421): Occoneechee (421)                         National Union Fire Insurance Company of Pittsburgh, PA   BE 1220043            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Ohio River Valley (619): Fort Steuben Area 1929-1991 (459)   Hartford Accident and Indemnity Company                   10CA43303             1/1/1973    1/1/1974      1/1/1973     1/1/1974
Ohio River Valley (619): Fort Steuben Area 1929-1991 (459)   Hartford Accident and Indemnity Company                   10HUA43302            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Ohio River Valley (619): Fort Steuben Area 1929-1991 (459)   Hartford Accident and Indemnity Company                   10CA43329             1/1/1974    1/1/1975      1/1/1974     1/1/1975
Ohio River Valley (619): Fort Steuben Area 1929-1991 (459)   Hartford Accident and Indemnity Company                   10HUA43331            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Ohio River Valley (619): Fort Steuben Area 1929-1991 (459)   Hartford Accident and Indemnity Company                   10CA43342E            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Ohio River Valley (619): Fort Steuben Area 1929-1991 (459)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 12           1/1/1976    1/1/1977      1/1/1976     1/1/1977
Ohio River Valley (619): Fort Steuben Area 1929-1991 (459)   American Re-Insurance Company                             M-1027493             1/1/1976    1/1/1977      1/1/1976     1/1/1977
Ohio River Valley (619): Fort Steuben Area 1929-1991 (459)   Hartford Accident and Indemnity Company                   10CA43349E            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Ohio River Valley (619): Fort Steuben Area 1929-1991 (459)   American Re-Insurance Company                             M-1027493             1/1/1977    1/1/1978      1/1/1977     1/1/1978
Ohio River Valley (619): Fort Steuben Area 1929-1991 (459)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220065            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Ohio River Valley (619): Fort Steuben Area 1929-1991 (459)   Insurance Company of North America                        AGP D0 05 09 68 1    4/19/1977    1/9/1978    4/19/1977      1/9/1978
Ohio River Valley (619): National Trail 1966-1991 (619)      Insurance Company of North America                        SBL 43230            6/15/1967   6/15/1968    6/15/1967     6/15/1968
Ohio River Valley (619): National Trail 1966-1991 (619)      Insurance Company of North America                        SBL 43259            6/15/1968   6/15/1969    6/15/1968     6/15/1969
Ohio River Valley (619): National Trail 1966-1991 (619)      Insurance Company of North America                        SBL 43259            6/15/1969   6/15/1970    6/15/1969     6/15/1970
Ohio River Valley (619): National Trail 1966-1991 (619)      Insurance Company of North America                        SBL 43259            6/15/1970   6/15/1971    6/15/1970     6/15/1971
Ohio River Valley (619): National Trail 1966-1991 (619)      Insurance Company of North America                        SBL 43259            6/15/1971   6/15/1972    6/15/1971     6/15/1972
Ohio River Valley (619): National Trail 1966-1991 (619)      Hartford Accident and Indemnity Company                   10HUA43302            1/1/1972    1/1/1973    6/16/1972      1/1/1973
Ohio River Valley (619): National Trail 1966-1991 (619)      Hartford Accident and Indemnity Company                   10CA43303             1/1/1972    1/1/1973    6/16/1972      1/1/1973
Ohio River Valley (619): National Trail 1966-1991 (619)      Hartford Accident and Indemnity Company                   10HUA43302            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Ohio River Valley (619): National Trail 1966-1991 (619)      Hartford Accident and Indemnity Company                   10CA43303             1/1/1973    1/1/1974      1/1/1973     1/1/1974
Ohio River Valley (619): National Trail 1966-1991 (619)      Hartford Accident and Indemnity Company                   10CA43329             1/1/1974    1/1/1975      1/1/1974     1/1/1975
Ohio River Valley (619): National Trail 1966-1991 (619)      Hartford Accident and Indemnity Company                   10HUA43331            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Ohio River Valley (619): National Trail 1966-1991 (619)      Hartford Accident and Indemnity Company                   10CA43342E            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Ohio River Valley (619): National Trail 1966-1991 (619)      New Hampshire Insurance Company                           Unknown               1/1/1976    1/1/1977      1/1/1976     1/1/1977
Ohio River Valley (619): National Trail 1966-1991 (619)      Hartford Accident and Indemnity Company                   10CA43349E            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Ohio River Valley (619): National Trail 1966-1991 (619)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 40           1/1/1976    1/1/1977      1/1/1976     1/1/1977
Ohio River Valley (619): National Trail 1966-1991 (619)      American Re-Insurance Company                             M-1027493             1/1/1976    1/1/1977      1/1/1976     1/1/1977
Ohio River Valley (619): National Trail 1966-1991 (619)      New Hampshire Insurance Company                           Unknown               1/1/1977    1/1/1978      1/1/1977     1/1/1978
Ohio River Valley (619): National Trail 1966-1991 (619)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220256            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Ohio River Valley (619): National Trail 1966-1991 (619)      American Re-Insurance Company                             M-1027493             1/1/1977    1/1/1978      1/1/1977     1/1/1978
Old Hickory (427): Old Hickory (427)                         Hartford Accident and Indemnity Company                   Unknown               1/1/1959    1/1/1960      1/1/1959     1/1/1960
Old Hickory (427): Old Hickory (427)                         Hartford Accident and Indemnity Company                   Unknown               1/1/1960    1/1/1961      1/1/1960     1/1/1961
Old Hickory (427): Old Hickory (427)                         Hartford Accident and Indemnity Company                   Unknown               1/1/1961    1/1/1962      1/1/1961     1/1/1962
Old Hickory (427): Old Hickory (427)                         Hartford Accident and Indemnity Company                   Unknown               1/1/1962    1/1/1963      1/1/1962     1/1/1963
Old Hickory (427): Old Hickory (427)                         Hartford Accident and Indemnity Company                   Unknown               1/1/1963    1/1/1964      1/1/1963     1/1/1964




                                                                                                94
                                             Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 377 of 510



                                                                                                                                                             Council       Council
              Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                            Start Date1   End Date
Old Hickory (427): Old Hickory (427)                    Hartford Accident and Indemnity Company                   Unknown            1/1/1964    1/1/1965      1/1/1964     1/1/1965
Old Hickory (427): Old Hickory (427)                    Hartford Accident and Indemnity Company                   Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966
Old Hickory (427): Old Hickory (427)                    Hartford Accident and Indemnity Company                   Unknown            1/1/1966    1/1/1967      1/1/1966     1/1/1967
Old Hickory (427): Old Hickory (427)                    Insurance Company of North America                        7 04 34            1/1/1967    1/1/1968      1/1/1967     1/1/1968
Old Hickory (427): Old Hickory (427)                    Insurance Company of North America                        Unknown            1/1/1968    1/1/1969      1/1/1968     1/1/1969
Old Hickory (427): Old Hickory (427)                    Insurance Company of North America                        Unknown            1/1/1969   2/28/1969      1/1/1969    2/28/1969
Old Hickory (427): Old Hickory (427)                    Insurance Company of North America                        SBL 51025         2/28/1969   2/28/1970    2/28/1969     2/28/1970
Old Hickory (427): Old Hickory (427)                    Insurance Company of North America                        SBL 52588         2/28/1970   2/28/1971    2/28/1970     2/28/1971
Old Hickory (427): Old Hickory (427)                    Insurance Company of North America                        SBL 53595         2/28/1971   2/28/1972    2/28/1971     2/28/1972
Old Hickory (427): Old Hickory (427)                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      3/1/1972     1/1/1973
Old Hickory (427): Old Hickory (427)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      3/1/1972     1/1/1973
Old Hickory (427): Old Hickory (427)                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Old Hickory (427): Old Hickory (427)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Old Hickory (427): Old Hickory (427)                    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Old Hickory (427): Old Hickory (427)                    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Old Hickory (427): Old Hickory (427)                    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Old Hickory (427): Old Hickory (427)                    National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 92        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Old Hickory (427): Old Hickory (427)                    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Old Hickory (427): Old Hickory (427)                    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Old Hickory (427): Old Hickory (427)                    New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Old Hickory (427): Old Hickory (427)                    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Old Hickory (427): Old Hickory (427)                    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220045         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Old North State (070): Cherokee 1923-1994 (417)         Insurance Company of North America                        SBL 50252          6/9/1968    6/9/1969      6/9/1968     6/9/1969
Old North State (070): Cherokee 1923-1994 (417)         Insurance Company of North America                        SBL 51056          6/9/1969    6/9/1970      6/9/1969     6/9/1970
Old North State (070): Cherokee 1923-1994 (417)         Insurance Company of North America                        SBL 5 26 52        6/9/1970    6/9/1971      6/9/1970     6/9/1971
Old North State (070): Cherokee 1923-1994 (417)         Insurance Company of North America                        Unknown            6/9/1971    6/9/1972      6/9/1971     6/9/1972
Old North State (070): Cherokee 1923-1994 (417)         Insurance Company of North America                        Unknown            6/9/1972    6/9/1973      6/9/1972     6/9/1973
Old North State (070): Cherokee 1923-1994 (417)         Insurance Company of North America                        Unknown            6/9/1973    1/1/1974      6/9/1973     1/1/1974
Old North State (070): Cherokee 1923-1994 (417)         United States Fidelity and Guaranty Company               Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Old North State (070): Cherokee 1923-1994 (417)         United States Fidelity and Guaranty Company               Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Old North State (070): Cherokee 1923-1994 (417)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Old North State (070): Cherokee 1923-1994 (417)         United States Fidelity and Guaranty Company               Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Old North State (070): Cherokee 1923-1994 (417)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Old North State (070): Cherokee 1923-1994 (417)         New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Old North State (070): Cherokee 1923-1994 (417)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 83        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Old North State (070): Cherokee 1923-1994 (417)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Old North State (070): Cherokee 1923-1994 (417)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Old North State (070): Cherokee 1923-1994 (417)         New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Old North State (070): Cherokee 1923-1994 (417)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1220036         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Old North State (070): General Greene 1947-1992 (418)   Insurance Company of North America                        SBL 5 10 55       4/24/1969   4/24/1970    4/24/1969     4/24/1970
Old North State (070): General Greene 1947-1992 (418)   Insurance Company of North America                        SBL 52627         4/24/1970   4/24/1971    4/24/1970     4/24/1971
Old North State (070): General Greene 1947-1992 (418)   Insurance Company of North America                        SBL 53619         4/21/1971   4/21/1972    4/21/1971     4/21/1972
Old North State (070): General Greene 1947-1992 (418)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Old North State (070): General Greene 1947-1992 (418)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Old North State (070): General Greene 1947-1992 (418)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 87        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Old North State (070): General Greene 1947-1992 (418)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Old North State (070): General Greene 1947-1992 (418)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Old North State (070): General Greene 1947-1992 (418)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220040         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Old North State (070): Uwharrie 1923-1992 (419)         Insurance Company of North America                        SBL 5 11 92       5/29/1969   5/29/1970    5/29/1969     5/29/1970
Old North State (070): Uwharrie 1923-1992 (419)         Insurance Company of North America                        SBL 5 11 92       5/29/1970   5/29/1971    5/29/1970     5/29/1971
Old North State (070): Uwharrie 1923-1992 (419)         Insurance Company of North America                        SBL 5 11 92       5/29/1971   5/29/1972    5/29/1971     5/29/1972
Old North State (070): Uwharrie 1923-1992 (419)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    5/29/1972      1/1/1973




                                                                                           95
                                           Case 20-10343-LSS             Doc 4107              Filed 05/16/21          Page 378 of 510



                                                                                                                                                               Council       Council
             Current Council: Predecessor Council                                  Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                              Start Date1   End Date
Old North State (070): Uwharrie 1923-1992 (419)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    5/29/1972      1/1/1973
Old North State (070): Uwharrie 1923-1992 (419)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Old North State (070): Uwharrie 1923-1992 (419)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Old North State (070): Uwharrie 1923-1992 (419)           Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Old North State (070): Uwharrie 1923-1992 (419)           Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Old North State (070): Uwharrie 1923-1992 (419)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Old North State (070): Uwharrie 1923-1992 (419)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Old North State (070): Uwharrie 1923-1992 (419)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 88        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Old North State (070): Uwharrie 1923-1992 (419)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Old North State (070): Uwharrie 1923-1992 (419)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220041         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Old North State (070): Uwharrie 1923-1992 (419)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Orange County (039): North Orange 1965-1972 (037)         Insurance Company of North America                        SBL 4 59 03       12/1/1968   12/1/1969    12/1/1968     12/1/1969
Orange County (039): North Orange 1965-1972 (037)         Insurance Company of North America                        SBL 4 59 03       12/1/1969   12/1/1970    12/1/1969     12/1/1970
Orange County (039): North Orange 1965-1972 (037)         Insurance Company of North America                        SBL 4 59 03       12/1/1970   12/1/1971    12/1/1970     12/1/1971
Orange County (039): North Orange 1965-1972 (037)         New Hampshire Insurance Company                           GLA 424946         1/1/1972   8/15/1972      1/1/1972    8/15/1972
Orange County (039): Orange County 1972- (039)            New Hampshire Insurance Company                           837484            8/15/1972    1/1/1973    8/15/1972      1/1/1973
Orange County (039): Orange County 1972- (039)            New Hampshire Insurance Company                           Unknown            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Orange County (039): Orange County 1972- (039)            New Hampshire Insurance Company                           Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Orange County (039): Orange County 1972- (039)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Orange County (039): Orange County 1972- (039)            New Hampshire Insurance Company                           Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Orange County (039): Orange County 1972- (039)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 54        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Orange County (039): Orange County 1972- (039)            New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Orange County (039): Orange County 1972- (039)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Orange County (039): Orange County 1972- (039)            American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Orange County (039): Orange County 1972- (039)            New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Orange County (039): Orange County 1972- (039)            American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Orange County (039): Orange County 1972- (039)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1219902         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Orange County (039): Orange Empire Area 1944-1972 (039)   New Hampshire Insurance Company                           Unknown            1/1/1969    1/1/1970      1/1/1969     1/1/1970
Orange County (039): Orange Empire Area 1944-1972 (039)   Pacific Insurance Company                                 Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Oregon Trail (697): Oregon Trail (697)                    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Oregon Trail (697): Oregon Trail (697)                    National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 26        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Oregon Trail (697): Oregon Trail (697)                    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Oregon Trail (697): Oregon Trail (697)                    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Oregon Trail (697): Oregon Trail (697)                    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Oregon Trail (697): Oregon Trail (697)                    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220081         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Overland Trails (322): Overland Trails 1993- (322)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 18        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Overland Trails (322): Overland Trails 1993- (322)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220169         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Overland Trails (322): Tri-Trails 1954-1993 (323)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Overland Trails (322): Tri-Trails 1954-1993 (323)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Overland Trails (322): Tri-Trails 1954-1993 (323)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Overland Trails (322): Tri-Trails 1954-1993 (323)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 20        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Overland Trails (322): Tri-Trails 1954-1993 (323)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Overland Trails (322): Tri-Trails 1954-1993 (323)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1220172         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Ozark Trails (306): Mo-Kan Area 1929-1994 (306)           Insurance Company of North America                        SBL 51587         6/15/1971   6/15/1972    6/15/1971     6/15/1972
Ozark Trails (306): Mo-Kan Area 1929-1994 (306)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    6/15/1972      1/1/1973
Ozark Trails (306): Mo-Kan Area 1929-1994 (306)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    6/15/1972      1/1/1973
Ozark Trails (306): Mo-Kan Area 1929-1994 (306)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Ozark Trails (306): Mo-Kan Area 1929-1994 (306)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Ozark Trails (306): Mo-Kan Area 1929-1994 (306)           Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Ozark Trails (306): Mo-Kan Area 1929-1994 (306)           Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Ozark Trails (306): Mo-Kan Area 1929-1994 (306)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Ozark Trails (306): Mo-Kan Area 1929-1994 (306)           New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977




                                                                                             96
                                             Case 20-10343-LSS            Doc 4107              Filed 05/16/21          Page 379 of 510



                                                                                                                                                                Council       Council
              Current Council: Predecessor Council                                  Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                               Start Date1   End Date
Ozark Trails (306): Mo-Kan Area 1929-1994 (306)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 13        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Ozark Trails (306): Mo-Kan Area 1929-1994 (306)            American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Ozark Trails (306): Mo-Kan Area 1929-1994 (306)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Ozark Trails (306): Mo-Kan Area 1929-1994 (306)            American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Ozark Trails (306): Mo-Kan Area 1929-1994 (306)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1220163         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Ozark Trails (306): Mo-Kan Area 1929-1994 (306)            New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Ozark Trails (306): Ozarks 1966-1994 (308)                 Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      5/1/1972     1/1/1973
Ozark Trails (306): Ozarks 1966-1994 (308)                 Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      5/1/1972     1/1/1973
Ozark Trails (306): Ozarks 1966-1994 (308)                 Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Ozark Trails (306): Ozarks 1966-1994 (308)                 Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Ozark Trails (306): Ozarks 1966-1994 (308)                 Great American Insurance Company                          Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Ozark Trails (306): Ozarks 1966-1994 (308)                 Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Ozark Trails (306): Ozarks 1966-1994 (308)                 Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Ozark Trails (306): Ozarks 1966-1994 (308)                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Ozark Trails (306): Ozarks 1966-1994 (308)                 Great American Insurance Company                          Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Ozark Trails (306): Ozarks 1966-1994 (308)                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 16        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Ozark Trails (306): Ozarks 1966-1994 (308)                 American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Ozark Trails (306): Ozarks 1966-1994 (308)                 Great American Insurance Company                          Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Ozark Trails (306): Ozarks 1966-1994 (308)                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Ozark Trails (306): Ozarks 1966-1994 (308)                 American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Ozark Trails (306): Ozarks 1966-1994 (308)                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1220167         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pacific Harbors (612): Mount Rainier 1948-1993 (612)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Pacific Harbors (612): Mount Rainier 1948-1993 (612)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Harbors (612): Mount Rainier 1948-1993 (612)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Harbors (612): Mount Rainier 1948-1993 (612)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 26        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Harbors (612): Mount Rainier 1948-1993 (612)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220245         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pacific Harbors (612): Mount Rainier 1948-1993 (612)       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       Insurance Company of North America                        SBL 50443         2/16/1969   2/16/1970    2/16/1969     2/16/1970
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       Insurance Company of North America                        SBL 50443         2/16/1970   2/16/1971    2/16/1970     2/16/1971
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       Insurance Company of North America                        SBL 50443         2/16/1971   2/16/1972    2/16/1971     2/16/1972
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    2/16/1972      1/1/1973
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 23        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220242         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
                                                                                                                     650-186E164-7-
Pacific Harbors (612): Tumwater Area 1934-1993 (737)       Charter Oak Fire Insurance Company                        COF-77            6/12/1977   6/12/1978    6/12/1977    6/12/1978
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   Insurance Company of North America                        SBL 51197         10/1/1969   10/1/1970    10/1/1969    10/1/1970
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   Insurance Company of North America                        SBL 51197         10/1/1970   10/1/1971    10/1/1970    10/1/1971
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   Insurance Company of North America                        SBL 51197         10/1/1971   10/1/1972    10/1/1971    10/1/1972
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    10/1/1972     1/1/1973
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973     1/1/1972     1/1/1973
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974     1/1/1973     1/1/1974
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974     1/1/1973     1/1/1974
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975     1/1/1974     1/1/1975




                                                                                              97
                                             Case 20-10343-LSS            Doc 4107              Filed 05/16/21          Page 380 of 510



                                                                                                                                                                Council       Council
              Current Council: Predecessor Council                                  Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                               Start Date1   End Date
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 22        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pacific Harbors (612): Twin Harbors Area 1930-1993 (607)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220241         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pacific Skyline (031): San Mateo County 1932-1994 (020)    Insurance Company of North America                        SBL 5 04 42       1/19/1969   1/19/1970    1/19/1969     1/19/1970
Pacific Skyline (031): San Mateo County 1932-1994 (020)    Insurance Company of North America                        SBL 5 04 42       1/19/1970   1/19/1971    1/19/1970     1/19/1971
Pacific Skyline (031): San Mateo County 1932-1994 (020)    Insurance Company of North America                        SBL 5 04 42       1/19/1971   1/19/1972    1/19/1971     1/19/1972
Pacific Skyline (031): San Mateo County 1932-1994 (020)    Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    1/19/1972      1/1/1973
Pacific Skyline (031): San Mateo County 1932-1994 (020)    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    1/19/1972      1/1/1973
Pacific Skyline (031): San Mateo County 1932-1994 (020)    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Pacific Skyline (031): San Mateo County 1932-1994 (020)    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Pacific Skyline (031): San Mateo County 1932-1994 (020)    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Pacific Skyline (031): San Mateo County 1932-1994 (020)    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Pacific Skyline (031): San Mateo County 1932-1994 (020)    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Pacific Skyline (031): San Mateo County 1932-1994 (020)    New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Skyline (031): San Mateo County 1932-1994 (020)    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Skyline (031): San Mateo County 1932-1994 (020)    National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 52        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Skyline (031): San Mateo County 1932-1994 (020)    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Skyline (031): San Mateo County 1932-1994 (020)    New Hampshire Insurance Company                           GLA 282420         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pacific Skyline (031): San Mateo County 1932-1994 (020)    National Union Fire Insurance Company of Pittsburgh, PA   BE 1219900         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pacific Skyline (031): San Mateo County 1932-1994 (020)    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pacific Skyline (031): San Mateo County 1932-1994 (020)    New Hampshire Insurance Company                           GLA 282421         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Insurance Company of North America                        SBL 48595         2/18/1965   2/18/1966    2/18/1965     2/18/1966
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Insurance Company of North America                        SBL 48595         2/18/1966   2/18/1967    2/18/1966     2/18/1967
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Insurance Company of North America                        SBL 48595         2/18/1967   2/18/1968    2/18/1967     2/18/1968
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Insurance Company of North America                        SBL 46904         2/18/1968   2/18/1969    2/18/1968     2/18/1969
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Insurance Company of North America                        SBL 46904         2/18/1969   2/18/1970    2/18/1969     2/18/1970
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Insurance Company of North America                        SBL 46904         2/18/1970   2/18/1971    2/18/1970     2/18/1971
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Insurance Company of North America                        SBL 51509         2/18/1971   2/18/1972    2/18/1971     2/18/1972
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    2/18/1972      1/1/1973
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    2/18/1972      1/1/1973
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Skyline (031): Stanford Area 1940-1994 (031)       New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Skyline (031): Stanford Area 1940-1994 (031)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Skyline (031): Stanford Area 1940-1994 (031)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 42        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pacific Skyline (031): Stanford Area 1940-1994 (031)       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pacific Skyline (031): Stanford Area 1940-1994 (031)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1219890         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pacific Skyline (031): Stanford Area 1940-1994 (031)       Insurance Company of North America                        GAL 34 32 31       2/4/1977    1/1/1978      2/4/1977     1/1/1978
Palmetto (549): Palmetto (549)                             Insurance Company of North America                        SBL 50254          7/1/1968    7/1/1969      7/1/1968     7/1/1969
Palmetto (549): Palmetto (549)                             Insurance Company of North America                        SBL 51087          7/1/1969    7/1/1970      7/1/1969     7/1/1970
Palmetto (549): Palmetto (549)                             Insurance Company of North America                        SBL 52670          7/1/1970    7/1/1971      7/1/1970     7/1/1971




                                                                                              98
                                            Case 20-10343-LSS                   Doc 4107              Filed 05/16/21          Page 381 of 510



                                                                                                                                                                      Council       Council
             Current Council: Predecessor Council                                         Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                     Start Date1   End Date
Palmetto (549): Palmetto (549)                                   Insurance Company of North America                        SBL 53661          7/1/1971    7/1/1972      7/1/1971     7/1/1972
Palmetto (549): Palmetto (549)                                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      7/1/1972     1/1/1973
Palmetto (549): Palmetto (549)                                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      7/1/1972     1/1/1973
Palmetto (549): Palmetto (549)                                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Palmetto (549): Palmetto (549)                                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Palmetto (549): Palmetto (549)                                   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Palmetto (549): Palmetto (549)                                   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Palmetto (549): Palmetto (549)                                   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Palmetto (549): Palmetto (549)                                   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Palmetto (549): Palmetto (549)                                   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 60        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Palmetto (549): Palmetto (549)                                   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Palmetto (549): Palmetto (549)                                   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220282         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Palmetto (549): Palmetto (549)                                   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pathway to Adventure (456): Calumet 1965-2016 (152)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Pathway to Adventure (456): Calumet 1965-2016 (152)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): Calumet 1965-2016 (152)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 34        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): Calumet 1965-2016 (152)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): Calumet 1965-2016 (152)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pathway to Adventure (456): Calumet 1965-2016 (152)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1219980         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         Insurance Company of North America                        SBL-2-50-05        1/1/1966    1/1/1967      1/1/1966     1/1/1967
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         Insurance Company of North America                        SBL-2-50-63        1/1/1967    1/1/1968      1/1/1967     1/1/1968
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         Insurance Company of North America                        SBL-2-51-31        1/1/1968    1/1/1969      1/1/1968     1/1/1969
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         Insurance Company of North America                        SBL 25162          1/1/1969    1/1/1970      1/1/1969     1/1/1970
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         Insurance Company of North America                        SBL 51835          1/1/1970    1/1/1971      1/1/1970     1/1/1971
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         Insurance Company of North America                        SBL 5 18 50        1/1/1971    1/1/1972      1/1/1971     1/1/1972
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         Insurance Company of North America                        Unknown            1/1/1972    1/1/1973      1/1/1972     1/1/1973
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 11        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1219958         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pathway to Adventure (456): Chicago Area 1930-2016 (118)         Illinois Employers Insurance of Wausau                    77-GA 14332       9/12/1977   9/12/1978    9/12/1977     9/12/1978
Pathway to Adventure (456): Northwest Suburban 1926-2016 (751)   Insurance Company of North America                        SBL 52763         5/13/1971   5/13/1972    5/13/1971     5/13/1972
Pathway to Adventure (456): Northwest Suburban 1926-2016 (751)   Insurance Company of North America                        Unknown           5/13/1971   5/13/1972    5/13/1971     5/13/1972
Pathway to Adventure (456): Northwest Suburban 1926-2016 (751)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    5/13/1972      1/1/1973
Pathway to Adventure (456): Northwest Suburban 1926-2016 (751)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    5/13/1972      1/1/1973
Pathway to Adventure (456): Northwest Suburban 1926-2016 (751)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Pathway to Adventure (456): Northwest Suburban 1926-2016 (751)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Pathway to Adventure (456): Northwest Suburban 1926-2016 (751)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Pathway to Adventure (456): Northwest Suburban 1926-2016 (751)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Pathway to Adventure (456): Northwest Suburban 1926-2016 (751)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Pathway to Adventure (456): Northwest Suburban 1926-2016 (751)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): Northwest Suburban 1926-2016 (751)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): Northwest Suburban 1926-2016 (751)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 08        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): Northwest Suburban 1926-2016 (751)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pathway to Adventure (456): Northwest Suburban 1926-2016 (751)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219955         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pathway to Adventure (456): Pathway to Adventure (456)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Pathway to Adventure (456): Pathway to Adventure (456)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): Pathway to Adventure (456)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977




                                                                                                    99
                                            Case 20-10343-LSS                    Doc 4107              Filed 05/16/21          Page 382 of 510



                                                                                                                                                                       Council       Council
             Current Council: Predecessor Council                                          Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                      Start Date1   End Date
Pathway to Adventure (456): Pathway to Adventure (456)            American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   Insurance Company of North America                        SBL-2-49-60        4/2/1965    4/2/1966      4/2/1965     4/2/1966
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   Insurance Company of North America                        SBL 2 50 73        4/2/1966    4/2/1967      4/2/1966     4/2/1967
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   Insurance Company of North America                        SBL 2 50 73        4/2/1967    4/2/1968      4/2/1967     4/2/1968
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   Insurance Company of North America                        SBL 25148          4/2/1968    4/2/1969      4/2/1968     4/2/1969
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   Insurance Company of North America                        SBL 51801          4/2/1969    4/2/1970      4/2/1969     4/2/1970
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   Insurance Company of North America                        SBL 51825          4/2/1970    4/2/1971      4/2/1970     4/2/1971
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   Insurance Company of North America                        SBL 51856          4/2/1971    4/2/1972      4/2/1971     4/2/1972
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      4/2/1972     1/1/1973
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      4/2/1972     1/1/1973
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 21        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219967         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pathway to Adventure (456): Thatcher Woods Area 1941-1993 (136)   New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Insurance Company of North America                        SBL 45369         10/1/1965   10/1/1966    10/1/1965     10/1/1966
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Insurance Company of North America                        SBL 45369         10/1/1966   10/1/1967    10/1/1966     10/1/1967
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Insurance Company of North America                        SBL 45369         10/1/1967   10/1/1968    10/1/1967     10/1/1968
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Insurance Company of North America                        SBL 50419         10/1/1968   10/1/1969    10/1/1968     10/1/1969
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Insurance Company of North America                        SBL 50419         10/1/1969   10/1/1970    10/1/1969     10/1/1970
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Insurance Company of North America                        SBL 50419         10/1/1970   10/1/1971    10/1/1970     10/1/1971
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971    5/1/1972      5/1/1971     5/1/1972
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Hartford Accident and Indemnity Company                   10CA43315         9/21/1971    1/1/1972    9/21/1971      1/1/1972
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Federal Insurance Company                                 Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Federal Insurance Company                                 Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Pathway to Adventure (456): West Suburban 1918-1993 (147)         New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): West Suburban 1918-1993 (147)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): West Suburban 1918-1993 (147)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 19        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): West Suburban 1918-1993 (147)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pathway to Adventure (456): West Suburban 1918-1993 (147)         New Hampshire Insurance Company                           SLP275526CN137     1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pathway to Adventure (456): West Suburban 1918-1993 (147)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1219965         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pathway to Adventure (456): West Suburban 1918-1993 (147)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Patriots' Path (358): Morris-Sussex 1936-1999 (343)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Patriots' Path (358): Morris-Sussex 1936-1999 (343)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Patriots' Path (358): Morris-Sussex 1936-1999 (343)               Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Patriots' Path (358): Morris-Sussex 1936-1999 (343)               Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Patriots' Path (358): Morris-Sussex 1936-1999 (343)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Patriots' Path (358): Morris-Sussex 1936-1999 (343)               Camden Fire Insurance Association                         SMP 419016         2/1/1975    2/1/1976      2/1/1975     2/1/1976
Patriots' Path (358): Morris-Sussex 1936-1999 (343)               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Patriots' Path (358): Morris-Sussex 1936-1999 (343)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977




                                                                                                  100
                                              Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 383 of 510



                                                                                                                                                              Council       Council
              Current Council: Predecessor Council                                Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Patriots' Path (358): Morris-Sussex 1936-1999 (343)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 27        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Patriots' Path (358): Morris-Sussex 1936-1999 (343)      Camden Fire Insurance Association                         SMP 419016         2/1/1976    2/1/1977      2/1/1976     2/1/1977
Patriots' Path (358): Morris-Sussex 1936-1999 (343)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220179         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Patriots' Path (358): Morris-Sussex 1936-1999 (343)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Patriots' Path (358): Morris-Sussex 1936-1999 (343)      Camden Fire Insurance Association                         SMP 419016         2/1/1977    2/1/1978      2/1/1977     2/1/1978
Patriots' Path (358): Union 1928-1980 (338)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    6/15/1972      1/1/1973
Patriots' Path (358): Union 1928-1980 (338)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    6/15/1972      1/1/1973
Patriots' Path (358): Union 1928-1980 (338)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Patriots' Path (358): Union 1928-1980 (338)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Patriots' Path (358): Union 1928-1980 (338)              Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Patriots' Path (358): Union 1928-1980 (338)              Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Patriots' Path (358): Union 1928-1980 (338)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Patriots' Path (358): Union 1928-1980 (338)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Patriots' Path (358): Union 1928-1980 (338)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Patriots' Path (358): Union 1928-1980 (338)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 29        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Patriots' Path (358): Union 1928-1980 (338)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1220181         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Patriots' Path (358): Union 1928-1980 (338)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        2115              1/27/1945   1/27/1946    1/27/1945     1/27/1946
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        2115              1/27/1946   1/27/1947    1/27/1946     1/27/1947
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        2115              1/27/1947   1/27/1948    1/27/1947     1/27/1948
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1948   1/27/1949    1/27/1948     1/27/1949
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1949   1/27/1950    1/27/1949     1/27/1950
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1950   1/27/1951    1/27/1950     1/27/1951
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1951   1/27/1952    1/27/1951     1/27/1952
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1952   1/27/1953    1/27/1952     1/27/1953
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1953   1/27/1954    1/27/1953     1/27/1954
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1954   1/27/1955    1/27/1954     1/27/1955
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1955   1/27/1956    1/27/1955     1/27/1956
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1956   1/27/1957    1/27/1956     1/27/1957
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1957   1/27/1958    1/27/1957     1/27/1958
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1958   1/27/1959    1/27/1958     1/27/1959
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1959   1/27/1960    1/27/1959     1/27/1960
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1960   1/27/1961    1/27/1960     1/27/1961
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1961   1/27/1962    1/27/1961     1/27/1962
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1962   1/27/1963    1/27/1962     1/27/1963
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1963   1/27/1964    1/27/1963     1/27/1964
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1964   1/27/1965    1/27/1964     1/27/1965
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1965   1/27/1966    1/27/1965     1/27/1966
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1966   1/27/1967    1/27/1966     1/27/1967
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1967   1/27/1968    1/27/1967     1/27/1968
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1968   1/27/1969    1/27/1968     1/27/1969
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1969   1/27/1970    1/27/1969     1/27/1970
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        Unknown           1/27/1970   3/20/1970    1/27/1970     3/20/1970
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        GAL-16124         3/20/1970   3/20/1971    3/20/1970     3/20/1971
Patriots' Path (358): Watchung Area 1926-1999 (358)      Insurance Company of North America                        SBL 21690         5/27/1971   5/27/1972    5/27/1971     5/27/1972
Patriots' Path (358): Watchung Area 1926-1999 (358)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    5/27/1972      1/1/1973
Patriots' Path (358): Watchung Area 1926-1999 (358)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    5/27/1972      1/1/1973
Patriots' Path (358): Watchung Area 1926-1999 (358)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Patriots' Path (358): Watchung Area 1926-1999 (358)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Patriots' Path (358): Watchung Area 1926-1999 (358)      Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Patriots' Path (358): Watchung Area 1926-1999 (358)      Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Patriots' Path (358): Watchung Area 1926-1999 (358)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976




                                                                                         101
                                            Case 20-10343-LSS                Doc 4107              Filed 05/16/21          Page 384 of 510



                                                                                                                                                                    Council       Council
              Current Council: Predecessor Council                                     Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                   Start Date1   End Date
Patriots' Path (358): Watchung Area 1926-1999 (358)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 34        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Patriots' Path (358): Watchung Area 1926-1999 (358)           American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Patriots' Path (358): Watchung Area 1926-1999 (358)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Patriots' Path (358): Watchung Area 1926-1999 (358)           New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Patriots' Path (358): Watchung Area 1926-1999 (358)           Jefferson Insurance Company of New York                   JE 65914           1/1/1977     1/1/1978      1/1/1977     1/1/1978
Patriots' Path (358): Watchung Area 1926-1999 (358)           Ambassador Insurance Company                              Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Patriots' Path (358): Watchung Area 1926-1999 (358)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220185         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Patriots' Path (358): Watchung Area 1926-1999 (358)           American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Patriots' Path (358): Watchung Area 1926-1999 (358)           New Hampshire Insurance Company                           GLA 332370         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Pee Dee Area (552): Pee Dee Area (552)                        Insurance Company of North America                        SBL 4 53 56        7/1/1965     7/1/1966      7/1/1965     7/1/1966
Pee Dee Area (552): Pee Dee Area (552)                        Insurance Company of North America                        SBL 4 53 56        7/1/1966     7/1/1967      7/1/1966     7/1/1967
Pee Dee Area (552): Pee Dee Area (552)                        Insurance Company of North America                        SBL 4 53 56        7/1/1967     7/1/1968      7/1/1967     7/1/1968
Pee Dee Area (552): Pee Dee Area (552)                        Insurance Company of North America                        SBL 5 04 07        7/1/1968     7/1/1969      7/1/1968     7/1/1969
Pee Dee Area (552): Pee Dee Area (552)                        Insurance Company of North America                        SBL 5 04 07        7/1/1969     7/1/1970      7/1/1969     7/1/1970
Pee Dee Area (552): Pee Dee Area (552)                        Insurance Company of North America                        SBL 5 04 07        7/1/1970     7/1/1971      7/1/1970     7/1/1971
Pee Dee Area (552): Pee Dee Area (552)                        Insurance Company of North America                        SBL 51579          7/1/1971     7/1/1972      7/1/1971     7/1/1972
Pee Dee Area (552): Pee Dee Area (552)                        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      7/1/1972     1/1/1973
Pee Dee Area (552): Pee Dee Area (552)                        Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      7/1/1972     1/1/1973
Pee Dee Area (552): Pee Dee Area (552)                        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Pee Dee Area (552): Pee Dee Area (552)                        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Pee Dee Area (552): Pee Dee Area (552)                        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Pee Dee Area (552): Pee Dee Area (552)                        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Pee Dee Area (552): Pee Dee Area (552)                        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Pee Dee Area (552): Pee Dee Area (552)                        New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pee Dee Area (552): Pee Dee Area (552)                        National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 58        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pee Dee Area (552): Pee Dee Area (552)                        American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pee Dee Area (552): Pee Dee Area (552)                        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pee Dee Area (552): Pee Dee Area (552)                        New Hampshire Insurance Company                           Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Pee Dee Area (552): Pee Dee Area (552)                        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220280         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Pee Dee Area (552): Pee Dee Area (552)                        American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Pennsylvania Dutch (524): Lancaster County 1924-1971 (519)    Nationwide Mutual Insurance Company                       Unknown            1/1/1965     1/1/1966      1/1/1965     1/1/1966
Pennsylvania Dutch (524): Lancaster County 1924-1971 (519)    Insurance Company of North America                        Unknown          12/31/1965   12/31/1966   12/31/1965    12/31/1966
Pennsylvania Dutch (524): Lancaster County 1924-1971 (519)    Insurance Company of North America                        Unknown          12/31/1966   12/31/1967   12/31/1966    12/31/1967
Pennsylvania Dutch (524): Lancaster County 1924-1971 (519)    Insurance Company of North America                        Unknown          12/31/1967   12/16/1968   12/31/1967    12/16/1968
Pennsylvania Dutch (524): Lancaster County 1924-1971 (519)    Insurance Company of North America                        SBL 4 85 12      12/16/1968   12/16/1969   12/16/1968    12/16/1969
Pennsylvania Dutch (524): Lancaster County 1924-1971 (519)    Insurance Company of North America                        SBL 4 85 12      12/16/1969   12/16/1970   12/16/1969    12/16/1970
Pennsylvania Dutch (524): Lancaster County 1924-1971 (519)    Insurance Company of North America                        SBL 4 85 12      12/16/1970   12/16/1971   12/16/1970    12/16/1971
Pennsylvania Dutch (524): Lancaster-Lebanon 1971-1995 (524)   Insurance Company of North America                        SBL 53073         4/26/1971    4/25/1972    4/26/1971     4/25/1972
Pennsylvania Dutch (524): Lancaster-Lebanon 1971-1995 (524)   Insurance Company of North America                        SBL 53073         4/26/1972    4/26/1973    4/26/1972     4/26/1973
Pennsylvania Dutch (524): Lancaster-Lebanon 1971-1995 (524)   Insurance Company of North America                        XBC 9 67 55      11/28/1972   11/28/1973   11/28/1972    11/28/1973
Pennsylvania Dutch (524): Lancaster-Lebanon 1971-1995 (524)   Insurance Company of North America                        SBL 53073         4/26/1973    4/26/1974    4/26/1973     4/26/1974
Pennsylvania Dutch (524): Lancaster-Lebanon 1971-1995 (524)   Insurance Company of North America                        XBC 9 67 55      11/28/1973   11/28/1974   11/28/1973    11/28/1974
Pennsylvania Dutch (524): Lancaster-Lebanon 1971-1995 (524)   Insurance Company of North America                        XBC 9 67 55      11/28/1974     1/1/1975   11/28/1974      1/1/1975
Pennsylvania Dutch (524): Lancaster-Lebanon 1971-1995 (524)   Insurance Company of North America                        XBC 11 69 81       1/1/1975     1/1/1976      1/1/1975     1/1/1976
Pennsylvania Dutch (524): Lancaster-Lebanon 1971-1995 (524)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Pennsylvania Dutch (524): Lancaster-Lebanon 1971-1995 (524)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pennsylvania Dutch (524): Lancaster-Lebanon 1971-1995 (524)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 38        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pennsylvania Dutch (524): Lancaster-Lebanon 1971-1995 (524)   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pennsylvania Dutch (524): Lancaster-Lebanon 1971-1995 (524)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Pennsylvania Dutch (524): Lancaster-Lebanon 1971-1995 (524)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220093         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Pennsylvania Dutch (524): Lebanon County 1924-1971 (650)      Insurance Company of North America                        SBL 4 47 25       4/26/1967    4/26/1968    4/26/1967     4/26/1968
Pennsylvania Dutch (524): Lebanon County 1924-1971 (650)      Insurance Company of North America                        SBL 4 84 45       4/26/1968    4/26/1969    4/26/1968     4/26/1969




                                                                                              102
                                            Case 20-10343-LSS             Doc 4107              Filed 05/16/21          Page 385 of 510



                                                                                                                                                                 Council       Council
              Current Council: Predecessor Council                                  Carrier                           Policy Number    Start Date   End Date
                                                                                                                                                                Start Date1   End Date
Pennsylvania Dutch (524): Lebanon County 1924-1971 (650)   Insurance Company of North America                        SBL 4 84 45        4/26/1969   4/26/1970    4/26/1969     4/26/1970
Pennsylvania Dutch (524): Lebanon County 1924-1971 (650)   Insurance Company of North America                        SBL 4 84 45        4/26/1970   4/26/1971    4/26/1970     4/26/1971
Pennsylvania Dutch (524): Lebanon County 1924-1971 (650)   Insurance Company of North America                        SBL 5 30 73        4/26/1971   4/25/1972    4/26/1971     4/25/1972
Pennsylvania Dutch (524): Lebanon County 1924-1971 (650)   Insurance Company of North America                        SBL 5 30 73        4/26/1972   4/26/1973    4/26/1972     4/26/1973
Pennsylvania Dutch (524): Lebanon County 1924-1971 (650)   Insurance Company of North America                        SBL 5 30 73        4/26/1973   4/26/1974    4/26/1973     4/26/1974
Pennsylvania Dutch (524): Lebanon County 1924-1971 (650)   Insurance Company of North America                        SBL 5 30 73        4/26/1974    1/1/1975    4/26/1974      1/1/1975
Piedmont (042): Piedmont (042)                             Insurance Company of North America                        SBL 4 53 99         6/1/1967    6/1/1968      6/1/1967     6/1/1968
Piedmont (042): Piedmont (042)                             Insurance Company of North America                        SBL 4 53 99         6/1/1968    6/1/1969      6/1/1968     6/1/1969
Piedmont (042): Piedmont (042)                             Insurance Company of North America                        SBL 4 53 99         6/1/1969    6/1/1970      6/1/1969     6/1/1970
Piedmont (042): Piedmont (042)                             Insurance Company of North America                        SBL 5 13 90         6/1/1970    6/1/1971      6/1/1970     6/1/1971
Piedmont (042): Piedmont (042)                             Insurance Company of North America                        SBL 5 13 90         6/1/1971    6/1/1972      6/1/1971     6/1/1972
Piedmont (042): Piedmont (042)                             Hartford Accident and Indemnity Company                   10CA43303           1/1/1972    1/1/1973      6/1/1972     1/1/1973
Piedmont (042): Piedmont (042)                             Hartford Accident and Indemnity Company                   10HUA43302          1/1/1972    1/1/1973      6/1/1972     1/1/1973
Piedmont (042): Piedmont (042)                             Hartford Accident and Indemnity Company                   10HUA43302          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Piedmont (042): Piedmont (042)                             Hartford Accident and Indemnity Company                   10CA43303           1/1/1973    1/1/1974      1/1/1973     1/1/1974
Piedmont (042): Piedmont (042)                             Hartford Accident and Indemnity Company                   10CA43329           1/1/1974    1/1/1975      1/1/1974     1/1/1975
Piedmont (042): Piedmont (042)                             Hartford Accident and Indemnity Company                   10HUA43331          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Piedmont (042): Piedmont (042)                             Hartford Accident and Indemnity Company                   10CA43342E          1/1/1975    1/1/1976      1/1/1975     1/1/1976
Piedmont (042): Piedmont (042)                             New Hampshire Insurance Company                           Unknown             1/1/1976    1/1/1977      1/1/1976     1/1/1977
Piedmont (042): Piedmont (042)                             Hartford Accident and Indemnity Company                   10CA43349E          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Piedmont (042): Piedmont (042)                             National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 45         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Piedmont (042): Piedmont (042)                             American Re-Insurance Company                             M-1027493           1/1/1976    1/1/1977      1/1/1976     1/1/1977
Piedmont (042): Piedmont (042)                             American Re-Insurance Company                             M-1027493           1/1/1977    1/1/1978      1/1/1977     1/1/1978
Piedmont (042): Piedmont (042)                             New Hampshire Insurance Company                           GLA 282405          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Piedmont (042): Piedmont (042)                             National Union Fire Insurance Company of Pittsburgh, PA   BE 1219893          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Piedmont (420): Piedmont (420)                             Insurance Company of North America                        SBL 50251          6/15/1968   6/15/1969    6/15/1968     6/15/1969
Piedmont (420): Piedmont (420)                             Insurance Company of North America                        SBL 51085          6/15/1969   6/15/1970    6/15/1969     6/15/1970
Piedmont (420): Piedmont (420)                             Insurance Company of North America                        Unknown             1/1/1970    1/1/1971      1/1/1970     1/1/1971
Piedmont (420): Piedmont (420)                             Insurance Company of North America                        SBL 52676          6/15/1970   6/15/1971    6/15/1970     6/15/1971
Piedmont (420): Piedmont (420)                             Insurance Company of North America                        SBL 53638          6/15/1971   6/15/1972    6/15/1971     6/15/1972
Piedmont (420): Piedmont (420)                             Hartford Accident and Indemnity Company                   10CA43303           1/1/1972    1/1/1973    6/15/1972      1/1/1973
Piedmont (420): Piedmont (420)                             Hartford Accident and Indemnity Company                   10CA43303           1/1/1973    1/1/1974      1/1/1973     1/1/1974
Piedmont (420): Piedmont (420)                             Hartford Accident and Indemnity Company                   10HUA43302          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Piedmont (420): Piedmont (420)                             Hartford Accident and Indemnity Company                   10CA43329           1/1/1974    1/1/1975      1/1/1974     1/1/1975
Piedmont (420): Piedmont (420)                             New Hampshire Insurance Company                           Unknown             1/1/1974    1/1/1975      1/1/1974     1/1/1975
Piedmont (420): Piedmont (420)                             Hartford Accident and Indemnity Company                   10HUA43331          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Piedmont (420): Piedmont (420)                             Hartford Accident and Indemnity Company                   10CA43342E          1/1/1975    1/1/1976      1/1/1975     1/1/1976
Piedmont (420): Piedmont (420)                             National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 85         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Piedmont (420): Piedmont (420)                             Hartford Accident and Indemnity Company                   10CA43349E          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Piedmont (420): Piedmont (420)                             New Hampshire Insurance Company                           Unknown             1/1/1976    1/1/1977      1/1/1976     1/1/1977
Piedmont (420): Piedmont (420)                             American Re-Insurance Company                             M-1027493           1/1/1976    1/1/1977      1/1/1976     1/1/1977
Piedmont (420): Piedmont (420)                             American Re-Insurance Company                             M-1027493           1/1/1977    1/1/1978      1/1/1977     1/1/1978
Piedmont (420): Piedmont (420)                             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220038          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Piedmont (420): Piedmont (420)                             St. Paul Fire and Marine Insurance Company                Unknown             2/1/1977    2/1/1978      2/1/1977     2/1/1978
Piedmont (420): Piedmont (420)                             St. Paul Fire and Marine Insurance Company                Unknown             2/1/1978    2/1/1979      2/1/1978     2/1/1979
Piedmont (420): Piedmont (420)                             St. Paul Fire and Marine Insurance Company                Unknown             2/1/1979    2/1/1980      2/1/1979     2/1/1980
                                                                                                                     025 GL 21404017
Piedmont (420): Piedmont (420)                             Aetna Casualty and Surety Company                         CCS                6/15/1991   6/14/1992    6/15/1991    6/14/1992
Pikes Peak (060): Pikes Peak (060)                         Hartford Accident and Indemnity Company                   10CA43342E          1/1/1975    1/1/1976     1/1/1975     1/1/1976
Pikes Peak (060): Pikes Peak (060)                         National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 62         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Pikes Peak (060): Pikes Peak (060)                         Hartford Accident and Indemnity Company                   10CA43349E          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Pikes Peak (060): Pikes Peak (060)                         American Re-Insurance Company                             M-1027493           1/1/1976    1/1/1977     1/1/1976     1/1/1977




                                                                                           103
                                                Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 386 of 510



                                                                                                                                                                 Council       Council
              Current Council: Predecessor Council                                  Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                Start Date1   End Date
Pikes Peak (060): Pikes Peak (060)                         National Union Fire Insurance Company of Pittsburgh, PA   BE 1219910         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Pikes Peak (060): Pikes Peak (060)                         American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Pine Burr Area (304): Pine Burr Area (304)                 Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Pine Burr Area (304): Pine Burr Area (304)                 Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Pine Burr Area (304): Pine Burr Area (304)                 Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Pine Burr Area (304): Pine Burr Area (304)                 Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Pine Burr Area (304): Pine Burr Area (304)                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Pine Burr Area (304): Pine Burr Area (304)                 New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pine Burr Area (304): Pine Burr Area (304)                 American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pine Burr Area (304): Pine Burr Area (304)                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 07        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pine Burr Area (304): Pine Burr Area (304)                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pine Burr Area (304): Pine Burr Area (304)                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1220157         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Pine Burr Area (304): Pine Burr Area (304)                 New Hampshire Insurance Company                           Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Pine Burr Area (304): Pine Burr Area (304)                 American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Pine Tree (218): Pine Tree (218)                           Hartford Accident and Indemnity Company                   04 C 154949       1/25/1973    1/25/1974    1/25/1973     1/25/1974
Pine Tree (218): Pine Tree (218)                           Hartford Accident and Indemnity Company                   04 C 157992       1/25/1974    1/25/1975    1/25/1974     1/25/1975
Pine Tree (218): Pine Tree (218)                           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Pine Tree (218): Pine Tree (218)                           Hartford Accident and Indemnity Company                   04 C 161230       1/25/1975    1/25/1976    1/25/1975     1/25/1976
Pine Tree (218): Pine Tree (218)                           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pine Tree (218): Pine Tree (218)                           National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 64        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pine Tree (218): Pine Tree (218)                           American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pine Tree (218): Pine Tree (218)                           Hartford Accident and Indemnity Company                   04 C 161099       1/25/1976    1/25/1977    1/25/1976     1/25/1977
Pine Tree (218): Pine Tree (218)                           American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Pine Tree (218): Pine Tree (218)                           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220112         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Pine Tree (218): Pine Tree (218)                           Hartford Accident and Indemnity Company                   04 C 163132       1/25/1977    1/25/1978    1/25/1977     1/25/1978
Pony Express (311): Pony Express (311)                     Insurance Company of North America                        SBL 5 08 54      12/29/1969   12/29/1970   12/29/1969    12/29/1970
Pony Express (311): Pony Express (311)                     Insurance Company of North America                        SBL 5 08 62      12/29/1970   12/29/1971   12/29/1970    12/29/1971
Pony Express (311): Pony Express (311)                     Insurance Company of North America                        Unknown          12/29/1971     1/1/1972   12/29/1971      1/1/1972
Pony Express (311): Pony Express (311)                     Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      1/1/1972     1/1/1973
Pony Express (311): Pony Express (311)                     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      1/1/1972     1/1/1973
Pony Express (311): Pony Express (311)                     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Pony Express (311): Pony Express (311)                     Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Pony Express (311): Pony Express (311)                     Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Pony Express (311): Pony Express (311)                     Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Pony Express (311): Pony Express (311)                     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Pony Express (311): Pony Express (311)                     National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 14        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pony Express (311): Pony Express (311)                     American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pony Express (311): Pony Express (311)                     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Pony Express (311): Pony Express (311)                     American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Pony Express (311): Pony Express (311)                     National Union Fire Insurance Company of Pittsburgh, PA   BE 1220165         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Potawatomi Area (651): Potawatomi Area (651)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Potawatomi Area (651): Potawatomi Area (651)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Potawatomi Area (651): Potawatomi Area (651)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 47        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Potawatomi Area (651): Potawatomi Area (651)               American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Potawatomi Area (651): Potawatomi Area (651)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1220264         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Potawatomi Area (651): Potawatomi Area (651)               American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Prairielands (117): Arrowhead 1933-1991 (117)              Insurance Company of North America                        Unknown            1/1/1968     1/1/1969      1/1/1968     1/1/1969
Prairielands (117): Arrowhead 1933-1991 (117)              Insurance Company of North America                        SBL 5 04 12        6/1/1968     6/1/1969      6/1/1968     6/1/1969
Prairielands (117): Arrowhead 1933-1991 (117)              Insurance Company of North America                        SBL 5 04 12        6/1/1969     6/1/1970      6/1/1969     6/1/1970
Prairielands (117): Arrowhead 1933-1991 (117)              Insurance Company of North America                        SBL 5 04 12        6/1/1970     6/1/1971      6/1/1970     6/1/1971
Prairielands (117): Arrowhead 1933-1991 (117)              Insurance Company of North America                        SBL 51570          6/1/1971     6/1/1972      6/1/1971     6/1/1972
Prairielands (117): Arrowhead 1933-1991 (117)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      6/1/1972     1/1/1973




                                                                                           104
                                            Case 20-10343-LSS             Doc 4107              Filed 05/16/21          Page 387 of 510



                                                                                                                                                                Council       Council
             Current Council: Predecessor Council                                   Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                               Start Date1   End Date
Prairielands (117): Arrowhead 1933-1991 (117)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      6/1/1972     1/1/1973
Prairielands (117): Arrowhead 1933-1991 (117)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Prairielands (117): Arrowhead 1933-1991 (117)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Prairielands (117): Arrowhead 1933-1991 (117)              Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Prairielands (117): Arrowhead 1933-1991 (117)              Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Prairielands (117): Arrowhead 1933-1991 (117)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Prairielands (117): Arrowhead 1933-1991 (117)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 10        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Prairielands (117): Arrowhead 1933-1991 (117)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Prairielands (117): Arrowhead 1933-1991 (117)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Prairielands (117): Arrowhead 1933-1991 (117)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1219957         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Prairielands (117): Arrowhead 1933-1991 (117)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Prairielands (117): Piankeshaw 1926-1991 (739)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Prairielands (117): Piankeshaw 1926-1991 (739)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Prairielands (117): Piankeshaw 1926-1991 (739)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Prairielands (117): Piankeshaw 1926-1991 (739)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 13        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Prairielands (117): Piankeshaw 1926-1991 (739)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Prairielands (117): Piankeshaw 1926-1991 (739)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1219959         1/1/1977    1/1/1978      1/1/1977     1/1/1978
President Ford FSC (781): President Ford FSC (781)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
President Ford FSC (781): President Ford FSC (781)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
President Ford FSC (781): President Ford FSC (781)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
President Ford FSC (781): President Ford FSC (781)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Puerto Rico (661): Puerto Rico 1965- (661)                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Puerto Rico (661): Puerto Rico 1965- (661)                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 54        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Puerto Rico (661): Puerto Rico 1965- (661)                 American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Puerto Rico (661): Puerto Rico 1965- (661)                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Puerto Rico (661): Puerto Rico 1965- (661)                 American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Puerto Rico (661): Puerto Rico 1965- (661)                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1220276         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pushmataha Area (691): Pushmataha Area (691)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Pushmataha Area (691): Pushmataha Area (691)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Pushmataha Area (691): Pushmataha Area (691)               Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Pushmataha Area (691): Pushmataha Area (691)               Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Pushmataha Area (691): Pushmataha Area (691)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Pushmataha Area (691): Pushmataha Area (691)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pushmataha Area (691): Pushmataha Area (691)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 06        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pushmataha Area (691): Pushmataha Area (691)               New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pushmataha Area (691): Pushmataha Area (691)               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Pushmataha Area (691): Pushmataha Area (691)               American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pushmataha Area (691): Pushmataha Area (691)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1220156         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Pushmataha Area (691): Pushmataha Area (691)               New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Quapaw Area (018): Eastern Arkansas Area 1935-2002 (015)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Quapaw Area (018): Eastern Arkansas Area 1935-2002 (015)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Quapaw Area (018): Eastern Arkansas Area 1935-2002 (015)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Quapaw Area (018): Eastern Arkansas Area 1935-2002 (015)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 25        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Quapaw Area (018): Eastern Arkansas Area 1935-2002 (015)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Quapaw Area (018): Eastern Arkansas Area 1935-2002 (015)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219874         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Quapaw Area (018): Ouachita Area 1925-2012 (014)           Insurance Company of North America                        SBL 4 53 62       5/27/1965   5/27/1966    5/27/1965     5/27/1966
Quapaw Area (018): Ouachita Area 1925-2012 (014)           Insurance Company of North America                        SBL 4 53 62       5/27/1966   5/27/1967    5/27/1966     5/27/1967
Quapaw Area (018): Ouachita Area 1925-2012 (014)           Insurance Company of North America                        SBL 4 53 62       5/27/1967   5/27/1968    5/27/1967     5/27/1968
Quapaw Area (018): Ouachita Area 1925-2012 (014)           Insurance Company of North America                        SBL 4 69 41       5/27/1968   5/27/1969    5/27/1968     5/27/1969
Quapaw Area (018): Ouachita Area 1925-2012 (014)           Insurance Company of North America                        SBL 4 69 41       5/27/1969   5/27/1970    5/27/1969     5/27/1970
Quapaw Area (018): Ouachita Area 1925-2012 (014)           Insurance Company of North America                        SBL 4 69 41       5/27/1970   5/27/1971    5/27/1970     5/27/1971
Quapaw Area (018): Ouachita Area 1925-2012 (014)           Insurance Company of North America                        Unknown           5/27/1971    1/1/1972    5/27/1971      1/1/1972




                                                                                           105
                                           Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 388 of 510



                                                                                                                                                           Council       Council
             Current Council: Predecessor Council                              Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                          Start Date1   End Date
Quapaw Area (018): Ouachita Area 1925-2012 (014)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    5/27/1972      1/1/1973
Quapaw Area (018): Ouachita Area 1925-2012 (014)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    5/27/1972      1/1/1973
Quapaw Area (018): Ouachita Area 1925-2012 (014)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Quapaw Area (018): Ouachita Area 1925-2012 (014)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Quapaw Area (018): Ouachita Area 1925-2012 (014)      Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Quapaw Area (018): Ouachita Area 1925-2012 (014)      Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Quapaw Area (018): Ouachita Area 1925-2012 (014)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Quapaw Area (018): Ouachita Area 1925-2012 (014)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Quapaw Area (018): Ouachita Area 1925-2012 (014)      New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Quapaw Area (018): Ouachita Area 1925-2012 (014)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Quapaw Area (018): Ouachita Area 1925-2012 (014)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 24        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Quapaw Area (018): Ouachita Area 1925-2012 (014)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1219873         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Quapaw Area (018): Ouachita Area 1925-2012 (014)      New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Quapaw Area (018): Ouachita Area 1925-2012 (014)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Quapaw Area (018): Quapaw Area 1927- (018)            Insurance Company of North America                        Unknown            1/1/1966    1/1/1967      1/1/1966     1/1/1967
Quapaw Area (018): Quapaw Area 1927- (018)            Insurance Company of North America                        Unknown            1/1/1967    1/1/1968      1/1/1967     1/1/1968
Quapaw Area (018): Quapaw Area 1927- (018)            Insurance Company of North America                        Unknown            1/1/1968    1/1/1969      1/1/1968     1/1/1969
Quapaw Area (018): Quapaw Area 1927- (018)            Insurance Company of North America                        Unknown            1/1/1969    1/1/1970      1/1/1969     1/1/1970
Quapaw Area (018): Quapaw Area 1927- (018)            Insurance Company of North America                        Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Quapaw Area (018): Quapaw Area 1927- (018)            Insurance Company of North America                        Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Quapaw Area (018): Quapaw Area 1927- (018)            Insurance Company of North America                        Unknown            1/1/1972    1/1/1973      1/1/1972     1/1/1973
Quapaw Area (018): Quapaw Area 1927- (018)            Insurance Company of North America                        Unknown            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Quapaw Area (018): Quapaw Area 1927- (018)            Insurance Company of North America                        Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Quapaw Area (018): Quapaw Area 1927- (018)            Insurance Company of North America                        Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Quapaw Area (018): Quapaw Area 1927- (018)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 26        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Quapaw Area (018): Quapaw Area 1927- (018)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1219875         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Quapaw Area (018): Quapaw Area 1927- (018)            St. Paul Fire and Marine Insurance Company                Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Quivira (198): Kanza 1946-1997 (190)                  Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Quivira (198): Kanza 1946-1997 (190)                  American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Quivira (198): Kanza 1946-1997 (190)                  National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 46        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Quivira (198): Kanza 1946-1997 (190)                  Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Quivira (198): Kanza 1946-1997 (190)                  American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Quivira (198): Kanza 1946-1997 (190)                  National Union Fire Insurance Company of Pittsburgh, PA   BE 1219992         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Quivira (198): Quivira 1918- (198)                    Insurance Company of North America                        Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966
Quivira (198): Quivira 1918- (198)                    Insurance Company of North America                        SBL-2-80-76        6/1/1966    6/1/1967      6/1/1966     6/1/1967
Quivira (198): Quivira 1918- (198)                    Insurance Company of North America                        SBL-2-80-81        6/1/1967    6/1/1968      6/1/1967     6/1/1968
Quivira (198): Quivira 1918- (198)                    Insurance Company of North America                        SBL-2-80-89        6/1/1968    6/1/1969      6/1/1968     6/1/1969
Quivira (198): Quivira 1918- (198)                    Insurance Company of North America                        Unknown            1/1/1969    1/1/1970      1/1/1969     1/1/1970
Quivira (198): Quivira 1918- (198)                    Insurance Company of North America                        SBL 5 08 58        6/1/1970    6/1/1971      6/1/1970     6/1/1971
Quivira (198): Quivira 1918- (198)                    Insurance Company of North America                        SBL 5 08 63        6/1/1971   5/31/1972      6/1/1971    5/31/1972
Quivira (198): Quivira 1918- (198)                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Quivira (198): Quivira 1918- (198)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Quivira (198): Quivira 1918- (198)                    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Quivira (198): Quivira 1918- (198)                    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Quivira (198): Quivira 1918- (198)                    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Quivira (198): Quivira 1918- (198)                    National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 50        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Quivira (198): Quivira 1918- (198)                    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Quivira (198): Quivira 1918- (198)                    New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Quivira (198): Quivira 1918- (198)                    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Quivira (198): Quivira 1918- (198)                    New Hampshire Insurance Company                           GLA 332350         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Quivira (198): Quivira 1918- (198)                    Jefferson Insurance Company of New York                   GLA 323706         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Quivira (198): Quivira 1918- (198)                    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                      106
                                          Case 20-10343-LSS                  Doc 4107              Filed 05/16/21          Page 389 of 510



                                                                                                                                                                    Council       Council
             Current Council: Predecessor Council                                      Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                   Start Date1   End Date
Quivira (198): Quivira 1918- (198)                            National Union Fire Insurance Company of Pittsburgh, PA   BE 1219998         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Quivira (198): Quivira 1918- (198)                            New Hampshire Insurance Company                           GLA 301302         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Quivira (198): Sekan Area 1930-1972 (193)                     Insurance Company of North America                        SBL 5 15 50       5/28/1971   12/31/1971    5/28/1971    12/31/1971
Rainbow (702): Rainbow (702)                                  Insurance Company of North America                        SBL 4 29 87        3/2/1965     3/2/1966      3/2/1965     3/2/1966
Rainbow (702): Rainbow (702)                                  Insurance Company of North America                        SBL 4 29 87        3/2/1966     3/2/1967      3/2/1966     3/2/1967
Rainbow (702): Rainbow (702)                                  Insurance Company of North America                        SBL 4 29 87        3/2/1967     3/2/1968      3/2/1967     3/2/1968
Rainbow (702): Rainbow (702)                                  Insurance Company of North America                        SBL 46920          3/2/1968     3/2/1969      3/2/1968     3/2/1969
Rainbow (702): Rainbow (702)                                  Insurance Company of North America                        SBL 46920          3/2/1969     3/2/1970      3/2/1969     3/2/1970
Rainbow (702): Rainbow (702)                                  Insurance Company of North America                        SBL 46920          3/2/1970     3/2/1971      3/2/1970     3/2/1971
Rainbow (702): Rainbow (702)                                  Insurance Company of North America                        SBL 51497          3/2/1971     3/2/1972      3/2/1971     3/2/1972
Rainbow (702): Rainbow (702)                                  Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      3/2/1972     1/1/1973
Rainbow (702): Rainbow (702)                                  Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      3/2/1972     1/1/1973
Rainbow (702): Rainbow (702)                                  Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Rainbow (702): Rainbow (702)                                  Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Rainbow (702): Rainbow (702)                                  Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Rainbow (702): Rainbow (702)                                  Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Rainbow (702): Rainbow (702)                                  Hartford Accident and Indemnity Company                   82 C 282090        1/1/1975     1/1/1976      1/1/1975     1/1/1976
Rainbow (702): Rainbow (702)                                  Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Rainbow (702): Rainbow (702)                                  Hartford Accident and Indemnity Company                   82 HU 580155      1/16/1975    1/16/1976    1/16/1975     1/16/1976
Rainbow (702): Rainbow (702)                                  American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Rainbow (702): Rainbow (702)                                  National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 20        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Rainbow (702): Rainbow (702)                                  Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Rainbow (702): Rainbow (702)                                  American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Rainbow (702): Rainbow (702)                                  National Union Fire Insurance Company of Pittsburgh, PA   BE 1219966         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Redwood Empire (041): Redwood Area 1923-1992 (044)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      2/6/1972     1/1/1973
Redwood Empire (041): Redwood Area 1923-1992 (044)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      2/6/1972     1/1/1973
Redwood Empire (041): Redwood Area 1923-1992 (044)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Redwood Empire (041): Redwood Area 1923-1992 (044)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Redwood Empire (041): Redwood Area 1923-1992 (044)            Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Redwood Empire (041): Redwood Area 1923-1992 (044)            Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Redwood Empire (041): Redwood Area 1923-1992 (044)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Redwood Empire (041): Redwood Area 1923-1992 (044)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 33        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Redwood Empire (041): Redwood Area 1923-1992 (044)            American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Redwood Empire (041): Redwood Area 1923-1992 (044)            New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Redwood Empire (041): Redwood Area 1923-1992 (044)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Redwood Empire (041): Redwood Area 1923-1992 (044)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1219882         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Redwood Empire (041): Redwood Area 1923-1992 (044)            American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Redwood Empire (041): Redwood Area 1923-1992 (044)            New Hampshire Insurance Company                           Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Redwood Empire (041): Sonoma-Mendocino Area 1944-1992 (041)   Insurance Company of North America                        SBL 36222         5/20/1970    5/20/1971    5/20/1970     5/20/1971
Redwood Empire (041): Sonoma-Mendocino Area 1944-1992 (041)   Insurance Company of North America                        SBL 51574         5/20/1971    5/20/1972    5/20/1971     5/20/1972
Redwood Empire (041): Sonoma-Mendocino Area 1944-1992 (041)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    5/20/1972      1/1/1973
Redwood Empire (041): Sonoma-Mendocino Area 1944-1992 (041)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    5/20/1972      1/1/1973
Redwood Empire (041): Sonoma-Mendocino Area 1944-1992 (041)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Redwood Empire (041): Sonoma-Mendocino Area 1944-1992 (041)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Redwood Empire (041): Sonoma-Mendocino Area 1944-1992 (041)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Redwood Empire (041): Sonoma-Mendocino Area 1944-1992 (041)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Redwood Empire (041): Sonoma-Mendocino Area 1944-1992 (041)   New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Redwood Empire (041): Sonoma-Mendocino Area 1944-1992 (041)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 44        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Redwood Empire (041): Sonoma-Mendocino Area 1944-1992 (041)   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Redwood Empire (041): Sonoma-Mendocino Area 1944-1992 (041)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219892         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Redwood Empire (041): Sonoma-Mendocino Area 1944-1992 (041)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Redwood Empire (041): Sonoma-Mendocino Area 1944-1992 (041)   New Hampshire Insurance Company                           Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978




                                                                                              107
                                            Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 390 of 510



                                                                                                                                                             Council       Council
             Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                            Start Date1   End Date
Rio Grande (775): Rio Grande (775)                     Insurance Company of North America                        Unknown            1/1/1970     1/1/1971      1/1/1970     1/1/1971
Rio Grande (775): Rio Grande (775)                     Insurance Company of North America                        Unknown            1/1/1971     1/1/1972      1/1/1971     1/1/1972
Rio Grande (775): Rio Grande (775)                     Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      1/1/1972     1/1/1973
Rio Grande (775): Rio Grande (775)                     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      1/1/1972     1/1/1973
Rio Grande (775): Rio Grande (775)                     Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Rio Grande (775): Rio Grande (775)                     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Rio Grande (775): Rio Grande (775)                     Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Rio Grande (775): Rio Grande (775)                     Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Rio Grande (775): Rio Grande (775)                     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Rio Grande (775): Rio Grande (775)                     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Rio Grande (775): Rio Grande (775)                     National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 80        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Rio Grande (775): Rio Grande (775)                     American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Rio Grande (775): Rio Grande (775)                     National Union Fire Insurance Company of Pittsburgh, PA   BE 1220211         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Rio Grande (775): Rio Grande (775)                     American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Insurance Company of North America                        AGP-82-37        11/12/1966   11/12/1967   11/12/1966    11/12/1967
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Insurance Company of North America                        AGP-82-37        11/12/1967   11/12/1968   11/12/1967    11/12/1968
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Insurance Company of North America                        AGP-82-37        11/12/1968   11/12/1969   11/12/1968    11/12/1969
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Insurance Company of North America                        AGP-82-72        11/12/1969   11/12/1970   11/12/1969    11/12/1970
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Insurance Company of North America                        AGP-82-72        11/12/1970   11/12/1971   11/12/1970    11/12/1971
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971     5/1/1972      5/1/1971     5/1/1972
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Hartford Accident and Indemnity Company                   10CA43315         9/21/1971     1/1/1972    9/21/1971      1/1/1972
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Insurance Company of North America                        AGP-82-72        11/12/1971    7/11/1972   11/12/1971     7/11/1972
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      1/1/1972     1/1/1973
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      1/1/1972     1/1/1973
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Insurance Company of North America                        GAL 227276         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Insurance Company of North America                        XBC 99313          1/1/1975     1/1/1976      1/1/1975     1/1/1976
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Insurance Company of North America                        Unknown            1/1/1975     1/1/1976      1/1/1975     1/1/1976
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 62        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Insurance Company of North America                        GAL 344145         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       Insurance Company of North America                        GAL 36 28 32       1/1/1977     1/1/1978      1/1/1977     1/1/1978
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220016         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Rip Van Winkle (405): Rip Van Winkle 1950- (405)       American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Rocky Mountain (063): Rocky Mountain (063)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Rocky Mountain (063): Rocky Mountain (063)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 66        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Rocky Mountain (063): Rocky Mountain (063)             American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Rocky Mountain (063): Rocky Mountain (063)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Rocky Mountain (063): Rocky Mountain (063)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1219914         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Rocky Mountain (063): Rocky Mountain (063)             American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Sagamore (162): Meshingomesia 1929-1973 (163)          Insurance Company of North America                        SBL 41085         10/1/1965    10/1/1966    10/1/1965     10/1/1966
Sagamore (162): Meshingomesia 1929-1973 (163)          Insurance Company of North America                        SBL 41085         10/1/1966    10/1/1967    10/1/1966     10/1/1967
Sagamore (162): Meshingomesia 1929-1973 (163)          Insurance Company of North America                        SBL 41085         10/1/1967    10/1/1968    10/1/1967     10/1/1968
Sagamore (162): Meshingomesia 1929-1973 (163)          Insurance Company of North America                        SBL 41085         10/1/1968    10/1/1969    10/1/1968     10/1/1969
Sagamore (162): Meshingomesia 1929-1973 (163)          Insurance Company of North America                        SBL 41085         10/1/1969    10/1/1970    10/1/1969     10/1/1970
Sagamore (162): Sagamore 1973- (162)                   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Sagamore (162): Sagamore 1973- (162)                   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977




                                                                                       108
                                            Case 20-10343-LSS               Doc 4107              Filed 05/16/21          Page 391 of 510



                                                                                                                                                                  Council       Council
              Current Council: Predecessor Council                                    Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                 Start Date1   End Date
Sagamore (162): Sagamore 1973- (162)                         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sagamore (162): Sagamore 1973- (162)                         National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 33        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sagamore (162): Sagamore 1973- (162)                         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sagamore (162): Sagamore 1973- (162)                         National Union Fire Insurance Company of Pittsburgh, PA   BE 1219979         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sagamore (162): Three Rivers 1936-1973 (162)                 Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Sam Houston Area (576): Sam Houston Area (576)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Sam Houston Area (576): Sam Houston Area (576)               St. Paul Fire and Marine Insurance Company                Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sam Houston Area (576): Sam Houston Area (576)               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sam Houston Area (576): Sam Houston Area (576)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 81        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sam Houston Area (576): Sam Houston Area (576)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sam Houston Area (576): Sam Houston Area (576)               St. Paul Fire and Marine Insurance Company                Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sam Houston Area (576): Sam Houston Area (576)               American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sam Houston Area (576): Sam Houston Area (576)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1220212         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Samoset (627): Samoset (627)                                 Insurance Company of North America                        SBL 4 53 59        6/1/1965    6/1/1966      6/1/1965     6/1/1966
Samoset (627): Samoset (627)                                 Insurance Company of North America                        SBL 4 53 59        6/1/1966    6/1/1967      6/1/1966     6/1/1967
Samoset (627): Samoset (627)                                 Insurance Company of North America                        SBL 4 53 59        6/1/1967    6/1/1968      6/1/1967     6/1/1968
Samoset (627): Samoset (627)                                 Insurance Company of North America                        SBL 4 15 40        6/1/1968    6/1/1969      6/1/1968     6/1/1969
Samoset (627): Samoset (627)                                 Insurance Company of North America                        SBL 4 15 40        6/1/1969    6/1/1970      6/1/1969     6/1/1970
Samoset (627): Samoset (627)                                 Insurance Company of North America                        SBL 4 15 40        6/1/1970    6/1/1971      6/1/1970     6/1/1971
Samoset (627): Samoset (627)                                 Insurance Company of North America                        SBL 4 15 64        6/1/1971    6/1/1972      6/1/1971     6/1/1972
Samoset (627): Samoset (627)                                 Insurance Company of North America                        Unknown            6/1/1972    6/1/1973      6/1/1972     6/1/1973
Samoset (627): Samoset (627)                                 Insurance Company of North America                        Unknown            6/1/1973    6/1/1974      6/1/1973     6/1/1974
Samoset (627): Samoset (627)                                 Insurance Company of North America                        Unknown            6/1/1974    1/1/1975      6/1/1974     1/1/1975
Samoset (627): Samoset (627)                                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Samoset (627): Samoset (627)                                 Insurance Company of North America                        Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Samoset (627): Samoset (627)                                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Samoset (627): Samoset (627)                                 American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Samoset (627): Samoset (627)                                 Insurance Company of North America                        GAL 212382         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Samoset (627): Samoset (627)                                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 48        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Samoset (627): Samoset (627)                                 American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Samoset (627): Samoset (627)                                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1220265         1/1/1977    1/1/1978      1/1/1977     1/1/1978
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      Insurance Company of North America                        SBL 4 69 81        4/1/1965    4/1/1966      4/1/1965     4/1/1966
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      Insurance Company of North America                        SBL 4 69 81        4/1/1966    4/1/1967      4/1/1966     4/1/1967
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      Insurance Company of North America                        SBL 4 69 81        4/1/1967    4/1/1968      4/1/1967     4/1/1968
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      Insurance Company of North America                        SBL 4 69 35        4/1/1968    4/1/1969      4/1/1968     4/1/1969
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      Insurance Company of North America                        SBL 4 69 35        4/1/1969    4/1/1970      4/1/1969     4/1/1970
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      Insurance Company of North America                        SBL 4 69 35        4/1/1970    4/1/1971      4/1/1970     4/1/1971
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      4/1/1972     1/1/1973
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      4/1/1972     1/1/1973
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 32        1/1/1976    1/1/1977      1/1/1976     1/1/1977
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1219881         1/1/1977    1/1/1978      1/1/1977     1/1/1978
San Diego-Imperial (049): Desert Trails 1959-1993 (029)      New Hampshire Insurance Company                           GLA 332369         1/1/1977    1/1/1978      1/1/1977     1/1/1978
San Diego-Imperial (049): San Diego County 1921-1993 (049)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976




                                                                                             109
                                            Case 20-10343-LSS               Doc 4107              Filed 05/16/21          Page 392 of 510



                                                                                                                                                                  Council       Council
              Current Council: Predecessor Council                                    Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                 Start Date1   End Date
San Diego-Imperial (049): San Diego County 1921-1993 (049)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
San Diego-Imperial (049): San Diego County 1921-1993 (049)   New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
San Diego-Imperial (049): San Diego County 1921-1993 (049)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
San Diego-Imperial (049): San Diego County 1921-1993 (049)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 49        1/1/1976    1/1/1977      1/1/1976     1/1/1977
San Diego-Imperial (049): San Diego County 1921-1993 (049)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
San Diego-Imperial (049): San Diego County 1921-1993 (049)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219897         1/1/1977    1/1/1978      1/1/1977     1/1/1978
San Diego-Imperial (049): San Diego County 1921-1993 (049)   New Hampshire Insurance Company                           SLP 275657        3/10/1977   3/10/1978    3/10/1977     3/10/1978
San Diego-Imperial (049): San Diego-Imperial 2005- (049)     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
San Diego-Imperial (049): San Diego-Imperial 2005- (049)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
San Diego-Imperial (049): San Diego-Imperial 2005- (049)     American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
San Diego-Imperial (049): San Diego-Imperial 2005- (049)     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Santa Fe Trail (194): Santa Fe Trail (194)                   Insurance Company of North America                        SBL 50430         11/1/1968   11/1/1969    11/1/1968     11/1/1969
Santa Fe Trail (194): Santa Fe Trail (194)                   Insurance Company of North America                        SBL 50430         11/1/1969   11/1/1970    11/1/1969     11/1/1970
Santa Fe Trail (194): Santa Fe Trail (194)                   Insurance Company of North America                        SBL 50430         11/1/1970   11/1/1971    11/1/1970     11/1/1971
Santa Fe Trail (194): Santa Fe Trail (194)                   Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971    5/1/1972      5/1/1971     5/1/1972
Santa Fe Trail (194): Santa Fe Trail (194)                   Hartford Accident and Indemnity Company                   10CA43315         9/21/1971    1/1/1972    9/21/1971      1/1/1972
Santa Fe Trail (194): Santa Fe Trail (194)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Santa Fe Trail (194): Santa Fe Trail (194)                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
Santa Fe Trail (194): Santa Fe Trail (194)                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Santa Fe Trail (194): Santa Fe Trail (194)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Santa Fe Trail (194): Santa Fe Trail (194)                   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Santa Fe Trail (194): Santa Fe Trail (194)                   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Santa Fe Trail (194): Santa Fe Trail (194)                   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Santa Fe Trail (194): Santa Fe Trail (194)                   New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Santa Fe Trail (194): Santa Fe Trail (194)                   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Santa Fe Trail (194): Santa Fe Trail (194)                   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 45        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Santa Fe Trail (194): Santa Fe Trail (194)                   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Santa Fe Trail (194): Santa Fe Trail (194)                   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Santa Fe Trail (194): Santa Fe Trail (194)                   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219991         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Santa Fe Trail (194): Santa Fe Trail (194)                   New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         Insurance Company of North America                        GLP 32 23 19      5/17/1972   5/21/1972    5/17/1972     5/21/1972
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         Hartford Accident and Indemnity Company                   03 C 804621       4/27/1973   4/27/1974    4/27/1973     4/27/1974
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         Hartford Accident and Indemnity Company                   03 C 807376       4/27/1974   4/27/1975    4/27/1974     4/27/1975
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         Hartford Accident and Indemnity Company                   03 C 809631       4/27/1975   4/27/1976    4/27/1975     4/27/1976
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 57        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         Hartford Accident and Indemnity Company                   03 C 811730       4/27/1976   4/27/1977    4/27/1976     4/27/1977
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1220010         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Seneca Waterways (397): Finger Lakes 1924-2009 (391)         Hartford Accident and Indemnity Company                   03 C 814173       4/27/1977   4/27/1978    4/27/1977     4/27/1978
Seneca Waterways (397): Otetiana 1943-2009 (397)             Jamestown Mutual Insurance Company                        Unknown            1/1/1957    1/1/1958      1/1/1957     1/1/1958
Seneca Waterways (397): Otetiana 1943-2009 (397)             Jamestown Mutual Insurance Company                        Unknown            1/1/1958    1/1/1959      1/1/1958     1/1/1959
Seneca Waterways (397): Otetiana 1943-2009 (397)             Jamestown Mutual Insurance Company                        Unknown            1/1/1959    1/1/1960      1/1/1959     1/1/1960
Seneca Waterways (397): Otetiana 1943-2009 (397)             Jamestown Mutual Insurance Company                        Unknown            1/1/1960    1/1/1961      1/1/1960     1/1/1961
Seneca Waterways (397): Otetiana 1943-2009 (397)             Jamestown Mutual Insurance Company                        Unknown            1/1/1961    1/1/1962      1/1/1961     1/1/1962
Seneca Waterways (397): Otetiana 1943-2009 (397)             Jamestown Mutual Insurance Company                        Unknown            1/1/1962    1/1/1963      1/1/1962     1/1/1963




                                                                                             110
                                           Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 393 of 510



                                                                                                                                                           Council       Council
             Current Council: Predecessor Council                              Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                          Start Date1   End Date
Seneca Waterways (397): Otetiana 1943-2009 (397)      Jamestown Mutual Insurance Company                        Unknown            1/1/1963    4/1/1963      1/1/1963     4/1/1963
Seneca Waterways (397): Otetiana 1943-2009 (397)      Jamestown Mutual Insurance Company                        63-CGL9729         4/1/1963    4/1/1964      4/1/1963     4/1/1964
Seneca Waterways (397): Otetiana 1943-2009 (397)      Jamestown Mutual Insurance Company                        Unknown            4/1/1964    4/1/1965      4/1/1964     4/1/1965
Seneca Waterways (397): Otetiana 1943-2009 (397)      Jamestown Mutual Insurance Company                        Unknown            4/1/1965    4/1/1966      4/1/1965     4/1/1966
Seneca Waterways (397): Otetiana 1943-2009 (397)      Jamestown Mutual Insurance Company                        Unknown            4/1/1966    4/1/1967      4/1/1966     4/1/1967
Seneca Waterways (397): Otetiana 1943-2009 (397)      Jamestown Mutual Insurance Company                        Unknown            4/1/1967    4/1/1968      4/1/1967     4/1/1968
Seneca Waterways (397): Otetiana 1943-2009 (397)      Jamestown Mutual Insurance Company                        Unknown            4/1/1968    4/1/1969      4/1/1968     4/1/1969
Seneca Waterways (397): Otetiana 1943-2009 (397)      Jamestown Mutual Insurance Company                        GLA 18433          4/1/1969    4/1/1970      4/1/1969     4/1/1970
Seneca Waterways (397): Otetiana 1943-2009 (397)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Seneca Waterways (397): Otetiana 1943-2009 (397)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Seneca Waterways (397): Otetiana 1943-2009 (397)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 71        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Seneca Waterways (397): Otetiana 1943-2009 (397)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Seneca Waterways (397): Otetiana 1943-2009 (397)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220024         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Seneca Waterways (397): Otetiana 1943-2009 (397)      Hartford Accident and Indemnity Company                   CBP 800237         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Seneca Waterways (397): Otetiana 1943-2009 (397)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sequoia (027): Mount Whitney Area 1929-1992 (054)     Insurance Company of North America                        SBL 45380          3/1/1966    3/1/1967      3/1/1966     3/1/1967
Sequoia (027): Mount Whitney Area 1929-1992 (054)     Insurance Company of North America                        SBL 45380          3/1/1967    3/1/1968      3/1/1967     3/1/1968
Sequoia (027): Mount Whitney Area 1929-1992 (054)     Insurance Company of North America                        SBL 45380          3/1/1968    3/1/1969      3/1/1968     3/1/1969
Sequoia (027): Mount Whitney Area 1929-1992 (054)     Insurance Company of North America                        SBL 50440          3/1/1969    3/1/1970      3/1/1969     3/1/1970
Sequoia (027): Mount Whitney Area 1929-1992 (054)     Insurance Company of North America                        SBL 50440          3/1/1970    3/1/1971      3/1/1970     3/1/1971
Sequoia (027): Mount Whitney Area 1929-1992 (054)     Insurance Company of North America                        SBL 50440          3/1/1971    3/1/1972      3/1/1971     3/1/1972
Sequoia (027): Mount Whitney Area 1929-1992 (054)     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      3/1/1972     1/1/1973
Sequoia (027): Mount Whitney Area 1929-1992 (054)     Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      3/1/1972     1/1/1973
Sequoia (027): Mount Whitney Area 1929-1992 (054)     Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Sequoia (027): Mount Whitney Area 1929-1992 (054)     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Sequoia (027): Mount Whitney Area 1929-1992 (054)     Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Sequoia (027): Mount Whitney Area 1929-1992 (054)     Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Sequoia (027): Mount Whitney Area 1929-1992 (054)     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Sequoia (027): Mount Whitney Area 1929-1992 (054)     American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sequoia (027): Mount Whitney Area 1929-1992 (054)     National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 59        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sequoia (027): Mount Whitney Area 1929-1992 (054)     New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sequoia (027): Mount Whitney Area 1929-1992 (054)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sequoia (027): Mount Whitney Area 1929-1992 (054)     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sequoia (027): Mount Whitney Area 1929-1992 (054)     National Union Fire Insurance Company of Pittsburgh, PA   BE 1219907         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sequoia (027): Mount Whitney Area 1929-1992 (054)     New Hampshire Insurance Company                           GLA 282424         1/3/1977    1/3/1978      1/3/1977     1/3/1978
Sequoia (027): Sequoia 1925- (027)                    Insurance Company of North America                        SBL 4 69 62        3/1/1965    3/1/1966      3/1/1965     3/1/1966
Sequoia (027): Sequoia 1925- (027)                    Insurance Company of North America                        SBL 4 69 62        3/1/1966    3/1/1967      3/1/1966     3/1/1967
Sequoia (027): Sequoia 1925- (027)                    Insurance Company of North America                        SBL 4 69 62        3/1/1967    3/1/1968      3/1/1967     3/1/1968
Sequoia (027): Sequoia 1925- (027)                    Insurance Company of North America                        SBL 4 69 27        3/1/1968    3/1/1969      3/1/1968     3/1/1969
Sequoia (027): Sequoia 1925- (027)                    Insurance Company of North America                        SBL 4 69 27        3/1/1969    3/1/1970      3/1/1969     3/1/1970
Sequoia (027): Sequoia 1925- (027)                    Insurance Company of North America                        SBL 4 69 27        3/1/1970    3/1/1971      3/1/1970     3/1/1971
Sequoia (027): Sequoia 1925- (027)                    Insurance Company of North America                        SBL 5 15 10        3/1/1971    3/1/1972      3/1/1971     3/1/1972
Sequoia (027): Sequoia 1925- (027)                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      3/1/1972     1/1/1973
Sequoia (027): Sequoia 1925- (027)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      3/1/1972     1/1/1973
Sequoia (027): Sequoia 1925- (027)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Sequoia (027): Sequoia 1925- (027)                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Sequoia (027): Sequoia 1925- (027)                    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Sequoia (027): Sequoia 1925- (027)                    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Sequoia (027): Sequoia 1925- (027)                    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Sequoia (027): Sequoia 1925- (027)                    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sequoia (027): Sequoia 1925- (027)                    National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 34        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sequoia (027): Sequoia 1925- (027)                    New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977




                                                                                      111
                                           Case 20-10343-LSS                       Doc 4107              Filed 05/16/21          Page 394 of 510



                                                                                                                                                                         Council       Council
             Current Council: Predecessor Council                                            Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                        Start Date1   End Date
Sequoia (027): Sequoia 1925- (027)                                  Ambassador Insurance Company                              Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sequoia (027): Sequoia 1925- (027)                                  New Hampshire Insurance Company                           GLA 332400         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sequoia (027): Sequoia 1925- (027)                                  National Union Fire Insurance Company of Pittsburgh, PA   BE 1219883         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sequoyah (713): Sequoyah (713)                                      Insurance Company of North America                        SBL 51193         6/11/1969   6/11/1970    6/11/1969     6/11/1970
Sequoyah (713): Sequoyah (713)                                      Insurance Company of North America                        SBL 51193         6/11/1970   6/11/1971    6/11/1970     6/11/1971
Sequoyah (713): Sequoyah (713)                                      Insurance Company of North America                        SBL 51193         6/11/1971   6/11/1972    6/11/1971     6/11/1972
Sequoyah (713): Sequoyah (713)                                      Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    6/11/1972      1/1/1973
Sequoyah (713): Sequoyah (713)                                      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    6/11/1972      1/1/1973
Sequoyah (713): Sequoyah (713)                                      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Sequoyah (713): Sequoyah (713)                                      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Sequoyah (713): Sequoyah (713)                                      Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Sequoyah (713): Sequoyah (713)                                      Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Sequoyah (713): Sequoyah (713)                                      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Sequoyah (713): Sequoyah (713)                                      National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 66        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sequoyah (713): Sequoyah (713)                                      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sequoyah (713): Sequoyah (713)                                      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sequoyah (713): Sequoyah (713)                                      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220288         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sequoyah (713): Sequoyah (713)                                      Insurance Company of North America                        Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sequoyah (713): Sequoyah (713)                                      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Shenandoah Area (598): Shenandoah Area (598)                        Insurance Company of North America                        Unknown            1/1/1966    1/1/1967      1/1/1966     1/1/1967
Shenandoah Area (598): Shenandoah Area (598)                        Insurance Company of North America                        Unknown            1/1/1967    1/1/1968      1/1/1967     1/1/1968
Shenandoah Area (598): Shenandoah Area (598)                        Insurance Company of North America                        Unknown            1/1/1968    1/1/1969      1/1/1968     1/1/1969
Shenandoah Area (598): Shenandoah Area (598)                        Insurance Company of North America                        Unknown            1/1/1969    1/1/1970      1/1/1969     1/1/1970
Shenandoah Area (598): Shenandoah Area (598)                        Insurance Company of North America                        Unknown            1/1/1970    1/1/1971      1/1/1970     1/1/1971
Shenandoah Area (598): Shenandoah Area (598)                        Insurance Company of North America                        Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Shenandoah Area (598): Shenandoah Area (598)                        Insurance Company of North America                        Unknown            1/1/1972    1/1/1973      1/1/1972     1/1/1973
Shenandoah Area (598): Shenandoah Area (598)                        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Shenandoah Area (598): Shenandoah Area (598)                        New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Shenandoah Area (598): Shenandoah Area (598)                        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Shenandoah Area (598): Shenandoah Area (598)                        National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 16        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Shenandoah Area (598): Shenandoah Area (598)                        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Shenandoah Area (598): Shenandoah Area (598)                        New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Shenandoah Area (598): Shenandoah Area (598)                        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Shenandoah Area (598): Shenandoah Area (598)                        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220237         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Silicon Valley Monterey Bay (055): Monterey Bay Area    1933-2013
(025)                                                               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Silicon Valley Monterey Bay (055): Monterey Bay Area    1933-2013
(025)                                                               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Silicon Valley Monterey Bay (055): Monterey Bay Area    1933-2013
(025)                                                               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Silicon Valley Monterey Bay (055): Monterey Bay Area    1933-2013
(025)                                                               New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977     1/1/1976     1/1/1977
Silicon Valley Monterey Bay (055): Monterey Bay Area    1933-2013
(025)                                                               National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 48        1/1/1976    1/1/1977     1/1/1976     1/1/1977
Silicon Valley Monterey Bay (055): Monterey Bay Area    1933-2013
(025)                                                               New Hampshire Insurance Company                           Unknown            1/1/1977   10/1/1977     1/1/1977    10/1/1977
Silicon Valley Monterey Bay (055): Monterey Bay Area    1933-2013
(025)                                                               American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
Silicon Valley Monterey Bay (055): Monterey Bay Area    1933-2013
(025)                                                               National Union Fire Insurance Company of Pittsburgh, PA   BE 1219896         1/1/1977    1/1/1978     1/1/1977     1/1/1978
Silicon Valley Monterey Bay (055): Santa Clara County   1929-2012
(055)                                                               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974     1/1/1973     1/1/1974




                                                                                                    112
                                           Case 20-10343-LSS                       Doc 4107              Filed 05/16/21          Page 395 of 510



                                                                                                                                                                         Council       Council
             Current Council: Predecessor Council                                            Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                        Start Date1   End Date
Silicon Valley Monterey Bay (055): Santa Clara County   1929-2012
(055)                                                               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974     1/1/1973     1/1/1974
Silicon Valley Monterey Bay (055): Santa Clara County   1929-2012
(055)                                                               Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975     1/1/1974     1/1/1975
Silicon Valley Monterey Bay (055): Santa Clara County   1929-2012
(055)                                                               Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975     1/1/1974     1/1/1975
Silicon Valley Monterey Bay (055): Santa Clara County   1929-2012
(055)                                                               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Silicon Valley Monterey Bay (055): Santa Clara County   1929-2012
(055)                                                               New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977     1/1/1976     1/1/1977
Silicon Valley Monterey Bay (055): Santa Clara County   1929-2012
(055)                                                               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Silicon Valley Monterey Bay (055): Santa Clara County   1929-2012
(055)                                                               National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 50        1/1/1976    1/1/1977     1/1/1976     1/1/1977
Silicon Valley Monterey Bay (055): Santa Clara County   1929-2012
(055)                                                               Insurance Company of North America                        Unknown            1/1/1976    1/1/1977     1/1/1976     1/1/1977
Silicon Valley Monterey Bay (055): Santa Clara County   1929-2012
(055)                                                               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Silicon Valley Monterey Bay (055): Santa Clara County   1929-2012
(055)                                                               American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
Silicon Valley Monterey Bay (055): Santa Clara County   1929-2012
(055)                                                               New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978     1/1/1977     1/1/1978
Silicon Valley Monterey Bay (055): Santa Clara County   1929-2012
(055)                                                               National Union Fire Insurance Company of Pittsburgh, PA   BE 1219898         1/1/1977    1/1/1978     1/1/1977     1/1/1978
Silicon Valley Monterey Bay (055): Santa Clara County   1929-2012
(055)                                                               Insurance Company of North America                        GAL 34 32 19       6/7/1977    6/7/1978     6/7/1977     6/7/1978
Simon Kenton (441): Central Ohio 1930-1994 (441)                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    4/30/1972     1/1/1973
Simon Kenton (441): Central Ohio 1930-1994 (441)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    4/30/1972     1/1/1973
Simon Kenton (441): Central Ohio 1930-1994 (441)                    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974     1/1/1973     1/1/1974
Simon Kenton (441): Central Ohio 1930-1994 (441)                    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974     1/1/1973     1/1/1974
Simon Kenton (441): Central Ohio 1930-1994 (441)                    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975     1/1/1974     1/1/1975
Simon Kenton (441): Central Ohio 1930-1994 (441)                    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975     1/1/1974     1/1/1975
Simon Kenton (441): Central Ohio 1930-1994 (441)                    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Simon Kenton (441): Central Ohio 1930-1994 (441)                    National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 99        1/1/1976    1/1/1977     1/1/1976     1/1/1977
Simon Kenton (441): Central Ohio 1930-1994 (441)                    American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Simon Kenton (441): Central Ohio 1930-1994 (441)                    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Simon Kenton (441): Central Ohio 1930-1994 (441)                    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220052         1/1/1977    1/1/1978     1/1/1977     1/1/1978
Simon Kenton (441): Central Ohio 1930-1994 (441)                    American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
Simon Kenton (441): Chief Logan 1944-1994 (464)                     Insurance Company of North America                        SBL 4 53 66        7/1/1965    7/1/1966     7/1/1965     7/1/1966
Simon Kenton (441): Chief Logan 1944-1994 (464)                     Insurance Company of North America                        SBL 4 53 66        7/1/1966    7/1/1967     7/1/1966     7/1/1967
Simon Kenton (441): Chief Logan 1944-1994 (464)                     Insurance Company of North America                        SBL 4 53 66        7/1/1967    7/1/1968     7/1/1967     7/1/1968
Simon Kenton (441): Chief Logan 1944-1994 (464)                     Insurance Company of North America                        SBL 50413          7/1/1968    7/1/1969     7/1/1968     7/1/1969
Simon Kenton (441): Chief Logan 1944-1994 (464)                     Insurance Company of North America                        SBL 50413          7/1/1969    7/1/1970     7/1/1969     7/1/1970
Simon Kenton (441): Chief Logan 1944-1994 (464)                     Insurance Company of North America                        SBL 50413          7/1/1970    7/1/1971     7/1/1970     7/1/1971
Simon Kenton (441): Chief Logan 1944-1994 (464)                     Insurance Company of North America                        SBL 51585          7/1/1971    7/1/1972     7/1/1971     7/1/1972
Simon Kenton (441): Chief Logan 1944-1994 (464)                     Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973     7/1/1972     1/1/1973
Simon Kenton (441): Chief Logan 1944-1994 (464)                     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973     7/1/1972     1/1/1973
Simon Kenton (441): Chief Logan 1944-1994 (464)                     Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974     1/1/1973     1/1/1974
Simon Kenton (441): Chief Logan 1944-1994 (464)                     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974     1/1/1973     1/1/1974
Simon Kenton (441): Chief Logan 1944-1994 (464)                     Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975     1/1/1974     1/1/1975
Simon Kenton (441): Chief Logan 1944-1994 (464)                     Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975     1/1/1974     1/1/1975
Simon Kenton (441): Chief Logan 1944-1994 (464)                     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Simon Kenton (441): Chief Logan 1944-1994 (464)                     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977




                                                                                                    113
                                            Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 396 of 510



                                                                                                                                                            Council       Council
             Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                           Start Date1   End Date
Simon Kenton (441): Chief Logan 1944-1994 (464)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Simon Kenton (441): Chief Logan 1944-1994 (464)        New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Simon Kenton (441): Chief Logan 1944-1994 (464)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 96        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Simon Kenton (441): Chief Logan 1944-1994 (464)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Simon Kenton (441): Chief Logan 1944-1994 (464)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220049         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Simon Kenton (441): Chief Logan 1944-1994 (464)        New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Simon Kenton (441): Licking County 1922-1987 (451)     Insurance Company of North America                        SBL 4 29 58       1/14/1965   1/14/1966    1/14/1965     1/14/1966
Simon Kenton (441): Licking County 1922-1987 (451)     Insurance Company of North America                        SBL 4 29 58       1/14/1966   1/14/1967    1/14/1966     1/14/1967
Simon Kenton (441): Licking County 1922-1987 (451)     Insurance Company of North America                        SBL 4 29 58       1/14/1967   1/14/1968    1/14/1967     1/14/1968
Simon Kenton (441): Licking County 1922-1987 (451)     Insurance Company of North America                        SBL 46902         1/14/1968   1/14/1969    1/14/1968     1/14/1969
Simon Kenton (441): Licking County 1922-1987 (451)     Insurance Company of North America                        SBL 46902         1/14/1969   1/14/1970    1/14/1969     1/14/1970
Simon Kenton (441): Licking County 1922-1987 (451)     Insurance Company of North America                        SBL 46902         1/14/1970   6/28/1970    1/14/1970     6/28/1970
Simon Kenton (441): Licking County 1922-1987 (451)     Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Simon Kenton (441): Licking County 1922-1987 (451)     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Simon Kenton (441): Licking County 1922-1987 (451)     Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Simon Kenton (441): Licking County 1922-1987 (451)     Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Simon Kenton (441): Licking County 1922-1987 (451)     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Simon Kenton (441): Licking County 1922-1987 (451)     American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Simon Kenton (441): Licking County 1922-1987 (451)     National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 07        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Simon Kenton (441): Licking County 1922-1987 (451)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Simon Kenton (441): Licking County 1922-1987 (451)     National Union Fire Insurance Company of Pittsburgh, PA   BE 1220060         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Simon Kenton (441): Licking County 1922-1987 (451)     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Simon Kenton (441): Scioto Area 1931-1994 (457)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Simon Kenton (441): Scioto Area 1931-1994 (457)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Simon Kenton (441): Scioto Area 1931-1994 (457)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Simon Kenton (441): Scioto Area 1931-1994 (457)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 09        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Simon Kenton (441): Scioto Area 1931-1994 (457)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220062         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Simon Kenton (441): Scioto Area 1931-1994 (457)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sioux (733): Pheasant 1942-1978 (693)                  Insurance Company of North America                        SBL 4 53 93       11/1/1966   11/1/1967    11/1/1966     11/1/1967
Sioux (733): Pheasant 1942-1978 (693)                  Insurance Company of North America                        Unknown           11/1/1967   11/1/1968    11/1/1967     11/1/1968
Sioux (733): Pheasant 1942-1978 (693)                  Insurance Company of North America                        Unknown           11/1/1968   11/1/1969    11/1/1968     11/1/1969
Sioux (733): Pheasant 1942-1978 (693)                  Insurance Company of North America                        SBL 5 11 99       11/1/1969   11/1/1970    11/1/1969     11/1/1970
Sioux (733): Pheasant 1942-1978 (693)                  Insurance Company of North America                        SBL 5 11 99       11/1/1970   11/1/1971    11/1/1970     11/1/1971
Sioux (733): Pheasant 1942-1978 (693)                  Insurance Company of North America                        SBL 5 11 99       11/1/1971   11/1/1972    11/1/1971     11/1/1972
Sioux (733): Pheasant 1942-1978 (693)                  Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    11/1/1972      1/1/1973
Sioux (733): Pheasant 1942-1978 (693)                  Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    11/1/1972      1/1/1973
Sioux (733): Pheasant 1942-1978 (693)                  Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Sioux (733): Pheasant 1942-1978 (693)                  Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Sioux (733): Pheasant 1942-1978 (693)                  Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Sioux (733): Pheasant 1942-1978 (693)                  Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Sioux (733): Pheasant 1942-1978 (693)                  Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Sioux (733): Pheasant 1942-1978 (693)                  Insurance Company of North America                        AGP 14 41 08       1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sioux (733): Pheasant 1942-1978 (693)                  National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 61        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sioux (733): Pheasant 1942-1978 (693)                  American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sioux (733): Pheasant 1942-1978 (693)                  Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sioux (733): Pheasant 1942-1978 (693)                  Insurance Company of North America                        AGP 14 41 08       1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sioux (733): Pheasant 1942-1978 (693)                  National Union Fire Insurance Company of Pittsburgh, PA   BE 1220283         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sioux (733): Pheasant 1942-1978 (693)                  American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        CGL 243562        5/13/1966   5/13/1967    5/13/1966     5/13/1967
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        GLP-07-93-29      5/13/1967   5/13/1968    5/13/1967     5/13/1968
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        GLP-14-72-39      5/13/1968   5/13/1969    5/13/1968     5/13/1969
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        GLP 22 78 40      5/13/1969   5/13/1970    5/13/1969     5/13/1970




                                                                                       114
                                            Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 397 of 510



                                                                                                                                                            Council       Council
              Current Council: Predecessor Council                              Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                           Start Date1   End Date
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        GLP 22 79 77      5/13/1970   5/13/1971    5/13/1970     5/13/1971
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        GLP 30 83 96      5/13/1971   5/12/1972    5/13/1971     5/12/1972
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        Unknown           5/13/1972    1/1/1973    5/13/1972      1/1/1973
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        Unknown            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        GAL 21 16 51       1/1/1973   5/24/1973      1/1/1973    5/24/1973
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        XBC 97586          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        AGP 13 14 41      5/24/1973    1/1/1974    5/24/1973      1/1/1974
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        XBC 97752          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        AGP 13 14 75       1/1/1974    1/1/1975      1/1/1974     1/1/1975
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        AGP 13 14 75       1/1/1975    1/1/1976      1/1/1975     1/1/1976
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        XBC 97752          1/1/1975    1/1/1976      1/1/1975     1/1/1976
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        AGP 13 14 75       1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sioux (733): Sioux 1927- (733)                         National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 63        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Sioux (733): Sioux 1927- (733)                         Insurance Company of North America                        AGP 13 14 75       1/1/1977    1/1/1978      1/1/1977     1/1/1978
Sioux (733): Sioux 1927- (733)                         National Union Fire Insurance Company of Pittsburgh, PA   BE 1220285         1/1/1977    1/1/1978      1/1/1977     1/1/1978
South Florida (084): South Florida (084)               Continental Casualty Company                              Unknown            1/1/1959    1/1/1960      1/1/1959     1/1/1960
South Florida (084): South Florida (084)               Continental Casualty Company                              Unknown            1/1/1960    1/1/1961      1/1/1960     1/1/1961
South Florida (084): South Florida (084)               Continental Casualty Company                              Unknown            1/1/1961    1/1/1962      1/1/1961     1/1/1962
South Florida (084): South Florida (084)               Consolidated Mutual Insurance Company                     Unknown            2/8/1963    2/8/1964      2/8/1963     2/8/1964
South Florida (084): South Florida (084)               Consolidated Mutual Insurance Company                     Unknown            2/8/1964    2/8/1965      2/8/1964     2/8/1965
South Florida (084): South Florida (084)               Consolidated Mutual Insurance Company                     Unknown            2/8/1965    2/8/1966      2/8/1965     2/8/1966
South Florida (084): South Florida (084)               Consolidated Mutual Insurance Company                     Unknown            2/8/1966    2/8/1967      2/8/1966     2/8/1967
South Florida (084): South Florida (084)               Consolidated Mutual Insurance Company                     Unknown            2/8/1967    2/8/1968      2/8/1967     2/8/1968
South Florida (084): South Florida (084)               Consolidated Mutual Insurance Company                     Unknown            2/8/1968    2/8/1969      2/8/1968     2/8/1969
South Florida (084): South Florida (084)               Consolidated Mutual Insurance Company                     Unknown            2/8/1969    2/8/1970      2/8/1969     2/8/1970
South Florida (084): South Florida (084)               Consolidated Mutual Insurance Company                     Unknown            2/8/1970    2/8/1971      2/8/1970     2/8/1971
South Florida (084): South Florida (084)               Consolidated Mutual Insurance Company                     Unknown            2/8/1971    1/1/1972      2/8/1971     1/1/1972
South Florida (084): South Florida (084)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      2/8/1972     1/1/1973
South Florida (084): South Florida (084)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      2/8/1972     1/1/1973
South Florida (084): South Florida (084)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
South Florida (084): South Florida (084)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
South Florida (084): South Florida (084)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
South Florida (084): South Florida (084)               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Florida (084): South Florida (084)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 79        1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Florida (084): South Florida (084)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Florida (084): South Florida (084)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1219927         1/1/1977    1/1/1978      1/1/1977     1/1/1978
South Florida (084): South Florida (084)               American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
South Georgia (098): Alapaha Area 1960-2012 (098)      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
South Georgia (098): Alapaha Area 1960-2012 (098)      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
South Georgia (098): Alapaha Area 1960-2012 (098)      Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
South Georgia (098): Alapaha Area 1960-2012 (098)      Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
South Georgia (098): Alapaha Area 1960-2012 (098)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
South Georgia (098): Alapaha Area 1960-2012 (098)      New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Georgia (098): Alapaha Area 1960-2012 (098)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 97        1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Georgia (098): Alapaha Area 1960-2012 (098)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Georgia (098): Alapaha Area 1960-2012 (098)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Georgia (098): Alapaha Area 1960-2012 (098)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1219944         1/1/1977    1/1/1978      1/1/1977     1/1/1978
South Georgia (098): Alapaha Area 1960-2012 (098)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
South Georgia (098): Alapaha Area 1960-2012 (098)      New Hampshire Insurance Company                           GLA 282454        2/23/1977   2/23/1978    2/23/1977     2/23/1978
South Georgia (098): Chehaw 1939-1984 (097)            Insurance Company of North America                        SBL 5 11 87       4/23/1969   4/23/1970    4/23/1969     4/23/1970




                                                                                       115
                                             Case 20-10343-LSS               Doc 4107              Filed 05/16/21          Page 398 of 510



                                                                                                                                                                   Council       Council
              Current Council: Predecessor Council                                     Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                  Start Date1   End Date
South Georgia (098): Chehaw 1939-1984 (097)                   Insurance Company of North America                        SBL 5 11 87       4/23/1970   4/23/1971    4/23/1970     4/23/1971
South Georgia (098): Chehaw 1939-1984 (097)                   Insurance Company of North America                        SBL 5 11 87       4/23/1971   4/23/1972    4/23/1971     4/23/1972
South Georgia (098): Chehaw 1939-1984 (097)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    4/23/1972      1/1/1973
South Georgia (098): Chehaw 1939-1984 (097)                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    4/23/1972      1/1/1973
South Georgia (098): Chehaw 1939-1984 (097)                   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
South Georgia (098): Chehaw 1939-1984 (097)                   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
South Georgia (098): Chehaw 1939-1984 (097)                   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
South Georgia (098): Chehaw 1939-1984 (097)                   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
South Georgia (098): Chehaw 1939-1984 (097)                   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
South Georgia (098): Chehaw 1939-1984 (097)                   New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Georgia (098): Chehaw 1939-1984 (097)                   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Georgia (098): Chehaw 1939-1984 (097)                   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Georgia (098): Chehaw 1939-1984 (097)                   National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 87        1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Georgia (098): Chehaw 1939-1984 (097)                   New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
South Georgia (098): Chehaw 1939-1984 (097)                   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
South Georgia (098): Chehaw 1939-1984 (097)                   National Union Fire Insurance Company of Pittsburgh, PA   BE 1219935         1/1/1977    1/1/1978      1/1/1977     1/1/1978
South Plains (694): South Plains (694)                        Hartford Casualty Insurance Company                       46 IC 632582      2/16/1973   2/16/1974    2/16/1973     2/16/1974
South Plains (694): South Plains (694)                        Hartford Casualty Insurance Company                       46 IC 632582      2/16/1974   2/16/1975    2/16/1974     2/16/1975
South Plains (694): South Plains (694)                        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
South Plains (694): South Plains (694)                        Hartford Casualty Insurance Company                       46 IC 632582      2/16/1975   2/16/1976    2/16/1975     2/16/1976
South Plains (694): South Plains (694)                        National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 82        1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Plains (694): South Plains (694)                        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Plains (694): South Plains (694)                        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Plains (694): South Plains (694)                        Hartford Casualty Insurance Company                       46 TMP 100576     2/16/1976   2/16/1977    2/16/1976     2/16/1977
South Plains (694): South Plains (694)                        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220213         1/1/1977    1/1/1978      1/1/1977     1/1/1978
South Plains (694): South Plains (694)                        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
South Plains (694): South Plains (694)                        Hartford Casualty Insurance Company                       46 TMP 100576     2/16/1977   2/16/1978    2/16/1977     2/16/1978
South Plains (694): South Plains (694)                        Hartford Casualty Insurance Company                       46 TMP 100576     2/16/1978   2/16/1979    2/16/1978     2/16/1979
South Texas (577): Gulf Coast 1929-2002 (577)                 U.S. Fire Insurance Company                               CGL 48 44 08      5/16/1966   5/16/1967    5/16/1966     5/16/1967
South Texas (577): Gulf Coast 1929-2002 (577)                 U.S. Fire Insurance Company                               Unknown           5/16/1967   5/16/1968    5/16/1967     5/16/1968
South Texas (577): Gulf Coast 1929-2002 (577)                 U.S. Fire Insurance Company                               Unknown           5/16/1968   5/16/1969    5/16/1968     5/16/1969
South Texas (577): Gulf Coast 1929-2002 (577)                 U.S. Fire Insurance Company                               Unknown           5/16/1969   5/16/1970    5/16/1969     5/16/1970
South Texas (577): Gulf Coast 1929-2002 (577)                 U.S. Fire Insurance Company                               Unknown           5/16/1970   5/16/1971    5/16/1970     5/16/1971
South Texas (577): Gulf Coast 1929-2002 (577)                 U.S. Fire Insurance Company                               Unknown           5/16/1971    1/1/1972    5/16/1971      1/1/1972
South Texas (577): Gulf Coast 1929-2002 (577)                 Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
South Texas (577): Gulf Coast 1929-2002 (577)                 Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
South Texas (577): Gulf Coast 1929-2002 (577)                 Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
South Texas (577): Gulf Coast 1929-2002 (577)                 Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
South Texas (577): Gulf Coast 1929-2002 (577)                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
South Texas (577): Gulf Coast 1929-2002 (577)                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 75        1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Texas (577): Gulf Coast 1929-2002 (577)                 American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Texas (577): Gulf Coast 1929-2002 (577)                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
South Texas (577): Gulf Coast 1929-2002 (577)                 Employers Casualty Company                                C-558681           1/1/1977    1/1/1978      1/1/1977     1/1/1978
South Texas (577): Gulf Coast 1929-2002 (577)                 American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
South Texas (577): Gulf Coast 1929-2002 (577)                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1220206         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Southeast Louisiana (214): New Orleans Area 1927-1993 (214)   Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971    5/1/1972      5/1/1971     5/1/1972
Southeast Louisiana (214): New Orleans Area 1927-1993 (214)   Hartford Accident and Indemnity Company                   10CA43315         9/21/1971    1/1/1972    9/21/1971      1/1/1972
Southeast Louisiana (214): New Orleans Area 1927-1993 (214)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
Southeast Louisiana (214): New Orleans Area 1927-1993 (214)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Southeast Louisiana (214): New Orleans Area 1927-1993 (214)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Southeast Louisiana (214): New Orleans Area 1927-1993 (214)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Southeast Louisiana (214): New Orleans Area 1927-1993 (214)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975




                                                                                              116
                                             Case 20-10343-LSS               Doc 4107              Filed 05/16/21          Page 399 of 510



                                                                                                                                                                    Council       Council
              Current Council: Predecessor Council                                     Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                   Start Date1   End Date
Southeast Louisiana (214): New Orleans Area 1927-1993 (214)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Southeast Louisiana (214): New Orleans Area 1927-1993 (214)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Southeast Louisiana (214): New Orleans Area 1927-1993 (214)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Southeast Louisiana (214): New Orleans Area 1927-1993 (214)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 60        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Southeast Louisiana (214): New Orleans Area 1927-1993 (214)   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Southeast Louisiana (214): New Orleans Area 1927-1993 (214)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Southeast Louisiana (214): New Orleans Area 1927-1993 (214)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220108         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Southeast Louisiana (214): Southeast Louisiana (214)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Southeast Louisiana (214): Southeast Louisiana (214)          American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Southeast Louisiana (214): Southeast Louisiana (214)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Southeast Louisiana (214): Southeast Louisiana (214)          American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Southern Shores FSC (783): Southern Shores FSC (783)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Southern Shores FSC (783): Southern Shores FSC (783)          American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Southern Shores FSC (783): Southern Shores FSC (783)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Southern Shores FSC (783): Southern Shores FSC (783)          American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Southern Sierra (030): Southern Sierra 1965- (030)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Southern Sierra (030): Southern Sierra 1965- (030)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Southern Sierra (030): Southern Sierra 1965- (030)            American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Southern Sierra (030): Southern Sierra 1965- (030)            New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Southern Sierra (030): Southern Sierra 1965- (030)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 28        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Southern Sierra (030): Southern Sierra 1965- (030)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1219877         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Southern Sierra (030): Southern Sierra 1965- (030)            Jefferson Insurance Company of New York                   65899              1/1/1977     1/1/1978      1/1/1977     1/1/1978
Southern Sierra (030): Southern Sierra 1965- (030)            Jefferson Insurance Company of New York                   65898              1/1/1977     1/1/1978      1/1/1977     1/1/1978
Southern Sierra (030): Southern Sierra 1965- (030)            American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Southern Sierra (030): Southern Sierra 1965- (030)            New Hampshire Insurance Company                           GLA 282518         4/1/1977     4/1/1978      4/1/1977     4/1/1978
Southwest Florida (088): Southwest Florida 1966- (088)        Insurance Company of North America                        SBL 45392          1/1/1967     1/1/1968      1/1/1967     1/1/1968
Southwest Florida (088): Southwest Florida 1966- (088)        Insurance Company of North America                        SBL 45392          1/1/1968     1/1/1969      1/1/1968     1/1/1969
Southwest Florida (088): Southwest Florida 1966- (088)        Insurance Company of North America                        SBL 45392          1/1/1969     1/1/1970      1/1/1969     1/1/1970
Southwest Florida (088): Southwest Florida 1966- (088)        Insurance Company of North America                        SBL 51305          1/1/1970     1/1/1971      1/1/1970     1/1/1971
Southwest Florida (088): Southwest Florida 1966- (088)        Insurance Company of North America                        SBL 51305          1/1/1971     1/1/1972      1/1/1971     1/1/1972
Southwest Florida (088): Southwest Florida 1966- (088)        Insurance Company of North America                        SBL 51305          1/1/1972     1/1/1973      1/1/1972     1/1/1973
Southwest Florida (088): Southwest Florida 1966- (088)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Southwest Florida (088): Southwest Florida 1966- (088)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Southwest Florida (088): Southwest Florida 1966- (088)        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Southwest Florida (088): Southwest Florida 1966- (088)        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Southwest Florida (088): Southwest Florida 1966- (088)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 77        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Southwest Florida (088): Southwest Florida 1966- (088)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1219925         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Southwest Florida (088): Sunny Land 1925-1995 (724)           Insurance Company of North America                        SBL 4 53 54      11/17/1965   11/17/1966   11/17/1965    11/17/1966
Southwest Florida (088): Sunny Land 1925-1995 (724)           Insurance Company of North America                        SBL 4 53 54      11/17/1966   11/17/1967   11/17/1966    11/17/1967
Southwest Florida (088): Sunny Land 1925-1995 (724)           Insurance Company of North America                        SBL 4 53 54      11/17/1967   11/17/1968   11/17/1967    11/17/1968
Southwest Florida (088): Sunny Land 1925-1995 (724)           Insurance Company of North America                        SBL 50422        11/17/1968   11/17/1969   11/17/1968    11/17/1969
Southwest Florida (088): Sunny Land 1925-1995 (724)           Insurance Company of North America                        SBL 50422        11/17/1969   11/17/1970   11/17/1969    11/17/1970
Southwest Florida (088): Sunny Land 1925-1995 (724)           Insurance Company of North America                        SBL 50422        11/17/1970   11/17/1971   11/17/1970    11/17/1971
Southwest Florida (088): Sunny Land 1925-1995 (724)           Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971     5/1/1972      5/1/1971     5/1/1972
Southwest Florida (088): Sunny Land 1925-1995 (724)           Hartford Accident and Indemnity Company                   10CA43315         9/21/1971     1/1/1972    9/21/1971      1/1/1972
Southwest Florida (088): Sunny Land 1925-1995 (724)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973      1/1/1972     1/1/1973
Southwest Florida (088): Sunny Land 1925-1995 (724)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      1/1/1972     1/1/1973
Southwest Florida (088): Sunny Land 1925-1995 (724)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Southwest Florida (088): Sunny Land 1925-1995 (724)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Southwest Florida (088): Sunny Land 1925-1995 (724)           Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Southwest Florida (088): Sunny Land 1925-1995 (724)           Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Southwest Florida (088): Sunny Land 1925-1995 (724)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976




                                                                                              117
                                              Case 20-10343-LSS            Doc 4107              Filed 05/16/21          Page 400 of 510



                                                                                                                                                                 Council       Council
              Current Council: Predecessor Council                                   Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                Start Date1   End Date
Southwest Florida (088): Sunny Land 1925-1995 (724)         New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Southwest Florida (088): Sunny Land 1925-1995 (724)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 82        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Southwest Florida (088): Sunny Land 1925-1995 (724)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Southwest Florida (088): Sunny Land 1925-1995 (724)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Southwest Florida (088): Sunny Land 1925-1995 (724)         American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Southwest Florida (088): Sunny Land 1925-1995 (724)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1219930         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Southwest Florida (088): Sunny Land 1925-1995 (724)         New Hampshire Insurance Company                           GLA 282417        2/10/1977   2/10/1978    2/10/1977     2/10/1978
Spirit of Adventure (227): Boston 1921-1980 (227)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Spirit of Adventure (227): Boston 1921-1980 (227)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Boston 1921-1980 (227)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Boston 1921-1980 (227)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 68        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Boston 1921-1980 (227)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): Boston 1921-1980 (227)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220116         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): Cambridge 1919-2001 (229)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      3/1/1973     1/1/1974
Spirit of Adventure (227): Cambridge 1919-2001 (229)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      3/1/1973     1/1/1974
Spirit of Adventure (227): Cambridge 1919-2001 (229)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Spirit of Adventure (227): Cambridge 1919-2001 (229)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 70        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Cambridge 1919-2001 (229)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Cambridge 1919-2001 (229)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Cambridge 1919-2001 (229)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220120         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): Cambridge 1919-2001 (229)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): Greater Lowell 1927-1977 (238)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Spirit of Adventure (227): Greater Lowell 1927-1977 (238)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 78        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Greater Lowell 1927-1977 (238)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Greater Lowell 1927-1977 (238)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Greater Lowell 1927-1977 (238)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): Greater Lowell 1977-1999 (238)   Insurance Company of North America                        Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966
Spirit of Adventure (227): Greater Lowell 1977-1999 (238)   Insurance Company of North America                        Unknown            1/1/1966    1/1/1967      1/1/1966     1/1/1967
Spirit of Adventure (227): Greater Lowell 1977-1999 (238)   Insurance Company of North America                        Unknown            1/1/1967    1/1/1968      1/1/1967     1/1/1968
Spirit of Adventure (227): Greater Lowell 1977-1999 (238)   Insurance Company of North America                        Unknown            1/1/1968    1/1/1969      1/1/1968     1/1/1969
Spirit of Adventure (227): Greater Lowell 1977-1999 (238)   Insurance Company of North America                        Unknown            1/1/1969    1/1/1970      1/1/1969     1/1/1970
Spirit of Adventure (227): Greater Lowell 1977-1999 (238)   Insurance Company of North America                        Unknown            1/1/1970    3/6/1970      1/1/1970     3/6/1970
Spirit of Adventure (227): Greater Lowell 1977-1999 (238)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    5/16/1972      1/1/1973
Spirit of Adventure (227): Greater Lowell 1977-1999 (238)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    5/16/1972      1/1/1973
Spirit of Adventure (227): Greater Lowell 1977-1999 (238)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Spirit of Adventure (227): Greater Lowell 1977-1999 (238)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Spirit of Adventure (227): Greater Lowell 1977-1999 (238)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Spirit of Adventure (227): Greater Lowell 1977-1999 (238)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Spirit of Adventure (227): Greater Lowell 1977-1999 (238)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220128         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): Greater Lowell 1977-1999 (238)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): Lone Tree 1926-1993 (749)        Insurance Company of North America                        SBL 46915          3/6/1970    3/6/1971      3/6/1970     3/6/1971
Spirit of Adventure (227): Lone Tree 1926-1993 (749)        Insurance Company of North America                        SBL 51409          3/6/1971    3/6/1972      3/6/1971     3/6/1972
Spirit of Adventure (227): Lone Tree 1926-1993 (749)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      3/6/1972     1/1/1973
Spirit of Adventure (227): Lone Tree 1926-1993 (749)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      3/6/1972     1/1/1973
Spirit of Adventure (227): Lone Tree 1926-1993 (749)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Spirit of Adventure (227): Lone Tree 1926-1993 (749)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Spirit of Adventure (227): Lone Tree 1926-1993 (749)        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Spirit of Adventure (227): Lone Tree 1926-1993 (749)        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Spirit of Adventure (227): Lone Tree 1926-1993 (749)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Spirit of Adventure (227): Lone Tree 1926-1993 (749)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Lone Tree 1926-1993 (749)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Lone Tree 1926-1993 (749)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 74        1/1/1976    1/1/1977      1/1/1976     1/1/1977




                                                                                            118
                                              Case 20-10343-LSS                 Doc 4107              Filed 05/16/21          Page 401 of 510



                                                                                                                                                                      Council       Council
              Current Council: Predecessor Council                                        Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                     Start Date1   End Date
Spirit of Adventure (227): Lone Tree 1926-1993 (749)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220124         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): Lone Tree 1926-1993 (749)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): Mass. Bay Federated 1976-1979 (850)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Mass. Bay Federated 1976-1979 (850)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Mass. Bay Federated 1976-1979 (850)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): Minuteman 1959-1993 (240)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Spirit of Adventure (227): Minuteman 1959-1993 (240)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Minuteman 1959-1993 (240)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 81        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Minuteman 1959-1993 (240)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): Minuteman 1959-1993 (240)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): Minuteman 1959-1993 (240)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220132         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): North Bay 1966-1993 (236)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Spirit of Adventure (227): North Bay 1966-1993 (236)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): North Bay 1966-1993 (236)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): North Bay 1966-1993 (236)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 80        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): North Bay 1966-1993 (236)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220131         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): North Bay 1966-1993 (236)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): North Essex 1925-1993 (712)           Insurance Company of North America                        SBL 50418         6/10/1968   6/10/1969    6/10/1968     6/10/1969
Spirit of Adventure (227): North Essex 1925-1993 (712)           Insurance Company of North America                        SBL 50418         6/10/1969   6/10/1970    6/10/1969     6/10/1970
Spirit of Adventure (227): North Essex 1925-1993 (712)           Insurance Company of North America                        SBL 50418         6/10/1970   6/10/1971    6/10/1970     6/10/1971
Spirit of Adventure (227): North Essex 1925-1993 (712)           Insurance Company of North America                        SBL 51562         6/10/1971   6/10/1972    6/10/1971     6/10/1972
Spirit of Adventure (227): North Essex 1925-1993 (712)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    6/10/1972      1/1/1973
Spirit of Adventure (227): North Essex 1925-1993 (712)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    6/10/1972      1/1/1973
Spirit of Adventure (227): North Essex 1925-1993 (712)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Spirit of Adventure (227): North Essex 1925-1993 (712)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Spirit of Adventure (227): North Essex 1925-1993 (712)           Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Spirit of Adventure (227): North Essex 1925-1993 (712)           Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Spirit of Adventure (227): North Essex 1925-1993 (712)           New Hampshire Insurance Company                           UL 078557          1/1/1975    1/1/1976      1/1/1975     1/1/1976
Spirit of Adventure (227): North Essex 1925-1993 (712)           New Hampshire Insurance Company                           SLP 63-47-76       1/1/1975    1/1/1976      1/1/1975     1/1/1976
Spirit of Adventure (227): North Essex 1925-1993 (712)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Spirit of Adventure (227): North Essex 1925-1993 (712)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): North Essex 1925-1993 (712)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): North Essex 1925-1993 (712)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 77        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): North Essex 1925-1993 (712)           New Hampshire Insurance Company                           SLP 63-49-02       1/1/1976    1/1/1977      1/1/1976     1/1/1977
Spirit of Adventure (227): North Essex 1925-1993 (712)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220127         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): North Essex 1925-1993 (712)           New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Spirit of Adventure (227): North Essex 1925-1993 (712)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Suffolk County (404): Suffolk County (404)                       Insurance Company of North America                        XBC 65760          6/1/1967    6/1/1968      6/1/1967     6/1/1968
Suffolk County (404): Suffolk County (404)                       Insurance Company of North America                        XBC 65760          6/1/1968    6/1/1969      6/1/1968     6/1/1969
Suffolk County (404): Suffolk County (404)                       Hartford Accident and Indemnity Company                   12 CPP 500098      6/1/1969    6/1/1970      6/1/1969     6/1/1970
Suffolk County (404): Suffolk County (404)                       Insurance Company of North America                        XBC 65760          6/1/1969    6/1/1970      6/1/1969     6/1/1970
Suffolk County (404): Suffolk County (404)                       Insurance Company of North America                        XBC-73765          6/1/1970    6/1/1971      6/1/1970     6/1/1971
Suffolk County (404): Suffolk County (404)                       Hartford Accident and Indemnity Company                   12 CPP 500098      6/1/1970    6/1/1971      6/1/1970     6/1/1971
Suffolk County (404): Suffolk County (404)                       Insurance Company of North America                        XBC-73765          6/1/1971    3/9/1972      6/1/1971     3/9/1972
Suffolk County (404): Suffolk County (404)                       Hartford Accident and Indemnity Company                   12 CPP 500098      6/1/1971    6/1/1972      6/1/1971     6/1/1972
Suffolk County (404): Suffolk County (404)                       Insurance Company of North America                        XBC 73765          3/9/1972    3/7/1973      3/9/1972     3/7/1973
Suffolk County (404): Suffolk County (404)                       Hartford Accident and Indemnity Company                   12 SMP 304687      6/1/1972    6/1/1973      6/1/1972     6/1/1973
Suffolk County (404): Suffolk County (404)                       Insurance Company of North America                        XBC 73765          3/7/1973    6/1/1973      3/7/1973     6/1/1973
Suffolk County (404): Suffolk County (404)                       Hartford Accident and Indemnity Company                   12 SMP 304687      6/1/1973    6/1/1974      6/1/1973     6/1/1974
Suffolk County (404): Suffolk County (404)                       Hartford Accident and Indemnity Company                   12 SMP 304687      6/1/1974    6/1/1975      6/1/1974     6/1/1975
Suffolk County (404): Suffolk County (404)                       Hartford Accident and Indemnity Company                   12 CBP 400297      6/1/1974    6/1/1975      6/1/1974     6/1/1975
Suffolk County (404): Suffolk County (404)                       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976




                                                                                                 119
                                            Case 20-10343-LSS               Doc 4107              Filed 05/16/21          Page 402 of 510



                                                                                                                                                                  Council       Council
             Current Council: Predecessor Council                                     Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                 Start Date1   End Date
Suffolk County (404): Suffolk County (404)                   Hartford Accident and Indemnity Company                   12 CBP 400297      6/1/1975    6/1/1976      6/1/1975     6/1/1976
Suffolk County (404): Suffolk County (404)                   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Suffolk County (404): Suffolk County (404)                   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Suffolk County (404): Suffolk County (404)                   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 66        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Suffolk County (404): Suffolk County (404)                   Hartford Accident and Indemnity Company                   12 CBP 400297      6/1/1976    6/1/1977      6/1/1976     6/1/1977
Suffolk County (404): Suffolk County (404)                   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Suffolk County (404): Suffolk County (404)                   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220019         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Suffolk County (404): Suffolk County (404)                   Hartford Accident and Indemnity Company                   12 CBP 400656      6/1/1977    6/1/1978      6/1/1977     6/1/1978
Suffolk County (404): Suffolk County (404)                   Hartford Accident and Indemnity Company                   12 CBP 400656      6/1/1978    6/1/1979      6/1/1978     6/1/1979
Suffolk County (404): Suffolk County (404)                   Hartford Accident and Indemnity Company                   12 CBP 400656      6/1/1979    6/1/1980      6/1/1979     6/1/1980
Susquehanna (533): Susquehanna 1975- (533)                   Insurance Company of North America                        XBC 9 85 02        1/1/1972    1/1/1973      1/1/1972     1/1/1973
Susquehanna (533): Susquehanna 1975- (533)                   Insurance Company of North America                        XBC 9 85 02        1/1/1973    1/1/1974      1/1/1973     1/1/1974
Susquehanna (533): Susquehanna 1975- (533)                   Insurance Company of North America                        XBC 9 85 02        1/1/1974    1/1/1975      1/1/1974     1/1/1975
Susquehanna (533): Susquehanna 1975- (533)                   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Susquehanna (533): Susquehanna 1975- (533)                   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 51        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Susquehanna (533): Susquehanna 1975- (533)                   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Susquehanna (533): Susquehanna 1975- (533)                   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Susquehanna (533): Susquehanna 1975- (533)                   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Susquehanna (533): Susquehanna 1975- (533)                   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220273         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Susquehanna (533): Susquehanna Valley Area 1927-1975 (533)   Insurance Company of North America                        4 47 50           6/14/1965   6/14/1966    6/14/1965     6/14/1966
Susquehanna (533): Susquehanna Valley Area 1927-1975 (533)   Insurance Company of North America                        4 47 50           6/14/1966   6/14/1967    6/14/1966     6/14/1967
Susquehanna (533): Susquehanna Valley Area 1927-1975 (533)   Insurance Company of North America                        4 47 50           6/14/1967   6/14/1968    6/14/1967     6/14/1968
Susquehanna (533): Susquehanna Valley Area 1927-1975 (533)   Insurance Company of North America                        SBL 4 84 64       6/14/1968   6/14/1969    6/14/1968     6/14/1969
Susquehanna (533): Susquehanna Valley Area 1927-1975 (533)   Insurance Company of North America                        SBL 4 84 64       6/14/1969   6/14/1970    6/14/1969     6/14/1970
Susquehanna (533): Susquehanna Valley Area 1927-1975 (533)   Insurance Company of North America                        SBL 4 84 64       6/14/1970   6/14/1971    6/14/1970     6/14/1971
Susquehanna (533): Susquehanna Valley Area 1927-1975 (533)   Insurance Company of North America                        SBL 53078         7/14/1971   7/13/1972    7/14/1971     7/13/1972
Susquehanna (533): Susquehanna Valley Area 1927-1975 (533)   Insurance Company of North America                        SBL 53078         7/14/1972   2/22/1973    7/14/1972     2/22/1973
Susquehanna (533): Susquehanna Valley Area 1927-1975 (533)   Insurance Company of North America                        GLP 411728        2/22/1973   2/22/1974    2/22/1973     2/22/1974
Susquehanna (533): Susquehanna Valley Area 1927-1975 (533)   Insurance Company of North America                        XBC 9 68 34       2/22/1973   2/22/1974    2/22/1973     2/22/1974
Susquehanna (533): Susquehanna Valley Area 1927-1975 (533)   Insurance Company of North America                        XBC 9 68 34       2/22/1974   2/22/1975    2/22/1974     2/22/1975
Susquehanna (533): Susquehanna Valley Area 1927-1975 (533)   Insurance Company of North America                        GLP 411728        2/22/1974   2/22/1975    2/22/1974     2/22/1975
Susquehanna (533): Susquehanna Valley Area 1927-1975 (533)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Susquehanna (533): West Branch 1935-1975 (543)               Insurance Company of North America                        SBL-4-48-96        2/9/1967    2/9/1968      2/9/1967     2/9/1968
Susquehanna (533): West Branch 1935-1975 (543)               Insurance Company of North America                        SBL-4-48-96        2/9/1968    2/9/1969      2/9/1968     2/9/1969
Susquehanna (533): West Branch 1935-1975 (543)               Insurance Company of North America                        SBL-4-48-96        2/9/1969    2/9/1970      2/9/1969     2/9/1970
Susquehanna (533): West Branch 1935-1975 (543)               Insurance Company of North America                        SBL 5 30 08        2/9/1970    2/9/1971      2/9/1970     2/9/1971
Susquehanna (533): West Branch 1935-1975 (543)               Insurance Company of North America                        SBL 5 30 08        2/9/1971    2/9/1972      2/9/1971     2/9/1972
Susquehanna (533): West Branch 1935-1975 (543)               Insurance Company of North America                        SBL 5 30 08        2/9/1972    2/9/1973      2/9/1972     2/9/1973
Susquehanna (533): West Branch 1935-1975 (543)               Insurance Company of North America                        XBC 9 68 17        2/9/1973    2/9/1974      2/9/1973     2/9/1974
Susquehanna (533): West Branch 1935-1975 (543)               Insurance Company of North America                        GLP 40 76 42       2/9/1973    2/9/1974      2/9/1973     2/9/1974
Susquehanna (533): West Branch 1935-1975 (543)               Insurance Company of North America                        XBC 9 68 17        2/9/1974    2/9/1975      2/9/1974     2/9/1975
Susquehanna (533): West Branch 1935-1975 (543)               Insurance Company of North America                        GLP 40 76 42       2/9/1974    2/9/1975      2/9/1974     2/9/1975
Susquehanna (533): West Branch 1935-1975 (543)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Susquehanna (533): West Branch 1935-1975 (543)               Insurance Company of North America                        GLP 40 76 42       2/9/1975   3/26/1975      2/9/1975    3/26/1975
Susquehanna (533): West Branch 1935-1975 (543)               Insurance Company of North America                        XBC 9 68 17        2/9/1975    2/9/1976      2/9/1975     2/9/1976
Suwannee River Area (664): Suwannee River Area (664)         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Suwannee River Area (664): Suwannee River Area (664)         Hartford Accident and Indemnity Company                   21 SMP 118708     9/15/1975   9/15/1976    9/15/1975     9/15/1976
Suwannee River Area (664): Suwannee River Area (664)         American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Suwannee River Area (664): Suwannee River Area (664)         National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 84        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Suwannee River Area (664): Suwannee River Area (664)         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Suwannee River Area (664): Suwannee River Area (664)         Hartford Accident and Indemnity Company                   21 SMP 118708     9/15/1976   9/15/1977    9/15/1976     9/15/1977
Suwannee River Area (664): Suwannee River Area (664)         National Union Fire Insurance Company of Pittsburgh, PA   BE 1219932         1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                             120
                                            Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 403 of 510



                                                                                                                                                             Council       Council
             Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                            Start Date1   End Date
Suwannee River Area (664): Suwannee River Area (664)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Suwannee River Area (664): Suwannee River Area (664)   New Hampshire Insurance Company                           Unknown           2/10/1977    2/10/1978    2/10/1977     2/10/1978
Suwannee River Area (664): Suwannee River Area (664)   Hartford Accident and Indemnity Company                   21 SMP 118708     9/15/1977     1/1/1978    9/15/1977      1/1/1978
Tecumseh (439): Tecumseh (439)                         Insurance Company of North America                        AGP-68-33        12/15/1965   12/15/1966   12/15/1965    12/15/1966
Tecumseh (439): Tecumseh (439)                         Insurance Company of North America                        AGP-68-33        12/15/1966   12/15/1967   12/15/1966    12/15/1967
Tecumseh (439): Tecumseh (439)                         Insurance Company of North America                        AGP-68-33        12/15/1967   12/15/1968   12/15/1967    12/15/1968
Tecumseh (439): Tecumseh (439)                         Insurance Company of North America                        AGP-1-64-96      12/15/1968   12/15/1969   12/15/1968    12/15/1969
Tecumseh (439): Tecumseh (439)                         Insurance Company of North America                        Unknown          12/15/1968   12/15/1969   12/15/1968    12/15/1969
Tecumseh (439): Tecumseh (439)                         Insurance Company of North America                        AGP-1-64-96      12/15/1969   12/15/1970   12/15/1969    12/15/1970
Tecumseh (439): Tecumseh (439)                         Insurance Company of North America                        Unknown          12/15/1969   12/15/1970   12/15/1969    12/15/1970
Tecumseh (439): Tecumseh (439)                         Insurance Company of North America                        Unknown          12/15/1970   12/15/1971   12/15/1970    12/15/1971
Tecumseh (439): Tecumseh (439)                         Insurance Company of North America                        AGP-1-64-96      12/15/1970   12/15/1971   12/15/1970    12/15/1971
Tecumseh (439): Tecumseh (439)                         Insurance Company of North America                        Unknown          12/15/1971   12/15/1972   12/15/1971    12/15/1972
Tecumseh (439): Tecumseh (439)                         Insurance Company of North America                        Unknown          12/15/1972   12/15/1973   12/15/1972    12/15/1973
Tecumseh (439): Tecumseh (439)                         Insurance Company of North America                        Unknown          12/15/1973   12/15/1974   12/15/1973    12/15/1974
Tecumseh (439): Tecumseh (439)                         Insurance Company of North America                        Unknown          12/15/1974     1/1/1975   12/15/1974      1/1/1975
Tecumseh (439): Tecumseh (439)                         Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Tecumseh (439): Tecumseh (439)                         National Union Fire Insurance Company of Pittsburgh, PA   BE121 72 11        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Tecumseh (439): Tecumseh (439)                         Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Tecumseh (439): Tecumseh (439)                         American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Tecumseh (439): Tecumseh (439)                         National Union Fire Insurance Company of Pittsburgh, PA   BE 1220064         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Tecumseh (439): Tecumseh (439)                         American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Texas Southwest (741): Concho Valley 1926-2012 (741)   Insurance Company of North America                        SBL 51317          4/1/1970     4/1/1971      4/1/1970     4/1/1971
Texas Southwest (741): Concho Valley 1926-2012 (741)   Insurance Company of North America                        SBL 5 13 91        4/1/1970     4/1/1971      4/1/1970     4/1/1971
Texas Southwest (741): Concho Valley 1926-2012 (741)   Insurance Company of North America                        SBL 5 13 91        4/1/1971     4/1/1972      4/1/1971     4/1/1972
Texas Southwest (741): Concho Valley 1926-2012 (741)   Insurance Company of North America                        SBL 51317          4/1/1971    3/31/1972      4/1/1971    3/31/1972
Texas Southwest (741): Concho Valley 1926-2012 (741)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973      4/1/1972     1/1/1973
Texas Southwest (741): Concho Valley 1926-2012 (741)   Insurance Company of North America                        SBL 51317          4/1/1972     4/1/1973      4/1/1972     4/1/1973
Texas Southwest (741): Concho Valley 1926-2012 (741)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Texas Southwest (741): Concho Valley 1926-2012 (741)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Texas Southwest (741): Concho Valley 1926-2012 (741)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Texas Southwest (741): Concho Valley 1926-2012 (741)   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Texas Southwest (741): Concho Valley 1926-2012 (741)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 86        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Texas Southwest (741): Concho Valley 1926-2012 (741)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Texas Southwest (741): Concho Valley 1926-2012 (741)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220217         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Texas Southwest (741): Concho Valley 1926-2012 (741)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Texas Southwest (741): Texas Southwest 2012- (741)     Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Texas Southwest (741): Texas Southwest 2012- (741)     Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Texas Trails (561): Chisholm Trail 1926-2003 (561)     Insurance Company of North America                        SBL 5 14 98       2/15/1971    2/15/1972    2/15/1971     2/15/1972
Texas Trails (561): Chisholm Trail 1926-2003 (561)     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    2/15/1972      1/1/1973
Texas Trails (561): Chisholm Trail 1926-2003 (561)     Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    2/15/1972      1/1/1973
Texas Trails (561): Chisholm Trail 1926-2003 (561)     Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Texas Trails (561): Chisholm Trail 1926-2003 (561)     Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Texas Trails (561): Chisholm Trail 1926-2003 (561)     Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Texas Trails (561): Chisholm Trail 1926-2003 (561)     Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Texas Trails (561): Chisholm Trail 1926-2003 (561)     Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Texas Trails (561): Chisholm Trail 1926-2003 (561)     National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 70        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Texas Trails (561): Chisholm Trail 1926-2003 (561)     New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Texas Trails (561): Chisholm Trail 1926-2003 (561)     American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Texas Trails (561): Chisholm Trail 1926-2003 (561)     Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Texas Trails (561): Chisholm Trail 1926-2003 (561)     Ambassador Insurance Company                              Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Texas Trails (561): Chisholm Trail 1926-2003 (561)     National Union Fire Insurance Company of Pittsburgh, PA   BE 1220201         1/1/1977     1/1/1978      1/1/1977     1/1/1978




                                                                                       121
                                            Case 20-10343-LSS            Doc 4107              Filed 05/16/21          Page 404 of 510



                                                                                                                                                               Council       Council
             Current Council: Predecessor Council                                  Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                              Start Date1   End Date
Texas Trails (561): Chisholm Trail 1926-2003 (561)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Texas Trails (561): Chisholm Trail 1926-2003 (561)        New Hampshire Insurance Company                           GLA 332324         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Texas Trails (561): Comanche Trail 1932-2003 (479)        Insurance Company of North America                        SBL 45420         12/5/1968   12/5/1969    12/5/1968     12/5/1969
Texas Trails (561): Comanche Trail 1932-2003 (479)        Insurance Company of North America                        SBL 45425         12/5/1969   12/5/1970    12/5/1969     12/5/1970
Texas Trails (561): Comanche Trail 1932-2003 (479)        Insurance Company of North America                        Unknown           12/5/1970   12/5/1971    12/5/1970     12/5/1971
Texas Trails (561): Comanche Trail 1932-2003 (479)        Insurance Company of North America                        Unknown           12/5/1971    1/1/1972    12/5/1971      1/1/1972
Texas Trails (561): Comanche Trail 1932-2003 (479)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    12/5/1972      1/1/1973
Texas Trails (561): Comanche Trail 1932-2003 (479)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    12/5/1972      1/1/1973
Texas Trails (561): Comanche Trail 1932-2003 (479)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Texas Trails (561): Comanche Trail 1932-2003 (479)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Texas Trails (561): Comanche Trail 1932-2003 (479)        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Texas Trails (561): Comanche Trail 1932-2003 (479)        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Texas Trails (561): Comanche Trail 1932-2003 (479)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Texas Trails (561): Comanche Trail 1932-2003 (479)        New Hampshire Insurance Company                           Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Texas Trails (561): Comanche Trail 1932-2003 (479)        New Hampshire Insurance Company                           Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Texas Trails (561): Comanche Trail 1932-2003 (479)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Texas Trails (561): Comanche Trail 1932-2003 (479)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 74        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Texas Trails (561): Comanche Trail 1932-2003 (479)        New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Texas Trails (561): Comanche Trail 1932-2003 (479)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Texas Trails (561): Comanche Trail 1932-2003 (479)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Texas Trails (561): Comanche Trail 1932-2003 (479)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220205         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        Unknown            1/1/1961    1/1/1962      1/1/1961     1/1/1962
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        Unknown            1/1/1962    1/1/1963      1/1/1962     1/1/1963
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        Unknown            1/1/1963    1/1/1964      1/1/1963     1/1/1964
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        Unknown            1/1/1964    1/1/1965      1/1/1964     1/1/1965
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        Unknown            1/1/1966    1/1/1967      1/1/1966     1/1/1967
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        Unknown            1/1/1967    1/1/1968      1/1/1967     1/1/1968
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        XBC 41011         1/12/1967   1/12/1968    1/12/1967     1/12/1968
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        XBC 41011         1/12/1968   1/12/1969    1/12/1968     1/12/1969
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        AGP-1-88-16        1/1/1969    1/1/1970      1/1/1969     1/1/1970
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        XBC 41011         1/12/1969   1/12/1970    1/12/1969     1/12/1970
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        AGP-1-88-16        1/1/1970    1/1/1971      1/1/1970     1/1/1971
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        XBC 43053         1/12/1970   1/12/1971    1/12/1970     1/12/1971
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        GLP 19 73 26      2/20/1970   2/20/1971    2/20/1970     2/20/1971
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        AGP-1-88-16        1/1/1971    1/1/1972      1/1/1971     1/1/1972
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        XBC 43053         1/12/1971   1/12/1972    1/12/1971     1/12/1972
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        GLP 28 44 92      2/20/1971   2/20/1972    2/20/1971     2/20/1972
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        Unknown            1/1/1972    1/1/1973      1/1/1972     1/1/1973
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        XBC 43053         1/12/1972   1/12/1973    1/12/1972     1/12/1973
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        Unknown            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        XBC 45540         1/12/1973   1/12/1974    1/12/1973     1/12/1974
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        XBC 45540         1/12/1974   1/12/1975    1/12/1974     1/12/1975
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        AGP 09 98 41       1/1/1975    1/1/1976      1/1/1975     1/1/1976
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        XBC 45540         1/12/1975   1/12/1976    1/12/1975     1/12/1976
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 73        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Theodore Roosevelt (386): Nassau County 1916-1997 (386)   Insurance Company of North America                        XCP 12350         1/12/1976    3/1/1976    1/12/1976      3/1/1976




                                                                                          122
                                            Case 20-10343-LSS              Doc 4107              Filed 05/16/21          Page 405 of 510



                                                                                                                                                                 Council       Council
              Current Council: Predecessor Council                                   Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                Start Date1   End Date
Theodore Roosevelt (386): Nassau County 1916-1997 (386)     Ambassador Insurance Company                              Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Theodore Roosevelt (386): Nassau County 1916-1997 (386)     Continental Casualty Company                              Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Theodore Roosevelt (386): Nassau County 1916-1997 (386)     National Union Fire Insurance Company of Pittsburgh, PA   BE 1220026         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Theodore Roosevelt (386): Nassau County 1916-1997 (386)     New Hampshire Insurance Company                           GLA 210262         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Theodore Roosevelt (386): Nassau County 1916-1997 (386)     American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Three Fires (127): Chief Shabbona 1931-1968 (735)           Insurance Company of North America                        SBL 4 29 79       3/29/1965   3/29/1966    3/29/1965     3/29/1966
Three Fires (127): Chief Shabbona 1931-1968 (735)           Insurance Company of North America                        SBL 4 29 79       3/29/1966   3/29/1967    3/29/1966     3/29/1967
Three Fires (127): Chief Shabbona 1931-1968 (735)           Insurance Company of North America                        SBL 4 29 79       3/29/1967   3/29/1968    3/29/1967     3/29/1968
Three Fires (127): Du Page Area 1928-1992 (148)             Insurance Company of North America                        RWP-2-70-86        1/1/1967    1/1/1968      1/1/1967     1/1/1968
Three Fires (127): Du Page Area 1928-1992 (148)             Insurance Company of North America                        RWP-2-70-86        1/1/1968    1/1/1969      1/1/1968     1/1/1969
Three Fires (127): Du Page Area 1928-1992 (148)             Insurance Company of North America                        RWP-2-70-86        1/1/1969    1/1/1970      1/1/1969     1/1/1970
Three Fires (127): Du Page Area 1928-1992 (148)             Insurance Company of North America                        SBL 5 11 76       4/29/1969   4/29/1970    4/29/1969     4/29/1970
Three Fires (127): Du Page Area 1928-1992 (148)             Insurance Company of North America                        XPL 17137         4/29/1970   4/29/1971    4/29/1970     4/29/1971
Three Fires (127): Du Page Area 1928-1992 (148)             Insurance Company of North America                        SBL 51829         4/29/1970   4/29/1971    4/29/1970     4/29/1971
Three Fires (127): Du Page Area 1928-1992 (148)             Insurance Company of North America                        SBL 5 11 76       4/29/1970   4/29/1971    4/29/1970     4/29/1971
Three Fires (127): Du Page Area 1928-1992 (148)             Insurance Company of North America                        SBL 5 11 76       4/29/1971   4/29/1972    4/29/1971     4/29/1972
Three Fires (127): Du Page Area 1928-1992 (148)             Insurance Company of North America                        XPL 17137         4/29/1971   4/28/1972    4/29/1971     4/28/1972
Three Fires (127): Du Page Area 1928-1992 (148)             Insurance Company of North America                        SBL 51829         4/29/1971   4/28/1972    4/29/1971     4/28/1972
Three Fires (127): Du Page Area 1928-1992 (148)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    4/29/1972      1/1/1973
Three Fires (127): Du Page Area 1928-1992 (148)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    4/29/1972      1/1/1973
Three Fires (127): Du Page Area 1928-1992 (148)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Three Fires (127): Du Page Area 1928-1992 (148)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Three Fires (127): Du Page Area 1928-1992 (148)             Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Three Fires (127): Du Page Area 1928-1992 (148)             Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Three Fires (127): Du Page Area 1928-1992 (148)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Three Fires (127): Du Page Area 1928-1992 (148)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Three Fires (127): Du Page Area 1928-1992 (148)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Three Fires (127): Du Page Area 1928-1992 (148)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1219973         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Three Fires (127): Du Page Area 1928-1992 (148)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Three Fires (127): Du Page Area 1928-1992 (148)             Hartford Accident and Indemnity Company                   82 UUN PN2419      6/1/1985    6/1/1986      6/1/1985     6/1/1986
Three Fires (127): Two Rivers 1968-1992 (127)               Insurance Company of North America                        SBL-2-51-01        3/1/1967    3/1/1968      3/1/1967     3/1/1968
Three Fires (127): Two Rivers 1968-1992 (127)               Insurance Company of North America                        SBL-2-51-43        3/1/1968    3/1/1969      3/1/1968     3/1/1969
Three Fires (127): Two Rivers 1968-1992 (127)               Insurance Company of North America                        SBL 51809          3/1/1969    3/1/1970      3/1/1969     3/1/1970
Three Fires (127): Two Rivers 1968-1992 (127)               Insurance Company of North America                        SBL 51826          3/1/1970    3/1/1971      3/1/1970     3/1/1971
Three Fires (127): Two Rivers 1968-1992 (127)               Insurance Company of North America                        SBL 5 18 58        3/1/1971    3/1/1972      3/1/1971     3/1/1972
Three Fires (127): Two Rivers 1968-1992 (127)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      3/1/1972     1/1/1973
Three Fires (127): Two Rivers 1968-1992 (127)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      3/1/1972     1/1/1973
Three Fires (127): Two Rivers 1968-1992 (127)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Three Fires (127): Two Rivers 1968-1992 (127)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Three Fires (127): Two Rivers 1968-1992 (127)               Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Three Fires (127): Two Rivers 1968-1992 (127)               Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Three Fires (127): Two Rivers 1968-1992 (127)               Insurance Company of North America                        GAL 24 20 22       1/1/1975    1/1/1976      1/1/1975     1/1/1976
Three Fires (127): Two Rivers 1968-1992 (127)               Insurance Company of North America                        Unknown            1/1/1975    1/1/1976      1/1/1975     1/1/1976
Three Fires (127): Two Rivers 1968-1992 (127)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Three Fires (127): Two Rivers 1968-1992 (127)               Insurance Company of North America                        GAL 23 79 42       1/1/1976    1/1/1977      1/1/1976     1/1/1977
Three Fires (127): Two Rivers 1968-1992 (127)               American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Three Fires (127): Two Rivers 1968-1992 (127)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 25        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Three Fires (127): Two Rivers 1968-1992 (127)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Three Fires (127): Two Rivers 1968-1992 (127)               INA Insurance Company of Illinois                         GAL 23 74 77       1/1/1977    1/1/1978      1/1/1977     1/1/1978
Three Fires (127): Two Rivers 1968-1992 (127)               American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Three Fires (127): Two Rivers 1968-1992 (127)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1219971         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Three Fires (127): Two Rivers/DuPage Area 1992-1993 (127)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 27        1/1/1976    1/1/1977      1/1/1976     1/1/1977




                                                                                            123
                                            Case 20-10343-LSS              Doc 4107              Filed 05/16/21          Page 406 of 510



                                                                                                                                                                  Council       Council
              Current Council: Predecessor Council                                   Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                 Start Date1   End Date
Three Fires (127): Two Rivers/DuPage Area 1992-1993 (127)   New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Three Harbors (636): Kenosha 1961-1972 (623)                Insurance Company of North America                        SBL 41511          2/5/1966     2/5/1967      2/5/1966     2/5/1967
Three Harbors (636): Kenosha 1961-1972 (623)                Insurance Company of North America                        SBL 41526          2/5/1967     2/5/1968      2/5/1967     2/5/1968
Three Harbors (636): Kenosha 1961-1972 (623)                Insurance Company of North America                        SBL-4-15-35        2/5/1968     2/5/1969      2/5/1968     2/5/1969
Three Harbors (636): Kenosha 1961-1972 (623)                Insurance Company of North America                        SBL-4-15-39        2/5/1968     2/5/1969      2/5/1968     2/5/1969
Three Harbors (636): Milwaukee County 1929-2011 (629)       Insurance Company of North America                        CGL190079         10/1/1962    10/1/1963    10/1/1962     10/1/1963
Three Harbors (636): Milwaukee County 1929-2011 (629)       Insurance Company of North America                        Unknown            1/1/1963     1/1/1964      1/1/1963     1/1/1964
Three Harbors (636): Milwaukee County 1929-2011 (629)       Insurance Company of North America                        CGL190079         10/1/1963    10/1/1964    10/1/1963     10/1/1964
Three Harbors (636): Milwaukee County 1929-2011 (629)       Insurance Company of North America                        CGL190079         10/1/1964    10/1/1965    10/1/1964     10/1/1965
Three Harbors (636): Milwaukee County 1929-2011 (629)       Insurance Company of North America                        SBL 41515         10/1/1965    10/1/1966    10/1/1965     10/1/1966
Three Harbors (636): Milwaukee County 1929-2011 (629)       Insurance Company of North America                        SBL-4-15-20       10/1/1966    10/1/1967    10/1/1966     10/1/1967
Three Harbors (636): Milwaukee County 1929-2011 (629)       Insurance Company of North America                        SBL-4-15-31       10/1/1967    10/1/1968    10/1/1967     10/1/1968
Three Harbors (636): Milwaukee County 1929-2011 (629)       Insurance Company of North America                        SBL 4 15 42       10/1/1968    10/1/1969    10/1/1968     10/1/1969
Three Harbors (636): Milwaukee County 1929-2011 (629)       Insurance Company of North America                        SBL 4 15 50       10/1/1969    10/1/1970    10/1/1969     10/1/1970
Three Harbors (636): Milwaukee County 1929-2011 (629)       Insurance Company of North America                        SBL 4 15 59       10/1/1970    10/1/1971    10/1/1970     10/1/1971
Three Harbors (636): Milwaukee County 1929-2011 (629)       Insurance Company of North America                        Unknown           10/1/1971    10/1/1972    10/1/1971     10/1/1972
Three Harbors (636): Milwaukee County 1929-2011 (629)       Insurance Company of North America                        Unknown           10/1/1972    10/1/1973    10/1/1972     10/1/1973
Three Harbors (636): Milwaukee County 1929-2011 (629)       St. Paul Fire and Marine Insurance Company                648NA2353         10/1/1973    10/1/1974    10/1/1973     10/1/1974
Three Harbors (636): Milwaukee County 1929-2011 (629)       St. Paul Fire and Marine Insurance Company                648XA6131         3/12/1974    3/12/1975    3/12/1974     3/12/1975
Three Harbors (636): Milwaukee County 1929-2011 (629)       St. Paul Fire and Marine Insurance Company                648NA2353         10/1/1974    10/1/1975    10/1/1974     10/1/1975
Three Harbors (636): Milwaukee County 1929-2011 (629)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Three Harbors (636): Milwaukee County 1929-2011 (629)       St. Paul Fire and Marine Insurance Company                648XA6131         3/12/1975    3/12/1976    3/12/1975     3/12/1976
Three Harbors (636): Milwaukee County 1929-2011 (629)       St. Paul Fire and Marine Insurance Company                648NA2353         10/1/1975    10/1/1976    10/1/1975     10/1/1976
Three Harbors (636): Milwaukee County 1929-2011 (629)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Three Harbors (636): Milwaukee County 1929-2011 (629)       American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Three Harbors (636): Milwaukee County 1929-2011 (629)       St. Paul Fire and Marine Insurance Company                648XA6131         3/12/1976    10/1/1976    3/12/1976     10/1/1976
Three Harbors (636): Milwaukee County 1929-2011 (629)       St. Paul Fire and Marine Insurance Company                648NA5036         10/1/1976    10/1/1977    10/1/1976     10/1/1977
Three Harbors (636): Milwaukee County 1929-2011 (629)       American Re-Insurance Company                             Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Three Harbors (636): Milwaukee County 1929-2011 (629)       American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Three Harbors (636): Milwaukee County 1929-2011 (629)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220262         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Three Harbors (636): Milwaukee County 1929-2011 (629)       Continental Casualty Company                              RDX9539468        2/11/1977     1/1/1978    2/11/1977      1/1/1978
Three Harbors (636): Milwaukee County 1929-2011 (629)       St. Paul Fire and Marine Insurance Company                648NA5036         10/1/1977    10/1/1978    10/1/1977     10/1/1978
Three Harbors (636): Milwaukee County 1929-2011 (629)       St. Paul Fire and Marine Insurance Company                648NA5036         10/1/1978    10/1/1979    10/1/1978     10/1/1979
Three Harbors (636): Racine County 1927-1972 (631)          Insurance Company of North America                        SBL 5 11 91       6/15/1969    6/15/1970    6/15/1969     6/15/1970
Three Harbors (636): Racine County 1927-1972 (631)          Insurance Company of North America                        SBL 5 11 91       6/15/1970    6/15/1971    6/15/1970     6/15/1971
Three Harbors (636): Racine County 1927-1972 (631)          Insurance Company of North America                        SBL 5 11 91       6/15/1971    6/15/1972    6/15/1971     6/15/1972
Three Harbors (636): Southeast Wisconsin 1972-2011 (634)    Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    6/15/1972      1/1/1973
Three Harbors (636): Southeast Wisconsin 1972-2011 (634)    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    6/15/1972      1/1/1973
Three Harbors (636): Southeast Wisconsin 1972-2011 (634)    Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Three Harbors (636): Southeast Wisconsin 1972-2011 (634)    Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Three Harbors (636): Southeast Wisconsin 1972-2011 (634)    Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Three Harbors (636): Southeast Wisconsin 1972-2011 (634)    Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Three Harbors (636): Southeast Wisconsin 1972-2011 (634)    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Three Harbors (636): Southeast Wisconsin 1972-2011 (634)    Insurance Company of North America                        GAL 21 22 13       1/1/1975     1/1/1976      1/1/1975     1/1/1976
Three Harbors (636): Southeast Wisconsin 1972-2011 (634)    Insurance Company of North America                        GAL 21 23 07       1/1/1976     1/1/1977      1/1/1976     1/1/1977
Three Harbors (636): Southeast Wisconsin 1972-2011 (634)    American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Three Harbors (636): Southeast Wisconsin 1972-2011 (634)    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Three Harbors (636): Southeast Wisconsin 1972-2011 (634)    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220263         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Three Harbors (636): Southeast Wisconsin 1972-2011 (634)    American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Three Rivers (578): Three Rivers 1970- (578)                Maryland American General Group                           CGA682849        11/18/1964   11/18/1965   11/18/1964    11/18/1965
Three Rivers (578): Three Rivers 1970- (578)                Maryland American General Group                           Unknown          11/18/1965   11/18/1966   11/18/1965    11/18/1966
Three Rivers (578): Three Rivers 1970- (578)                Maryland American General Group                           Unknown          11/18/1966   11/18/1967   11/18/1966    11/18/1967




                                                                                            124
                                             Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 407 of 510



                                                                                                                                                              Council       Council
              Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Three Rivers (578): Three Rivers 1970- (578)            Maryland American General Group                           Unknown          11/18/1967   11/18/1968   11/18/1967    11/18/1968
Three Rivers (578): Three Rivers 1970- (578)            Maryland American General Group                           Unknown          11/18/1968    3/16/1969   11/18/1968     3/16/1969
Three Rivers (578): Three Rivers 1970- (578)            Maryland American General Group                           31-480583         3/16/1969    3/16/1970    3/16/1969     3/16/1970
Three Rivers (578): Three Rivers 1970- (578)            Maryland American General Group                           31-476201         3/16/1971    3/16/1972    3/16/1971     3/16/1972
Three Rivers (578): Three Rivers 1970- (578)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    3/16/1972      1/1/1973
Three Rivers (578): Three Rivers 1970- (578)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    3/16/1972      1/1/1973
Three Rivers (578): Three Rivers 1970- (578)            Maryland American General Group                           31-480583         3/16/1972    3/16/1973    3/16/1972     3/16/1973
Three Rivers (578): Three Rivers 1970- (578)            Maryland American General Group                           7186226           6/25/1972    6/25/1973    6/25/1972     6/25/1973
Three Rivers (578): Three Rivers 1970- (578)            Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Three Rivers (578): Three Rivers 1970- (578)            Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Three Rivers (578): Three Rivers 1970- (578)            Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Three Rivers (578): Three Rivers 1970- (578)            Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Three Rivers (578): Three Rivers 1970- (578)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Three Rivers (578): Three Rivers 1970- (578)            Maryland American General Group                           542TD5947         1/10/1975    1/10/1976    1/10/1975     1/10/1976
Three Rivers (578): Three Rivers 1970- (578)            American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Three Rivers (578): Three Rivers 1970- (578)            National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 73        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Three Rivers (578): Three Rivers 1970- (578)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Three Rivers (578): Three Rivers 1970- (578)            National Union Fire Insurance Company of Pittsburgh, PA   BE 1220204         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Three Rivers (578): Three Rivers 1970- (578)            American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Three Rivers (578): Trinity-Neches 1942-1970 (565)      Maryland American General Group                           31-818323         3/16/1969    3/16/1970    3/16/1969     3/16/1970
Three Rivers (578): Trinity-Neches 1942-1970 (565)      Maryland American General Group                           31-471819         3/16/1970    3/16/1971    3/16/1970     3/16/1971
Tidewater (596): Tidewater (596)                        Insurance Company of North America                        LB 4 17 55         1/1/1966     1/1/1967      1/1/1966     1/1/1967
Tidewater (596): Tidewater (596)                        Insurance Company of North America                        ALB-4-17-88        1/1/1967     1/1/1968      1/1/1967     1/1/1968
Tidewater (596): Tidewater (596)                        Insurance Company of North America                        ALB-4-17-88        1/1/1968     1/1/1969      1/1/1968     1/1/1969
Tidewater (596): Tidewater (596)                        Insurance Company of North America                        ALB-4-17-88        1/1/1969     1/1/1970      1/1/1969     1/1/1970
Tidewater (596): Tidewater (596)                        Insurance Company of North America                        Unknown            1/1/1971     1/1/1972      1/1/1971     1/1/1972
Tidewater (596): Tidewater (596)                        Insurance Company of North America                        Unknown            1/1/1972     1/1/1973      1/1/1972     1/1/1973
Tidewater (596): Tidewater (596)                        Insurance Company of North America                        Unknown            1/1/1973     1/1/1974      1/1/1973     1/1/1974
Tidewater (596): Tidewater (596)                        Insurance Company of North America                        Unknown            1/1/1974     1/1/1975      1/1/1974     1/1/1975
Tidewater (596): Tidewater (596)                        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Tidewater (596): Tidewater (596)                        American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Tidewater (596): Tidewater (596)                        National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 10        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Tidewater (596): Tidewater (596)                        New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Tidewater (596): Tidewater (596)                        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Tidewater (596): Tidewater (596)                        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220232         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Tidewater (596): Tidewater (596)                        New Hampshire Insurance Company                           Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Tidewater (596): Tidewater (596)                        American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Transatlantic (802): Transatlantic 1953- (802)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      8/1/1974     1/1/1975
Transatlantic (802): Transatlantic 1953- (802)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Transatlantic (802): Transatlantic 1953- (802)          American Foreign Insurance Association                    Unknown            1/1/1975     1/1/1976      1/1/1975     1/1/1976
Transatlantic (802): Transatlantic 1953- (802)          American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Transatlantic (802): Transatlantic 1953- (802)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 93        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Transatlantic (802): Transatlantic 1953- (802)          American Foreign Insurance Association                    Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Transatlantic (802): Transatlantic 1953- (802)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Transatlantic (802): Transatlantic 1953- (802)          American Foreign Insurance Association                    Unknown            1/1/1977     1/1/1978      1/1/1977     1/1/1978
Transatlantic (802): Transatlantic 1953- (802)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220224         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Transatlantic (802): Transatlantic 1953- (802)          American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Tukabatchee Area (005): Tukabatchee Area (005)          Insurance Company of North America                        SBL 45391         11/1/1966    11/1/1967    11/1/1966     11/1/1967
Tukabatchee Area (005): Tukabatchee Area (005)          Insurance Company of North America                        SBL 45391         11/1/1967    11/1/1968    11/1/1967     11/1/1968
Tukabatchee Area (005): Tukabatchee Area (005)          Insurance Company of North America                        SBL 45391         11/1/1968    11/1/1969    11/1/1968     11/1/1969
Tukabatchee Area (005): Tukabatchee Area (005)          Insurance Company of North America                        SBL 5 11 98       11/1/1969    11/1/1970    11/1/1969     11/1/1970
Tukabatchee Area (005): Tukabatchee Area (005)          Insurance Company of North America                        SBL 5 11 98       11/1/1970    11/1/1971    11/1/1970     11/1/1971




                                                                                        125
                                            Case 20-10343-LSS             Doc 4107              Filed 05/16/21          Page 408 of 510



                                                                                                                                                                Council       Council
             Current Council: Predecessor Council                                   Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                               Start Date1   End Date
Tukabatchee Area (005): Tukabatchee Area (005)             Insurance Company of North America                        SBL 5 11 98       11/1/1971   11/1/1972    11/1/1971     11/1/1972
Tukabatchee Area (005): Tukabatchee Area (005)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    11/1/1972      1/1/1973
Tukabatchee Area (005): Tukabatchee Area (005)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    11/1/1972      1/1/1973
Tukabatchee Area (005): Tukabatchee Area (005)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Tukabatchee Area (005): Tukabatchee Area (005)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Tukabatchee Area (005): Tukabatchee Area (005)             Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Tukabatchee Area (005): Tukabatchee Area (005)             Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Tukabatchee Area (005): Tukabatchee Area (005)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Tukabatchee Area (005): Tukabatchee Area (005)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Tukabatchee Area (005): Tukabatchee Area (005)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Tukabatchee Area (005): Tukabatchee Area (005)             Continental Insurance Company                             CBP 76715          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Tukabatchee Area (005): Tukabatchee Area (005)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 12        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Tukabatchee Area (005): Tukabatchee Area (005)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Tukabatchee Area (005): Tukabatchee Area (005)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1219862         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Tukabatchee Area (005): Tukabatchee Area (005)             Continental Insurance Company                             Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Tuscarora (424): Tuscarora (424)                           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      7/1/1972     1/1/1973
Tuscarora (424): Tuscarora (424)                           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Tuscarora (424): Tuscarora (424)                           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Tuscarora (424): Tuscarora (424)                           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Tuscarora (424): Tuscarora (424)                           National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 86        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Tuscarora (424): Tuscarora (424)                           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Tuscarora (424): Tuscarora (424)                           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Tuscarora (424): Tuscarora (424)                           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220039         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Twin Rivers (364): Adirondack 1924-2006 (394)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Twin Rivers (364): Adirondack 1924-2006 (394)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Twin Rivers (364): Adirondack 1924-2006 (394)              Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Twin Rivers (364): Adirondack 1924-2006 (394)              Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Twin Rivers (364): Adirondack 1924-2006 (394)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Twin Rivers (364): Adirondack 1924-2006 (394)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Adirondack 1924-2006 (394)              American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Adirondack 1924-2006 (394)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 70        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Adirondack 1924-2006 (394)              National Union Fire Insurance Company of Pittsburgh, PA   BE 1220023         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Twin Rivers (364): Adirondack 1924-2006 (394)              American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Twin Rivers (364): Fort Orange-Uncle Sam 1963-1971 (364)   St. Paul Fire and Marine Insurance Company                Unknown            1/1/1971    1/1/1972      1/1/1971     1/1/1972
Twin Rivers (364): Governor Clinton 1971-1990 (364)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Twin Rivers (364): Governor Clinton 1971-1990 (364)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Governor Clinton 1971-1990 (364)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Governor Clinton 1971-1990 (364)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 65        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Governor Clinton 1971-1990 (364)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Twin Rivers (364): Governor Clinton 1971-1990 (364)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220018         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Twin Rivers (364): Mohican 1927-1998 (378)                 Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      4/1/1972     1/1/1973
Twin Rivers (364): Mohican 1927-1998 (378)                 Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      4/1/1972     1/1/1973
Twin Rivers (364): Mohican 1927-1998 (378)                 Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Twin Rivers (364): Mohican 1927-1998 (378)                 Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Twin Rivers (364): Mohican 1927-1998 (378)                 Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Twin Rivers (364): Mohican 1927-1998 (378)                 Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Twin Rivers (364): Mohican 1927-1998 (378)                 Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Twin Rivers (364): Mohican 1927-1998 (378)                 Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Mohican 1927-1998 (378)                 National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 58        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Mohican 1927-1998 (378)                 American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Mohican 1927-1998 (378)                 National Union Fire Insurance Company of Pittsburgh, PA   BE 1220011         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Twin Rivers (364): Mohican 1927-1998 (378)                 American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                           126
                                             Case 20-10343-LSS          Doc 4107              Filed 05/16/21          Page 409 of 510



                                                                                                                                                               Council       Council
              Current Council: Predecessor Council                                Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                              Start Date1   End Date
Twin Rivers (364): Saratoga County 1924-1990 (684)       Hartford Accident and Indemnity Company                   01 C 530923        5/1/1972     5/1/1973      5/1/1972     5/1/1973
Twin Rivers (364): Saratoga County 1924-1990 (684)       Hartford Accident and Indemnity Company                   01 C 531176        5/1/1972     5/1/1973      5/1/1972     5/1/1973
Twin Rivers (364): Saratoga County 1924-1990 (684)       Hartford Accident and Indemnity Company                   01 HU 300166     12/15/1972   12/15/1973   12/15/1972    12/15/1973
Twin Rivers (364): Saratoga County 1924-1990 (684)       Hartford Accident and Indemnity Company                   01 HU 300166     12/15/1973   12/15/1974   12/15/1973    12/15/1974
Twin Rivers (364): Saratoga County 1924-1990 (684)       Hartford Accident and Indemnity Company                   01 HU 300166     12/15/1974   12/15/1975   12/15/1974    12/15/1975
Twin Rivers (364): Saratoga County 1924-1990 (684)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Twin Rivers (364): Saratoga County 1924-1990 (684)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 49        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Saratoga County 1924-1990 (684)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Saratoga County 1924-1990 (684)       American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Saratoga County 1924-1990 (684)       American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Twin Rivers (364): Saratoga County 1924-1990 (684)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220001         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Twin Rivers (364): Schenectady County 1926-1991 (399)    Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Twin Rivers (364): Schenectady County 1926-1991 (399)    Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Schenectady County 1926-1991 (399)    National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 74        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Schenectady County 1926-1991 (399)    American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Schenectady County 1926-1991 (399)    American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Twin Rivers (364): Schenectady County 1926-1991 (399)    National Union Fire Insurance Company of Pittsburgh, PA   BE 1220027         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Twin Rivers (364): Sir William Johnson 1937-1990 (377)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Twin Rivers (364): Sir William Johnson 1937-1990 (377)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Twin Rivers (364): Sir William Johnson 1937-1990 (377)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Twin Rivers (364): Sir William Johnson 1937-1990 (377)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Twin Rivers (364): Sir William Johnson 1937-1990 (377)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Twin Rivers (364): Sir William Johnson 1937-1990 (377)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Sir William Johnson 1937-1990 (377)   American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Sir William Johnson 1937-1990 (377)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 59        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Twin Rivers (364): Sir William Johnson 1937-1990 (377)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220012         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Twin Rivers (364): Sir William Johnson 1937-1990 (377)   American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Twin Valley (283): Cedar Valley Area 1937-1969 (282)     Insurance Company of North America                        SBL 45389         6/20/1966    6/20/1967    6/20/1966     6/20/1967
Twin Valley (283): Cedar Valley Area 1937-1969 (282)     Insurance Company of North America                        SBL-4-46-15       6/20/1967    6/20/1968    6/20/1967     6/20/1968
Twin Valley (283): Twin Valley 1969- (283)               Insurance Company of North America                        SBL 44634         10/1/1967    10/1/1968    10/1/1967     10/1/1968
Twin Valley (283): Twin Valley 1969- (283)               Insurance Company of North America                        SBL 44646         10/1/1968    10/1/1969    10/1/1968     10/1/1969
Twin Valley (283): Twin Valley 1969- (283)               Insurance Company of North America                        SBL 4 46 54       10/1/1969    10/1/1970    10/1/1969     10/1/1970
Twin Valley (283): Twin Valley 1969- (283)               Insurance Company of North America                        SBL 44673         10/1/1970    10/1/1971    10/1/1970     10/1/1971
Twin Valley (283): Twin Valley 1969- (283)               Insurance Company of North America                        GAL 11 80 46      10/1/1971    10/1/1972    10/1/1971     10/1/1972
Twin Valley (283): Twin Valley 1969- (283)               Insurance Company of North America                        Unknown            1/1/1972     1/1/1973      1/1/1972     1/1/1973
Twin Valley (283): Twin Valley 1969- (283)               Insurance Company of North America                        GAL 13 61 40      10/1/1972     1/1/1973    10/1/1972      1/1/1973
Twin Valley (283): Twin Valley 1969- (283)               Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Twin Valley (283): Twin Valley 1969- (283)               Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Twin Valley (283): Twin Valley 1969- (283)               Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Twin Valley (283): Twin Valley 1969- (283)               Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Twin Valley (283): Twin Valley 1969- (283)               New Hampshire Insurance Company                           Unknown            1/1/1975     1/1/1976      1/1/1975     1/1/1976
Twin Valley (283): Twin Valley 1969- (283)               Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Twin Valley (283): Twin Valley 1969- (283)               National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 00        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Twin Valley (283): Twin Valley 1969- (283)               American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Twin Valley (283): Twin Valley 1969- (283)               Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Twin Valley (283): Twin Valley 1969- (283)               National Union Fire Insurance Company of Pittsburgh, PA   BE 1220150         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Twin Valley (283): Twin Valley 1969- (283)               American Re-Insurance Company                             M-1027493          1/1/1977     1/1/1978      1/1/1977     1/1/1978
                                                                                                                   660845F6308COF
Twin Valley (283): Twin Valley 1969- (283)               Travelers Indemnity Company                               90                 4/1/1990     4/1/1991     4/1/1990      4/1/1991
Unknown (N/A): Unknown (N/A)                             Insurance Company of North America                        LG 67 00 88        2/1/1964     2/1/1965     2/1/1964      2/1/1965
Unknown (N/A): Unknown (N/A)                             Insurance Company of North America                        OLT 77 92 72       5/3/1964     5/3/1965     5/3/1964      5/3/1965
Unknown (N/A): Unknown (N/A)                             Insurance Company of North America                        LG 67 00 88        2/1/1965     2/1/1966     2/1/1965      2/1/1966




                                                                                         127
                                         Case 20-10343-LSS        Doc 4107               Filed 05/16/21      Page 410 of 510



                                                                                                                                                      Council       Council
            Current Council: Predecessor Council                            Carrier                        Policy Number   Start Date   End Date
                                                                                                                                                     Start Date1   End Date
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    OLT 77 39 54      2/16/1965    2/16/1966    2/16/1965     2/16/1966
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    OLT 77 92 72       5/3/1965     5/3/1966      5/3/1965     5/3/1966
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    OLT 74 48 16      5/24/1965    5/24/1966    5/24/1965     5/24/1966
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    OLT 784768        1/26/1966    1/26/1967    1/26/1966     1/26/1967
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    LG 67 00 88        2/1/1966     2/1/1967      2/1/1966     2/1/1967
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    OLT 77 39 54      2/16/1966    2/16/1967    2/16/1966     2/16/1967
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    OLT 78 88 46      3/28/1966    3/28/1967    3/28/1966     3/28/1967
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    OLT 77 92 72       5/3/1966     5/3/1967      5/3/1966     5/3/1967
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    OLT 78 88 36      5/24/1966    5/24/1967    5/24/1966     5/24/1967
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    LG-69-82-98        8/8/1966     8/8/1967      8/8/1966     8/8/1967
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP 62 83         10/4/1966    10/4/1967    10/4/1966     10/4/1967
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP 20490         1/11/1967    1/11/1968    1/11/1967     1/11/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-4-20-49       1/26/1967    1/26/1968    1/26/1967     1/26/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP 27123         2/14/1967    2/14/1968    2/14/1967     2/14/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    OLT 77 39 54      2/16/1967    2/16/1968    2/16/1967     2/16/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP 42204          3/6/1967     3/6/1968      3/6/1967     3/6/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-4-20-28       3/28/1967    3/28/1968    3/28/1967     3/28/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP 44650         3/30/1967    3/30/1968    3/30/1967     3/30/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP 07 11 59      4/11/1967    4/10/1968    4/11/1967     4/10/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-07-08-30       5/3/1967     5/3/1968      5/3/1967     5/3/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP 07 08 30       5/3/1967     5/3/1968      5/3/1967     5/3/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    OLT 78 88 36      5/24/1967    5/24/1968    5/24/1967     5/24/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP 07 17 68      6/10/1967    6/10/1968    6/10/1967     6/10/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-7-10-90       6/10/1967    6/10/1968    6/10/1967     6/10/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP 07 77 68      6/10/1967    6/10/1968    6/10/1967     6/10/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    LG-69-82-98        8/8/1967     8/8/1968      8/8/1967     8/8/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-06-40-05      10/4/1967    10/4/1968    10/4/1967     10/4/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-06-40-05      10/4/1967    10/4/1968    10/4/1967     10/4/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GAL 15474        10/17/1967   10/16/1968   10/17/1967    10/16/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP 17683        12/21/1967   12/20/1968   12/21/1967    12/20/1968
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-13-77-44      1/11/1968    1/11/1969    1/11/1968     1/11/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-4-20-49       1/26/1968     4/9/1969    1/26/1968      4/9/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-14-65-79      2/14/1968    2/14/1969    2/14/1968     2/14/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-13-44-76      2/16/1968    2/16/1969    2/16/1968     2/16/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-13-82-64       3/6/1968     3/6/1969      3/6/1968     3/6/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-13-63-87      3/20/1968    3/20/1969    3/20/1968     3/20/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-13-78-83      3/30/1968    3/30/1969    3/30/1968     3/30/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-07-08-30       5/3/1968     5/3/1969      5/3/1968     5/3/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP 07 08 30       5/3/1968     5/3/1969      5/3/1968     5/3/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    OLT 78 88 36      5/24/1968    5/24/1969    5/24/1968     5/24/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-7-10-90       6/10/1968    6/10/1969    6/10/1968     6/10/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP 07 17 68      6/10/1968    6/10/1969    6/10/1968     6/10/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP 07 77 68      6/10/1968    6/10/1969    6/10/1968     6/10/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    LG-69-82-98        8/8/1968     8/8/1969      8/8/1968     8/8/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-06-40-05      10/4/1968     8/7/1969    10/4/1968      8/7/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-06-40-05      10/4/1968    10/4/1969    10/4/1968     10/4/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GAL 15556        10/17/1968   10/17/1969   10/17/1968    10/17/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-18-01-66     12/21/1968   12/21/1969   12/21/1968    12/21/1969
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-13-44-76      2/16/1969    2/16/1970    2/16/1969     2/16/1970
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-22-32-34      3/30/1969    3/30/1970    3/30/1969     3/30/1970
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP 07 08 30       5/3/1969     5/3/1970      5/3/1969     5/3/1970
Unknown (N/A): Unknown (N/A)                        Insurance Company of North America                    GLP-07-08-30       5/3/1969     5/3/1970      5/3/1969     5/3/1970




                                                                                   128
                                             Case 20-10343-LSS         Doc 4107              Filed 05/16/21          Page 411 of 510



                                                                                                                                                              Council       Council
              Current Council: Predecessor Council                               Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                             Start Date1   End Date
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP-22-87-11      5/18/1969    5/19/1969    5/18/1969     5/19/1969
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP 07 17 68      6/10/1969    6/10/1970    6/10/1969     6/10/1970
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP-7-10-90       6/10/1969    6/10/1970    6/10/1969     6/10/1970
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP 07 77 68      6/10/1969    6/10/1970    6/10/1969     6/10/1970
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP-19-66-19      6/15/1969    6/16/1969    6/15/1969     6/16/1969
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP-06-40-05      10/4/1969    10/4/1970    10/4/1969     10/4/1970
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP-24-50-57     12/21/1969   12/21/1970   12/21/1969    12/21/1970
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP-24-50-57     12/21/1969   12/21/1970   12/21/1969    12/21/1970
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP-13-44-76      2/16/1970    2/16/1971    2/16/1970     2/16/1971
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP-25-10-46      3/30/1970    12/3/1970    3/30/1970     12/3/1970
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP 25 19 91      6/10/1970    6/10/1971    6/10/1970     6/10/1971
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP-25-19-91      6/10/1970    6/10/1971    6/10/1970     6/10/1971
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP-25-19-91      6/10/1971    6/10/1972    6/10/1971     6/10/1972
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP 25 19 91      6/10/1971    6/10/1972    6/10/1971     6/10/1972
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP-30-95-03      6/20/1971    6/21/1971    6/20/1971     6/21/1971
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP 25 19 91      6/10/1972    6/10/1973    6/10/1972     6/10/1973
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP-25-19-91      6/10/1972    6/10/1973    6/10/1972     6/10/1973
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP 37 85 02       7/1/1972     7/1/1973      7/1/1972     7/1/1973
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP 37 85 02       7/1/1973     7/1/1974      7/1/1973     7/1/1974
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP 37 85 02       7/1/1974     7/1/1975      7/1/1974     7/1/1975
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP 59 12 04      2/20/1975    2/20/1976    2/20/1975     2/20/1976
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP 59 12 04      2/20/1976    2/20/1977    2/20/1976     2/20/1977
Unknown (N/A): Unknown (N/A)                            St. Paul Fire and Marine Insurance Company                584JB6615          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Unknown (N/A): Unknown (N/A)                            New Hampshire Insurance Company                           GLA 301334         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Unknown (N/A): Unknown (N/A)                            New Hampshire Insurance Company                           GLA 332378         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Unknown (N/A): Unknown (N/A)                            New Hampshire Insurance Company                           GLA 332388         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Unknown (N/A): Unknown (N/A)                            New Hampshire Insurance Company                           GLA 332387         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Unknown (N/A): Unknown (N/A)                            New Hampshire Insurance Company                           GLA 332365         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Unknown (N/A): Unknown (N/A)                            New Hampshire Insurance Company                           GLA 332374         1/1/1977     1/1/1978      1/1/1977     1/1/1978
Unknown (N/A): Unknown (N/A)                            New Hampshire Insurance Company                           25852              1/1/1977     1/1/1978      1/1/1977     1/1/1978
Unknown (N/A): Unknown (N/A)                            New Hampshire Insurance Company                           GLA301308          1/1/1977     1/1/1978      1/1/1977     1/1/1978
Unknown (N/A): Unknown (N/A)                            Jefferson Insurance Company of New York                   JE 65928          1/14/1977     1/1/1978    1/14/1977      1/1/1978
Unknown (N/A): Unknown (N/A)                            Insurance Company of North America                        GLP 59 12 04      2/20/1977    2/20/1978    2/20/1977     2/20/1978
Ventura County (057): Ventura County (057)              Insurance Company of North America                        SBL xxx78         5/23/1965    5/23/1966    5/23/1965     5/23/1966
Ventura County (057): Ventura County (057)              Insurance Company of North America                        SBL xxx78         5/23/1966    5/23/1967    5/23/1966     5/23/1967
Ventura County (057): Ventura County (057)              Insurance Company of North America                        SBL xxx78         5/23/1967    5/23/1968    5/23/1967     5/23/1968
Ventura County (057): Ventura County (057)              Insurance Company of North America                        SBL 46938         5/23/1968    5/23/1969    5/23/1968     5/23/1969
Ventura County (057): Ventura County (057)              Insurance Company of North America                        SBL 46938         5/23/1969    5/23/1970    5/23/1969     5/23/1970
Ventura County (057): Ventura County (057)              Insurance Company of North America                        SBL 46938         5/23/1970    5/23/1971    5/23/1970     5/23/1971
Ventura County (057): Ventura County (057)              Insurance Company of North America                        SBL 51453         5/23/1971    5/23/1972    5/23/1971     5/23/1972
Ventura County (057): Ventura County (057)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972     1/1/1973    5/23/1972      1/1/1973
Ventura County (057): Ventura County (057)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1972     1/1/1973    5/23/1972      1/1/1973
Ventura County (057): Ventura County (057)              Hartford Accident and Indemnity Company                   10CA43303          1/1/1973     1/1/1974      1/1/1973     1/1/1974
Ventura County (057): Ventura County (057)              Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973     1/1/1974      1/1/1973     1/1/1974
Ventura County (057): Ventura County (057)              Hartford Accident and Indemnity Company                   10CA43329          1/1/1974     1/1/1975      1/1/1974     1/1/1975
Ventura County (057): Ventura County (057)              Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974     1/1/1975      1/1/1974     1/1/1975
Ventura County (057): Ventura County (057)              Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975     1/1/1976      1/1/1975     1/1/1976
Ventura County (057): Ventura County (057)              Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976     1/1/1977      1/1/1976     1/1/1977
Ventura County (057): Ventura County (057)              New Hampshire Insurance Company                           Unknown            1/1/1976     1/1/1977      1/1/1976     1/1/1977
Ventura County (057): Ventura County (057)              National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 29        1/1/1976     1/1/1977      1/1/1976     1/1/1977
Ventura County (057): Ventura County (057)              American Re-Insurance Company                             M-1027493          1/1/1976     1/1/1977      1/1/1976     1/1/1977
Ventura County (057): Ventura County (057)              New Hampshire Insurance Company                           GLA 332352         1/1/1977     1/1/1978      1/1/1977     1/1/1978




                                                                                        129
                                             Case 20-10343-LSS                 Doc 4107              Filed 05/16/21          Page 412 of 510



                                                                                                                                                                     Council       Council
              Current Council: Predecessor Council                                       Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                    Start Date1   End Date
Ventura County (057): Ventura County (057)                      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Ventura County (057): Ventura County (057)                      Ambassador Insurance Company                              Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Ventura County (057): Ventura County (057)                      National Union Fire Insurance Company of Pittsburgh, PA   BE 1219878         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Verdugo Hills (058): Verdugo Hills (058)                        New Hampshire Insurance Company                           600326             6/1/1965    6/1/1966      6/1/1965     6/1/1966
Verdugo Hills (058): Verdugo Hills (058)                        New Hampshire Insurance Company                           600326             6/1/1966    6/1/1967      6/1/1966     6/1/1967
Verdugo Hills (058): Verdugo Hills (058)                        New Hampshire Insurance Company                           600326             6/1/1967    6/1/1968      6/1/1967     6/1/1968
Verdugo Hills (058): Verdugo Hills (058)                        New Hampshire Insurance Company                           600383             6/1/1968    6/1/1969      6/1/1968     6/1/1969
Verdugo Hills (058): Verdugo Hills (058)                        New Hampshire Insurance Company                           600383             6/1/1969    6/1/1970      6/1/1969     6/1/1970
Verdugo Hills (058): Verdugo Hills (058)                        New Hampshire Insurance Company                           600383             6/1/1970    6/1/1971      6/1/1970     6/1/1971
Verdugo Hills (058): Verdugo Hills (058)                        New Hampshire Insurance Company                           Unknown            6/1/1971    6/1/1972      6/1/1971     6/1/1972
Verdugo Hills (058): Verdugo Hills (058)                        New Hampshire Insurance Company                           Unknown            6/1/1972    6/1/1973      6/1/1972     6/1/1973
Verdugo Hills (058): Verdugo Hills (058)                        New Hampshire Insurance Company                           Unknown            6/1/1973    6/1/1974      6/1/1973     6/1/1974
Verdugo Hills (058): Verdugo Hills (058)                        New Hampshire Insurance Company                           Unknown            6/1/1974    1/1/1975      6/1/1974     1/1/1975
Verdugo Hills (058): Verdugo Hills (058)                        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Verdugo Hills (058): Verdugo Hills (058)                        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Verdugo Hills (058): Verdugo Hills (058)                        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Verdugo Hills (058): Verdugo Hills (058)                        National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 35        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Verdugo Hills (058): Verdugo Hills (058)                        New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Verdugo Hills (058): Verdugo Hills (058)                        National Union Fire Insurance Company of Pittsburgh, PA   BE 1219884         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Verdugo Hills (058): Verdugo Hills (058)                        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Verdugo Hills (058): Verdugo Hills (058)                        New Hampshire Insurance Company                           Unknown            1/1/1977    6/1/1977      1/1/1977     6/1/1977
Verdugo Hills (058): Verdugo Hills (058)                        Ambassador Insurance Company                              2 60 35            6/1/1977    6/1/1978      6/1/1977     6/1/1978
Verdugo Hills (058): Verdugo Hills (058)                        New Hampshire Insurance Company                           GLA 282523         6/1/1977    6/1/1978      6/1/1977     6/1/1978
Verdugo Hills (058): Verdugo Hills (058)                        Insurance Company of North America                        GLP 706452         1/1/1978    1/1/1979      1/1/1978     1/1/1979
Virginia Headwaters (763): Stonewall Jackson Area -2019 (763)   Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Virginia Headwaters (763): Stonewall Jackson Area -2019 (763)   Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Virginia Headwaters (763): Stonewall Jackson Area -2019 (763)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Virginia Headwaters (763): Stonewall Jackson Area -2019 (763)   Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Virginia Headwaters (763): Stonewall Jackson Area -2019 (763)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Virginia Headwaters (763): Stonewall Jackson Area -2019 (763)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Virginia Headwaters (763): Stonewall Jackson Area -2019 (763)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Virginia Headwaters (763): Stonewall Jackson Area -2019 (763)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 14        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Virginia Headwaters (763): Stonewall Jackson Area -2019 (763)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Virginia Headwaters (763): Stonewall Jackson Area -2019 (763)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220235         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           Insurance Company of North America                        SBL 4 53 58        1/1/1965    1/1/1966      1/1/1965     1/1/1966
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           Insurance Company of North America                        SBL 4 53 58        1/1/1966    1/1/1967      1/1/1966     1/1/1967
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           Insurance Company of North America                        SBL 4 53 58        1/1/1967    1/1/1968      1/1/1967     1/1/1968
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           Insurance Company of North America                        SBL 4 69 23        1/1/1968    1/1/1969      1/1/1968     1/1/1969
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           Insurance Company of North America                        SBL 4 69 23        1/1/1969    1/1/1970      1/1/1969     1/1/1970
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           Insurance Company of North America                        SBL 4 69 23        1/1/1970    1/1/1971      1/1/1970     1/1/1971
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           Insurance Company of North America                        SBL 5 13 96        1/1/1971    1/1/1972      1/1/1971     1/1/1972
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           Insurance Company of North America                        SBL 5 13 96        1/1/1972    1/1/1973      1/1/1972     1/1/1973
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 99        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           National Union Fire Insurance Company of Pittsburgh, PA   BE 1220149         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Voyageurs Area (286): Headwaters Area 1929-1994 (290)           American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978




                                                                                                130
                                            Case 20-10343-LSS            Doc 4107              Filed 05/16/21          Page 413 of 510



                                                                                                                                                               Council       Council
             Current Council: Predecessor Council                                  Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                              Start Date1   End Date
Voyageurs Area (286): Lake Superior 1959-1994 (286)       American Employers' Insurance Company                     AW-8504-058        1/1/1973    1/1/1974      1/1/1973     1/1/1974
Voyageurs Area (286): Lake Superior 1959-1994 (286)       American Employers' Insurance Company                     AW-8504-063        1/1/1974    1/1/1975      1/1/1974     1/1/1975
Voyageurs Area (286): Lake Superior 1959-1994 (286)       Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Voyageurs Area (286): Lake Superior 1959-1994 (286)       National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 98        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Voyageurs Area (286): Lake Superior 1959-1994 (286)       Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Voyageurs Area (286): Lake Superior 1959-1994 (286)       American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Voyageurs Area (286): Lake Superior 1959-1994 (286)       American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Voyageurs Area (286): Lake Superior 1959-1994 (286)       National Union Fire Insurance Company of Pittsburgh, PA   BE 1220148         1/1/1977    1/1/1978      1/1/1977     1/1/1978
W.D. Boyce (138): Creve Coeur 1929-1973 (138)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      5/1/1972     1/1/1973
W.D. Boyce (138): Creve Coeur 1929-1973 (138)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      5/1/1972     1/1/1973
W.D. Boyce (138): Creve Coeur 1929-1973 (138)             Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
W.D. Boyce (138): Creve Coeur 1929-1973 (138)             Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
W.D. Boyce (138): Creve Coeur 1929-1973 (138)             Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
W.D. Boyce (138): Creve Coeur 1929-1973 (138)             Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
W.D. Boyce (138): Starved Rock Area 1926-1973 (132)       Insurance Company of North America                        SBL-2-50-34       9/21/1966   9/21/1967    9/21/1966     9/21/1967
W.D. Boyce (138): Starved Rock Area 1926-1973 (132)       Insurance Company of North America                        SBL-4-89-01       9/21/1967   9/21/1968    9/21/1967     9/21/1968
W.D. Boyce (138): Starved Rock Area 1926-1973 (132)       Insurance Company of North America                        SBL-4-89-01       9/21/1968   9/21/1969    9/21/1968     9/21/1969
W.D. Boyce (138): Starved Rock Area 1926-1973 (132)       Insurance Company of North America                        SBL-4-89-01       9/21/1969   9/21/1970    9/21/1969     9/21/1970
W.D. Boyce (138): Starved Rock Area 1926-1973 (132)       Insurance Company of North America                        SBL-4-89-01       9/21/1970   9/21/1971    9/21/1970     9/21/1971
W.D. Boyce (138): Starved Rock Area 1926-1973 (132)       Hartford Accident and Indemnity Company                   10 HUA 43300       5/1/1971    5/1/1972      5/1/1971     5/1/1972
W.D. Boyce (138): Starved Rock Area 1926-1973 (132)       Hartford Accident and Indemnity Company                   10CA43315         9/21/1971    1/1/1972    9/21/1971      1/1/1972
W.D. Boyce (138): Starved Rock Area 1926-1973 (132)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973      1/1/1972     1/1/1973
W.D. Boyce (138): Starved Rock Area 1926-1973 (132)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973      1/1/1972     1/1/1973
W.D. Boyce (138): Starved Rock Area 1926-1973 (132)       Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
W.D. Boyce (138): Starved Rock Area 1926-1973 (132)       Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
W.D. Boyce (138): Starved Rock Area 1926-1973 (132)       Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
W.D. Boyce (138): Starved Rock Area 1926-1973 (132)       Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
W.D. Boyce (138): W.D. Boyce 1973- (138)                  Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      4/1/1973     1/1/1974
W.D. Boyce (138): W.D. Boyce 1973- (138)                  Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      4/1/1973     1/1/1974
W.D. Boyce (138): W.D. Boyce 1973- (138)                  Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
W.D. Boyce (138): W.D. Boyce 1973- (138)                  National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 22        1/1/1976    1/1/1977      1/1/1976     1/1/1977
W.D. Boyce (138): W.D. Boyce 1973- (138)                  New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
W.D. Boyce (138): W.D. Boyce 1973- (138)                  American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
W.D. Boyce (138): W.D. Boyce 1973- (138)                  Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
W.D. Boyce (138): W.D. Boyce 1973- (138)                  National Union Fire Insurance Company of Pittsburgh, PA   BE 1219968         1/1/1977    1/1/1978      1/1/1977     1/1/1978
W.D. Boyce (138): W.D. Boyce 1973- (138)                  American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
W.D. Boyce (138): W.D. Boyce 1973- (138)                  New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Washington Crossing (777): Bucks County 1927-2015 (777)   Aetna Casualty and Surety Company                         Unknown            1/1/1964    1/1/1965      1/1/1964     1/1/1965
Washington Crossing (777): Bucks County 1927-2015 (777)   American Casualty Company of Reading, Pennsylvania        CCP 903 04 46      1/1/1972    1/1/1973      1/1/1972     1/1/1973
Washington Crossing (777): Bucks County 1927-2015 (777)   Continental Casualty Company                              Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Washington Crossing (777): Bucks County 1927-2015 (777)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Washington Crossing (777): Bucks County 1927-2015 (777)   Continental Casualty Company                              CCP 191 05 38      1/1/1975    1/1/1976      1/1/1975     1/1/1976
Washington Crossing (777): Bucks County 1927-2015 (777)   Continental Casualty Company                              RDU 9998388        1/1/1975    1/1/1976      1/1/1975     1/1/1976
Washington Crossing (777): Bucks County 1927-2015 (777)   Continental Casualty Company                              CCP 244 22 48      1/1/1976    1/1/1977      1/1/1976     1/1/1977
Washington Crossing (777): Bucks County 1927-2015 (777)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Washington Crossing (777): Bucks County 1927-2015 (777)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 33        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Washington Crossing (777): Bucks County 1927-2015 (777)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Washington Crossing (777): Bucks County 1927-2015 (777)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220088         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Washington Crossing (777): Bucks County 1927-2015 (777)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Washington Crossing (777): Bucks County 1927-2015 (777)   Maryland Casualty Company                                 Unknown            3/1/1977    1/1/1978      3/1/1977     1/1/1978
Water and Woods FSC (782): Water and Woods FSC (782)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Water and Woods FSC (782): Water and Woods FSC (782)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977




                                                                                          131
                                            Case 20-10343-LSS                Doc 4107              Filed 05/16/21          Page 414 of 510



                                                                                                                                                                   Council       Council
              Current Council: Predecessor Council                                     Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                  Start Date1   End Date
Water and Woods FSC (782): Water and Woods FSC (782)          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Water and Woods FSC (782): Water and Woods FSC (782)          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
West Tennessee Area (559): West Tennessee Area (559)          Insurance Company of North America                        SBL 3 95 48       5/29/1968   5/29/1969    5/29/1968     5/29/1969
West Tennessee Area (559): West Tennessee Area (559)          Insurance Company of North America                        SBL 3 95 54       5/29/1969   5/29/1970    5/29/1969     5/29/1970
West Tennessee Area (559): West Tennessee Area (559)          Insurance Company of North America                        Unknown           5/29/1970   5/29/1971    5/29/1970     5/29/1971
West Tennessee Area (559): West Tennessee Area (559)          Insurance Company of North America                        Unknown           5/29/1971    1/1/1972    5/29/1971      1/1/1972
West Tennessee Area (559): West Tennessee Area (559)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    5/29/1972      1/1/1973
West Tennessee Area (559): West Tennessee Area (559)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    5/29/1972      1/1/1973
West Tennessee Area (559): West Tennessee Area (559)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
West Tennessee Area (559): West Tennessee Area (559)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
West Tennessee Area (559): West Tennessee Area (559)          Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
West Tennessee Area (559): West Tennessee Area (559)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
West Tennessee Area (559): West Tennessee Area (559)          Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
West Tennessee Area (559): West Tennessee Area (559)          National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 65        1/1/1976    1/1/1977      1/1/1976     1/1/1977
West Tennessee Area (559): West Tennessee Area (559)          Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
West Tennessee Area (559): West Tennessee Area (559)          American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
West Tennessee Area (559): West Tennessee Area (559)          American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
West Tennessee Area (559): West Tennessee Area (559)          National Union Fire Insurance Company of Pittsburgh, PA   BE 1220287         1/1/1977    1/1/1978      1/1/1977     1/1/1978
West Tennessee Area (559): West Tennessee Area (559)          Continental Casualty Company                              CCP 3036625        4/1/1977    4/1/1978      4/1/1977     4/1/1978
Westark Area (016): Westark Area (016)                        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    10/1/1972      1/1/1973
Westark Area (016): Westark Area (016)                        Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    10/1/1972      1/1/1973
Westark Area (016): Westark Area (016)                        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Westark Area (016): Westark Area (016)                        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Westark Area (016): Westark Area (016)                        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Westark Area (016): Westark Area (016)                        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Westark Area (016): Westark Area (016)                        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Westark Area (016): Westark Area (016)                        New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Westark Area (016): Westark Area (016)                        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Westark Area (016): Westark Area (016)                        National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 23        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Westark Area (016): Westark Area (016)                        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Westark Area (016): Westark Area (016)                        New Hampshire Insurance Company                           GLA 332338         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Westark Area (016): Westark Area (016)                        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Westark Area (016): Westark Area (016)                        National Union Fire Insurance Company of Pittsburgh, PA   BE 1219872         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Westchester-Putnam (388): Hutchinson River 1962-1973 (401)    Aetna Casualty and Surety Company                         Unknown            1/1/1953    1/1/1954      1/1/1953     1/1/1954
Westchester-Putnam (388): Hutchinson River 1962-1973 (401)    Aetna Casualty and Surety Company                         Unknown            1/1/1954    1/1/1955      1/1/1954     1/1/1955
Westchester-Putnam (388): Hutchinson River 1962-1973 (401)    Aetna Casualty and Surety Company                         Unknown            1/1/1955    1/1/1956      1/1/1955     1/1/1956
Westchester-Putnam (388): Hutchinson River 1962-1973 (401)    Aetna Casualty and Surety Company                         Unknown            1/1/1956    1/1/1957      1/1/1956     1/1/1957
Westchester-Putnam (388): Hutchinson River 1962-1973 (401)    Aetna Casualty and Surety Company                         Unknown            1/1/1957    1/1/1958      1/1/1957     1/1/1958
Westchester-Putnam (388): Hutchinson River 1962-1973 (401)    Aetna Casualty and Surety Company                         Unknown            1/1/1958    1/1/1959      1/1/1958     1/1/1959
Westchester-Putnam (388): Hutchinson River 1962-1973 (401)    Aetna Casualty and Surety Company                         Unknown            1/1/1959    1/1/1960      1/1/1959     1/1/1960
Westchester-Putnam (388): Hutchinson River 1962-1973 (401)    Aetna Casualty and Surety Company                         Unknown            1/1/1960    1/1/1961      1/1/1960     1/1/1961
Westchester-Putnam (388): Hutchinson River 1962-1973 (401)    Aetna Casualty and Surety Company                         Unknown            1/1/1961    1/1/1962      1/1/1961     1/1/1962
Westchester-Putnam (388): Hutchinson River 1962-1973 (401)    Aetna Casualty and Surety Company                         Unknown            1/1/1962    1/1/1963      1/1/1962     1/1/1963
Westchester-Putnam (388): Hutchinson River 1962-1973 (401)    Aetna Casualty and Surety Company                         Unknown            1/1/1963    1/1/1964      1/1/1963     1/1/1964
Westchester-Putnam (388): Hutchinson River 1962-1973 (401)    Aetna Casualty and Surety Company                         Unknown            1/1/1964    1/1/1965      1/1/1964     1/1/1965
Westchester-Putnam (388): Hutchinson River 1962-1973 (401)    Aetna Casualty and Surety Company                         Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966
Westchester-Putnam (388): Hutchinson River 1962-1973 (401)    Aetna Casualty and Surety Company                         Unknown            1/1/1966    1/1/1967      1/1/1966     1/1/1967
Westchester-Putnam (388): Hutchinson River 1962-1973 (401)    Aetna Casualty and Surety Company                         Unknown            1/1/1967    1/1/1968      1/1/1967     1/1/1968
Westchester-Putnam (388): Siwanoy 1922-1958 (401)             Travelers Indemnity Company                               Unknown            8/1/1950    8/1/1951      8/1/1950     8/1/1951
Westchester-Putnam (388): Washington Irving 1951-1973 (388)   Insurance Company of North America                        Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966
Westchester-Putnam (388): Washington Irving 1951-1973 (388)   Insurance Company of North America                        XBC 27296          6/1/1968    6/1/1969      6/1/1968     6/1/1969
Westchester-Putnam (388): Washington Irving 1951-1973 (388)   Aetna Casualty and Surety Company                         74AL141036         2/1/1969    2/1/1970      2/1/1969     2/1/1970




                                                                                              132
                                            Case 20-10343-LSS                       Doc 4107              Filed 05/16/21          Page 415 of 510



                                                                                                                                                                          Council       Council
              Current Council: Predecessor Council                                              Carrier                         Policy Number   Start Date   End Date
                                                                                                                                                                         Start Date1   End Date
Westchester-Putnam (388): Washington Irving 1951-1973 (388)          Insurance Company of North America                        XBC 27379          6/1/1969    6/1/1970      6/1/1969     6/1/1970
Westchester-Putnam (388): Washington Irving 1951-1973 (388)          Aetna Casualty and Surety Company                         74AL141036         2/1/1970    2/1/1971      2/1/1970     2/1/1971
Westchester-Putnam (388): Washington Irving 1951-1973 (388)          Insurance Company of North America                        XBC 27487          6/1/1970    6/1/1971      6/1/1970     6/1/1971
Westchester-Putnam (388): Washington Irving 1951-1973 (388)          Hartford Fire Insurance Company                           02 SMP 111101     1/20/1976   1/20/1977    1/20/1976     1/20/1977
Westchester-Putnam (388): Washington Irving 1951-1973 (388)          Hartford Fire Insurance Company                           02 SMP 111101     1/20/1977   1/20/1978    1/20/1977     1/20/1978
Westchester-Putnam (388): Washington Irving 1951-1973 (388)          Hartford Fire Insurance Company                           02 SMP 111101     1/20/1978   1/20/1979    1/20/1978     1/20/1979
Westchester-Putnam (388): Washington Irving 1951-1973 (388)          Hartford Fire Insurance Company                           02 SMP 117538     1/20/1979   1/20/1980    1/20/1979     1/20/1980
Westchester-Putnam (388): Washington Irving 1951-1973 (388)          Hartford Fire Insurance Company                           02 SMP 117538     1/20/1980   1/20/1981    1/20/1980     1/20/1981
Westchester-Putnam (388): Washington Irving 1951-1973 (388)          Hartford Fire Insurance Company                           02 SMP 117538     1/20/1981   1/20/1982    1/20/1981     1/20/1982
Westchester-Putnam (388): Washington Irving 1951-1973 (388)          Hartford Casualty Insurance Company                       02 SMP 118672     1/20/1982   1/20/1983    1/20/1982     1/20/1983
Westchester-Putnam (388): Washington Irving 1951-1973 (388)          Hartford Casualty Insurance Company                       02 SMP 118672     1/20/1983   1/20/1984    1/20/1983     1/20/1984
Westchester-Putnam (388): Washington Irving 1951-1973 (388)          Hartford Casualty Insurance Company                       02 SMP WC7495     1/20/1984   1/20/1985    1/20/1984     1/20/1985
Westchester-Putnam (388): Washington Irving 1951-1973 (388)          Hartford Casualty Insurance Company                       02 SMP 118672     1/20/1984   1/20/1985    1/20/1984     1/20/1985
Westchester-Putnam (388): Washington Irving 1951-1973 (388)          Hartford Casualty Insurance Company                       02 UUC NW2936     1/20/1985   1/20/1986    1/20/1985     1/20/1986
Westchester-Putnam (388): Westchester-Putnam 1973- (388)             Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Westchester-Putnam (388): Westchester-Putnam 1973- (388)             National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 79        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Westchester-Putnam (388): Westchester-Putnam 1973- (388)             American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Westchester-Putnam (388): Westchester-Putnam 1973- (388)             Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Westchester-Putnam (388): Westchester-Putnam 1973- (388)             National Union Fire Insurance Company of Pittsburgh, PA   BE 1220033         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Westchester-Putnam (388): Westchester-Putnam 1973- (388)             American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Western Los Angeles County (051): Great Western 1972-1985 (051)      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Western Los Angeles County (051): Great Western 1972-1985 (051)      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Western Los Angeles County (051): Great Western 1972-1985 (051)      National Union Fire Insurance Company of Pittsburgh, PA   BE121 69 58        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Western Los Angeles County (051): Great Western 1972-1985 (051)      New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Western Los Angeles County (051): Great Western 1972-1985 (051)      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Western Los Angeles County (051): Great Western 1972-1985 (051)      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Western Los Angeles County (051): Great Western 1972-1985 (051)      New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Western Los Angeles County (051): Great Western 1972-1985 (051)      National Union Fire Insurance Company of Pittsburgh, PA   BE 1219906         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Western Los Angeles County (051): San Fernando Valley 1923-1972
(050)                                                                Zurich Insurance Company                                  80-39-959         7/19/1960   7/19/1961    7/19/1960    7/19/1961
Western Los Angeles County (051): San Fernando Valley 1923-1972
(050)                                                                Insurance Company of North America                        XCP 6616           7/1/1970    7/1/1971     7/1/1970     7/1/1971
Western Los Angeles County (051): San Fernando Valley 1923-1972
(050)                                                                Insurance Company of North America                        SBL 5 14 06        7/1/1970    7/1/1971     7/1/1970     7/1/1971
Western Los Angeles County (051): San Fernando Valley 1923-1972
(050)                                                                Insurance Company of North America                        SBL 5 14 06        7/1/1971    7/1/1972     7/1/1971     7/1/1972
Western Los Angeles County (051): San Fernando Valley 1923-1972
(050)                                                                Insurance Company of North America                        XCP 6616           7/1/1971    7/1/1972     7/1/1971     7/1/1972
Western Los Angeles County (051): San Fernando Valley 1923-1972
(050)                                                                Insurance Company of North America                        XCP 6616           7/1/1972    8/7/1972     7/1/1972     8/7/1972
Western Los Angeles County (051): San Fernando Valley 1923-1972
(050)                                                                Insurance Company of North America                        SBL 5 14 06        7/1/1972    8/7/1972     7/1/1972     8/7/1972
Western Los Angeles County (051): Western Los Angeles County (051)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Western Los Angeles County (051): Western Los Angeles County (051)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Western Los Angeles County (051): Western Los Angeles County (051)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Western Los Angeles County (051): Western Los Angeles County (051)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
Western Massachusetts (234): Great Trails 1969-2008 (243)            Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976     1/1/1975     1/1/1976
Western Massachusetts (234): Great Trails 1969-2008 (243)            Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977     1/1/1976     1/1/1977
Western Massachusetts (234): Great Trails 1969-2008 (243)            American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977     1/1/1976     1/1/1977
Western Massachusetts (234): Great Trails 1969-2008 (243)            American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978     1/1/1977     1/1/1978
Western Massachusetts (234): Pioneer Valley 1960-2008 (234)          Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974     1/1/1973     1/1/1974
Western Massachusetts (234): Pioneer Valley 1960-2008 (234)          Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974     1/1/1973     1/1/1974
Western Massachusetts (234): Pioneer Valley 1960-2008 (234)          Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975     1/1/1974     1/1/1975



                                                                                                      133
                                             Case 20-10343-LSS               Doc 4107              Filed 05/16/21          Page 416 of 510



                                                                                                                                                                   Council       Council
              Current Council: Predecessor Council                                     Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                  Start Date1   End Date
Western Massachusetts (234): Pioneer Valley 1960-2008 (234)   Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Western Massachusetts (234): Pioneer Valley 1960-2008 (234)   Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Western Massachusetts (234): Pioneer Valley 1960-2008 (234)   Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Western Massachusetts (234): Pioneer Valley 1960-2008 (234)   National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 84        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Western Massachusetts (234): Pioneer Valley 1960-2008 (234)   American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Western Massachusetts (234): Pioneer Valley 1960-2008 (234)   American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Western Massachusetts (234): Pioneer Valley 1960-2008 (234)   National Union Fire Insurance Company of Pittsburgh, PA   BE 1220135         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        Insurance Company of North America                        GLP-4-39-53       5/14/1967   5/14/1968    5/14/1967     5/14/1968
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        Insurance Company of North America                        GLP-17-15-33      5/14/1968   5/14/1969    5/14/1968     5/14/1969
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        Insurance Company of North America                        Unknown           5/14/1969   5/14/1970    5/14/1969     5/14/1970
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        Insurance Company of North America                        Unknown           5/14/1970   5/14/1971    5/14/1970     5/14/1971
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        Insurance Company of North America                        Unknown           5/14/1971    1/1/1972    5/14/1971      1/1/1972
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1972    1/1/1973    5/14/1972      1/1/1973
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1972    1/1/1973    5/14/1972      1/1/1973
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 36        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        New Hampshire Insurance Company                           Unknown            1/1/1977    1/1/1978      1/1/1977     1/1/1978
Westmoreland-Fayette (512): Westmoreland-Fayette (512)        National Union Fire Insurance Company of Pittsburgh, PA   BE 1220091         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Winnebago (173): Winnebago 1937- (173)                        Insurance Company of North America                        CLP-10-11-88       4/6/1966    4/6/1967      4/6/1966     4/6/1967
Winnebago (173): Winnebago 1937- (173)                        Insurance Company of North America                        GAL-2-42-19        4/6/1967    4/6/1968      4/6/1967     4/6/1968
Winnebago (173): Winnebago 1937- (173)                        Insurance Company of North America                        GAL-23819          4/6/1968    4/6/1969      4/6/1968     4/6/1969
Winnebago (173): Winnebago 1937- (173)                        Insurance Company of North America                        GAL 9 51 19        4/6/1969    4/6/1970      4/6/1969     4/6/1970
Winnebago (173): Winnebago 1937- (173)                        Insurance Company of North America                        GAL 96141          4/6/1970    4/6/1971      4/6/1970     4/6/1971
Winnebago (173): Winnebago 1937- (173)                        Insurance Company of North America                        SBL 52141          4/6/1971   11/1/1971      4/6/1971    11/1/1971
Winnebago (173): Winnebago 1937- (173)                        Insurance Company of North America                        Unknown           11/1/1971   11/1/1972    11/1/1971     11/1/1972
Winnebago (173): Winnebago 1937- (173)                        Insurance Company of North America                        Unknown           11/1/1972    1/1/1973    11/1/1972      1/1/1973
Winnebago (173): Winnebago 1937- (173)                        Insurance Company of North America                        Unknown            1/1/1973    1/1/1974      1/1/1973     1/1/1974
Winnebago (173): Winnebago 1937- (173)                        Insurance Company of North America                        Unknown            1/1/1974    1/1/1975      1/1/1974     1/1/1975
Winnebago (173): Winnebago 1937- (173)                        Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Winnebago (173): Winnebago 1937- (173)                        National Union Fire Insurance Company of Pittsburgh, PA   BE121 70 44        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Winnebago (173): Winnebago 1937- (173)                        American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Winnebago (173): Winnebago 1937- (173)                        Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Winnebago (173): Winnebago 1937- (173)                        American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Winnebago (173): Winnebago 1937- (173)                        National Union Fire Insurance Company of Pittsburgh, PA   BE 1219990         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Yocona Area (748): Yocona Area (748)                          American Home Fire Assurance Company                      Unknown            2/1/1942    2/1/1943      2/1/1942     2/1/1943
Yocona Area (748): Yocona Area (748)                          American Home Fire Assurance Company                      Unknown            2/1/1943    2/1/1944      2/1/1943     2/1/1944
Yocona Area (748): Yocona Area (748)                          American Home Fire Assurance Company                      Unknown            2/1/1944    2/1/1945      2/1/1944     2/1/1945
Yocona Area (748): Yocona Area (748)                          American Home Fire Assurance Company                      Unknown            2/1/1945    2/1/1946      2/1/1945     2/1/1946
Yocona Area (748): Yocona Area (748)                          Insurance Company of North America                        Unknown            1/1/1965    1/1/1966      1/1/1965     1/1/1966
Yocona Area (748): Yocona Area (748)                          Insurance Company of North America                        Unknown            1/1/1966    1/1/1967      1/1/1966     1/1/1967
Yocona Area (748): Yocona Area (748)                          Insurance Company of North America                        Unknown            1/1/1967    1/1/1968      1/1/1967     1/1/1968
Yocona Area (748): Yocona Area (748)                          Insurance Company of North America                        Unknown            1/1/1968    1/1/1969      1/1/1968     1/1/1969
Yocona Area (748): Yocona Area (748)                          Insurance Company of North America                        Unknown            1/1/1969    1/1/1970      1/1/1969     1/1/1970
Yocona Area (748): Yocona Area (748)                          Insurance Company of North America                        SBL 51310          1/1/1970    1/1/1971      1/1/1970     1/1/1971




                                                                                              134
                                                Case 20-10343-LSS                        Doc 4107              Filed 05/16/21          Page 417 of 510



                                                                                                                                                                               Council       Council
               Current Council: Predecessor Council                                                Carrier                           Policy Number   Start Date   End Date
                                                                                                                                                                              Start Date1   End Date
Yocona Area (748): Yocona Area (748)                                      Insurance Company of North America                        SBL 51310          1/1/1971    1/1/1972      1/1/1971     1/1/1972
Yocona Area (748): Yocona Area (748)                                      Insurance Company of North America                        SBL 51310          1/1/1972    1/1/1973      1/1/1972     1/1/1973
Yocona Area (748): Yocona Area (748)                                      Hartford Accident and Indemnity Company                   10HUA43302         1/1/1973    1/1/1974      1/1/1973     1/1/1974
Yocona Area (748): Yocona Area (748)                                      Hartford Accident and Indemnity Company                   10CA43303          1/1/1973    1/1/1974      1/1/1973     1/1/1974
Yocona Area (748): Yocona Area (748)                                      Hartford Accident and Indemnity Company                   10HUA43331         1/1/1974    1/1/1975      1/1/1974     1/1/1975
Yocona Area (748): Yocona Area (748)                                      Hartford Accident and Indemnity Company                   10CA43329          1/1/1974    1/1/1975      1/1/1974     1/1/1975
Yocona Area (748): Yocona Area (748)                                      Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Yocona Area (748): Yocona Area (748)                                      New Hampshire Insurance Company                           Unknown            1/1/1976    1/1/1977      1/1/1976     1/1/1977
Yocona Area (748): Yocona Area (748)                                      American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Yocona Area (748): Yocona Area (748)                                      National Union Fire Insurance Company of Pittsburgh, PA   BE121 71 10        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Yocona Area (748): Yocona Area (748)                                      Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Yocona Area (748): Yocona Area (748)                                      American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
Yocona Area (748): Yocona Area (748)                                      New Hampshire Insurance Company                           GLA 332341         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Yocona Area (748): Yocona Area (748)                                      National Union Fire Insurance Company of Pittsburgh, PA   BE 1220160         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Yucca (573): Yucca (573)                                                  Hartford Accident and Indemnity Company                   10CA43342E         1/1/1975    1/1/1976      1/1/1975     1/1/1976
Yucca (573): Yucca (573)                                                  American Re-Insurance Company                             M-1027493          1/1/1976    1/1/1977      1/1/1976     1/1/1977
Yucca (573): Yucca (573)                                                  National Union Fire Insurance Company of Pittsburgh, PA   BE121 73 77        1/1/1976    1/1/1977      1/1/1976     1/1/1977
Yucca (573): Yucca (573)                                                  Hartford Accident and Indemnity Company                   10CA43349E         1/1/1976    1/1/1977      1/1/1976     1/1/1977
Yucca (573): Yucca (573)                                                  National Union Fire Insurance Company of Pittsburgh, PA   BE 1220208         1/1/1977    1/1/1978      1/1/1977     1/1/1978
Yucca (573): Yucca (573)                                                  American Re-Insurance Company                             M-1027493          1/1/1977    1/1/1978      1/1/1977     1/1/1978
1
  Certain limits incorporate assumptions or are extrapolated from other
known coverage.
                                                                                    LOCAL COUNCIL POLICIES




                                                                                                          135
Case 20-10343-LSS   Doc 4107   Filed 05/16/21   Page 418 of 510




                       SCHEDULE 4

                OIL AND GAS INTERESTS
                       Case 20-10343-LSS    Doc 4107    Filed 05/16/21   Page 419 of 510




                                         OIL AND GAS INTERESTS

State       County        Legal Description                                  Interest Type      Status
ARKANSAS    COLUMBIA      COLUMBIA CO AR MI                                  MINERAL INTEREST   PRODUCING
                           SEC 16-17S-22W: W/2 NW/4 NW/4, 20 ACS
                           SEC 17-17S-22W: E/2
                          NW/4 NE/4, 20 ACS
                           SALT WATER ROYALTY- CONTRACT
                           # 08178068 DATED 01/16/80 (ALBEMARLE)
                           SWD BRINE LEASE
LOUISIANA   CLAIBORNE     CLAIBORNE PA LA MI                                 MINERAL INTEREST   PRODUCING
                          SEC 5-22N-6W: NE/4, NW/4 NE/4, 200 ACS
                          SEC. 4-22N-6W: W/2NW/4, NW/4 SE/4, NW/4, 280 ACS
                          G.W. TIGNER #2
                          .0091146 RI
LOUISIANA   CLAIBORNE     CLAIBORNE PA LA MI                                 MINERAL INTEREST   PRODUCING
                          SEC 4-22N-6W: NW/4, 160 ACS
                          SEC 5-22N-6W: NE/4, 160 ACS
                          MOWER 1 .00607638 RI
LOUISIANA   CONCORDIA     CONCORDIA/TENSAS PARISH LA 1/3 MI, SEC 1-9N-10E,   MINERAL INTEREST   PRODUCING
                          SEC 2 9N-10E, SEC 51 9N-10E, 275 ACS,
                          20 ACS GIN HOUSE TRACT TENSAS PARISH LA
                          BAYOU L'ARGENT ADDITIONAL PROPERTY TO
                          ACCOUNT, ANCILLARY SUCCESSION DATED
                          MAY 7, 1983, BOOK 226 PG 49
LOUISIANA   TENSAS        TENSAS PH LA .001109 RI                            ROYALTY INTEREST   PRODUCING
                          LAKE ST JOHN UNIT TR 116, 117, 119
                          121, 128, 140, 193,216, 219, 221, 222, 223
                          230, 239, 240, 249, 303, 304, 416, 417, 419
                          421,428VA
                          RIOUS RI INTEREST
                          LAKE ST JOHN UNIT
                          DENBURY (PAYS ON DEEP RIGHTS) ; MCGOWAN
                          OPERATING (PAYS ON SHALLOW RIGHTS)
MICHIGAN    CLARE         CLARE CO MI MI                                     ROYALTY INTEREST   PRODUCING
                          SEC 12-20N-6W: W/2, 320 ACS
                          SEC 11-20N-6W: E/2, 320 ACS
                          STATE
                          WINTERFIELD 2-12
                     Case 20-10343-LSS    Doc 4107       Filed 05/16/21   Page 420 of 510



State      County       Legal Description                                    Interest Type      Status
MICHIGAN   CLARE        CLARE CO MI MI                                       ROYALTY INTEREST   PRODUCING
                        SEC 30-20N-6W: S/2
                        SEC 31-20N-6W: N/2
                        WINTERFIELD #2-31 .0035888 RI
MICHIGAN   CLARE        CLARE CO MI MI                                       ROYALTY INTEREST   PRODUCING
                        SEC 7-20N-5W: W/2
                        SEC 12-20N-6W: E/2
                        STATE WINTERFIELD 1-12REG# 8550
MICHIGAN   CLARE        CLARE CO MI MI                                       MINERAL INTEREST   PRODUCING
                        SEC 19-20N-6W: SE/4 SE/4, 40 ACS
                        SEC 29-20N-6W: W/2, W/2 NE/4,
                        SEC 31-20N-6W: ALL, EXC SW/4 SW/4,
                        SEC 20-20N-6W: SW, SWSE,
                        SEC 30-20N-6W:ALL,
                        SEC 32-20N-6W: W/2 W/2
                        WINTERFIELD TOWNSHIP,
                        WINTERFIELD RICHFIELD UNIT
MICHIGAN   CLARE        CLARE CO MI MI                                       ROYALTY INTEREST   PRODUCING
                        SEC 12-20N-6W: NE/4, 160 ACS
                        H TOPE #4 .002927 RI
MICHIGAN   CLARE        CLARE CO MI MI                                       MINERAL INTEREST   PRODUCING
                        SEC 1,2,11,12-T20-R6W: WINTERFIELD TOWNSHIP
                        CRANBERRY LAKE RICHFIELD UNIT .00046112 RI
MICHIGAN   MIDLAND      MIDLAND CO MI MI                                     ROYALTY INTEREST   PRODUCING
                        SEC 28-15N-2E: NW/4 NE/4, 40 ACS
                        WASKEVICH 1-28 E .0131844 RI
MICHIGAN   MISSAUKEE    MISSAUKEE CO MI MI                                   ROYALTY INTEREST   PRODUCING
                        SEC 35-22N-6W: N/2, BUNING A UNIT
                        SEC 26-22N-6W: S/2 SW/4, REAMES UNIT
                        SEC 26-22N-6W: SW/4 SE/4, WING UNIT
                        UNITIZED INTO PROSPER DUNDEE UNIT .0167808 RI
MICHIGAN   MISSAUKEE    MISSSAUKEE CO MI, MI                                 ROYALTY INTEREST   PRODUCING
                        SEC 36; T22N-R6W, SE/4 NW/4 &
                        SEC 26; T22N-R6W, SW/4 SE/4
                        AETNA TOWNSHIP
                        WING 2, .01996874 RI




                                                     2
                       Case 20-10343-LSS   Doc 4107       Filed 05/16/21   Page 421 of 510



State        County       Legal Description                                   Interest Type      Status
MICHIGAN     OSCEOLA      OSCEOLA CO MI                                       ROYALTY INTEREST   PRODUCING
                          TR 1: SW4 SW4 & W2 SE4 SEC 17-18N-10W;
                          TR 3: E2 NW4 & NW4 NE4SEC19-18N-10W;
                          TR 5: W2 NW4 SEC 20-18N-10W
                          REED CITY UNIT-
                          (TR1) .00051560 RI
                          (TR3) .00151566 RI
                          (TR5) .00281254 RI
MICHIGAN     OSCEOLA      OSCEOLA CO MI MI                                    ROYALTY INTEREST   PRODUCING
                          SEC 28-18N-9W: S2 NE, N2 NESE & SESE
                          ZIMMERMAN .0087892 RI
MICHIGAN     OSCEOLA      OSCEOLA CO MI MI                                    ROYALTY INTEREST   PRODUCING
                          SEC 28-18N-9W: S2 & NESE
                          ZIMMERMAN A1 & B .0087892 RI
NEW MEXICO   EDDY         EDDY CO NM .0003906 ORISEC 17-19S-29ESOUTHWEST      OVERRIDING         PRODUCING
                          ROYALTIES-UNION TEXAS STATE 1;SEC 6-23S-25E         ROYALTY
                          (ROCK TANK UNIT) .00002697 ORI
OKLAHOMA     BEAVER       BEAVER CO OK                                        OVERRIDING         PRODUCING
                          SEC 17-4N-25ECM: ALL                                ROYALTY
                          EVANS UNIT .0008136 ORRI
OKLAHOMA     BEAVER       BEAVER CO OK                                        OVERRIDING         PRODUCING
                          SEC 29-6N-22 ECM: SE/4 & E/2 SW/4                   ROYALTY
                          PREWITT GAS UNIT .0001196 ORRI
OKLAHOMA     BEAVER       BEAVER CO OK                                        OVERRIDING         PRODUCING
                          SEC 17-4N-25EM: ALL                                 ROYALTY
                          LEROY 1-17 .000824 ORRI
OKLAHOMA     ELLIS        ELLIS CO OK 1/4 MI                                  MINERAL INTEREST   PRODUCING
                          SEC 18-19N-21W: W/2 W/2
                          AKA LOT 1 OF 36.9 ACS LOT 2, 37.13ACS
                          LOT 3 OF 37.36 ACS LOT 4 37.58 ACS
                          CORAM "B" .00740197 RI
OKLAHOMA     ELLIS        ELLIS CO OK 1/4 MI                                  MINERAL INTEREST   PRODUCING
                          SEC 5-19N-23W: SW/4
                          ANNE 5-1 .00778984 RI




                                                      3
                      Case 20-10343-LSS    Doc 4107       Filed 05/16/21   Page 422 of 510



State      County        Legal Description                                    Interest Type      Status
OKLAHOMA   ELLIS         ELLIS CO OK                                          MINERAL INTEREST   PRODUCING
                          SEC 6-19N-23W: NW/4
                          SEC 8-19N-23W: N/2 NE/4
                          SEC 13-19N-22W: S/2
                          SEC 17-19N-23W: SE/4
                          SEC 14-19N-22W: E/2 E/2
                          SEC 23-19N-22W: S/2 SE/4,
                          SEC 24-19N-22W: NW/4
TEXAS      ANDERSON      ANDERSON CO TX MI                                    MINERAL INTEREST   PRODUCING
                          G W TUGGLE SVY A-771 &
                          WILLIAM WRIGHT SVY A-798, 111.93 ACS
                          HUMBLE-NECHES UNIT
                          NECHES SUB CLARKVILLE UNIT TR 30
TEXAS      ANDERSON      ANDERSON CO TX MI                                    MINERAL INTEREST   PRODUCING
                          F CURBIER SVY A-221, 148 ACS
                          TODD .00156226 RI
TEXAS      ANDERSON      ANDERSON CO TX MI                                    MINERAL INTEREST   PRODUCING
                         ALFRED BENGE A-106 &
                         JOSE CHREINO SVY A-168, 157.050 ACS
                         FAIRWAY JAMES LIME UNIT TR 853
TEXAS      ANDERSON      ANDERSON CO TX MI                                    MINERAL INTEREST   PRODUCING
                          JOHN FERGUSON SVY A-22
                          JOSEPH FERGUSON SVY A-23, 156.551 ACS
                          FAIRWAY JAMES LIME UNIT TR 661
TEXAS      ANDERSON      ANDERSON CO TX MI                                    MINERAL INTEREST   PRODUCING
                          JOSE CHERINO SVY A-168, 158.94 ACS
                          FAIRWAY JAMES LIME UNITTR 756
TEXAS      ANDERSON      ANDERSON CO TX MI                                    MINERAL INTEREST   PRODUCING
                         JOSE CHERINO SVY A-168, 159.959 ACS
                         FAIRWAY JAMES LIME UNIT
                         TR 758 & TR 856
TEXAS      ANDERSON      ANDERSON CO TX MI                                    MINERAL INTEREST   PRODUCING
                          JOSEPH FERGUSON SVY A-23, 152.73 ACS
                          FAIRWAY JAMES LIME UNIT TR 759
TEXAS      ANDERSON      ANDERSON CO TX MI                                    MINERAL INTEREST   PRODUCING
                         JOSE CHERINO SVY A-168, 133.698 ACS
                         FAIRWAY JAMES LIME UNIT
                         TR 858



                                                      4
                   Case 20-10343-LSS    Doc 4107       Filed 05/16/21   Page 423 of 510



State   County        Legal Description                                    Interest Type      Status
TEXAS   ANDERSON      ANDERSON CO TX MI                                    MINERAL INTEREST   PRODUCING
                       JOSE CHERINO A-168, 160 ACS
                       FAIRWAY JAMES LIME UNIT TR 855
TEXAS   ANDERSON      ANDERSON CO TX MI                                    MINERAL INTEREST   PRODUCING
                      JOHN FERGUSON SVY A-22, 99.76 ACS
                      FAIRWAY JAMES LIME UT TR663
                      J M COOK SVY A-972 &
                      JOSEPH FERGUSON A-23, 156.599 ACS
                      FAIRWAY JAMESLIME UTTR 860
TEXAS   ANDREWS       ANDREWS CO TX MI                                     MINERAL INTEREST   PRODUCING
                      SEC 4 BLK A-35 PSL SVY A-950: NE/4, 160 ACS
                      YATES FORMATION,
                      M. GROOM
                      GROOM 0.000868 RI
TEXAS   ANDREWS       ANDREWS CO TX MI                                     MINERAL INTEREST   PRODUCING
                       SEC 4 BLK A-35 PSL SVY A-950: E/2, 320 ACS
                       SEC 7 BLK A-35 PSL SVY A-951: NE/4, 160 ACS
                       J. CLEO THOMPSON-WEST MEANS
                       GRAYSBURG-SAN ANDRES UNIT .0017360 RI
TEXAS   BORDEN        BORDEN CO TX MI                                      MINERAL INTEREST   PRODUCING
                      320 ACS, 40 ACS OF 214.9 LOCATED IN
                      E/2 SEC 69 BLK20 LAVACA NAVIGA SVY
                      SOUTH LAKE THOMAS 69 -B3- RRC 68663
TEXAS   BORDEN        BORDEN CO TX MI                                      MINERAL INTEREST   PRODUCING
                      SEC 80 BLK 20 LAVACA NAV
                      JOANN .015625 RI (RRC 64823)
TEXAS   BURLESON      BURLESON CO TX MI J C WALKER SVY, 309.73 ACS         MINERAL INTEREST   PRODUCING
TEXAS   BURLESON      BURLESON CO TX 9.398 MI                              MINERAL INTEREST   PRODUCING
                      56.39 ACS OUT OF J P COLE SVY, A-12
                      DESCRIBED IN DEED DTD 3/12/1999 FROM
                      ALTA MAE KEMP TO SANDRA G. JACKSON
                      RECORDED IN VOL. 499, PG 214
TEXAS   BURLESON      BURLESON CO TX MI                                    MINERAL INTEREST   PRODUCING
                       LEMUEL MOORE SVY, 15.95 ACS
                       YEZAK
TEXAS   BURLESON      BURLESON CO TX MI                                    MINERAL INTEREST   PRODUCING
                      IGN CO SVY
                      COFFIELD B-10 ETAL .0625 RI



                                                   5
                   Case 20-10343-LSS     Doc 4107        Filed 05/16/21   Page 424 of 510



State   County        Legal Description                                      Interest Type      Status
TEXAS   BURLESON      BURLESON CO TX MIHENRY MARTIN SVY A-                   MINERAL INTEREST   PRODUCING
                      185COFFIELD M-2 (RRC 71500) & (RRC 23057).064375 RI
                      & .01072916 ORI

TEXAS   BURLESON      BURLESON CO TX MI                                      MINERAL INTEREST   PRODUCING
                      J C WALKER SVY
                      COFFIELD B-7A "A"
                      .0625 RI
TEXAS   BURLESON      BURLESON CO TX MI                                      MINERAL INTEREST   PRODUCING
                      ABNER SMITH SVY
                      COFFIELD B-4 .0625 RI
TEXAS   BURLESON      BURLESON CO TX MI 20 ACRES M/L                         MINERAL INTEREST   PRODUCING
                      E SANTE SVY, A-210 & ABNER SMITH SVY, A-209
                      COFFIELD-RUSSELL UNIT (RRC 10994)
                      .01041666 ORI & .02083332 RI
TEXAS   BURLESON      BURLESON CO TX MI                                      MINERAL INTEREST   PRODUCING
                      SMITH SVY
                      COFFIELD-SHAW
                      .046875 RI
TEXAS   BURLESON      BURLESON CO TX MI                                      MINERAL INTEREST   PRODUCING
                      SMITH SVY
                      COFFIELD-SMITH A,C,D
                      .0625 RI
TEXAS   BURLESON      BURLESON CO TX MI                                      MINERAL INTEREST   PRODUCING
                      J S WINSTON SVY A-251
                      COFFIELD-WINSTON A & B .0625 RI
TEXAS   BURLESON      BURLESON CO TX 9.6933 MI                               MINERAL INTEREST   PRODUCING
                      58.16 ACS, J P COLE SVY A-12
                      DESCRIBED IN DEED DTD 10/26/1949
                      FROM ROBERT KEMP ETAL TO ALMA DAVIS
                      RECORDED IN VOL. 106, PG 133
TEXAS   BURLESON      BURLESON CO TX MI                                      MINERAL INTEREST   PRODUCING
                      MOSES CUMMINGS SVY A-16, 200 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                      MINERAL INTEREST   PRODUCING
                      J M SANCHES SVY A-55
                      KNESEK-FINLEY UNIT #1
                      .00165126 RI




                                                     6
                   Case 20-10343-LSS   Doc 4107       Filed 05/16/21   Page 425 of 510



State   County        Legal Description                                   Interest Type      Status
TEXAS   BURLESON      BURLESON CO TX MI                                   MINERAL INTEREST   PRODUCING
                      MOSES CUMMINGS SVY A-16, 455.852 ACS
                      LOUISE PORTER 1-H .0020466 RI
TEXAS   BURLESON      BURLESON CO TX .1875 MI                             MINERAL INTEREST   PRODUCING
                      HUGH MCKEEN SVY
                      STANLEY A .125 RI
TEXAS   BURLESON      BURLESON CO TX MI                                   MINERAL INTEREST   PRODUCING
                      MARY CARNAGHAN SVY A-8
                      STORM UNIT (RRC 23276)
                      .01841214 RI
TEXAS   BURLESON      BURLESON CO TX MI                                   MINERAL INTEREST   PRODUCING
                      H COVINGTON SVY A-14
                      CHARLES MATTHEWS SVYA-40, 488.882 ACS
                      COLLEY-TREYBIG UNIT 1RE
TEXAS   BURLESON      BURLESON CO TX MI                                   MINERAL INTEREST   PRODUCING
                      SEC 9 A SMITH SVY A-209
                      RECORDED VOL 21 PAGE 652
                      COFFIELD-SMITH "E" AND "F"
                      .0625 RI
TEXAS   BURLESON      BURLESON CO TX MI                                   MINERAL INTEREST   PRODUCING
                      MOSES CUMMINGS SVY A-16, 360 ACS
                      KOVAR-PORTER .0020932 RI
TEXAS   BURLESON      BURLESON CO TX MI                                   MINERAL INTEREST   PRODUCING
                      E SANTE SVY A-317 & A-210
                      COFFIELD B UNIT(RRC 10378) TR 17,39 ACS
                      .0416666 RI & .02083332 ORI
TEXAS   BURLESON      BURLESON CO TX MI                                   MINERAL INTEREST   PRODUCING
                      E SANTE SVY A-210, 40.25 ACS
                      COFFIELD "E" RRC 10227
                      .0416666 RI & .02083332 ORI
TEXAS   BURLESON      BURLESON CO TX MI                                   MINERAL INTEREST   PRODUCING
                      E. SANTE SVY A-210
                      COFFIELD (RRC 4390) NR
                      .0416666 RI & .02083332 ORI
TEXAS   BURLESON      BURLESON CO TX MIE. SANTE SVY A-210COFFIELD "A"     MINERAL INTEREST   PRODUCING
                      (RRC 04396).0416666 RI & .02083332 ORI




                                                  7
                   Case 20-10343-LSS     Doc 4107        Filed 05/16/21   Page 426 of 510



State   County        Legal Description                                      Interest Type      Status
TEXAS   BURLESON      BURLESON CO TX MI                                      MINERAL INTEREST   PRODUCING
                      E SANTE SVY A-210: 46 ACS
                      COFFIELD W (C2475) RRC 4365
                      .0416666 RI & .02083332 ORI
TEXAS   BURLESON      BURLESON & MILAM CO TX MI                              MINERAL INTEREST   PRODUCING
                      SANTE SVY A-272
                      HENRY MARTIN SVY A-125, 40 ACS
                      COFFIELD -C- (RRC 04332)
                      .0416666RI & .02083332 ORI
TEXAS   BURLESON      BURLESON CO TX MI                                      MINERAL INTEREST   PRODUCING
                      E SANTE SVY A-210: 40 ACS
                      H H COFFIELD (RRC 03979)
                      .0416666RI & .03116822 ORI
TEXAS   BURLESON      BURLESON CO TX MI                                      MINERAL INTEREST   PRODUCING
                      E SANTE SVY A-210
                      COFFIELD 2A9 UNIT
                      .0416666 ORI & .02083332 RI
TEXAS   BURLESON      BURLESON CO TX MI                                      MINERAL INTEREST   PRODUCING
                      39.2 ACS BEING A TRACT OF LAND OUT
                      OF THE E. SANTE SVY, A-210 (RRC 10446)
                      COFFIELD "G" .0416666 RI & .02083332 ORI
TEXAS   CALDWELL      CALDWELL CO TX 1/32 ORI                                OVERRIDING         PRODUCING
                      30 ACES IN THE GERRON HINDS LEAGUE, A-13               ROYALTY
                      TILLER UNIT (VARIOUS INTEREST) .02083332 ; .00260966
TEXAS   CHEROKEE      CHREOKEE CO TX MI                                      MINERAL INTEREST   PRODUCING
                      HERDON SVY & LEVI JORDAN SVY
                      AND J. H. ARMSTRONG, A-69
                      SALLI D. WHITEMAN #2 .00018606 RI
TEXAS   CHEROKEE      CHEROKEE CO TX MI                                      MINERAL INTEREST   PRODUCING
                      LEVI JORDAN LGE A-28, 649 ACS
                      J O HUGGINS GU -1- 0.00017358
                      RI
TEXAS   COLORADO      COLORADO CO TX MI                                      MINERAL INTEREST   PRODUCING
                      T P ANDERSON SVY A-54
                      C SIMON SVY A-502
                      R WEED A-598




                                                     8
                   Case 20-10343-LSS   Doc 4107       Filed 05/16/21   Page 427 of 510



State   County        Legal Description                                   Interest Type      Status
TEXAS   CROCKETT      CROCKETT CO TX 45/2460 X1/16 MI                     MINERAL INTEREST   PRODUCING
                       SEC 4 CHAMBERS CSL A-1689, 4428 ACS
                       CHAMBERSCO SCHOOL LANDS .0003811 RI
                       MIDWAY LANE 1100 UNIT (RRC 5579)
                       MIDWAY LANE 1050 UNIT
                       MIDWAY LANE 850
TEXAS   DE WITT       DE WITT CO TX 1/8 MI                                MINERAL INTEREST   PRODUCING
                      JAMES DUFF LGE A-153, 236.3 ACS
                      E C SCHAEFER .0104166 RI
TEXAS   DE WITT       DE WITT CO TX 7.5/103 RI                            ROYALTY INTEREST   PRODUCING
                      JAMES MAY 1/4 LGE, 103 ACS
                      LTD TO DEPTHS 100' BELOW ALVES WELLS
                      HENSON 1H, 2H, 3H .00089188 RI
TEXAS   DIMMIT        DIMMIT CO TX 1/3 MI                                 MINERAL INTEREST   PRODUCING
                      SEC 57 LOT 8 BLK 2 SUBD A
                      T&NO SVY A-758, 40 ACS
TEXAS   DIMMIT        DIMMIT CO TX NPRI                                   ROYALTY INTEREST   PRODUCING
                      SEC 140 & 502, 1136.5 ACS
                      RAY MORRIS
TEXAS   DIMMIT        DIMMIT CO TX 1/6 NPRI                               ROYALTY INTEREST   PRODUCING
                      SEC 7 GC&SF SVY A-1201
                      DIAMOND H RANCH 1-H
                      .08333334 RI
TEXAS   DIMMIT        DIMMIT CO TX MI                                     MINERAL INTEREST   PRODUCING
                      40 ACS, SEC 68 LOT 16 BLK 2
                      VANDERVOORT SVY A-1238
TEXAS   DIMMIT        DIMMIT CO TX 1/3 MI                                 ROYALTY INTEREST   PRODUCING
                      LOT 7 BLK 175 SVY
                      CATARINA FARMS SUBD, 200 ACS
                      LOT 7 T&NORR CO/CASSIN,W A-1077
                      BRISCOE B #11
TEXAS   DIMMIT        DIMMIT CO TX NPRI                                   PERPETUAL NON-     PRODUCING
                      SEC 78 BLK 2 T&NO RR CO                             PARTICIPATING
                      F. VANDERVOORT SVY, A-1243                          ROYALTY INTEREST
TEXAS   FAYETTE       FAYETTE CO TX 139 ACS                               MINERAL INTEREST   PRODUCING
                      ROBERT G. BAUGH SVY A-12
                      TANNER UNIT .00214311 RI




                                                  9
                  Case 20-10343-LSS   Doc 4107    Filed 05/16/21   Page 428 of 510



State   County       Legal Description                                Interest Type      Status
TEXAS   FAYETTE      FAYETTE CO TX 1/4                                MINERAL INTEREST   PRODUCING
                     ROBERT G. BAUGH SVY A-12, 139 ACS
                     JOHN VANDERWORTH LGE A-312, 237 ACS
                     SPECKELS UNIT #1 .00715 RI
TEXAS   FAYETTE      FAYETTE CO TX 1/8 MI 237 ACS                     MINERAL INTEREST   PRODUCING
                     JOHN VANDERWORTH LGE A-312
                     PATSY UNIT .00651368RI
TEXAS   FAYETTE      FAYETTE CO TX 237 ACSJOHN VANDERWORTH LGE A-     MINERAL INTEREST   PRODUCING
                     312KATHY UNIT .003347 RI
TEXAS   FAYETTE      FAYETTE CO TX 1/8 MI 237 ACS                     ROYALTY INTEREST   PRODUCING
                     JOHN VANDERWORTH LGE A-312,
                     OPAL UNIT #1.00198532RI
                     (TRS 1,2 & 3) (135.32 ACS)
TEXAS   FAYETTE      FAYETTE CO TX MI 237 ACS                         ROYALTY INTEREST   PRODUCING
                     JOHN VANDERWORTH LGE A-312
                     (TRS 1-20) IVORY OIL UNIT#1 .000236 RI
TEXAS   FAYETTE      FAYETTE CO TX MI                                 MINERAL INTEREST   PRODUCING
                     W J WILLIAMSON SVY A-113
                     GARNET UNIT OL #1-H
TEXAS   FAYETTE      FAYETTE CO TX                                    MINERAL INTEREST   PRODUCING
                     A. E. BAKER SVY A-8
                     JASPER UNIT .00089512 RI
TEXAS   FAYETTE      FAYETTE CO TX MI                                 MINERAL INTEREST   PRODUCING
                     J G WILKINSON SVY A-108
                     CONIE B #1 .01510722 RI
TEXAS   GAINES       GAINES CO TX MI                                  MINERAL INTEREST   PRODUCING
                      SEC 1 BLK C-30 PSL SVY
                      SEC 2 BLK C-30 PSL,
                      SEC 4 BLK H, D&W SVY
                      SEC 10 BLK H D&W SVY
                      EXCEPT SW/4 SW/4 OF SEC 10
                      CEDAR LAKE UNIT
TEXAS   GOLIAD       GOLIAD CO TX 1/12 NPRI                           ROYALTY INTEREST   PRODUCING
                     M. G. CARICO SVY A-90, 50.6 ACS
                     ANNIE WEISE LSE .006942 RI




                                                 10
                  Case 20-10343-LSS    Doc 4107    Filed 05/16/21   Page 429 of 510



State   County       Legal Description                                 Interest Type      Status
TEXAS   GRAY         GRAY CO TX MI                                     MINERAL INTEREST   PRODUCING
                     COFFIELD 1 & 2
                     COFFIELD-GRAY, SEC.89, BLK. 23
                     H AND GN RR CO.
                     SVY.SE/4 SEC.94
                     BLK. 23 H&GN CO. SVY.
TEXAS   GRAYSON      GRAYSON CO TX 1/48 MI                             MINERAL INTEREST   PRODUCING
                     J B MC ANAIR SVY A-763, 202 ACS
                     SHERMAN 7,500' SU (VARIOUS UNIT INT)
TEXAS   GRAYSON      GRAYSON CO TX 1/48 MI                             MINERAL INTEREST   PRODUCING
                     J B MC ANAIR SVY A-763, 202 ACS
                     SHERMAN 8900 PENN SU
                     (VARIOUS UNIT INTEREST)
TEXAS   GREGG        GREGG CO TX 1/16 MI                               MINERAL INTEREST   PRODUCING
                     50 ACS DOLORES SANCHEZ SVY A-186
                     C J DOLLAHITE LSE .0052086 RI
TEXAS   GREGG        GREGG CO TX 5/16 MI                               MINERAL INTEREST   PRODUCING
                     24.95 ACS W P CHISM SVY A-36
                     HILBURN-LLOYD "B" LSE .026042RI
TEXAS   GREGG        GREGG CO TX 1/8 MI                                MINERAL INTEREST   PRODUCING
                     33.5 ACS JOHN RUDDLE SVY A-176
                     IRENE ZIEGLER LSE .010416 RI
TEXAS   GREGG        GREGG CO TX 1/3 X 1/16 MI                         MINERAL INTEREST   PRODUCING
                     52 ACS DELORES SANCHEZ SVY A-186
                     COTTON VALLEY FORMATION
                     MCKINLEY WELLS .00112332 RI
TEXAS   GREGG        GREGG CO TX MI                                    MINERAL INTEREST   PRODUCING
                     G W HOOPER SVY A-92
                     ALFRED JONES .00520866 RI
TEXAS   GREGG        GREGG CO TX MI                                    MINERAL INTEREST   PRODUCING
                     P P RAINS SVY A-258
                     A J TUTTLE GAS UT
                     .00364800 ORI
TEXAS   GREGG        GREGG CO TX MI                                    MINERAL INTEREST   PRODUCING
                     G W HOOPER SVY A-92
                     SHILOH SCHOOL 1,2,3 GU
                     .00073752 RI




                                                  11
                   Case 20-10343-LSS   Doc 4107    Filed 05/16/21   Page 430 of 510



State   County        Legal Description                                 Interest Type      Status
TEXAS   GREGG         GREGG CO TX MI                                    ROYALTY INTEREST   PRODUCING
                      247.5 ACS W H CASTLEBERRY SVY A-38
                      MATTIE MONCRIEF 1,2,3
TEXAS   HARRIS        HARRIS CO TX 1/44 X 1/8 RI                        ROYALTY INTEREST   PRODUCING
                      67.04 ACS C. GOODRICH SVY A-311
                      HULDA MARTENS .001894 RI
TEXAS   HARRIS        HARRIS CO TX MI                                   MINERAL INTEREST   PRODUCING
                      RALPH HUBBARD SVY A-383, WM HURD SVY A-371,
                      JOSEPH MILLER SVY
                      A-50, 566.094 ACS
                      TOMBALL GAS UNIT #8 (RRC 8544)
                      .00000734 RI
TEXAS   HARRISON      HARRISON CO TX 1/16 MI                            MINERAL INTEREST   PRODUCING
                      252 ACS A. B. WYATT SVY A-796
                      PEARCE GAS UNIT .0030762
                      RI
TEXAS   HARRISON      HARRISON CO TX 704 ACSJOHN HUSBAND, A-297,R W     OVERRIDING         PRODUCING
                      SMITH, A-626, AND H VARDEMAN,A-726, FRANK DAVIS   ROYALTY
                      ESTATE DEEP GU.000423 ORI
TEXAS   HENDERSON     HENDERSON CO TX MI                                MINERAL INTEREST   PRODUCING
                       STEPHEN HATTON SVY A-291
                       JOHN LAWSON SVY A-434
                       OPELIKAGAS UNIT
TEXAS   HOWARD        HOWARD CO TX MI                                   MINERAL INTEREST   PRODUCING
                      SEC 3 BLK 34 T1S T&P SVY A-405
                      SAUNDERS -A- & -B- .0347222 RI
TEXAS   JACK          JACK CO TX MI 1/4                                 ROYALTY INTEREST   PRODUCING
                      SEC 2, S M SNODGRASS SVY, A-1314; S H TILGHMAN
                      SVY A-1724
                      TR1- 7 1/2 ACS, TR 249 ACS,
                      TR 3 40 ACS, SEC 2, TR 4 40 ACS
                      136.5 ACS L&E 20 AC
                      S VOL 79 PG 557
                      LEACH 1-A
TEXAS   LEE           LEE CO TX 1/2 MI                                  MINERAL INTEREST   PRODUCING
                      HUMPHREY BEST SVY A-2, 103 ACS
                      USING 2 TRS OF 21.78 &24.77ACSIN
                      A 301.89 AC UNIT, GIDDINGS FLD
                      COLVIN #1 UNIT .00963722 RI


                                                  12
                  Case 20-10343-LSS      Doc 4107     Filed 05/16/21     Page 431 of 510



State   County       Legal Description                                      Interest Type      Status
TEXAS   LEE          LEE CO TX MI                                           MINERAL INTEREST   PRODUCING
                     P W OWENS SVY A-250, 374 ACS
                     OWENS & OWENS "A" .0125 RI
TEXAS   LEE          LEE CO TX MI                                           MINERAL INTEREST   PRODUCING
                      G. B. LOFTIN SVY A-197, 81.666 ACS
TEXAS   LEE          LEE CO TX MI 80 ACS                                    MINERAL INTEREST   PRODUCING
                     PART OF JOHN CHENOWITH SVY, A-60
                     MALOY-COFFIELD .04687334RI
TEXAS   LEE          LEE CO TX MI                                           MINERAL INTEREST   PRODUCING
                     HUMPHREY BEST SVY A-2
                     THOMAS WARD SVY A-330, 577.7 ACS,
                     EVA MAE3& 4 .01170554 RI
TEXAS   LEE          LEE CO TX MI                                           MINERAL INTEREST   PRODUCING
                     F BOATWRIGHT SVY, 151.54 ACS
                     COFFIELD-ORSAGE .02402732 RI
TEXAS   LEON         LEON CO TX MI                                          MINERAL INTEREST   PRODUCING
                     S SANCHEZ SVY, 458,13 ACS
                     CARTER 1 & 2 .00130214 RI
TEXAS   LIBERTY      JEFFERSON & LIBERTY CO TX 1/4 MI                       MINERAL INTEREST   PRODUCING
                     G K PETRY SVY A-775 (LIBERTY)
                     G K PETRY SVYA-935 (JEFFERSON)
                     FUTER SACE, LLC #1 .04166666 RI
TEXAS   MARTIN       MARTIN CO TX MI                                        MINERAL INTEREST   PRODUCING
                     SEC 36 BLK 36 T2N T&P SVY A-757: E/2, 320 ACS
                     HOPPER 36 #5 .009375 RI
TEXAS   MARTIN       MARTIN CO TX MI                                        MINERAL INTEREST   PRODUCING
                     SEC 36 BLK 36 T2N T&P SVY A-757: SW/4, 160 ACS
                     WILLIAMS .00703126 RI
TEXAS   MARTIN       MARTIN CO TX MI                                        MINERAL INTEREST   PRODUCING
                     SEC 25 BLK 36 T2N T&P SVY A-163: NE/4, 160 ACS
                     MORRISON "25" .0075 RI
TEXAS   MARTIN       MARTIN CO TX MI                                        MINERAL INTEREST   PRODUCING
                     SEC 38 BLK 36 T2N T&P RR SVY A-896: E/2 , 320 ACS
                     GASKIN #3801(NE/4) .00421876 RI
                     GASKIN #3803 (SE/4) .00445314 RI
                     GASKIN #3804 (E/2NW/4)
                     .00445314 RI




                                                    13
                  Case 20-10343-LSS   Doc 4107    Filed 05/16/21    Page 432 of 510



State   County       Legal Description                                 Interest Type      Status
TEXAS   MIDLAND      MIDLAND CO TX 1/16 ORI                            OVERRIDING         PRODUCING
                     SEC 40 BLK A, W T GRAY SVY, 656 ACS               ROYALTY
                     BAXTER-WILLIS; WILLIS 40
                     .0208332 ORI
TEXAS   MIDLAND      MIDLAND CO TX 1/16 ORI                            OVERRIDING         PRODUCING
                     SEC 11 BLK 38 T2S T&P SVY A-159, 125 ACS          ROYALTY
                     S/58 ACS NE/4
                     &N/67 ACS SE/4,
                     CASBEER 1 .0029124 ORI
TEXAS   MILAM        MILAM CO TX                                       OVERRIDING         PRODUCING
                     D H VAN VEIGHTON SVY                              ROYALTY
                     SMITH VINCENT SVY, 275 ACS
                     LTD TO DEPTH OF4,000'
                     W P HOGAN .0416666 ORI
TEXAS   MILAM        MILAM CO TX                                       MINERAL INTEREST   PRODUCING
                     ELIZ SANTA SVY A-317, 80 ACS
                     COFFIELD B (RRC 04331)
                     .04166668 RI
                     .02083332 ORI
TEXAS   MILAM        MILAM CO TX MI                                    MINERAL INTEREST   PRODUCING
                     BROWN & MCKENZIE & ELIZA SANTE SVY
                     COFFIELD H H -A- (04299)
                     .02577066 RI
                     .02083334 ORI
TEXAS   MILAM        MILAM CO TX MI W W HILL SVY CALUGIA-COFFIELD      MINERAL INTEREST   PRODUCING
                     .1875
TEXAS   MILAM        MILAM CO TX MI                                    MINERAL INTEREST   PRODUCING
                     VAN VEIGHTON SVY
                     COFFIELD - CAMP
                     .04166666 RI
TEXAS   MILAM        MILAM CO TX MI                                    MINERAL INTEREST   PRODUCING
                     ELIZA SANTE SVY A-317
                     HERNDON-HENSLEY (RRC 11882)
                     .0625 RI
TEXAS   MILAM        MILAM CO TX MI                                    MINERAL INTEREST   PRODUCING
                     HENRY MARTIN SVY A-272
                     COFFIELD-MARTIN (RRC 04429)
                     .08046876 RI
                     .01341146 ORI


                                                 14
                 Case 20-10343-LSS    Doc 4107     Filed 05/16/21   Page 433 of 510



State   County      Legal Description                                  Interest Type      Status
TEXAS   MILAM       MILAM CO TX MI                                     MINERAL INTEREST   PRODUCING
                    WILLIAM BENTON SVY A-111
                    COFFIELD-STEWART
                    .0699094 RI
TEXAS   MILAM       MILAM CO TX MI                                     MINERAL INTEREST   PRODUCING
                    CHARLES BIGELOW SVY A-100, 40 ACS
                    COFFIELD ESTATE (RRC 09869)
                    .125 RI
TEXAS   MILAM       MILAM CO TX MI                                     MINERAL INTEREST   PRODUCING
                    FURHAM SVY
                    WOLFDEN UNIT #1
                    .08556646 RI
TEXAS   MILAM       MILAM CO TX MI                                     MINERAL INTEREST   PRODUCING
                    T. J. CHAMBERS SVY A-7 AND
                    A. F. BURCHARD SVY A-87
                    BEING 450ACS CONYEYED FROM C.A.
                    PRATER 2/26/1940. VOL 234 PG 441
                    581.609 ACS CONVEYEDFROM B.K. ISAACS
                    11/18/1943 VOL 241 PG 96 & 98 ANNIE ISAACS
                    KOONSEN .05333334 RI
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   PRODUCING
                     JAMES PREWITT SVY, 3.576 ACS
                     ELZIE LEWIS, EXC OF J. LEWIS
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   PRODUCING
                    120 ACRES OUT OF THE T.S. ARNETT SVY, A-74 &
                    T.J. CHAMBERS
                    SVY, A-7, FOR THE EST OF H. C. VANCE
                    SCHWAMP A-1 .01845188 RI
TEXAS   MILAM       MILAM CO TX MI                                     MINERAL INTEREST   PRODUCING
                    ELIZA SANTE SVY
                    COFFIELD- HENSLEY
                    .0477656 RI
TEXAS   MILAM       MILAM CO TX MI                                     MINERAL INTEREST   PRODUCING
                    HENRY MARTIN SVY A-272
                    37 ACS IN SVY
                    H H COFFIELD
                    .01401670
                    RI
                    .00520830 ORI


                                                 15
                 Case 20-10343-LSS    Doc 4107     Filed 05/16/21    Page 434 of 510



State   County      Legal Description                                   Interest Type      Status
TEXAS   MILAM       MILAM CO TX MI                                      MINERAL INTEREST   PRODUCING
                    B F SWOAP SVY A-328
                    COFFIELD M-11 1 & 2
                    .0625 RI
TEXAS   MILAM       MILAM CO TX MI                                      MINERAL INTEREST   PRODUCING
                    SMITH VINCENT SVY A-372
                    D H VAN VEIGHTON SVY A-373
                    WELLS 1,2,4RRC LEASE #10198
                    WELL 3 RRC LEASE #10397
                    210 ACS - 50 ACS IN SMITH VINCENT SV
                    Y A-372
                    160 ACS IN D.H. VANVEIGHTON SVY A-373
                    BELT III 1,2,3,4 .0104166 RI
TEXAS   MILAM       MILAM CO TX MI                                      MINERAL INTEREST   PRODUCING
                    J. A. PREWITT SVY, A-288
                    BULLOH (NAVARRO) FIELD; (LSE 7129)
                    COFFIELD-COOK UNIT .056694 RI
TEXAS   MILAM       MILAM CO TX MI                                      MINERAL INTEREST   PRODUCING
                    ELIZA SANTE SVY A-317, 40 ACS
                    VAUGH #2 & WILMA OWENS .0416666
                    RI
TEXAS   MILAM       MILAM CO TX MI                                      MINERAL INTEREST   PRODUCING
                    WILLIAM BENTON SVY A-111, 164 ACS
                    COFFIELD -G (RRC 4663)
                    .125
                    RI
TEXAS   MILAM       MILAM CO TX MI                                      MINERAL INTEREST   PRODUCING
                    SANTE SVY A-317
                    COFFIELD UNIT (A/K/A COFFIELD UNIT A-1)
                    .03181666 RI
                    .02083332 ORI
TEXAS   MILAM       MILAM CO TX MIE SANTE SVY A-317 FOUND AT A          MINERAL INTEREST   PRODUCING
                    DEPTH OF 2830' IN THE TETEN AND LEONARD NO 1
                    COFFIELD WELLH H COFFIELD B (04294).0401575 RI
                    .02614584 ORI
TEXAS   MILAM       MILAM CO TX MI                                      PERPETUAL NON-     PRODUCING
                    WILLIAM W HILL SVY A-191, 40 ACS                    PARTICIPATING
                    H H COFFIELD HILL A-1                               ROYALTY INTEREST
                    .07208334 RI


                                                 16
                   Case 20-10343-LSS     Doc 4107    Filed 05/16/21   Page 435 of 510



State   County        Legal Description                                  Interest Type      Status
TEXAS   MILAM         MILAM CO TX MI                                     MINERAL INTEREST   PRODUCING
                      ELIZA SANTE SVY A-317
                      COFFIELD-SANTE (RRC 23875)
                      .0416666 RI
                      .02083334 ORI
TEXAS   MILAM         MILAM CO TX UNDI 1/2 MI                            MINERAL INTEREST   PRODUCING
                      WILLIAM ALLEN SVY; A-72
                      COFFIELD (RRC 11856)
                      .01184834 RI
TEXAS   MILAM         MILAM CO TX NPRI                                   ROYALTY INTEREST   PRODUCING
                      JAMES REESE SVY, A-303
                      (MINERVA-ROCKDALE) RRC 872136
TEXAS   MILAM         MILAM CO TX 1/6 NPRI                               PERPETUAL NON-     PRODUCING
                      139.012 AC IN THE COLTON WELLS SVY A-390           PARTICIPATING
                                                                         ROYALTY INTEREST
TEXAS   MITCHELL      MITCHELL & SCURRY COS TX MI                        ROYALTY INTEREST   PRODUCING
                      SUBD 7 OF C. A. O'KEEFE SUBD OF
                      GEORGE A REIGER& KIRKLAND &
                      FIELDS SVYS, 258 ACS FEE UNIT #1;
                      EDMONDSON .006944446 RI
TEXAS   MONTGOMER     MONTGOMERY CO TX MI                                MINERAL INTEREST   PRODUCING
        Y             JOHN A DAVIS SVY A-188, 70.5256 ACS
                      HARRIS A, B, D TRACTS
                      CONROE FU TR E1,E2,E5
TEXAS   MONTGOMER     MONTGOMERY CO TX MI                                ROYALTY INTEREST   PRODUCING
        Y             WILSON STRICKLAND SVY, 29 ACS
                      J. C. YOUNG LSE
TEXAS   MONTGOMER     MONTGOMERY CO TX MI                                MINERAL INTEREST   PRODUCING
        Y             I&GN RR CO SVY
                      HOOPER B;
                      CONROE FIELD UT TRACT A-31
                      .01528894 RI
TEXAS   MONTGOMER     MONTGOMERY CO TX MI                                MINERAL INTEREST   PRODUCING
        Y             HOOPER J G WATSON SVY
                      CONROE FIELD WIDE UNIT
                      CONROE PLANTTRACT A-28
                      .02278000 RI




                                                    17
                 Case 20-10343-LSS     Doc 4107    Filed 05/16/21   Page 436 of 510



State   County       Legal Description                                 Interest Type      Status
TEXAS   MONTGOMER    MONTGOMERY CO TX MI                               MINERAL INTEREST   PRODUCING
        Y            L A LANG SVY, 40 ACS
                     T&NO/T M WIGGINGS SVY A-714
                     E. MOREHEAD -B- UNIT
                     WIGGINS HEIRS
                     PERRY HEIRS
                     CONROE FLD UT E-19,35,36,37
TEXAS   MONTGOMER    MONTGOMERY CO TX MI                               MINERAL INTEREST   PRODUCING
        Y            C T DARBY SVY
                     A. E. WALKER UNIT
                     CONROE FIELD UNIT E-17 RI
TEXAS   PALO PINTO   PALO PINTO CO TX 7.5 % ORI                        OVERRIDING         PRODUCING
                     SEC 18 T&P SVY A-1667                             ROYALTY
                     GEORGE A. WRIGHT G U#1
                     .0250000 ORI
TEXAS   PARKER       PARKER CO TX 1/16 ORI                             OVERRIDING         PRODUCING
                     JOHN L. SEE SVY A-1194,                           ROYALTY
                     SEC 325 T&P SVY A-1532,
                     SEC 326 T&P SVY A-1748, NW/C, 395 ACS
                     LEATHERMAN UNIT .041666 ORI
TEXAS   PARKER       PARKER CO TX 7.5% ORI                             OVERRIDING         PRODUCING
                     SEC 327 T&P SVY A-1537, 320 ACS                   ROYALTY
                     TIERCE-MCDONALD UNIT (RRC 63637)
                     .04773436 ORI
TEXAS   REAGAN       REAGAN CO TX 2/3 X 3/256 MI & 2/3 X 3/32 RI       MINERAL INTEREST   PRODUCING
                     SEC 13 CERT 551 BLK E HE&WT SVY:
                     SW/4, 160 ACS
                     MWJ-TRAMMELL A LSE .0078125 RI
TEXAS   REAGAN       REAGAN CO TX 1/2 X 3/64 X 7/8 ORI                 OVERRIDING         PRODUCING
                     SEC 9 BLK 2 UNIVERSITY LANDS SVY;                 ROYALTY
                     SW/4 LTD TO DEPTH OF 7,200', 164.93 ACS
                     UNIVERSITY 1-9 .00683593 ORI
TEXAS   RUSK         RUSK CO TX 1/20 MI                                MINERAL INTEREST   PRODUCING
                     19.25 ACS MARY COGSWELL SVY
                     (DICKSON LSE) .00416666 RI
TEXAS   RUSK         RUSK CO TX MIM J PRU SVY, 79 ACSSOUTH 7.5 ACRES   MINERAL INTEREST   PRODUCING
                     OF THE EAST 15 ACRESOF THEWEST 30 ACRES OF THE
                     SOUTH 60ACRES OF BLK 22 BEING 79 ACRESGILES A
                     .00277800 RI


                                                  18
                 Case 20-10343-LSS     Doc 4107     Filed 05/16/21    Page 437 of 510



State   County      Legal Description                                    Interest Type      Status
TEXAS   SCURRY      SCURRY CO TX 3/160 MI                                MINERAL INTEREST   PRODUCING
                    SEC 117 BLK 97 H&TC SVY: NE/4, 160 ACS
                    T J ELLIS .00156252 RI
TEXAS   SCURRY      SCURRY CO TX 1/16 ORI                                OVERRIDING         PRODUCING
                    SEC 129 BLK 97 H & TC RY CO SVY: NE/4, 160 ACS       ROYALTY
                    FIRST NATLBANK OF SNYDER LSE
                    .04166666 ORI
TEXAS   SCURRY      SCURRY CO TX 1/32 X 7/8 ORI                          OVERRIDING         PRODUCING
                    SEC 253 BLK 97 H&TC SVY: NW/PT, 193.6 ACS            ROYALTY
                    SACROC UNIT TR 167 (LUNSFORD LSE)
                    .0182292 ORI
TEXAS   SCURRY      SCURRY CO TX 1/2 X 1/16 ORI                          OVERRIDING         PRODUCING
                    SEC 115 BLK 97 H&TC RY CO SVY                        ROYALTY
                    S/60 ACS OF W/2 SE/4(LTD TO 2,000')
                    MURPHY D .02083334 ORI
TEXAS   SCURRY      SCURRY CO TX MI 160 ACS                              MINERAL INTEREST   PRODUCING
                    SEC 130 BLK 97 H&TC SVY: NW/4
                    W F STERLING .00520866 RI
TEXAS   SCURRY      SCURRY CO TX MI                                      MINERAL INTEREST   PRODUCING
                    SEC 114 BLK 97 H&TC SVY: SE/4 NE/4 NE/4
                    & NE/4 SE/4 NE/4, 20ACS
                    J E (ALSO L E) MURPHY .02083334 & .00260416 ORI
                    IRA 1700 ZONE UNIT TR 24
TEXAS   SCURRY      SCURRY CO TX MI                                      MINERAL INTEREST   PRODUCING
                    SEC 142 BLK 97 H&TC SVY
                    S/2 W/2 NE/4 SW/4,
                    S/2 E/2 NW/4 SW/4,20 ACS
                    MCCLURE, R. O. .00260416 ORI
TEXAS   SCURRY      SCURRY CO TX MI                                      MINERAL INTEREST   PRODUCING
                    SEC 115 BLK 97 H&TC SVY: N/2 NE/4, 80 ACS
                    S H NEWMAN .00260414ORI
                    IRA UNIT TR 28 -
TEXAS   SCURRY      SCURRY CO TX MI                                      MINERAL INTEREST   PRODUCING
                    SEC 115 BLK 97 H&TC SVY
                    W A REITER .00260414 ORI
                    IRA UNIT TR54




                                                  19
                 Case 20-10343-LSS     Doc 4107    Filed 05/16/21   Page 438 of 510



State   County      Legal Description                                  Interest Type      Status
TEXAS   SCURRY      SCURRY CO TX MI                                    MINERAL INTEREST   PRODUCING
                    SEC 115 BLK 97 H&TC SVY: W/2 NW/4, 80 ACS
                    WADE .00260416 ORI
                    IRA UNIT TR 25
TEXAS   SCURRY      SCURRY CO TX MI                                    MINERAL INTEREST   PRODUCING
                    SEC 146 BLK 97 H&TC SVY: 80 ACS
                    ALLIANCE TRUST .00260414 ORI
TEXAS   SCURRY      SCURRY CO TX MI                                    OVERRIDING         PRODUCING
                    SEC 146 BLK 97 H&TC SVY                            ROYALTY
                    O L BURNEY .0026042 ORI
TEXAS   SCURRY      SCURRY CO TX MI                                    MINERAL INTEREST   PRODUCING
                    SEC 116 BLK 97 H&TC SVY, PT SW/4, 120 ACS
                    RI IRA 1700 ZONE UNIT
                    JJ MOORE LSE
                    IRA UNIT TR 35 - .00206414 RI
                    IRA UNIT TR 46 - .00260414 RI
TEXAS   SCURRY      SCURRY CO TX MI                                    MINERAL INTEREST   PRODUCING
                    SEC 116 BLK 97 H&TC SVY, PT SW/4, 120 ACS
                    IRA 1700 ZONE UNIT
                    MOORE LSE .02083334 ORI
                    IRA UNIT TR 33
TEXAS   SCURRY      SCURRY CO TX .0182292 ORI                          OVERRIDING         PRODUCING
                    SEC 253 BLK 97 H&TC SVY: NW/PT, 193.6 ACS          ROYALTY
                    SACROC UNIT TR 168
TEXAS   SCURRY      SCURRY CO TX .0182292 ORI                          OVERRIDING         PRODUCING
                    SEC 291 BLK 97 H&TC SVY                            ROYALTY
                    SACROC UNIT TR 156
TEXAS   TERRY       TERRY CO TX 1/4 MI S/440 ACS                       MINERAL INTEREST   PRODUCING
                    SEC 22 BLK K PSL SVY A-1292
                    C B TOWNES BLEASE
                    PRENTICE SOUTHWEST UNIT
TEXAS   TERRY       TERRY CO TX 1/4 MI S/440.8 ACS                     MINERAL INTEREST   PRODUCING
                    SEC 22 BLK K PSL SVY A-1292
                    C B TOWNES "A" TR
                    3
                    PRENTICE CENTRAL GLORIETA UT
                    .020834 RI AND .041666 ORI




                                                  20
                  Case 20-10343-LSS    Doc 4107     Filed 05/16/21   Page 439 of 510



State   County       Legal Description                                   Interest Type        Status
TEXAS   TERRY        TERRY CO TX 1/4 MI S/440.8 ACS                      MINERAL INTEREST     PRODUCING
                     SEC 22 BLK K PSL SVY A-1292
                     LTD TO CLRFK FM ONLY
                     C B TOWNES "A" TR 3
                     PRENTICE 6700' CLEARFORK CENTRAL UNIT
                     .020834 RI AND .041666 ORI
TEXAS   UPTON        UPTON CO TX 7/64 X 1/8 RI640 ACS S/2 SVY 36 BLK 1   ROYALTY INTEREST     PRODUCING
                     CERT-334 MK&T RR CO SVY &N/2 SVY 1 CERT- 4260 A-
                     211 GC&SF RR CO SVY (LANE LSE) MCCAMEY UNIT TR
                     13,14,15,16
TEXAS   WARD         WARD CO TX MI                                       MINERAL INTEREST     PRODUCING
                      SEC 58, BLK 33, H&TC RR SVY A-892, 640 ACS
TEXAS   WILLIAMSON   WILLIAMSON CO TX MI                                 MINERAL INTEREST     PRODUCING
                     SIMON MILLER SVY; A-492
                     PHILLIP PRATER SVY; A-418
                     CHAPMAN-ABBOTT UNIT - TRACT 1
                      *** COMBINED ALL TRACTS HERE; SEE REMARKS***
TEXAS   WINKLER      WINKLER CO TX MCL                                   MINERAL CLASSIFIED   PRODUCING
                     SEC 8 BLK B-2 PSL SVY A-1239,                       LAND
                     S/2 S/2 & S/2 N/2, 320 ACS
                     SEC 9 BLK B-2 PSL SVY A-1931,
                     N/2 NW/4, N/2 SW/4, NW/4 SE/4, 200 ACS
                     EAST KEYSTONE FIELDWIDE UNIT
TEXAS   WINKLER      WINKLER CO TX MI                                    MINERAL INTEREST     PRODUCING
                     SEC 41 BLK 21 UL SVY A-81U
                     UNIVERSITY -41 (RRC 74260)
TEXAS   WINKLER      WINKLER CO TX                                       MINERAL INTEREST     PRODUCING
                     SEC 31 BLK 21 UL SVY A-71U: SW/4
                     UNIVERSITY -31- A (RRC 19550)
                     .0208334 ORI
TEXAS   WOOD         WOOD CO TX 1.25/99 RI                               ROYALTY INTEREST     PRODUCING
                     99 ACS BERRY SMITH SVY A-534
                     COKE UNIT .0006554 RI & .0006434 RI
TEXAS   WOOD         WOOD CO TX 1/16 X 7/8 RI                            ROYALTY INTEREST     PRODUCING
                     TR. 5 & 1/3 X 1.25/113 RI-TR. 21 IN
                     J. D. MATTHEWS SVY & DAVID
                     GILLILAND SVY A-229
                     SECOND-SUB CLARKSVILLE FORM UNIT TR 4 & 5



                                                  21
                 Case 20-10343-LSS     Doc 4107    Filed 05/16/21   Page 440 of 510



State   County      Legal Description                                  Interest Type      Status
TEXAS   WOOD        WOOD CO TX                                         ROYALTY INTEREST   PRODUCING
                    G B WATKINS SVY A-629
                    WOODBINE -A- FORMATION UNIT
                    TRACT 40 (25
                    WELLS) RRC 4887
TEXAS   WOOD        WOOD CO TX MI                                      MINERAL INTEREST   PRODUCING
                    GEORGE BREWER SVY A-41
                    LOTS 10-13, BLK 23 OF HAWKINS TOWN SITE,
                    HAWKINS FIELD UT TR B7-12,B9-7,B7-11
                    HAWKINS FIELD UNIT (747 WELLS) RRC 5743
TEXAS   WOOD        WOOD CO TX MI                                      MINERAL INTEREST   PRODUCING
                    GEORGE BREWER SVY A-41
                    CRAIN (J M HENRY B9-7) .00205934 RI
                    HAWKINS FIELD UNIT (747 WELLS) RRC 5743
TEXAS   YOAKUM      YOAKUM CO TX MI                                    MINERAL INTEREST   PRODUCING
                    SEC 25 BLK K PSL SVY A-1559: NE/4, 160 ACS
                    PRENTICE GLORIETATR 16
                    PRENTICE 6700' TR 16
                    PRENTICE SW TR 16
TEXAS   ZAVALA      ZAVALA CO TX MI                                    MINERAL INTEREST   PRODUCING
                    SVY 385 J D OWEN A-1061
                    PICKENS-COFFIELD .0625 RI
                    SVY 4 JMWILLIAMS A-1139
                    SVY 387 J M WILLIAMS A-1244
                    SVY 12 E C RUTLEDGE A-1211
                    SV
                    Y 12 E C RUTLEDGE A-1379
                    SVY 12 E C RUTLEDGE A-1381
                    SVY 13 GC&SF A-754
                    SVY14 J F CRAWFORD A-1170
                    SVY 386 1/2 HENRY HUBBLE A-191
                    SVY 388 H W WILLAIMS~
                    ~ SVY 389 J C RUFF A-562
                    SVY 392 W HADDEN A-1121
                    SVY 388 GB&N A-646
                    SVY 449 H W DAVIS A-1120




                                                  22
                    Case 20-10343-LSS     Doc 4107     Filed 05/16/21    Page 441 of 510



State     County       Legal Description                                      Interest Type      Status
WYOMING   WESTON       WESTON CO WY                                           OVERRIDING         PRODUCING
                       SEC 7-45N-67W: LOT 1 W/2 NE/4, NE/4 NW/4,              ROYALTY
                       SE/4 SE/4, 200.07 ACS
                       BEING TRACT 4 & SE/4 NW/4, 40 ACS
                       QUEST MUDDY UNIT TR 5B .0014168 ORI
ALABAMA   BALDWIN      BALDWIN CO AL MI                                       MINERAL INTEREST   NON PRODUCING
                       SEC 3-2S-4E: S/2 SE/4, 80 ACS
                       SEC 10-2S-4E: W/2 NE/4, 80 ACS
ALABAMA   BALDWIN      BALDWIN CO AL MI                                       MINERAL INTEREST   NON PRODUCING
                       SEC 14-2S-4E: SW/4, 160 ACS
                       SEC 15-2S-4E: SE/4, 160 ACS
                       SEC 2-2S-4E: NE/4 SE/4, 40 ACS
ALABAMA   BALDWIN      BALDWIN CO AL MI                                       MINERAL INTEREST   NON PRODUCING
                       SEC 23-2S-4E: NW/4 SE/4, 40 ACS
ALABAMA   BALDWIN      BALDWIN CO AL MI SEC 31-4S-5E: E/2 NW/4; W/2 NE/4      MINERAL INTEREST   NON PRODUCING
                       SW/4; NW/4 SE/4; N/2 SW/4SE/4, 234 ACS
ALABAMA   BALDWIN      BALDWIN CO AL MI                                       MINERAL INTEREST   NON PRODUCING
                       SEC 6-5S-5E: NW/4 NE/4, 40 ACS
ALABAMA   BALDWIN      BALDWIN CO AL MI                                       MINERAL INTEREST   NON PRODUCING
                       SEC 2-2N-4E: E/2 SW/4 & W/2 SE/4, 160 ACS
ALABAMA   BALDWIN      BALDWIN CO AL MI                                       MINERAL INTEREST   NON PRODUCING
                       SEC 17-4S-5E: W/2 E/2, 160 ACS
ALABAMA   COVINGTON    COVINGTON CO AL MI                                     MINERAL INTEREST   NON PRODUCING
                       SEC 12-3N-17E: S/2 SE/4, 80 ACS
                       SEC 13-3N-17E: 2 ACS NW/CNW/4 NE/4, 2 ACS
ALABAMA   COVINGTON    COVINGTON CO AL MI                                     MINERAL INTEREST   NON PRODUCING
                       SEC 24-3N-17E: E/2 SW/4, 80 ACS
ALABAMA   COVINGTON    COVINGTON CO AL MI                                     MINERAL INTEREST   NON PRODUCING
                       SEC 35-1N-18E: NW/4 SW/4, SW/4 NW/4, NW/4 NE/4, NE/4
                       SW/4,
                       SW/4 SW/4, 200 ACS
                       SEC 26-1N-18E: E/2 SW/4 SE/4, 20 ACS
ALABAMA   COVINGTON    COVINGTON CO AL MI                                     MINERAL INTEREST   NON PRODUCING
                       SEC 13-3N-17E: NE/4 SW/4 & SE/4 NW/4, 80 ACS
ALABAMA   COVINGTON    COVINGTON CO AL MI                                     MINERAL INTEREST   NON PRODUCING
                       SEC 24-1N-18E: S/2 SW/4, 80 ACS
ALABAMA   COVINGTON    COVINGTON CO AL MI                                     MINERAL INTEREST   NON PRODUCING
                       SEC 24-3N-17E: SE/4 & SE/4 SE/4, 200 ACS



                                                     23
                        Case 20-10343-LSS      Doc 4107      Filed 05/16/21        Page 442 of 510



State        County        Legal Description                                          Interest Type      Status
ALABAMA      COVINGTON     COVINGTON CO AL MI                                         MINERAL INTEREST   NON PRODUCING
                            SEC 10-3N-17E: SW/4 SE/4, NE/4 NW/4, NW/4 NE/4,
                            SW/4 SE/4, SE/4 SW/4, SW/4 SW/4 EAST OF SANFORD
                           RD, 207 ACS
ALABAMA      ESCAMBIA      ESCAMBIA CO AL MI                                          MINERAL INTEREST   NON PRODUCING
                            SEC 26: NW/4 SW/4, 40 ACS
                           SEC 34: 11 ACS
ALABAMA      ESCAMBIA      ESCAMBIA CO AL MI                                          MINERAL INTEREST   NON PRODUCING
                            SEC 9-2N-5E: SW/4 SW/4, 40 ACS
                           SEC 22-2N-5E: NW/4 SE/4, 40ACS
ALABAMA      HOUSTON       HOUSTON CO AL MI                                           MINERAL INTEREST   NON PRODUCING
                            SW/4 LYING EAST OF PANSY CROSBY RDTWP 1 RNG
                           29, 86 ACS
ARKANSAS     COLUMBIA      COLUMBIA CO AR MI                                          MINERAL INTEREST   NON PRODUCING
                           SEC 15-16S-22W: SW/4, 160 ACS
ARKANSAS     LAFAYETTE     LAFAYETTE CO AR MI                                         MINERAL INTEREST   NON PRODUCING
                           SEC 24-17S-24W: S/2 S/2 SW/4, 40 ACS
ARKANSAS     LAFAYETTE     LAFAYETTE CO AR MI                                         MINERAL INTEREST   NON PRODUCING
                           SEC 24-17S-24W: SW/4, 160 ACS
ARKANSAS     LAFAYETTE     LAFAYETTE CO AR MI                                         MINERAL INTEREST   NON PRODUCING
                           SEC 25-17S-24W: NW/4, 160 ACS
ARKANSAS     MILLER        MILLER CO AR MI                                            MINERAL INTEREST   NON PRODUCING
                           SEC 19-19S-27W: SW/4 NW/4 & NW/4 SW/4, 80 ACS
ARKANSAS     MILLER        MILLER CO AR MI                                            MINERAL INTEREST   NON PRODUCING
                           SEC 35-19S-27W: W/2, 320 ACS
ARKANSAS     OUACHITA      OUACHITA CO AR MI                                          MINERAL INTEREST   NON PRODUCING
                            SEC 34-11S-19W: NE/4 SW/4, SE/4 NW/4, E/4 SW/4 NW/4,
                           90 ACS
ARKANSAS     OUACHITA      OUACHITA CO AR MI                                          MINERAL INTEREST   NON PRODUCING
                           SEC 34-11S-19W: W/2, 320 ACS
CALIFORNIA   KERN          KERN CO, CA MI                                             MINERAL INTEREST   NON PRODUCING
                           SECTION 25; 27S-28E ALL,
                           640 ACS
FLORIDA      CALHOUN       CALHOUN CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                           SEC 4-1N-9W: NW/4 SE/4, 40 ACS
FLORIDA      CALHOUN       CALHOUN CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                           SEC 30-2N-9W: S/2 SW/4, 80 ACS




                                                           24
                    Case 20-10343-LSS      Doc 4107     Filed 05/16/21    Page 443 of 510



State     County       Legal Description                                       Interest Type      Status
FLORIDA   CALHOUN      CALHOUN CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                        SEC 17-1N-9W: SE/4 NE/4, 40 ACS
FLORIDA   CALHOUN      CALHOUN CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                        SEC 13-1N-10W: N/2 NE/4 & SW/4 NE/4, 120 ACS
FLORIDA   CALHOUN      CALHOUN CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                        SEC 18-1N-9W: NW/4 NW/4, 40 ACS
FLORIDA   CALHOUN      CALHOUN CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                        SEC 14-2N-9W: W/2 NE/4, 80 ACS
FLORIDA   CALHOUN      CALHOUN CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                        SEC 3-1N-9W: SW/4 SE/4, 40 ACS
FLORIDA   CALHOUN      CALHOUN CO FL NPRI                                      ROYALTY INTEREST   NON PRODUCING
                        SEC 6-1N-11W
                        SEC 7-1N-11W
                        SEC 8-1N-11W
                        SEC 15-1N-11W
                        1440 ACS
FLORIDA   CALHOUN      CALHOUN CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                        SEC 36-2N-9W: NE/4, 160 ACS
FLORIDA   CALHOUN      CALHOUN CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                        SEC 4-1N-9W: NW/4 SE/4, 40 ACS
                        SEC 20-2N-9W: S/2 SW/4, 80 ACS
                        SEC 17-1N-9W: SE/4 NE/4, 40 ACS
                        SEC 13-1N-10W: N/2 NE/4, SW/4 NE/4, 120 ACS
                        SEC 18-1N-9W: NW/4 NW4, 40 ACS
FLORIDA   CALHOUN      CALHOUN CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                        SEC 15-1N-11W: ALL, 640 ACS
FLORIDA   CALHOUN      CALHOUN CO FL MI SEC 7-1N-11W SEC 8-1N-11W SEC 6-       MINERAL INTEREST   NON PRODUCING
                       1N-11W: SW/4 SW/4, 40 ACS 770 ACS
FLORIDA   HOLMES       HOLMES CO FL MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 34-7N-15W: SW/4 SE/4 & 1.5 TO 2 ACS IN A V SHAPE
                       IN NE/C SE/4 SW/4 & E/2 SE/4, 122 ACS
FLORIDA   HOLMES       HOLMES CO FL MI                                         MINERAL INTEREST   NON PRODUCING
                        NW/4 SW/4 SEC 16-5N-16W:
FLORIDA   HOLMES       HOLMES CO FL MI                                         MINERAL INTEREST   NON PRODUCING
                        120 AC N/2 SW/4 AND NW/4 SE/4 OF SEC 28-7N-15W:




                                                      25
                   Case 20-10343-LSS     Doc 4107     Filed 05/16/21    Page 444 of 510



State     County      Legal Description                                      Interest Type      Status
FLORIDA   HOLMES      HOLMES CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                       SEC 16-5N-16W: ALL NORTH OF BONIFAY AND
                      GENEVA PUBLIC ROAD ANDWEST OF CARYVILLE AND
                      GENEVA RD IN NE/4 OF SW/4 AND NW/4 OF SE/4 OF SEC
                      16-5N-16W LESS ONE ACRE IN NW CORNER AND LESS
                      ONE ACRE W OF CARYVILLE AND GENEVA RD
                      CROSSING AND N. OF BONIFAY AND GENEVA RD, 39
                      ACS
FLORIDA   HOLMES      HOLMES CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                       175 ACS E/2 OF NW/4 AND SE/4 OF THE NE/4 AND 12 1/2
                      AC.ON THE
                      EAST SIDE OF NW/4 OF THE NW/4 AND 12 1/2 AC. ON
                      THE EAST SIDE OF THE SW/4OF THENE/4, KNOWN AS
                      THE 7 AC. SOUTH OF THE CREEK. ALL IN SEC 32-7N-
                      15W:
FLORIDA   HOLMES      HOLMES CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                       175 ACS E/2 OF NW/4 AND SE/4 OF THE NE/4 AND 12 1/2
                      AC. ON THEE. SIDE OF NW/4 OF THE NW/4 AND 12 1/2
                      AC. ON THE E. SIDE OF THE SW/4OFTHE NE
                      /4 KNOWN AS THE 7 AC. S. OF THE CREEK, ALL IN SEC
                      32-7N-15W:
FLORIDA   HOLMES      HOLMES CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                       5 AC. NW CORNER OF NE/4 OF SE/4 OF SEC 32-7N-17W:
FLORIDA   HOLMES      HOLMES CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                       40 ACS SE/4 OF SE/4 OF SEC 6-6N-17W:
FLORIDA   HOLMES      HOLMES CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                       40 ACS NE/4 OF NW/4 SEC 35-7N-15W:




                                                    26
                   Case 20-10343-LSS      Doc 4107     Filed 05/16/21     Page 445 of 510



State     County      Legal Description                                       Interest Type      Status
FLORIDA   HOLMES      HOLMES CO FL MI                                         MINERAL INTEREST   NON PRODUCING
                      NW/4 LESS 9 AC. OUT OF SE/CORNER OF SEC. 30,E/2 OF
                      SEC. 31; SEC. 30 S/2 OF NE/4 AND 6 AC. IN THE
                      SE/CORNER OF SE/4 OF SW/4;LOTS 1 AND 2 OF BLOCK
                      CYPRESS; LOTS 4,21,22 OF BLK G; LOTS 1 AND 2 OF
                      BLK 1; LOT 6OF BLOCK J. ALL OFBLK K, LESS LOTS
                      1,2,3 AND LOT SOLD TO CARY HAMILTON; LOT2 BLK
                      M; LOTS 1,2,7,8
                      OF BLOCK O; LOTS 1,2,4,5,8,14,15 OF BLOCK P; LOTS
                      1,2,15,16,18,19,20, OF BLK. R;ALL OF BLK S; LOTS
                      3,4,5,6,7,8 OF BLK. T; LOTS 1,2,3,6 OF BLK. U. ALL IN
                      TWP 4N
                      -RNG 8W, 480 ACS
FLORIDA   HOLMES      HOLMES CO FL MI                                         MINERAL INTEREST   NON PRODUCING
                       SEC 24-4N-9W: SW/4 SE/4, 40 ACS
                       SEC 25-4N-9W: ALL, 640 ACS
FLORIDA   HOLMES      HOLMES CO FL MI                                         MINERAL INTEREST   NON PRODUCING
                       SEC 21 S/2 OF NE/4; N/2 OF SE/4;
                       SEC 23 SW/4; S/2 OF NW/4; NE/4 OF SE/4;
                       SEC 24 NW/4 OF NW/4; SE/4 OF SW/4,
                       SEC 13 W/2 SW/4 TWP. 4-N RNG. 9-W
FLORIDA   HOLMES      HOLMES CO FL MI                                         MINERAL INTEREST   NON PRODUCING
                       SEC 31-4N-9W: E/2 OF W/2; SW/4 OF NW/4;
                       SEC 36-4N-9W: E/2OF E/2 SW/4 OF NE/4; SE/4 OF NW/4;
                      SW/4 AND W/2 OF SE/4,
FLORIDA   HOLMES      HOLMES CO FL MI                                         MINERAL INTEREST   NON PRODUCING
                       SEC 27 ALL EXCEPT NE/4 NW/4, 600 ACS
FLORIDA   HOLMES      HOLMES CO FL MI                                         MINERAL INTEREST   NON PRODUCING
                       SEC 11-4N-9W: NW/4 NW/4; SE/4 NW/4; S/2 NE/4; E/2
                      SW/4; SE/4,
                      27 ACS
FLORIDA   HOLMES      HOLMES CO FL MI                                         MINERAL INTEREST   NON PRODUCING
                       SEC 26-5N-9W: S/2, 320 ACS
                       SEC 35-5N-9W: N/2, 320 ACS
FLORIDA   HOLMES      HOLMES CO FL MI                                         MINERAL INTEREST   NON PRODUCING
                       SEC 34-7N-15W: SW/4 SE/4 & 2 ACS IN NE/C SE/4 SW/4,
                      E/2 SE/4,
                      122 ACS



                                                     27
                    Case 20-10343-LSS    Doc 4107     Filed 05/16/21      Page 446 of 510



State     County       Legal Description                                     Interest Type      Status
FLORIDA   HOLMES       HOLMES CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                       40 ACS BEING NW/4 SW/4 16-5N-16W
FLORIDA   HOLMES       HOLMES CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                        SEC 16-5N-16W: NW/4 SW/4, NW/4 SE/4 L&E 1 AC IN
                       NW/C & 1 AC W
                       OF CARYVILLE & GENEVA RDS, 41 ACS
FLORIDA   HOLMES       HOLMES CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                        SEC 28-7N-15W: N/2 SW/4, NW/4 SE/4, 120 ACS
FLORIDA   HOLMES       HOLMES CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                        SEC 32-7N-15W: E/2 NW/4, SW/4 NE/4 ON THE
                        E/SIDE NW/4 NW/4,
                       12-1/2 ACS ON THE E/SIDE
                        SW/4 NW/4, SE/4 NE/4 L & E 7 ACS OFF S/SIDE
                        SE/4 NE/4, 175 ACS
FLORIDA   HOLMES       HOLMES CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                        SEC 32-7N-17W: NW/C NW/4, 5 ACS
FLORIDA   HOLMES       HOLMES CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                        SEC 6-6N-17W: SE/4 SE/4, 40 ACS
FLORIDA   HOLMES       HOLMES CO FL MI SEC 35-7N-15W: NE/4 NW/4, 40 ACS      MINERAL INTEREST   NON PRODUCING
FLORIDA   HOLMES       HOLMES CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                        SEC 2-5N-16W: E/2 NW/4, 80 ACS
FLORIDA   HOLMES       HOLMES CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                        SEC 27-5N-17W: 110 ACS
FLORIDA   JACKSON      JACKSON CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                        SEC 4-2N-10W: S/2 NW/4 & NW/4 SW/4, 120 ACS
FLORIDA   JACKSON      JACKSON CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                        SEC 31-3N-10W: N/2, 320 ACS




                                                    28
                    Case 20-10343-LSS    Doc 4107     Filed 05/16/21   Page 447 of 510



State     County       Legal Description                                   Interest Type      Status
FLORIDA   JACKSON      JACKSON CO FL MI                                    MINERAL INTEREST   NON PRODUCING
                       SEC 11,12,14-4N-10W: BEGIN ON THE E. ROW LINE OF
                       THE MARIANNA
                       AIRBASE RAILROAD AT IT'S POINT OF INTERSECTION
                       WITH STATE RD. NO. 1 (US90) THENCE SOUTHERLY
                       ALONG SAID RIGHT OF WAY LINE TO THE ROW OF
                       THELAND N RAILROAD; THENCE IN A
                       SOUTHEASTERLY DIRECTION ALONG SAID ROW TO
                       SPRING CREEK; THENCE NORTHEASTERLY ALONG
                       SAID CREEK TO THE EASTERN SECTION LINE OF SEC
                       14; THENCE NORTH ALONG
                       SAID SEC LINE TO THE NE CORNER OF SAID SEC;
                       THENCEEASTALONG SECTION LINE BETWEENSEC 12
                       AND 13 TO THE ROW OF STATE ROAD NO. 1 TO POB,
                       275 ACS
FLORIDA   JACKSON      JACKSON CO FL MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 33-5N-9W: E/2, 320 ACS
FLORIDA   JACKSON      JACKSON CO FL MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 26-3N-10W: W/2 NE/4 & E/2 NW/4 LESS E/2 NW/4
                       NE/4, 140 ACS
FLORIDA   JACKSON      JACKSON CO FL MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 32-3N-10W: N/2 LESS 10 ACS IN THE NE/C NE/4
                       NE/4, 311.88ACS
FLORIDA   JACKSON      JACKSON CO FL MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 7-4N-8W: ALL EXCEPT SW/4 SW/4, 600 ACS




                                                    29
                    Case 20-10343-LSS       Doc 4107       Filed 05/16/21      Page 448 of 510



State     County       Legal Description                                            Interest Type      Status
FLORIDA   JACKSON      JACKSON CO FL MI                                             MINERAL INTEREST   NON PRODUCING
                        SEC 36-4N-9W: SW/4 NE/4; SE/4 NW/4; SW/4; W/2 SE/4,
                       480 ACS,
                        SEC 30-4N-8W: S/2 NE/4; 6 ACRES IN SE/CORNER SE/4
                       SW/4;
                        LOTS 1 & 2 OF BLK CYPRESS; LOTS 4 & 22 OF BLK G;
                       LOTS 1 &
                        2 OF BLK 1; LOT 6 OFBLK J; BLK K LESS LOTS 1,2,3 &
                       LOT SOLD
                        TO CARY HAMILTON; LOT 2 OF BLK M; LOTS1,2,7, & 8
                       OF BLK O;
                        LOTS 1,2,4,5,8,14, AND 15 OF BLK P; LOTS 1,2,15,16,18,19,
                       & 20
                        OF BLK R; BLK S; LOTS 3,4,5,6,7, & 8 OF BLK T LOTS
                       1,2,3, & 6 OF BLK J
FLORIDA   JACKSON      JACKSON CO FL MI                                             MINERAL INTEREST   NON PRODUCING
                        SEC 7-4N-8W L&E SW/4 SW/4,
                        SEC 30-4N-8W: NW/4 L&E 9 ACS INSE/CE/2, E/2 W/2;
                        SEC 31-4N-8W: SW/4 NW/4, 40 ACS
                        SEC 25-4N-9W: ALL L&E NE/4
                       NW/4, 440 ACS
                        SEC 36-4N-9W: E/2 E/2, 160 ACS
                        SEC 21-4N-9W: S/2 NE/4, N/2 SE/4, 160 ACS
                        SEC 23-4N-9W: SW/4, S/2 NW/4, NE/4 SE/4,
                        SEC 24-4N-9W: NW/4 NW/4, SE/4 SW/4, SW/4 SE/4, 120
                       ACS
                        SEC13-4N-9W: W/2 SW/4, 80 ACS
                        SEC 11-4N-9W:
                       NW/4 NW/4, SE/4 NW/4, S/2 NE/4, E/2 SW/4, SE/4,
FLORIDA   JACKSON      JACKSON CO FL MI                                             MINERAL INTEREST   NON PRODUCING
                        SEC 31-3N-10W: N/2, 320 ACS
                        SEC 32-3N-10W: N/2 L&E 10 ACS IN NE/C NE/4 NE/4,
                       311.88 ACS
FLORIDA   JACKSON      JACKSON CO FL MI                                             MINERAL INTEREST   NON PRODUCING
                        SEC 26-5N-9W: S/2, 320 ACS
                        SEC 35-5N-9W: N/2, 320 ACS
FLORIDA   JACKSON      JACKSON CO FL MI                                             MINERAL INTEREST   NON PRODUCING
                        SEC 26-3N-10W: W/2 NE/4, E/2 NW/4 L&E E/2 NW/4 NE/4,
                       140 ACS


                                                        30
                     Case 20-10343-LSS     Doc 4107     Filed 05/16/21    Page 449 of 510



State     County        Legal Description                                      Interest Type      Status
FLORIDA   JACKSON       JACKSON CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                         SEC 4-2N-10W: S/2 NW/4 & NW/4 SW/4, 120 ACS
FLORIDA   JACKSON       JACKSON CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                         SECS 11, 12, 14-4N-10W: 275 ACS
FLORIDA   JACKSON       JACKSON CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                         SEC 33-5N-9W: E/2, 320 ACS
FLORIDA   JACKSON       JACKSON CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                        SEC 4N-8W & 4N-9W: 231.94 ACS SCATTERED
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                         SEC 28-5N-23W: E/2 NW/4 SW/4, SW/4 NW/4 SW/4 & SW/4
                        SW/4, 70ACS
                         SEC 29-5N-23W: E/2 L&E PT LYING W OF YELLOW
                        RIVER, 120 ACS
                         SEC 34-5N-2
                        3W: NW/4 NW/4, 40 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                         SEC 26-5N-23W: SW/4 NE/4 & W/2 SE/4, 120 ACS
                         SEC 35-5N-23W: N/2 SW/4 NE/4 & SW/4 NW/4 NE/4, 30
                        ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                         SEC 26-5N-23W: E/2 SE/4, 80 ACS
                         SEC 35-5N-23W: NE/4 NE/4,40 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                         SEC 14-5N-23W: SE/4, 160 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                         SEC 36-5N-22W: NE/4 NE/4, 40 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI SEC 33-4N-23W: SE/4 NE/4 & SE/4      MINERAL INTEREST   NON PRODUCING
                        NW/4 & N/2 N/2 NE/4 SW/4 &W/2 SE/4 LESS S/15 AC OF
                        SW/4 SE/4, 155 ACS SEC 34-4N-23W: NW/4 NW/4, 40 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                         SEC 14-4N-23W: NE/4 NE/4, 40 ACS
                         SEC 23-4N-23W: N/2 NW/4,
                        SW/4 NW/4, 120 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                         SEC 19-4N-24W: S/2 NE/4, E/2 SE/4 NW/4, 780 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                         SEC 11-5N-24W: SE/4 SE/4, 40 ACS
                         SEC 14-5N-24W: NE/4 NE/4,40 ACS
                         SEC 12-5N-24W: S/2 SW/4, 80 ACS


                                                      31
                     Case 20-10343-LSS     Doc 4107     Filed 05/16/21    Page 450 of 510



State     County        Legal Description                                      Interest Type      Status
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                         SEC 30-5N-23W: SW/4 EXCEPT THE W/18 AC SW/4 SW/4
                         & SW/4 NE/4 & S/2 NW/4 & NW/4 SE/4, 142 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                         SEC 15-5N-23W: S/2 SW/4, 80 ACS
                         SEC 16-5N-23W: SW/4 SW/4,
                        40 ACS
                         SEC 21-5N-23W: W/2 SE/4, 80 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                         SEC 19-4N-24W: SE/4 SE/4, EXCEPT 3 AC COMMENCING
                        AT THE SW
                        CORNER OF SAID QUARTER AND RUNNING THENCE
                        EAST 210 YDS THENCE NORTH 70 YDS THENCE
                        WEST 210 YDS. THENCE SOUTH 70 YRDS TO THE
                        PLACE OF BEGINNING.
                         SEC 20-4N-24W: W/2 NE/4 SE/4, 20 ACS
                         SEC 21-4N-24W: SW/4 SW/4, S/2 NW/4 SW/4, A STRIP OF
                        LAND 48 FT WIDE OFF S SIDE OF THE N/2 NW/4 SW/4
                        OF SEC 21,
                         SEC 19-4N-24W: E/2 SW/4 & SE/4, 240 ACS
                         SEC 29-4N-24W: SW/4, 160 ACS
                         SEC 29-4N-24W: W/2
                        NW/4, 80 ACS
                         SEC 30-4N-24W: E/2 NE/4, 80 ACS
                         ALSO 1 AC LOCATED IN THE NE CORNER OF THE NW/4
                        SW/4 OF SEC 19 COMMENCING AT THE H.H. BOYETT
                        CORNER AND THE PUBLIC ROAD RUNNING THENCE
                        115 FT. SOUTH 228 FT WEST 257 FT.TO THE PUBLIC
                        ROAD
                        IN A NORTHEASTERLY DIRECTION ALONG SAID
                        PUBLIC RD. TO THE PLACE OF BEGINNING,




                                                      32
                     Case 20-10343-LSS       Doc 4107      Filed 05/16/21     Page 451 of 510



State     County        Legal Description                                          Interest Type      Status
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                          MINERAL INTEREST   NON PRODUCING
                         SEC 19-4N-24W: SE/4 SE/4 L&E 3 ACS,
                         SEC 20-4N-24W: W/2 NE/4 SE/4,
                         SEC 21-4N-24W: SW/4 SW/4, S/2 NW/4 SW/4, A STRIP OF
                        LAND 48' WIDEACROSS
                         THE S/SIDE N/2 NW/4 SW/4,
                         SEC 19-4N-24W: S/2 NE/4, E/2 SE/4 NW/4, E/2 SW/4, SE/4,
                         SEC 20-4N-24W: SW/4, 160 ACS
                         SEC 29-4N-24W: W/2 NW/4, 80 ACS
                         SEC30-4N-24W: E/2 NE/4, 80 ACS
                        SEC 19-4N-24W: 1AC M/L IN NE/C NW/4 SW/4,
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                          MINERAL INTEREST   NON PRODUCING
                         SEC 15-5N-23W: S/2 SW/4, 80 ACS
                         SEC 16-5N-23W: SW/4 SW/4,
                        40 ACS
                        SEC 21-5N-23W: W/2 SE/4, 80 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                          MINERAL INTEREST   NON PRODUCING
                         SEC 28-5N-23W: E/2 NW/4 SW/4, SW/4 NW/4 SW/4, SW/4
                        SW/4, 70
                        ACS
                         SEC 29-5N-23W: E/2 L&E THAT PT LYING W OF
                        YELLOW RIVER, 120 ACS
                        SEC 34-5N-23W: NW/4 NW/4, 40 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                          MINERAL INTEREST   NON PRODUCING
                         SEC 14-4N-23W: NE/4 NE/4, 40 ACS
                         SEC 22-4N-23W: N/2 NW/4,
                        SW/4 NW/4, 120 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                          MINERAL INTEREST   NON PRODUCING
                         SEC 20-5N-23W: SW/4 L&E THE W/18 ACS
                         OF SW/4 SW/4, SW/4 NE/4, S/2 NW/4,
                        NW/4 SE/4, 302 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                          MINERAL INTEREST   NON PRODUCING
                         SEC 26-5N-23W: SW/4 NE/4, W/2 SE/4, 120 ACS
                        SEC 35-5N-23W: N/2 NW/4 NE/4, SW/4 NW/4 NE/4, 30 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                          MINERAL INTEREST   NON PRODUCING
                         SEC 11-5N-24W: SE/4 SE/4, 40 ACS
                         SEC 14-5N-24W: NE/4 NE/4,40 ACS
                        SEC 12-5N-24W: S/2 SW/4, 80 ACS



                                                         33
                     Case 20-10343-LSS    Doc 4107     Filed 05/16/21   Page 452 of 510



State     County        Legal Description                                    Interest Type      Status
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 14-5N-23W: SE/4, 160 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                    MINERAL INTEREST   NON PRODUCING
                         SEC 26-5N-23W: E/2 SE/4, 80 ACS
                         SEC 35-5N-23W: NE/4 NE/4,
                        40 ACS
FLORIDA   OKALOOSA      OKALOOSA CO FL MI SEC 36-5N-22W: NE/4 NE/4, 40 ACS   MINERAL INTEREST   NON PRODUCING
FLORIDA   OKALOOSA      OKALOOSA CO FL MI                                    MINERAL INTEREST   NON PRODUCING
                         SEC 33-4N-23W: SE/4 NE/4, SE/4 NW/4,
                         N/2 N/2 NE/4 SW/4,W/2SE/4 (L&E S/15
                         ACS OF SW/4 SE/4), 155 ACS
                        SEC 34-4N-23W: NW/4 NW/4, 40 ACS
FLORIDA   SANTA ROSA    SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                         SEC 2-1N-29W: S/2 S/2 SW/4, DESCRIBED AS
                         BEG AT SW CORNER OF SEC. 2; N 10 CHAINS;
                        E 32 CHAINS S 10 CHAINS; W32 CHAINS, 32 ACS
FLORIDA   SANTA ROSA    SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                        SEC 4-2N-29W: W/2 SW/4, 80 ACS
FLORIDA   SANTA ROSA    SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                        SEC 28-2N-28W: S/2 NW/4 & NW/4, 120 ACS
FLORIDA   SANTA ROSA    SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                         SEC 5-2N-28W: S/2 S/2 SW/4, 334 ACS
                        SEC 9-2N-28W: N/2, S/2, SW/4 SE/4, 80 ACS
FLORIDA   SANTA ROSA    SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                         SEC 8-2N-28W: NW/4 & W/2 NE/4 LESS 5 ACS
                         SEC 9-2N-28W:
                        RUN S 350 YRDS. W 70 YRDS N
                         350 YRDS. E 70 RDS TO POINT OF BEGINNING
                         CONTAINING 275 AC & THAT PORTION OF SE/4
                         SW/4 OF SEC 9 T2N R28W LYING WEST OF STATE
                        HWY 188 CONTAINING 19 AC & SE/4 SW/4 LESS 2 AC
                         LYING E OF STATE HWY 188 OF SE
                        C 9 T2N R28W, 334 ACS
FLORIDA   SANTA ROSA    SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                         SEC 6-2N-28W: NE/4 NE/4 & E/2 SW/4 &
                        S/2 SE/4 EXCEPT 3 AC, 157 ACS




                                                     34
                  Case 20-10343-LSS      Doc 4107     Filed 05/16/21     Page 453 of 510



State     County       Legal Description                                    Interest Type      Status
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 31-3N-28W: 5 ACS IN BEG SEC 31
                       & RUNNING N 2 1/2 CHAINS; THENCE
                       W 20; THENCE S 2 1/2 CHAINS; THENCE E 20 CHAINS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 32-3N-28W: SE/4 NE/4 & NE/4 SE/4, 80 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 4-4N-28W: W/2 NW/4, 80 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 5-4N-28W: S/2 SW/4 L&E 10 ACS
                       SW/4 SE/4 L&E 10 ACS OFF W/SIDE, 100 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 8-4N-28W: N/2 NE/4, 80 ACS
                       SEC 9-4N-28W:NW/4 NW/4, 40 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 7-3N-28W: SE/4 NW/4 & S/2 SW/4 NW/4, 60 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 8-3N-28W: SE/4 NW/4, 40 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 12-3N-28W: E/2 SE/4, 80 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 30-3N-28W: NW/4, 160 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 10-4N-30W: SE/4 SE/4, 40 ACS
                       SEC 11-4N-30W: SW/4 SW/4, 40 ACS
                       SEC 15-4N-30W: NE/4 NW/4 & SW/4 SW/4, 80 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 27-4N-29W: NE/4, 160 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 3-3N-29W: E/2 NE/4, 80 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 10-1N-29W: NE/4 NE/4, 40 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 11-3N-29W: E/2 SE/4, 80 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 12-3N-29W: E/2 SE/4, 80 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                  MINERAL INTEREST   NON PRODUCING
                       SEC 12-3N-28W: E/2 SE/4, 80 ACS



                                                    35
                  Case 20-10343-LSS        Doc 4107      Filed 05/16/21     Page 454 of 510



State     County       Legal Description                                        Interest Type      Status
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                       SEC 12-3N-29W: E/2 SE/4, 80 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                       SEC 10-1N-29W
                       40 ACS NE/4 NE/4
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                       SEC 11-3N-29W: E/2 SE/4, 80 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                       SEC 30-3N-28W: NW/4, 160 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                       SEC 4-2N-29W: W/2 SW/4, 80 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                       SEC 2-1N-29W: S/2 S/2 SW/4, 32 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                        SEC 32-3N-28W: SE/4 NE/4; NE/4 SE/4, 80 ACS
                       SEC 28-2N-28W: S/2 NW/4 & NW/4 NW/4, 120 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI SEC 6-2N-28W: NE/4 NE/4, 40          MINERAL INTEREST   NON PRODUCING
                       ACS SEC 31-3N-28W: 5 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                        SEC 6-2N-28W: E/2 SW/4 & S/2 SE/4
                       L&E 3 ACS OUT OF SE/C,157 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                        SEC 5-4N-28W: SW/4 SE/4 L&E 10 ACS OFF W/SIDE, 30
                       ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                        SEC 5-4N-28W: S/2 SW/4 L&E E 10 ACS, 120 ACS
                       SEC 8-4N-28W: NW/4 NW/4, 40 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                        SEC 5-2N-28W: S/2 S/2 SW/4, NW/4; W/2 NE/4; NE/4 NE/4
                        L&E 5 ACS DESCRIBED AS BEG AT NE/C OF 8-2N-28W,
                       315 ACS
                       SEC 9-2N-28W: SE/4 SW/4,19 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                        SEC 5-2N-28W: N/2 S/2 SW/4; SW/4 SE/4, 80 ACS
                       SEC 9-2N-28W: SE/4 SW/4 L&E 2 ACS, 38 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                      MINERAL INTEREST   NON PRODUCING
                        SEC 10-4N-30W: SE/4 SE/4, 40 ACS
                        SEC 11-4N-30W: SW/4 SW/4, 40 ACS
                       SEC 15-4N-30W: NE/4 NW/4, SW/4 NW/4, 80 ACS


                                                       36
                   Case 20-10343-LSS       Doc 4107      Filed 05/16/21       Page 455 of 510



State     County       Legal Description                                         Interest Type      Status
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                       SEC 3-3N-29W: E/2 NE/4, 80 ACS
FLORIDA   SANTA ROSA   SANTA ROSA CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                       SEC 27-4N-29W: NE/4, 160 ACS
FLORIDA   WALTON       WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                       SEC 12-5N-19W: SW/4 NE/4, 40 ACS
FLORIDA   WALTON       WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                       SEC 32-5N-21W: NE/4, 160 ACS
FLORIDA   WALTON       WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                        SEC 2-5N-19W: NW/4 NW/4 LESS 140 YRDS (4 AC)
                       SQUARE NE/C OF TR, 39.971074 ACS
                       SEC 3-5N-19W: NE/4 NE/4, 40 ACS
FLORIDA   WALTON       WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                        SEC 22-5N-21W: SE/4 SW/4
                        SEC 21-5N-21W: SE/4 SE/4
                        SEC 22-5N-21W: SW/4 SW/4
                       SEC 28-5N-21W: NE/4 NE/4, 160 ACS
FLORIDA   WALTON       WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                       SEC 31-5N-21W: NW/4 NW/4, 40 ACS
FLORIDA   WALTON       WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                        SEC 12-2N-18W: SW/4 SE/4, E/2 SE/4 & SE/4 NE/4,
                       SEC 13-2N-18W: NW/4 NE/4, 200 ACS
FLORIDA   WALTON       WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                        SEC 3-2N-18W: S/2 L&E PT OF NE/4 SE/4
                        EAST OF VALLEY CHURCH
                       ROAD, 300 ACS
FLORIDA   WALTON       WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                        SEC 35-3N-17W: LOT 6, 69 ACS
                        SEC 19-3N-17W: S3/4 SE/4 SE/4,
                       21 ACS
FLORIDA   WALTON       WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                        SEC 28-2N-18W: W/2 NW/4; SE/4 NW/4 & N/2 SW/4, 360
                       ACS
                        SEC 29-2N-18W: E/2 NE/4, 280 ACS
                       SEC 28-2N-18-W: N/2 SE/4, 80 ACS
FLORIDA   WALTON       WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                        SEC 33-2N-18W: NE/4 NE/4; SW/4 NE/4; NW/4 SE/4; 120
                       ACS, 1/6 MI



                                                       37
                   Case 20-10343-LSS      Doc 4107     Filed 05/16/21        Page 456 of 510



State     County      Legal Description                                         Interest Type      Status
FLORIDA   WALTON      WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                       SEC 32-2N-18W: S/2 SW/4 & SW/4 SE/4, 120 ACS
                       SEC 2-2N-18W: NE/4 NE/4, 40 ACS
                      SEC 1-1N-18W: NW/4 NW/4 & NW/4 NE/4, 80 ACS
FLORIDA   WALTON      WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                      SEC 23-2N-18W: NE/4 SE/4 & SE/4 NE/4, 80 ACS
FLORIDA   WALTON      WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                      SEC 24-2N-18W: NE/4 NE/4, 40 ACS
FLORIDA   WALTON      WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                       SEC 36-2N-18W: S/2 SW/4; SW/4 SE/4;
                       SEC 2-1N-18W: NE/4 NE/4;
                      SEC 1-1N-18W: NW/4 NW/4; NW/4 NE/4; 240 ACS
FLORIDA   WALTON      WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                       SEC 28-2N-18W: W/2 NW/4; SE/4 NW/4; N/2 SW/4; N/2
                      SE/4;
                       SEC
                      29-2N-18W: E/2 NE/4; 360 ACS
FLORIDA   WALTON      WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                       SEC 33-2N-18W: NE/4 NE/4; SW/4 NE/4; NW/4 SE/4; 120
                      ACS
FLORIDA   WALTON      WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                      SEC 23-2N-18W: NE/4 SE/4 & SE/4 NE/4, 80 ACS, 1/4 MI
FLORIDA   WALTON      WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                       SEC 12-2N-18W: SW/4 SE/4, E/2 SE/4 & SE/4 NE/4;
                      SEC 13-2N-18W: NW/4 NE/4, 200 ACS 1/8 MI
FLORIDA   WALTON      WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                       SEC 12-5N-19W: SW/4 NE/4, 40 ACS
                       SEC 25-3N-17W:LOT 6, 69 ACS
                      SEC 19-3N-17W: S3/4 SE/4 SE/4, 21 ACS
FLORIDA   WALTON      WALTON CO FL MI SEC 2-5N-19W: NW/4 NW/4 L&E 140           MINERAL INTEREST   NON PRODUCING
                      SQ YDS IN NE/C 39.971074 ACS, 1/4 MI SEC 3-5N-19W:
                      NE/4 NE/4, 40 ACS
FLORIDA   WALTON      WALTON CO FL MI                                           MINERAL INTEREST   NON PRODUCING
                       SEC 22-5N-21W: SE/4 SW/4
                       SEC 21-5N-21W: SE/4 SE/4
                       SEC 22-5N-21W: SW/4 SW/4
                      SEC 28-5N-21W: NE/4 NE/4, 160 ACS




                                                     38
                   Case 20-10343-LSS      Doc 4107     Filed 05/16/21    Page 457 of 510



State     County       Legal Description                                      Interest Type      Status
FLORIDA   WALTON       WALTON CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                        SEC 3-2N-18W: 320 ACS S/2 L&E THAT 20 ACS M/L OF
                       NE/4 SE/4 LYING E OF VALLEY CHURCH RD
FLORIDA   WALTON       WALTON CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                        SEC 24-2N-18W: NE/4 NE/4, 40 ACS, 1/4 MI
FLORIDA   WALTON       WALTON CO FL MI                                        MINERAL INTEREST   NON PRODUCING
                        SEC 31-5N-21W: 40 AC NW/4 NW/4, 1/4 MI
FLORIDA   WASHINGTON   WASHINGTON CO FL MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 7-4N-13W: TRACT 1: SE/4 SE/4 OF SEC 7 & SW/4
                       NW/4 OF SEC 17 & W/2 SW/4 LESS
                        NW/4 NW/4 SW/4 OF SEC 17 & S/2 NW/4 NW/4 SW/4 LESS
                       2 AC
                       OFF EAST END OF SEC
                        17 & 2 1/2 AC DESCRIBED AS COMMENCING 110
                       YARDS EAST OF THE NW CORNER OF
                        NW/4 SW/4 OF SEC 17, THENCE S 10 YARDS.THENCE E
                       10 YRDS THENCE
                       N 110 YRDS TO
                        THE BEGINNING & 2 1/2 AC IN NW CORNER OF NW/4
                       SW/4 OF SEC 17 BEING 110 YRDS
                        SQUARE, 238 ACS
FLORIDA   WASHINGTON   WASHINGTON CO FL MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 20-2N-13W: SE/4 SW/4 LESS 4 ACS IN NW/C & N/2
                       SE/4 & SE/4, 156 ACS
FLORIDA   WASHINGTON   WASHINGTON CO FL MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 18-4N-12W: N/2 SE/4 & S/2 S/2 NE/4, 120 ACS
FLORIDA   WASHINGTON   WASHINGTON CO FL MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 4-2N-29W: W/2 SW/4, 80.63 ACS
FLORIDA   WASHINGTON   WASHINGTON CO FL MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 6-2N-16W: NE/4 SW/4 & NW/4 SE/4 LESS 14 AC OFF
                       EAST SIDE, 66 ACS
FLORIDA   WASHINGTON   WASHINGTON CO FL MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 19-2N-14W: N/2 NW/4, 80 ACS
FLORIDA   WASHINGTON   WASHINGTON CO FL MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 13-4N-13W: E/2 SW/4 & W/2 SE/4 & SE/4 SE/4, 200
                       ACS
FLORIDA   WASHINGTON   WASHINGON CO FL MI                                     MINERAL INTEREST   NON PRODUCING
                        SEC 24-4N-19W: N/2 NE/ 4 & SW/4 NE/4 & NE/4 NW/4 &
                       W/2 SE/4NE/4, 180 ACS


                                                     39
                   Case 20-10343-LSS        Doc 4107     Filed 05/16/21      Page 458 of 510



State     County       Legal Description                                         Interest Type      Status
FLORIDA   WASHINGTON   WASHINGTON CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                        SEC 13-4N-13W: E/2 SW/4; W/2 SE/4; SE/4 SE/4, 200 ACS;
                       N/2 NE/4; SW/4 NE/4; NE/4 NW/4; W/2 SE/4 NE/4, 180 ACS
FLORIDA   WASHINGTON   WASHINGTON CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                       SEC 18-4N-12W: N/2 SE/4 & S/2 S/2 NE/4, 120 ACS
FLORIDA   WASHINGTON   WASHINGTON CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                        SEC 7-4N-13W: SE/4 SE/4
                        SEC 17-4N-13W: SW/4 NW/4; NE/2 NW/4 SW/4; S/2 NW/4
                       SW/4; SW/4 SW/4; S/2 NW/4
                        NW/4 L&E 2ACS OFF E/END; 2-1/2
                       ACS DESCRIBED AS COMMENCING 110 YDS OFF NW/C
                        NW/4 SW/4, THENCE S 110 YDS, THENCE E 110 YDS,
                       THENCE N 110 YDS, THENCE W 110
                        YDS TO POB 2-1/2 ACS IN NW/C NW/4SW/4 BEING 110
                       YDS SQ SEC 17-4N-13W, 158 ACS
FLORIDA   WASHINGTON   WASHINGTON CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                       SEC 22-5N-13W: S/2 NE/4, 80 ACS
FLORIDA   WASHINGTON   WASHINGTON CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                        SEC 6-2N-16W: NE/4 SW/4; NW/4 SE/4 L&E 14 ACS OFF
                       E/SIDE,
                       66 ACS
FLORIDA   WASHINGTON   WASHINGTON CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                       SEC 19-2N-14W: N/2 NW/4, 80 ACS
FLORIDA   WASHINGTON   WASHINGTON CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                        SEC 20-2N-29W: SE/4 SW/4 L&E 4 ACS IN NW/C; SE/4
                       SE/4 SE/4, 41 ACS
FLORIDA   WASHINGTON   WASHINGTON CO FL MI                                       MINERAL INTEREST   NON PRODUCING
                       SEC 4-2N-29W: W/2 SW/4, 80 ACS
GEORGIA   BAKER        BAKER CO GA MI                                            MINERAL INTEREST   NON PRODUCING
                        LOTS 32,48,49,73,88,89,90,91,110,111,112,113
                        OUT OF MCRAINEY
                       PLANTATION SVY, 2833.5 ACS
GEORGIA   COFFEE       COFFEE CO GA MI                                           MINERAL INTEREST   NON PRODUCING
                        LOT 23,24,25,68 IN 5TH DISTRICT
                        LOT 1 IN 6TH DISTRICT
                        LOT
                       15 IN 4TH DISTRICT
                       LOT 47,92,139 IN 1ST DISTRICT, 1729 ACS



                                                       40
                     Case 20-10343-LSS    Doc 4107     Filed 05/16/21      Page 459 of 510



State     County        Legal Description                                     Interest Type      Status
GEORGIA   DECATUR       DECATUR CO GA MI                                      MINERAL INTEREST   NON PRODUCING
                        LOTS 142 & 143 IN 16TH DISTRICT, 323 ACS
GEORGIA   DECATUR       DECATUR CO GA MI 250 ACS LOT 223, 16TH DISTRICT       MINERAL INTEREST   NON PRODUCING
GEORGIA   DECATUR       DECATUR CO GA MI                                      MINERAL INTEREST   NON PRODUCING
                        LOT 179, 16TH DISTRICT, 125 ACS
GEORGIA   EARLY         EARLY CO GA MI                                        MINERAL INTEREST   NON PRODUCING
                         LOT 188 W. OF SPRING CREEK, 380 ACS
                        PT LOT 175, 44 ACS
GEORGIA   EARLY         EARLY CO GA MI                                        MINERAL INTEREST   NON PRODUCING
                        LOTS 186-187 LYING W/SPRING CREEK, 160 ACS
GEORGIA   MILLER        MILLER CO GA MI                                       MINERAL INTEREST   NON PRODUCING
                        LOT 265, ALL, 12TH DISTRICT
                        LOT 290, SE/PT, 12TH DISTRICT
                        LOT 312, SE/C, 12TH DISTRICT
                         LOT 312, SW/C, 12TH DISTRICT
                        LOT 311, NE/C, 12TH DISTRICT
GEORGIA   MILLER        MILLER CO GA MI                                       MINERAL INTEREST   NON PRODUCING
                         LOT 311, S&E 75 AC 12TH DISTRICT
                        LOT 312, 12TH DISTRICT
GEORGIA   MILLER        MILLER CO GA MI                                       MINERAL INTEREST   NON PRODUCING
                        LOT 313, S/E CORNER, 12TH DISTRICT
GEORGIA   MILLER        MILLER CO GA MI                                       MINERAL INTEREST   NON PRODUCING
                         LOT 241, PT, 13TH DISTRICT
                        LOT 280, PT, 13TH DISTRICT
GEORGIA   MILLER        MILLER CO GA MI                                       MINERAL INTEREST   NON PRODUCING
                        LOT 313, SW/PT, 12TH DISTRICT
GEORGIA   MITCHELL      MITCHELL CO GA MI                                     MINERAL INTEREST   NON PRODUCING
                         LOT 154 10 DISTRICT, S/2 LESS 10 ACS
                        LOT 167 10TH DISTRICT, 10 ACS
GEORGIA   MITCHELL      MITCHELL CO GA MI                                     MINERAL INTEREST   NON PRODUCING
                        LOT 195, 10TH DISTRICT, W/SIDE, 106.27 ACS
GEORGIA   MITCHELL      MITCHELL CO GA MI                                     MINERAL INTEREST   NON PRODUCING
                        LOT 194 10TH DISTRICT, W/SIDE 110.18 ACS
GEORGIA   WARE          WARE CO GA MI                                         MINERAL INTEREST   NON PRODUCING
                         LOTS 401,308,354,382,336,349,403, 5TH DISTRICT,
                        3,101.33 ACS
GEORGIA   WARE          WARE CO GA MI                                         MINERAL INTEREST   NON PRODUCING
                        LOTS 47,92,91 IN 7TH DISTRICT, 754 ACS



                                                     41
                      Case 20-10343-LSS     Doc 4107     Filed 05/16/21     Page 460 of 510



State      County        Legal Description                                     Interest Type      Status
GEORGIA    WARE          WARE CO GA MI                                         MINERAL INTEREST   NON PRODUCING
                         PT OF LOT 94, 7TH DISTRICT, 411 ACS
GEORGIA    WARE          WARE CO GA MI                                         MINERAL INTEREST   NON PRODUCING
                         PT OF LOT 137, 7TH DISTRICT, 450 ACS
ILLINOIS   FRANKLIN      FRANKLIN CO IL MI                                     MINERAL INTEREST   NON PRODUCING
                         SEC 19-5S-3E: W/19 ACS NE/4 SW/4 & E/19 ACS NW/4
                         SW/4, 38 ACS
ILLINOIS   FRANKLIN      FRANKLIN CO IL MI                                     MINERAL INTEREST   NON PRODUCING
                         SEC 19-5S-3E: NW/4 SW/4, 40 ACS
MICHIGAN   CLARE         CLARE CO MI MI                                        MINERAL INTEREST   NON PRODUCING
                         SEC 12-20N-6W: NW/4 NW/4, 40 ACS
                         .0011000 RI, TR PART .0980860
                         CRANBERRY LAKE RICHFIELD TR7 REG # 19887
MICHIGAN   CLARE         CLARE CO MI MI                                        MINERAL INTEREST   NON PRODUCING
                         SEC 12-20N-6W: W/2 NE/4, 80 ACS
                         .0014636 RI, REG # 19887
                         CRANBERRY LAKE RICHFIELD TR11 REG# 19887
MICHIGAN   CLARE         CLARE CO MI MI                                        MINERAL INTEREST   NON PRODUCING
                         SEC 31-20N-6W: SE NW, WINTERFIELD
                         TOWNSHIP,.00791016 RI, CALVERT 2-31
MICHIGAN   CLARE         CLARE CO MI MI                                        MINERAL INTEREST   NON PRODUCING
                         SEC 30-20N-6W: SW SW
                         WINTERFIELD TOWNSHIP
                         JACKSON 10-30, .00322534 RI
MICHIGAN   CLARE         CLARE CO MI MI                                        MINERAL INTEREST   NON PRODUCING
                         SEC 31-20N-6W: NE NW
                         WINTERFIELD TOWNSHIP, .00527333 RI
                         BENCHLEY-HOTCHKISS 1-31
MICHIGAN   CLARE         CLARE CO MI MI                                        MINERAL INTEREST   NON PRODUCING
                         SEC 36-22N-6W: W/2 SW/4
                         AETNA TOWNSHIP .00585937 RI
                         & .00292966 ORI
                         CAVANAGH 1-36 & 2-36
MICHIGAN   CLARE         CLARE CO MI MI                                        MINERAL INTEREST   NON PRODUCING
                         SEC 30-20N-6W: S/2, 320 ACS (.03515625 MI);
                         SEC 30-20N-6W: SE/4, 160 ACS (.01757813 MI);
                         SEC 5-19N-3W: N/2, 320 ACS (.01757813 MI);
                         SEC 31-20N-3W: SE/4, 160 ACS (.03515625 MI)
                         H.H.COFFIELD 19.6875 NMA


                                                       42
                     Case 20-10343-LSS     Doc 4107     Filed 05/16/21      Page 461 of 510



State      County       Legal Description                                      Interest Type      Status
MICHIGAN   CLARE        CLARE CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 5-19N-3W: W/2 NE/4, NE/4 NW/4, 120 ACS
MICHIGAN   CLARE        CLARE CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 31-20N-3W: E/2 SE/4, 80 ACS
MICHIGAN   CLARE        CLARE CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 30-20N-6W: W/2 E/2 SW/4, 109 ACS
MICHIGAN   CLARE        CLARE CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 3-20N-14W: SW/4 SE/4, 40 ACS
                        SEC 11-20N-14W: N/2 NW/4 & S/2 NE/4 & NW/4 NE/4 &
                        N/2 NE/4, 220 ACS
MICHIGAN   CLARE        CLARE CO MI MI SEC 10-18N-12W: SW/4 SE/4, 40 ACS       MINERAL INTEREST   NON PRODUCING
                        SEC 14-18N-12W: S/2 NE/4, 80 ACS
MICHIGAN   CLARE        CLARE CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 12 -18N-12W: ALL, 600 ACS
MICHIGAN   CLARE        CLARE CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 2-20N-14-W: S/2 SE/4, 80 ACS
MICHIGAN   CLARE        CLARE CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 11-20N-6W: NW/4 NW/4 NW/4
                        WINTERFIELD TOWNSHIP
                        BLANEY 1& 2-12 .00110 RI
MICHIGAN   LAKE         LAKE CO MI MI                                          MINERAL INTEREST   NON PRODUCING
                        SEC 10-18N-12W: SE/4, 160 ACS (.0703125 MI)
                        SEC 3-20N-14W: SE/4, 160 ACS (.0922375)
                        SEC 2-20N-14W: SE/4, 160 ACS (.0158125 MI)
MICHIGAN   MECOSTA      MECOSTA CO MI MI                                       MINERAL INTEREST   NON PRODUCING
                        SEC 9-16N-7W: NW/4, 160 ACS (.01171875 MI);
                        SEC 28-14N-8W:
                        W/2, 320 ACS (.01757813 MI)
MICHIGAN   MECOSTA      MECOSTA CO MI MI                                       MINERAL INTEREST   NON PRODUCING
                        SEC 8-16N-7W: S/2 NE/4, 80 ACS
                        SEC 9-16N-7W: NW/4 NW/4, 40
                        ACS
MICHIGAN   MECOSTA      MECOSTA CO MI MI                                       MINERAL INTEREST   NON PRODUCING
                        SEC 28-14N-8W: W/2, 320 ACS
MICHIGAN   MECOSTA      MISSAUKEE CO MI MI                                     MINERAL INTEREST   NON PRODUCING
                        SEC 3-21N-6W: NW/4 NE/4, 40 ACS
MICHIGAN   MECOSTA      MISSAUKEE CO MI MI                                     MINERAL INTEREST   NON PRODUCING
                        SEC 19-21N-6W: NW/4 SW/4, 42.12 ACS



                                                      43
                     Case 20-10343-LSS      Doc 4107      Filed 05/16/21   Page 462 of 510



State      County       Legal Description                                     Interest Type      Status
MICHIGAN   MECOSTA      MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 26-22N-6W: S/2 SW/4, 80 ACS
MICHIGAN   MECOSTA      MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 13-21N-7W: N/2 SE/4, 80 ACS
MICHIGAN   MECOSTA      MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 13-21-7W: E/2 NW/4, 80 ACS
MICHIGAN   MECOSTA      MECOSTA CO MI MI                                      MINERAL INTEREST   NON PRODUCING
                        SEC 11-2N-7W: W/2 NW/4, 80 ACS
MICHIGAN   MECOSTA      MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 25-21N-6W: SW/4, 160 ACS
MICHIGAN   MECOSTA      MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 35-22N-6W: NW/4 SW/4, 40 ACS
MICHIGAN   MIDLAND      MIDLAND CO MI MI                                      MINERAL INTEREST   NON PRODUCING
                        SEC 28-15N-2E: SW/4 NE/4, 40 ACS
MICHIGAN   MIDLAND      MIDLAND CO MI MI                                      MINERAL INTEREST   NON PRODUCING
                        SEC 20-15N-2E: S/2, 320 ACS (.026236875 MI)
                        SEC 28-15N-2E:
                        NE/4, 160 ACS (.0527375 MI)
MICHIGAN   MIDLAND      MIDLAND CO MI MI                                      MINERAL INTEREST   NON PRODUCING
                        SEC 12-16N-2E: E/2 SE/4, 80 ACS
MICHIGAN   MIDLAND      MIDLAND CO MI MI                                      MINERAL INTEREST   NON PRODUCING
                        SEC 20-15N-2E: N/2 SE/4 S/2 NE/4 SW/4, 100 ACS
MICHIGAN   MISSAUKEE    MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 26-22N-6W: S/2 SW/4, 80 ACS
MICHIGAN   MISSAUKEE    MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                        SEC 35-22N-6W: NE/4 NW/4, 40 ACS




                                                        44
                    Case 20-10343-LSS     Doc 4107     Filed 05/16/21   Page 463 of 510



State      County      Legal Description                                     Interest Type      Status
MICHIGAN   MISSAUKEE   MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                       SEC 34-22N-6W: NE/4, 160 ACS
                       SEC 35-22N-6W: SW/4, 160 ACS
                       SEC 26-22N-6W: NE/4 & SE/4, 320 ACS
                       SEC 34-22N-6W: SE/4 & NE/4, 320 ACS
                       SEC 25-21N-7W: SW/4, 160 ACS
                       SEC 11-21N-7W: NW/4, 160 ACS
                       SEC 13-21N-7W: NW/4& SE/4, 320 ACS
                       SEC 24-21N-7W: NE/4, 160 ACS
                       SEC 19-21N-6W: SW/4, 160 ACS

                       SEC 1-21N-6W: NW/4, 160 ACS
                        SEC 6-21N-5W: SW/4, 160 ACS
                        SEC 3-21N-6W: NE/4,
                       160 ACS
                       H H COFFIELD ESTATE 109.312 NMA
MICHIGAN   MISSAUKEE   MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                       SEC 36-22N-6W: W/2 SW/4, 80 ACS
MICHIGAN   MISSAUKEE   MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                       SEC 24-21N-7W: N/2 NE/4, 80 ACS
MICHIGAN   MISSAUKEE   MIDLAND CO MI MI                                      MINERAL INTEREST   NON PRODUCING
                       SEC 28-15N-2E: E/2 W/2 NE/4, 40 ACS
MICHIGAN   MISSAUKEE   MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                       SEC 34-22N-6W: NE/4 SE/4, 40 ACS
MICHIGAN   MISSAUKEE   MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                       SEC 34-22N-6W: SW/4 SE/4, 40 ACS
MICHIGAN   MISSAUKEE   MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                       SEC 6-21N-5W: E/2 SW/4, 80 ACS
MICHIGAN   MISSAUKEE   MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                       SEC 34-22N-6W: SE/4 NE/4, 40 ACS
MICHIGAN   MISSAUKEE   MISSAUKEE CO MI MI SEC 26-22N-6W: SE/4 NE/4, 40 ACS   MINERAL INTEREST   NON PRODUCING
MICHIGAN   MISSAUKEE   MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                       SEC 26-22N-6W: E/2 SE/4, 80 ACS
MICHIGAN   MISSAUKEE   MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                       SEC 26-22N-6W: SW/4 SE/4, 40 ACS
                       SEC 36-22N-6W: NW/4, 160ACS
MICHIGAN   MONROE      MISSAUKEE CO MI MI                                    MINERAL INTEREST   NON PRODUCING
                       SEC 1-21N-6W: NE/4 NW/4, 40 ACS



                                                     45
                     Case 20-10343-LSS      Doc 4107      Filed 05/16/21      Page 464 of 510



State      County       Legal Description                                        Interest Type      Status
MICHIGAN   NEWAYGO      NEWAYGO CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 28-16N-11W: NE/4, 160 ACS (.02636719 MI)
                        SEC 29-16N-11W: NE/4, 160 ACS (.02636719 MI)
                        SEC 21-15N-11W: SE/4 & NE/4, 320 ACS (.03515626MI)
                        SEC 22-15N-11W: SW/4, 160 ACS (.01757813 MI)
                        H H COFFIELD ESTATE 16.875
                        NMA
MICHIGAN   NEWAYGO      NEWAYGO CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 22-15N-11W: S/2 SW/4, 80 ACS
MICHIGAN   NEWAYGO      NEWAYGO CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 28-16N-11W: NE/4 NE/4, 40 ACS
MICHIGAN   NEWAYGO      NEWAYGO CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 29-16N-11W: NE/4 NE/4, 40 ACS
MICHIGAN   NEWAYGO      NEWAYGO CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 21-15N-11W: S/2 S/2 NE/4 & N/2 S/2 NE/4, 80 ACS
MICHIGAN   NEWAYGO      OSCEOLA CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 19-18N-10W: E/2 NW/4, 80 ACS
MICHIGAN   NEWAYGO      OSCEOLA CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 20-18N-10W: W/2 NW/4, 80 ACS
MICHIGAN   NEWAYGO      OSCEOLA CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 18-18N-10W: W/2 SE/4, 80 ACS
MICHIGAN   NEWAYGO      OSCEOLA CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 27-18N-8W: N/2 NE/4, 80 ACS
MICHIGAN   NEWAYGO      OSCEOLA CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 22-18N-8W: S/2 NW/4, 80 ACS
MICHIGAN   NEWAYGO      OSCEOLA CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 36-19N-10W: NW/4 SW/4, 40 ACS
MICHIGAN   NEWAYGO      OSCEOLA CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 28-19N-10W: SW/4 SW/4, 80 ACS
                        SEC 29-19N-10W: SE/4 SE/4, 80 ACS
MICHIGAN   NEWAYGO      OSCEOLA CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 26-19N-10W: E/2 NE/4, 80 ACS
MICHIGAN   NEWAYGO      OSCEOLA CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 25-19N-10W: W/2 SE/4, 80 ACS
MICHIGAN   NEWAYGO      NEWAYGO CO MI MI                                         MINERAL INTEREST   NON PRODUCING
                        SEC 21-15N-11W: S/2 S/2 NE/4 & N/2 S/2 NE/4, 80 ACS




                                                        46
                     Case 20-10343-LSS    Doc 4107     Filed 05/16/21   Page 465 of 510



State      County       Legal Description                                  Interest Type      Status
MICHIGAN   NEWAYGO      NEWAYGO CO MI MI                                   MINERAL INTEREST   NON PRODUCING
                         SEC 16-15N-11W: N/2 & THAT PT OF THE
                         N/2 SW/4 & N/2 SE/4 LYING NORTH OF
                         BIG RAPIDS AND WHITEHALL RD EXCEPT
                         A PARCEL DESCRIBED AS COMMENCING
                         AT E/4 POST, THENCE N 27 2/5 RODS W
                         25 RODS S 6 2/5 RODS W 7 1/2 RODS
                        S 21
                         RODS MORE OR LESS TO CENTER OF SAID
                         RD E ALONG CENTER OF SAME 32 1/2 RODS
                         MORE OR LESS TO POB, 400 ACS
MICHIGAN   OSCEOLA      OSCEOLA CO MI MI                                   MINERAL INTEREST   NON PRODUCING
                         SEC 21-22-18N-8W: PT
                         SEC 1-17N-8W: PT
                         SEC 27-18N-8W: PT
                        SECS 18,7,21,1,16-18N-10W: PTS
                         SECS 5,6,28-18N-9W: PTS
                         SECS 25,26,29,36-19N
                        -10W: PTS
                         H H COFFIELD ESTATE 92.0986 NMA
MICHIGAN   OSCEOLA      OSCEOLA CO MI MI                                   MINERAL INTEREST   NON PRODUCING
                         SEC 5-18N-9W: SE/4, 160 ACS
MICHIGAN   OSCEOLA      OSCEOLA CO MI MI                                   MINERAL INTEREST   NON PRODUCING
                         SEC 6-18N-9W: NORTH FRACTIONAL HALF SW/4
                        EXCEPT 20 RODS OFF
                        THE N SIDE
MICHIGAN   OSCEOLA      OSCEOLA CO MI MI                                   MINERAL INTEREST   NON PRODUCING
                         SEC 28-18N-9W: E/2 SE/4, S/2 NE/4, 160 ACS
MICHIGAN   OSCEOLA      OSCEOLA CO MI MI                                   MINERAL INTEREST   NON PRODUCING
                         SEC 28-18N-9W: NE/4 NE/4, 40 ACS
MICHIGAN   OSCEOLA      OSCEOLA CO MI MI                                   MINERAL INTEREST   NON PRODUCING
                         SEC 7-18N-10W: SE/4 SE/4, 40 ACS
MICHIGAN   OSCEOLA      OSCEOLA CO MI MI                                   MINERAL INTEREST   NON PRODUCING
                         SEC 7-18N-10-W: SE/4 SE/4, 40 ACS
MICHIGAN   OSCEOLA      OSCEOLA CO MI MI                                   MINERAL INTEREST   NON PRODUCING
                         SEC 16-18W-10W: S/2 SW/4, EXCEPT THE ROW OF
                        GRAND RAPIDS INDIANA RR, 80 ACS
MICHIGAN   OSCEOLA      OSCEOLA CO MI MI                                   MINERAL INTEREST   NON PRODUCING
                         SEC 21-18N-10W: NW/4 SW/4, 40 ACS


                                                     47
                        Case 20-10343-LSS     Doc 4107     Filed 05/16/21    Page 466 of 510



State         County       Legal Description                                      Interest Type      Status
MICHIGAN      OSCEOLA      OSCEOLA CO MI MI SEC 22-18N-8W: NW/4, 160 ACS          MINERAL INTEREST   NON PRODUCING
MICHIGAN      OSCEOLA      MISSAUKEE CO MI MI                                     MINERAL INTEREST   NON PRODUCING
                           SEC 35-22N-6W: N/2, 320 ACS
MICHIGAN      OSCEOLA      OSCEOLA CO MI MI                                       MINERAL INTEREST   NON PRODUCING
                           SEC 27-18N-8W: PT, 260 ACS
MICHIGAN      OSCEOLA      OSCEOLA CO MI MI                                       MINERAL INTEREST   NON PRODUCING
                           SEC 19-18N-10W: E/2 NW/4 SE/4, 20 ACS
MICHIGAN      OSCEOLA      OSCEOLA CO MI MI                                       MINERAL INTEREST   NON PRODUCING
                            SEC 17-18N-10W: SW/4 SW/4 & W/2 SE/4, 120 ACS
                           0.0007734 REED CITY UNIT TRACT 1
MICHIGAN      OSCEOLA      OSCEOLA CO MI MI                                       MINERAL INTEREST   NON PRODUCING
                           SEC 21-18N-8W: NE/4, 160 ACS
MICHIGAN      OSCEOLA      OSCEOLA CO MI MI                                       MINERAL INTEREST   NON PRODUCING
                            SEC 19-18N-10W: NW/4 NE/4, 40 ACS
                           SEC 17-18N-10W: SW/4 SW/4, W/2 SE/4 SW/4, 60 ACS
MICHIGAN      OSCEOLA      OSCEOLA CO MI MI                                       MINERAL INTEREST   NON PRODUCING
                            SEC 28-19N-10W: NW/4 SW/4, 40 ACS
                           SEC 29-19N-10W: N/2 SE/4,80 ACS
MISSISSIPPI   CHICKASAW    CHICKSAW CO MS MI                                      MINERAL INTEREST   NON PRODUCING
                           SEC 1-13S-5E: NE/4 SE/4, 40 ACS
MISSISSIPPI   CHICKASAW    CHICKSAW CO MS MI                                      MINERAL INTEREST   NON PRODUCING
                           SEC 12-13S-5E: SE/4, 160 ACS
MISSISSIPPI   CHICKASAW    CHICKSAW CO MS MI                                      MINERAL INTEREST   NON PRODUCING
                            SEC 32-13S-5E: NE/4, SW/4, SOUTH SIDE OF NW/4 BEING
                           20 AC, 340 ACS
MISSISSIPPI   CHICKASAW    CHICKSAW CO MS MI                                      MINERAL INTEREST   NON PRODUCING
                            SEC 7-13S-5E: SW/4 & 4 AC ON THE SOUTH SIDE OF
                           NW/4, 164 ACS
MISSISSIPPI   CHICKASAW    CHICKSAW CO MS MI                                      MINERAL INTEREST   NON PRODUCING
                           SEC 7-13S-5E: S/2 NW/4 & 2 ACS IN SW/C NE/4, 82 ACS
MISSISSIPPI   CHICKASAW    CHICKSAW CO MS MI                                      MINERAL INTEREST   NON PRODUCING
                            SEC 30-12N-5E: NW/4 & 60 ACS ON NORTH SIDE OF
                           SW/4, 220 ACS
MISSISSIPPI   CHICKASAW    CHICKSAW CO MS MI                                      MINERAL INTEREST   NON PRODUCING
                           SEC 12-13S-4E: SE/4, 160 ACS
MISSISSIPPI   CHICKASAW    CHICKSAW CO MS MI                                      MINERAL INTEREST   NON PRODUCING
                           SEC 33-12N-5E: W/2 NW/4, 80 ACS




                                                         48
                        Case 20-10343-LSS     Doc 4107     Filed 05/16/21   Page 467 of 510



State         County       Legal Description                                     Interest Type      Status
MISSISSIPPI   COPIAH       COPIAH CO MS MI                                       MINERAL INTEREST   NON PRODUCING
                            SEC 26-10N-9E: NW/4 NE/4, NE/4 NE/4 NW/4, W/2 NE/4
                           NW/4, 70 ACS
                            SEC 22-10N-9E: NE/4 SE/4, 40 ACS
                            SEC 23-10N-9E: SW/4 NW/4, 30 ACS EAST SIDE NW/4
                           SW4, 70 ACS
MISSISSIPPI   FORREST      FORREST CO MS MI                                      MINERAL INTEREST   NON PRODUCING
                            SEC 25-1N-12W: SE/2 NW/4 & W/2 SE/4, 160 ACS
                            SEC 1-1S-12W:
                           SE/4 SW/4, SE/4 & NE/4 SE/4,
                            NE/4, SE/4 NW/4, N/2 SW/4 & NE/4 SE/4, 440 ACS
MISSISSIPPI   GREENE       GREENE CO MS MI                                       MINERAL INTEREST   NON PRODUCING
                            SEC 31-3N-5W:
                            SEC 36-3N-6W:
                            SEC 31-3N-5W:
                            NW/4 SW/4, SEC. 31-3N-5W NE/4, SEC 36-3N-6W. LYING
                           EAST OF THE CHICKASAWHAY RIVER AND ALL THAT
                           PART OF NE/2 SE/4, SEC 36-3N-6-W LYING E. OF SAME
                           RIVER NW/4 NW/4, SEC 31-3N-5W & A STRIP ONE WIDE
                           W/SIDE OF SW/4 NW/4 SEC 31-3N- 5W
MISSISSIPPI   JACKSON      JACKSON CO MS 1/3 MI                                  MINERAL INTEREST   NON PRODUCING
                           SEC 13-5S-5W: SW/4, 160 ACS
MISSISSIPPI   JASPER       JASPER CO MS MI                                       MINERAL INTEREST   NON PRODUCING
                            SEC 13-4N-12E: SE/4 SW/4, 40 ACS
                            SEC 25-4N-12E: W/2 E/2 SE/4& SE/4 NE/4, 80 ACS
                            SEC 24-4N-12E: E/2 NW/4, 80 ACS
                            SEC 19-4N-13E: 31 ACS O
                           F SW/4 SW/4, 31 ACS
MISSISSIPPI   LAUDERDALE   LAUDERDALE CO MS MI                                   MINERAL INTEREST   NON PRODUCING
                            SEC 29-6N-14E: SW/4 SW/4 L&E 2 ACS NE/C, 38 ACS
                            SEC 30-6N-14E: SE/4, 160 ACS
                            SEC 31-6N-14E: W/2 NE/4, 80 ACS
MISSISSIPPI   NEWTON       NEWTON CO MS MI                                       MINERAL INTEREST   NON PRODUCING
                            SEC 22-5N-13E: E/2 SE/4, 80 ACS




                                                         49
                       Case 20-10343-LSS       Doc 4107     Filed 05/16/21      Page 468 of 510



State         County      Legal Description                                         Interest Type      Status
MISSISSIPPI   NEWTON      NEWTON CO MS MI                                           MINERAL INTEREST   NON PRODUCING
                           SEC 2-6N-13E: SE/4 SW/4, 40 ACS
                           SEC 11-6N-13E: NE/4 NW/4 &SE/4 NW/4
                           LESS 1 AC. IN SE/C & 10 AC ON SOUTH SIDE
                           OF NW/4 NE/4 & SW/4 NE/
                          4 LESS 2 AC IN
                           SW/C & 22 AC ON NORTH SIDE OF SE/4 NE/4, 109 ACS
MISSISSIPPI   NEWTON      NEWTON CO MS MI                                           MINERAL INTEREST   NON PRODUCING
                           SEC 22-6N-12E: S/2 NE/4 & N/2 NW/4 & N/2 N/2 S/2 NW/4,
                          180 ACS
MISSISSIPPI   PERRY       PERRY CO MS MI                                            MINERAL INTEREST   NON PRODUCING
                           SEC 8-1S-11W: SE/4 SW/4, 40 ACS
                           SEC 6-1S-11W: SE/4 NE/4, SW/4SW/4, 80 ACS
                           SEC 5-1S-11W: NW/4 NW/4, 40 ACS
                           SEC 30-1S-11W: W/2 NW/4, NW/4
                          SW/4, NE/4 SE/4, SW/4 SE/4, 200 ACS
MISSISSIPPI   PERRY       PERRY CO MS MI SEC 17-1S-11W: NE/2 NE/4, NE/4 NW/4,       MINERAL INTEREST   NON PRODUCING
                          SW/4 NW/4 W/2 SW/4, SE/4SW/4, S/2, 680 ACS
MISSISSIPPI   PERRY       PERRY CO MS MI                                            MINERAL INTEREST   NON PRODUCING
                           SEC 19-1S-11W: NE/4 NE/4, SW/4 NE/4, S/2 NW/4, N/2
                          SW/4, SW/4 SW/4, W/2 SE/4, 360
                           SEC 18-1S-11W: N/2 NW/4, N/2 SE/4, SE/4 SE/4, 200 ACS
MISSISSIPPI   PERRY       PERRY CO MS MI                                            MINERAL INTEREST   NON PRODUCING
                           SEC 21-1S-11W: NE/4 NE/4, S/2 NE/4, NW/4, NW/4
                           NW/4, S/2 NW/4N/2 SW/4, N/2 SE/4, 160 ACS
                           SEC 20-1S-11W: N/2 NE/4, NE/4 NW/4, SW/4
                           SW/4,
                          E/2 SE/4, 480 ACS
MISSISSIPPI   PERRY       PERRY CO MS MI                                            MINERAL INTEREST   NON PRODUCING
                           SEC 13-1S-11W: SE/4 SE/4, 40 ACS
                           SEC 24-1S-11W: W/2 SE/4, 40
                          ACS
                           SEC 26-1S-11W: NE/4 NE/4, 40 ACS
                           SEC 23-1S-11W: S/2 NW/4, NW4 NW/4, SE/4SW/4, N/2
                          SW/4 & NW/4 SE/4, 400 ACS
                           SEC 14-1S-11W: SW/4 SW/4, 40 ACS




                                                          50
                       Case 20-10343-LSS       Doc 4107     Filed 05/16/21       Page 469 of 510



State         County       Legal Description                                        Interest Type      Status
MISSISSIPPI   PERRY        PERRY CO MS MI                                           MINERAL INTEREST   NON PRODUCING
                           SEC 22-1S-11W: E/2 NE/4, NW/4 NE/4, NE/4 NW/4, SW/4
                           NW/4, N/2 SW/4, N/2 SE/4,
                           SEC 15-1S-11W: NW/4 NW/4, S/2 SW/4, NE/4 SW/4, S/2
                           SE/4, NW/4 E/4,
MISSISSIPPI   RANKIN       RANKIN CO MS MI                                          MINERAL INTEREST   NON PRODUCING
                           SEC 27-4N-1E: N/2 SW/4 LESS 5 AC OFF
                           EAST END & SW/4 NW/4 &
                           W/2 SE/4 NW/4, 135 ACS
MISSISSIPPI   RANKIN       RANKIN CO MS MI                                          MINERAL INTEREST   NON PRODUCING
                           SEC NE/4 NW/4 & 13 AC OFF EAST SIDE
                           OF NW/4 NW/4, NW/2 SE/4
                           NW/4 & THAT
                           PT N/2 SW/4 NW/4 LYING E OF PUBLIC RD, 29 ACS
MISSISSIPPI   RANKIN       RANKIN CO MS MI                                          MINERAL INTEREST   NON PRODUCING
                           SEC 33-4N-1E: W/2 NW/4, 80 ACS
MISSISSIPPI   RANKIN       RANKIN CO MS MI                                          MINERAL INTEREST   NON PRODUCING
                           SEC 27-4N-1E: N/2 SW/4 LESS 5 AC OFF EAST
                           END & SW/4 NW/4 &
                           W/2 SE/4 NW/4, 135 ACS
MISSISSIPPI   RANKIN       RANKIN CO MS MI                                          MINERAL INTEREST   NON PRODUCING
                           SEC NE/4 NW/4 & 13 AC OFF EAST SIDE
                           OF NW/4 NW/4, NW/2 SE/4
                           NW/4 & PT
                           N/2 SW/4 NW/4 LYING EAST OF PUBLIC RD, 29 ACS
MISSISSIPPI   RANKIN       RANKIN CO MS MI                                          MINERAL INTEREST   NON PRODUCING
                           SEC 29-4N-1E: W/2 NE/4, E/2 SE/4 NW/4, 100 ACS
MISSISSIPPI   RANKIN       RANKIN CO MS MI                                          MINERAL INTEREST   NON PRODUCING
                           SEC 33-4N-1E: W/2 NW/4, 80 ACS
MISSISSIPPI   RANKIN       RANKIN CO MS MI                                          MINERAL INTEREST   NON PRODUCING
                           SEC 29-4N-1E: W/2 NE/4, E/2 SE/4 NW/4, 100 ACS
MISSISSIPPI   TALLAHATCH   TALLAHATCHIE CO MS MI                                    MINERAL INTEREST   NON PRODUCING
              IE           SEC 7-24N-1W: PT SE/4 NE/4, 32 ACS
                           SEC 8-24N-1W: NW/4SW/4, 40 ACS
MISSISSIPPI   TALLAHATCH   TALLAHATCHIE CO MS MI                                    MINERAL INTEREST   NON PRODUCING
              IE           NE/2 OF SEC 3 SOUTH OF MUDDY BAYOU
                           & E/2 W/2 OF SEC 3
                           NORTH OF MUDDY BAYOU, 245 ACS



                                                          51
                         Case 20-10343-LSS      Doc 4107     Filed 05/16/21    Page 470 of 510



State         County        Legal Description                                       Interest Type      Status
MISSISSIPPI   TALLAHATCH    TALLAHATCHIE CO MS MI                                   MINERAL INTEREST   NON PRODUCING
              IE             SEC 24-T25-R2W: NE/4 NE/4, ALL THAT PART
                             OF NW/4 LYINGCENTER OF LONG BRAKE;
                             N/2 SW/4 NE/4 THAT PART OF SE/4 NE/4, 245 ACS
MISSISSIPPI   WINSTON       WINSTON CO MS 3/8 MI                                    MINERAL INTEREST   NON PRODUCING
                             SEC 33-13 N-10E: E/2 NW/4, 80 ACS
MISSISSIPPI   WINSTON       WINSTON CO MS 3/8 MI                                    MINERAL INTEREST   NON PRODUCING
                             SEC 32-13N-10E: SE/4 SE/4, 40 ACS
MISSISSIPPI   WINSTON       WINSTON CO MS 3/8 MI                                    MINERAL INTEREST   NON PRODUCING
                             SEC 29-13N-10E: W/2 SE/4, 80 ACS
MISSISSIPPI   WINSTON       WINSTON CO MS 1/4 MI                                    MINERAL INTEREST   NON PRODUCING
                             SEC 29-13N-10E: 42 ACS NE/4 NE/4 SW/4 & 12 ACS IN
                            SE/C SE/4 NW/4
MISSISSIPPI   WINSTON       NEWTON CO MS MI                                         MINERAL INTEREST   NON PRODUCING
                             SEC 13-6N-13E: W/2 NW/4 LESS 10 AC OUT OF SE/C, 70
                            ACS
                             SEC 14-6N-13E: E/2 NE/4, 80 ACS
NEBRASKA      CUSTER        CUSTER CO NEBRASKA 1/2 MI                               MINERAL INTEREST   NON PRODUCING
                            T20N-R17W OF THE 6TH P.M. IN SECTION 34 (E/2SE/4);
                            80 ACS
                            T19N,R17W OF THE 9TH P.M. IN SECTION 3 (SW/4) 160
                            ACS & SECTION 4 (E/2) 320 ACS
                            PER MINERAL DEED DTD 04/22/1953 RECORDED 5/18/53,
                            IN BOOK 130, PG 643
NEBRASKA      GARFIELD      GARFIELD CO NEBRASKA 1/2 MI T22N-R15W OF THE            MINERAL INTEREST   NON PRODUCING
                            6TH P.M.SECTION 10: N/2 SE/4; SECTION 11: E/2, SW/4,
                            S/2 NW/4 AND NE/4 NW/4; SECTION 12: W/2 W/2PER
                            MINERAL DEED RECORDED IN BOOK 5, PG 553
NORTH         BENSON        BENSON CO ND MI                                         MINERAL INTEREST   NON PRODUCING
DAKOTA                      TOWNSHIP 153, RANGE 71
                            SECTION 1: SW/4, AND S/2 NW/4
                            SECTION2: SE/4 NE/4; NE/4 SE/4; SW/4 NE/4; NW/4 SE/4;
                            NW/4 SW/4
                            SECTION 12: N/2 SW/4,
                            NW/4




                                                           52
                    Case 20-10343-LSS       Doc 4107      Filed 05/16/21     Page 471 of 510



State    County        Legal Description                                          Interest Type      Status
NORTH    BOTTINEAU     BOTTINEAU CO ND MI 596.59 ACS                              MINERAL INTEREST   NON PRODUCING
DAKOTA                  SEC 21-163N-75W: LOTS 3(32.19), 4(17.20), 6(16.80), N/2
                       NE/4, SW/4 NW/4, W/2 SW/4,
                        SEC 28-163N-75W: LOTS 2(39.10), 3(11.30), SW/4, W/2
                       SE/4, SW/4 NE/4,
NORTH    BURLEIGH      BURLEIGH CO ND MI                                          MINERAL INTEREST   NON PRODUCING
DAKOTA                  NW/4 & SE/4 SEC 29-T139-R75, SE/4 & NE/4 SEC 11-T138-
                       R75, 640 ACS
NORTH    BURLEIGH      BURLEIGH CO ND MI                                          MINERAL INTEREST   NON PRODUCING
DAKOTA                 NW/4; SE/4; S/2; SE/4 SW/4 SEC 21-139-75W, SW/4;
                       SE/4SEC 3-139-75, 600 ACS
NORTH    BURLEIGH      BURLEIGH CO ND MI                                          MINERAL INTEREST   NON PRODUCING
DAKOTA                 SW/4 SEC 24-140-75, NE/4; NE/4 SEC 23-140-75, NW/4 SEC
                       3-140-75, 640 ACS
NORTH    BURLEIGH      BURLEIGH CO ND MI                                          MINERAL INTEREST   NON PRODUCING
DAKOTA                 NW/4 SEC 27-142-75, NE/4 SEC 34-142-75, NW/4 SEC 2-141-
                       75, SW/4 SEC 6-142-76, 640 ACS
NORTH    BURLEIGH      BURLEIGH CO ND MI                                          MINERAL INTEREST   NON PRODUCING
DAKOTA                 NE/4 SEC 32-143-78, SE/4 SEC 29-143-78, NW/4 SEC 12-143-
                       76, 480 ACS
NORTH    BURLEIGH      BURLEIGH CO ND MI                                          MINERAL INTEREST   NON PRODUCING
DAKOTA                 S/2 SE/4 SEC 23-138-78, NE/4 SEC 26-138-78, SE/4 SEC35-
                       138-78, W/2 SEC 5-139-79, 720 ACS
NORTH    EDDY          EDDY CO ND MI 480 ACS                                      MINERAL INTEREST   NON PRODUCING
DAKOTA                  SEC 4-T150-R67: LOTS 1,2; S/2, NE/4; SE/4 LOT 4; SW/4,
                       NW/4; SE/4, NW/4; LOT 3
NORTH    EDDY          EDDY CO ND MI 480 ACS                                      MINERAL INTEREST   NON PRODUCING
DAKOTA                  SEC 33-T148-R67: NE/4 & SW/4
                        SEC 33-T148-R66: SW/4
NORTH    FOSTER        FOSTER CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA                  SEC 22-T142N-R77W: S/2 SW/4, 80 ACS
                        SEC 2-143N-77W: N/2, 320ACS
                        SEC 4-143N-77W: NE/4, 160 ACS
NORTH    FOSTER        FOSTER CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA                  SEC 22-144N-77W: SE/4, 160 ACS
                        SEC 26-144N-77W: SW/4, 160 ACS
                        SEC 27-144N-77W: N/2, 320 ACS




                                                       53
                  Case 20-10343-LSS      Doc 4107     Filed 05/16/21     Page 472 of 510



State    County      Legal Description                                       Interest Type      Status
NORTH    FOSTER      FOSTER CO ND MI                                         MINERAL INTEREST   NON PRODUCING
DAKOTA                SEC 15-144N-77W: E/2 & SW/4, 480 ACS
                      SEC 14-144N-77W: NW/4,
                     160 ACS
NORTH    FOSTER      FOSTER CO ND MI                                         MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 24-144N-77W: E/2 & LOTS 1, 2, 480 ACS
NORTH    FOSTER      FOSTER CO ND MI                                         MINERAL INTEREST   NON PRODUCING
DAKOTA                SEC 26-144N-76W: SE/4, NW/4, SW/4,
                     SEC 34-144N-76W: N/2, 320 ACS
NORTH    FOSTER      FOSTER CO ND MI                                         MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 7-144N-75W: SW/4 & SE/4, 320 ACS
NORTH    FOSTER      FOSTER CO ND MI                                         MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 35-144N-75W: ALL, 640 ACS
NORTH    FOSTER      FOSTER CO ND MI                                         MINERAL INTEREST   NON PRODUCING
DAKOTA                SEC 31-T147-R66: E/2, 320 ACS
                     SEC 32-T147-R66: W/2, 320 ACS
NORTH    FOSTER      FOSTER CO ND MI 480 ACS                                 MINERAL INTEREST   NON PRODUCING
DAKOTA                NE/4 SEC 13-T146-R66
                      SE/4 SEC 3-T146-R66
                      SE/4 SEC
                     32-T147-R66
NORTH    FOSTER      FOSTER CO ND MI 640 ACS                                 MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 5-146-66: ALL
NORTH    FOSTER      FOSTER CO ND MI 640 ACS                                 MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 32-T145-R66: ALL
NORTH    KIDDER      KIDDER CO ND MI                                         MINERAL INTEREST   NON PRODUCING
DAKOTA                SEC 30-144N-74W: E/2, NW/4, LOTS 1,2,
                      SEC 19-144N-74W: SW/4,
                     SEC 30-144N-74W: NE/4; E/2 SW/4, LOTS 3,4,
NORTH    KIDDER      KIDDER CO ND MI                                         MINERAL INTEREST   NON PRODUCING
DAKOTA                SEC 19-144N-74W: SE/4, 160 ACS
                      SEC 18-T144N-R74W: NE/4, 160
                     ACS
                     SEC 28-T144N-R73W: SE/4 & SW/4, 320 ACS
NORTH    KIDDER      KIDDER CO ND MI SEC 33-T143N-R74W: E/2, 320 ACS         MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 32-T144N-R74W: S/2, SW/4, W/2 SE/4, SEC 32-T144N-
                     R74W: N/2 NW/4, 80 ACS




                                                    54
                  Case 20-10343-LSS       Doc 4107      Filed 05/16/21     Page 473 of 510



State    County      Legal Description                                          Interest Type      Status
NORTH    KIDDER      KIDDER CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 28-141N-73W: SE/4, 160 ACS
                     SEC 16-141N-73W: SW/4, 160 ACS
                     SEC 5-141N-73W: SW/4, 160 ACS
NORTH    KIDDER      KIDDER CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 17-142N-72W: N/2 & SW/4, 480 ACS
NORTH    KIDDER      KIDDER CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 31-T142N-R72W: NW/4, 160 ACS
                     SEC 30-T142N-R72W: E/2 W/2,160 ACS
NORTH    KIDDER      KIDDER CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 20-144N-73W: NE/4, 160 ACS
                     SEC 17-T144N-R73W: NE/4 & SE/4, 320 ACS
NORTH    KIDDER      MORTON CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 8-137N-85W: NE/4, 160 ACS
                     SEC 9-137N-85W: W/2, 320 ACS
NORTH    KIDDER      MORTON CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 31-137N-85W: S/2, 320 ACS
NORTH    KIDDER      KIDDER CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 15-143-71: NE/4 & SE/4, 320 ACS
                     SEC 22-141-71: W/2 NW/4,N/2 SW/4, S/2 NE/4 N/2 SE/4, 320
                     ACS
NORTH    KIDDER      KIDDER CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 9-141-72: E/2 & NW/4, 480 ACS
NORTH    KIDDER      KIDDER CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 4-141-72: E/2 SE/4; E/2 NE/4 & SW LOT 2,3,4, 480
                     ACS
NORTH    KIDDER      KIDDER CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 14-137-71: NW/4, 160 ACS
                     SEC 28-137-71: N/2 NW/4; NW/4 SE/4; SW/4 NE/4, 240 ACS
                     SEC 22-137-71: N/2 NW/4, 80 ACS
NORTH    KIDDER      KIDDER CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 10-137-71: NE/4 & NW/4, 320 ACS
                     SEC 11-137-71: W/2, 320
                     ACS
NORTH    KIDDER      KIDDER CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 7-137-71: NW/4 & SW/4, 320 ACS




                                                     55
                   Case 20-10343-LSS      Doc 4107         Filed 05/16/21    Page 474 of 510



State    County       Legal Description                                         Interest Type      Status
NORTH    KIDDER       KIDDER CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA                SEC 25-138-72: N/2 & SE/4, 480 ACS
                      SEC 19-138-71: SW/4, 160
                      ACS
NORTH    KIDDER       KIDDER CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA                SEC 18-138-72: SW/4, 160 ACS
                      SEC 19-138-72: NW/4, 160 ACS

                      SEC 13-138-73: SW/4, 160 ACS
NORTH    KIDDER       KIDDER CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA                 SEC 9-137-71: NE/4, 160 ACS
                       SEC 9-137-71: SW/4, 160 ACS
                       SEC 8-137-71: NW/4, 160 ACS
                      SEC 17-137-71: SW/4, 160 ACS
NORTH    MC LEAN      MCLEAN CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA                 SEC 21-149N-79W: SW/4, 160 ACS
                       SEC 20-149N-79W: SE/4, 160 ACS
                      SEC 3-149-N-80W: SW/4, 160 ACS
NORTH    MC LEAN      MCLEAN CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA                SEC 11-150N-80W: W/2 & NE/4, 480 ACS
NORTH    MORTON       MORTON CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA                 SEC 1-137N-85W: NE/4 & SW/4, 320 ACS
                       SEC 2-137N-85W: SE/4 &
                      S/2 NE/4, 240 ACS
NORTH    MORTON       MORTON CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA                 SEC 9-137N-85W: E/2, 320 ACS
                      SEC 10-137N-85W: W/2, 320 ACS
NORTH    MORTON       MORTON CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA                 SEC 21-137N-85W: E/2, 320 ACS
                      SEC 27-137N-85W: N/2, 320 ACS
NORTH    SIOUX        SIOUX CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA                 SEC 5-129N-83W: W/2, 320 ACS
                      SEC 6-129N-83W: E/2, 320 ACS
NORTH    SIOUX        SIOUX CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA                SEC 30-130N-83W: SE/4, 160 ACS
NORTH    SIOUX        SIOUX CO ND MI                                            MINERAL INTEREST   NON PRODUCING
DAKOTA                 SEC 31-129N-80W: LOTS 2,3,4 & SE/4 NW/4 & E/2 SW/4,
                      240 ACS



                                                      56
                  Case 20-10343-LSS      Doc 4107      Filed 05/16/21    Page 475 of 510



State    County      Legal Description                                        Interest Type      Status
NORTH    WALSH       WELLS CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 34-T148-R72: E/2 NE/4; SW/4 NE/4
                     SEC 26-T148-R72: SE/4 NW/4; SW/4
                     SEC 4-T147-R72: LOTS 1,2; S/2 NE/4, 480 ACS.
NORTH    WELLS       WELLS CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 27-T145-R69: N/2 & N/96 ACS, 416 ACS
NORTH    WELLS       WELLS CO ND MISEC 26-T150-R68: NE/4, NW/4; W/2           MINERAL INTEREST   NON PRODUCING
DAKOTA               NE/4; NE/4, NE/4SEC 14-T150-R68: SE/4 & SW/4SEC 22-
                     T150-R68: E/2 & NE/4SEC 23-T150-R68: NW/4, 600 ACS
NORTH    WELLS       WELLS CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 21-T150-R68: S/2 & SE/4
                     SEC 28-T150-R68: E/2 NE/4
                     SEC 27-T150-R68: NW/4
                     SEC 22-T150-R68: SW/4, 480 ACS
NORTH    WELLS       WELLS CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 34-T150-R68: E/2, NE/4; E/2 SE/4
                     SEC 35-T150-R-68: W/2 NW/4& SW/4
                     SEC 27-T150-R68: SW/4 & SE/4, 640 ACS
NORTH    WELLS       WELLS CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 5-T149-R68: S/2 NE/4; LOTS 1, 2
                     SEC 32-T150-R68: S/2 SW/4S/2 SE/4; NE/4 SE/4
                     SEC 33-T150R68: N/2 SE/4; SW/4 SW/4, 520 ACS
NORTH    WELLS       WELLS CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 1-T159-R69: SE/4, NE/4 LOT 1
                     SEC 31-T150-R68: NE/4 SW/4;SW/4 SE/4; SE/4 SW/4
                     SEC 32-T150-R68: NW/4 SW/4; SW/4 NW/4; NW/4, 640 ACS
NORTH    WELLS       WELLS CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 19-T150-R71: NE/4 & SW/4
                     SEC 18-T150-R71: SE/4
                     SEC 24-T150-R72: SE/4, 640 ACS
NORTH    WELLS       WELLS CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 15-T148-R72: SE/4, NW/4
                     SEC 21-T148-R72: S/2, SE/4; SW/4SW/4;N/2 S/2; E/3 NE/4
                     SEC 28-T148-R72: NE/4 NE/4; S/2 NW/4; W/2 NE/4
                     SEC 22-T148-R72: W/2 NW/4; NW/4 SW/4, 720 ACS
NORTH    WELLS       WELLS CO ND MI                                           MINERAL INTEREST   NON PRODUCING
DAKOTA               SEC 27-T148-R72: N/2; E/2 SW/4; SW/4 SW/4; SE/4
                     SEC 34-T148-R72: NW/4 NW/4, 640 ACS



                                                    57
                      Case 20-10343-LSS        Doc 4107      Filed 05/16/21         Page 476 of 510



State      County        Legal Description                                             Interest Type      Status
NORTH      WELLS         WELLS CO ND MI                                                MINERAL INTEREST   NON PRODUCING
DAKOTA                   SEC 29-T149-R71: E/2
                         SEC 11-T149-R72: NW/4, 480 ACS
OKLAHOMA   BEAVER        OKLAHOMA WITHHOLDING                                          ROYALTY INTEREST   NON PRODUCING
OKLAHOMA   ELLIS         ELLIS CO OK MI                                                MINERAL INTEREST   NON PRODUCING
                         SEC 16-17S-22W: 40 ACS
                         SALT WATER ROYALTY
                         ALBERMARIE CORP
OKLAHOMA   LE FLORE      LEFLORE CO OK NPRI                                            ROYALTY INTEREST   NON PRODUCING
                         SEC 13-7N-25E
                         SEC 14-7N-25E
                         SEC 23-7N-25E
                         SEC 24-7N-25E
                         SEC 25-7N-25E
                         SEC 26-7N-25E
                         SEC 31-7N-25E
                         SEC 36-7N-25E
                         HENRY CHASTAIN, ET UX
OREGON     CLATSOP       CLATSOP CO OR MI                                              MINERAL INTEREST   NON PRODUCING
                         TOWNSHIP 6 NORTH RANGE 6 WEST
                         SEC 4 LOTS 1,2,3,4, S/2 N/2,S/2, SEC 5 LOTS 1,2,3,4, S/2
                         N/2, S/2,
                         SEC 6 LOTS 1,2, S/2 NE, SENW, NESW, SE,SEC7NENE,
                         SEC 8 ALL, SEC 9 ALL, SEC 14 W/2 S & E LOUIS IGOT
                         CREEK,
                         SEC 15 ALL EX
                         CEPT 77.5 ACS, SEC 16 ALL, SEC 17 ALL,
                         SEC 18 LOTS 2,3,4, SENW, S/2 NE, E/2 SW,SE,
                         SEC 19 LOTS 1,2,3,4 E/2W/2, E/2, SEC 20 ALL,
                         SEC 21W/2, N/2NE,SENE, SEC22
                         N/2N/2,
                         SEC 23 N/2 NW EXCEPT 8 ACS, SEC 30 LOT 1,2,E/2 NW,
                         NE,
                         TOWNSHIP 6 NOR
                         TH RANGE 7 WEST
                         SEC 1 LOTS 1,2,3,4, SEC 2 LOTS 1,2,3,4,5,
                         SEC 3 LOTS 1,2,3,4,
                         SEC 24 E/2 E/2, W/2 NE, NWSE, SWSE,
                         SEC 25 NWNE,E/2 NW, 8,748.68 ACS


                                                           58
                  Case 20-10343-LSS      Doc 4107     Filed 05/16/21    Page 477 of 510



State    County      Legal Description                                       Interest Type      Status
OREGON   COOS        COOS CO OR MI                                           MINERAL INTEREST   NON PRODUCING
                     1166 ACS PARTS OF
                     SEC 21-28S-13W
                     SEC 22-28S-13W
                     SEC26-28S-13W
                     SEC 27-28S-13W
                     SEC 28-28S-13W
SOUTH    CORSON      CORSON CO SD MIT22N-R26E (1/4 MI) SECTION 14;           MINERAL INTEREST   NON PRODUCING
DAKOTA               T22N-R27E (1/4 MI) SECTION 23(SE/4 & NW/4) T22N-R28E
                     (1/8 MI) SECTION 9: ALL;T23N-R22E (1/4 MI)
                     SECTIONS25,26;T23N-R23E (3/8 MI) SECTIONS 19, 23,
                     28;T23N-R23E (1/4 MI) SECTIONS 29,30;T23N-R26E (1/4
                     MI) SECTION 28 (S/2, NE/4)T23N-R28E (3/8 MI) SECTION
                     21, LOTS 1 & 2, SW/4
SOUTH    HAAKON      HAAKON CO SD MI                                         MINERAL INTEREST   NON PRODUCING
DAKOTA               TOWNSHIP 1, RANGE 18E (1/2 MI) IN SECTIONS 26, 35;
                     TOWNSHIP 4,RANGE 21E (1/2 MI) IN SECTION 24;
                     TOWNSHIP 6, RANGE 24E (1/8 MI) IN SECTIONS 5
                     , 8, 9 AND (1/2 MI) IN SECTION 6 (NW/4);
                     TOWNSHIP 7, RANGE 23E (1/2 MI) IN SEC1 (N/2, SW/4) ,
                     SEC 7 (S/2 S/2), SEC 27,28;
                     TOWNSHIP 7, RANGE 24E (1/2 MI) IN
                     SECTIONS 18 (NW/4 & SECTION 31 (S/2);
                     TOWNSHIP 8, RANGE 23E (1/2 MI) IN SECTIONS
                     19,21,28,29,30
SOUTH    HUGHES      HUGHES CO SD 1/2 MI                                     MINERAL INTEREST   NON PRODUCING
DAKOTA               TOWNSHIP 111, RANGE 74 IN SECTIONS 14, 15;
                     TOWNSHIP 112, RANGE 75 IN SECTION 19;
                     TOWNSHIP 112, RANGE 76 IN SECTIONS 13, 24
SOUTH    HYDE        HYDE CO SD 1/2 MI                                       MINERAL INTEREST   NON PRODUCING
DAKOTA               TOWNSHIP 112, RANGE 73 IN SECTIONS 2,3,4,5,10,14,15;
                     TOWNSHIP 113, RANGE 72 IN SEC 4 (SW/4), SEC 8 (SE/4),
                     SEC 26 (SE/4), SEC 28 (NW/4);
                     TOWNSHIP 113, RANGE 73 IN SECTION 25: SW/4, SE/4;
                     TOWNSHIP 114, RANGE 72 IN SECTIONS 27,33,34,35,




                                                    59
                    Case 20-10343-LSS     Doc 4107      Filed 05/16/21    Page 478 of 510



State    County        Legal Description                                      Interest Type      Status
SOUTH    PERKINS       PERKINS CO SD MI                                       MINERAL INTEREST   NON PRODUCING
DAKOTA                 TOWNSHIP 22 RANGE 10 (3/16 MI) IN SECTION 18 19;
                       TOWNSHIP 22RANGE 11 (3/16 MI) IN SECTIONS 14,23,24,
                       26;
                       TOWNSHIP 22 RANGE 11 (1/8 MI) IN
                       SECTIONS 14, 23,24,26, 29, 30 AND 31;
                       TOWNSHIP 23 RANGE 10 (1/2 MI) IN SECTIONS 25, 35
SOUTH    STANLEY       STANLEY CO SD (1/2) MI                                 MINERAL INTEREST   NON PRODUCING
DAKOTA                 TOWNSHIP 5, RANGE 27 E IN SECTION 33;
                       TOWNSHIP 7, RANGE 25 E IN SECTION 21, 28, 29
SOUTH    SULLY         SULLY CO SD MI                                         MINERAL INTEREST   NON PRODUCING
DAKOTA                 TOWNSHIP 114, RANGE 80 (3/8 MI) IN SECTIONS 5,6,8;
                       TOWNSHIP 115, RANGE 80 (3/8 MI) IN SECTION 9, 28,
                       29,30,31 AND 32;
                       TOWNSHIP 115, RANGE 81
                       (3/8 MI) IN SECTION SECTION 25;
                       TOWNSHIP 113, RANGE 75 (1/2 MI) IN SECTIONS 25,26;
                       TOWNSHIP 113, RANGE 74 (1/2 MI) IN SEC 1 (NW/4); SEC
                       3 (W/2& E/2); SEC 10
                       (NE/4);
TEXAS    ANDERSON      ANDERSON CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                        F CURBIER SVY A-221, 148 ACS
TEXAS    ANDERSON      ANDERSON CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                        G W TUGGLE SVY A-771
                        WILLIAM WRIGHT SVY A-798, 224.25 ACS
TEXAS    ANDERSON      ANDERSON CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                        THOMAS GOSS SVY A-27 & W L POOL SVY A-57, 638.8
                       ACS
TEXAS    ANDERSON      ANDERSON CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                        SEC 1 I&GN RR SVY BLK 1 PAT 583, 134.8 ACS
TEXAS    ANDERSON      ANDERSON CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                        ROBERT ERWIN SVY A-262, 55 ACS
TEXAS    ANDERSON      ANDERSON CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                        C C MCDONALD SVY A-1058, 88 ACS
TEXAS    ANDERSON      ANDERSON CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                        SVY, 160 ACS
                        MITCHELL LEASE 0.000189 RI




                                                     60
                   Case 20-10343-LSS    Doc 4107    Filed 05/16/21   Page 479 of 510



State   County        Legal Description                                 Interest Type      Status
TEXAS   ANDERSON      ANDERSON CO TX NPRI                               ROYALTY INTEREST   NON PRODUCING
                      J W CARPENTER SVY A-222 &
                      ANDERSON CSL SVY A-71, 3,573.9ACS
                      DOUGLAS LATIMER
TEXAS   BASTROP       BASTROP CO TX MI                                  MINERAL INTEREST   NON PRODUCING
                      CALVIN GAGE SVY A-174
                      CHARLES KESSLER SVY A-218
                      180.5 ACS(80.5 + 100)
TEXAS   BASTROP       BASTROP CO TX MI                                  MINERAL INTEREST   NON PRODUCING
                      J FARRELL & SARAH CASTLEBURY SVY, 79.9 ACS
TEXAS   BASTROP       BASTROP CO TX MI                                  MINERAL INTEREST   NON PRODUCING
                      HEADRIGHT SVY, 200 ACS
TEXAS   BASTROP       BASTROP CO TX MI                                  MINERAL INTEREST   NON PRODUCING
                      R H GRIMES SVY, 130 ACS
TEXAS   BASTROP       BASTROP CO TX MI                                  MINERAL INTEREST   NON PRODUCING
                      J FERRELL SVY, 100 ACS
TEXAS   BASTROP       BASTROP CO TX MI                                  MINERAL INTEREST   NON PRODUCING
                      S S BEASLEY SVY, 750 ACS
TEXAS   BASTROP       BASTROP CO TX NPRI J MARTIN SVY, 124 ACS J O      ROYALTY INTEREST   NON PRODUCING
                      BROWNING
TEXAS   BASTROP       BASTROP CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      J MARTIN & E HARRIS SVYS, 437.2 ACS
                      GEORGE OWEN (DANNELLEY)
TEXAS   BASTROP       BASTROP CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      J WRIGHT & J P WALLACE SVY, 242.5 ACS
                      H B EDWARDS
TEXAS   BASTROP       BASTROP CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      J CUNNINGHAM & J OGLESBY SVY, 2 ACS
                      AUGUST LINDNER ETUX
TEXAS   BASTROP       BASTROP CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      JAS WEST SVY, 200 ACS
                      HENRY MOBLEY
TEXAS   BASTROP       BASTROP CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      J FERRELL SVY, 105.92 ACS
                      C W MOEHRING NETTLES
TEXAS   BASTROP       BASTROP CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      T G ALLEN & P B ISLES SVY, 708.909 ACS
                      GEORGE NINK, ETAL



                                                   61
                   Case 20-10343-LSS   Doc 4107    Filed 05/16/21   Page 480 of 510



State   County        Legal Description                                Interest Type      Status
TEXAS   BASTROP       BASTROP CO TX NPRI                               ROYALTY INTEREST   NON PRODUCING
                       DEMPSEY PACE SVY, 191 ACS
                       O M WEATHERBY
TEXAS   BASTROP       BRAZORIA CO TX NPRI                              ROYALTY INTEREST   NON PRODUCING
                       H. E. WEAVER F. S. PHILLIPS, 105 ACS
TEXAS   BEE           BEE CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                       SEC 216 DAN MALEY SVY A-567, 127.9 ACS
TEXAS   BORDEN        BORDEN CO TX MI                                  MINERAL INTEREST   NON PRODUCING
                       S. LAKE THOMAS LAVACA NAVIGATION SVY, 40 ACS
TEXAS   BRAZORIA      BRAZORIA CO TX MI                                MINERAL INTEREST   NON PRODUCING
                       J W HALL SVY A-68, 322.01 ACS
TEXAS   BROWN         BROWN CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                      GC&SF RR CO SVY 3, A-1403,
                      KERR CSL SVY 271,
                      ALL OF F. M. WILSON SVY, A-1372,
                      ALL OF DAY LAND & CATTLE CO SVY A-1727, 318.41
                      ACS
TEXAS   BURLESON      BURLESON CO TX MI                                MINERAL INTEREST   NON PRODUCING
                       A. R. GUILD SVY A-268, 571.236 ACS
                       LSED 04/04/08 3 YRS
TEXAS   BURLESON      BURLESON CO TX 1/3 X 50/136.5 MI                 MINERAL INTEREST   NON PRODUCING
                      136.5 ACS ABNER SMITH SVY
                      (JOHN COWDEN LSE)
                       .02289377 RI
TEXAS   BURLESON      BURLESON CO TX MI                                MINERAL INTEREST   NON PRODUCING
                       JOHN CHEASEY SVY, 267.5 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                MINERAL INTEREST   NON PRODUCING
                       THOMPSON AND SANCHEZ LGES, 157 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                MINERAL INTEREST   NON PRODUCING
                       CHRISTIAN LABOR SVY, 13 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                MINERAL INTEREST   NON PRODUCING
                       S C ROBERTSON LGE 2, 59.75 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                MINERAL INTEREST   NON PRODUCING
                       LOTS 1-20 BLK 11 CHRISMAN TX, 1.7218 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                MINERAL INTEREST   NON PRODUCING
                       SVY, 17.625 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                MINERAL INTEREST   NON PRODUCING
                       MCKEEN SVY, 110.1205 ACS



                                                  62
                   Case 20-10343-LSS      Doc 4107     Filed 05/16/21   Page 481 of 510



State   County        Legal Description                                    Interest Type      Status
TEXAS   BURLESON      BURLESON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      GUILD & O PERRY SVY, 163 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      A CALVIN SVY, 80 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      JAS. LASTLEY LGE, 40 ACS
TEXAS   BURLESON      BURLESON & MILAM CO TX MI                            MINERAL INTEREST   NON PRODUCING
                      H MARTIN GRANT, 40.177 ACS
TEXAS   BURLESON      BURLESON & MILAM CO TX MI                            MINERAL INTEREST   NON PRODUCING
                      I. MAIDEN SVY,
                      SAMUEL SLATER SVY, 160 ACS
TEXAS   BURLESON      BURLESON & MILAM CO TX MI                            MINERAL INTEREST   NON PRODUCING
                      CHARLES SEVIER SVY A-226, 340 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      DAVID HOUSTON SVY, 194 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      JAS. DUNN SVY, 16.5 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      WM. ALLEN SVY, 53 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      S. A. LONG SVY, 160 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      W. W. HILL SVY, 103.85 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      W. W. HILL SVY, 130 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      S. Y. REAMS SVY, 102 ACS
TEXAS   BURLESON      BURLESON CO TX MI F. A. RUIZ SVY, 160 ACS            MINERAL INTEREST   NON PRODUCING
TEXAS   BURLESON      BURLESON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      MILES & MOORE SVY, 173.25 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      E SANTE SVY, 39.2 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      C A SMITH SVY A-209
                      PCC 634673 COFFIELD B-3 #1 0.09375 RI
                      PCC 634678 COFFILED B-3 #2 0.09375 RI (98875)




                                                     63
                   Case 20-10343-LSS       Doc 4107       Filed 05/16/21      Page 482 of 510



State   County        Legal Description                                           Interest Type      Status
TEXAS   BURLESON      BURLESON CO TX MI                                           MINERAL INTEREST   NON PRODUCING
                       E. SANTE AND ABNER SVYS
                       COFFIELD-RUSSELL .09375 RI
TEXAS   BURLESON      BURLESON CO TX MI                                           MINERAL INTEREST   NON PRODUCING
                       ABNER SMITH SVY
                       COFFIELD-SMITH .1875 RI
TEXAS   BURLESON      BURLESON CO TX MI                                           MINERAL INTEREST   NON PRODUCING
                       ABNER SMITH SVY
                       COFFIELD-SMITH B .09375 RI
TEXAS   BURLESON      BURLESON CO TX MI                                           MINERAL INTEREST   NON PRODUCING
                       ABNER SMITH SVY
                       COFFIELD-SMITH .1875 RI
TEXAS   BURLESON      BURLESON CO TX MI                                           MINERAL INTEREST   NON PRODUCING
                      JOHN CHESNEY SVY A-10: 425.85 ACS
                      TR 1 133.36 AC, TR 2 50.84AC, TR 3 126.75, TR 3B 2.38, TR
                      4 112.52 AC
                      ADAMS-LAKEVIEW DEVELOPMENT NO.1-AREUNIT
                      LAKEVIEW UNIT 1 .0625 RI
TEXAS   BURLESON      BURLESON CO TX MI                                           MINERAL INTEREST   NON PRODUCING
                      SEC 1 MOSES CUMMINGS SVY A-16, 300 ACS
                      J M ORSAG UNIT 1, 2,
                      0.0046542 RI
TEXAS   BURLESON      BURLESON CO TX MI                                           MINERAL INTEREST   NON PRODUCING
                      E SANTE SVY
                      GRAMM LEASE .0628 RI
TEXAS   BURLESON      BURLESON CO TX NPRI                                         ROYALTY INTEREST   NON PRODUCING
                       ABNER SMITH SVY, 25 ACS
                       W. A. BOUNDS, ET UX
TEXAS   BURLESON      BURLESON CO TX NPRI                                         ROYALTY INTEREST   NON PRODUCING
                       J S WINSTON SVY, 645 ACS
                       F. C. EDMINSTON ESTATE
TEXAS   BURLESON      BURLESON CO TX MI                                           MINERAL INTEREST   NON PRODUCING
                       A.THOMPSON SVY, 262 ACS
                       H NEVILLS SVY
                       J. M. SANCHEZ SVY
                       F. M. ETHERIDGE EST.
TEXAS   BURLESON      BURLESON CO TX NPRI                                         ROYALTY INTEREST   NON PRODUCING
                       ABNER SMITH SVY, 125 ACS
                       M. T. FOOD LAND


                                                       64
                   Case 20-10343-LSS    Doc 4107    Filed 05/16/21   Page 483 of 510



State   County        Legal Description                                  Interest Type      Status
TEXAS   BURLESON      BURLESON CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      ELIZA SANTE SVY, 221 ACS
                      NELLIE K. GRAMM
TEXAS   BURLESON      BURLESON CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      ABNER SMITH SVY, 379 ACS
                      J. N. GREEN LAND
TEXAS   BURLESON      BURLESON CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      JAMES SHAW SVY, 44.8 ACS
                      M.H. HELFORD ET UX
TEXAS   BURLESON      BURLESON CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      WILLIAM OLDHAM SVY, 160 ACS
                      T. S. HENDERSON LAND
TEXAS   BURLESON      BURLESON CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      JOHN WINSTON SVY, 645 ACS
                      JOHN A. JACKSON LAND
TEXAS   BURLESON      BURLESON CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      SAM WILLIAMS SVY, 20 ACS
                      SARAH ANN JACKSON ET AL
TEXAS   BURLESON      BURLESON CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      I&GN RR SVY, 140 ACS
                      E. A. LARREMAORE ET UX
TEXAS   BURLESON      BURLESON CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      ELIZA SANTE SVY, 500 ACS
                      GENEVIEVE MAAS, A WIDOW &
                      NELLIE GRAMM ET VIR
TEXAS   BURLESON      BURLESON CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      ELIZA SANTE SVY, 218 ACS
                      GENEVIEVE MAAS, A WIDOW
TEXAS   BURLESON      BURLESON CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      ABNER SMITH SVY, 86 ACS
                      W. T. MACY & A. S. CROW LAND
TEXAS   BURLESON      BURLESON CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      MARY CARNAGHAN, 99 ACS
                      ROBERT MCLANE LAND
TEXAS   BURLESON      BURLESON CO TX NPRI J. C. WALKER SVY, 247 ACS P.   ROYALTY INTEREST   NON PRODUCING
                      H. HARRISS ET UX (OGLE LAND)
TEXAS   BURLESON      BURLESON CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                      SVY, 160.33 ACS
                      J. P. STEVENS & W. EVANS DOVIE RAY JONES, ET VIR


                                                   65
                   Case 20-10343-LSS    Doc 4107    Filed 05/16/21   Page 484 of 510



State   County        Legal Description                                 Interest Type      Status
TEXAS   BURLESON      BURLESON CO TX NPRI                               ROYALTY INTEREST   NON PRODUCING
                       ABNER SMITH SVY, 100 ACS
                       RAY AND JONES LAND
TEXAS   BURLESON      BURLESON CO TX NPRI                               ROYALTY INTEREST   NON PRODUCING
                       ABNER SMITH SVY, 103 ACS
                       JESSE Q. RAY, A SINGLE MAN
TEXAS   BURLESON      BURLESON CO TX NPRI                               ROYALTY INTEREST   NON PRODUCING
                       J. C. WALKER SVY, 664.25 ACS
                       W.H. ORR, ET UX, B. REGENBRECHT LAND
TEXAS   BURLESON      BURLESON CO TX NPRI                               ROYALTY INTEREST   NON PRODUCING
                       J. C. WALKER SVY, 175 ACS
                       MRS. CADDIE SCARBROUGH, A WIDOW
TEXAS   BURLESON      BURLESON CO TX NPRI                               ROYALTY INTEREST   NON PRODUCING
                       ABNER SMITH SVY, 80 ACS
                       TEX-OKAN MILLING CO LAND
TEXAS   BURLESON      BURLESON CO TX NPRI                               ROYALTY INTEREST   NON PRODUCING
                       JAMES SHAW SVY, 280 ACS
                       VOGEL LAND
TEXAS   BURLESON      BURLESON CO TX NPRI                               ROYALTY INTEREST   NON PRODUCING
                       HENRY MARTIN SVY, 40 ACS
                       I. H. WARREN, ET UX
TEXAS   BURLESON      BURLESON CO TX MI                                 MINERAL INTEREST   NON PRODUCING
                      AARON COLVIN SVY A-13, 80 ACS
TEXAS   BURLESON      BURLESON CO TX MI                                 MINERAL INTEREST   NON PRODUCING
                      E. SANTE SVY A-210, 40 ACS
                      COFFIELD UNIT A (C2502) .1250 RI
                      COFFIELD UNIT A (C2502) .0625 ORRI
TEXAS   BURLESON      BURLESON CO TX MI                                 MINERAL INTEREST   NON PRODUCING
                      E SANTE SVY A-210, 43.6 ACS
                      H H COFFIELD -A- #2 (04209)
                      .0416666 RI & .02083332 ORI
TEXAS   CALDWELL      CALDWELL CO TX NPRI                               ROYALTY INTEREST   NON PRODUCING
                       MILES G. DYKES SVY, 3 ACS
                       W. V. HARDIN
TEXAS   COOKE         COOKE CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      GARCIA SVY A-404, 112 ACS
TEXAS   DALLAS        DALLAS CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                       WILLIAM B. COATS SVY, .29 AC
                       ETTA D. BLANDCHARD ET VIR


                                                   66
                  Case 20-10343-LSS   Doc 4107    Filed 05/16/21     Page 485 of 510



State   County       Legal Description                                  Interest Type      Status
TEXAS   DALLAS       DALLAS CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                      JAMES MATTHEWS SVY, 8.45 ACS
                      FOREST LAWN LOT OWNERS ASSN
TEXAS   DALLAS       DALLAS CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      JOHN S JONES SVY A-687, 155 ACS
TEXAS   DE WITT      DE WITT CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                      JAMES DUFF SVY A-153, 167 ACS
                      LUKE M. MASON SVY A-335, 20
                     ACS
TEXAS   DE WITT      DEWITT CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                     JAMES MAY 1/4 LGE A-324, 103 ACS
TEXAS   DE WITT      DEWITT CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      JAMES DUFF SVY A-153
                      & LUKE MASON SVY A-325, 40 ACS
TEXAS   DIMMIT       DIMMIT CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      LOT 7, BLK 175 OF SUB L, 80 ACS
                      LOT 7 & 10 BLK 11 SUB A, 80
                     ACS
                      LOT 9 BLK 11 & LOT 11 BLK 10 SUB A, 80 ACS
                      ALL IN TAFT-CATARINA PROPERTIES SUBD
TEXAS   DIMMIT       DIMMIT CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                      T&NO RR SVY, 40 ACS
                      JEFF ARCHER ESTATE
TEXAS   DIMMIT       DIMMIT CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                      SEC 651 A-102, 40 ACS
                      SAM F. SHROUT ET UX
TEXAS   DIMMIT       DIMMIT CO TX 2/3 MI LOT 14 BLK-4 SUBD A,           MINERAL INTEREST   NON PRODUCING
                     W R RUTLEDGE SVY A-1229 TAFT-CATARINA, LOT 14
                     BLK-8 W R RUTLEDGE SVY A-1229 CATARINA
                     TOWNSITE 80 ACS
                     ADDITIONAL PROPERTY TO ACCOUNT, SEE DEED
                     DATED 08/30/1984, VOL. 206, PG 6
TEXAS   DIMMIT       DIMMIT CO TX 3/128 NPRI                            MINERAL INTEREST   NON PRODUCING
                     LOTS 11 & 12 BLK 2
                     TAFT-CATARINA SUBD A, 80 ACS
                     DEED DTD 07/18/1953,
                     RECORDD IN VOL. 106, PG 539-540




                                                 67
                  Case 20-10343-LSS    Doc 4107     Filed 05/16/21   Page 486 of 510



State   County       Legal Description                                  Interest Type      Status
TEXAS   DIMMIT       DIMMIT CO TX 3/128 NPRILOT 12 BLK 6 TAFT-          MINERAL INTEREST   NON PRODUCING
                     CATARINA SUBD A, 40 ACS DEED DTD
                     05/29/1961,RECORDD IN VOL. 120, PG 361
TEXAS   DIMMIT       DIMMIT CO TX 3/128 NPRI                            MINERAL INTEREST   NON PRODUCING
                     LOT 1 BLK 10
                     TAFT-CATARINA SUBD A, 40 ACS
                     DEED DTD 11/02/1953,
                     RECORDD IN VOL. 107, PG 93
TEXAS   ECTOR        ECTOR CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                     GOLDSMITH ADOBE UNIT
TEXAS   FAYETTE      FAYETTE CO TX 1/2 X 3/4 X 1/8 X 7/8 ORI            OVERRIDING         NON PRODUCING
                     J T WHITESIDE LEAGUE A-107, 500 ACS                ROYALTY
                     JANECKA -A- (RRC 700)
TEXAS   FAYETTE      FAYETTE CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                     237 ACS, JOHN VANDERWORTH LGE A-312
                     IRENE UNIT- A NO. 1
TEXAS   FAYETTE      FAYETTE CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                      AMAZIAH E BAKER LGE A-8
TEXAS   FAYETTE      FAYETTE CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                      A.E. BAKER LEAGUE A-8 &
                      MARY PHELPS LEAGUE A-82, 210.7 ACS
TEXAS   FAYETTE      FAYETTE CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                      A.E. BAKER LEAGUE A-8 &
                      MARY PHELPS LEAGUE A-82, 210.7 ACS
TEXAS   FAYETTE      FAYETTE CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                      J.G. WILKINSON SVY A-108, 94.9 ACS
TEXAS   FAYETTE      FAYETTE CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                      MARY PHELPS LGE A-82, 50 ACS
TEXAS   FAYETTE      FAYETTE CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                     W. WILLIAMSON SVY A-113, 795.084
                     GEOSOUTHERN-AMY .03125 RI
TEXAS   FAYETTE      FAYETTE CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                     J G WILKINSON SVY A-108
                     GEOSOUTHERN-STAR .046875 RI
TEXAS   GALVESTON    GALVESTON CO TX MI                                 MINERAL INTEREST   NON PRODUCING
                     JOHN D. MOORE LEAGUE




                                                  68
                 Case 20-10343-LSS     Doc 4107     Filed 05/16/21   Page 487 of 510



State   County      Legal Description                                   Interest Type      Status
TEXAS   GARZA       GARZA CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                     SEC 1111 TWN G RY CO SVY A-353: SW/4, 160 ACS
                     PATENT 436 VOL
                    29 CERT 0/38
TEXAS   GOLIAD      GOLIAD CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                    321.2 ACS OUT OF THE R. E. HANDY SVY
                    AND M. G. CARICO SVY A-90
TEXAS   GRAY        GRAY CO TX NPRI                                     ROYALTY INTEREST   NON PRODUCING
                     H&GN RR CO SVY, 562.2 ACS
                    FEDERAL FARM MORTGAGE CORP.
TEXAS   GREGG       GREGG CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                     L B OUTLAW SVY A-159
                    CALVIN BROWN .005 RI
TEXAS   GREGG       GREGG CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                     L B OUTLAW SVY A-159
                    ROSA BROWN .03125 RI
TEXAS   GREGG       GREGG CO TX                                         MINERAL INTEREST   NON PRODUCING
                    L B OUTLAW SVY A-159
                    ROSA BROWN .020834 RI
TEXAS   GRIMES      GRIMES CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                    J. G. TONG SVY A-446, 188 ACS
TEXAS   HARRIS      HARRIS CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                    JACOB HALL SVY, 161.75 ACS
TEXAS   HARRIS      HARRIS CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                    JOHN WHITE SVY, 140 ACS
TEXAS   HARRIS      HARRIS CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     HARRIS-WILSON 2 LGE GRANT, 2.09 ACS
                    BANKERS MORTGAGE CO.
TEXAS   HARRIS      HARRIS CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     HARRIS-WILSON 2 LGE GRANT, 3.32157 ACS
                     A.B. O'DONNELL ET,
                    UX
TEXAS   HARRIS      HARRIS CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     HARRIS-WILSON FIRST TIER, .5603 ACS
                    JOHN CLAYTON
TEXAS   HARRIS      HARRIS CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     HARRIS -WILSON FIRST TIER, .7 AC
                    N.J. KLIEN



                                                  69
                   Case 20-10343-LSS     Doc 4107    Filed 05/16/21    Page 488 of 510



State   County        Legal Description                                    Interest Type      Status
TEXAS   HARRIS        HARRIS CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                      HARRIS-WILSON 2 LGE GRANT, 3.305 ACS
                      ANTHONY B. O'DONNELL
                      ET UX
TEXAS   HARRIS        HARRIS CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                      J. MITCHELL SVY A-570, 100 ACS
                      E.A. SCROGGINS, ETUX
TEXAS   HARRIS        HARRIS CO TX NPRI J. MITCHELL SVY A-570, 4.556 ACS   ROYALTY INTEREST   NON PRODUCING
                      E.A. SCROGGINS ET, UX
TEXAS   HARRIS        HARRIS CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                      HARRIS-WILSON 2-LEAGUE GRANT, .7 ACS
                      TEXAS-LOUISIANA CORP
TEXAS   HARRIS        HARRIS CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                      PART OF LOT 3, BLK. 35, 2.778 ACS
                      URSULINE ACADEMY OF GALVESTON ET AL
TEXAS   HARRIS        HARRIS CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                      JOHN BROWN SVY, 2.778 ACS
                      U.S.A. ADM. OF GENERAL SVCS
TEXAS   HARRIS        HARRIS CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                      JOHN BROWN SVY, 11.5 ACS
                      E. MONROE WISE ET UX
TEXAS   HARRIS        HARRIS CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                      HARRIS-WILSON 2 LGE GRANT, 2.245 ACS
                      JOHN H. BLAFFER, T.J.HILL & KINCAID SC
TEXAS   HARRISON      HARRISON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      P.R. PEARSON SVY, 50 ACS
TEXAS   HARRISON      HARRISON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      DAVID HILL SVY, 41.5 ACS
TEXAS   HARRISON      HARRISON CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      PRANSON & FAZER SVY, 72.5 ACS
TEXAS   HOUSTON       HOUSTON CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                      S. A. RINGO & JESSIE DODSON, 6.8 ACS
TEXAS   HOUSTON       HOUSTON CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                      MARY INGRAM SVY A-1263, 160 ACS
TEXAS   HOWARD        HOWARD CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                      SEC 4 BLK 34 T1S T&P SVY, 320 ACS




                                                    70
                    Case 20-10343-LSS    Doc 4107    Filed 05/16/21   Page 489 of 510



State   County         Legal Description                                 Interest Type      Status
TEXAS   HUNT           HUNT CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                        PRICE SVY, 269.6926 ACS
                        W.M. JACKSON
TEXAS   JACK           JACK CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                       S H TRIGHMAN SVY A-1724; A-2339
                       STEED-LEACH
                       LEACH #1 .0208334
                       RI
TEXAS   JACK           JACK CO TX MI 160 ACS                             MINERAL INTEREST   NON PRODUCING
                       S. H. TILGHMAN SVY A-2339
                       CATLIN-LEACH #1 .0138890RI
TEXAS   JACK           JACK CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                        S H TILGHMAN SVY A-1724, E/40 ACS
TEXAS   JASPER         JASPER CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                        A. WRIGHT SVY, 63 ACS
TEXAS   JASPER         JASPER CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                        A. WRIGHT SVY, 65 ACS
TEXAS   JEFFERSON      JEFFERSON & LIBERTY CO TX MI                      MINERAL INTEREST   NON PRODUCING
                        SEC 31 T&NO SVY, A-375, LIBERTY CO TX
                        SEC 1140
                       WHEELER SVY JEFFERSON CO TX
                        980 ACS
TEXAS   KARNES         KARNES CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                        VICTOR BLANCO ORIG GRANT A-3, 60.25 ACS
TEXAS   KAUFMAN        KAUFMAN CO TX NPRI                                ROYALTY INTEREST   NON PRODUCING
                        NELSON SVY, 1343.78 ACS
                        W.P. KING SVY, 97.2 ACS
                        F.S. OLDT, ET UX
TEXAS   LAMB           LAMB CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                        ABNER TAYLOR SVY LABOR 7 LGE 642, 177.1 ACS
TEXAS   LAMB           LAMB CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                        ABNER TAYLOR SVY, 191.5 ACS
TEXAS   LAMB           LAMB CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                        ABNER TAYLOR SVY LABOR 25 LGE 642, 100 ACS
TEXAS   LAMB           LAMB CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                        ABNER TAYLOR SVY LABOR 3 LGE 642, 177.1 ACS
TEXAS   LAMB           LAMB CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                        THOMSON SVY SEC 24, 637.7 ACS



                                                    71
                 Case 20-10343-LSS    Doc 4107     Filed 05/16/21   Page 490 of 510



State   County      Legal Description                                  Interest Type      Status
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    JOHN CHENOWETH SVY A-60, 117.469 ACS
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    R. MILBUM SVY, 100 ACS
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    PEVEYHOUSE SVY, 45 ACS
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    THOS. MORROW SVY A-222, 276 ACS
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    JOHN PREWITT LGE A-259, 100 ACS
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    JOHN PREWITT LGE A-259, 106 ACS
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    W S DOBBINS LGE A-88, 116 ACS
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    J. M. DICKSON SVY A-94: 71.125 ACS
TEXAS   LEE         LEE CO TX MI E MILBURN SVY, 100 ACS                MINERAL INTEREST   NON PRODUCING
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    S.S. CURTIS & E. MILBURN SVY, 248 ACS
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    A. ESTES LGE, 157.5 ACS
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    W. H. BYNUM SVY A-6, 174 ACS
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    IRA CLEMONS SVY A-58, 204.1 ACS
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    AARON D. DODD SVY A-85, 125 ACS
TEXAS   LEE         BURLESON & LEE CO TX MI                            MINERAL INTEREST   NON PRODUCING
                    LEWIS MOORE SVY A-236
                    JOHN FURNASH LGE A-107
                    263.333 ACS, LSED 11/15/10 3 YRS
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    S. S. CURTIS & B .W. SWEARAGIN SVYS, 71 ACS
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    NICHOLAS S. CRUNK SVY A-62, 61.25 ACS
                    NICHOLAS S. CRUNK SVY A-62, 42.827 ACS
TEXAS   LEE         LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    JOHN PREWITT SVY, 111 ACS



                                                 72
                 Case 20-10343-LSS      Doc 4107     Filed 05/16/21   Page 491 of 510



State   County      Legal Description                                    Interest Type      Status
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    JOHN FURNASH LGE A-107, 200 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    DANIEL WALKER SVY, 125 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    R T. S. MAHAN & S. S. CURTIS 1/3 LGE, 175 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    JOHN EASLEY SVY, 45.7 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    JOHN NEWTON SVY A-244, 120 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    DANIEL WALKER LGE, 105 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    GEORGE DARR SVY, 50 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    P. WIMBERLY SVY, 40 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    THOMAS WARD LGE, 68.5 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    THOS MORROW SVY A-222, 51.6 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    DANIEL WALKER SVY, 39.75 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    GEORGE KESSNER SVY, 40 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    WM. C. HUGHES SVY, 95 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    ARMSTRONG SVY, 100 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    IRA CLEMONS SVY A-58, 100 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    E. MILBURN SVY, 116.5 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    E. MILBURN SVY, 193 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    S.S. CURTIS SVY & E. MILBUM SVY, 175 ACS
TEXAS   LEE         LEE CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    E. MILBUM SVY, 24.405 ACS



                                                   73
                 Case 20-10343-LSS     Doc 4107    Filed 05/16/21    Page 492 of 510



State   County      Legal Description                                   Interest Type      Status
TEXAS   LEE         LEE CO TX MI                                        MINERAL INTEREST   NON PRODUCING
                    A. S. MITCHELL SVY, 15 ACS
TEXAS   LEE         LEE CO TX MI                                        MINERAL INTEREST   NON PRODUCING
                    F. BOATWRIGHT LGE, 151.54 ACS
TEXAS   LEE         LEE CO TX MI                                        MINERAL INTEREST   NON PRODUCING
                    GEORGE DARR SVY 201 ACS
TEXAS   LEE         LEE CO TX MI                                        MINERAL INTEREST   NON PRODUCING
                    A. S. MITCHELL 1/3 LGE SVY A-221, 325 ACS
TEXAS   LEE         LEE CO TX MI                                        MINERAL INTEREST   NON PRODUCING
                    IRA CLEMMONS SVY A-58, 108 ACS
TEXAS   LEE         LEE CO TX MI                                        MINERAL INTEREST   NON PRODUCING
                    P. T. CUMEAL SVY, 70 ACS
TEXAS   LEE         LEE CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                    W. N. MOCK LGE, 164 ACS
                    JOHN CURREY ET AL
TEXAS   LEE         LEE CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                     C. L. L. CHILES & JOHN CHENOWITH SVY, 248 ACS
                     FIRST NATIONAL
                    BANK
TEXAS   LEE         LEE CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                     J. A. TANNER LGE & FRANKLIN J. WILLIAMS SVY,
                    283.5 ACS
                    P. A.HELMS, ET UX
TEXAS   LEE         LEE CO TX NPRI IRA CLEMMONS SVY, 100 ACS B.         ROYALTY INTEREST   NON PRODUCING
                    HESTER ET UX
TEXAS   LEE         LEE CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                    WILLIAM N MOCK SVY, 50 ACS
                    JOHN JENKINS ET UX
TEXAS   LEE         LEE CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                     THOMAS MORROW SVY, 112.23 ACS
                    NORAH E. MARTIN
TEXAS   LEE         LEE CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                     JOHN CHENOWETH SVY, 132.75 ACS
                    PEARL MCCAWLEY, A WIDOW
TEXAS   LEE         LEE CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                     GEORGE W. GUTHIE & WARREN LYONS SVYS, 140
                    ACS,
                    ROSA A. MUSTONAL BY J. KNOX



                                                  74
                  Case 20-10343-LSS    Doc 4107     Filed 05/16/21   Page 493 of 510



State   County       Legal Description                                  Interest Type      Status
TEXAS   LEE          LEE CO TX NPRI                                     ROYALTY INTEREST   NON PRODUCING
                      P OWENS GRANT, 374 ACS
                      J. B. NEWTON ET UX
TEXAS   LEE          LEE CO TX NPRI                                     ROYALTY INTEREST   NON PRODUCING
                      W. H. BYNUM LGE, 174 ACS
                      T. S. PEEBLES ET UX
TEXAS   LEE          LEE CO TX NPRI                                     ROYALTY INTEREST   NON PRODUCING
                      JOHN CHENOWETH SVY, 144 ACS
                      J. T. PRUETT, ET UX
TEXAS   LEE          LEE CO TX NPRI                                     ROYALTY INTEREST   NON PRODUCING
                      P. T. CUMEAL LGE A-61, 255 ACS
                      F. W. RETZLOFF ET AL
TEXAS   LEE          LEE CO TX NPRI                                     ROYALTY INTEREST   NON PRODUCING
                      WILEY HARRISON SVY, 322.853 ACS
                      STATE BANK AND TRUST CO
TEXAS   LEE          LEE CO TX NPRI                                     ROYALTY INTEREST   NON PRODUCING
                      WILLET HEADRIGHT SVY, 55 ACS
                      A. L. TURNIPSEED, ET UX
TEXAS   LEE          LEE CO TX NPRI                                     ROYALTY INTEREST   NON PRODUCING
                      HENRY COOK LGE, 102 ACS
                      BETTIE WALDEN A WIDOW
TEXAS   LEE          LEE CO TX NPRI                                     ROYALTY INTEREST   NON PRODUCING
                      THOMAS H. MAYS SVY, 130 ACS
                      H. M. WEST LAND
TEXAS   LEE          LEE CO TX NPRI                                     ROYALTY INTEREST   NON PRODUCING
                      A. S. MITCHELL SVY, 200 ACS
                      FRED VOLLHUE
TEXAS   LEE          LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                     J F MANCHA SVY A-207
TEXAS   LEE          LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                      JAMES SHAW SVY A-289, 139.6 ACS
TEXAS   LEE          LEE CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                      ROBERT FINNEY A-108, 91 ACS
TEXAS   LIBERTY      LIBERTY CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                      JAS. HANNEY LGE, 160 ACS
TEXAS   LIBERTY      LIBERTY CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                      JAS. HANNEY & H. B. JOHNSON LGE, 106 ACS




                                                  75
                  Case 20-10343-LSS    Doc 4107    Filed 05/16/21   Page 494 of 510



State   County       Legal Description                                  Interest Type      Status
TEXAS   LIBERTY      LIBERTY CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                      ELDRIDGE SVY, 10 ACS
TEXAS   LIBERTY      LIBERTY CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                      S. O. THOMPSON SVY, 41 ACS
TEXAS   LIBERTY      LIBERTY CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                      H. B. JOHNSON & JAS. HANDRY LGE, 130 ACS
TEXAS   LIBERTY      LIBERTY CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                      JAMES HANEY LGE, 77 ACS
TEXAS   MILAM        MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                     29.62 ACS OUT OF THE B W HOLTZCLAW SVY, A-187
                     (COFFIELD-STANISLAW)
TEXAS   MILAM        MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                      JOSE LEAL SVY, 16 ACS
                      JOHN HALL (R L ABBOTT, ET UX) GRANTOR
TEXAS   MILAM        MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                      R L BATTE SVY A-453, 357.8 ACS
TEXAS   MILAM        MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                      J L NICHOLSON SVY, 128.8 ACS
TEXAS   MILAM        MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                      ELI WILLIAMS SVY A-380
                      JOHN NOLAN SVY A-286, 236 ACS
TEXAS   MILAM        MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                      E SANTE SVY, 54.5 ACS
TEXAS   MILAM        MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                      M A SACKETT SVY A-337, 105 ACS
TEXAS   MILAM        MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                     D A THOMPSON SVY A-398 AND WILLIAM ALLEN SVY
                     MINERVA-ROCKDALE FIELD
                     H H COFFIELD E(A/K/A H H SHAMROCK 1) .0833334 RI
TEXAS   MILAM        MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                      J. LEAL SVY, 100 ACS
TEXAS   MILAM        MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                      T. J. CHAMBERS SVY, 40 ACS
TEXAS   MILAM        MILAM CO TX MIJ. B. HARVEY SVY A-186, 103 ACS      MINERAL INTEREST   NON PRODUCING
TEXAS   MILAM        MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                     MARY SACKETT SVY A-337, 72 ACS
TEXAS   MILAM        MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                     J. A. PREWITT SVY A-288, 45 ACS



                                                  76
                 Case 20-10343-LSS     Doc 4107     Filed 05/16/21      Page 495 of 510



State   County      Legal Description                                      Interest Type      Status
TEXAS   MILAM       MILAM CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    MARY SACKETT SVY A-337, 75 ACS
TEXAS   MILAM       MILAM CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    MARY SACKETT SVY A-337, 16.33 ACS
TEXAS   MILAM       MILAM CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    MARY SACKETT SVY A-337, 82 ACS
TEXAS   MILAM       MILAM CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    B. F. SWOAP SVY A-328, 218.5 ACS
TEXAS   MILAM       MILAM CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    J. B. HARVEY SVY A-186, 130 ACS
TEXAS   MILAM       MILAM CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    J. LEAL SVY A-29, 20 ACS
TEXAS   MILAM       MILAM CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                     ELIZA SANTE SVY A-210, 40 ACS
                     BROWN & MCKENZIE
TEXAS   MILAM       MILAM CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                     WILLIAM ALLEN SVY A-72
TEXAS   MILAM       MILAM CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                     ROBERT WALKER HEIRS SVY A-382
TEXAS   MILAM       MILAM CO TX MI                                         MINERAL INTEREST   NON PRODUCING
                    W W HILL SVY
                    COFFIELD -LOCKHART .1875 RI
TEXAS   MILAM       MILAM CO TX NPRI                                       ROYALTY INTEREST   NON PRODUCING
                     D A THOMPSON SVY, 5 ACS
                     A. AGUILLAR, ET UX GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                       ROYALTY INTEREST   NON PRODUCING
                     WM. ISAACS & JAS. STEVENS SVY, 336 ACS
                     SAM GARDNER (J. BALFORD EST) GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                       ROYALTY INTEREST   NON PRODUCING
                     S. C. ROBERTSON SVY A-52, 101.666 ACS
                     ALUMINUM CO. OF AMERICA GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                       ROYALTY INTEREST   NON PRODUCING
                     J. P. SMITHSON & E.S.C. ROBERTSON SVY, 160.5 ACS
                     T.F. CRISWELL (G.W. MARZILLA APPLIN)
TEXAS   MILAM       MILAM CO TX NPRI                                       ROYALTY INTEREST   NON PRODUCING
                     J. J. ACOSTA SVY, 134.167 ACS
                     DORIS SIMMS AVRETT, ET AL, GRANTOR




                                                  77
                 Case 20-10343-LSS   Doc 4107    Filed 05/16/21   Page 496 of 510



State   County      Legal Description                                Interest Type      Status
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    J. J. ACOSTA SVY, 16 ACS
                    JIM BARTLETT ET UX GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    S. Y. REAMS SVY, 17.9 ACS
                    ELDON BATTE ET UX GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    HENRY MARTIN SVY, 65 ACS
                    KATE BEATY, ET AL GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    J. J. ACOSTA SVY, 2.5 ACS
                    CARL C. BLACK GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    ROBERT WALKER SVY, 660.3 ACS
                    ED. J. BAHAC ET AL GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    WILLIAM ALLEN SVY A-72, 5 ACS
                    DAN F. BOUNDS LAND GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    T.S. ARNETT SVY, 9.601 ACS
                    BRIDLE BIT MRS. SUE HALE,
                    A FEME SOLE GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    G. W. TEVIS SVY, 263 ACS
                    C. W. HINYARD (R.N. BRENNAN ETAL)
                    GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    S. P. CARSON SVY, 10 ACS
                    KENNETH BRODNAX GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 175 ACS
                    J. MCGREGOR (MRS. NM BULLOCK)
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    H. MARTIN & J SHAW SVY, 133 ACS
                    MRS. N. M. BULLOCK GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 30 ACS
                    J.W. BUSBY ETUX GRANTOR



                                                78
                 Case 20-10343-LSS   Doc 4107    Filed 05/16/21   Page 497 of 510



State   County      Legal Description                                Interest Type      Status
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    W. THOMPSON SVY, 820.9 ACS
                    LENA EVANS CALLIER GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI D. A. THOMPSON SVY, 1 AC        ROYALTY INTEREST   NON PRODUCING
                    CHARLES CALVIN GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    F. RUIZ SVY, 256.4 ACS
                    C.W. HINYARD (ARCHBISHOP OF
                    SAN ANTONIO) GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 55 ACS
                    WM. CAMERON CO. (CAYWOOD LN.) GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 100 ACS
                    A.L. CAYWOOD ETUX GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 100 ACS
                    LOUIS CAYWOOD GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 55 ACS
                    RUBEN CAYWOOD GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 70 ACS
                    W. T. CAYWOOD GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    J. J. ACOSTA SVY, 128.61 ACS
                    WILLARD T. SCURLOCK (O. CHARLES ETUX)
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    WILLIAM ALLEN SVY A-72, 10.4 ACS
                    BERTIE W. CHINN GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    JAMES SHIELDS SVY, 180 ACS
                    E. GUNN (J. M. COLLINS EST.LAND)
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 15 ACS
                    SONS OF HERMAN (CORBITT LAND) GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 8 ACS
                    MRS. EDNA COULTER GRANTOR


                                                79
                 Case 20-10343-LSS   Doc 4107    Filed 05/16/21    Page 498 of 510



State   County      Legal Description                                 Interest Type      Status
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    J. J. ACOSTA SVY, 115.5 ACS
                    J. COX (M. G. COX, ESTATE) GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    B. W. HOLTZCLAW SVY, 1,389.66 ACS
                    CULPEPPER-SIMMS LAND
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    J. J. ACOSTA SVY, 40 ACS
                    CRAYTON LAND GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    E. BAILEY SVY, 605.5 ACS
                    J. M. CUNNINGHAM LANDS. GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    T. J. CHAMBERS SVY, 65.77 ACS
                    HOWARD J. DEBUS. GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    T. J. CHAMBERS SVY, 50 ACS
                    J. W. DYER, TE UX GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    WILLIAM ALLEN SVY A-72, 4.6 ACS
                    VERNON DYJMKE, ET UX
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    WILLIAM ALLEN SVY A-72, 3 ACS
                    FRANK BYMKE, ET UX
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    WILLIAM ALLEN SVY A-72, 10.5 ACS
                    VERNON DYMKE, ET UX GRANTOR
TEXAS   MILAM       MILAM CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                    ELIZA SANTE SVY, 47 ACS
                    R.E. EAKIN LAND GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    JAMES SHIELDS SVY, 108 ACS
                    J. J. ELLIOTT LAND
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    F. RUIZ SVY, 80.75 ACS
                    FEDERAL LAND BANK (T. A. FISHER)
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    J. W. HAYS SVY, 68.33 ACS
                    R. A. THOMAS ET UX ( FIRST NAT.BANK) GRANTOR


                                                80
                 Case 20-10343-LSS     Doc 4107     Filed 05/16/21    Page 499 of 510



State   County      Legal Description                                     Interest Type      Status
TEXAS   MILAM       MILAM CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                    T. F. HAILEY SVY. I & GN RR SVY, 68.33 ASC
                    BENTLEY FLETCHERET UX, WIDOW GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                    T. F. HAILEY SVY, 67.5 ACS
                    LOUISE FLETCHER, WIDOW GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI I & G N RR T. F. HAILEY SVY, 119.2   ROYALTY INTEREST   NON PRODUCING
                    ACS WILLIAM S. FLETCHERET AL GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                    C. S. WALDEN & D. A. THOMPSON SVY, 807.6 ACS
                    E. H. FOSTER ET UX GRANTOR
TEXAS   MILAM       MILAM CO TX MI                                        MINERAL INTEREST   NON PRODUCING
                    SMITH VINCENT SVY, 25 ACS
                    J. R. FRAIM LAND
TEXAS   MILAM       MILAM CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                    RICHARD ROSS SVY, 100 ACS
                    J. S. FRANKLIN, ET AL
TEXAS   MILAM       MILAM CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                    CHAMBERS, THOMPSON, ARNETT SVYS, 128.75 ACS
                    MRS. J. A. GAMBILL, ET AL GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                    W. W. HILL SVY, 84.25 ACS
                    DAVIS R. GARLAND ET AL GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                    G. W. TEVIX & S. Y. REAMS SVY, 130.5 ACS
                    W.V. HARDIN (TOM E.
                    GARRARD ET UX)
TEXAS   MILAM       MILAM CO TX NPRI                                      MINERAL INTEREST   NON PRODUCING
                    JAS. SHELTON SVY, 50 ACS
                    L. FYKES ET AL (W GIBSON)
TEXAS   MILAM       MILAM CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 36 ACS
                    W. GIBSON (JESSE H. GORE LAND)
TEXAS   MILAM       MILAM CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                    D. A. THOMPSON SVY, 8 ACS
                    JOE W. GRABENER
TEXAS   MILAM       MILAM CO TX NPRI                                      ROYALTY INTEREST   NON PRODUCING
                    WM. THOMPSON SVY, 250 ACS
                    H. L. GREEN ET UX (LELAND GREEN)


                                                  81
                 Case 20-10343-LSS   Doc 4107    Filed 05/16/21   Page 500 of 510



State   County      Legal Description                                Interest Type      Status
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    JAMES LEWIS SVY, 194.5 ACS
                    LELAND GREEN JR. ET UX
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    S. P. CARSON SVY, 5 ACS
                    R.O. GREER, ET UX
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    T. J. CHAMBERS SVY, 21 ACS
                    FLOYD Y. GRIFFIS, ET UX
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    W. W. HILL SVY, 116 ACS
                    JOSIE PALMER, S. C. GRUBAUGH ET UX
                    GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    CHARLES BIGELOW SVY A-100, 435.2 ACS
                    E. A. CAMP (C. H. GUSTAFSON ETUX)
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    T. J. CHAMBERS SVY, 50 ACS
                    JOHN T. HALE ET AL
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    ELIZA SANTA SVY, 520.054 ACS
                    W. N. HALE LAND
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    A. M. TANDY SVY, 932.2 ACS
                    W.M. KELLER (H.H. HALL EST)
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    J. J. ACOSTA SVY, 17 ACS
                    WALLIS M HARRIS ET AL
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    ELIZA SANTE SVY, 52.11 ACS
                    LEO HARRIS LAND GRANTOR
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    JAMES DUNN A-146, 50 ACS
                    R. A. HAIRSTON
TEXAS   MILAM       MILAM CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                    SMITH VINCENT SVY, 75 ACS
                    LEE BATTE HARVEY (JEAN KAY) GRANTOR




                                                82
                 Case 20-10343-LSS    Doc 4107    Filed 05/16/21   Page 501 of 510



State   County      Legal Description                                 Interest Type      Status
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    JAS. SHELTON SVY, 185.25 ACS
                    HAYNIE ESTATE LANDS
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 150.6 ACS
                    P. SANDERS, W. L. HALL ET UX (HELMS LAND)
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    B. C. ROBERTSON SVY, 94.456 ACS
                    CARROL ROBERTSON ET UX (OSWALD HENNIGER)
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    T. J. CHAMBERS SVY, 15 ACS
                    HOLCOMB OR LOCKETT LAND
TEXAS   MILAM       MILAM CO TX NPRI JOSE LEAL SVY, 1.02 ACS ROBERT   ROYALTY INTEREST   NON PRODUCING
                    F. HOSKINS
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    D. A. THOMPSON SVY, 70 ACS
                    W. V. HARDIN ET UX (LON HUDSON LAND)
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 1013 ACS
                    INTERNATIONAL COAL MINE PROPERTY
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    JOHN DUNLAP MRS M. I. JAMES, 303 ACS
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    J. J. ASOSTA SVY, 176.33 ACS
                    J. G. THOMPSON (LOUIE JENNESSLAND)
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    J.J, ACOSTA SVY, 21.25 ACS
                    MRS. IDA JENNESS, ET AL
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    JAS. SHELTON SVY, 141 ACS
                    A. B. KERR ET AL
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    J. M. HAYS SVY, 120.37 ACS
                    HELEN C. KIEFERS. A WIDOW
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    CARSON AND STEPHENS SVY, 901.25 ACS
                    C. A. PRATER ET UX (G.B. KINCAID LAND)




                                                 83
                 Case 20-10343-LSS    Doc 4107     Filed 05/16/21   Page 502 of 510



State   County      Legal Description                                  Interest Type      Status
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                    GABRIEL JACKSON SVY, 4 ACS
                    EARL LEECH ET UX (FITZ KOCH LAND)
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                    T. J. CHAMBERS SVY, 41 ACS
                    C.L. KOLB ESTATE
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                    T. J. CHAMBERS & J. LEAL SVY, 220 ACS
                    KRULL PLACE
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                    JAMES SHIELDS SVY, 100 ACS
                    P. SANDERS (HARRY LANDA)
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                    G.B. BOWEN, 160.5 ACS
                    ROY LAW
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 95 ACS
                    J.F. LEEPER
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                    ELIZA SANTE SVY, 209.07 ACS
                    LENA PETER LIBERTO, ET VIR
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                    W. W. HILL SVY, 120 ACS
                    PRESTON SANDERS (LINDSEY FARM)
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                    W W HILL SVY, 54.75 ACS
                    L L LONG ESTATE
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                    M. DAVILLA SVY, 183.656
                    L. M. MASSEY ESTATE
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                    J. A. JONES SVY, 72 ACS
                    MRS. IDA MATHEWS
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                    S. A. LONG SVY, 640 ACS
                    MARTHA DANA MERCER
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 61 ACS
                    W. GIBSON (MIKE MONTOYA)


                                                 84
                 Case 20-10343-LSS    Doc 4107    Filed 05/16/21   Page 503 of 510



State   County      Legal Description                                 Interest Type      Status
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    J. H. SVY, 131 ACS
                    CARL C. BLACK (J.G. MOON, EST.)
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    S. Y. REAMS SVY, 31.5 ACS
                    MARY MULLINS ET AL
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    C. M. MATHEWS SVY, 178 ACS
                    P. SANDERS (MCGOWN & ANDERSON)
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    E & H HARDCASTLE SVY, 260.4 ACS
                    HOMER NABOURS, ET UX
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    THOMPSON-CHAMBERS SVY, 460 ACS
                    GABINO NIETRO
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    W. W. HILL SVY, 148.9 ACS
                    A. N. OWENS
TEXAS   MILAM       MILAM CO TX NPRI ELIZA SANTA SVY, 209.07 ACS      ROYALTY INTEREST   NON PRODUCING
                    ALBERT V. PETER ET AL
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    S. G. ROBERTSON SVY, 193 ACS
                    PHILLIPS LAND
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    J. J. ACOSTA SVY, 13.125 ACS
                    CECIL PLATE, ET AL
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    W. W. HILL SVY, 60 ACS
                    PAULINE PRIESS, ET AL
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    S. C. ROBERTSON SVY, 96.4 ACS
                    CARROLL ROBERTSON ET UX
TEXAS   MILAM       MILAM CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                    S. C. ROBERTSON SVY, 96.4 ACS
                    CARROLL ROBERTSON ET UX




                                                 85
                 Case 20-10343-LSS     Doc 4107    Filed 05/16/21   Page 504 of 510



State   County      Legal Description                                  Interest Type      Status
TEXAS   MILAM       MILAM CO TX 1,008.76 NPRI                          ROYALTY INTEREST   NON PRODUCING
                    TRACT 1: W. ISAACS SVY A-219; J. STEPHENS SVY
                    A-322 & JAMES A SMITH SVY A-331 AND
                    TRACT 2: WILLIAM ISAACS SVY A-219;
                    J. STEPHENS SVY A-322
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     JOSE LEAL SVY, 81.25 ACS
                     MRS. MARY ROBINSON & W.A.L. ROBINSON
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     M. J. DELGADO SVY, 11 ACS
                     RUTH C. ROBINSON, ET VIR
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     T. J. CHAMBERS SVY, 37.27 ACS
                     NANCY A. ROUNTREE
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     JOSE LEAL SVY, 122 ACS
                     W. P. ROSE, ET UX
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     H. HAWFORD SVY, 34.5 ACS
                     P. SANDERS
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     DAVID HOUSTON SVY, 50 ACS
                     T.C. SCARBOROUGH LAND
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     HENRY MARTIN SVY, 86.75 ACS
                     SCOTT HEIRS
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     JACOB WILCOX SVY, 10 ACS
                     SCOTT AND WHITE LAND
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     CARSON AND ROBERTSON SVY, 7.42 ACS
                     HATTIE SIDES ET AL
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     A. T. MILES SVY, 58 ACS
                     R. J. SLOAN, ET UX
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     MORRIS MOORE SVY, 35 ACS
                     R J SLONE



                                                  86
                 Case 20-10343-LSS    Doc 4107    Filed 05/16/21     Page 505 of 510



State   County      Legal Description                                   Interest Type      Status
TEXAS   MILAM       MILAM CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                    J. F. FRAZIER SVY, 753.2 ACS
                    DORCAS BATTE SMITH ET VIR
TEXAS   MILAM       MILAM CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                    G. H. BORROUGHS SVY, 80 ACS
                    STEWART LAND
TEXAS   MILAM       MILAM CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                    JAMES SHELTON SVY, 80 ACS
                    JEWEL O. STEWART ET UX
TEXAS   MILAM       MILAM CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 159.85 ACS
                    D.J. SULLIVAN
TEXAS   MILAM       MILAM CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                    ELIZA SANTE SVY, 103 ACS
                    CLAUD SWEAKS ET AL
TEXAS   MILAM       MILAM CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                    SMITH VINCENT SVY, 130 ACS
                    LEO TAYLOR ET AL
TEXAS   MILAM       MILAM CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                    JOSE LEAL SVY, 89.79 ACS
                    JAMES A TERRY ET AL
TEXAS   MILAM       MILAM CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                    JAS. SHELTON & GEORGE DAMPKIN SVYS, 157.5 ACS
                    RAY E. THOMPSON
TEXAS   MILAM       MILAM CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                    S. C. ROBERTSON & T. J. CHAMBERS SVYS, 68 ACS
                    JOHN TIMMERMAN ET AL LAND
TEXAS   MILAM       MILAM CO TX NPRI J.J. ACOSTA SVY, 17 ACS A. G.      ROYALTY INTEREST   NON PRODUCING
                    TRIGGS ET UX
TEXAS   MILAM       MILAM CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                    H. HARDCASTLE SVY, 100 ACS
                    ELLA TAYLOR VANOVER ET AL
TEXAS   MILAM       MILAM CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                    JACOB WILCOX SVY, 4.772 ACS
                    HERBERT M WALKER, SR. ET UX
TEXAS   MILAM       MILAM CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                    JAS. PREWITT SVY, 36 ACS
                    W. R. WILLIAMS ET AL



                                                 87
                 Case 20-10343-LSS     Doc 4107    Filed 05/16/21   Page 506 of 510



State   County      Legal Description                                  Interest Type      Status
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     D. H. VAN VEIGHTON SVY, 80 ACS
                     HOUSTON WILLIAMS & B. R. WILLIAMS
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     DAVID CURRY SVY, 37.5 ACS
                     D. B. WILLESS ET UX
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     JOSE LEAL GRANT, 109 ACS
                     H.D. YOAKUM ET UX
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     D. A. THOMPSON SVY
                     J. TOM WILLIAMS
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     JOSE LEAL SVY, 70.5 ACS
                     D. A. THOMPSON SVY
                     J. TOM WILLIAMS
TEXAS   MILAM       MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                    CHARLES BIGELOW SVY A-100, 40 ACS
TEXAS   MILAM       MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                    WM PHARARRAS SVY, 177 ACS
                    TRS OF 88 & 89 ACS,
                    R W WALLIS TO TOM PREWITT
TEXAS   MILAM       MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                    MINERVA ROCKDALE A-7, 5.5 ACS
TEXAS   MILAM       MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                    W W HILL SVY A-191, 103.85 ACS
TEXAS   MILAM       MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                    JOSE LEAL SVY
                    COOK E M (03465)
                    .0555668 RI
TEXAS   MILAM       MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                    ELIZA SANTE SVY A-317, 40 ACS
                    H H COFFIELD -D- (RRC 4315)
                    .01041666 RI &.01041666 ORRI
TEXAS   MILAM       MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                     J W COLLINS SVY A-130, 180 ACS
TEXAS   MILAM       MILAM CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                     JOSEPH COTTLE SVY A-129: 121.799 ACS



                                                  88
                  Case 20-10343-LSS    Doc 4107     Filed 05/16/21   Page 507 of 510



State   County       Legal Description                                  Interest Type      Status
TEXAS   MILAM        MILAM CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                     F A RUIZ SVY A-308, 160 ACS
TEXAS   MILAM        MILAM CO TX 2/3 MI                                 MINERAL INTEREST   NON PRODUCING
                     190.80 ACS, C M MATTHEWS SVY A-57
TEXAS   MONTGOMER    MONTGOMERY CO TX MI                                MINERAL INTEREST   NON PRODUCING
        Y            W. DUNLAVY SVY, 100 ACS
TEXAS   MONTGOMER    MONTGOMERY CO TX MI                                MINERAL INTEREST   NON PRODUCING
        Y             PETER WITTAKER SVY, 80 ACS
                     SAN JACINTO CO
TEXAS   MONTGOMER    MONTGOMERY CO TX NPRI                              ROYALTY INTEREST   NON PRODUCING
        Y            DUNCAN MCINTIRE SVY A-386, 91.8 ACS
TEXAS   NAVARRO      NAVARRO CO TX MI                                   MINERAL INTEREST   NON PRODUCING
                     JOHN MCNEAL SVY, 65 ACS
TEXAS   NAVARRO      NAVARRO CO TX NPRI                                 ROYALTY INTEREST   NON PRODUCING
                      S.F. MCCANLESS A-516, 2 ACS
                     ELEANOR MUNSEY SLOAN ET VIR
TEXAS   ORANGE       ORANGE CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                     SEC 26 T&NO SVY: NW/4, 160 ACS
                     AKA BECKWITH SVY A-391 HARRY
                     LUCAS
TEXAS   PARKER       PARKER CO TX MI                                    MINERAL INTEREST   NON PRODUCING
                      T T HINES SVY A-2611, 80 ACS
                     JAMES MULBERRY SVY A-1887, 64 ACS
TEXAS   PARMER       PARMER CO TX NPRI                                  ROYALTY INTEREST   NON PRODUCING
                      SEC 20 IN BLK B: NE/4, 160 ACS
                      OF THE CAPITOL SYNDICATE SUBD
                     FARWELL NATL FARM LOAN ASSOC
TEXAS   POLK         POLK CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                     P A SUBLET SVY A-71, 52.76 ACS
TEXAS   POLK         POLK CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                     I D THOMAS LGE, 85.5 ACS
TEXAS   POLK         POLK CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                     WM SHADBURN & J C PITE SVYS, 35 ACS
TEXAS   POLK         POLK CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                     SHANBUM SVY, 35 ACS
TEXAS   POLK         POLK CO TX MI J. C. PITTS SVY, 35 ACS              MINERAL INTEREST   NON PRODUCING




                                                  89
                 Case 20-10343-LSS      Doc 4107    Filed 05/16/21     Page 508 of 510



State   County        Legal Description                                   Interest Type      Status
TEXAS   POLK          POLK CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                      WILLIAM DAVIS SVY, 85.5 ACS
                      LESTER 2.5 ACS
                      LIVELY 83 ACS
TEXAS   POLK          POLK CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                      THOMAS & PACE LEAGUE, 41.5 ACS
TEXAS   POLK          POLK CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                      P A SUBLET SVY A-71, 48.5 ACS
TEXAS   POLK          POLK CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                      MARY SWINNEY SVY, 50 ACS
TEXAS   POLK          POLK CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                      MARY SWINNEY SVY, 10 ACS
TEXAS   REAGAN        REAGAN CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                      SEC 13 BLK E HE&WT SVY A-211: NW/4, 160 ACS
TEXAS   ROBERTSON     ROBERTSON CO TX MI                                  MINERAL INTEREST   NON PRODUCING
                      JOHN FISHER 1/4 LEAGUE SVY, 30 ACS
TEXAS   RUSK          RUSK CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                      W. F. HYDE SVY, 111.3 ACS
TEXAS   SAN JACINTO   SAN JACINTO CO TX MI                                MINERAL INTEREST   NON PRODUCING
                      J. F. D. RUMAYON SVY, 85 ACS
TEXAS   SAN JACINTO   SAN JACINTO CO TX MI                                MINERAL INTEREST   NON PRODUCING
                      SMITH AND WHITE SVY, 50 ACS
TEXAS   SAN JACINTO   SAN JACINTO CO TX MI                                MINERAL INTEREST   NON PRODUCING
                      C. SMITH SVY, 64 ACS
TEXAS   SCURRY        SCURRY CO TX MI                                     MINERAL INTEREST   NON PRODUCING
                      SEC 253 BLK 97, H&TC SVY: NE/4, 160 ACS
                      LEE .0273438 RI
TEXAS   SCURRY        SCURRY CO TX NPRI                                   ROYALTY INTEREST   NON PRODUCING
                      H&TC SVY W H MURPHY, 21 ACS
TEXAS   SMITH         SMITH CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                      CICERO WARREN JAMES CHAFFIN SVY, 53.17 ACS
TEXAS   SMITH         SMITH CO TX NPRI                                    ROYALTY INTEREST   NON PRODUCING
                      J.H. SANDERS SVY, J.H. WILKERSON SVY, A. WALSH
                      SVY
                      MRS. WAUNETTE BARR, FEME SOLE, 182.98 ACS
TEXAS   SMITH         SMITH CO TX MI                                      MINERAL INTEREST   NON PRODUCING
                      P LIVELY SVY A-566
                      KARPER-PALUXY GU 1,2,3



                                                   90
                  Case 20-10343-LSS     Doc 4107    Filed 05/16/21   Page 509 of 510



State   County       Legal Description                                    Interest Type        Status
TEXAS   TAYLOR       TAYLOR CO TX NPRI                                    ROYALTY INTEREST     NON PRODUCING
                      NOT SOLD WM. BISHOP SVY 43 JOHN ADAMS SVY 44
                      (ROSIE LEE JONES, ET AL), 276.7 ACS
TEXAS   TRAVIS       TRAVIS CO TX NPRI                                    ROYALTY INTEREST     NON PRODUCING
                      WILKINSON SPARKS 44 (W. W. BENNETT ET UX), .047
                     ACS
TEXAS   TRAVIS       TRAVIS CO TX NPRI                                    ROYALTY INTEREST     NON PRODUCING
                      WILKINSON SPARKS 4 A-21 (ALLEN M. CAIN), 3.82 ACS
TEXAS   TRAVIS       TRAVIS CO TX NPRI                                    ROYALTY INTEREST     NON PRODUCING
                      WILKINSON SPARKS 4 (ALLEN M. CAIN ET UX), 1.16
                     ACS
TEXAS   TRAVIS       TRAVIS CO TX NPRI                                    ROYALTY INTEREST     NON PRODUCING
                      WILKINSON SPARKS 4 (PAUL S. CEDER), 125.24 ACS
TEXAS   WALLER       WALLER CO TX MI                                      MINERAL INTEREST     NON PRODUCING
                      S. MARSH SVY A-217, 137 ACS
TEXAS   WALLER       WALLER CO TX MI                                      MINERAL INTEREST     NON PRODUCING
                      S. MARSH SVY, 74 ACS
TEXAS   WALLER       WALLER CO TX MI                                      MINERAL INTEREST     NON PRODUCING
                      WINGFIELD LEAGUE, 450 ACS
TEXAS   WINKLER      WINKLER CO TX MCL                                    MINERAL CLASSIFIED   NON PRODUCING
                      SEC 9 BLK B-2 PSL SVY A-1931: N/2 S/2, 160 ACS      LAND
TEXAS   WINKLER      WINKLER CO TX NPRI                                   ROYALTY INTEREST     NON PRODUCING
                      SEC 42 BLK 21 UNIVERSITY SVY: NW/4
TEXAS   WOOD         WOOD CO TX MI                                        MINERAL INTEREST     NON PRODUCING
                      BROOKS & BURLESON SVY A-92, 495.66 ACS
TEXAS   WOOD         WOOD CO TX 7.5/92.6 RI                               ROYALTY INTEREST     NON PRODUCING
                     BERRY SMITH SVY, 92.6 ACS
                     BESSIE CONNOR LSE .0068742RI
                     HAWKINS FIELD UNIT (747 WELLS) RRC 5743
TEXAS   WOOD         WOOD CO TX MI                                        MINERAL INTEREST     NON PRODUCING
                      GREEN B WATKINS SVY A-629, 207.9 ACS
TEXAS   WOOD         WOOD CO, TX 1.25/99 RI                               ROYALTY INTEREST     NON PRODUCING
                     BERRY SMITH SVY A-534, 99 ACS
                     J. D. KENNEMER LSE .00106132 RI
                     HAWKINS FIELD UNIT (747 WELLS) RRC 5743
TEXAS   WOOD         WOOD CO TX MI                                        MINERAL INTEREST     NON PRODUCING
                      DAVID GILLILAND SVY A-162, 87.7 ACS




                                                   91
                 Case 20-10343-LSS     Doc 4107     Filed 05/16/21    Page 510 of 510



State   County      Legal Description                                     Interest Type      Status
TEXAS   YOAKUM      YOAKUM CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                     SEC 788 JOHN H GIBSON SVY, 640 ACS
                    SEC 854 JOHN H GIBSON SVY, 640 ACS
TEXAS   YOAKUM      YOAKUM CO TX MI                                       MINERAL INTEREST   NON PRODUCING
                    SEC 756 BLK D JOHN H GIBSON SVY: E/2, 320 ACS
TEXAS   ZAVALA      ZAVALA CO TX NPRI SVY NO 386, SVY NO 387, SVY NO      ROYALTY INTEREST   NON PRODUCING
                    388, SVY NO 389, SVYNO 390, SVY NO 391, SVY NO 392,
                    DEWITT LANGFORD ET UX, 2,213.315 ACS




                                                  92
